Case 1:18-cv-07871-NRB Document 53-1 Filed 08/21/20 Page 1 of 336




                 EXHIBIT A
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page12ofof335
                                                                        336


DAVID J. BRODERICK, LLC
70-20 Austin Street
Suite 111
Forest Hills, New York 11375
Phone:718 830 0700
Fax: 718 732 2102
brodericklegal@gmail.com
Attorney for the Defendants


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 MARIA THERESA NOBLE,
 Plaintiff

 -against-

 MOUNT OLIVET CHURCH, INC., aka, MOUNT
 OLIVERT CHURCH, INC., aka MOUNT OLIVER
 CHURCH INC., aka MOUNT OLIVE CHURCH INC.,
 an ARACELIS STAATZ, as Trustee of Mount Olivet
 Church,

 MOUNT OLIVET CHURCH INC. and ARACELIS
 STAATZ, as Trustee of Mount Olivet Church,                  18-CV-07871-NRB

 Third-Party Plaintiff,                                      AMENDED
                                                             THIRD PARTY COMPLAINT
 -against-

 LEDWIN OVIEDO, LEDWIN ENTERPISES, INC.,
 JAMIE RAMIREZ, ESQ and LAURA C. BROWNE,
 ESQ.,

 Third Party Defendants.
       Defendants-Third-Party Plaintiffs, MOUNT OLIVET CHURCH, INC., aka, MOUNT
OLIVERT CHURCH, INC., aka MOUNT OLIVER CHURCH INC., aka MOUNT OLIVE
CHURCH INC., and ARACELIS STAATZ, as Trustee of Mount Olivet Church,, by and through
their attorney DAVID J. BRODERICK, LLC. as and for an ANSWER TO THE AMENDED
COMPLAINT states the following below paragraphs upon information and belief:
                          NATURE OF THIRD PARTY ACTION
1.     Third Party Plaintiff’s brings the within Breach of Contract(s), Breach of Fiduciary

Duties(s), Violation of RPAPL 443(4)(a), Fraud and Conspiracy to commit fraud actions for both

damages and indemnification for the delay and loss of value of the property since June of 2014.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page23ofof335
                                                                        336


                                  THE PARTIES & PLAYERS

2.     MOUNT OLIVET CHURCH, INC., aka, MOUNT OLIVERT CHURCH, INC., aka

MOUNT OLIVER CHURCH INC., aka MOUNT OLIVE CHURCH INC., (collectively referred

to as “CHURCH”) and ARACELIS STAATZ, as Trustee of Mount Olivet Church (“STAATZ”)

are the Defendants and Third Party Plaintiffs in the above referenced action. Mount Olivet

Church, Inc. is a religious organization duly organized under the laws of the State of New York.

Third-Party Plaintiff MOUNT OLIVET CHURCH, INC. and the owner of 2176 Grand

Concourse, Bronx, New York. STAATZ is the Trustee of the Church.

3.     MARIA TERESA NOBLE (“Noble”) is the plaintiff and a New Jersey Resident and Real

Estate Agent operating in the State of New York and out of the offices of LEDWIN

ENTERPRISES, INC. and/or LEDWIN OVIEDO. That as a real estate agent Noble was

obligated to disclose the self dealing nature of any transaction she would purchase while working

for, under and/or with LEDWIN ENTERPISES, INC. and/or LEDWIN OVIEDO. NOBLE is

the alleged purchaser of the subject property and self dealing real estate agent of LEDWIN

OVIEDO. NOBLE and OVIEDO not only have a business relationship but are lovers, deomestic

partners, significant others prior to July of 2014.

4.     Urbany Investment Group LLC (“Urbany”) is an LLC owned by Noble. Urbany would

retain Browne to represent her company on May 9, 2017, seven days prior to the 2017 contract

of sale. Neither Noble nor Urbany nor Browne would disclose this dual representation as set

forth more fully below.

5.     LEDWIN ENTERPISES, INC. is a New York Corporation which Brokers real estate

transactions. LEDWIN ENTERPRISES, INC. is the alleged Seller’s Broker on the above

transaction by “Oral Agreement.” Unbeknownst to the Church and Staatz, Ledwin Enterprises

Inc. was also serving the buyer’s broker. As the Seller’s broker Ledwin Enterprises Inc. owed

certain fiduciary duties to the defendants and was required to disclose not only his dual
        Case
         Case1:18-cv-07871-NRB
              1:18-cv-07871-NRB Document
                                 Document53-1
                                          46 Filed
                                              Filed07/21/20
                                                    08/21/20 Page
                                                              Page34ofof335
                                                                         336


representation 1 but the self dealing nature of the transaction to the Church and Staatz. Ledwin

Enterprises, Inc. not only violated his fiduciary duties to the Church and Staatz but conspired

with Noble to deceive the defendants-third party plaintiffs and drive the price down for the

benefit of his lover Noble.

6.       LEDWIN OVIEDO (“Oviedo”) is the principal of LEDWIN ENTERPRISES, INC.

Oviedo either acting on his own behalf or that of his company took upon the brokering of the

subject property. As the Seller’s broker Oviedo owed certain fiduciary duties to the defendants

and was required to disclose not only his dual representation but the self dealing nature of the

transaction to the Church and Staatz. Oviedo not only violated his fiduciary duties to the Church

and Staatz but conspired with Noble to deceive the defendants-third party plaintiffs and drive the

price down for the benefit of his lover Noble.

7.       JAMIE RAMIREZ, ESQ. (“RAMIREZ”) operated as both the Sellers’ attorney and

buyers attorney. RAMIREZ is believed to have represented both Noble and Oviedo in prior real

estate transactions. RAMIREZ did not disclose to the Church and Staatz his conflict of interest.

In addition, RAMIREZ conspired with NOBLE and/or OVIEDO to deceive the Church and

Staatz into believing there was a $15,000.00 escrow check on deposit in his escrow account as of

July 9, 2014. However, Ramirez has since admitted that he never deposited any such check.

Rameriz has further admitted that he represented Noble in the above referenced transaction even

though listed as sellers’ attorney. Moreover, Ramirez has admitted that neither the Church nor

Staatz signed a retaining agreement with him nor did they pay him a retaining fee. Noble and/or

Oviedo hired Ramirez to represent the sellers which included the OAG paper work. As the agent

and lawyer of Noble, Ramirez was either negligent, grossly negligent, reckless and/or gross




                   1
                     Oviedo’s dual representation became apparent in plaintiff’s first complaint when Noble pled “16.
Noble and her real estate broker Ledwin Oviedo ((“the Broker”) have invested countless hours over the last four
years. . .” (Exhibit “G”)
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page45ofof335
                                                                        336


reckless in failing to prepare and file the OAG paperwork in July of 2014. It is further alleged

that Ramirez received instruction from Noble and/or Oviedo not to do the paperwork so as gain

an economic advantage over the Church and Staatz. Ramirez is defined as the seller’s attorney

in the 2014 and 2015 contracts of sale and listed as a person to be noticed for the sellers in the

2017 contract of sale.

8.     Urbany Investment Group LLC (“Urbany”) is a single member LLC owned and operated

by Noble. On May 9, 2017 Urbany Investment LLC would issue a retaining check to Laura C.

Browne, Esq. to perform work on the contract of sale.

9.     LAURA C. BROWNE, ESQ., like Ramirez operated as both the Sellers’ attorney and

buyers attorney. BROWNE is believed to have represented both Noble and Oviedo in prior real

estate transactions. BROWNE did not disclose to the Church and Staatz her conflict of interest

nor did she obtain the necessary waivers. In addition, it is believed that BROWNE conspired

with NOBLE and/or OVIEDO to deceive the Church and Staatz into believing that she had

received the $15,000.00 escrow check on deposit in RAMIREZ’s escrow account as of July 9,

2014. Neither the Church nor Staatz signed a retaining agreement with BROWNE nor did they

pay her a retaining fee. Noble and/or Oviedo hired Browne to represent the sellers which

included the completion of the OAG paper work. As the agent and lawyer of Noble and/or the

Church, BROWNE was either negligent, grossly negligent, reckless and/or grossly reckless in

failing to prepare and file the OAG paper work in2017. It is further alleged that Browne

received instruction from Noble and/or Oviedo not to do the paper work so as gain an economic

advantage over the Church and Staatz. In addition, as the alleged lawyer of the Church –

Browne was well aware it would take a board resolution to fire her. No such resolution exists.

The 2017 contract of sale denotes Browne as the seller’s attorney.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page56ofof335
                                                                        336


                                         JURISDICTION

10.    That on or about April 17, 2020 plaintiff filed an Amended Complaint. Pursuant to Rule

14(a) of the Federal Rules of Civil Procedure. This Court has jurisdiction over non-diverse

parties. That defendant is filing this Third-Party complaint within the 14 days of plaintiff’s filing

the Amended Complaint.



                     EXHIBITS TO THE THIRD PARTY COMPLAINT


       Exhibit A -     November 2017 - Ramirez letter he represents Maria T. Noble
       Exhibit B -     July 8, 2014 - $15,000.00 Non-negotiated Check to Ramirez
       Exhibit C -     Eviction proceedings
       Exhibit D -     Browne to Ramirez - 2014 email Sample Petition for OAG procedures
       Exhibit E -     Tereso Construction giving estimate at Oviedo’s request
       Exhibit F -     2015 Contract;
       Exhibit G -     Plaintiff’s 2018 Complaint - First;
       Exhibit H -     Oviedo’s Deposition;
       Exhibit I -     Noble’s Deposition;
       Exhibit J -     June 26, 2014 Purchase memorandum;
       Exhibit K -     July 9, 2014 Contract;
       Exhibit L -     July 9, 2015 Contract;
       Exhibit M -     June 2014 - Bronx county clerk receipt for Corporate Documents;
       Exhibit N -     May 16, 2019 – Letter Ramirez to Broderick;
       Exhibit O -     Ortiz letter to defendants;
       Exhibit P -     May 9, 2017 – Noble retaining check of Browne;
       Exhibit Q -     May 16, 2017 – alleged down payment check:
       Exhibit R -     2017 – Contract of Sale



                                PRELIMINARY STATEMENT

11.    That in or about May 2014 defendant-third party plaintiff’s decided to make inquiry

about selling the property known as 2176 Grand Concourse, Bronx, New York. Staatz went to

Oviedo, a Real Estate Broker, to inquire about selling the property. Staatz went to Oviedo with

expectation that Oviedo would use his business acumen to find a purchaser willing to pay the

best price possible for the sale of the property. The Church and Staatz came to an Oral

agreement that Oviedo would act as the defendants – third party plaintiff’s broker in the sale of
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page67ofof335
                                                                        336


the subject property. Upon accepting the brokerage agreement Oviedo owed certain fiduciary

duties to the Church and Staatz which included to conduct himself professionally, owed a duty of

loyalty, and disclose any dual representation and/or any conflict of interest. Oviedo violated all

the tenets of operating as a broker in the above referenced transaction. In fact, as alleged below,

Oviedo actually acted against the interest of the Church to the benefit of Noble.

12.    On or about June 26, 2014 Oviedo and Staatz entered into an oral agreement whereby he

would receive 5% of the sale’s price for the subject premises (Exhibit “H” – Oviedo Transcript,

pg. 5 – 6). Upon entering into this oral broker’s agreement, Oviedo, his agents, and employees

all owed the defendants certain fiduciary duties to the Church and Staatz. Plaintiff Noble was

one Oviedo’s agents working inside of his office [Id. pg 8]. Thus, Noble also owed certain

fiduciary duties to the defendant – the least of which was the full disclosure of her relationship

with Oviedo as well as the self dealing nature of the complained of transaction.

13.    On or about June 26, 2014 Oviedo and Noble convinced the Church and Staatz to sell the

property to Noble for $600,000.00 (Exhibit “J” – Purchase Memorandum). Oviedo never listed

the property so as to give his lover and agent Noble the subject property at a discounted price.

Oviedo and Noble never disclosed the self dealing nature as well as Oviedo’s dual representation

as required by RPAPL 443(4)(a).

14.    Noble and Oviedo induced the Church and Staatz into signing the contract by asserting

that they could get all the work legal work done by Jamie Ramirez, Esq. Noble and Oviedo

never disclosed that Ramirez had represented Oviedo on 5 to 10 legal matters prior to July 9,

2014 (Exhibit “H”) and had also worked with and/or represented the plaintiff prior. In fact,

neither Noble nor Ramirez informed the Church and Staatz that Ramirez actually represented

Noble in this matter until November of 2017 [Exhibit “A” – Ramirez letter].
          Case
           Case1:18-cv-07871-NRB
                1:18-cv-07871-NRB Document
                                   Document53-1
                                            46 Filed
                                                Filed07/21/20
                                                      08/21/20 Page
                                                                Page78ofof335
                                                                           336


15.       As further inducement and consideration for the July 9, 2014 contract of sale (“First

Contract” – Exhibit K), Noble would issue a check on July 8, 2014 in the amount of $15,000.00

which was the defined contract deposit (Exhibit “B”) and reproduced below:




16.       Unbeknownst to the Church and Staatz was that check was not valid as Noble did not

have the required funds in her bank account on that date and/or that Noble and/or Oviedo told

Ramirez not to negotiate the check.

17.       Noble and/or Oviedo transmitted the $15,000.00 check to Ramirez who was obligated to

deposit that check in his escrow account as the alleged attorney for the sellers. Ramirez did not

negotiate the $15,000.00 check. Ramirez did not inform the Church and Staatz that he was not

going to deposit the $15,000.00 check into his account.      The facts surrounding the $15,000.00

contract deposit are confusing as Ramirez, while under subpoena, produced the $15,000.00;

however, Noble alleged in her first complaint an entirely different set of facts.

18.       Plaintiff alleged in her first complaint [Exhibit “G”] that she issued two checks to

Ramirez in the amounts of $1,000.00 and $14,000.00 for the July 9, 2014 contract deposit of

$15,000.00 [Exhibit “G”]. These alleged checks were never negotiated by Ramirez contrary to

plaintiff’s assertions in her first complaint and Ramirez never produced same under the subpoena

issued.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page89ofof335
                                                                        336


19.    In paragraph 15 of her first complaint Noble details how Ramirez violated his fiduciary

duties to the Church and Staatz by making a side agreement with Noble not to deposit the

contract monies. In paragraph 15 of her first complaint (Exhibit “G”) Noble stated:




 It is clear that Ramirez was acting against the interest of his clients, the Church and Staatz,

either by himself or in concert with Noble. Ramirez representation of Noble remained

undisclosed until November 2, 2017 when he wrote,

       This shall serve to confirm that his office represents Maria T. Noble whom
       entered into contract with the Mt. Olivet Church for the above referenced
       premises. . . (Exhibit “A” – Ramirez Letter).

20.    Ramirez’s actions on behalf of Noble prejudiced the Church and Staatz at put them at

significant disadvantage. First, contract formation never took place as Noble never gave the

required consideration. Second, Ramirez defrauded the Church and Staatz into believing

contractual formation had taken place. Third, Ramirez would evict the tenants of the Church not

for the benefit of the Church but for Noble.

21.    On April 8, 2015, Oviedo, unknown to the Church and Staatz, would start taking

affirmative measures to drive down the price for Noble by hiring George Cobblac to conduct an

appraial. Oviedo ordered this evaluation NOT for the benefit of the Church and Staatz but for

that of his lover Noble as there was allegedly a signed contract of sale between the Noble and the

Church for $600,000.00. But, Oviedo’s intent the drive the price down for Noble did not stop

Cobblac for on April 10, 2015, Oviedo ordered the premises to be evaluated by Tereso

Construction (Exhibit “E”). Again, this was not done for the benefit of the Church but for

Noble. By ordering these appraisals Oviedo violated his fiduciary duties owed to the Church and

Staatz. Oviedo’s duty was to see that the Church and Staatz were paid the $600,000.00.

22.    Noble and Oviedo acted in concert to cause the devaluation of the contract price for on
      Case
       Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed 07/21/20
                                                   08/21/20 Page
                                                            Page 910ofof335
                                                                         336


or about May 4, 2015, defendants’ alleged broker Ledwin Oviedo had an appraisal done of the

property wherein the appraised value came back at $500,000.00. To conceal his dishonest

practice and violation of his fiduciary duty, on May 11, 2015, Oviedo would write Ramirez

stating that the appraisal report was for Ruby Staatz; however, Staatz did not order the report nor

was the report necessary as they were the sellers and the purchaser Noble was required to

conduct their own inspection at their own cost and the time period to so do had long since

expired. Interestingly, Ramirez never communicated this information to the Church and Staatz

his alleged clients.

23.     On July 9, 2015, Noble would use the information garnered by Oviedo and force the

Church and Staatz to accept a new contract of $500,000.00 (Exhibit “F”) even though they had

been in contract for 1 year and Ramirez evicted the paying tenants to the detriment of the Church

and to the benefit of his client Noble; thereby, giving Noble superior bargaining power. As

continued inducement for the transaction, plaintiff asserted that there was a $15,000.00 down

payment. However, Noble made a false statement to the Church and Staatz as there was never a

$15,000.00 down payment. In fact, Ramirez did not disclose to the Church and Staatz that he

never deposited the $15,000.00 check dated July 8, 2014 – which was now stale. In addition,

Ramirez did not inform the Church and Staatz that he holding $1,000.00 in his escrow and

$14,000.00 outside of escrow until the OAG paper work was complete as alleged in plaintiff’s

first complaint. Thus, Noble, Oviedo, and Ramirez conspired to defraud the defendants into

believing that a contract had been formed in 2014 and now 2015 when none was formed.

Clearly, Oviedo as the broker and lover of Noble was privy to all the facts.

24.     Needless to say, Ramirez did nothing to move the sale forward.

25.     In 2017 a third contract, the subject of the amended complaint, would be entered into by

Noble and the Church. However, Noble’s, Oviedo’s and Ramirez’s games of dishonesty against

the Church would not stop. On or about May 9, 2017, prior to the execution of third contract of
      Case
       Case1:18-cv-07871-NRB
            1:18-cv-07871-NRB Document
                               Document53-1
                                        46 Filed
                                            Filed07/21/20
                                                  08/21/20 Page
                                                            Page10
                                                                 11ofof335
                                                                        336


sale, Noble through her company Urbany would retain the legal services of Laura C. Browne

[Exhibit “P” – Check number 1032]:




26.     Even though a self declared sophisticated real estate investor in her amended complaint,

when Noble was asked under oath about this retaining check she stated she had no idea why

and/or on whose behalf the check was written (Exhibit “I”):




27.    Neither Noble, Oviedo, Ramirez, nor Browne ever disclosed the May 9, 2017 retention of

Browne to the Church and Staatz.

28.    On May 16, 2017, plaintiff and defendants allegedly entered into a third contract of sale

for the same exact price of $500,000.00. No reason has been given by the plaintiff for this

alleged 3rd contract. However, this 2017 contract now defined the defined the contract deposit

amount as $1,000.00 which remains mysterious as there was allegedly already a $15,000.00

contract deposit given in 2014 which induced defendants to stay with this purchaser.

29.    On May 16, 2017 – plaintiff Noble through her company Urbany would write check

number 1034 to Ms. Browne, the attorney she retained, claiming the down payment of $1,000.00

had been paid on contract. The May 16, 2017 contract defined the sellers attorney as being
      Case
       Case1:18-cv-07871-NRB
            1:18-cv-07871-NRB Document
                               Document53-1
                                        46 Filed
                                            Filed07/21/20
                                                  08/21/20 Page
                                                            Page11
                                                                 12ofof335
                                                                        336


Laura C. Browne, Esq. with notice to Jamie Ramirez, Esq on the seller’s side. There was no

notice provision on buyer’s side.      In fact, if the defendants signed this third contract it was

because they believed there was actually $16,000.00 on deposit, i.e. $15,000.00 given to Ramirez

and an additional $1,000.00 to Browne. Browne, whom served as plaintiff’s lawyer, also failed

to disclose her dual representation.

30.    Noble now seeks to enforce this third contract; however, Noble hired all of the agents,

Noble paid all of the agents. Noble choose all of the agents and now seeks to punish the Church

and Staatz for her choices and dishonesty. As will become apparent in the facts below, Noble,

Oviedo, Ramirez and/or Browne all conspired against the Church and Staatz.



                                               FACTS

31.    That in or about May 2014 Oviedo and Staatz had a meeting wherein Oviedo would act

as the Seller’s broker for the sale of the subject premises. Oviedo agreed to take upon the listing

and find a purchaser for the Church and Staatz.

32.    That in 2014 Staatz and Oviedo allegedly entered into a verbal broker’s agreement

whereby he would be the seller’s broker [Oveido, page 5].

33.    That Oviedo’s commission was to be paid by the seller.

34.    That Oviedo’s commission would be 5% of the sales price [Oviedo, Pg. 6].

35.    That upon reaching this alleged oral broker’s agreement with the Church and Staatz,

Oviedo owed the Church and Staatz certain fiduciary duties including loyalty.

36.    That upon reaching this alleged oral broker’s agreement with the with the Church and

Staatz, Oviedo’s employees owed a fiduciary duty to the Church and Staatz.

37.    That upon reaching this alleged oral broker’s agreement with the Church and Staatz,

Oviedo’s agents owed a fiduciary duty to the Church and Staatz.
        Case
         Case1:18-cv-07871-NRB
              1:18-cv-07871-NRB Document
                                 Document53-1
                                          46 Filed
                                              Filed07/21/20
                                                    08/21/20 Page
                                                              Page12
                                                                   13ofof335
                                                                          336


38.     That upon reaching this alleged oral broker’s agreement with the Church and Staatz

Oviedo’s real estate agents operating out of his offices owed the Church and Staatz a fiduciary

duty.

39.     That Noble is “an agent for the brokerage” [Oviedo, Pg. 8].

40.     That in 2014 Noble was operating as a real estate broker under Oviedo.

41.     That in 2014 Noble was a 1099 contractor for Oviedo.

42.     That in 2014 Noble and Oviedo were significant others, lovers, and/or domestic partners.

43.     That Oviedo as the seller’s broker was obligated to get the Church and Staatz the highest

purchase price for the property that the market would bare.

44.     That Oviedo’s office and those working therein were obligated to get the Church and

Staatz the highest price the market would bare.

45.     That Oviedo never listed the Church’s property for sale.

46.     That Oviedo never listed the Church’s property for sale because he wanted his lover to

acquire the property.

47.     That Oviedo never listed the Church’s property for sale because he wanted his lover to

acquire the property as a straw purchaser for himself.

48.     That Noble was a straw purchaser.

49.     Oviedo for his part found the Church a purchaser and presented Staatz with a purchase

memorandum which reflected the purchaser’s offer.

50.     On or about June 26, 2014, Oviedo would present the Church and Staatz with a purchase

memorandum (Exhibit “J”).

51.     The purchase memorandum defined the purchase price as $600,000.00.

52.     The purchase memorandum defined the down payment as $15,000.00.

53.     The purchase memorandum defined the seller as the Church.

54.     The purchase memorandum defined the purchaser as Noble.
        Case
         Case1:18-cv-07871-NRB
              1:18-cv-07871-NRB Document
                                 Document53-1
                                          46 Filed
                                              Filed07/21/20
                                                    08/21/20 Page
                                                              Page13
                                                                   14ofof335
                                                                          336


55.     The purchase memorandum defined the sellers’ attorney as Jamie Ramirez, Esq.

56.     That Oviedo worked with Jamie Ramirez prior July 9, 2014.

57.     That Noble worked with Jamie Ramirez prior to July 9, 2014.

58.     That Jamie Ramirez represented Oviedo prior to July 9, 2014.

59.     That Jamie Ramirez represented Noble prior to July 9, 2014.

60.     That Jamie Ramirez represented Oviedo on 5 to 10 legal matters prior to July 9, 2014.

61.     That Jamie Ramirez represented Noble regarding in this matter.

62.     That Oviedo worked with Laura C. Browne prior July 9, 2014.

63.     That plaintiff worked with Laura C. Browne prior to July 9, 2014.

64.     That Laura C. Browne represented Oviedo prior to July 9, 2014.

65.     That Laura C. Browne represented plaintiff prior to July 9, 2014.

66.     That Laura C. Browne represented Noble regarding this matter.

67.     That prior to July 9, 2014 Oviedo and Noble had at least one child together.

68.     That prior to July 9, 2014 Ovideo was a licensed Real Estate Broker in the State of New

York.

69.     That prior to July 9, 2014 Noble was a licensed Real Estate agent in the State of New

York.

70.     That as a Real Estate Broker licensed in the State of New York Oviedo had to comply

with RPAPL 443 in those transactions wherein he was conflicted, had a dual representation

and/or self dealing.

71.     That as a Real Estate Agent Noble had to comply with RPAPL 443 in those transactions

wherein he was conflicted, had a dual representation and/or self dealing.

72.     RPAPL 443(4)(a) states:

        4.   a.   For buyer-seller transactions, the following shall be the disclosure form:
                               NEW YORK STATE DISCLOSURE FORM
                                        FOR BUYER AND SELLER
                                        THIS IS NOT A CONTRACT
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page14
                                                           15ofof335
                                                                  336



New York state law requires real estate licensees who are acting as agents of buyers or
sellers of property to advise the potential buyers or sellers with whom they work of the
nature of their agency relationship and the rights and obligations it creates. This
disclosure will help you to make informed choices about your relationship with the real
estate broker and its sales agents.

Throughout the transaction you may receive more than one disclosure form. The law
may require each agent assisting in the transaction to present you with this disclosure
form. A real estate agent is a person qualified to advise about real estate.

If you need legal, tax or other advice, consult with a professional in that field.

DISCLOSURE REGARDING REAL ESTATE AGENCY RELATIONSHIPS

SELLER'S AGENT

A seller's agent is an agent who is engaged by a seller to represent the seller's interests.
The seller's agent does this by securing a buyer for the seller's home at a price and on
terms acceptable to the seller. A seller's agent has, without limitation, the following
fiduciary duties to the seller: reasonable care, undivided loyalty, confidentiality, full
disclosure, obedience and duty to account. A seller's agent does not represent the
interests of the buyer. The obligations of a seller's agent are also subject to any specific
provisions set forth in an agreement between the agent and the seller. In dealings with
the buyer, a seller's agent should (a) exercise reasonable skill and care in performance of
the agent's duties; (b) deal honestly, fairly and in good faith; and (c) disclose all facts
known to the agent materially affecting the value or desirability of property, except as
otherwise provided by law.

BUYER'S AGENT

A buyer's agent is an agent who is engaged by a buyer to represent the buyer's interests.
The buyer's agent does this by negotiating the purchase of a home at a price and on terms
acceptable to the buyer. A buyer's agent has, without limitation, the following fiduciary
duties to the buyer: reasonable care, undivided loyalty, confidentiality, full disclosure,
obedience and duty to account. A buyer's agent does not represent the interests of the
seller. The obligations of a buyer's agent are also subject to any specific provisions set
forth in an agreement between the agent and the buyer. In dealings with the seller, a
buyer's agent should (a) exercise reasonable skill and care in performance of the agent's
duties; (b) deal honestly, fairly and in good faith; and (c) disclose all facts known to the
agent materially affecting the buyer's ability and/or willingness to perform a contract to
acquire seller's property that are not inconsistent with the agent's fiduciary duties to the
buyer.

BROKER'S AGENTS

A broker's agent is an agent that cooperates or is engaged by a listing agent or a buyer's
agent (but does not work for the same firm as the listing agent or buyer's agent) to assist
the listing agent or buyer's agent in locating a property to sell or buy, respectively, for the
listing agent's seller or the buyer agent's buyer. The broker's agent does not have a direct
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page15
                                                           16ofof335
                                                                  336


relationship with the buyer or seller and the buyer or seller can not provide instructions or
direction directly to the broker's agent. The buyer and the seller therefore do not have
vicarious liability for the acts of the broker's agent. The listing agent or buyer's agent do
provide direction and instruction to the broker's agent and therefore the listing agent or
buyer's agent will have liability for the acts of the broker's agent.

DUAL AGENT

A real estate broker may represent both the buyer and the seller if both the buyer and
seller give their informed consent in writing. In such a dual agency situation, the agent
will not be able to provide the full range of fiduciary duties to the buyer and seller. The
obligations of an agent are also subject to any specific provisions set forth in an
agreement between the agent, and the buyer and seller. An agent acting as a dual agent
must explain carefully to both the buyer and seller that the agent is acting for the other
party as well. The agent should also explain the possible effects of dual representation,
including that by consenting to the dual agency relationship the buyer and seller are
giving up their right to undivided loyalty. A buyer or seller should carefully consider the
possible consequences of a dual agency relationship before agreeing to such
representation. A seller or buyer may provide advance informed consent to dual agency
by indicating the same on this form.

DUAL AGENT

WITH

DESIGNATED SALES AGENTS

If the buyer and the seller provide their informed consent in writing, the principals and
the real estate broker who represents both parties as a dual agent may designate a sales
agent to represent the buyer and another sales agent to represent the seller to negotiate the
purchase and sale of real estate. A sales agent works under the supervision of the real
estate broker. With the informed consent of the buyer and the seller in writing, the
designated sales agent for the buyer will function as the buyer's agent representing the
interests of and advocating on behalf of the buyer and the designated sales agent for the
seller will function as the seller's agent representing the interests of and advocating on
behalf of the seller in the negotiations between the buyer and seller. A designated sales
agent cannot provide the full range of fiduciary duties to the buyer or seller. The
designated sales agent must explain that like the dual agent under whose supervision they
function, they cannot provide undivided loyalty. A buyer or seller should carefully
consider the possible consequences of a dual agency relationship with designated sales
agents before agreeing to such representation. A seller or buyer may provide advance
informed consent to dual agency with designated sales agents by indicating the same on
this form.

This form was provided to me by ․․․․․․․․․․․․․․․․․․․․ (print name of licensee) of
․․․․․․․․․․․․․․․․․․․․ (print name of company, firm or brokerage), a licensed real estate
broker acting in the interest of the:
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page16
                                                           17ofof335
                                                                  336


( ) Seller as a

( ) Buyer as a

(check relationship below)

(check relationship below)

( ) Seller's agent

( ) Buyer's agent

( ) Broker's agent

( ) Broker's agent

( ) Dual agent

( ) Dual agent with designated sales agents

For advance informed consent to either dual agency or dual agency with designated sales
agents complete section below:

( ) Advance informed consent dual agency.

( ) Advance informed consent to dual agency with designated sales agents.

If dual agent with designated sales agents is indicated above:

․․․․․․․․․․․․․․․․․․․․is appointed to represent the buyer; and

․․․․․․․․․․․․․․․․․․․․is appointed to represent the seller in this transaction.

(I) (We) acknowledge receipt of a copy of this disclosure form:

Signature of { } Buyer(s) and/or { } Seller(s):

                  ____________________

                  ____________________

                  ____________________

                  ____________________

                  Date:_______________

                  Date:_______________
      Case
       Case1:18-cv-07871-NRB
            1:18-cv-07871-NRB Document
                               Document53-1
                                        46 Filed
                                            Filed07/21/20
                                                  08/21/20 Page
                                                            Page17
                                                                 18ofof335
                                                                        336


73.       That Oviedo never made the requisite RPAPL 443(4)(a) disclosure to the Church and

Staatz.

74.       That Noble never made the requisite RPAPL 443(4)(a) disclosure to the disclosure to the

Church and Staatz.

75.       That Oviedo violated his fiduciary duty to Staatz when he failed to have the required

RPAPL 443(4)(a) signed.

76.       That Noble violated her fiduciary duty to Staatz when he failed to have the required

RPAPL 443(4)(a) signed.

77.       That Noble recommended the Church and Staatz to Jamie Ramirez to serve as their

lawyer in the complained about transaction.

78.       That Oviedo recommended the Church and Staatz to Jamie Ramirez to serve as

defendants’ lawyer in the complained about transaction.

79.       That prior to the July 9, 2014 signing of the alleged contract of sale, on or about June 27,

2014, Oviedo went with Staatz to the Bronx County Clerk’s office to get the required corporate

formation documents for the Church to sell the property.

80.       That the purchase memorandum defined the buyer’s attorney as Ivonne Santos.

81.       On or about July 1, 2014, Oviedo emailed the corporate documents he obtained from the

Bronx County Clerk to Ramirez.

82.       That when Oviedo transferred the documents to Ramirez he had the documents necessary

to apply for and get OAG approval.

83.       On May 16, 2019 plaintiff’s attorney Ramirez would write to defendant’s counsel

Broderick indicating that Ms. Staatz did not give him the requested documents even though

Oviedo, Seller’s agent, had sent the documetns prior to the July 9, 2014 signing.

84.       Ramirez never wrote a letter to the Church and Staatz informing them that he needed any

additional documents to complete the OAG process.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page18
                                                                  19ofof335
                                                                         336


85.    From July 9, 2014 throughout 2015 Oviedo never wrote a letter to the Church and Staatz

informing them that he needed any additional documents to complete the OAG process.

86.    From July 9, 2014 throughout 2015 Noble never wrote a letter to the Church and Staatz

informing them that he needed any additional documents to complete the OAG process.

87.    From July 9, 2014 throughout 2015 Noble’s attorney never wrote a letter to the Church

and Staatz informing them that he needed any additional documents to complete the OAG

process.

88.    That the Church and Staatz never retained Jamie Ramirez to represent them in the above

referenced matter.

89.    That there was no retainer agreement between the Church and Ramirez.

90.    That there was no retainer agreement between Staatz and Ramirez.

91.    That there was NO retaining fee paid by Staatz to Ramirez.

92.    That there was NO retaining fee paid by the Church to Ramirez.

93.    That Noble paid a retaining fee to Ramirez.

94.    That there is no letter of engagement between Ramirez and the Church

95.    That there is no letter of engagement between Ramirez and Staatz.

96.    That lawyers in the State of New York are at a minimum required to issue a letter of

engagement to the Client prior to taking any actions on their alleged behalf.

97.    That Oviedo never disclosed his conflict of interest to the Church.

98.    That Oviedo never disclosed his conflict of interest to the Staatz.

99.    That Noble never disclosed her conflict of interest to the Church.

100.   That Noble never disclosed her conflict of interest to Staatz.

101.   That Noble never disclosed to the Church that Ramirez was her attorney.

102.   That Noble never disclosed to the Staatz that Ramirez was her attorney.
        Case
         Case1:18-cv-07871-NRB
              1:18-cv-07871-NRB Document
                                 Document53-1
                                          46 Filed
                                              Filed07/21/20
                                                    08/21/20 Page
                                                              Page19
                                                                   20ofof335
                                                                          336


103.    That Ramirez never disclosed to the Church that Noble was a client of his throughout

2014.

104.    That Ramirez never disclosed to the Church that Noble was a client of his throughout

2015.

105.    That Ramirez never disclosed to the Church that Noble was a client of his throughout

2016.

106.    That Ramirez never disclosed to the Church that Noble was a client of his until

November of 2017.

107.    That Ramirez never disclosed to the Church that Noble was his client regarding this

matter throughout 2014.

108.    That Ramirez never disclosed to the Church that Noble was his client regarding this

matter throughout 2015.

109.    That Ramirez never disclosed to the Church that Noble was his client regarding this

matter throughout 2016.

110.    That Ramirez never disclosed to the Church that Noble was his client regarding this

matter throughout until November of 2017.

111.    That Ramirez never disclosed to Staatz that Noble was a client of his throughout 2014.

112.    That Ramirez never disclosed to Staatz that Noble was a client of his throughout 2015.

113.    That Ramirez never disclosed to Staatz that Noble was a client of his throughout 2016.

114.    That Ramirez never disclosed to Staatz that Noble was a client of his until November of

2017.

115.    That Ramirez never disclosed to Staatz that Noble was his client regarding this matter

throughout 2014.

116.    That Ramirez never disclosed to Staatz that Noble was his client regarding this matter

throughout 2015.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page20
                                                                  21ofof335
                                                                         336


117.    That Ramirez never disclosed to Staatz that Noble was his client regarding this matter

throughout 2016.

118.    That Ramirez never disclosed to Staatz that Noble was his client regarding this matter

throughout until November of 2017.

119.    That the laws, rules and code of ethics required Ramirez to inform the Church and Staatz

of his potential conflict of interest.

120.    That Oviedo never disclosed to the Church that Ramirez was his attorney.

121.    That Oviedo never disclosed to Staatz that Ramirez was his attorney.

122.    That on or about July 9, 2014 plaintiff alleges that she and the defendants entered into a

contract of sale for the property known as 2176 Grand Concourse, Bronx, New York.

123.    That the July 9, 2014 contract defined the purchase price as $600,000.00.

124.    That the July 9, 2014 contract defined the down payment as $15,000.00.

125.    That the July 9, 2014 contract defined the closing balance due as $585,000.00.

126.    That the July 9, 2014 contract required the down payment to be deposited in the seller’s

attorney escrow account.

127.    That there was a rider to the July 9, 2014.

128.    That the July 9, 2014 contract defined the attorney for seller as being Jaime Ramirez.

129.    That the July 9, 2014 contract did not defined the attorney for the purchaser.

130.    That the July 9, 2014 contract required all notices under the agreement be sent to the

defendants’ attorney Jamie Ramirez.

131.    That Noble never informed Ms. Staatz that she was in default of the July 9, 2014

contract.

132.    That Noble never informed Mr. Ramirez that Ms. Staatz of was in default of the July 9,

2014 contract.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page21
                                                                  22ofof335
                                                                         336


133.   That Noble’s attorney never informed Mr. Ramirez that Ms. Staatz was in default of the

July 9, 2014 contract.

134.   That Noble never informed the Church that they were in default of the July 9, 2014

contract.

135.   That Noble never informed Mr. Ramirez that the Church was in default of the July 9,

2014 contract.

136.   That Noble’s attorney never informed Mr. Ramirez that the Church was in default of the

July 9, 2014 contract.

137.   That Oviedo never wrote any letter to Staatz informing her that the Church was in default

of the July 9, 2014 contract.

138.   That Oviedo never wrote any letter to the Church informing it that it was in default of the

July 9, 2014 contract.

139.   That there is no letter from plaintiff’s attorney to Oviedo informing him that the Church

was in violation of the July 9, 2014 contract.

140.   No one plaintiff’s behalf ever sent the required default notice under the July 9, 2014

contract to the defendants.

141.   The first notice of default under the July 9, 2014 contract was this action.

142.   On May 16, 2019 – Ramirez wrote:
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page22
                                                                  23ofof335
                                                                         336




143.   That on or about July 8, 2014 plaintiff issued a check drawn on TD Bank in the amount

of $15,000.00 which was to serve as the down payment for the purchase of the subject property.

144.   That the check below is the contract deposit allegedly given by Noble for the purchase of

the property.




145.   That by issuing Check 0098 Noble was representing that she had at least $15,000.00 in

her bank account on the date it was issued.

146.   That Noble did not have $15,000.00 in the TD Bank account upon which this check was

drafted on July 8, 2014.

147.   That Noble did not have $15,000.00 in the TD Bank account upon which this check was

drafted on July 9, 2014.

148.   That Noble told Ramirez she did not have sufficient funds in her account.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page23
                                                                  24ofof335
                                                                         336


149.     That Noble told and/or instructed Ramirez not to deposit the $15,000.00 check into his

escrow account.

150.     That Noble issued the $15,000.00, referenced above, to induce the Church to sell the

property to Ms. Noble.

151.     That Noble issued the $15,000.00 check, referenced above, to induce the Staatz to sell the

property to Ms. Noble.

152.     That Noble issued the $15,000 check, referenced above, as consideration for the July 9,

2014 contract.

153.     That Noble issued the $15,000.00 check referenced above so as to convince the

defendants that plaintiff had the resources to purchase the property.

154.     To date, plaintiff has never produced a single document demonstrating that she had the

$15,000.00 in her bank account at or near the time the check was written.

155.     Ramirez never negotiated the $15,000.00 check.

156.     Ramirez never negotiated the $15,000.00 check because either Oviedo and/or Noble told

him not to negotiate the check.

157.     That Ramirez never informed the Church that he was not going to negotiate the check.

158.     That Ramirez never informed Staatz that he was not going to negotiate the check.

159.     That Ramirez violated his fiduciary duty to the Church when he failed to negotiate the

check.

160.     That Ramirez violated his fiduciary duty to Staatz when he failed to negotiate the check.

161.     That Ramirez violated his fiduciary duty to the Church when he failed to inform the

Church that he was not negotiating the $15,000.00 contract deposit.

162.     That Ramirez violated his fiduciary duty to Staatz when he failed to inform the Church

that he was not negotiating the $15,000.00 contract deposit.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page24
                                                                  25ofof335
                                                                         336


163.     In her first complaint, Noble, alleged that she provided Mr. Ramirez with the required

$15,000.00 contract deposit.

164.     In her first complaint plaintiff Noble alleged that that she issued two checks to Ramirez

which was to serve as the contract deposit for the July 9, 2014 contract.

165.     Plaintiff Noble alleged in her first complaint that she issued two checks to Ramirez in the

amounts of $1,000.00 and $14,000.00 to satisfy the July 9, 2014 contract deposit of $15,000.00.

166.     Plaintiff Noble alleged in her first complaint that Ramirez negotiated the $1,000.00

check.




167.     Ramirez never negotiated the $1,000.00 check.

168.     Ramirez never negotiated the $1,000.00 check because either Oviedo and/or Noble told

him not to negotiate the check.

169.     That Ramirez never informed the Church that Noble was modifying contract with the

issuance of two checks in the amounts of $1,000.00 and $14,000.00.

170.     That Ramirez never informed Staatz that Noble was modifying the contract with the

issuance to two checks in the amounts of $1,000.00 and $14,000.00.

171.     That Ramirez never informed the Church he was not going to negotiate the $1,000.00

check.

172.     That Ramirez never informed the Church he was not going to negotiate the $14,000.00

check.

173.     That Ramirez never informed Staatz that he was not going to negotiate the $1,000.00

check.

174.     Ramirez never informed Staatz that he was not going to negotiate the $14,000.00.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page25
                                                                  26ofof335
                                                                         336


175.   Ramirez violated his fiduciary duty to the Church when he failed to inform the Church

that Noble was modifying the contract by issuing two checks in the amounts of $1,000.00 and

$14,000.00.

176.   Ramirez violated his fiduciary duty to Staatz when he failed to inform her that Noble was

modifying the contract by issuing two checks in the amounts of $1,000.00 and $14,000.00.

177.   Ramirez violated his fiduciary duty to the Church when he failed to negotiate the

$1,000.00.

178.   Ramirez violated his fiduciary duty to Staatz when he failed to negotiate the $1,000.00.

179.   Ramirez violated his fiduciary duty to the Church when he failed to negotiate the

$14,000.00.

180.   Ramirez violated his fiduciary duty to Staatz when he failed to negotiate the $14,000.00.

181.   Noble told Oviedo that she was changing the contract deposit to two checks.

182.   Noble told Oviedo that she was issuing two checks to replace the $15,000.00 check

referenced above.

183.   Noble told Oviedo that she was issuing a $1,000.00 and a $14,000.00 check to Ramirez

to serve as the July 9, 2014 contract deposit.

184.   Noble told Oviedo that Ramirez was only to negotiate the $1,000.00 check.

185.   Noble told Oviedo that Ramirez was not going to negotiate the $14,000.00 check.

186.   That Oviedo never informed the Church that Noble was modifying the Contract deposit.

187.   That Oviedo never informed Staatz that Noble was modifying the Contract deposit.

188.   That Oviedo violated his fiduciary duty to the Church when he failed to disclose and/or

notify it that Noble had modified the contract deposit.

189.   That Oviedo violated his fiduciary duty to Staatz when he failed to disclose and/or notify

her that Noble had modified the contract deposit.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page26
                                                                  27ofof335
                                                                         336


190.   That Oviedo violated his fiduciary duty when he failed to disclose and/or notify the

church that Noble’s check of $14,000.00 was not going to be deposited.

191.   That Oviedo violated his fiduciary duty when he failed to disclose and/or notify Staatz

that Noble’s check of $1,000.00 was not going to be deposited.

192.   To this date, Ramirez has never provided a copy of the $1,000.00 check given by Noble

to the Church and/or its representative.

193.   To this date, Ramirez has never provided a copy of the $14,000.00 check given by Noble

to the Church and/or its representative.

194.   That Ramirez violated his fiduciary duty to the Church by failing to turn over copies of

the $1,000.00 check.

195.   That Ramirez violated his fiduciary duty to Staatz by failing to turn over copies of the

$14,000.00 Check.

196.   That Ramirez violated his fiduciary duty to Staatz by failing to turn over copies of the

$1,000.00 check.

197.   That Ramirez violated his fiduciary duty to the Church by failing to account for the

$1,000.00 check that Noble claims he negotiated.

198.   That Ramirez violated his fiduciary duty to Staatz by failing to account for the $1,000.00

check that Noble claims he negotiated.

199.   That Oviedo was Noble’s broker.

200.   That Oviedo never informed the Church that he was Noble’s broker on this transaction.

201.   That Oviedo never informed Staatz that he was Noble’s broker on this transaction.

202.   That Noble asserted in her first complaint that Oviedo was the real estate broker on her

side of the transaction.

203.   In paragraph 16 of her first complaint, Noble asserted:
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page27
                                                                  28ofof335
                                                                         336




204.      That Oviedo was both parties broker.

205.      That Oviedo was both parties broker and failed to disclose his dual representation to the

Church.

206.      That Oviedo was both parties broker and failed to disclose his dual representation to

Staatz.

207.      That Oviedo’s failure to disclose his dual representation to the Church was a violation of

RPAPL 443(4)(a).

208.      That Oviedo’s failure to disclose his dual representation to Staatz was a violation of

RPAPL 443(4)(a).

209.      That Oviedo’s failure to disclose his dual representation to the Church was a violation of

the fiduciary duty he owed to the Church.

210.      That Oviedo’s failure to disclose his dual representation to Staatz was a violation of the

fiduciary duty he owed to Staatz.

211.      That Noble was aware of Oviedo’s dual representation.

212.      That Noble and Oviedo conspired to hide his dual representation.

213.      That Ramirez was aware of Oviedo’s dual representation.

214.      That Ramirez, Oviedo and/or Noble conspired to conceal Oviedo’s dual representation

from the Church.

215.      That Ramirez, Oviedo and/or Noble conspired to conceal Oviedo’s dual representation

from Staatz.

216.      That plaintiff and Oviedo conspired to hide his dual representation from the Church so

that Noble would acquire the property at a 5% discount, ie. the $30,000.00 which would her

lover Oviedo would receive.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page28
                                                                  29ofof335
                                                                         336


217.    That Oviedo and Noble live together.

218.    Plaintiff’s attorney Ramirez did not disclose his own dual representation to the Church.

219.    Plaintiff’s attorney Ramirez did not disclose his own dual representation to Staatz.

220.    On November 2, 2017, Ramirez finally revealed and disclosed his dual representation

writing:




221.    That Noble, Oviedo and Ramirez conspired to keep Ramirez’s dual representation hidden

from the Church and Staatz.

222.    That Ramirez’s concealment of his dual representation from the Church and Staatz was

an act of deceit .

223.    That Ramirez’s concealment of his dual representation from the Church and Staatz was

an act of fraud.

224.    That Noble’s, Oviedo’s and Ramirez’s failure to disclose Ramirez’s dual representation

from the Church and Staatz the Church was an act of deceit.

225.    That Noble’s, Oviedo’s and Ramirez’s failure to disclose Ramirez’s dual representation

from the Church and Staatz the Church was an act of fraud.

226.    That Noble’s, Oviedo’s and Ramirez’s failure to disclose Ramirez’s dual representation

from the Church and Staatz the Church was an act of deceit.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page29
                                                                  30ofof335
                                                                         336


227.     That Oviedo’s and Ramirez’s failure to disclose Ramirez’s dual representation from the

Church and Staatz was a violation of their fiduciary duties to the Church and Staatz.

228.     That Noble’s, Oviedo’s and/or Ramirez’s scheme to hide the conflicts of interest in this

matter clearly violated the principles of fair dealing with the regard to the contracts of sale.

229.     The July 9, 2014 contract required defendants to deliver the premises vacant.

230.     In good faith and in compliance with the vacancy provision, the Church’s purported

lawyer Jamie Ramirez instituted commercial eviction proceedings against the paying tenants

under L&T Index Number 901344/2014 on August 1, 2014 [Exhibit “C”].

231.     That after Ramirez had the tenants evicted Oviedo and Ramirez conspired to drive down

the price of the property for Noble.

232.     That after the tenants were evicted Oviedo and/or Ramirez ordered several property

appraisals even though there was no legitimate purpose to do so on behalf of the seller.

233.     That after the signing of the July 9, 2014 contract Oviedo and Ramirez agents had no

legitimate purpose to order an inspection of the property.

234.     That even if there was a legitimate purpose for them to conduct an inspection on behalf of

the Church and Staatz, Oviedo and Ramirez were under an obligation not to disclose same to

Noble.

235.     That after the July 9, 2014 contract had been fully executed Ramirez ordered an

appraisal of the subject property.

236.     That after the July 9, 2014 contract had been fully executed Oviedo ordered an appraisal

of the subject property.

237.     That there was no legitimate purpose for Oviedo and/or Ramirez to order an appraisal of

the property as the seller had already achieved a purchase price of $600,000.00.

238.     That Ramirez ordered the appraisal for the benefit of Noble.

239.     That Oviedo ordered the appraisal for the benefit of Noble.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page30
                                                                  31ofof335
                                                                         336


240.   That Oviedo and Ramirez were obligated to keep the appraisal report from Noble.

241.   That Oviedo violated his fiduciary duty to the Church when he disclosed the appraisal

report to Noble.

242.   That Oviedo violated his fiduciary duty to the Church when he disclosed the appraisal

report to Noble’s attorney.

243.   That Ramirez violated his fiduciary duty to the Church when he disclosed the appraisal

report to Noble.

244.   That Ramirez violated his fiduciary duty to the Church when he disclosed the appraisal

report to Noble’s attorney.

245.   That Ramirez disclosed the inspection report to Noble.

246.   That Ramirez disclosed the inspection report to Noble’s attorney.

247.   That as a result of the inspection report ordered by and/or disclosed by Ramirez to Noble,

Noble demanded a $100,000.00 reduction in the purchase of price of the subject property.

248.   That as a result of the inspection report ordered by and/or disclosed by Oviedo to Noble,

Noble demanded a $100,000.00 reduction in the purchase of price of the subject property.

249.   That the conduct of Ramirez and/or Oviedo caused the Church to be damaged in the

amount of $100,000.00.

250.   That on July 9, 2015 the Church and Noble would enter into a second contract at the

reduced rate of $500,000.00 directly caused by the actions of Ramirez and/or Oviedo.

251.   On August 19, 2014, Laura Browne, Esq. emailed Ramirez a copy of a sample petition to

complete a sale of property belonging to a not for profit (Exhibit “D”).

252.   On April 10, 2015, Oviedo ordered the premises to be evaluated by Tereso Construction

(Exhibit “E”).

253.   Oviedo instructed Ramirez not to file the OAG documents.
         Case
          Case1:18-cv-07871-NRB
               1:18-cv-07871-NRB Document
                                  Document53-1
                                           46 Filed
                                               Filed07/21/20
                                                     08/21/20 Page
                                                               Page31
                                                                    32ofof335
                                                                           336


254.     Oviedo instructed Ramirez not the file the OAG documents so as to get a more

advantageous price for his lover and significant other Noble.

255.     Noble instructed Ramirez not to file the OAG documents.

256.     Noble instructed Ramirez not to file the OAG documents so as to get a more

advantageous price.

257.     Noble, Oviedo and/or Ramirez acted in concert to cause the devaluation of the contract

price.

258.     On or about May 4, 2015, defendants’ alleged broker Ledwin Oviedo had an appraisal

done of the property wherein the appraised value came back at $500,000.00.

259.     There was absolutely no reason for the “Seller’s” broker to run an appraisal on the

property when there was already a contract between the plaintiff and defendant for $600,000.00.

260.      On May 11, 2015, Oviedo wrote Ramirez stating that the appraisal report was for Ruby

Staatz; however, Staatz did not order the report.

261.     On July 9, 2015, plaintiff took advantage of her superior bargaining position and forced

the defendants to accept a contract of $500,000.00 (Exhibit “F”).

262.     On July 9, 2015, plaintiff and defendant allegedly entered into a second contract of sale.

263.     That the July 9, 2015 contract defined the purchase price as $500,000.00

264.     That the July 9, 2015 contract defined the down payment as $15,000.00.

265.     That the July 9, 2015 contract defined the contract balance due as $485,000.00.

266.     That the July 9, 2015 contract did not define the purchaser’s attorneys.

267.     That Noble never gave the $15,000.00 deposit for the July 9, 2015 contract.

268.     That Noble knew her alleged $15,000.00 deposit check on the July 9, 2014 contract was

no longer able to be negotiated.

269.     That Noble knew her alleged $14,000.00 deposit check on the July 9, 2014 contract was

no longer able to be negotiated.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page32
                                                                  33ofof335
                                                                         336


270.   That Noble knew the $1,000.00 check deposit on the July 9, 2014 contract was never

negotiated.

271.   That Ramirez has no contract deposits in his escrow account for the July 9, 2014 contract.

272.   That Ramirez has no contract deposit in his escrow account for the July 9, 2015 contract.

273.   That at the time of the execution of the July 9, 2015 contract, Ramirez failed to inform

the Church that Noble had not satisfied the contract down payment provision.

274.   That at the time of the execution of the July 9, 2015 contract, Ramirez failed to inform

Staatz that Noble had not satisfied the contract down payment provision.

275.   That at the time of the execution of the July 9, 2015 contract, Oviedo failed to inform the

Church that Noble had not satisfied the contract down payment provision.

276.   That at the time of the execution of the July 9, 2015 contract, Oviedo failed to inform

Staatz that Noble had not satisfied the contract down payment provision.

277.   That Ramirez never informed the Church that Noble failed to comply with the down

payment provision of the July 9, 2014 contract.

278.   That Ramirez never informed the Church that Noble failed to comply with the down

payment provision of the July 9, 2014 contract.

279.   That Ramirez’s failure to inform the Church that Noble failed to comply with the down

payment provision of the July 9, 2014 contract was intentional.

280.   That Ramirez’s failure to inform Staatz that Noble failed to comply with the down

payment provision of the July 9, 2014 contract was intentional.

281.   That Ramirez’s failure to inform Staatz and/or the Church that Noble had failed to

comply with the down payment provision of the July 9, 2014 contract was a violation of his

fiduciary duty to the Church and/or Staatz.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page33
                                                                  34ofof335
                                                                         336


282.   That Ramirez’s failure to inform Staatz and/or the Church that Noble had failed to

comply with the down payment provision of the July 9, 2014 contract was an act of deceit and/or

fraud against the Church and/or Staatz.




283.   That Oviedo never informed the Church that Noble failed to comply with the down

payment provision of the July 9, 2014 contract.

284.   That Oviedo never informed the Church that Noble failed to comply with the down

payment provision of the July 9, 2014 contract.

285.   That Oviedo’s failure to inform the Church that Noble failed to comply with the down

payment provision of the July 9, 2014 contract was intentional.

286.   That Oviedo’s failure to inform Staatz that Noble failed to comply with the down

payment provision of the July 9, 2014 contract was intentional.

287.   That Oviedo’s failure to inform Staatz and/or the Church that Noble had failed to comply

with the down payment provision of the July 9, 2014 contract was a violation of his fiduciary

duty to the Church and/or Staatz.

288.   That Oviedo’s failure to inform Staatz and/or the Church that Noble had failed to comply

with the down payment provision of the July 9, 2014 contract was an act of deceit and/or fraud

against the Church and/or Staatz.

289.   That the July 9, 2015 contract defined the attorney for seller as Jaime Ramirez.

290.   That the July 9, 2015 contract did not defined the attorney for the purchaser.

291.   That the July 9, 2015 contract required all notices under the agreement be sent to the

defendants’ attorney Jamie Ramirez.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page34
                                                                  35ofof335
                                                                         336


292.   That Ramirez never informed the Church that Noble failed to comply with the down

payment provision of the July 9, 2015 contract.

293.   That Ramirez never informed the Church that Noble failed to comply with the down

payment provision of the July 9, 2015 contract.

294.   That Ramirez’s failure to inform the Church that Noble failed to comply with the down

payment provision of the July 9, 2015 contract was intentional.

295.   That Ramirez’s failure to inform Staatz that Noble failed to comply with the down

payment provision of the July 9, 2015 contract was intentional.

296.   That Ramirez’s failure to inform Staatz and/or the Church that Noble had failed to

comply with the down payment provision of the July 9, 2015 contract was a violation of his

fiduciary duty to the Church and/or Staatz.

297.   That Ramirez’s failure to inform Staatz and/or the Church that Noble had failed to

comply with the down payment provision of the July 9, 2015 contract was an act of deceit and/or

fraud against the Church and/or Staatz.

298.   That Oviedo never informed the Church that Noble failed to comply with the down

payment provision of the July 9, 2015 contract.

299.   That Oviedo never informed the Church that Noble failed to comply with the down

payment provision of the July 9, 2015 contract.

300.   That Oviedo’s failure to inform the Church that Noble failed to comply with the down

payment provision of the July 9, 2015 contract was intentional.

301.   That Oviedo’s failure to inform Staatz that Noble failed to comply with the down

payment provision of the July 9, 2015 contract was intentional.

302.   That Oviedo’s failure to inform Staatz and/or the Church that Noble had failed to comply

with the down payment provision of the July 9, 2015 contract was a violation of his fiduciary

duty to the Church and/or Staatz.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page35
                                                                  36ofof335
                                                                         336


303.   That Oviedo’s failure to inform Staatz and/or the Church that Noble had failed to comply

with the down payment provision of the July 9, 2015 contract was an act of deceit and/or fraud

against the Church and/or Staatz.

304.   That Oviedo and Ramirez conspired against the Church to conceal the fact that Noble had

not given the required down payment for the July 9, 2014 contract.

305.   That Oviedo and Ramirez conspired against Staatz to conceal the fact that Noble had not

given the required down payment for the July 9, 2014 contract.

306.   That Noble, Oviedo and Ramirez conspired against the Church to conceal the fact that

Noble had not given the required down payment for the July 9, 2014 contract.

307.   That Noble, Oviedo and Ramirez conspired against Staatz to conceal the fact that Noble

had not given the required down payment for the July 9, 2014 contract.

308.   That Noble never informed Ms. Staatz that she was in default of the July 9, 2015

contract.

309.   That Noble never informed Mr. Ramirez that Ms. Staatz of was in default of the July 9,

2015 contract.

310.   That Noble’s attorney never informed Mr. Ramirez that Ms. Staatz was in default of the

July 9, 2015 contract.

311.   That Noble never informed the Church that they were in default of the July 9, 2015

contract.

312.   That Noble never informed Mr. Ramirez that the Church was in default of the July 9,

2015 contract.

313.   That Noble’s attorney never informed Mr. Ramirez that the Church was in default of the

July 9, 2015 contract.

314.   No one on Noble’s behalf ever sent the required default notice to the defined notice party

under the July 9, 2015 contract.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page36
                                                                  37ofof335
                                                                         336


315.   No one on Noble’s behalf ever sent the required default notice to the defined notice party

under the July 9, 2014 contract.

316.   That at the time of the purported execution of the July 9, 2015 contract Ramirez had

already received all the required corporate documents from Oviedo.

317.   Oviedo instructed Ramirez not to file the OAG documents after the execution of July 9,

2015 contract.

318.   Noble instructed Ramirez not to file the OAG documents after the execution of July 9,

2015 contract.

319.   Oviedo instructed Ramirez not to file the OAG documents after the execution of July 9,

2015 contract because he knew that Noble did not have sufficient funds to close.

320.   Oviedo instructed Ramirez not to file the OAG paperwork after the execution of the July

9, 2015 contract because he knew Noble had not given the required down payment.

321.   Noble instructed Ramirez not to file the OAG paperwork after the execution of the July 9,

2015 contract because she knew that she had not given the required down payment.

322.   Ramirez never filed the required OAG paperwork.

323.   Noble is the sole member of Urbany Investment Group LLC.

324.   On May 9, 2017, seven days prior to the May 16, 2017 contract, Urbany retained the

legal services of Laura C. Browne, Esq.

325.   On May 9, 2017, seven days prior to the May 16, 2017 contract, Noble retained the legal

services of Laura C. Browne, Esq.

326.   On May 9, 2017, Noble through her company Urbany Investment Group LLC issued a

check numbered 1032 in the amount of $1,000.00 to Laura C. Browne, Esq.

327.   On May 9, 2017, Noble through her company Urbany Investment Group LLC issued

check number 1032 in the amount of $1,000.00 as a “Legal Fee Retainer” for the acquisition of

“2176 Grand Concourse, Bronx”.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page37
                                                                  38ofof335
                                                                         336


328.    That Noble is the signatory on check number 1032 from Urbany Investment Group LLC.

329.    That the following is a copy of the Browne retainer check issued by Noble and/or Urbany

(Exhibit “P”):




330.    On May 16, 2017, Noble and the Church through Staatz allegedly entered into a third

contract of sale.

331.    The May 16, 2017 contract of sale defined the purchase price as $500,000.00.

332.    The May 16, 2017 contract of sale defined the deposit amount as $1,000.00.

333.    The May 16, 2017 contract of sale defined the contract balance due as $499,000.00.

334.    The May 16, 2017 contract of sale defined the sellers attorney as being Laura C. Browne,

Esq.

335.    The May 16, 2017 contract of sale equired all contract notices be sent to sellers’ attorneys

Laura C. Browne, Esq with a copy to seller’s other attorney Jamie Ramirez, Esq.

336.    The May 16, 2017 contract of sale had no addresses for notices to be sent to the

purchaser.

337.    That the May 16, 2017 contract of sale defined the Broker as Ledwin Enterprises.

338.    That the May 16, 2017 Contract of sale defined Ledwin Enterprise’s commission as a

“Seller” commission.

339.    That the May 16, 2017 Contract of sale defined Ledwin Enterprises commission as being

5%.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page38
                                                                  39ofof335
                                                                         336


340.   Noble has yet to explain what happened to the $15,000.00 deposit given on the July 9,

2014 contract.

341.   Noble has yet to explain what happened to the $15,000.00 deposit given on the July 9,

2015 contract.

342.   Ramirez has yet to explain what happened to the $15,000.00 deposit given on the July 9,

2014 contract.

343.   Ramirez has yet to explain what happened to the $15,000.00 deposit given on the July 9,

2015 contract.

344.   Oviedo has yet to explain what happened to the $15,000.00 deposit given on the July 9,

2014 contract.

345.   Oviedo has yet to explain what happened to the $15,000.00 deposit given on the July 9,

2015 contract.

346.   Plaintiff Noble never gave the required $1,000.00 contract deposit as it was given to her

attorney Browne.

347.   The Church NEVER agreed to a single $1,000.00 contract deposit.

348.   The Church was under the impression that Noble had previously given $15,000.00 and

was giving an additional $1,000.00 on deposit.

349.   That the 2017 contract defines the purchaser as Maria T. Noble.

350.   That the 2017 contract defines Mt. Olivet Church, Inc. as the seller.

351.   That Maria T. Noble was required to give the contract deposit.

352.   That a company Urbany Investments allegedly gave a contract deposit on the above

referenced property.

353.   Laura Browne was not retained by the Church.

354.   Laura Browne was not retained by Staatz.

355.   There is no retainer check from Staatz to Browne.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page39
                                                                  40ofof335
                                                                         336


356.   There is no retainer check from the Church to Browne.

357.    There are no letters from Ms. Browne to Staatz.

358.   There are no letters from Ms. Browne to the Church.

359.   There is no letter of engagement from Browne to Staatz.

360.   There is no letter of engagement from Browne to the Church.

361.   That Noble never informed Ms. Staatz that she was in default of the 2017 contract prior

to Ortiz & Ortiz’s letter of June 2018.

362.   That Noble never informed the Church that it was in default of the 2017 contract prior to

Ortiz & Ortiz’s letter of June 2018.

363.   That Noble never informed Mr. Ramirez that Ms. Staatz was in default of the 2017

contract as required by the 2017 contract.

364.   That Noble never informed Ms. Browne that Ms. Staatz was in default of the 2017

contract as required by the 2017 contract.

365.   That to this date Noble has not complied with notice provision of the 2017 contract.

366.   That Noble never informed the Church that it was in default of the 2017 contract.

367.   That Noble’s attorney never informed Mr. Ramirez that Ms. Staatz was in default of the

2017 contract.

368.   That Noble’s attorney never informed Ramirez that the Church was in default of the 2017

contract.

369.   That Noble’s attorney never informed Browne that Ms. Staatz was in default of the 2017

contract.

370.   That Noble’s attorney never informed Browne that the Church was in violation of the

2017 contract.

371.   There is no letter from Staatz to Browne firing her as alleged by plaintiff.

372.   There is no letter from Browne to Staatz documenting that Staatz had fired her.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page40
                                                                  41ofof335
                                                                         336


373.   There is no letter from Browne to the Church documenting that Staatz had fired her.

374.   That Browne is claiming she was fired by the Church so as to assist her client Noble in

obtaining the property at a discounted price.

375.   That Noble never informed the Church that they were in default of the July 9, 2015

contract.

376.   Browne is Noble’s attorney.

377.   Browne misled Staatz into believing she was acting on her behalf.

378.   Browne misled the Church into believing she was on its behalf.

379.   Browne never disclosed her conflict of interest to the Church.

380.   Browne never disclosed her conflict of interest to Staatz.

381.   Browne’s failure to disclose her conflict of interest as being Noble’s attorney was a

violation of her fiduciary duty to the Church and/or Staatz.

382.   That Oviedo testified under oath that Ramirez was Noble’s attorney for the 2017 contract.

383.   That Noble paid Browne a retaining fee for the 2017 contract.

384.   That Noble testified she paid Browne a retaining fee.

385.   That Oviedo testified that Browne was plaintiff’s attorney regarding the subject property.

386.   That Oviedo testified that excluding Ms. Staatz no member of the board ever stated that

they would not go through the contract.

387.   That Browne never disclosed her conflict with Staatz.

388.   That Brown never disclosed her conflict with the Church.

                        AS AND FOR A FIRST CAUSE OF ACTION

            AGAINST LEDWIN OVIEDO FOR VIOLATING RPAPL 443(4)(a).

389.   Defendants – Third party plaintiffs repeat and reiterate each and every paragraph set forth

above as being more fully set forth below.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page41
                                                                  42ofof335
                                                                         336


390.    That there was a real estate broker contract between Oviedo and the Church for the sale

of the Subject Property.

391.    That there was real estate broker contract between Oviedo and Staatz for the sale of the

subject property.

392.    That there was a contract between Oviedo and the Church to sell the Church’s property

known as 2176 Grand Concourse, Bronx, New York.

393.    That there was a contract between Oviedo and Staatz to sell the Church’s property known

as 2176 Grand Concourse, Bronx, New York.

394.    That Oviedo agreed to find a purchaser for the Church in exchange for a 5% commission

on the contract sale’s price.

395.    That Oviedo agreed to find a purchaser for Staatz in exchange for a 5% commission on

the contract sales price’s.

396.    That Oviedo presented the Church with a $600,000.00 offer from Noble on or about June

26, 2014 (Exhibit “J”).

397.    That on July 9, 2014, the execution date of the first contract of sale, Oviedo earned a

commission of $30,000.00.

398.    That it was Oviedo’s intent to pass on his $30,000.00 commission to his lover Noble.\

399.    That RPAPL 443(4)(a) required Oviedo to disclose to a client seller that he was also

representing a client buyer.

400.    That in all transactions where Oviedo was a dual representative he was required to have

both his clients sign a specific disclosure form.

401.    RPAPL 443(4)(a) states:

        4.   a.   For buyer-seller transactions, the following shall be the disclosure form:
                               NEW YORK STATE DISCLOSURE FORM
                                        FOR BUYER AND SELLER
                                        THIS IS NOT A CONTRACT
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page42
                                                           43ofof335
                                                                  336


New York state law requires real estate licensees who are acting as agents of buyers or
sellers of property to advise the potential buyers or sellers with whom they work of the
nature of their agency relationship and the rights and obligations it creates. This
disclosure will help you to make informed choices about your relationship with the real
estate broker and its sales agents.

Throughout the transaction you may receive more than one disclosure form. The law
may require each agent assisting in the transaction to present you with this disclosure
form. A real estate agent is a person qualified to advise about real estate.

If you need legal, tax or other advice, consult with a professional in that field.

DISCLOSURE REGARDING REAL ESTATE AGENCY RELATIONSHIPS

SELLER'S AGENT

A seller's agent is an agent who is engaged by a seller to represent the seller's interests.
The seller's agent does this by securing a buyer for the seller's home at a price and on
terms acceptable to the seller. A seller's agent has, without limitation, the following
fiduciary duties to the seller: reasonable care, undivided loyalty, confidentiality, full
disclosure, obedience and duty to account. A seller's agent does not represent the
interests of the buyer. The obligations of a seller's agent are also subject to any specific
provisions set forth in an agreement between the agent and the seller. In dealings with
the buyer, a seller's agent should (a) exercise reasonable skill and care in performance of
the agent's duties; (b) deal honestly, fairly and in good faith; and (c) disclose all facts
known to the agent materially affecting the value or desirability of property, except as
otherwise provided by law.

BUYER'S AGENT

A buyer's agent is an agent who is engaged by a buyer to represent the buyer's interests.
The buyer's agent does this by negotiating the purchase of a home at a price and on terms
acceptable to the buyer. A buyer's agent has, without limitation, the following fiduciary
duties to the buyer: reasonable care, undivided loyalty, confidentiality, full disclosure,
obedience and duty to account. A buyer's agent does not represent the interests of the
seller. The obligations of a buyer's agent are also subject to any specific provisions set
forth in an agreement between the agent and the buyer. In dealings with the seller, a
buyer's agent should (a) exercise reasonable skill and care in performance of the agent's
duties; (b) deal honestly, fairly and in good faith; and (c) disclose all facts known to the
agent materially affecting the buyer's ability and/or willingness to perform a contract to
acquire seller's property that are not inconsistent with the agent's fiduciary duties to the
buyer.

BROKER'S AGENTS

A broker's agent is an agent that cooperates or is engaged by a listing agent or a buyer's
agent (but does not work for the same firm as the listing agent or buyer's agent) to assist
the listing agent or buyer's agent in locating a property to sell or buy, respectively, for the
listing agent's seller or the buyer agent's buyer. The broker's agent does not have a direct
relationship with the buyer or seller and the buyer or seller can not provide instructions or
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page43
                                                           44ofof335
                                                                  336


direction directly to the broker's agent. The buyer and the seller therefore do not have
vicarious liability for the acts of the broker's agent. The listing agent or buyer's agent do
provide direction and instruction to the broker's agent and therefore the listing agent or
buyer's agent will have liability for the acts of the broker's agent.

DUAL AGENT

A real estate broker may represent both the buyer and the seller if both the buyer and
seller give their informed consent in writing. In such a dual agency situation, the agent
will not be able to provide the full range of fiduciary duties to the buyer and seller. The
obligations of an agent are also subject to any specific provisions set forth in an
agreement between the agent, and the buyer and seller. An agent acting as a dual agent
must explain carefully to both the buyer and seller that the agent is acting for the other
party as well. The agent should also explain the possible effects of dual representation,
including that by consenting to the dual agency relationship the buyer and seller are
giving up their right to undivided loyalty. A buyer or seller should carefully consider the
possible consequences of a dual agency relationship before agreeing to such
representation. A seller or buyer may provide advance informed consent to dual agency
by indicating the same on this form.

DUAL AGENT

WITH

DESIGNATED SALES AGENTS

If the buyer and the seller provide their informed consent in writing, the principals and
the real estate broker who represents both parties as a dual agent may designate a sales
agent to represent the buyer and another sales agent to represent the seller to negotiate the
purchase and sale of real estate. A sales agent works under the supervision of the real
estate broker. With the informed consent of the buyer and the seller in writing, the
designated sales agent for the buyer will function as the buyer's agent representing the
interests of and advocating on behalf of the buyer and the designated sales agent for the
seller will function as the seller's agent representing the interests of and advocating on
behalf of the seller in the negotiations between the buyer and seller. A designated sales
agent cannot provide the full range of fiduciary duties to the buyer or seller. The
designated sales agent must explain that like the dual agent under whose supervision they
function, they cannot provide undivided loyalty. A buyer or seller should carefully
consider the possible consequences of a dual agency relationship with designated sales
agents before agreeing to such representation. A seller or buyer may provide advance
informed consent to dual agency with designated sales agents by indicating the same on
this form.

This form was provided to me by ․․․․․․․․․․․․․․․․․․․․ (print name of licensee) of
․․․․․․․․․․․․․․․․․․․․ (print name of company, firm or brokerage), a licensed real estate
broker acting in the interest of the:



( ) Seller as a
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page44
                                                                  45ofof335
                                                                         336



       ( ) Buyer as a

       (check relationship below)

       (check relationship below)

       ( ) Seller's agent

       ( ) Buyer's agent

       ( ) Broker's agent

       ( ) Broker's agent

       ( ) Dual agent

       ( ) Dual agent with designated sales agents

       For advance informed consent to either dual agency or dual agency with designated sales
       agents complete section below:

       ( ) Advance informed consent dual agency.

       ( ) Advance informed consent to dual agency with designated sales agents.

       If dual agent with designated sales agents is indicated above:

       ․․․․․․․․․․․․․․․․․․․․is appointed to represent the buyer; and

       ․․․․․․․․․․․․․․․․․․․․is appointed to represent the seller in this transaction.

       (I) (We) acknowledge receipt of a copy of this disclosure form:

       Signature of { } Buyer(s) and/or { } Seller(s):

                        ____________________

                        ____________________

                        ____________________

                        ____________________

                        Date:_______________

                        Date:_______________


402.   Oviedo never disclosed to the Church that he was Noble’s broker.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page45
                                                                  46ofof335
                                                                         336


403.   Oviedo never disclosed to Staatz that he was Noble’s broker.

404.   Oviedo never disclosed to the Church that Noble was his agent.

405.   Oviedo never disclosed to Staatz that Noble was his agent.

406.   Oviedo never disclosed his romantic relationship with Noble to the Church.

407.   Oviedo never disclosed his romantic relationship with Noble to Staatz.

408.   Oviedo never disclosed his conflict of interest to the Church.

409.   Oviedo never disclosed his conflict of interest to Staatz.

410.   Oviedo never gave Staatz the RPAPL 443(4)(a) notice that she was entitled.

411.   Oviedo never gave the Church the required RPAPL 443(4)(a) notice that it was entitled.

412.   Oviedo failed to give the Church the required RPAPL 443(4)(a) notice because he

wanted to conceal his involvement with Noble.

413.   Oviedo failed to give the Staatz the required RPAPL 443(4)(a) notice because he wanted

to conceal his involvement with Noble.

414.   Oviedo failed to give the Church the required RPAPL 443(4)(a) notice because he

wanted to conceal his involvement with Noble so that he could later drive the price down for the

benefit of Noble.

415.   Oviedo failed to give the Staatz the required RPAPL 443(4)(a) notice because he wanted

to conceal his involvement with Noble so that he could later drive the price down for the benefit

of Noble.

416.   Oviedo failed to give the required RPAPL 443(4)(a) notice so as to get his lover Noble

the property at a discount.

417.   That Oviedo’s failure to disclose his dual representation rendered the July 9, 2014

contract void.

418.   That Oviedo’s failure to disclose his dual representation rendered the July 9, 2015

contract void.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page46
                                                                  47ofof335
                                                                         336


419.   That Oviedo’s failure to disclose his dual representation rendered the 2017 contract of

sale void.

420.   That Noble has admitted that Oviedo was her broker in paragraph 16 of her complaint

when she stated:




421.   Oviedo’s failure to provide an RPAPL 443(4)(a) notice was an act of fraud.

422.   Oviedo’s failure to provide an RPAPL 443(4)(a) notice was an act of deception.

423.   Oviedo’s failure to disclose his romantic relationship with Noble was an act of fraud.

424.   Oviedo’s failure to disclose his romantic relationship with Noble was an act of deception.

425.   Oviedo’s failure to disclose his business relationship with Noble was an act of fraud.

426.   Oviedo’s failure to disclose his business relationship with Noble was an act of deceit.

427.   That Oviedo hid his dual representation from the Church and Staatz so that Noble would

actually get the property for $570,000.00 on the July 9, 2014 contract of sale. [$600,000.00 -

$30,000.00 (commission) = $570,000.00].

428.   That Oviedo concealed his dual representation so as to drive the price down to

$500,000.00 on the July 9, 2015 contract for the benefit of his lover Noble.

429.   That Ovided concealed his dual representation from the Church and Staatz so that Noble

would actually get the property for $475,000.00 on the July 9, 2015 contract of sale.

[$500,000.00 - $25,000.00 (commission) = $475,000.00].

430.   That Oviedo failed to disclose his dual representation prior to the July 9, 2014 contract.

431.   That Oviedo failed to disclose his dual representation prior to the July 9, 2015 contract.

432.   That Oviedo failed to disclose his dual representation prior to the 2017 contract.

433.   That Oviedo never disclosed his dual representation to the Church.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page47
                                                                  48ofof335
                                                                         336


434.   That Oviedo never disclosed his dual representation to Staatz.

435.   But for Noble’s 2018 complaint, the Church would have remained unaware of Oviedo’s

dual representation.

436.   But for the Noble’s 2018 complaint, Staatz would have remained unaware of Oviedo’s

dual representation.

437.   That the Church and/or Staatz have been damaged by Oviedo’s failure to disclose his

dual representation.

438.   That the Church and/or Staatz were deprived from receiving the fair market value for the

property due to Oviedo’s failure to disclose his dual representation.

439.   That Oviedo is obligated to the Church and/or Staatz for the fair market value of the

property.

440.   That should the Court order defendants to go through with the sale Oviedo is obligated to

the Church for the difference between the fair market value and the contract price of

$500,000.00.

441.   That upon information and belief, in its current state the property is worth $1,100,000.00.

442.   That upon information and belief, the property has a fixed and/or improved value of

$3,000,000.00.

443.   That Oviedo is personally liable to the Church for his violation of RPAPL 443(4)(a).

444.   In light of the above, the Church and/or Staatz have been damaged in an amount that is

between $600,000.00 and $2,500,000.00.

               AS AND FOR A SECOND CAUSE OF ACTION
  AGAINST OVIEDO FOR BREACH OF CONTRACT, BREACH OF FIDUCIARY
 DUTIES AND BREACH OF THE WARRANTY OF GOOD FAITH & FAIR DEALING


445.   Defendants – Third party plaintiffs repeat and reiterate each and every paragraph set forth

above as being more fully set forth below.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page48
                                                                  49ofof335
                                                                         336


446.    That upon agreeing to act as the Church’s broker Oviedo owed the Church a duty of

loyalty.

447.    That upon agreeing to act as the Church’s broker Oviedo owed the Church a duty of

fidelity.

448.    That upon agreeing to act as the Church’s broker Oviedo owed the Church a duty to act

in its best interest.

449.    That upon agreeing to act as the Church’s broker Oviedo owed the Church a duty to

obtain a fair market price for the property.

450.    That upon agreeing to act as the Church’s broker Oviedo owed the Church a duty to act

in its best interest.

451.    That upon agreeing to act as the Church’s broker Oviedo owed the Church a duty not to

act in the best interest of the purchaser.

452.    That as the Church’s real estate broker Oviedo was under a duty to disclose all relevant

information about the purchaser to the Church and Staatz.

453.    That as the Church’s real estate broker Oviedo was under a duty to disclose all relevant

information about Noble to the Church and Staatz so that hey could make an informed business

decision as to whether to execute a contract of sale.

454.    That Oviedo breached his fiduciary duty to the Church when failed to disclose that he

was also Noble’s broker.

455.    That Oviedo breached his fiduciary duty to the Church when he failed to disclose his

romantic relationship with Noble.

456.    That Oviedo breached his fiduciary duty to the Church when he failed to disclose his

business relationship with Noble.

457.    That Oviedo breached his fiduciary duty to the Church when he failed to disclose that

Noble was one of his agents.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page49
                                                                  50ofof335
                                                                         336


458.     That Oviedo breached his fiduciary duty to the Church when ordered an appraisal of the

property after Noble had entered into the July 9, 2014 contract for $600,000.00.

459.     That Oviedo breached his fiduciary duty to the Church when he ordered an appraisal of

the property in 2015 after Noble had already executed the July 9, 2014 contract of sale for

$600,000.00.

460.     That Oviedo breached his fiduciary duty to the Church when he had the property

evaluated by construction companies in 2015.

461.     That Oviedo ordered the property to be evaluated by Construction companies in 2015 for

the benefit of Noble.

462.     That Oviedo had no legitimate purpose to order an appraisal of the property in 2015.

463.     That Oviedo ordered the 2015 appraisal for the benefit of Noble.

464.     That Oviedo never informed the Church that he was ordering an appraisal in 2015.

465.     That Oviedo never informed the Church that he was having construction companies

evaluate the property for the benefit of Noble.

466.     That Oviedo breached his fiduciary duty to the Church when he disclosed the appraisal to

Noble.

467.     That Oviedo breached his fiduciary duty to the Church when he disclosed the

construction reports to Noble.

468.     That Oviedo breached his fiduciary duty to the Church when he failed to disclose that

Ramirez was Noble’s attorney.

469.     That Oviedo breached his fiduciary duty to the Church when he failed to disclose

Ramirez had served as Oviedo’s attorney in the past.

470.     That Oviedo breached his fiduciary duty to the Church when he failed to disclose

Ramirez had represented Noble on other matters.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page50
                                                                  51ofof335
                                                                         336


471.   That Oviedo was aware that Noble had issued the following check as the July 9, 2014

contract deposit:




472.   That on July 9, 2014 or shortly thereafter Oviedo learned that Noble did not give Ramirez

the $15,000.00 check bearing number 0098.

473.   Oviedo was under a duty to inform the Church that Noble did not transmit the $15,000.00

check to Ramirez when he discovered same.

474.   Oviedo breached his fiduciary duty to the Church when he failed to disclose that Noble

had “pulled back” the $15,000.00 check bearing number 0098.

475.   That on July 9, 2014 or shortly thereafter Oviedo learned that Noble allegedly replaced

the $15,000.00 check bearing number 0098 with two checks in the amount of $1,000.00 and

$14,000.

476.   That on July 9, 2014 or shortly thereafter Oviedo learned that Ramirez was only going to

negotiate the $1,000.00 check and withhold the deposit of Noble’s alleged $14,000.00 check.

477.   That upon learning that Noble replaced the $15,000.00 check with the alleged $1,000.00

and $14,000.00 check, Oviedo was under a duty to disclose that fact to the Church.

478.   Oviedo was under a duty to the Church to disclose that Ramirez was only going to

negotiate the $1,000.00 check upon learning same.

479.   Oviedo was under a duty to the Church to disclose that Ramirez was going to withhold

depositing the $14,000.00 check upon learning same.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page51
                                                                  52ofof335
                                                                         336


480.   Oviedo breached his fiduciary duty to the Church when he failed to disclose the facts

surrounding Noble’s contract deposit on the July 9, 2014 contract.

481.   Oviedo was under a duty to inform Staatz that Noble did not transmit the $15,000.00

check to Ramirez when he discovered same.

482.   Oviedo breached his fiduciary duty to Staatz when he failed to disclose that Noble had

“pulled back” the $15,000.00 check bearing number 0098.

483.   That on July 9, 2014 or shortly thereafter Oviedo learned that Noble allegedly replaced

the $15,000.00 check bearing number 0098 with two checks in the amount of $1,000.00 and

$14,000.

484.   That on July 9, 2014 or shortly thereafter Oviedo learned that Ramirez was only going to

negotiate the $1,000.00 check and withhold the deposit of Noble’s alleged $14,000.00 check.

485.   That upon learning that Noble replaced the $15,000.00 check with the alleged $1,000.00

and $14,000.00 check, Oviedo was under a duty to disclose that fact to Staatz.

486.   Oviedo was under a duty to Staatz to disclose that Ramirez was only going to negotiate

the $1,000.00 check upon learning same.

487.   Oviedo was under a duty to Staatz to disclose that Ramirez was going to withhold

depositing the $14,000.00 check upon learning same.

488.   Oviedo breached his fiduciary duty to Staatz when he failed to disclose the facts

surrounding Noble’s contract deposit on the July 9, 2014 contract.

489.   That Oviedo’s breach of this fiduciary duty in failing to disclose the goings on with the

July 9, 2014 contract kept the Church and/or Staatz from exercising their best business judgment.

490.   That had Oviedo disclosed the goings on with the July 9, 2014 contract deposit the

Church and/or Staatz would have looked for a more suitable purchaser.

491.   That Oviedo further breached his fiduciary duty to the Church when he disclosed the

appraisal report to Noble to drive the contract price down to $500,000.00.
        Case
         Case1:18-cv-07871-NRB
              1:18-cv-07871-NRB Document
                                 Document53-1
                                          46 Filed
                                              Filed07/21/20
                                                    08/21/20 Page
                                                              Page52
                                                                   53ofof335
                                                                          336


492.      That Oviedo breached his fiduciary duty to the Church when he disclosed the appraisal

report to Noble’s attorney to drive the contract price down to $500,000.00.

493.      That Oviedo further breached his fiduciary duty to Staatz when he disclosed the appraisal

report to Noble to drive the contract price down to $500,000.00.

494.      That Oviedo breached his fiduciary duty to Staatz when he disclosed the appraisal report

to Noble’s attorney to drive the contract price down to $500,000.00.

495.      Oviedo breached his fiduciary duty to the Church when he instructed Ramirez not to file

the OAG paper work.

496.      Oviedo breached his fiduciary duty to Staatz when he instructed Ramirez not to file the

OAG paper work.

497.      Shortly after Oviedo’s disclosure and/or transmittal of the appraisal and/or construction

estimate to Noble and/or her representatives Noble demanded a new contract price.

498.      At the time of the second contract on July 9, 2015 Oviedo again had an opportunity to

disclose his dual representation of Noble.

499.      Oviedo again failed to disclose to the Church and/or Staatz that he was also Noble’s

broker.

500.      Oviedo’s failure to disclose this dual representation was yet another breach of his

fiduciary duty to the Church.

501.      Oviedo’s failure to disclose this dual representation was yet another breach of his

fiduciary duty to Staatz.

502.      That on July 9, 2015 a second contract of sale entered into between Noble and the

Church.

503.      The July 9, 2015 contract defined the down payment as $15,000.00.

504.      That Oviedo was under a duty to ensure the $15,000.00 contract down payment was

made.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page53
                                                                  54ofof335
                                                                         336


505.   That Oviedo told the Church and/or Staatz that Noble had made the $15,000.00 contract

deposit in 2014.

506.   That Oviedo’s statement to the Church and/or Staatz regarding the $15,000.00 contract

deposit was false.

507.   That Oviedo had an opportunity to discuss with the Church and Staatz the prior goings on

with the prior $15,000.00 contract deposit.

508.   Oviedo failed to the disclose to the Church on July 9, 2015 the goings on with the prior

$15,000.00 contract deposit.

509.   Oviedo concealed the facts regarding the July 9, 2014 contract so that the Church would

not seek out another purchaser and broker.

510.   Oviedo’s failure to disclose the goings on with the $15,000.00 contract deposit on July 9,

2015 or thereafter was another breach of his fiduciary duty to the Church and/or Staatz.

511.   Implied in every contract is the State of New York is a warranty of good faith and fair

dealing.

512.   Oviedo violated that warranty of good faith and fair dealing as detailed above.

513.   That the Church and/or Staatz have been damaged by Oviedo’s conduct from 2014

through today.

514.   That the Church and/or Staatz were deprived from receiving the fair market value for the

property due to Oviedo’s conduct as detailed above.

515.   That Oviedo is obligated to the Church and/or Staatz for the fair market value of the

property should the Court order the sale to go through.

516.   That should the Court order defendants to go through with the sale Oviedo is obligated to

the Church for the difference between the fair market value and the contract price of

$500,000.00.

517.   That upon information and belief, in its current state the property is worth $1,100,000.00.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page54
                                                                  55ofof335
                                                                         336


518.   That upon information and belief, the property has a fixed and/or improved value of

$3,000,000.00.

519.   That Oviedo is personally liable to the Church for his violation of RPAPL 443(4)(a).

520.   In light of the above, the Church and/or Staatz have been damaged in an amount that is

between $600,000.00 and $2,500,000.00.

                        AS AND FOR A THIRD CAUE OF ACTION

                              AGAINST OVIEDO FOR FRAUD

521.   Defendants – Third party plaintiffs repeat and reiterate each and every paragraph set forth

above as being more fully set forth below.

522.   Oviedo committed and act of fraud when he failed to disclose to the Church that he was

Noble’s real estate broker on July 9, 2014.

523.   Oviedo committed and act of deceit when he failed to disclose to the Church that he was

Noble’s real estate broker on July 9, 2014.

524.   Oviedo committed and act of fraud when he failed to disclose to Staatz that he was

Noble’s real estate broker on July 9, 2014.

525.   Oviedo committed and act of deceit when he failed to disclose to Staatz that he was

Noble’s real estate broker on July 9, 2014.

526.   Oviedo committed and act of fraud when he failed to disclose to the Church that he was

Noble’s real estate broker on July 9, 2015.

527.   Oviedo committed and act of deceit when he failed to disclose to the Church that he was

Noble’s real estate broker on July 9, 2015.

528.   Oviedo committed and act of fraud when he failed to disclose to Staatz that he was

Noble’s real estate broker on July 9, 2015.

529.   Oviedo committed and act of deceit when he failed to disclose to Staatz that he was

Noble’s real estate broker on July 9, 2015.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page55
                                                                  56ofof335
                                                                         336


530.    Oviedo committed and act of fraud when he failed to disclose to the Church that he was

Noble’s real estate broker on the 2017 contract.

531.    Oviedo committed and act of deceit when he failed to disclose to the Church that he was

Noble’s real estate broker on the 2017 contract.

532.    Oviedo committed and act of fraud when he failed to disclose to Staatz that he was

Noble’s real estate broker on the 2017 contract.

533.    Oviedo committed and act of deceit when he failed to disclose to Staatz that he was

Noble’s real estate broker on the 2017 contract.

534.    Oviedo made an untrue statement when he told Staatz on July 9, 2014 that Noble had

given the $15,000.00 contract deposit.

535.    Oviedo made an untrue statement when he told Staatz on July 9, 2015 that Noble’s

contract deposit was in Ramirez’s escrow account.

536.    Oviedo’s statements to Staatz regarding the $15,000.00 contract deposit were false.

537.    Oviedo knew his statements regarding the $15,000.00 contract deposit were false.

538.    That Oviedo’s concealment from the Church regarding the facts surrounding the July 9,

2014 contract deposit was an act of fraud.

539.    That Oviedo’s concealment from Staatz regarding the July 9, 2014 contract deposit was

an act of deceit.

540.    That Oviedo’s concealment from the Church regarding the facts surrounding the July 9,

2015 contract deposit was an act of fraud.

541.    That Oviedo’s concealment from Staatz regarding the July 9, 2015 contract deposit was

an act of deceit.

542.    That the Church and/or Staatz have been damaged by Oviedo’s fraudulent statements and

conduct from 2014 through today.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page56
                                                                  57ofof335
                                                                         336


543.   That the Church and/or Staatz were deprived from receiving the fair market value for the

property due to Oviedo’s fraudulent conduct as detailed above.

544.   That Oviedo is obligated to the Church and/or Staatz for the fair market value of the

property should the Court order the sale to go through.

545.   That should the Court order defendants to go through with the sale Oviedo is obligated to

the Church for the difference between the fair market value and the contract price of

$500,000.00.

546.   That upon information and belief, in its current state the property is worth $1,100,000.00.

547.   That upon information and belief, the property has a fixed and/or improved value of

$3,000,000.00.

548.   That Oviedo is personally liable to the Church for his violation of RPAPL 443(4)(a).

549.   In light of the above, the Church and/or Staatz have been damaged in an amount that is

between $600,000.00 and $2,500,000.00.

                    AS AND FOR A FOURTH CAUSE OF ACTION AGAINST

           LEDWIN ENTERPRISES, INC. FOR VIOLATING RPAPL 443(4)(a).

550.   Defendants – Third party plaintiffs repeat and reiterate each and every paragraph set forth

above as being more fully set forth below.

551.   The within actions against Ledwin Enterprises, Inc. are being brought in the alternative in

the eventuality that Oviedo claims he was acting in his corporate capacity.

552.   That Ledwin Enterprises, Inc. is owned by Oviedo.

553.   That Oviedo is an officer of Ledwin Enterprises, Inc.

554.   That Oviedo is an employee of Ledwin Enterprises, Inc.

555.   That Ledwin Enterprises, Inc. is responsible for the conduct of Oviedo.

556.   Oviedo never informed the Church that he was conducting business under Ledwin

Enterprises, Inc.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page57
                                                                  58ofof335
                                                                         336


557.     Oviedo never informed Staatz that he was conducting business under Ledwin Enterprises,

Inc.

558.     Due to the fact Oviedo claims an “oral contract” claims are being brought against his

company in the eventuality that he tries to limit his financial exposure.

559.     That there was a real estate broker contract between Ledwin Enterprises, Inc. and the

Church for the sale of the Subject Property.

560.     That there was real estate broker contract between Ledwin Enterprises, Inc. and Staatz

for the sale of the subject property.

561.     That there was a contract between Ledwin Enterprises, Inc. and the Church to sell the

Church’s property known as 2176 Grand Concourse, Bronx, New York.

562.     That there was a contract between Ledwin Enterprises, Inc. and Staatz to sell the

Church’s property known as 2176 Grand Concourse, Bronx, New York.

563.     That Ledwin Enterprises, Inc. agreed to find a purchaser for the Church in exchange for

a 5% commission on the contract sale’s price.

564.     That Ledwin Enterprises, Inc. agreed to find a purchaser for Staatz in exchange for a 5%

commission on the contract sales price’s.

565.     That Ledwin Enterprises, Inc. presented the Church with a $600,000.00 offer from Noble

on or about June 26, 2014 (Exhibit “J”).

566.     That on July 9, 2014, the execution date of the first contract of sale, Ledwin Enterprises,

Inc. earned a commission of $30,000.00.

567.     That it was Oviedo’s intent to pass on its $30,000.00 commission to Oviedo’s lover

Noble.

568.     That RPAPL 443(4)(a) required Ledwin Enterprises, Inc. to disclose to a client seller that

he was also representing a client buyer.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page58
                                                                  59ofof335
                                                                         336


569.   That in all transactions where Ledwin Enterprises, Inc. was a dual representative it was

required to have both of its clients sign a specific disclosure form.

570.   RPAPL 443(4)(a) states:

       4.   a.   For buyer-seller transactions, the following shall be the disclosure form:
                              NEW YORK STATE DISCLOSURE FORM
                                       FOR BUYER AND SELLER
                                       THIS IS NOT A CONTRACT

       New York state law requires real estate licensees who are acting as agents of buyers or
       sellers of property to advise the potential buyers or sellers with whom they work of the
       nature of their agency relationship and the rights and obligations it creates. This
       disclosure will help you to make informed choices about your relationship with the real
       estate broker and its sales agents.

       Throughout the transaction you may receive more than one disclosure form. The law
       may require each agent assisting in the transaction to present you with this disclosure
       form. A real estate agent is a person qualified to advise about real estate.

       If you need legal, tax or other advice, consult with a professional in that field.

       DISCLOSURE REGARDING REAL ESTATE AGENCY RELATIONSHIPS

       SELLER'S AGENT

       A seller's agent is an agent who is engaged by a seller to represent the seller's interests.
       The seller's agent does this by securing a buyer for the seller's home at a price and on
       terms acceptable to the seller. A seller's agent has, without limitation, the following
       fiduciary duties to the seller: reasonable care, undivided loyalty, confidentiality, full
       disclosure, obedience and duty to account. A seller's agent does not represent the
       interests of the buyer. The obligations of a seller's agent are also subject to any specific
       provisions set forth in an agreement between the agent and the seller. In dealings with
       the buyer, a seller's agent should (a) exercise reasonable skill and care in performance of
       the agent's duties; (b) deal honestly, fairly and in good faith; and (c) disclose all facts
       known to the agent materially affecting the value or desirability of property, except as
       otherwise provided by law.

       BUYER'S AGENT

       A buyer's agent is an agent who is engaged by a buyer to represent the buyer's interests.
       The buyer's agent does this by negotiating the purchase of a home at a price and on terms
       acceptable to the buyer. A buyer's agent has, without limitation, the following fiduciary
       duties to the buyer: reasonable care, undivided loyalty, confidentiality, full disclosure,
       obedience and duty to account. A buyer's agent does not represent the interests of the
       seller. The obligations of a buyer's agent are also subject to any specific provisions set
       forth in an agreement between the agent and the buyer. In dealings with the seller, a
       buyer's agent should (a) exercise reasonable skill and care in performance of the agent's
       duties; (b) deal honestly, fairly and in good faith; and (c) disclose all facts known to the
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page59
                                                           60ofof335
                                                                  336


agent materially affecting the buyer's ability and/or willingness to perform a contract to
acquire seller's property that are not inconsistent with the agent's fiduciary duties to the
buyer.

BROKER'S AGENTS

A broker's agent is an agent that cooperates or is engaged by a listing agent or a buyer's
agent (but does not work for the same firm as the listing agent or buyer's agent) to assist
the listing agent or buyer's agent in locating a property to sell or buy, respectively, for the
listing agent's seller or the buyer agent's buyer. The broker's agent does not have a direct
relationship with the buyer or seller and the buyer or seller can not provide instructions or
direction directly to the broker's agent. The buyer and the seller therefore do not have
vicarious liability for the acts of the broker's agent. The listing agent or buyer's agent do
provide direction and instruction to the broker's agent and therefore the listing agent or
buyer's agent will have liability for the acts of the broker's agent.

DUAL AGENT

A real estate broker may represent both the buyer and the seller if both the buyer and
seller give their informed consent in writing. In such a dual agency situation, the agent
will not be able to provide the full range of fiduciary duties to the buyer and seller. The
obligations of an agent are also subject to any specific provisions set forth in an
agreement between the agent, and the buyer and seller. An agent acting as a dual agent
must explain carefully to both the buyer and seller that the agent is acting for the other
party as well. The agent should also explain the possible effects of dual representation,
including that by consenting to the dual agency relationship the buyer and seller are
giving up their right to undivided loyalty. A buyer or seller should carefully consider the
possible consequences of a dual agency relationship before agreeing to such
representation. A seller or buyer may provide advance informed consent to dual agency
by indicating the same on this form.

DUAL AGENT

WITH

DESIGNATED SALES AGENTS

If the buyer and the seller provide their informed consent in writing, the principals and
the real estate broker who represents both parties as a dual agent may designate a sales
agent to represent the buyer and another sales agent to represent the seller to negotiate the
purchase and sale of real estate. A sales agent works under the supervision of the real
estate broker. With the informed consent of the buyer and the seller in writing, the
designated sales agent for the buyer will function as the buyer's agent representing the
interests of and advocating on behalf of the buyer and the designated sales agent for the
seller will function as the seller's agent representing the interests of and advocating on
behalf of the seller in the negotiations between the buyer and seller. A designated sales
agent cannot provide the full range of fiduciary duties to the buyer or seller. The
designated sales agent must explain that like the dual agent under whose supervision they
function, they cannot provide undivided loyalty. A buyer or seller should carefully
consider the possible consequences of a dual agency relationship with designated sales
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page60
                                                           61ofof335
                                                                  336


agents before agreeing to such representation. A seller or buyer may provide advance
informed consent to dual agency with designated sales agents by indicating the same on
this form.

This form was provided to me by ․․․․․․․․․․․․․․․․․․․․ (print name of licensee) of
․․․․․․․․․․․․․․․․․․․․ (print name of company, firm or brokerage), a licensed real estate
broker acting in the interest of the:



( ) Seller as a

( ) Buyer as a

(check relationship below)

(check relationship below)

( ) Seller's agent

( ) Buyer's agent

( ) Broker's agent

( ) Broker's agent

( ) Dual agent

( ) Dual agent with designated sales agents

For advance informed consent to either dual agency or dual agency with designated sales
agents complete section below:

( ) Advance informed consent dual agency.

( ) Advance informed consent to dual agency with designated sales agents.

If dual agent with designated sales agents is indicated above:

․․․․․․․․․․․․․․․․․․․․is appointed to represent the buyer; and

․․․․․․․․․․․․․․․․․․․․is appointed to represent the seller in this transaction.

(I) (We) acknowledge receipt of a copy of this disclosure form:

Signature of { } Buyer(s) and/or { } Seller(s):

                  ____________________

                  ____________________
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page61
                                                                  62ofof335
                                                                         336



                         ____________________

                         ____________________

                         Date:_______________

                         Date:_______________


571.      Ledwin Enterprises, Inc. never disclosed to the Church that he was Noble’s broker.

572.      Ledwin Enterprises, Inc. never disclosed to Staatz that he was Noble’s broker.

573.      Ledwin Enterprises, Inc. never disclosed to the Church that Noble was its agent.

574.      Ledwin Enterprises, Inc. never disclosed to Staatz that Noble was its agent.

575.      Ledwin Enterprises, Inc. never disclosed Oviedo’s romantic relationship with Noble to

the Church.

576.      Ledwin Enterprises, Inc. never disclosed Oviedo’s romantic relationship with Noble to

Staatz.

577.      Ledwin Enterprises, Inc. never disclosed its conflict of interest to the Church.

578.      Ledwin Enterprises, Inc. never disclosed its conflict of interest to Staatz.

579.      Ledwin Enterprises, Inc. never gave Staatz the RPAPL 443(4)(a) notice that she was

entitled.

580.      Ledwin Enterprises, Inc. never gave the Church the required RPAPL 443(4)(a) notice that

it was entitled.

581.      Ledwin Enterprises, Inc. failed to give the Church the required RPAPL 443(4)(a) notice

because it wanted to conceal Oviedo’s involvement with Noble.

582.      Ledwin Enterprises, Inc. failed to give the Staatz the required RPAPL 443(4)(a) notice

because it wanted to conceal Oviedo’s involvement with Noble.
         Case
          Case1:18-cv-07871-NRB
               1:18-cv-07871-NRB Document
                                  Document53-1
                                           46 Filed
                                               Filed07/21/20
                                                     08/21/20 Page
                                                               Page62
                                                                    63ofof335
                                                                           336


583.     Ledwin Enterprises, Inc. failed to give the Church the required RPAPL 443(4)(a) notice

because it wanted to conceal Oviedo’s involvement with Noble so that he could later drive the

price down for the benefit of Noble.

584.     Ledwin Enterprises, Inc. failed to give the Staatz the required RPAPL 443(4)(a) notice

because it wanted to conceal Oviedo’s involvement with Noble so that he could later drive the

price down for the benefit of Noble.

585.     Ledwin Enterprises, Inc. failed to give the required RPAPL 443(4)(a) notice so as to get

Oviedo’s lover Noble the property at a discount.

586.     That Ledwin Enterprises, Inc.’s failure to disclose its dual representation rendered the

July 9, 2014 contract void.

587.     That Ledwin Enterprises, Inc.’s failure to disclose its dual representation rendered the

July 9, 2015 contract void.

588.     That Ledwin Enterprises, Inc.’s failure to disclose its dual representation rendered the

2017 contract of sale void.

589.     That Noble has admitted that Oviedo (Ledwin Enterprises, Inc. ) was her broker in

paragraph 16 of her complaint when she stated:




590.     Ledwin Enterprises, Inc.’s failure to provide an RPAPL 443(4)(a) notice was an act of

fraud.

591.     Ledwin Enterprises, Inc.’s failure to provide an RPAPL 443(4)(a) notice was an act of

deception.

592.     Ledwin Enterprises, Inc.’s failure to disclose Oviedo’s romantic relationship with Noble

was an act of fraud.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page63
                                                                  64ofof335
                                                                         336


593.    Ledwin Enterprises, Inc.’s failure to disclose Oviedo’s romantic relationship with Noble

was an act of deception.

594.    Ledwin Enterprises, Inc.’s failure to disclose its business relationship with Noble was an

act of fraud.

595.    Ledwin Enterprises, Inc.’s failure to disclose its business relationship with Noble was an

act of deceit.

596.    That Ledwin Enterprises, Inc. hid its dual representation from the Church and Staatz so

that Noble would actually get the property for $570,000.00 on the July 9, 2014 contract of sale.

[$600,000.00 - $30,000.00 (commission) = $570,000.00].

597.    That Ledwin Enterprises, Inc. concealed its dual representation so as to drive the price

down to $500,000.00 on the July 9, 2015 contract for the benefit of Oviedo’s lover Noble.

598.    That Ledwin Enterprises, Inc. concealed its dual representation from the Church and

Staatz so that Noble would actually get the property for $475,000.00 on the July 9, 2015 contract

of sale. [$500,000.00 - $25,000.00 (commission) = $475,000.00].

599.    That Ledwin Enterprises, Inc. failed to disclose its dual representation prior to the July 9,

2014 contract.

600.    That Ledwin Enterprises, Inc. failed to disclose its dual representation prior to the July 9,

2015 contract.

601.    That Ledwin Enterprises, Inc. failed to disclose its dual representation prior to the 2017

contract.

602.    That Ledwin Enterprises, Inc. never disclosed its dual representation to the Church.

603.    That Ledwin Enterprises, Inc. never disclosed its dual representation to Staatz.

604.    But for Noble’s 2018 complaint, the Church would have remained unaware of Ledwin

Enterprises, Inc.’s dual representation.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page64
                                                                  65ofof335
                                                                         336


605.   But for the Noble’s 2018 complaint, Staatz would have remained unaware of Ledwin

Enterprises, Inc.’s dual representation.

606.   That the Church and/or Staatz have been damaged by Ledwin Enterprises, Inc.’s failure

to disclose its dual representation.

607.   That the Church and/or Staatz were deprived from receiving the fair market value for the

property due to Ledwin Enterprises, Inc.’s failure to disclose its dual representation.

608.   That Ledwin Enterprises, Inc. is obligated to the Church and/or Staatz for the fair market

value of the property.

609.   That should the Court order defendants to go through with the sale Ledwin Enterprises,

Inc. is obligated to the Church for the difference between the fair market value and the contract

price of $500,000.00.

610.   That upon information and belief, in its current state the property is worth $1,100,000.00.

611.   That upon information and belief, the property has a fixed and/or improved value of

$3,000,000.00.

612.   That Ledwin Enterprises, Inc. is liable to the Church for its violation of RPAPL

443(4)(a).

613.   In light of the above, the Church and/or Staatz have been damaged in an amount that is

between $600,000.00 and $2,500,000.00.

                  AS AND FOR A FIFTH CAUSE OF ACTION
   AGAINST Ledwin Enterprises, Inc. FOR BREACH OF CONTRACT, BREACH OF
   FIDUCIARY DUTIES AND BREACH OF THE WARRANTY OF GOOD FAITH &
                                 FAIR DEALING


614.   Defendants – Third party plaintiffs repeat and reiterate each and every paragraph set forth

above as being more fully set forth below.

615.   That upon agreeing to act as the Church’s broker Ledwin Enterprises, Inc. owed the

Church a duty of loyalty.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page65
                                                                  66ofof335
                                                                         336


616.    That upon agreeing to act as the Church’s broker Ledwin Enterprises, Inc. owed the

Church a duty of fidelity.

617.    That upon agreeing to act as the Church’s broker Ledwin Enterprises, Inc. owed the

Church a duty to act in its best interest.

618.    That upon agreeing to act as the Church’s broker Ledwin Enterprises, Inc. owed the

Church a duty to obtain a fair market price for the property.

619.    That upon agreeing to act as the Church’s broker Ledwin Enterprises, Inc. owed the

Church a duty to act in its best interest.

620.    That upon agreeing to act as the Church’s broker Ledwin Enterprises, Inc. owed the

Church a duty not to act in the best interest of the purchaser.

621.    That as the Church’s real estate broker Ledwin Enterprises, Inc. was under a duty to

disclose all relevant information about the purchaser to the Church and Staatz.

622.    That as the Church’s real estate broker Ledwin Enterprises, Inc. was under a duty to

disclose all relevant information about Noble to the Church and Staatz so that hey could make an

informed business decision as to whether to execute a contract of sale.

623.    That Ledwin Enterprises, Inc. breached its fiduciary duty to the Church when failed to

disclose that he was also Noble’s broker.

624.    That Ledwin Enterprises, Inc. breached its fiduciary duty to the Church when it failed to

disclose Oviedo’s romantic relationship with Noble.

625.    That Ledwin Enterprises, Inc. breached fiduciary duty to the Church when it failed to

disclose its business relationship with Noble.

626.    That Ledwin Enterprises, Inc. breached his fiduciary duty to the Church when it failed to

disclose that Noble was one of its agents.

627.    That Ledwin Enterprises, Inc. breached its fiduciary duty to the Church when ordered an

appraisal of the property after Noble had entered into the July 9, 2014 contract for $600,000.00.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page66
                                                                  67ofof335
                                                                         336


628.   That Ledwin Enterprises, Inc. breached its fiduciary duty to the Church when Oviedo

ordered an appraisal of the property in 2015 after Noble had already executed the July 9, 2014

contract of sale for $600,000.00.

629.   That Ledwin Enterprises, Inc. breached its fiduciary duty to the Church when Oviedo

had the property evaluated by construction companies in 2015.

630.   That Ledwin Enterprises, Inc. ordered the property to be evaluated by Construction

companies in 2015 for the benefit of Noble.

631.   That Ledwin Enterprises, Inc. had no legitimate purpose to order an appraisal of the

property in 2015.

632.   That Ledwin Enterprises, Inc. ordered the 2015 appraisal for the benefit of Noble.

633.   That Ledwin Enterprises, Inc. never informed the Church that he was ordering an

appraisal in 2015.

634.   That Ledwin Enterprises, Inc. never informed the Church that he was having

construction companies evaluate the property for the benefit of Noble.

635.   That Ledwin Enterprises, Inc. breached its fiduciary duty to the Church when it disclosed

the appraisal to Noble.

636.   That Ledwin Enterprises, Inc. breached its fiduciary duty to the Church when it disclosed

the construction reports to Noble.

637.   That Ledwin Enterprises, Inc. breached its fiduciary duty to the Church when it failed to

disclose that Ramirez was Noble’s attorney.

638.   That Ledwin Enterprises, Inc. breached its fiduciary duty to the Church when Oviedo

failed to disclose Ramirez had served as Ledwin Enterprises, Inc. ’s attorney in the past.

639.   That Ledwin Enterprises, Inc. breached its fiduciary duty to the Church when Oviedo

failed to disclose Ramirez had represented Noble on other matters.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page67
                                                                  68ofof335
                                                                         336


640.   That Ledwin Enterprises, Inc. was aware that Noble had issued the following check as

the July 9, 2014 contract deposit:




641.   That on July 9, 2014 or shortly thereafter Ledwin Enterprises, Inc. learned that Noble did

not give Ramirez the $15,000.00 check bearing number 0098.

642.   Ledwin Enterprises, Inc. was under a duty to inform the Church that Noble did not

transmit the $15,000.00 check to Ramirez when he discovered same.

643.   Ledwin Enterprises, Inc. breached its fiduciary duty to the Church when Oviedo failed to

disclose that Noble had “pulled back” the $15,000.00 check bearing number 0098.

644.   That on July 9, 2014 or shortly thereafter Ledwin Enterprises, Inc. learned that Noble

allegedly replaced the $15,000.00 check bearing number 0098 with two checks in the amount of

$1,000.00 and $14,000.

645.   That on July 9, 2014 or shortly thereafter Ledwin Enterprises, Inc. learned that Ramirez

was only going to negotiate the $1,000.00 check and withhold the deposit of Noble’s alleged

$14,000.00 check.

646.   That upon learning that Noble replaced the $15,000.00 check with the alleged $1,000.00

and $14,000.00 check, Ledwin Enterprises, Inc. was under a duty to disclose that fact to the

Church.

647.   Ledwin Enterprises, Inc. was under a duty to the Church to disclose that Ramirez was

only going to negotiate the $1,000.00 check upon learning same.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page68
                                                                  69ofof335
                                                                         336


648.   Ledwin Enterprises, Inc. was under a duty to the Church to disclose that Ramirez was

going to withhold depositing the $14,000.00 check upon learning same.

649.   Ledwin Enterprises, Inc. breached its fiduciary duty to the Church when Oviedofailed to

disclose the facts surrounding Noble’s contract deposit on the July 9, 2014 contract.

650.   Ledwin Enterprises, Inc. was under a duty to inform Staatz that Noble did not transmit

the $15,000.00 check to Ramirez when he discovered same.

651.   Ledwin Enterprises, Inc. breached its fiduciary duty to Staatz when Oviedo failed to

disclose that Noble had “pulled back” the $15,000.00 check bearing number 0098.

652.   That on July 9, 2014 or shortly thereafter Ledwin Enterprises, Inc. learned that Noble

allegedly replaced the $15,000.00 check bearing number 0098 with two checks in the amount of

$1,000.00 and $14,000.

653.   That on July 9, 2014 or shortly thereafter Ledwin Enterprises, Inc. learned that Ramirez

was only going to negotiate the $1,000.00 check and withhold the deposit of Noble’s alleged

$14,000.00 check.

654.   That upon learning that Noble replaced the $15,000.00 check with the alleged $1,000.00

and $14,000.00 check, Ledwin Enterprises, Inc. was under a duty to disclose that fact to Staatz.

655.   Ledwin Enterprises, Inc. was under a duty to Staatz to disclose that Ramirez was only

going to negotiate the $1,000.00 check upon learning same.

656.   Ledwin Enterprises, Inc. was under a duty to Staatz to disclose that Ramirez was going

to withhold depositing the $14,000.00 check upon learning same.

657.   Ledwin Enterprises, Inc. breached its fiduciary duty to Staatz when Oviedo failed to

disclose the facts surrounding Noble’s contract deposit on the July 9, 2014 contract.

658.   That Ledwin Enterprises, Inc. ’s breach of this fiduciary duty in failing to disclose the

goings on with the July 9, 2014 contract kept the Church and/or Staatz from exercising their best

business judgment.
         Case
          Case1:18-cv-07871-NRB
               1:18-cv-07871-NRB Document
                                  Document53-1
                                           46 Filed
                                               Filed07/21/20
                                                     08/21/20 Page
                                                               Page69
                                                                    70ofof335
                                                                           336


659.     That had Ledwin Enterprises, Inc. disclosed the goings on with the July 9, 2014 contract

deposit the Church and/or Staatz would have looked for a more suitable purchaser.

660.     That Ledwin Enterprises, Inc. further breached its fiduciary duty to the Church when

Oviedo disclosed the appraisal report to Noble to drive the contract price down to $500,000.00.

661.     That Ledwin Enterprises, Inc. breached his fiduciary duty to the Church when Oviedo

disclosed the appraisal report to Noble’s attorney to drive the contract price down to

$500,000.00.

662.     That Ledwin Enterprises, Inc. further breached his fiduciary duty to Staatz when Oviedo

disclosed the appraisal report to Noble to drive the contract price down to $500,000.00.

663.     That Ledwin Enterprises, Inc. breached its fiduciary duty to Staatz when Oviedo

disclosed the appraisal report to Noble’s attorney to drive the contract price down to

$500,000.00.

664.     Ledwin Enterprises, Inc. breached itws fiduciary duty to the Church when Oviedo

instructed Ramirez not to file the OAG paper work.

665.     Ledwin Enterprises, Inc. breached its fiduciary duty to Staatz when Oviedo instructed

Ramirez not to file the OAG paper work.

666.     Shortly after Ledwin Enterprises, Inc. ’s disclosure and/or transmittal of the appraisal

and/or construction estimate to Noble and/or her representatives Noble demanded a new contract

price.

667.     At the time of the second contract on July 9, 2015 Ledwin Enterprises, Inc. again had an

opportunity to disclose its dual representation of Noble.

668.     Ledwin Enterprises, Inc. again failed to disclose to the Church and/or Staatz that it was

also Noble’s broker.

669.     Ledwin Enterprises, Inc. ’s failure to disclose this dual representation was yet another

breach of its fiduciary duty to the Church.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page70
                                                                  71ofof335
                                                                         336


670.     Ledwin Enterprises, Inc. ’s failure to disclose this dual representation was yet another

breach of its fiduciary duty to Staatz.

671.     That on July 9, 2015 a second contract of sale entered into between Noble and the

Church.

672.     The July 9, 2015 contract defined the down payment as $15,000.00.

673.     That Ledwin Enterprises, Inc. was under a duty to ensure the $15,000.00 contract down

payment was made.

674.     That Ledwin Enterprises, Inc. told the Church and/or Staatz that Noble had made the

$15,000.00 contract deposit in 2014.

675.     That Ledwin Enterprises, Inc. ’s statement made through Oviedo to the Church and/or

Staatz regarding the $15,000.00 contract deposit was false.

676.     That Ledwin Enterprises, Inc. had an opportunity to discuss with the Church and Staatz

the prior goings on with the prior $15,000.00 contract deposit.

677.     Ledwin Enterprises, Inc. failed to the disclose to the Church on July 9, 2015 the goings

on with the prior $15,000.00 contract deposit.

678.     Ledwin Enterprises, Inc. concealed the facts regarding the July 9, 2014 contract so that

the Church would not seek out another purchaser and broker.

679.     Ledwin Enterprises, Inc. ’s failure to disclose the goings on with the $15,000.00 contract

deposit on July 9, 2015 or thereafter was another breach of its fiduciary duty to the Church

and/or Staatz.

680.     Implied in every contract is the State of New York is a warranty of good faith and fair

dealing.

681.     Ledwin Enterprises, Inc. violated that warranty of good faith and fair dealing as detailed

above.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page71
                                                                  72ofof335
                                                                         336


682.   That the Church and/or Staatz have been damaged by Ledwin Enterprises, Inc. ’s conduct

from 2014 through today.

683.   That the Church and/or Staatz were deprived from receiving the fair market value for the

property due to Ledwin Enterprises, Inc. ’s conduct as detailed above.

684.   That Ledwin Enterprises, Inc. is obligated to the Church and/or Staatz for the fair market

value of the property should the Court order the sale to go through.

685.   That should the Court order defendants to go through with the sale Ledwin Enterprises,

Inc. is obligated to the Church for the difference between the fair market value and the contract

price of $500,000.00.

686.   That upon information and belief, in its current state the property is worth $1,100,000.00.

687.   That upon information and belief, the property has a fixed and/or improved value of

$3,000,000.00.

688.   In light of the above, the Church and/or Staatz have been damaged in an amount that is

between $600,000.00 and $2,500,000.00.

                        AS AND FOR A SIXTH CAUSE OF ACTION

                 AGAINST LEDWIN ENTERPRISES, INC. FOR FRAUD

689.   Defendants – Third party plaintiffs repeat and reiterate each and every paragraph set forth

above as being more fully set forth below.

690.   Ledwin Enterprises, Inc. in is responsible for the fraudulent acts committed by Oviedo.

691.   Oviedo committed and act of fraud when he failed to disclose to the Church that he was

Noble’s real estate broker on July 9, 2014.

692.   Oviedo committed and act of deceit when he failed to disclose to the Church that he was

Noble’s real estate broker on July 9, 2014.

693.   Oviedo committed and act of fraud when he failed to disclose to Staatz that he was

Noble’s real estate broker on July 9, 2014.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page72
                                                                  73ofof335
                                                                         336


694.   Oviedo committed and act of deceit when he failed to disclose to Staatz that he was

Noble’s real estate broker on July 9, 2014.

695.   Oviedo committed and act of fraud when he failed to disclose to the Church that he was

Noble’s real estate broker on July 9, 2015.

696.   Oviedo committed and act of deceit when he failed to disclose to the Church that he was

Noble’s real estate broker on July 9, 2015.

697.   Oviedo committed and act of fraud when he failed to disclose to Staatz that he was

Noble’s real estate broker on July 9, 2015.

698.   Oviedo committed and act of deceit when he failed to disclose to Staatz that he was

Noble’s real estate broker on July 9, 2015.

699.   Oviedo committed and act of fraud when he failed to disclose to the Church that he was

Noble’s real estate broker on the 2017 contract.

700.   Oviedo committed and act of deceit when he failed to disclose to the Church that he was

Noble’s real estate broker on the 2017 contract.

701.   Oviedo committed and act of fraud when he failed to disclose to Staatz that he was

Noble’s real estate broker on the 2017 contract.

702.   Oviedo committed and act of deceit when he failed to disclose to Staatz that he was

Noble’s real estate broker on the 2017 contract.

703.   Oviedo made an untrue statement when he told Staatz on July 9, 2014 that Noble had

given the $15,000.00 contract deposit.

704.   Oviedo made an untrue statement when he told Staatz on July 9, 2015 that Noble’s

contract deposit was in Ramirez’s escrow account.

705.   Oviedo’s statements to Staatz regarding the $15,000.00 contract deposit were false.

706.   Oviedo knew his statements regarding the $15,000.00 contract deposit were false.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page73
                                                                  74ofof335
                                                                         336


707.    That Oviedo’s concealment from the Church regarding the facts surrounding the July 9,

2014 contract deposit was an act of fraud.

708.    That Oviedo’s concealment from Staatz regarding the July 9, 2014 contract deposit was

an act of deceit.

709.    That Oviedo’s concealment from the Church regarding the facts surrounding the July 9,

2015 contract deposit was an act of fraud.

710.    That Oviedo’s concealment from Staatz regarding the July 9, 2015 contract deposit was

an act of deceit.

711.    That the Church and/or Staatz have been damaged by Oviedo’s fraudulent statements and

conduct from 2014 through today.

712.    That the Church and/or Staatz were deprived from receiving the fair market value for the

property due to Oviedo’s fraudulent conduct as detailed above.

713.    That Oviedo is obligated to the Church and/or Staatz for the fair market value of the

property should the Court order the sale to go through.

714.    That should the Court order defendants to go through with the sale Oviedo is obligated to

the Church for the difference between the fair market value and the contract price of

$500,000.00.

715.    That upon information and belief, in its current state the property is worth $1,100,000.00.

716.    That upon information and belief, the property has a fixed and/or improved value of

$3,000,000.00.

717.    In light of the above, the Church and/or Staatz have been damaged in an amount that is

between $600,000.00 and $2,500,000.00.

                      AS AND FOR A SEVENTH CAUSE OF ACTION
                                     AGAINST
                               JAMIE RAMIREZ ESQ.
                            FOR BREACH OF CONTRACT
                                        &
                                FIDUCIARY DUTIES
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page74
                                                                  75ofof335
                                                                         336


718.       Defendants – Third party plaintiffs repeat and reiterate each and every paragraph set forth

above as being more fully set forth below.

719.       That Jamie Ramirez (“Ramirez”) is attorney.

720.       That Ramirez is an attorney duly licensed to practice law in the State of New York.

721.       That as an attorney in the State of New York Ramirez is required to disclose to his clients

any conflicts of interest.

722.       That as an attorney in the State of New York Ramirez owes a duty of loyalty to his

clients.

723.       That as an attorney in the State of New York Ramirez owes his clients a duty of dealing

truthfully and honestly.

724.       That as an attorney in the State of New York Ramirez owes his clients a duty of

communication.

725.       Ramirez is required to be retained prior to performing any work on behalf of a client.

726.       Ramirez is required to send a client either a retainer or a letter of engagement in all non-

personal injury matters in the State of New York.

727.       That Ramirez was retained by Noble to represent her regarding the purchase of 2176

Grand Concourse.

728.       That on or about June 26, 2014 Ramirez claimed to Oviedo that he was the attorney for

the Church.

729.       That on or about June 26, 2014 Ramirez claimed to Oviedo that he was the attorney for

Staatz.

730.       That on or about June 26, 2014 Oviedo transmitted to Ramirez a Purchase memorandum

so that he prepare a contract of sale for 2176 Grand Concourse, Bronx, New York.

731.       That Ramirez never had Staatz sign a retainer agreement to represent her or in the church

with regard to the sale of the subject property.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page75
                                                                  76ofof335
                                                                         336


732.   That Ramirez never had the Church sign a retainer agreement to the represent it with

regard to the subject property.

733.   That Ramirez never issued a letter of engagement to Staatz regarding the subject

property.

734.   That Ramirez never issued a letter of engagement to the Church regarding the subject

property.

735.   That prior to July 9, 2014 Ramirez prepared a contract of sale for 2176 Grand Concourse.

736.   That prior to July 9, 2014 Ramirez prepared the contract of sale that appears as Exhibit

“K” to this complaint.

737.   Ramirez defined himself as the attorney for the seller in the July 9, 2014 contract of sale

which is annexed hereto as Exhibit “K”.

738.   That Ramirez accepted a $15,000.00 check from Noble which was to serve as the deposit

on the contract of sale for the subject property.

739.   Below is a copy of the $15,000.00 check Noble gave to Ramirez:




740.   That Ramirez was supposed to deposit the $15,000.00 check given by Noble as the

Contract of Sale Deposit into his IOLA or Escrow account.

741.   That Ramirez never deposited the $15,000.00 down payment check.

742.   That Ramirez never wrote to the Church to inform it that it was not depositing the

$15,000.00 deposit check.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page76
                                                                  77ofof335
                                                                         336


743.   That Ramirez never wrote Staatz to inform her that he was not depositing the $15,000.00

Deposit check.

744.   That Ramirez never informed the Church in 2014 that he did not deposit Noble’s

$15,000.00 down payment Check.

745.   That Ramirez never informed the Church in 2015 that he did not deposit Noble’s

$15,000.00 down payment Check.

746.   That Ramirez never informed the Church in 2016 that he did not deposit Noble’s

$15,000.00 down payment Check.

747.   That Ramirez never informed the Church in 2017 that he did not deposit Noble’s

$15,000.00 down payment Check.

748.   That Ramirez never informed Staatz in 2014 that he did not deposit Noble’s $15,000.00

down payment Check.

749.   That Ramirez never informed Staatz in 2015 that he did not deposit Noble’s $15,000.00

down payment Check.

750.   That Ramirez never informed Staatz in 2016 that he did not deposit Noble’s $15,000.00

down payment Check.

751.   That Ramirez never informed Staatz in 2017 that he did not deposit Noble’s $15,000.00

down payment Check.

752.   That Ramirez never informed the Church in 2014 that Noble allegedly replaced the

$15,000.00 down payment check with two checks in the amounts of $1,000.00 and $14,000.00

which were to serve as the new down payment.

753.   That Ramirez never informed the Church in 2015 that Noble allegedly replaced the

$15,000.00 down payment check with two checks in the amounts of $1,000.00 and $14,000.00

which were to serve as the new down payment.
        Case
         Case1:18-cv-07871-NRB
              1:18-cv-07871-NRB Document
                                 Document53-1
                                          46 Filed
                                              Filed07/21/20
                                                    08/21/20 Page
                                                              Page77
                                                                   78ofof335
                                                                          336


754.    That Ramirez never informed the Church in 2016 that Noble allegedly replaced the

$15,000.00 down payment check with two checks in the amounts of $1,000.00 and $14,000.00

which were to serve as the new down payment.

755.    That Ramirez never informed the Church in 2017 that Noble allegedly replaced the

$15,000.00 down payment check with two checks in the amounts of $1,000.00 and $14,000.00

which were to serve as the new down payment.

756.    That Ramirez never informed Staatz in 2014 that Noble allegedly replaced the

$15,000.00 down payment check with two checks in the amounts of $1,000.00 and $14,000.00

which were to serve as the new down payment.

757.    That Ramirez never informed Staatz in 2015 that Noble allegedly replaced the

$15,000.00 down payment check with two checks in the amounts of $1,000.00 and $14,000.00

which were to serve as the new down payment.

758.    That Ramirez never informed Staatz in 2016 that Noble allegedly replaced the

$15,000.00 down payment check with two checks in the amounts of $1,000.00 and $14,000.00

which were to serve as the new down payment.

759.    That Ramirez never informed Staatz in 2017 that Noble allegedly replaced the

$15,000.00 down payment check with two checks in the amounts of $1,000.00 and $14,000.00

which were to serve as the new down payment.

760.    That Noble alleged in her first complaint that Ramirez negotiated the $1,000.00 down

payment check in 2014.

761.    That Ramirez never negotiated the $1,000.00 down payment check given by Noble in

2014.

762.    That Noble alleged in her first complaint that Ramirez told her that he would not

negotiate the $14,000.00 check until he completed the OAG paper work.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page78
                                                                  79ofof335
                                                                         336


763.   That Ramirez never informed the Church that he was only depositing a $1,000.00 check

from Noble on the July 9, 2014 contract.

764.   That Ramirez never informed Staatz that he was only depositing the $1,000.00 check

from Noble on the July 9, 2014 contract.

765.   That Ramirez never informed the Church that he was not going to deposit the $14,000.00

check from Noble given as a deposit on the July 9, 2014 contract.

766.   That Ramirez never informed Staatz that he was not going to deposit the $14,000.00

check from Noble given as a deposit on the July 9, 2014 contract.

767.   That Ramirez violated his fiduciary duties and obligations to the Church when he did not

deposit the $15,000.00 down payment Check.

768.   That Ramirez violated his fiduciary duties and obligations to Staatz when he did not

deposit the $15,000.00 down payment Check.

769.   That Ramirez violated his fiduciary duties and obligations to the Church when he failed

to inform the Church that he was not going to deposit $15,000.00 down payment Check.

770.   That Ramirez violated his fiduciary duties and obligations to Staatz when he failed to

inform the Church that he was not going to deposit $15,000.00 down payment Check.

771.   That Ramirez violated his fiduciary duties and obligations to the Church when he failed

to inform the Church that Noble replaced the $15,000.00 down payment Check with two checks

in the amounts of $1,000.00 and $14,000.00.

772.   That Ramirez violated his fiduciary duties and obligations to Staatz when he failed to

inform Staatz that Noble replaced the $15,000.00 down payment Check with two checks in the

amounts of $1,000.00 and $14,000.00.

773.   That Ramirez violated his fiduciary duties and obligations to the Church when he failed

to deposit the alleged $1,000.00 down payment Check.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page79
                                                                  80ofof335
                                                                         336


774.     That Ramirez violated his fiduciary duties and obligations to Staatz when he failed to

deposit the alleged $1,000.00 down payment Check.

775.     That Ramirez violated his fiduciary duties and obligations to the Church when he failed

to deposit the alleged $14,000.00 down payment Check.

776.     That Ramirez violated his fiduciary duties and obligations to Staatz when he failed to

deposit the alleged $14,000.00 down payment Check.

777.     That Ramirez received instructions from Noble not to negotiate the $15,000.00 check.

778.     That Noble told Ramirez not to negotiate the $15,000.00 check because she lacked

sufficient funds.

779.     That Ramirez received instructions from Oviedo not to negotiate the $15,000.00 check.

780.     That Oviedo told Ramirez not to negotiate the $15,000.00 check because Noble lacked

sufficient funds.

781.     That Ramirez violated his fiduciary duty to the Church when he failed to inform the

Church that Noble did not have the required funds to negotiate the $15,000.00 down payment

check.

782.     That Ramirez violated his fiduciary duty to Staatz when he failed to inform her that

Noble did not have the required funds to negotiate the $15,000.00 down payment check.

783.     That Ramirez violated his fiduciary duty to the Church when he followed instructions

from Noble.

784.     That Ramirez violated his fiduciary duty to Staatz when he followed instructions from

Noble.

785.     That Ramirez violated his fiduciary duty to the Church when he followed instructions

from Oviedo which were contrary to the expectations of the Church.

786.     That Ramirez violated his fiduciary duty to Staatz when he followed instructions from

Oviedo which were contrary to the expectations of Staatz.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page80
                                                                  81ofof335
                                                                         336


787.      That Ramirez acted for the benefit of Noble while having the Church believe he was their

lawyer.

788.      That Ramirez acted for the benefit of Noble while have Staatz believe he was her lawyer.

789.      That Ramirez conspired with Noble against the Church to drive the down the price of the

property for the benefit of Noble.

790.      That Ramirez convinced the Church the property was only $500,000.00 based upon the

information he received from Oviedo.

791.      That Ramirez prepared a second contract of sale between Noble and the Church for the

subject property in the amount of $500,000.00.

792.      That on or about July 9, 2015 Ramirez told the Church that he was holding $15,000.00 in

his escrow account that Noble had given him on July 9, 2014 contract.

793.      That on or about July 9, 2015 Ramirez told Staatz that he was holding $15,000.00 in his

escrow account that Noble had given him on July 9, 2014 contract.

794.      That Ramirez’s statement to the Church and Staatz on or about July 9, 2015 convinced

the Church and Staatz to enter into the second contract of sale with Noble.

795.      That Ramirez’s statement that he was holding $15,000.00 in his escrow account for the

Church was false.

796.      That Ramirez violated his fiduciary duty to the Church on or July 9, 2015 when he falsely

stated that he was holding $15,000.00 in his escrow account for the Church.

797.      That Ramirez violated his fiduciary duty to Staatz on or July 9, 2015 when he falsely

stated that he was holding $15,000.00 in his escrow account for the Church.

798.      That Ramirez concealed the fact he was representing Noble regarding the sale and/or

purchase of the subject property until November 2, 2017.

799.      That on November 2, 2017 Ramirez would write to Serge Joseph the following letter

(Exhibit “A”):
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page81
                                                                  82ofof335
                                                                         336




800.   That Ramirez violated his fiduciary duty to the Church when he failed to disclose his dual

representation in this matter.

801.   That as a direct result of Ramirez’s advice, conduct, and statements the Church and

Staatz did not seek to get another broker.

802.   That as a direct result of Ramirez’s advice, conduct, and statements the Church and

Staatz did not seek to get another purchaser.

803.   That Ramirez violated his fiduciary duty to Staatz when he failed to disclose his dual

representation in this matter.

804.   That Ramirez violated his fiduciary duty to the Church and Staatz when he failed to

complete the required paper work.

805.   That Ramirez inform the Church in June of 2014 that he had the competence to complete

the OAG paper work and get Court approval for the sale.

806.   That the Church and/or Staatz have been damaged by Ramirez’s violation of his fiduciary

duties and fraudulent statements and misconduct from 2014 through today.

807.   That the Church and/or Staatz were deprived from receiving the fair market value for the

property due to Ramirez’s fraudulent conduct as detailed above.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page82
                                                                  83ofof335
                                                                         336


808.   That Ramirez is obligated to the Church and/or Staatz for the fair market value of the

property should the Court order the sale to go through.

809.   That should the Court order defendants to go through with the sale Ramirez is obligated

to the Church for the difference between the fair market value and the contract price of

$500,000.00.

810.   That upon information and belief, in its current state the property is worth $1,100,000.00.

811.   That upon information and belief, the property has a fixed and/or improved value of

$3,000,000.00.

812.   In light of the above, the Church and/or Staatz have been damaged in an amount that is

between $600,000.00 and $2,500,000.00.

                     AS AND FOR A EIGHTH CAUSE OF ACTION
                                    AGAINST
                             LAURA C. BROWNE ESQ.
                            DECEIT AND DECEPTION
                          PER THE DISCPLINARY CODE
                                       &
                  BREACH OF IMPLIED CONTRACT OF GOOD FAITH

813.   Defendants – Third party plaintiffs repeat and reiterate each and every paragraph set forth

above as being more fully set forth below.

814.   The Church’s actions against Browne for indemnification and damages stem from

Browne’s failure to adhere to the Rules of Professional Conduct which are per se acts of

deception, dishonesty, and fraud as set forth below. Browne as the Church’s attorney owed it a

fiduciary duty of honesty and full disclosure so that the Church could make informed decisions.

As noted below, Browne never disclosed to the Church that not only was Noble her prior client

but that Noble had actually retained her a mere 7 days prior to represent her as the purchaser of

the subject property. Browne’s failure to disclose that information was violative of numerous

sections of the Rules of Professional Conduct as set forth below. More importantly, Browne’s

failure to disclose that conflict caused her to act in the best interest of Noble and not the Church.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page83
                                                                  84ofof335
                                                                         336


Browne’s conflict is evidenced not only by her glaring omission that Noble was purchasing the

property well below market value but that Oviedo was also on both sides of the transaction as

buyer’s and seller’s broker and that Noble was also conflicted as she worked for the broker who

obtained the listing from the Church as detailed above. Browne did not disclose those facts to

the Church because she was Noble’s attorney and in failing to disclose those facts caused the

Church, also her client, harm. Moreover, whenever an attorney takes upon themselves to

represent a client there is a “contract” formed whether or not that attorney is retained. Browne

violated the Common Law duty to act in good faith in addition to the violations of the

disciplinary code.

815.   That LAURA C. BROWNE, ESQ. (“Browne”) is an attorney.

816.   That Browne is an attorney duly licensed to practice law in the State of New York.

817.   That attorneys in the State of New York are bound to follow the rules of professional

conduct as promulgated.

818.   That the Appellate Divisions in each department issue decisions regarding what type of

conduct including information omissions constitute deceptive conduct.

819.   That the failure to inform a client of a conflict of interest has been determined to violate

the New York State Rules of Professional conduct.

820.   That as an attorney in the State of New York Browne is required to disclose to her clients

any conflicts of interest prior to taking upon any representation.

821.   As an attorney in the State of New York defendant Laura Browne was obligated to follow

the Rule of Professional conduct.

822.   DR 5-105(a) provides that a lawyer violates the code of conduct “in failing to decline

proffered employment if the exercise of his independent professional judgment on behalf of the

client will be or is likely to be adversely affected by the acceptance of the proffered employment,

or if it would be likely to involve him in representing differing interests, and a disinterested
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page84
                                                                  85ofof335
                                                                         336


lawyer would not believe that he could competently represent the interest of each client and each

client did not consent to the representation after full disclosure of the implications of the

simultaneous representation and the advantages and risks involved”, see Matter of Fendick, 31

A.D.3d 17, (N.Y. App. Div. 2006), Matter of McKelvey, 54 A.D.3d 24 (4th Dept 2008), see also,

MATTER OF SEDOR, 276 A.D.2d 103 (N.Y. App. Div. 2000),.

823.   DR-5-105(b) states that a lawyer violates the code of conduct in “continuing multiple

employment if the exercise of his independent professional judgment on behalf of a client will be

or is likely to be adversely affected by his representation of another client, or if it would be likely

to involve him in representing differing interests, and a disinterested lawyer would not believe

that he could competently represent the interest of each client and each client did not consent to

the representation after full disclosure of the implications of the simultaneous representation and

the advantages and risks involved.” Matter of Fendick, 31 A.D.3d 17, 813 N.Y.S.2d 339, 2006

NY Slip Op 3410 (N.Y. App. Div. 2006), Matter of McKelvey, 54 A.D.3d 24 (4th Dept 2008).

824.   That dual representation of a buyer and seller in a real estate transaction has been found

to be an act of dishonest and violative of DR1-102(a)(4), “DR 1-102 (a) (4) (22 NYCRR 1200.3

[a] [4])—engaging in conduct involving dishonesty, fraud, deceit or misrepresentation.” Id.

825.   That dual representation of a buyer and seller in a real estate transaction has been found

to be an act of dishonesty and violative of DR1-102(a)(5), “DR 1-102 (a) (5) (22 NYCRR 1200.3

[a] [5])—engaging in conduct that is prejudicial to the administration of justice.” Id.

826.   In the State of New York a lawyer is forbidden by Rule 1.7(a) of the New York Rules of

Professional Conduct in representing both a buyer and seller as there are competing interests.

827.   At a minimum Rule 1.7(a) required Browne to obtain from both Noble and the Church a

signed waiver of the conflict.

828.   Part 1215 of the Rules of Professional Conduct sets forth the rules for requiring a

“Written Letter of Engagement” between an attorney and a client. It provides:
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page85
                                                                  86ofof335
                                                                         336


                  § 1215.1 Requirements
                  (a) Effective March 4, 2002, an attorney who undertakes to represent a client and
                  enters into an arrangement for, charges and collects any fee from a client shall
                  provide to the client a written letter of engagement before commencing the
                  representation, or within a reasonable time thereafter;
                  (1) if otherwise impracticable; or
                  (2) if the scope of services to be provided cannot be determined at the time of the
                  commencement of representation....
                  (b) The letter of engagement shall address the following matters:
                  (1) explanation if the scope of the legal services to be provided;
                  (2) explanation of attorney's fees to be charged, expenses and billing practices;
                  and
                  (3) where applicable, shall provide that the client may have a right to arbitrate
                  feedisputes....
                  (c) Instead of providing the client with a written letter of engagement, an attorney
                  maycomply with the provisions of subdivision (a) of this section by entering into
                  a signed written retainer agreement with the client, before or within a reasonable
                  time after commencing representation, provided that the agreement addresses the
                  matters set forth in subdivision (b) of this section.


829.       That as an attorney in the State of New York Browne owes a duty of loyalty to her

clients.

830.       That as an attorney in the State of New York Browne owes her clients a duty of dealing

truthfully and honestly.

831.       That as an attorney in the State of New York Browne owes her clients a duty of

communication.

832.       As an attorney Browne is required to be retained prior to performing any work on behalf

of a client.

833.       Browne is required to send a client either a retainer or a letter of engagement in all non-

personal injury matters in the State of New York.

834.       That prior to May 9, 2017 Maria Noble had retained Laura C. Browne, Esq. as her

attorney on a number of transactions.

835.       That prior to and/or about May 9, 2017 Maria Noble asked Laura C. Browne to represent

her as the purchaser of 2176 Grand Concourse, Bronx, New York.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page86
                                                                  87ofof335
                                                                         336


836.   That on or about May 9, 2017 Laura C. Browne informed Maria Noble that she would

require a retaining fee in the amount of $1,000.00 to be her attorney in the transaction regarding

the purchase of 2176 Grand Concourse, Bronx, New York.

837.   On May 9, 2017 Noble issued a $1,000.00 check to Laura C. Browne, Esq. from her

company known as Urbany Investment Group LLC to Laura C. Browne, Esq. for her

representation and services to be performed in the purchase of 2176 Grand Concourse, Bronx,

New York purchase.

838.   That Laura C. Browne received the following check baring number 1032 from Noble for

the services she was expected to perform on behalf of Noble in the purchase of 2176 Grand

Concourse (Exhibit “P”):




839.   That Noble documented her retention of Laura C. Browne as her attorney in the memo of

Check #1032 stating, “Legal Fee Retainer 2176 Grand Concourse, Bronx, New York.”

840.   That at some point in time between May 9, 2017 and May 16, 2017 Laura C. Browne,

Esq. took upon the representation of the Church regarding the sale of 2176 Grand Concourse,

Bronx, New York.

841.   That at some point in time between May 9, 2017 and May 16, 2017 Laura C. Browne,

Esq. took upon the representation of Staatz regarding the sale of 2176 Grand Concourse, Bronx,

New York.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page87
                                                                  88ofof335
                                                                         336


842.    That on or about May 16, 2017 Laura C. Browne drafted a contract of sale between

Noble and the Church wherein she defined herself as the seller’s attorney.

843.    That when Browne drafted the May 16, 2017 contract of sale and defined herself as the

seller’s attorney a contract was formed between Browne and the Church wherein she was their

attorney and Church was her client.

844.    On May 16, 2017 when the contract of sale was written by Browne wherein she defined

herself as the seller’s attorney and that contract of sale executed by the Church a separate and

distinct contract was formed between the Church and Browne irrespective of a retainer and/or

letter of engagement.

845.    Implied in the contract between the Church and Browne was a covenant of good faith and

fair dealing [see, 511 West 232nd Owners Corp. v. Jennifer Realty Co., 98 N.Y.2d 144, 153, 746

N.Y.S.2d 131, 773 N.E.2d 496 (N.Y. 2002); Dalton v. Educational Testing Serv., 87 N.Y.2d 384,

389, 639 N.Y.S.2d 977, 663 N.E.2d 289 (N.Y. 1995); Frankini v. Landmark Constr. of Yonkers,

Inc., 91 A.D.3d 593, 595, 937 N.Y.S.2d 80 (2d Dep’t 2012); Ochal v. Television Tech. Corp., 26

A.D.3d 575, 576, 809 N.Y.S.2d 604; Leon C. Lazer, et al., New York Pattern Jury Instructions –

Civil § 4.1 (2d ed. 2006)].

846.    That implied covenant formed between Browne and the Church encompasses any

promises which a reasonable person in the position of the promises would be justified in

understanding were included. [see, id].

847.    Implied in the contract of representation between the Church and Browne was one that

Browne would be open and honest with the Church and Staatz.

848.    Implied in the contract of representation between the Church and Browne was one that

Browne would be open and honest with the Church and Staatz and disclose any conflict of

interest and/or potential conflict of interest.
        Case
         Case1:18-cv-07871-NRB
              1:18-cv-07871-NRB Document
                                 Document53-1
                                          46 Filed
                                              Filed07/21/20
                                                    08/21/20 Page
                                                              Page88
                                                                   89ofof335
                                                                          336


849.    Implied in the contract of representation between the Church and Browne was one that

Browne would disclose information to the Church and Staatz regarding dishonest and

detrimental conduct of Noble and/or Oviedo regarding the sale of the premises.

850.    That the moment Browne took upon the representation of the Church on this transaction

she was conflicted as a buyer’s and seller’s interests are naturally divergent.

851.    That Browne knew she was conflicted and was under an obligation to disclose her

conflict of interests.

852.    That Browne was obligated by Rule 1.7(a) to get a signed waiver of conflict from both

Noble and the Church.

853.    Laura C. Browne never disclosed to the Church that she had represented Noble on a

number of transactions prior to the transaction involving 2176 Grand Concourse, Bronx, New

York.

854.    Laura C. Browne never disclosed to the Church that Noble had retained her on May 9,

2017 which is prior in time to Browne taking upon the representation of the Church.

855.    That Browne’s failure to disclose to the Church that she had represented Noble on prior

transactions violated DR 5-105(A).

856.    That Browne’s failure to disclose to the Church that she had represented Noble on prior

transaction violated DR-5-105(B).

857.    That Browne’s failure to disclose to the Church that she had been retained by Noble on

May 9, 2017 to represent her in this transaction violated DR 5-105(A).

858.    That Browne’s failure to disclose to the Church that she had been retained by Noble on

May 9, 2017 to represent her in this transaction violated DR-5-105(B).

859.    That Browne’s failure / omission to disclose her conflict of interest was an act of

dishonesty.

860.    That Browne’s failure / omission to disclose her conflict of interest was an act of deceit.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page89
                                                                  90ofof335
                                                                         336


861.    That Browne’s failure / omission to disclose her conflict of interest was a breach of the

fiduciary duty owed to the Church.

862.    That the Appellate Divisions of the State of New York have determined that the failure to

disclose a conflict of interest in an act of dishonesty.

863.    That Browne never disclosed to Staatz that Noble had retained her prior to the May 16,

2017 contract of sale.

864.    That on or about May 16, 2017 Browne claimed to be the attorney for the Church in the

contract of sale authored by Browne.

865.    That on about May 16, 2017 Browne claimed to be the attorney for Staatz in the contract

authored by Browne.

866.    There Browne never had the Church sign a retainer agreement as required.

867.    That Browne never had Staatz sign a retainer agreement as required.

868.    That Browne never issued a letter of engagement to the Church.

869.    That Browne never issued a letter of engagement to Staatz.

870.    That Browne never issued a letter of engagement so that there would be no record of

“dual” representation.

871.    That Browne violated Part 1215 of the Rules of Professional Conduct when she failed to

execute and/or deliver a letter of engagement to the Church.

872.    That Browne violated Part 1215 of the Rules of Professional Conduct when she failed to

execute and/or deliver a letter of engagement to Staatz.

873.    That Browne’s violation of Part 1215 of the Rules of Professional Conduct is an act of

dishonesty.

874.    That as an attorney Browne was fully aware that a corporation can only act through

resolution.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page90
                                                                  91ofof335
                                                                         336


875.   That prior to or on May 16, 2017 Browne prepared the contract of sale that appears as

Exhibit “R” to this complaint.

876.   That Brown received a complete file from Ramirez regarding his representation of the

Church and Staatz.

877.   Browne defined herself as the attorney for the seller in the May 16, 2017 contract of sale

which is annexed hereto as Exhibit “R”.

878.   That the contract drafted by Browne defined herself as the Seller’s attorneys.

879.   Paragraph 17. of Schedule D of the 2017 contract (Exhibit “R”) defined the addresses to

which notice was to be sent:




880.   That Browne had a duty to communicate with the Church.

881.   That Browne had a duty to communicate with Staatz.

882.   That Browne never communicated with the Church.

883.   That Browne failed to communicate with the Church.

884.   That Browne failed to communicate with Staatz.

885.   That prior to the May 9, 2017 Browne was aware that Oviedo and Noble were in a

romantic relationship.

886.   That prior to the May 9, 2017 Browne was aware that Oviedo and Noble had children

together.

887.   That prior to the May 9, 2017 Browne was aware that Oviedo and Noble were working

together in the real estate business.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page91
                                                                  92ofof335
                                                                         336


888.    That Browne was aware that Oviedo was the seller’s broker on the transaction involving

2176 Grand Concourse, Bronx, New York.

889.    That Browne was aware that Noble worked for Oviedo at the time the Church engaged

Oviedo to sell the property.

890.    That on or about May 16, 2017 Browne directed Staatz to sign the 2017 Contract of Sale

on behalf of the Church.

891.    That on or about May 16, 2017 Browne informed Staatz that she was the Church’s

attorney and that she would act in the best interest of the Church.

892.    That on or about May 16, 2017 Browne informed Staatz that even though Noble had

recommended her as an attorney that she was in fact the Church’s attorney and would act in its

best interest.

893.    That on or about May 16, 2017 Browne informed Staatz that she would complete the

OAG paperwork.

894.    Browne never completed the OAG paperwork.

895.    Browne never had any intention of completing the OAG paperwork to facilitate the

closing.

896.    That on or about May 16, 2017 Browne informed Staatz that “Maria Noble was an

honorable woman and always lived up to her word. And that this was the best contract the

Church could get on the open market.”

897.    That on or about May 16, 2017 Browne informed Staatz that she also knew Oviedo and

that he was a “good and honest broker.”

898.    That on or about May 16, 2017 Staatz informed Browne that she had reservations about

signing the contract and Browne assured her that “it was a good contract” and “that she had

received the contract deposit(s)”.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page92
                                                                  93ofof335
                                                                         336


899.   That at the time Browne told Staatz that “Maria Noble was an honorable woman and

always lived up to her word” - Browne was aware that Noble and Oviedo had failed to disclose

the self dealing nature of the transaction.

900.   That at the time Browne told Staatz that “Maria Noble was an honorable woman and

always lived up to her word” - Browne was aware that Noble and Oviedo had failed to comply

with RPAPL 443(4)(a).

901.   That at the time Browne told Staatz that “Maria Noble was an honorable woman and

always lived up to her word” – Browne knew that Noble did not live up to her word and had

never given the contract deposit on the 2014 Contract of sale.

902.   That at the time Browne told Staatz that “Maria Noble was an honorable woman and

always lived up to her word” – Browne knew she had been previously retained by Noble.

903.   That as an attorney Browne was aware that Oviedo and Noble had to disclose to the

Church the self-dealing nature of the transaction.

904.   That as an attorney Browne was under an obligation to inform the Church that Oviedo

and Noble were in a self-dealing transaction.

905.   That Browne did not tell the Church of the self-dealing nature of the transaction because

she was beholden to Noble whom had retained her on May 9, 2017.

906.   That Browne as an attorney knew of Oviedo’s and Noble’s RPAPL 443(4)(a) disclosure

requirement.

907.   That Browne knew that Oviedo never made the requisite RPAPL 443(4)(a) disclosure to

the Church and Staatz.

908.   That Browne knew Noble never made the requisite RPAPL 443(4)(a) disclosure to the

disclosure to the Church and Staatz.

909.   That Browne knew Oviedo violated his fiduciary duty to Staatz and the Church when he

failed to have the required RPAPL 443(4)(a) signed.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page93
                                                                  94ofof335
                                                                         336


910.    That Browne knew the Noble violated his fiduciary duty to Staatz and the Church when

she failed to have the required RPAPL 443(4)(a) signed.

911.    That Browne did not inform Staatz and the Church of Oviedo’s violation of RPAPL

443(4)(a) because of she decided to protect Noble’s interest over and above that of the Church.

912.    That Browne did not inform Staatz and the Church of Noble’s violation of RPAPL

443(4)(a) because she decided to protect Noble’s interest over and above that of the Church.

913.    That the Church and Staatz would not have signed the contract had Browne disclosed her

conflict of her interest.

914.    That the Church and Staatz would not have signed the contract had Browne disclosed that

Oviedo and Noble had failed to comply with RPAPL 443(4)(a).

915.    That Browne was aware of Ramirez’s prior representation of the Church and Staatz

regarding the sale of 2176 Grand Concourse, Bronx, New York.

916.    That Browne was aware of Ramirez’s prior representation of the Church and Staatz

regarding the 2014 contract of sale of 2176 Grand Concourse, Bronx, New York.

917.    That Browne was aware of Ramirez’s prior representation of the Church and Staatz

regarding the 2015 contract of sale of 2176 Grand Concourse, Bronx, New York.

918.    That Browne was aware that Noble claimed in 2014 to have given Ramirez a $15,000.00

down payment check for the purchase of 2176 Grand Concourse, Bronx, New York.

919.    That Browne knew and/or should have known that Noble never gave the $15,000.00

contract deposit on the 2014 Contract.

920.    That Browne did not disclose Noble’s failure to give the required $15,000.00 contract

deposit on the 2014 contract because she was conflicted.

921.    That Browne was under an obligation to disclose to the Church and Staatz - Noble’s

dishonesty in failing to give the required contract deposit on the 2014 Contract.
        Case
         Case1:18-cv-07871-NRB
              1:18-cv-07871-NRB Document
                                 Document53-1
                                          46 Filed
                                              Filed07/21/20
                                                    08/21/20 Page
                                                              Page94
                                                                   95ofof335
                                                                          336


922.    That Browne actively concealed Noble’s failure to give the $15,000.00 contract deposit

from the Church and Staatz because she knew that Church and Staatz would not sign the 2017

contract she had prepared for Noble’s benefit.

923.    That Browne was aware that Noble claimed have given Ramirez a contract deposit on the

2015 contract to purchase of 2176 Grand Concourse, Bronx, New York.

924.    That Browne knew and/or should have known that Noble never gave Ramirez the

contract deposit on the 2015 contract for the purchase of 2176 Grand Concourse, Bronx, New

York.

925.    That Browne did not disclose Noble’s failure to give the required contract deposit on the

2015 contract because she was conflicted.

926.    That Browne was under an obligation to disclose to the Church and Staatz - Noble’s

dishonesty in failing to give the required contract deposit on the 2015 Contract.

927.    That Browne actively concealed Noble’s failure to give the contract deposit on the 2015

contract from the Church and Staatz because she knew that Church and Staatz would not sign the

2017 contract she had prepared for Noble’s benefit.

928.    That Browne obligated herself to present the required paper work to the OAG’s office to

get approval for the sale of the property.

929.    That Browne never completed the OAG paper work necessary for the sale of the subject

property.

930.    That Browne informed Noble that Staatz had fired her.

931.    That Browne informed Noble that the Church had fired her.

932.    That Browne never sent a letter to Staatz acknowledging that she had been terminated.

933.    That Browne never sent a letter to the Church asserting that Staatz had terminated her.

934.    That Browne never sent a letter to Ramirez that Staatz had terminated her.

935.    That Browne never sent Noble a letter asserting that Staatz had terminated her.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page95
                                                                  96ofof335
                                                                         336


936.    That Browne never sent a letter to Ortiz & Ortiz that Staatz had terminated her.

937.    That the Church never terminated Browne.

938.    That Browne committed an act of dishonesty when informed Noble that the Church had

fired her.

939.    That Browne violated Rule 4.1 when she informed Noble that the Church had terminated

her.

940.    That Browne knew her statement to Noble that the Church terminated her services was

false and violated Rule 4.1.

941.    That Browne’s statement that the Church terminated her services violated her duties to

the Church and caused Noble to bring the instant action.

942.    That Browne made the false statement to give a tactical advantage to her client Noble

over her client the Church.

943.    That Browne never wrote to the Church to inform it that there was no $15,000.00 down

payment check from Noble regarding the 1st Contract.

944.    That Browne never wrote Staatz to inform her that he was not depositing the $15,000.00

down payment check from Noble regarding the 1st Contract.

945.    That Browne as an attorney should have known that due to Noble’s failure to provide the

required consideration meant no contract was formed on July 9, 2014.

946.    That Browne was under a duty to inform the Church that Noble had breached the July 9,

2014 contract by failing to give the requisite deposit.

947.    That Browne was under a duty to inform Staatz that Noble had breached the July 9, 2014

contract by failing to give the requisite deposit.

948.    That Browne as an attorney should have known that due to Noble’s failure to provide the

required consideration meant no contract was formed on July 9, 2015.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page96
                                                                  97ofof335
                                                                         336


949.   That Browne was under a duty to inform the Church that Noble had breached the July 9,

2015 contract by failing to give the requisite deposit.

950.   That Browne was under a duty to inform Staatz that Noble had breached the July 9, 2015

contract by failing to give the requisite deposit.

951.   That Browne violated her duty to the Church and/or Staatz by concealing the fact Noble

had breach the July 9, 2014 contract.

952.   That Browne violated her duty to the Church and/or Staatz by concealing the fact Noble

had breached the July 9, 2015 contract.

953.   That Browne concealed facts from the Church and/or Staatz for the benefit of Noble.

954.   Had Browne informed the Church that Noble had breached the July 9, 2014 contract they

never would have entered into the 2017 contract.

955.   Had Brown informed Staatz that Noble had breached the July 9, 2015 contract she would

have never have signed same.

956.   That Browne owed the Church a duty to recommend that they get a buyer other than

Noble due to her prior breaches.

957.   That Browne was taking orders from Noble.

958.   That Browne was taking orders from Oviedo.

959.   That Browne violated her fiduciary duty to the Church when she followed instructions

from Noble that were contrary to the Church’s best interests.

960.   That Browne violated her fiduciary to Staatz when she followed instructions from Oviedo

that were contrary to Staatz’s best interests.

961.   That Browne acted for the benefit of Noble while having the Church believe she was

their lawyer.

962.   That Browne acted for the benefit of Noble while have Staatz believe she was her lawyer.

963.   That Browne knew Ramirez was representing Noble.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page97
                                                                  98ofof335
                                                                         336


964.    That Browne had a duty to disclose to the Church that Ramirez was in a conflict of

interest.

965.    That Browne had a duty to disclose to Staatz that Ramirez was in a conflict of interest.

966.    That Browne concealed the fact he was representing Noble regarding the sale and/or

purchase of the subject property.

967.    That there is testimony that Browne was Noble’s attorney.

968.    That Browne violated her fiduciary duty to the Church when he failed to disclose her dual

representation in this matter.

969.    That Browne stated to Staatz that she knew Oviedo to be an honest broker.

970.    That Browne knew Oviedo was representing both Noble and the Church on this

transaction.

971.    That Browne failed to disclose Oviedo’s dual representation to the Church.

972.    That Browne failed to disclose Oviedo’s dual representation to the Church.

973.    That Browne violated her fiduciary duty to the Church when she failed to disclose

Oviedo’s dual representation.

974.    That Browne violated her fiduciary duty to Staatz when she failed to disclose Oviedo’s

dual representation.

975.    That Browne violated her fiduciary duty to Staatz and the Church when she failed to

disclose her dual representation in other matters.

976.    That Browne violated his fiduciary duty to the Church and Staatz when she failed to

complete the required paper work.

977.    That Browne informed the Church in 2017 that she had the competence to complete the

OAG paper work and get Court approval for the sale.

978.    That Browne was and/or became aware that Ramirez was conflicted in his representation

of the Church and Staatz.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page98
                                                                  99ofof335
                                                                         336


979.      That Browne upon learning and/or becoming aware of Ramirez’s conflict of interest /

dual representation of both the buyer and seller of the subject property was under a duty to

disclose to the Church and Staatz Ramirez’s conflict of interest.

980.      That Browne actively concealed Ramirez’s conflict of interest from the Church and

Staatz.

981.      That Browne omitted telling the Church and Staatz of Ramirez’s conflict of interest.

982.      That Browne violated the implied covenant of good faith and fair dealing in the

representation contract between the Church and Browne when she failed to disclose that Noble

retained Browne on other matters prior to May 9, 2017.

983.      That Browne violated the implied covenant of good faith and fair dealing in the

representation contract between the Church and Browne when she failed to disclose that Noble

retained Browne on May 9, 2017 to represent her in this transaction.

984.      That Browne violated the implied covenant of good faith and fair dealing in the

representation contract between the Church and Browne when she failed to disclose that Ramirez

was conflicted in his representation and prior representation of Noble.

985.      That Browne violated the implied covenant of good faith and fair dealing in the

representation contract between the Church and Browne when she failed to disclose the

information that Noble never gave the $15,000.00 contract deposit on the 2014 contract.

986.      That Browne violated the implied covenant of good faith and fair dealing in the

representation contract between the Church and Browne when she failed to disclose that Noble

never gave the 2015 contract deposit.

987.      That Browne violated the implied covenant of good faith and fair dealing in the

representation contract between the Church and Browne when she failed to disclose that Oviedo

and/or Noble violated RPAPL 443(4)(a).
       Case
        Case1:18-cv-07871-NRB
              1:18-cv-07871-NRB Document
                                 Document53-1
                                          46 Filed
                                              Filed 07/21/20
                                                    08/21/20 Page
                                                             Page 99
                                                                  100ofof335
                                                                          336


988.    That Browne violated the implied covenant of good faith and fair dealing in the

representation contract between the Church and Browne when she failed to exercise her best

judgments in favor of the Church and Staatz.

989.    That Browne violated the implied covenant of good faith and fair dealing in the

representation contract between the Church and Browne when she actively concealed relevant

information from the Church and Staatz regarding Oviedo’s, Noble’s and/or Ramirez’s prior

conduct.

990.    That Browne violated the implied covenant of good faith and fair dealing in the

representation contract between the Church and Browne when she failed to inform the Church

that Staatz allegedly terminated her representation.

991.    That Browne made the statement that Noble “Maria Noble was an honorable woman and

always lived up to her word” to induce the Church and Staatz to sign the 2017 contract.

992.    That Browne’s statement that “Maria Noble was an honorable woman and always lived

up to her word” convinced the Church and Staatz to sign the 2017 contract.

993.    That Browne’s statement “Maria Noble was an honorable woman and always lived up to

her word” was deceitful when made as Browne knew Noble and Oviedo were not only self-

dealing, but knew that Ramirez never received the contract deposit.

994.    That Browne’s statement that “Maria Noble was an honorable woman and always lived

up to her word” was deceitful when made as Browne knew Noble never gave the $15,000.00

contract deposit.

995.    That the Church was justified to rely upon Browne’s representations that Noble was an

honorable woman and always lived up to her word.

996.    That the Browne knew her statement that “Maria Noble was an honorable woman and

always lived up to her word” was false when made as she knew Noble had never given the

$15,000.00 contract deposit on the 2014 contract.
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page100
                                                                  101ofof335
                                                                          336


997.    That the Browne knew her statement that “Maria Noble was an honorable woman and

always lived up to her word” was false when made as she knew Noble had never given the

contract deposit on the 2015 contract.

998.    That as a result of Browne’s affirmative misrepresentations regarding Noble’s character

and her assurance that she would complete the OAG paperwork the Church has been harmed.

999.    That Browne was aware that a Board resolution was required for the Church to fire her.

1000. That Browne violated the implied covenant of good faith and fair dealing in the

representation contract between the Church and Browne when she failed to perform the duties

she undertook to get the OAG approval.

1001. That as a result of Browne violation and/or breach of the implied covenant of good faith

and fair dealing in the representation contract between the Church and Browne the Church has

and will continue to incur attorney fees to defend the contract which Browne convinced the

Church to obligate themselves.

1002. That Browne’s omission in failing to inform the Church and Staatz of Ramirez’s conflict

of interest was for the benefit of Noble.

1003. That Browne’s omission in failing to inform the Church and Staatz of Ramirez’s conflict

of interest was for the benefit of Noble was to the detriment of the Church and Staatz.

1004. That Browne knew of Ramirez’s conflict of interest at the time she drafted the May 16,

2017 contract of sale and omitted and/or concealed that information from the Church and Staatz.

1005. That the Church and/or Staatz have been damaged by Browne’s violation of her fiduciary

duties and fraudulent statements and misconduct from 2017 through today.

1006. That the Church and/or Staatz have been damaged by Browne’s violation of the Rules of

Professional Conduct as set forth above.

1007. That there is NO board resolution terminating the Church’s relationship with Browne.

1008. That Browne has never made any motion to be relieved as the Church’s attorney.
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page101
                                                                102ofof335
                                                                        336


1009. That Browne never wrote a letter to the Church that she was unable to proceed with the

OAG paperwork.

1010. That Browne never wrote a “drop letter” to the Church.

1011. That Staatz lacked the authority to independently fire Browne.

1012. That the Church and/or Staatz were deprived from receiving the fair market value for the

property due to Browne’s omissions, violations of the Rules of Professional Conduct, Breach of

Fiduciary Duty, and/or conflict of interest as detailed above.

1013. That Browne is obligated to the Church for the fair market value of the property should

the Court order the sale to go through.

1014. That should the Court order defendants to go through with the sale Browne is obligated to

the Church for the difference between the fair market value and the contract price of

$500,000.00.

1015. That upon information and belief, in its current state the property is worth $1,100,000.00.

1016. That upon information and belief, the property has a fixed and/or improved value of

$3,000,000.00.

1017. In light of the above, the Church and/or Staatz have been damaged in an amount that is

between $600,000.00 and $2,500,000.00.

                        AS AND FOR A NINTH CAUSE OF ACTION
                                      AGAINST
                            OVIEDO, RAMIREZ & BROWNE
                           CONSPIRACY TO COMMIT FRAUD

1018. Defendants – Third party plaintiffs repeat and reiterate each and every paragraph set forth

above as being more fully set forth below.

1019. That as early as 2014 Browne was aware that Ramirez had worked with Noble on other

transactions.

1020. That as early as 2014 Browne was aware that Ramirez claimed to be the was the attorney

for Church.
      Case
       Case1:18-cv-07871-NRB
            1:18-cv-07871-NRB Document
                               Document53-1
                                        46 Filed
                                            Filed07/21/20
                                                  08/21/20 Page
                                                            Page102
                                                                 103ofof335
                                                                         336


1021. That Browne had actually provided documents to Ramirez to get the required OAG

approval.

1022. That Ramirez was aware that Browne had been retained by Noble on other matters.

1023. That Ramirez was aware that Browne had been retained by Noble on this matter.

1024. That Ramirez and Browne were under a duty to disclose their conflict of interest to the

Church and Staatz.

1025. That Ramirez and Browne were bound by the Rules of Professional conduct to disclose

their conflict of interest to the Church and Staatz.

1026. That Ramirez and Browne agreed not to disclose their conflict of interest to the Church

and Staatz.

1027. That Ramirez and Browne were both obligated by the Rules of Professional Conduct and

their fiduciary duties to the Church and Staatz to inform them that Noble never gave the contract

deposit on the 2014 contract.

1028. That Ramirez and Browne were both obligated by the Rules of Professional Conduct and

their fiduciary duties to the Church and Staatz to inform them that Noble never gave the contract

deposit on the 2015 contract.

1029. That Ramirez and Browne agreed to conceal that information from the Church and Staatz

for the benefit of their client Noble.

1030. That had Ramirez and Browne disclosed that Noble never gave the 2014 contract deposit

the Church would not have signed the 2017 contract.

1031. That had Ramirez and Browne disclosed that Noble never gave the 2015 contract deposit

the Church would not have signed the 2017 contract.

1032. That Ramirez, Oviedo, and Browne conspired to conceal their relevant conflicts of

interests from the Church so as to put Noble in a superior bargaining position to the Church.
      Case
       Case1:18-cv-07871-NRB
            1:18-cv-07871-NRB Document
                               Document53-1
                                        46 Filed
                                            Filed07/21/20
                                                  08/21/20 Page
                                                            Page103
                                                                 104ofof335
                                                                         336


1033. That Ramirez, Oviedo, and Browne all conspired to conceal relevant information so that

Noble could acquire the property at a discounted price.

1034. That Ramirez, Oviedo, and Browne all conspired to conceal information from the Church

so that it would not seek out a more suitable buyer.

1035. That Ramirez, Oviedo, and Browne all conspired to not use their best business judgments

for the benefit of their client the Church.

1036. That as detailed above Ramirez actively deceived the Church.

1037. That as detailed above Ramirez actively deceived Staatz.

1038. That as detailed above Oviedo actively deceived the Church.

1039. That as detailed above Oviedo actively deceived Staatz.

1040. That as detailed above Browne actively deceived the Church.

1041. That as detailed above Browne actively deceived Staatz.

1042. The fact that these three professionals so blatantly disregarded their fiduciary duties to

the Church and Staatz is evidence of their concerted efforts.

1043. The fact that these three professionals all omitted to provide relevant information to the

Church and Staatz is in and of itself evidence of their concerted efforts.

1044. That had any one of them, Browne, Oviedo, and/or Ramirez acted within the bounds of

professionalism they would have recommended the Church and Staatz not sell to Noble.

1045. That Oviedo, Ramirez and Browne all conspired to violate their fiduciary duties to the

Church when they followed instructions from Noble that were contrary to the Church’s best

interests.

1046. That Oviedo, Ramirez and Browne all conspired to violate their fiduciary duties to Staatz

when they followed instructions from Noble that were contrary to the Staatz’s best interests.

1047. That Oviedo, Ramirez and Browne all conspired to act for the benefit of Noble while

claiming to the Church that they were the Church’s representatives.
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page104
                                                                105ofof335
                                                                        336


1048. That Oviedo, Ramirez and Browne all conspired to act for the benefit of Noble while

claiming to Staatz that they were her representatives.

1049. That Oviedo, Ramirez and Browne all conspired to hide and/or conceal the facts

surrounding the July 9, 2014 contract deposit from the Church.

1050. That Oviedo, Ramirez and Browne all conspired to hide and/or conceal the facts

surrounding the July 9, 2014 contract deposit from Staatz.

1051. That Oviedo, Ramirez and Browne all conspired to hide and/or conceal the facts

surrounding the July 9, 2015 contract deposit from the Church.

1052. That Oviedo, Ramirez and Browne all conspired to hide and/or conceal the facts

surrounding the July 9, 2015 contract deposit from Staatz.

1053. That Oviedo, Ramirez and/or Browne all conspired to deceive the Church into believing

that Noble had performed under the July 9, 2014 contract.

1054. That Oviedo, Ramirez and/or Browne all conspired to deceive Staatz into believing that

Noble had performed under the July 9, 2014 contract.

1055. That Oviedo, Ramirez and/or Browne all conspired to deceive the Church into believing

that Noble had performed under the July 9, 2015 contract.

1056. That Oviedo, Ramirez and/or Browne all conspired to deceive Staatz into believing that

Noble had performed under the July 9, 2015 contract.

1057. But for the concerted acts of Oviedo, Ramirez and/or Browne the Church would have

sought out a more suitable purchaser.

1058. That Ramirez, Browne and Oviedo conspired to conceal Oviedo’s and Noble’s violation

of RPAPL 443(4)(a).

1059. But for the concerted acts of Oviedo, Ramirez and/or Browne the Church would have

received a far higher contract price.
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page105
                                                                106ofof335
                                                                        336


1060. That Oviedo, Ramirez and Browne all actively conspired to conceal their conflict of

interest from the Church.

1061. That Oviedo, Ramirez and Browne all actively conspired to conceal their conflict of

interest from the Church.

1062. That each Oviedo, Ramirez and Browne agreed amongst themselves not to inform the

Church of their respective dual representations.

1063. That each Oviedo, Ramirez and Browne agreed amongst themselves to conceal the above

referenced relevant facts from the Church and Staatz.

1064. That each Oviedo, Ramirez and Browne agreed amongst themselves to conceal Noble’s

dishonest acts facts from the Church and Staatz so as to benefit noble at the expense of the

Church and/or Staatz.

1065. That the Church and/or Staatz have been damaged by Oviedo’s, Ramirez’s, and Browne’s

concerted violation of their fiduciary duties and fraudulent statements and misconduct from 2014

through today.

1066. That the Church and/or Staatz were deprived from receiving the fair market value for the

property due to Oviedo’s, Ramirez’s and Browne’s concerted and agreed upon fraudulent

conduct as detailed above.

1067. That Oviedo, Ramirez and Browne are obligated to the Church and/or Staatz for the fair

market value of the property should the Court order the sale to go through.

1068. That should the Court order defendants to go through with the sale Oviedo, Ramirez, and

Browne are obligated to the Church for the difference between the fair market value and the

contract price of $500,000.00.

1069. That upon information and belief, in its current state the property is worth $1,100,000.00.

1070. That upon information and belief, the property has a fixed and/or improved value of

$3,000,000.00.
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page106
                                                                107ofof335
                                                                        336


1071. In light of the above, the Church and/or Staatz have been damaged in an amount that is

between $600,000.00 and $2,500,000.00.

WHEREFORE, defendants – third party plaintiffs requests judgment as follows:

   1. Declaratory Judgment that the July 9, 2014 contract is null and void;
   2. Declaratory Judgment that the July 9, 2015 contract is null and void;
   3. Declaratory Judgment that the action of Noble’s representatives render the 2017 contract
       null and void;
   4. Judgment on the first, second, third, fourth, fifth, sixth, seventh, eighth and/or ninth cause
       of action in an amount exceeding $1,100,000.00; and
   5. For any further and just relief this Court deems appropriate.

   Dated:     Forest Hills, New York
              July 21, 2020

                                                     _/David J. Broderick_____________
                                                     DAVID J. BRODERICK
                                                     DAVID J. BRODERICK, LLC
                                                     Attorneys for Defendant(s)
                                                     Mt. Olivet Church, Inc.
                                                     ARACELIS STAATZ
                                                     70-20 Austin Street
                                                     Suite 111
                                                     Forest Hills, New York 11375
                                                     (718) 830-0700
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page107
                                                           108ofof335
                                                                   336




                 EXHIBIT ''A''
         Case
          Case1:18-cv-07871-NRB
               1:18-cv-07871-NRB Document
                                  Document53-1
                                           46 Filed
                                               Filed07/21/20
                                                     08/21/20 Page
                                                               Page108
                                                                    109ofof335
                                                                            336




                                       The La.w O.iice ofJaime Ramirez, Esq.
                                               ALtomeyAt Law
Tel: (718) 542-6629                                                     3058 Cross Bro11x Expressway, Suite I
Fax: (718) 542-6630                                                                  Bro11x1 New York 10465
rrimlrt!zl1111 rwpto11li11e.1111t


November 2, 2017

VIA EMAIL: SJOSEPH(@,J-™GD.JL. W.COM
AND USPS FIRST CLASS MAIL
Himmelstein, McConnell, Gribben,
Donohue & Joseph, LLP.
15 Maiden Lane - 17th Floor
New York, New York 10038
Attn: Serge Joseph, Esq.

                      Re:           Mt. Olivet Church, Inc. to Maria T. Noble
                                    2176 Grand Concourse, Bronx, New York 10457

Dear Mr. Joseph:

This shall serve to confirm that this office represents Maria T. Noble whom entered into
contract with the Mt. Olivet Church for the purchase of the above referenced premises.
It is my understanding that your office has taken over the file. The contract was only
subject to appropriate court approval. Please note that the purchaser stands ready,
willing and able to close pursuant to the terms of the contract of sale.

Request is hereby made for your office to provide evidence that an application has been
filed and the status of said application. Looking forward to closing this transaction
promptly.

                     or your attention to this matter, I remain




Cc: Maria T. Noble
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page109
                                                           110ofof335
                                                                   336




                 EXHIBIT ''B ''
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page110
                                                           111ofof335
                                                                   336




                      co                        ,,:!
                                                       ~
                      O"I
                      0
                      Q
                            N(D

                            i:i El
                            ~
                                         ~t Hh
                            :i:                 <8
                            "'
                                          ~
                                         ½'
                                                 ~




                                     ~   ""-
                                     0
                                         {:A




                        ~
                            '-
                            ~

                                         l
                                         JI
                                         C
                                         ..._
                            r'r-
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page111
                                                           112ofof335
                                                                   336




                 EXHIBIT ''C''
              Case
               Case1:18-cv-07871-NRB
                    1:18-cv-07871-NRB Document
                                       Document53-1
                                                46 Filed
                                                    Filed07/21/20
                                                          08/21/20 Page
                                                                    Page112
                                                                         113ofof335
                                                                                 336


CIVIL COURT OF THE CITY OF NEW YORK
COUNTY OF THE BRONX ·
                                               ----x
MT. OLIVET CHURCH, INC.,

                            Petitioner (Landlord),
                                                                        NOTICE OF PETITION
                                                                        HOLDOVER - COMMERCIAL
                ~against-

BREAD OF LIFE MISSION, JUAN MO.TICA,                                    Respondent's Address:
LISA MOJICA AND CRUZADA EV ANGELICA                                     2176 Anthony Avenue, i-1 Floor & Gara~c
EN CONTRA DE LAS DROGAS, INC. D/B/A                                      Bronx, New York 10457
_CRUZADA
 -...    EVANGELICA Y MISIONERA
                        .

                            Respondent (Tenant).
   ------~----------x
        To the Respondent above named and described, in possession of the premises hereinafter described or
claiming possession thereof:
          PLEASE TAKE NOTICE, Lhnt a hearing nt which you must appenr will be·beld at the Civil Court of the
Ci~of New York, Part 52 to be held at 851 Grand Concourse, Room 529 oo /J.1JAt1              sf
                                                                                           11 1        .2D,f ,
                                                                                                             at
 ,ii: QI) (1/tlf on the annexed petition of Mt. Olivet Church, Inc., by its attome?,Jaime Ramirez, Esq., which
prays for a final judgment of eviction, awarding to the petitioner the possession of premises designated and
described as follows: 2176 Anthony Avenue, 1st Floor and Garage, Bronx, NY 10457, City of New York,
County of The Bronx and further granting to the petitioner such other and further relief as is demanded in the
petition, which you must answer.
         TAKE NOTICE also that demand is made in the petition herein for judgment against you the Respondent,
for the sum of$4,200.00.
         TAKE NOTICE that your answer may set forth any defense or counterclaim you may have against the
petitioner.
         TAKE NOTICE also that if you fail to interpose and establish an defense that you may have to the
allegation in the petition, you may be precluded from asserting such defense of the claim on which it is based in any
other proceeding or action.
         TAKE NOTICE also that your answer maybe made at the time of hearing specified above unless this
Notice of petition is served upon you on or before                       in which event you must answer at least 3
days before the petition is noticed to be heard, either orally before the clerk of the court at his or her office or in
writing by serving a copy thereofupon the undersigned attorney for the petitioner, and by tiling the original of such
written answer with proof of service thereof in the office of the clerk at least 3 days before the time the petition is
noticed to be hear; in addition thereto, you must appear before the court at the time and place hereinabove set forth
for the hearing.
          TAKE NOTICE that your failure to appear and answer may result in final judgment by default for the
petition in the amount demanded in the petition,
         TAKE NOTICE that under section 745 of the Real Property Actions and Proceedings Law, you ay be
required by the Court to make a deposit of use and occupancy, or a payment of use and occupancy to the petitioner,
upon your second request for an adjournment or if the proceeding is not settled or a final determination has not
been made by the court within 30 days of the first court appearance. Failure to comply with an initial deposit or
payment order may result in the entry of a frnal judgment against you without a trial. Failure to make subsequent
re Ired deposits or payment may result in an immediate trial on the issues raised in your ~swer.




                                                                          CAROLALT
                  Z,ESQ.                                                  Chief Clerk
              onx Expressway, Suite I
   onx, r York l0465
       ) 542-6629 F, (718)542-6630
          Case
           Case1:18-cv-07871-NRB
                1:18-cv-07871-NRB Document
                                   Document53-1
                                            46 Filed
                                                Filed07/21/20
                                                      08/21/20 Page
                                                                Page113
                                                                     114ofof335
                                                                             336




CML COURT OF THE CITY OF NEW YORK
COUNTY OF THE BRONX                                                               Index No:
MT. OLIVET CHURCH, INC.,
               Petitioner,

                    -against-

BREAD OF LIFE ~SS'ION, JUAN MOJICA,
LISA MOJICA AND CRUZADA EVANGELICA
EN CONTRA DE LAS DROGAS, INC. D/B/A
CRUZADA EVANGELICA Y l\tUSIONERA,

                                   Respondent.


                       NOTICE OF PETITION HOLDOVER- COMMERCIAL

                                                  JAIME RNYITREZ, ESQ.
                                                 Attorney for Petitioner
                                           3058Cross Bronx Expressway, Suite 1
                                                 Bronx, New York 10465
                                                     (718) 542-6629
 Pursuant to Article 22 NYCRR 130-1.l, the undersigned, an attorney admitted to practice in the courts of New York State,
 certifies thnt, upon infonnation and belief and reasonable inquiry, the contalned in the annexed documents are not frivolous.

 Dated: August I, 2014                                     sjgnnture
                                                        Print Signer's Name: Jaime Ramirez, Esq.,

 Service of a copy of the within                                         is hereby admined,

 Dated:

                                                                        Allomcy(s) for

Please take notice
1::1.QI!..CE OF ENTRY
that the within is a (certified) true copy of a               duly entered in the Office of the Clerk of the within court on
                      , 20 .

NOTICE OF SETTLEMENT
that an order                             of which the within is true copy will be prepared for settlement to the Hon.
                      one of the judges of the within ne.med court, ut          ·                      on                  , 20
           at         M.

Dated,
                                                                                   Yours, etc.
                                                                                   Jaime Ramirez, Esq.
                                                                                   3058 Cross Bronx Expressway, Suite 1
To:                                                                                Bronx, New York 10465
                                                                                   T. (718) 542-6629 F. (718)542-6630
          Case
           Case1:18-cv-07871-NRB
                1:18-cv-07871-NRB Document
                                   Document53-1
                                            46 Filed
                                                Filed07/21/20
                                                      08/21/20 Page
                                                                Page114
                                                                     115ofof335
                                                                             336
'CIVIL COURT OF THE CITY OF NEW YORK
 COUNTY OF THE BRONX
                                                              --x
MT. OLIVET CHURCH,~~-,

                                   Petitioner (Landlord),
                                                                              PltTITION HOLDOVER- COMMERCIAL
                       -against-

BREAD OF LIFE MISSION, JUAN MOJICA 1                                           Respondent's Address:
LISA MOJICA AND CRUZADA. EVANGELICA                                            2176 Anthony Avenue, 1st Floor & Garage
EN CONTRA DE LAS DROGAS, INC. D/B/A                                            Bronx, New York 10457
CRUZADA EVANGELICA° Y MISIONERA

                                   Respondent (Tenant) .
                           .   ,                              X           .
THE PETITJON OF MT; OLIVET CHURCH, INC., by its attorney Jaime Ramirez, alle&es upon information
and belief that:    ·

    I.               The undersigned 'fs Jaime Ramirez, Esq., attorney for MT. OLIVET CHURCH, INC., the
                     Petitioner/Landlord.
   2.                Respondents Bread of Life Mission, Juan Mojica, Lisa Mojica and Cruzada Evangelica En
                     Contra De Las J)roias, lnc. D/B/A Cruznda Evanzelica Y Mislonera is the lawful Tenant of the
                     premises, having entered into possession under a month fo month tenancy agreement.
   3:-::::_          The premises are described as 1176 Anthony Avenue, 1t1 Floor & Garage, Bronx, NY 10457,
                     which is sifuated·within the territorial jurisdiction ofthe Civil Court of the City ofNew York, County
                     of The Bronx.
    4.               Petitioner diq have served upon a 30 - Day Notice ofTennination terminating Respondent's tenancy.
                     Said notice and its Affidavit of Service are attached.                   ·
    5.               The tenn by which Respondent was to vacate the premises ended on June 30, 2014.
    6.               Respondent continues in possession of the premises without the pennission of the owner after the
                     expiration of the term.
    7.               That the owner has accepted no monetary compensation from Respondent from for the month of June
                     2014, whatsoever In exchange for Respondent's occupancy of the subject premises. The monthly rent
                     Is $600.00. Respondent has arrears of$4,200.00 for the following months: February 2014, March
                     2014, April '2014, May 2014, June 2014 and July 2014.
    8.               The premises are not a multiple dwelling as it contains fewer than three residential units.
    9.               The subject premises are not subject to rent' control or rent stabilization by virtue of being a
                     commercial building used for commercial purposes.

                   WHEREFORE Petitioner requests a final judgment against Respondent for possession, awarding
              possession of the premises to Petitioner owner, granting Petitioner owner a final money judgment of
              $4,200.00 for use and occupancy and directing the issuance of a warrant to remove Respondent from
              possession of the premises together with cost and disbursements of this proceeding., and for such other and
              further relief as may be just and proper.

              STATE OF NEW YORK, COUNTY OF THE BRONX:                           The undersigned affirms under penalty of
              perjury that he is one of the attorneys for the petitioner, that he has read the foregoing petition and knows
              the contents thereof; that the same are true to his own knowledge except as to matters stated to be upon
              information and belief; and as to those matters he believes them to be true. The grounds of his belief as to
              matter not state upon his knowledge are state         ts and/or records provided by the petitioner, its agents
              and/or employees and contained in the         in the atto     's office. This verification is made pursuant to
              the provisions
                 '  .        ofRPAPL .   741

              Dated:      August 1, ·2014
                          Bronx, NY                                              Z, ESQ.
                                                                   rney i     andlord -Mt. Olivet Church, Inc.
                                                              3058 ross Bronx Expressway, Suite 1
                                                              Bronx, New York 10465
                                                              T. (718) 542--6629 F. (718) 542-6630
         Case
          Case1:18-cv-07871-NRB
               1:18-cv-07871-NRB Document
                                  Document53-1
                                           46 Filed
                                               Filed07/21/20
                                                     08/21/20 Page
                                                               Page115
                                                                    116ofof335
                                                                            336


                          THE RAMBADADT LAW OFFICE
                                            Attorneys at Law




                                                      May 23, 2014


        Bread of Life Mission
        2176 Anthony Ave.
        Bronx, New York 10457

        Juan Mojica
        2176 Anthony Ave
        Bronx, NewYotk.10457

        LlsaMojica
        2176 Anthony Ave
        Bronx, New York 10457

        Ctm!ada Ev-angelica. En Contra
        De Las Drogas, Inc.
        d/b/a
        Cruzada Evangelica Y Misioneni.
        1111 Mo.tris Ave
        Bronx. New York 10456


                        Re:      Notice To Vacate


                This office represents Mt. Olivet Church, Inc. owner of 2176 Anthony Ave., Bronx,
        New York. This letter is to infonn you that you are hereby placed on notice that you will
        have thirty (30) days to vacate the premises and must leave the premises on or before June
        30, 2014.


                PLEASE TAKE NOTICE, that if you fail to vacate you will be responsible for all
        rental fees owed for the months of February, Match, April and May ?014 and said fees must
        be paid titnely and in full.


                PLEASE TAKE FURTHER NOTICE, that if you choose not to vacate the
        premises in thirty (30) da.ys, on or before June 30, 2014, eviction proceedings will be brought




20 West 20th Street, 2nd Floor, New York, New York 10011-P: (646) 450-8049 F: (646) 224-9822
                                    Case
                                     Case1:18-cv-07871-NRB
                                          1:18-cv-07871-NRB Document
                                                             Document53-1
                                                                      46 Filed
                                                                          Filed07/21/20
                                                                                08/21/20 Page
                                                                                          Page116
                                                                                               117ofof335
                                                                                                       336


           CIVIL COURT OF THE Cln' OF NEW \'ORK
           COUNTY OF41D!O&: . (3 f\., "' -J...
                                                                                                        - - - -·x
           M1'' 0 \ ~ \J' e.. 1"                   ('.. h ... f\          C.'"'       1- N     C.                                             Indu #
                                                                                              Pe~tloner(s),
                                  -a_g11_lnst-                                                                                                AFFIDAVIT ·OF SERVICE                                                                    f"   c· .,,r",
                                                                                                                                              (Housing)                  .     C (\ 4    t.~ l   ~ f.11 <i"J c. l ~           c:.,
                                                                                          ,    'j'-\'{t\           t',,\e}it.",        L·,Jf1' ~•J•t.~               nt1C                         ·
  CTC\t:'i L u/ L•,.(~ Mi:S.S~._"kewondenl(s),                                                                                                                          .S        {\    ,~·.l    -3:"'-
                                                                                                                                                                                                                                      '1 ~\)) i "H,l\f
_________..:....~_:_~----...---....---------,-.X
           STA.TE ol't NEW YORK: CQUNTY OF KINGS:
           .    A
                _,;..   h,.. ,                    •,if.....
                                                                                                                                                          t/ ~1/li
                                                                                                                                                        . De.    Llt.        'Q        ".,        ,t
                                                                                                                                                                             c.(:\ ~ L 'i l. _"i C'    v~ .... 5 C.
                                                                                                                                                                                                                      \ • C:.1'
                                                                                                                                                                                                                        •

                                                                                                                                                                                                                                  ·
           _:...J_ _ _o_ __,_--,,.--.-~---~----=-..1 being duly aworn,·depous and ny1, that drponent Ii not I part)' to this aetlon, Is over: 11 year• of ag& n
           rnldn at: _ _ __ 1.._ _·_..:":.."..:"c:..t..r...JL..!='.....~....tlA~.,...                                              ....,___,.___~lt:.....'\,-•_.,;___ _ _ _ _
                                                                                 _ _,_A:.-i-(,__,..:t_..:fJ:..~:.....;~..:'"'c.:...~                                         · _ _,

           The proparty sought to be re<:overed 1,:_...:'l.::..:.1_-1;.....::'::...---Jr3,;.i..,;".;;..•...:li_h.,;_"_"".,....;."'-· -=-
                                                                                                                                       A.;.."'_.._..,._...,..;.·..__..:_      _ _N......;1_ _1_"--,'1_J'._._'7
                                                                                                                                                                    l) "-_"_"_J.                            _ _ _ _.
                                                        .         .
           On i't'\A'.1           .3 •. zo• '1          •t       4 ~ 'Q               I,~              Depone~t mnd the within:
     . . l •1 No1ltt oCTcnnfnatloa l I TllrcclFlY                                                     ..y l'lotlce I ]" Nollce or Pttldon ■ nd Pethlon           I ) Notice to Cure
         I l Ord~r to S~ow Cause I J Subpoma                                                                       11 Sabpoena Duce Tecum
         I I Oth111r:
 \:•· ,;   'on·. '          "''1 A
                            ,1            ,-s . lIV\
                                                  u     . .~
                                                           ; :- '-         ~                                                                                          hereln■Rer, refv.nd t~~~           ~! llapontl1111(1).
           l. I I (llt,-sonal) By dellv6rlng a tnie ~PY of· the above documeot to aald Respondent(•) penonally, Deponent knew the person 10 served to be the person·
           described II~ nld ~e1ponderlt(1) herein, Said Re,pondent(s} 11 described bdow:       ,               .     •                     ·
           ~            ,          ,Color (Sklnl                          Ha!!:                                               Appr6x. £Aul                 IWII!!                          ~

               I )   Male                 l Cauc:ul•n                     I I Bl■ clo         I I White                   .l ) 14-lO yn,                    l JUnder 5        1
                                                                                                                                                                                           I J Under l0Olb1
               I J Pem ■le                I Dlti:k                        I ] Brown           I.J lllldlnt                 I I ll-39yn.                     I J 51.0-s.3                   t' J 100- 130 tbs.
                                          I Bhpanlc                       I .] Ydlow          I ] Bldad                    I J36-!0 yn.                     I I S•4-U                       I I n1 - 1611 tt..
                                          I Other:                        I I Brown           I JGray                      I I 5l-45yra,                    I ·1 s•, .,,o                 . ( ) Uil -100 lbs.
                                                                          I l Rid             I l 0thcr1                   I }·65 yrs.+                     I l Over6'0                    l I Over 201 lbt,                j~~
               DlstlnctJve Pcati,ru
               ! I   r-fouttache           I ).Glum
                                                (] Birthmark                                                     I I Tartoq
               I ] 8al'd       l I Conjact Lens I I Scan                                                         [ ). Dhabled:..--,;'------------------ - - - - - - -
               Other ldcntl~ylng F111ture1: .          .

               2. l 1 (Subs111u.t1111) Dy- granting .ad_m.ln•nce to utd proputy nd ddlvcrlns 10 .ad l.avlng & cepy lb1notpuMnally with ~ person or suitable age and
               dlsor,nloa,•who was wllllng to receive the .abo\le document and who reildtd ■ nd/or ·.wu crnploy•d ,ruld prop1rtJ. Deponent t1111li1r 1t11ta chat· hehlae
               1fescrlb111 the pano'n acluolly rerved                          a1 _follows:                                                                                       (N■me)                                          ·
                                                                                                                                                                I:
                                    Color{Skln)                                                                               Approx. (Agel                 Hclghl                         ~
                  I Mal ■ I I Olueulan                                     l J Slack l l White                                ( )1'4-lO)'n,                     ( )tlnder5'                 I ] Under lODlb■
                  I Female I I Black                                       ( ] Brown I I B•ldlqz                              [ ] l~-JS yn.                     I I s•o-5'3                II    100-130 lbs,
                           [ 1 fflspanlc                                   l I Yellow I I Blond·                              I 136-!0yrs,                      I I 5'◄.-5'8 .              I} 131-lf0IM.
                           I l Ocher: ·                                    ! !Brown I I Gr■ y                                 I l 5l-'5yr1.                     I I 5'9-11'0                I 1 161- 200 Iba.
                                                                           1 l·Rtd I I Other:                                  I J(i5yra.+                      ( I OverCi 10               I J Over ~oo •~•·
               Dbtlnctlve Pu1urg      .
               1 J Mou(tacb1 I I Gla,n1                                        ·l 1 Blttbm ■rk                                ·1 I Tattoo
               l· I Beard·    I l Contllct Len1                                  I) Scan                                       ( I Dbabled:. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.
               Other lden~fylng Fea1uru1

               3. l• l {Conspkuou.~) By am:ittng ( l )<oplea lhenof~pon a conspicuous p11rJ, to wit: the cntr.ancc doar of uld 1p■rtment u · 1111d propert}'f Depone11t 1
               un1ble to g111n· admlUance there at or co Ond ■ person of 111lt1ble ■ge and dl1tretlo1:11 wtlllns to receive tfle-d.ocume1:11t having called there on ~A "I L. ">
               2Q,, ~     at I) ' " "               &·
                                           /_p.m., and on                          100            at                 . 11,m.f p,rn,

                4. Malling: On . ...,.. "1 .> •              , 20t 1 , within one (1) d ■y lhendter, De-po nent completed scrvlc, under tbe hut two (2) mot hods ohervlcc
                (con,11lcuous an~or 1ub!1ltt1ttd ) tiy melllng J t.. J copleJ tt,~rcoC lt the Re!11ondcal(e) ot the property sought to b recovered w.hlch 1! the'llerponde-nt{t)
                n1ldence In a lst dou p11abgo plld pr11perly addreued envelope marked "Pc.rsllnal ind Confldentl-:il" by depotlllng o ld.copy {lu) -ln DI\ official depoiltar
                under thu excl11slve c11re and cus1ody ofthe United Statu.Po t Offi~e by regular Arn clu, mall and by c:.crtlned mall In the City nnd Statl! of New Yo rk,




                ur
                     .                                                            1
                                                                                      1
                                                                                              zl.Lj     ~
                                                                                                                    ~
                                                                                                                     -



                                            9
                                                                                                                                STEPHEN 'iJ. .BARBAAO
                N O ~ ~ ,~                                                                -                             Notary Public - Slate ol New York
                            .                 .         .                                                                        No. 02BA4785299
                                                             •                                              i.    uatinpd in Queens County, Com~lon Expires
                                 • •. .       h     .        :        :    ·                        • , •        . •           : :Ei~rua~y 28 20·fD                     .. ·
                           Case
                            Case1:18-cv-07871-NRB
                                 1:18-cv-07871-NRB Document
                                                    Document53-1
                                                             46 Filed
                                                                 Filed07/21/20
                                                                       08/21/20 Page
                                                                                 Page117
                                                                                      118ofof335
                                                                                              336


     CIVIL COURT OP THE CITY 01 NEW YORK
     COUNTY O F ~ : . (3 f'\"" '/..
     -----------...,.....-------~-.x
     M1". o\·.v<-'t" ~h'-11\'-h 'f..rle.                                                                            Index#
                                                                    Pel!tloner(s),
                                                                                                                    AFFIDAVIT ·OF SERVICE                                       /                  \ . c:. ,        t"'      c.•., If"~
                                                                                                                    (Hou!lng)                     · C(\~ t..t l'i               clT~..,Je ·                          ..           ·
                                                                                                           L·, ~ ~ ~'J''·:.; """'
                                                                                                                             . 0 e. LA- .J           'Q (\ "   S~- .i -:rt" c..                    I•           '-' ""'· ~ ) ; • .., .. n f
     STATE OF NEW YORK: CQ\INn' OF KINGS:                                                                                      e.I •/   ~/ '"
                                                                                                                                        '   ,,:    .,.,-. ,.._ L. "i J. 'i
                                                                                                                                                   ,. f.\ ..                    v.:.   "o   5 c.    '   ~ ".        I , .•

            1 • I.. ..,    ,(.     ~ •      .> ( 1$ "' •                  .    , btlng d11ly   sworn,'deposes tnd 111y1, tbtt de~onent Is not • p~rty to this adlon, Is over 18 years of age 11
     ,r1sldeut:           "--    I .•         v. f"\ ( ..-. , 1     l'I " 1,     11   t (' >r ' ·r.)·'( "- ' ) - 1    11 ~ •                          .       ••
            -
     Thi prop-., sought"-b                   .. l.
                       ,v e ~ccovere di1: _ _;_    l 1·L'                               A
                                                                                        . ,..;,-(~""~'
                                                                          fl ... ,."l'"I<,. (j,., .. l'l~ N1 1• Lf , .,
                                                _ _ _ _....;.;._----:---------''---~:o'-'---'---~-. __~:-------
                                                                                                                                                                                                                .

     On   ~A"1 . J 0 , JO•~                 at   l.f : •   0 a.m6.m1 Depone~t served the within:
     l ..,l Notice orTenntnatlon I I Thrwflvelrffl'6,y Nollce ( l Notice of Petition ind Petltlon                                       ( I Notice to Curt
     ( J Qnler fo S~ow Cause ( I Subpoena                     I ·~ Sabpoena Ducu T,cum
     I I Odlers
     on: . (1Cle.~               ~ · ,., /        L;       fC     r,,\ :!. j l -:( .,      1-J                                               hertln1n1r, rater.red           t~-~• .~_he ftupondent(1).
·•    l, ( ] (Per1on11.I) .By dellv~rlag • tnie ,~py tir the above document to s■ ld R1spondent(1} pcraon ■lly, Deponent knew the penon ,o nrvtd to b1 the person
      ducrtb1d IU said .R pondeilt(t) herein. S11ld Retpondent(1) 11 de,crlbed below:         ·                 .     '
      ff!!        · Col pf (Skin)          !Wt                           Apnrox, C.,..w                 fu!ah! ·             ~

      t ) M11le            I Ca11cat1111              t I Bla&      I ) White                  I l 14-20 yn.                       I I Under5'                      I l Under lOOlb1
      [ ) Female           l Black                    I l Brown     I ) laldln11               ! I :u.35 yrs.                      I l s•.0-5.3                      (' I 100 - 130 Iba.
                           I Hbpanlc                  i .] Yellow   I J111dnd                    I J36-50 yr1.                     l l 5'4 - 5,8                     II      Ill - 160 Iba.
                            i    dth ■ r:             I I Brown     I I Gray                     I I 5I...S5yr1.                   I I 5'9 • 6'0                   -I I 161-100 Iba.
                                                      I 1Red         I l Other:                  I J·'! yrs,.,.                    I ) Over 6'0                     'I ) Over 7.00 lb1.
      Dl1Unc:11ve Fulitns                                                                                                                                                                               ''4--
      1I    !\fou1t■ eht        I I .GIHm        [ ) Blrthmarl<                   I 1Tattoq
      I I   Peard               I I Contact Len, I I Star1                        ( ]. Dls111bled:. __'--_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      Other ·1dentl!Ylnl Fe ■tures:

      l, { J (S~btllruted) Jly. ar11ntlnt 1d.mlttanee to iald property and delivering to and leavlng a copy thereof pmonally mtb ~ person or $Ultible age and
      dlscl'tlon,•who was willing to rectlYe the above doClimenc and wllo retldtel a11d/or ·~• employed ar111ld propercy. Deponent 1\JrtJicr 1(!1.ta that· be/1be
      de1trlbt1 Che 111no'n actuaUy sened a11Gllow1:                                                                  (Nall\G)
                                                                                                                                        I:
                          c;gtor (Skin)                1ll!IJ:                                   APprox. (Age)                          Height                        ~

          } Male I l Coucaalan                         I l Bliek     (   I White                 [ l 14-10 yrL                          11 Under5'                    l ] Under 1001bt
          I Female I I Black                           I JBrown      I I BaldltJg                ( 121-35 yn,                           l l s•o- 5'3                  I l JOO -130 lbs.
                          I ) Hlsp:inlc                I JY,llow     I I Blond·                  I J36--50yrs.                          I i 5'4.- s•s .               11 131-111011)1.
                          I l Other: ·                 I I Brown     I I Gray                    l I 51..fSyrs,                         I I S'll • ~•o                I J 161 - JOO lb1,
                                        I l·RH ( I Other:                                         I 165 yr1. +                          I I OVtrll'0                  t J Over ;oo 11~1.
       Dl11lnctly• Peaturn     .
       1 J Mou(lllche I I Giamu           ·I 1 Birthmark                                         ·1 I Tattoo
       (• I Biard'     I I Contact L<ens I I Scars                                                ( J Disabled:._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.
       Other ldt1nHfylnc Future1:

       3, I •l (Coaspleuoua) By affixing l     t I t0pl11 thueoriJpOn 11 con1plcuou1 per!, to wit: the entr_ance door of sald apartment at · 111l d property, Deponent,
       unable to pin· adll\lttance there at or lo nnd .• peraon o{ ault1ble 1gt and dlnrcllon -wllllng to rtcelve the-document having called there on M ,t 1 1. 1
       %0.f'1    at I\'. w • l,-fp,m., and on .                             :ZOO        at              ·    a.m,/ p,m,    .              ,       .

        4, Malllng: On. VA Jr 1 .) q                , l0f 'f , within one (1) day thereafter, Deponent comp leltd 111rvlce under ,he lart two (l) methods ofscrvlc
      • {consptciubua and/or substituted) by "11lllng { 1,. J c:ople• th~noC to the Rospondont(a) al the properly sought to bo recovered wNct, I~ tho 'Re'1pondent(s)
        rald1nc:e In a ht clast po1tage paid proptrly addreued envelope marked "l'ersb1111I and Confidcnllal'' by depo51tlng said.copy (les) In u omc:1111 d,posltar
        ~nder th• exdulln care a~ cu,tody of the Unlt•d Stales Pos~ Offl!=e by regular Or,t dus mall nd by cer110ed mall In the Cit}' ud State of New York.



                                                                                                                   ~--  . .,. J i             .1, ..,.,.,
                                    Case
                                     Case1:18-cv-07871-NRB
                                          1:18-cv-07871-NRB Document
                                                             Document53-1
                                                                      46 Filed
                                                                          Filed07/21/20
                                                                                08/21/20 Page
                                                                                          Page118
                                                                                               119ofof335
                                                                                                       336


            CML COURT OF THE ClT•Y OF NEW YORK
            COUNTI( O F ~1 . (3 f\., I\ -A
            ---------:-------,----- - - - · - - -X
            'M'i'. o\·,,J'c.< c.h ... l\c..h                          1,rJc                                                     Index#
                                                                               Pe~tion,r{s),
                              -a_g.a_lnst•




             1'he.property1D11ghttobereeoveredls:                          .   1 \'1" A."' t{l.-i          ....   ~ f\-"" . . ..-,.c..
                    M /t(~1 • ,)U , lOt '-1    .   u •• ., .:              ~            .      •                                         .
..           On                                ait -, •              a.m        . , Deponent served the wlthln1
                                                                                                   [ J Notlco oC Petition and PetlUon
., l ..·
             I •1 Notice afTermfnatlon             [ ) T!nee/Jl lv             en Day Nollet                                                   I I Notlu to Cure
            . I J 0rderfo S~ow C1u1e               I I Subpotna                                    { '.J SolJpOl:na Ducrs Tccum
              I J Othcr1
                           ,("~ , l.1""_.S"       ~ i (.. "i.
\;' ,: •Oa: _ _· ~ - -
   \.
                                •·•------'----•-v•-~-------------------'
                                                         11\A • •
                                                                                                                                                   hmlndter, refer.red t~~~ J~• Rupondent(s). .
    ,....
              I.   I I (l!e}'IOn&I) . By dellvt!'lnR a lnie ~JIY bf' the :above docu~ent to 1ald Rtapondent{a} ptr1on11ly, Deponent knew the pt1non 10 11rnd to be the peno11
             described 11! safd ~e1ponderit(s) ber11ln, Said Ropo,ndcn!(s) Is described below:                                                               •                      ·
             ~                ,Color (Skin}          .    !!!1J:                                      ,'ppr11x. (Ago)                        Hdgbl ·               Welabt

                   ) Mal•        I Ca~caslan               [ l Black I ] White                             J14-20 yrs.                       [ ]Undcr5'            I ) Uader 1G0lb1
                   I Female    I l Black                   I I Brown I.l Balding                           J 21•35yn.                        II 5'.0 - ~.3         [') 100 - 130 lbt,
                               ( I Hlspanlt                I .] \'•llow I JBtcr11d                         J36-!0 -yn,                       Il    s•,.s.1 ..    . ( 1 13l - 1601b1.
                               I I dtheri                  I ~ Brown ( I Gray                              J51-65yrs.                        11    !'f-6'0         I l 161 - 200 lbs.
                                                           I l Red             l l Other:                  ]-65 yrs.+                        ( JOver 6'0           l I Over 100 lbs.        ,-.;,.
              pl5tjnctlve FeAlure,
              I I ~01.1stachc I I ,Gllmes      I ) Blrthmuk                             I JTattoq
              I J B.ard0
                              I I ConJact Lens I l Sc:ars                               I J Dis.bled:,- - ' ' - - - - - - - - - - - - - - - - - - - - - - - - -
              Other 1d1mll~ylng Jl11at11r :

              l. I j (S~bOl:uted) By, ar~ntln(l &d)11.lttance to 11ld property and dallnrlag tv and lea.Ying a copy thereof personally with~ person or 1ut1llble aae an.d
              dlscretlon,•who w11~ wllllng to ret.elve the above document and whc, resided and/or ·.w1s employed arsald property. D,rponent fl,rther st~tes that' Jle/sbe
              ducrlb~s the 11ersoil actually ,erved aa_follows:                                                               (N1m1)                          '

                                Color {Skin) .              Ht!!:                                      Approx. (Age)                                               Weight
                    I Male      I I Csuiculan               I l Black [ ) White                        [" Jf4•20yn,                           ( I Under!!'         l]   t1nder l00lbs
                    I Fem~le    I I Black                   I ] Brbwn l I Baldl11g                     I I21-35 yra,                          I l !l'0-513         II   100 -130 lbt,
                                I ] Hlepanlc:               I I Yellow l I Blond·                      I J36-50yn.                            I I S'◄.- 5'8 .       1) 131-16Dlb1.
                                I l Other: · ·              I I Brown I I Gray                         I 151-6Syra,                           \ J 5'9-~•o           I I 1'1 -100 lbs.
               Dlstlrii:Uve Features
                                                            I l·Rtd · [ JOther:                        l J6S:rr.1,+                           I l OverlS'0          [ I Over  ;oo I~$.

              1 J Mou~t11c:bo I I Glasiea      ·I I Blr-thmark                                         ·r( )I l'at100
                                                                                                              DlsablCA!:,_ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ __
              (·· ) Beard' ,  I I Contact Lens ( I Scars
               Other Identifying Feillqres: ·

               3. I •1 (Conspicuous) By :affixing I I ) copies thereofqpon a c:on,pleuoiu par!, to wit: the entr:ancedoar of said 1partmcnt :at' uld property. Deponent,
               unable Co gain· admltt:i.nce there At or to find I person o( ,11lt:ible llge ind discretion wllllni to receive tlia-doc:u1Mnt having 11alled there on f\'I ..t- 1 :1. "i
               10_. 'i   1t l ~ : " "' ~-!.P,m., 11,nd llll     ·                      100           at             · _ a.ml p.m.

               4, Malling: On . (VI It -1     } r           , l Ot 'l , wt1t1ln one (1) day thereafter, Deponent completed snvlCAJ under the last two {Z) mdlwd · or serYlce
             · (consplcubu111nd~or subs11tuted) by malling I '\..) c:oplu th~reof 10 the Re.1pondent(s} at th11 properly sought to b11 recovered w~lth I~ theRe'1pondont(s)
               resldenct In a 1st class postage paid properly 1ddressed envelope mnt k~d "Personal a nd Confldentli:1I" by depo,lllng said.copy ('n) -ln an official dcposllar
               under the exclusive c:are an.d custody of the United Stut11, l'ost Offii:e by regular nr,n class moll .:ind by cerllllo.d mall In the City and St•te or New York.



                                              1thh
                                                   ~u
                                                   J                . ~a   ~                   ,
                                                                                                    ..                        r
                                                                                                                        L l ~ e n ~ i ..            ,~·-'l                              .
                   ==:::-:.i-:'!':::-:~~~-""""""4.t:i::::.....,,t(L.J                  '2J,EPHENv. Mn~
                                                                                               Notary Public - Slate of New Y01k
                                                                                                           No. 02BA4785299
                                                                                  · .Q.uallfied ln Queeps .Goµn.ty, COTT)~ s1 ?!1 ~plres ., ·
                                                                                 ···· · .            ·• February 28,        -~0-10.            :
                              Case
                               Case1:18-cv-07871-NRB
                                    1:18-cv-07871-NRB Document
                                                       Document53-1
                                                                46 Filed
                                                                    Filed07/21/20
                                                                          08/21/20 Page
                                                                                    Page119
                                                                                         120ofof335
                                                                                                 336


      CIVIL COURT OF THE Ctn' OF NEW YORK
      COUNTY O F ~ . (3 f\" I'\ -J..
                                                                                                                           Index#




                                           .      .       .
                                                              \\ I
                                                                      .       r  lflA~(\- t"\,.l
       Thi!! property sought to be recovered IK:_.....:.......:,.;.....:....;.._~,...._
                                                                                    -•--'-'-
                                                                                                      f\..,Q. ... .,~ o•""-•"" "- N 1 I• ',f y 7
                                                                                            \, ,.;..J_ _..,...._ _ _ _ _ _ _ _- " - - - - , - - - -- - - - - - '
                                                                                                                       -    .
        O1t 'M ~ 3,• , l0f '1 . at               J: " •
                                            a.mJ(p:n,., Depone~t terved the 'IYlthtn:          .                                        .t II 4                                                                    \ ; <..   1 '-/ ,
        I ~1 Notlceof Tcrmfnatlon I I Three/Flvelfiii'Doy Notlc~ [ f Notice o( Peeltlon.nd Petition I I Notice Co Cure        !- , l. i L.                                                      "    J<--
        1 J Order Co S~ow C11use I I Subpo,na                     I '.1 Subpoen111 Daces Tecum                    / / C f\"'       . j •. ,,, 11                                                .. '(\         ~
        [ }Other:                                                                            , . f.l-;1...., <-- ! b ~       -~ •. l                                                                           .
        .           n '-'.'L. '>   }. ,;   L \}                . \.        £                          •         c · .)     ,:>(\.   5                ·                                                     '
~.:· ; Ont       -C \~ ·              ,    L.     '"" S   -. \ G ~         I.."'     C• ... 6 " , ,       11:> \:;   LI\                   • herelnaRu, refer.red t~-~~ !_
                                                                                                                                                                         he Responclent(s).
 I•                                                                                                                         .                                                                                                .
        1. ( J (~e,-&onal}. By dellvtrlng a tnia c11py ll£' th·e above document to IQld Rapondent(s) p1r1orully. Deponent knew the person so served to be the person
        d ,crlbed as said Rupondedt(s) herein. S11td RtspoJ1det1~(1) 11 de.1crlbed below,       ·                -     '      ·              ·
            ~          . .Color {Skjn)                1WI                                     Approx. (Age)                              Helgbt ·              ~

            I J Male      I Caucatl ■ n               I ) Black l 1Whlb                      ,I I u-20 yrs.                              I JUnd•r5'            I I Under l00lbs
            [ I Fem11le I J llt ■ck                   I J Brown [.J B1ldln1                   I I ll-35yn.                               I I 5'0 • 5.3         (] 100 -130 lbs.
                        t J Hispanic:                 I .1 -Yellow I I Bllfnd                 I ]lM0yr■,                                 I I s•• ~ 5,11 .      l l 131- 160 Iba,
                         I l dther:                   I I Brown I I Grlly                     I J 5l-45!y".                              ( ·1 5'9 -6'0         -t I 161-l00Jbs.
                                                      I I R&d I 1Other:                       I J-55 yrs.+                               I ] Over6'0           l I Onr 200 lbs,       ,-..i,,
            Dhtlnc:tlvel!'qturg .
            1 J l\{oustache I l ,Gl■ nes    l I Birthmark                          I JTanoct
            I ) B,isrd      I I Contut Len, t J Sc:ars                             I l Dlsabled1_ ,_ _ _ _ _ _ _ _ _ _ _ _ _ _ __ __ __ _ _ _.
            Other ldenU~ylng 11nturea:   •           .

            2. I J (S~b,tJtuted) B)'-gr~ntlng ad,r1.ltt1n.« to said property and delivering to and lea"lng a copy tltereo( personally with~ person of 1ultable ■lli &l\d·
                                                                                                                                                          0




            dhc-retlou.-who was wllllng to Rctlvethe above document and wbo rnlded and/llr ·.was employed at'sald property. Deponent filrtber rt)ltes that· he/sbe
            d,mrlbo, the person actually served as _follows:. _ _ __ _ _,---_ _ _ _ _ _ _ _ _ _ _ _ _(N11me)                                                ·
                                                                                                                                           I:
                          ~olor C§}dn_) .                                                     f.pgrox. (Age)                              B!l1lli!              Weight

                J Male I      I C11.uc:a1lllft        I ) Black (         J White              ( Jt'.4-20 yrs.                             ( l Under 5'          I J Under l00lbs
                I Fentale I   l Black                 I 1Brown l          I D11ldl11g          I I l'i-35 yn.                              l l 5'0-5'3         ' I } tOo -130 lbs.
                          I   J Hl1panlc              I I Yellow [        l Blond·             l 11~0 yrs.                                 l l s• ◄ .- 5'8 .     I J 131 - 160 lb1,
                          I   I Other: ·              l 1Brown I          I Gray               I I 5t..(i5yrs.                             I l 5'9-~•o          I ] 161 - 200 lb1.
                                                       I }·Red l          ) Other:             l l 65 yr1.-+                               I I Over 6'0         [ J Over ;oo t~,.
             plstlnctlve futuru       :
             1 I Mou~11che f I Glaue,                     ·{ I Birthmark                      ·1 I Tattoo
                                                                                               I J DIHbled,_ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ __                                                         --'
             {, J Beard'     ( l Contact Lens               l I Scars
             Other tden'1rylng Fenturesi

             3, \ ] (Con1pkuous) By a.fflxlne I          I copies thcrcoCqpon a coruplcu11ias port, to wit: the entrllnco.door of sold aputment at·said property~ Deponent,
             unable to gatn· 11dml1tance there at or to lind a person or sul.table age and dlscrctloa willing to ~elve tli -document having called there on WI /r"7 i.. ~
             zo_,'-1 11t I_c.·... ., (i)i.1,p.m,. and on . ·                       7.00         at               _ a.mJ p.m.

              4, Malllng1 On. I-"' A "1 .) c.           , 20f "1 , within one (l) day lberurter, Dc11onent cornplet()d nrvlc:, under ~he bat two {2) methods or ,ervlcc
            · (consplcuou, and/or substituted) by mailing ( t.. l copies 1htre-0r 10 the Respondent(&) at the property sought co be recovered wtilch 1, tJ•Q--Re'spondent(s)
              resld.ence In a lst · class postage paid prup1rly addressed envelope marked "Personal and Confldenllal" by depogtth,g old.copy (tes) ~ri Rn onlclal deposltar
              ~nder the exchnive .care a11d custody of the United Statet Pas~ Offl~e by regular fl~, cl■ss mall 11nd by certified mall In tba Ctty 1111d Stn.t e of Now York.
                                                                                                                           ~                              .                      .
                                                                                                                     L ~ : J 1..-·' ?-1
                                                                                                                                                                                                . . ....
                                                                                               .. -o
                                                                                             UO!SS!WW                                           8Ul1Bno
                             EPHEN V. . RBARO
 I    • •       . ·N~~ry Public- State of New-Yarle - . ,                                   }fJ~A                                       eioN         ;:
              ·· : . . . . No:O2BA4785299 ·. · · .: ' · · .-                                    '                                   .s :
             Qualified In Queens County, Co~!Jl',lon Expires
                             February 28, 20-f            'i
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page120
                                                           121ofof335
                                                                   336

                                                       U1
         er                                            ru
         :r                                            ru
         ru                                            I.II
         U"J
                                                       :::r     L------__,,...._,;:...-=- -::....;;..._~- -- - '=---- ------'
         ;:r                                           ;:r                         PoSloA•     $          $0.49               0331
         ;:r                                           :T                                      1----------l
         ;:r                                           n.l
         ru                                                                   C,,mllcd i'C!O              f:J •
                                                                                                         30                  07
                                                       ~                 Ra:um Ace<?lpl Foo 1 - - -- -- - - - - l        _;....-.,,!'~•tr.    r>:
         ru                                                       (Endot""..M>Ont Rcqulrod)               $0. 00 . ··                '{;_~~
         D             Rotum Rc~oip: fo;,              0
         0        (En0ot=o111 Re~ulrod)                D              fies ~d D<M'O;y FCl!
         0
                   Rc~lrl,;!~d Oeli•-',Y Ft.-c                       (Endoroomcnt Roqulrod)    1-------..;;..---=l·Y 30 2tJ1/
                  (Erulcm;omaJll Required)              0
                                                        I.II
                                                        □
                                                        ,!I            Tola! ?oita9" 6. Foes     $
                                                                                                                        '· 05'~;.r?01~
                                                                                                                              rrn /



                                                        .::r
         :::r
         ,.;i
                                                        n
                                                        D
         D                                              f'-
         r--




          . f'-
                                                              ru
                                                              rn
             cO
             ru                                               ru
                                                              I.I)
             U1
                                                              ::r L----=-=----=....,......:;_--==--...:;_...:;_...:;_..:.-=,.;__-=-_:~ ~ =----'
                                                              :T
                                                              .::r                    Po!:Ulge             $0_._4_9_-<
                                                                                                   1--s_ _ _
                                                              ru




                                                               .::r
                                                               ..-=t
                                                               □
                                                               f'-
          Case
           Case1:18-cv-07871-NRB
                1:18-cv-07871-NRB Document
                                   Document53-1
                                            46 Filed
                                                Filed07/21/20
                                                      08/21/20 Page
                                                                Page121
                                                                     122ofof335
                                                                             336
                                                                                                                                    I   •   4   I




                                                                             ·, •,
CML COURT OF THE CITY OF NEW YORK
COUNTY OF THE BRONX                                                                  Index No:     '/()/~~               fa()J<f
MT. OLIVET CHURCH, INC.,
               Petitioner,

                    -against-

BREAD OF LIFE MISSION, JUAN MOJICA,
LISA MOJICA AND CRUZADA EV ANGELICA
EN CONTRA DE LAS DROGAS, INC. D/B/A
CRUZADA EVANGELICA Y MISIONERA,

                                   Respondent.


                                   PETITION HOLDOVER- COMMERCIAL

                                                  JAIIvIB RAlvllREZ, ESQ.
                                                 Attorney for Petitioner
                                           3058Cross Bronx Expressway. Suite 1
                                                 Bron"1 New York 10465
                                                        (718) 542-6629
 Pursullilt to Article 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of New York State,
 certifies that, upon information and belief o.nd reasonable inquiry, the contnined in the nnncx:ed documents are not frivolo11s.

 Dated: August 1, 2014                                   signnlure
                                                       Print Signer's Name: Jaime Ramirez, Esq.,

 Service of a copy of the within                                        is hereby admitted.

 Dnted:

                                                                       AUorncy(s) for

Please take notice
NOTICE OF ENTB,Y
that the within is a (certified) true copy of a              duly entered in lhe Office of the Clerk of the within court on
                      , 20 .

NOTICE OF SETTI..EMENT
thut e.n order                     of which the within is true copy will be prep!ll'ed for settlement to the Hon.
               one of the judges of the within named court, at                                    on                      , 20
           at         M.

Dated,
                                                                                     Yours, etc.
                                                                                     Jaime Ramirez, Esq.
                                                                                     3058 Cross Bronx Expressway, Suite l
 To:                                                                                 Bronx, New York 10465
                                                                                     T. (718) 542-6629 F. (718)542-6630
                                        Case
                                         Case1:18-cv-07871-NRB
                                              1:18-cv-07871-NRB Document
                                                                 Document53-1
                                                                          46 Filed
                                                                              Filed07/21/20
                                                                                    08/21/20 Page
                                                                                              Page122
                                                                                                   123ofof335
                                                                                                           336
                                                                                                                                                                                                     Index No. L&T: ,·'/ i. ';/              I   I
 CIVIL COJJRT OF THE CITY OF NEVV YORK                                                                                                                                                                                          -:---"----- --i------ - -
 County of . -'/ ·                                                                                                                                                                                    Page ___ of /___                                                   /
 Date / () --, \                                                                                                                                                                                     Hon. _________________
                                                                    Part                                       ::
                                                                                                                    I
                                                                                                                         -
                                                                                                                                                                                                                 STIPULATION OF SETTLEMENT
                                                                                                                                                                                                                  The parties understand that each party has the
                                                                                                     Pe1itio1ter(s),                                                                                              right to a trial, the right w see a Judge at any time
                                              against                                                                                                                                                             and the right not to enter into a stipulation of
                                                                                                                                                                                                                  settlement. HoweJJer, afwr rf!lliew of all the issi,es,
                                                                    .- '_,;_~·;,-·{._                                        ~, ,!_. · ,                                ✓ >_,'../ .:=..              J ...       the parties ugreethatthuy do 1UJtwa11ttogowtriaf
                                                                             ( . , Re::.poriden f{s) .                                                            __ ,                                           and instead agree to tli efollot11ing stipulnrionirt
                                                                   f·\ .'.- · :,,                                        1 • ··-, '                       :~,:. Jc::. ' .,<J--:,:                                se.ttlem,:mt of the issues;,, tf1is matter.V;; 1
                                                                   ',.·,,.i_,·_) .. /                                    I ·        --1·. )        _,,,_, ,.- ·~,.--   .,o-- ,..:·::--Ll .;'.);- . ,_, /. '- ;'l-
                                                                                                                                                                                             Jl ,-     ,;; J /                                                                     I tf..
                                                                                                                                                                                                                                                                 "-,,,,,-u/"1//, '.----)
                                                                                                                                                                                                                                                                  /
 Party (please print)                                                                                                                                                            Added/Amended                      Appeorance               No Appe,'L:.,_.,,,e - _,,,,,,o-                    swer


                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                  or Deleted                                __,,..                /            ✓  -_

Petitioner                                                                                                                                                                                                                  / RON. J.f>SEP,El-·E. CAPELLA
                                                                                                                                                                                                                                                     ~           · -,·,
                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                       Ch·
Respondent 2
                             ----- ----- - ------ - -                                                                                                                                                                                  OCT 1 :> 2HH

Respondent 3                                                                                                                                                                                                                       .E}.)
    ··--
      ·7-·...,;_ I
                  -------------------                                                                                                                                                                                              B 01\                                     'i




                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                            \
                                                                                                                                                                                                                                        )    /., 1   Ji        JC. 1)1, t/(f:.'~J




          '\
            I \c·7 i!'--,(              l·} .,,..
                                                                                                                                                                                                                                        ,I
                                                                                                                             / l!
I
I       ·\!                      I) .         ~·       _/ ,1   I        .•
                                                                                                         (    J\,
        /\
    (
                             ,\
                             (   )      .J-. ''     I
                                                   <- ,) I         /I             /'                 (                                        \I




                                         -     I
                                                         (I/ r. I                         r'
                                                                                                    ,                      (
                                                                                                                               :,                   ~,
                                                                                                                                                   I .• \.!                  J
                                                                                                                          r,
                                                                                             } ,/ !...,j                                                  I    ./ I,-~/
                                                                             >I                '~                               ... /. /.                 ,.    .      -f-
                                                                                                              _., ...,.
    ,,'        .....
                                                                                                                                                          I.
                                                                                                         'I                  I :                      I       ' j •.• ,,'.
                                                                             •
                                                                                  .,,
                                                                                  _;. V
                                                                                             .,," I                 ••    I (
                                                                                                                                                               . '
                                                                                        ('




CTV-LT-30 page l(Rcvi,c~ 4/07)                                                                  ,I                                                                                                                                                                ,,
                                                                                                                                                                                                                                                          ,,
                                                                                                                                                                                                                                                                .I/-.(
                                                                                                                                                                                                                                                                .
                      Case
                       Case1:18-cv-07871-NRB
                            1:18-cv-07871-NRB Document
                                               Document53-1
                                                        46 Filed
                                                            Filed07/21/20
                                                                  08/21/20 Page
                                                                            Page123
                                                                                 124ofof335
                                                                                         336




                                         ·!   ,i-

                                      , ,!I_/.✓-,/-./'   ~-




          County:             Bronx
          Index Number:       901344/2014
          Case Name:          Mt Olivet Church Inc vs. Bread Of Life Mlssfo,


          Appearance Information


          Appearance           Calendar                         Judge/                                          Calen
          Date/Time            Category                         Part                                            Marki
          Aug 21, 2014       __!N on- Housing New Holdover
          2:00
          1
                 p.m .                                          ~art 52,Rm 529a, 851 Grand Concourse_          I
              Close




I ol' I                                                                                                 8/7/201,1,:·l:'.H l'M
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page124
                                                               125ofof335
                                                                       336
Civil Court of the City or New York, County or Bronx                                    Index#             901344/2014

Mt. Olive Church, Inc.,                                                         vs              Bread of Life Mission, Juan MoJir::i,
                                                                                                Lisa Mojica :rnd Cruzada 'Evangclil'a
                                                                                                En Contra DcLns Drogns, Inc. DiD/A
                                                                                                Crur.mhl Evnngclica Y. Misioncra

Slate of New York, County of Kings                                              ss.:            Service By Personal Delivery


          Maurice L. llrnwn . being duly! om, deposes nnd says that dcp,tncnt is a not party lll Ch is 1iroccc<ling, is over 18 years of:1gc :m<l
rc~itlcs al Ki ngs Counl)', 13rooklyn , New'. ork.

T imi on A11gust 15th nl 5:11 l'M 2014 , ~• Nu , 2176 Ar1fho11y 1 1st Floor & Ga rag~ Bronx, New York 10457.
 dcpo11cn1 served the wilhin Notice of Petition & l'etilion Hold-Over Comrnerd~l on .Juan ;\-fojica.
                         strille cithct (a) or (b)
(a) rc;; pomh:111 lhercin muucd, by de livering a true curiy of each lo , uid respondent pcrsunally : deponent kucw the pcr~ons so served 10 be lhc
1.kscrihcd u~ said respondent lhcrci n. Dcponc11t describes the individuul ns

....,\_mnlc llrown !:. !<in               _fernak           height O,·er rift          weight   .!.2l!.J.!!:i   hair color !Hack               ;i gc2!l..fil

(b) n business corpom1im1. responding 1hcrcin rrnmcd, by delivering a true copy thereof lo
            pcrsonnlly : <lcponcnt knew said co rl'or:llion so scrv~d lo be the corporal ion described 1l1crcin as :mid
respondent ~11d knew s11id individual 10 be 1hc there of.

 MAILING                  and wi1hi11 I day thereafter, on , 20i4 by mailing 2 copies lhcrcofcncloscd in a post-
                           paid prope rly addressed wrapper to rc,1>ondc111 nt lhc properly soughl to be recovered which is respondent's residence or
                              corporate respondent's 11rh1/Ja~irt:~•~ 11h1(J::i11;; by ccrHfit d-ornil,                       ,Ul:~g~/           111nil.~           •        '

                                                       ~IVl~~~~~LIWk-' I                                                      .tr!'/                                -~
                                                 NO1AR'I PUBLIC-STAlE OF NEW                vonl<                        ?lC.1~.rcte!..e t(ct::'?::=,V,7
                                                          No . 01 SL6213237                                            /' '
~worn to before me on.
                                                      Qu·a!liled In Kings county                                                       J\.1;1ul'in L Ilrown
flu_~u6-\- 1-'6 , loty                            My Commission Explros November 02. 2017                                               /12006573




  State of New York, County of                     .:ings              ss.:                            Service Other Tha1t By Personal Delivery
                     .\ln11dcc l.. llruwu, b·cing duly sworn, deposes and s11ys, lhat dcponc111 is not a parly lo this procccding, is over I B years of
,1gc rind resides nl No. Kirrgs Ca11111y, Urooklyn New Yark
      Ocpunc111 wils un able Ill serve respm1dcnt by personal delivery .
     The property sought to he recovered is No ..
      011        20l •L cle noni:nl 5crvcd the wilhi11 ..

 SUBSTITUTED                    by guining :1dmi1tnncc ID said property ancl dclil'cry 10 and lc:win~ a cop~ thereof personally with
   SERVICE.                      11 pcr,011 ofs11i1ablc age and discretion, who wns willl11g to rccci~c s~rnc am! who •• resided-· was cmployetl •· al said
                                   property. Dcponcnl uc scribcs the il1divid11al ~s _male          __ femal e     height
                              weight            hnirco lor       ai;c

 CONSPICUOUS by nfli~ing n copy thcre\ll' ll)mn 11 conspicum1s part. 10 wit : -- lit<J c1llrn11cc door
    PLACE    of Sil id 1nopcrty dep<>11<'1ll wa, unable to gain ;1d111i11a11cc thereat or 1r1 fiml :1 person or suilablc age anti discn:1ion will in!\
   SERVfCE    10 receive 1l1c snrnc.


      i\'(AILING               :i nd within I duy lhcrcalicr, on , 2014 hr mailiu;; 1 copic., 111c1col"c11closed in a post-
                               puid properl y .iddrc;;scd wrapper iO rcspu111lcm 111 the prnpcrty sou gilt 10 be recovered which 1s rcspondenl's rcsi(kncc or
                                  ~orporalc rcspondcn1', principal oflici: 1ir principal place of business by certilicd-n,ail, nnd regu lar muil.

Sworn to before me on,                                                                                                                  "'     -~ ~6,i
                                                                                                                          -0                  ,.)· f.
                                                                                                                        ~h,      l"IC'        .I~   l
                                                                                                                              t'f":.    .1/!~J          1;:--.~
                                                                                                                        r:\,.,~ I• ~ \ lb                      .,
                                                                                                                                                                        '\
                                                                                                                                                                    \°9,.
                                                                                                                                         \'   ....,ov'\ ·~
                                                                                                                                              !V

                                                                                                                                        c\:.~~ .cO "'
                                                                                                                                        ?>'},.o
   Case
    Case1:18-cv-07871-NRB
         1:18-cv-07871-NRB Document
                            Document53-1
                                     46 Filed
                                         Filed07/21/20
                                               08/21/20 Page
                                                         Page125
                                                              126ofof335
                                                                      336

Civil Court of the City or New Ynrk, County of Dronx                                  Index#      901344/2014

Mt. Olive Cliun:h, l11 c.,                                                  vs            Bread of Life Missio11, .Juan Mojica,
                                                                                          Lisa Mojica and Cruzada Enngclica
                                                                                          En Contra DcLas Drogas, lnc. D/8/A
                                                                                          Cruzada Evnngelica Y. Misioncrn

State of New York, CC>unty of Kings                                          ss.:         Service By Personal Delivery


          M11urlcc L. Brnwn , !Jdng dt1ly sworn, dep oses □ 11(1 suys 111'11 <lcpa11~111 is a not party ta lhis procccdi11g, b over 18 years ofagc ~n<l
rnsiclcs at l<.i11gs County, Brooklyn, New York .

Thnl on At1g11 s t 151h al 5:11 PM 2014 , nt No . 2176 An~ho11y, 1st Floor & G:t ra~c Uronx, New York 10457.
 ucpommt served th~ with in ,~ oticc of l'ctition & l'dition Hohl-Over Commercia l on Bread Of Lire Mission.
                        strike cllhcr (a) 111· (h)
(a) rcsponclcnt tl1crcin na111cd , by d~livcri11g n _Ime co11y Meach to suid rl!Spondcnl pcrsmrnlly : dcpo11cn1 knew 1l1c persons so served lo be the
ucscribcd as 90id rcspa11dc111 therein. Dcpo11c11 t <.ksc rlbcs the individua l ~s

_ lnmlc Urown S kin.                     fcmulc                                     wcigl11 190 lhs      hair color llln~lt

(bl a bu~incss corroration, res ponding therein 11a111~d, by ddivcri11g o lruc copy thereof to J11:t11 Mojica.
              personally : dcponcnl knew sai ·• corporntio11 so served to be the corporntion dc~crih!!d therein us said
rcspo11dc111 aml km:w said individual lo .be :I c lhcrn o~

 MAfLfNC               and wiU1i11 I day lbcrcaflcr. Oil , 2014 by mniling2 copies lhercofcncloscd ill~ pOSl-
                        paid properly addressed wrnppcr to rc.spo111lc11l nt 1hc pmpcn y sought to bc recovered wh ich is respond cm ' s residence or
                         corromtc rcspo11dc1ll 's pril1ci1111l office or ii5inc ipnl t1lncc~b11sinu~s by ccr1 ificd-n1nil , anti regular ~nl\il.
                                                       - /-¼qdcL,t,-
                                                       £..IV''"'             1,(...>
                                                                ~GOALENA SL\ A
                                                                                                                 ~t/                         ~
                                                                                            EW YORI<
                                                     NO'rARV PUBLIC•SlAil: OF N                                                         ~~
                                                              No, 01 SL6'2l 3237
Sworn to before me on.
                                                            Quoll11ed ln l<ln QS coun;; 20'7                             M,111ricc L. Brown
                                                      MV commission ~xp\le&Novembe1              ,                        Ii 2006573




 State of New Yori,, County of Kings                                ss.:                       Service Oiber Than By Personal Delivery
                      .'.1'l11urk l .. llrown, being duly sworn, deposes nn<l says, th 111 dcponm\l is not a party 10 this proceeding, is over 18 years of
ilgc ~nd reside :; al No. Kinss Co1111ty, Brooklyn New York
     Dcpo11c111 was unable to serve respondent by pcrso1rnl delivery.
     The properly sought to be recovered is No . •
     011          201,1. dcpo11clll served lh c willlin .•

 SUBSTITUTED              by gaini11g admitH111cc to said property nmJ ucliv~ry lo and lcavingn ~opy thereof personally with
   SERVICE                 ,1 pcrsot1 of suitabl e ;1gc nn<l discrctio11, wl10 was willing ta receive s~mc and who - resided -- was employed - at sa id

                             prupcrt}'. Deponent <lcscribcs the indi vidual llS _ninlc            _fon11tl1!    hciglll
                        weigh!            lmir , ·.1101       age

CONSPICUOUS by uflixing a ca p, icrcofupon a conspicuous part, to wit : -the cnlr.incc door
   PLACE    o f snid propc11y dq nncnt wns unable to gain admillnncc thereat or to find a person of suitnble ngc and discretion willi11g
  SERVICE    10 receive the same


    IV{ A I L I NG        and within I day 1hcrea fkr. on , 2014 b~ maili11g 2 copies thcrcn f enclosed in a post-
                          paid properly uddrcsscd 1wJpper le respondent at tl1c property sought lo he r\.-.:overcd wh ich is rcspondcn l 's r~sidcncc or
                           corponu~ rcspo1uli;nt's 1>rincipul oflicc or princ ipa l place of b usiness by ccrlificcl -mail, and regu lar mail.

Sworn to before me           011,

                                                                                                                  ,Maurice L. Drown
                                                                                                                      Ii 2006573

                                                                                                                           -~[LED
                                                                                                                    CLERK'S OFFICE
                                                                                                                          AU1:; l 8 20 14
                                                                                                                     (TVILCOURT
                                                                                                                   E _...,i.....,_
                                                                                                                     i? ,') ~,T'?-!" ro·T
                                                                                                                              ◄- ...
                                                                                                                                          ri, •T''!r
                                                                                                                                        U,i,.-,!
                                                                                                                                       '--         4
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page126
                                                                127ofof335
                                                                        336

 Civil Court of the City of New York, County of Bronx                                                      Intlc~#     901344/2014

 Mt. Olive Church, Inc.,                                                                    vs                 Ilrcncl or Life Mission, Juon Mojicn,
                                                                                                               Lisa Majica and Cruzacln Evangclica
                                                                                                               E.n Contrn DcLas Drogas, Inc. D/8/A
                                                                                                               Cruzada Evangelica Y. lVJisioucrn

 State of New York, County nfK ngs                                                                             Service By Personal Delivery


          Maurice L. Brown, being <.July swom, deposes ,lilt.I says tlrn1 tlcpo11ent is a not p,1rty to this procccdi11g, is over I g years ol'ogc und
 n:sidc, at Kings Co1111ty, Brooklyn, New Yark.

 Thal on 20 l•I, nt No ..
  dc11onc11t s~rvcd the within on
                          ~II·ilcc efthu (a) or (h)
 (a) respondent therein 1rnmc<l, by delivering u true copy ofc11ch to said rcspoudc111 pcnmnnlly: 1.kponcntkncw the persons so served to be lhc
 described as said rcspoll(knt thl!rcin. [kponcnt describes the individual .is

 _ male                           female                 huight                         hair color

 (h) a business corpmutiou, responding therein nmncd, by dcliveri11g a m1c CD(>)' thereof lo
                   pcrso11nlly: deponent knew said corpom1ion so served 10 be the carpomtion described 1hcrcin as said
 rc,p □ 11c!cnt   ancl knew said individual to be 1hc , 1h~rc or.

                              a11d witllin I day 1hcrl!l1flcr, on , 2014 by m:dling 2 caries lhcreofcndoscd in a posl•
                               pnid properly 11ddr~ss~d wrnppcr 10 respondent :ii the propcl1y sot1gh1 to be recovered which is respondent's residence or
                                corpornrn rcspunclcnt's pri11cipal office or principal place ofbusincs.1 by ccrtilfod-muil, and regular mail.




 Sworn to before me on .
                                                                                                                                              M11uricc I. nrown
                                                                                                                                                11 2006573




  Stat~ of New Yori.:, Counly of Kings                                              ss.:                             Service Other Than By Personal Delivery
                       M:rnri~• L. llrown, being duly sl\'orn, deposes nnd suys, lhat tfopo11cnl is not n puny 10 this procccdin!J, is over 18 years or
 11gc m1cl rciidcs at No. Kings County, Brooklyn New York
      Deponent was unnble to sen1i! Lisn Mojica respondent by pcrsomd ,.klivcry.
      The propcny sought to be recovered is No ..2176 ,\1~hony, 1st Floor S, Gnrnge Llro11x, New York 10457
      On Au•111       5.lh nl 5:11 I'M 2014. depo11cnt served the wi1hin .• Nol ice uf l'ctitio11 & P~tilion Hald-Over Co1nmcrciRI.

     U BSTlTUT[         » · gaining admiltancc lo saicl propcny and delivery to ~ml leaving n copy thereof pcrscmally with J111111 Mojica.
         Ell V1C:E___.,..,
                         n p~rson of suirnblc age and uiscrntion, who was willing to receive snmc and wl10 - rcsid~d -- w~s employed - at said
       p ;pc('~ponc111describes lite individunl ~s __K_mulc Brown Ski11          _fcurnlc      height Ov,..r Mt       wcigh1 1911 lb~
      lrnir color Block   age ~


  CONSPICUOUS                       by   □ ffi:-,ini:;   a cOp)' 1l1ercof 11prn111 conspicuous   p □ r1,   to wit: - the cnlrancc door
        PLACE                     llfsaicl propcny dcpor1cnt wns 111rnblc 10 g:ii11 nd111it11u1ce Ihereat or lo !ind :t pcrso11 orsuitublc ilge ;ind discretion willing
       SERVICE                     to rec~ivc 1lw same.




7Sworu to before me an,
                                   a11d within I d;iy thcrcaikr, 011 A1114ust lG, 20 H hy mailing 2 copies thereof enclosed in a [J05t-
                                   paid properly addressed wrnppcr 10 respondent al the propeny songh1 lob~ recovered which is respondent's rcsiclc11cc or
                                    corporn\c rcspondcnr', prmc1pal office or principal plnceofbus111c,s by cc11ilicl
                                                                                                                    d-mail,
                                                                                                                      &'HI rcg~lar m~

                                                                                                                               <:_...,_A
                                                                                                                                        uil.  ~

                                                                                                                                              -~,,., -
   '
(--IUO..Lt-..b-t          \   i     L'?,-0~ L~
                                                                                                                                 7            ~~
                                                                                                                                         Maurice L. Brown
      '--.)                                                J                                                                                II 2006573



         ~~~      MAGD,I\Lf:NA SLIWA
                                                     SI<~~
 NOTARY PUBLIC -STATE OF N EW YORK
                  No. 01Sl 62 J3 237
     Quo firled lri Kings Counf
 My CommJ~slon Expires N          y
                        ovember 02, 20 17
       Case
                           ·~
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                        ! ~-
                        : .
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page127
                                                                  128ofof335
                                                                          336

                            I

                           i
                            i
                            !'
                      <:;t:'.




           EE -.,
           i~   i
           IC! ~-
~269 Ollh 2000 D9hE   2t □ l




                                                                                ..
                                                                                , •
                       Case
                        Case1:18-cv-07871-NRB
                             1:18-cv-07871-NRB Document
                                                Document53-1
                                                         46 Filed
                                                             Filed07/21/20
                                                                   08/21/20 Page
                                                                             Page128
                                                                                  129ofof335
                                                                                          336




                  ~                     -           Shipment Receipt

            Add['ess Information
            Ship to:                                                Ship from:
             MARIA                                                  TINA ORTIZ
             GERALD WEINBERG,                                       JAIME RAMIREZ ESQ
            P.C.
             90STATEST                                               3058 CROSS BRONX
                                                                   EXPRESSWAY
             STE 815                                                SUI'T'El
             ALBANY, NY                                             THROGGS NECK, NY
             122071708                                               10465
             us                                                      us
             8003429856                                              7185426629


             Shipment Infonnation:
             Tracking no.: 770787438961
             Ship date: 08/07/2014
             Estimated shipping charges: 8.55

             Package Information
             Pricing option: FedEx Standard Rate
             Service type: Priority Overnight
             Package Lype: FedEx Envelope
                             or
             Number packages: 1
             Total weight: 0.10 LBS
             Declared Value: 0.00 USD
             Special Services:
             Pickup/Drop-off: Contact FedEx for courier pickup

             Billing Information:
             Bill 1ranspo1tation to: RAMIREZr4,24
             Your reference: MT. OLIVET
             P.O. no.:
             Invoice no.:
             Depa.rl.ment no.:




               Thank you for shipping on line wlth FedEx ShlpManager at fedex.com,

            Please Note
            FodExwlll not bo rasponoiblo for any elnlm 111 o- 118 of SI 00 por podtape, wholhor lho moultoflo»s , d" moge, doluy, nan-<loli\O,y. mlsdoli,,,1,y. orm i1infom1aUOJ1, un10 .. )OUuo<Ua111 a
            hlohor 1<1luo. puyan eddlUonnl Churoo, <10C1J n,on11011, nc~ml loss and file u Omulydahn. LimlwUon1 found In Ille cunnnl FG~Ex Sol'\!e& Guido oppl)I: Your rlQht ta rncowr from FodE• lor
            any loss, indudlng in11ln1lc 1111lue of Iha plld<age, lo•• of sales, Income Intern~ profl~ attomo)"$ loos. cosls, und olhor ro,m ~ of domogo wholhordlrotl lnoidenlal, consoquonijol, or
            1pec1a1 ,~ Um llad lo the groolar of $100 or Iha sulhotill9d daclen,d 11111ue. Reco..,rycannol oi=ooo 4ctuel dowmontod loss. MJ>lmum foril8ms of oiaraordlnory vatua Is &500, e.g .. jewelry,
            precious malale, nogoUabla in1lnrments and olhur llomo lleled in our sor,;co Guide, V\litton claims muol be filed wllhln slttct lime limits; Consull the sppllc:ablo FudEx Ser.ice Guide for
            datalls .
            The, aadmaled •hipping charge maybe dlffllrenl lhan Ille actual charyes for)Qut ahlpmen~ Dl~oronca1 mayo= baseo on acwal weigh~ dimensions, encl olharfacton.. Consul! Iha
            applleoble Fodf xSon!ro Go.Mo or!ho FedE>c Rola Shao LS for de1sils on how shipping charges am calculalod.




:l   or 2                                                                                                                                                                                 8/7/20 I ,1. k32 PM
                                                                                                                                                                                                        1
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page129
                                                           130ofof335
                                                                   336


         er
         ~
                                                                                ~
                                                                                ·ru
                                                                                       LIie~~-;!;!._'.£!:.~rf:J,;-IJ!;.~~-'8,-fJ!,.=~~tl,:i'-,;l.!.iW...~:;;;;;~i~~:i
                                                                                                                                                                   .i.;i
         ru                                                                     u,                         'lX NY 10457
         lJ"J                                                                   ::r ._,_____
         :;= ~ - - --.:_____..:...____:__-=------,-----=:;.__:::..=...._   _J   ::r
                                                                                ::r                            Po•l-'!I"       ~                 $0.49                         OJJl
         ::::r                                                                  lu
         ru                                                                                             Cc r1ilied Feo                           $3.30                         07....Por.1nnr,
                                                                                                                                                                   .,,..--- ---
                                                                                 ru
                                                                                 D              A.olumA uco,pt Foo                               $0.00                                       -t.~_qro
                                                                                 D       (Er.c!!>."'41TVlnl Roqu:rod)
                                                                                 D
                                                                                 D
                                                                                           A sllll:ludDo'AAl<Y Foo
                                                                                         {e<Y.!a<:>-m~l'II flO rad)
                                                                                                                                                to.oo ~i 13 (1                       ,,,,. -~
                                                                                                                                                                                         -•ltl.',

                                                                                 LIi
                                                                                 M            1 ;:,1?0$111gal. F as            $                $3.79 ·.              05/J0/2014
                                                                                 D            °7-To
                                                                                         ,.,,,.-,-,...--- -- - -- -- -- - -- - - : : - - - -- - ,                              , -.._
                                                                                 ::r           )'-\ \ ...,         '(II\ • ,) ; c. A
                                                                                 .-=t       simo  iip,· Ne,                -               A         .,. ,_                          r.,, .,             • ~-        •
                                                                                 □          or PO Box No.           ·'# I 1        1
                                                                                                                                   i,;     1· 1 "'- r, n      ~ ..-,. -i            t I             '-" - -

                                                                                  r-          ~~~·::_71~4            ·;·~----1-:-~·/:;· .                                                                       ..



                                                                                      ru
             r-                                                                       rn
             co                                                                       ru
             ru                                                                        Ul
             Ul
                                                                                       ::r
                                                                                       ::r
                                                                                       :::r
                                                                                       ru
                                                                                        ru
                                                                                                                     POSlllfiC

                                                                                                               Cor1ific,d fH
                                                                                                                                    s               i0.49
                                                                                                                                                    $3.JO
                                                                                                                                                                           ,ro;o ~·--'_:            Po
                                                                                                                                                                           I                ~~·
                                                                                        D
                                                                                        D
                                                                                                     Return AO-CV:?' Foo
                                                                                               (E,'l001li4rMOI Roa_uired)                           $0.00            -,                   ~~
                                                                                        D        A61rictDd 041iw,y Fco                                                               /                     /~;.;/
                                                                                                (EndQ<tomOfll AoqU11od)                             $0.00                         ...,
                                                                                        Cl
                                                                                        LO
                                                                                        r'1       Tot:il Po:.bl)I! & Fe<1s             $             n .79                     05/30/2014
                                                                                        □
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page130
                                                           131ofof335
                                                                   336




                 EXHIBIT ''D''
                Case
                 Case1:18-cv-07871-NRB
                      1:18-cv-07871-NRB Document
                                         Document53-1
                                                  46 Filed
                                                      Filed07/21/20
                                                            08/21/20 Page
                                                                      Page131
                                                                           132ofof335
                                                                                   336


Jaime Ramirez, Esq.

From:                              LAURA C. BROWNE, ESQ.[mrslawb@aol.com]
Sent:                              Tuesday, August 19, 2014 9:16 AM
To:                                ramirezlaw@optonline.net
Subject:                           church docs
Attachments:                       AFFIRMATION.docx; exparteapplicationamended2.docx; petitionamended2.docx; order
                                   updated2. docx


sorry I forgot to send this.


Laura C. Browne
Attorney At Law (Admitted in NY & CT)
Licensed Real Estate Broker
1938 Williamsbridge Rd, Bronx, New York 10461
347-882-0033, 914-357-8164, 203-998-0397
fax: 347-851-4096
www.lau,abrowneattorney. com
PLEASE NOTE THAT THE OFFICE WILL BE CLOSED ON 8/22 & 8129 - 9/2

Confldentlsllty Note. This message Is intended only for the use of the namect Individual. II the recipient of this message Is not the Intended recipient
you am hereby notified u,at any d/ssomlnatJon, dlslrlbutlon,etc of this message or its contents Is strictly prohibited. If you have received this message
In error pleaso delete its contents lmmedlatoly. Thank you.




                                                                            1
                Case
                 Case1:18-cv-07871-NRB
                      1:18-cv-07871-NRB Document
                                         Document53-1
                                                  46 Filed
                                                      Filed07/21/20
                                                            08/21/20 Page
                                                                      Page132
                                                                           133ofof335
                                                                                   336

Jaime Ramirez, Esq.
From:                              LAURA C. BROWNE, ESQ. [mrslawb@aol.com]
Sent;                              Tuesday, August 19, 2014 9:16 AM
To:                                ramirezlaw@optonline.net
Subject:                           church docs
Attachments:                       AFFIRMATION.docx; exparteappllcatlonamended2.docx; petitionamended2.docx; order
                                   updated2. docx


sorry I forgot to send this.


Laura C. Browne
Attorney At Law (Admitted In NY & CT)
Licensed Real Estate Broker
1938 Williamsbridge Rd, Bronx, New York 10461
347-882-0033, 914-357-8164, 203-998-0397
fax: 347-851-4096
www.laurabrowneattorney.com

PLEASE NOTE THAT THE OFFICE WILL BE CLOSED ON 8122 & 8129 - 9/2

Confldantfalltv Note. This message Is intendad only for the use of the named lndlvidu;1I. ff the recipient of this message Is not the Intended recipient
you are hereby notified that any dlssemlnaUon, dlstrlbution,etc of this me:ssage or its contents Is strlCfly prohibited. If you have received this message
in error please delete its contenta immedfatefy, Thank you.




                                                                            1
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page133
                                                                134ofof335
                                                                        336




                                                      At IAS Part      of the
                                                      Supreme Court of the State of
                                                      New York, held in and for the
                                                      County of Bronx, at
                                                      851 Grand Concourse
                                                      On the _ _day of _ _ _ 1 2013



PRESENT:


Hon. _ _ __ __ _ _ _ __ __ __ _ _ __
               J.ustice




In the matter of the Application of                              INDEX NO,.

IGLESIA CRISTO NUESTRA JUSTICIA, INC.
f/k/a Adventist Evangelical Ministry, Inc.
                                                                 ORDER
                                       Petitioner

FOR AN ORDER PURSUANT TO THE RELIGIOUS
CORPORATION LAW, SECTION 12, TO SELL
CERTAIN REAL PROPERTY LOCATED AT
428-432 EAST 148TH STREET, BRONX, NY 10455
BLOCK 2292 LOTS 26, 27, 28
---------------------------------- ---------------- ---------X
       The Petitioner, lGLESIA CRISTO NUESTRA JUSTICIA, INC., by its attorney,
LAURA C. BROWNE, ESQ .., having petitioned this court for an order, pursuant . to
Article 5 of the Not-for-Profit Corporations law and section 12 of the Religious
Corporation Law, authorizing the petitioner to sell the real property known as vacant
land located at 428-432 East 148th Street, Bronx, New York, so that petitioner may
purchase a building for a new place of worship to better suit the needs of the
congregation, and to further authorize the petitioner to execute any and all documents in
connection to the sale of the property referenced herein, and this matter to be heard,
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page134
                                                               135ofof335
                                                                       336




      NOW upon reading and filing the ex parte application and the petition duly
verified on the 25th day of April, 2013, the corporate resolution passed by the Board of
Directors, dated the 2 nd day of March, 2013, the resolution of the Congregation dated
the 2 nd day of March, 2013, by which the petitioner was authorized to sell the real
property located at 428-432 East 148th Street, Bronx. New York 10455, the resolution of
the members of the petitioner, the petitioner was further authorized to sell the real
property, and all are in support of the petition, the affirmation of Laura C. Browne, dated
the 25th day of April, 2013, and the Attorney General of the State of New York having
been duly served with the Ex Parte Application and Petition and having then duly
waived any objection to the reHef requested in the petition, and such waiver of objection
                   -                                                 .
having been endorsed upon this order on the _ _day of _ _ _~ 2013, and after
due deliberation having been had thereon, and it appearing that both the purposes of
the petitioner and the interests of the members of the petitioner, will be promoted
thereby,



      NOW, upon motion of LAURA C. BROWNE, attorney for the petitioner, it is

        ORDERED, that the petition is hereby granted in its entirety, and that the
petitioner, IGLESIA CRISTO NUESTRA JUSTICIA., be, and is hereby authorized to sell
the real property located 428-432 E. 148th Street, Bronx, New York 10455, to purchaser,
BAJZA 2007 CORP. in the amount of $440,000.00, and upon all other terms and
conditions of the contract of sale as executed by the parties; and, it is further

       ORDERED, that the petitioner is authorized to sell the real property located at
438 E. 148th Street, Bronx, New York; and, It Is further

       ORDERED, that the petitioner's duly appointment trustees and officers, are
authorized to pay all the necessary and reasonable expenses that may be incurred in
connection with the sale of the property; and, it is further

        ORDERED, that the petitioner's duly appointed trustees and officers of the
petitioner are authorized to execute all documents that are reasonable and necessary in
order to sell the real property; and, it is further
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page135
                                                                136ofof335
                                                                        336




         ORDERED, that upon the entry of this order, the petitioner shall forthwith serve a
copy of the duly signed order upon the Attorney General of the State of New York by
certified mail, return receipt requested; and, it is further

       ORDERED, that within 90 days of the signing of this order, attorney for petitioner
will advise the Attorney General of the State of New York in writing, as to the status of
the sale of the property; and it is further

         ORDERED, upon the closing of the sale of the real property between the
petitioner and the purchaser, that the net proceeds shall be held in escrow by petitioner's
lawyer, Laura C. Browne, Esq., pending petitioner obtaining new premises by lease or
purchase for a house of worship and subject to fu_rther order of the Court ,;,n notice to the
Attorney General's Charities Bureau. Said escrow shall not be pledged or otherwise
encumbered until such further order of the Court; and it is further

         ORDERED, that the petitioner shall notify the Attorney General of the State of
New York, in writing, by certified mail, return receipt requested, that the closing took
place.




                                            ENTER




                                                    J.S.C.
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page136
                                                               137ofof335
                                                                       336




Supreme Court of the State of New York
County of Bronx

In the matter of the Application of                         INDEX NO.

IGLESIA CRISTO NUESTRA JUSTICIA, INC.
f/k/a Adventist Evangelical Ministry, Inc.
                                                            EXPARTE APPLICATION
                                        Petitioner          (ON CONSENT)

FOR AN ORDER PURSUANT TO THE RELIGIOUS
CORPORATION LAW, SECTION 12, TO SELL
CERTAIN REAL PROPERTY LOCATED AT
428-432 EAST 148TH STREET, BRONX, NY 10455
BLOCK 2292 LOTS 26, 27, 28


       PEASE TAKE NOTICE that the petitioner, the Board of Trustees of the IGLESIA

CRISTO NUESTRA JUSTICIA, INC., a not-for-profit religious corporation, by its

attorney, LAURA C. BROWNE, based upon the, petition duly verified by Reverend

SAUL ROLDAN, on the 25 th day of April, 2013, the resolution of the Board of Directors

approving and authorizing the petition, dated the 2 nd day of March, 2013, the further

resolution of the members of the Congregation also approving and authorizing the

                        nd
petition, dated the 2        day of March, 2013, the affirmation of Laura C. Browne, dated the

25th day of April, 2013, and upon the no objection to the granting of judicial approval as

requested herein and the waiver of statutory notice by Eric T. Schneiderman, Attorney

General of the State of New York, as evidenced by an approval notice that has been

affixed to the order that is herewith being submitted, dated the _ _ _ day of

_ _ _ _ _, hereby petitions and applies to the Supreme Court of the State of New

York, County of Bronx, at the courthouse located at 851 Grand Concourse, Bronx, New

York, for an order to which same is being submitted herewith, pursuant to the Religious

Corporation Law, Section 12,
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page137
                                                               138ofof335
                                                                       336




1. Authorizing the petitioner to sell it's real property located at 428-432 East 148th
   Street, Bronx, New York;

2. To otherwise authorize the petitioner to execute all necessary documents to sell and
   transfer said property and pay all necessary costs and expenses in connection with
   said sale and transfer: and 1

3. For such other and further relief as the court may deem to be just and proper.




          Dated: April 25, 2013
                 Bronx, New York

                                          Yours etc.




                                          LAURA C. BROWNE
                                          Attorney for Petitioner
                                          1938 Williamsbridge Road
                                          Bronx, New York 10461
                                          (347) 882-0033
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page138
                                                                139ofof335
                                                                        336




Supreme Court of the State of New York
County of Bronx
           _ __ ,· ---- --- ----      . ·---------- -     X
In the matter of the Application of                           INDEX NO.

IGLESIA CRISTO NUESTRA JUSTICIA, INC.
f/k/a Adventist Evangelical Ministry, Inc.
                                                        PETITION


FOR AN ORDER PURSUANT TO THE RELIGIOUS
CORPORATION LAW, SECTION 12, TO SELL
CERTAIN REAL PROPERTY LOCATED AT
428-432 EAST 148TH STREET, BRONX, NY 10455
BLOCK 2292 L,OT 26, 27, 28

------- - - - - --        -------------------------X
TO THE SUPREME COURT OF THE STATE OF NEW YORK:

The Petitloner of IGLESIA CRISTO NUESTRA JUSTICIA, INC ., of Bronx,
New York, respectfully shows:


1. Petitioner is a religious corporation duly organized and existing under the Religious
Corporations Law of the State of New York. A copy of the Petitioner's certificate of
incorporation and certificate of amendment, as well as its by-laws are annexed hereto as
Exhibit "A".




2. The current names of the Board of Directors of Petitioner and their places of residence
are as follows:
Dlrector: Saul Roldan, 32 Perry Street, Belleville, NJ 07109
Director: Manuel Rabassa23 Blossom Lane, Newburgh, NY 12550
Director: Emily Monge, 1959 McGraw Avenue, Apt. 6B, Bronx, NY 10462
Secretary: Margarita Villarini a/k/a Cahre Villarini, 1800 Hunt Avenue, Bronx,
NY 10462


3. The activities, objects and purposes of Petitioner are     to conduct divine worship and
other religious and charitable activities according to the doctrine, discipline and usages
of the Protestant Episcopat Church in the United States of America.
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page139
                                                                140ofof335
                                                                        336




4. (a) The real property owned by Petitioner and proposed to be sold consists of vacant
land which is located at 428-432 EAST 148TH STREET, BRONX, NY 10455 (hereinafter
referred to as "the Propertf'). A copy of the Contract of Sale is annexed hereto as
Exhibit "B". The property address as noted in the Contract is referenced as "428 East
148th Street, Bronx, NY 10455. Although that address is not the address as noted in the
deed, ie. 428-432 East 148th Street, Bronx, NY 10455, it is of no significance because
                                                            th
the description is the same. The address of 428 East 148 Street, Bronx, New York
10455, is the more common address used. (b ). The fair market value of the Property is
$450,000. This value determined by an independent appraiser. A copy of the appraisal
is annexed hereto as Exhibit "C". (c) The debts and liabilities of Petitioner and the
manner in which they are secured are annexed hereto as Exhibit "D".




5. (a) Petitioner proposes to sell the Property to BAJZA 2007 CORP. (purchaser)
pursuant to the terms   of the contract annexed hereto and made a part hereof. (Exhibit
"B") The consideration of $440,000.00 to be received by Petitioner from the proposed
sale is to be used for the purchase of a building to relocate Petitioner's place of worship.
The Petitioner's mortgage was previously paid off. Petitioner rents their present place of
worship and its lease expired on November 30, 2013. Petitioner has not renewed its
lease in anticipation of the immediate sale of its property and relocation of its place of
worship. Petitioner continues to rent space at its present location on a "month to month"
basis, as verbally agreed upon with its landlord, until a new place of worship can be
secured. A new place of worship has not been secured as of this date. (b) The
dissolution of Petitioner is not contemplated after the sale of the Property. (c) The net
proceeds shall be held in escrow by petitioner's lawyer, Laura C. Browne, Esq., pending
petitioner obtaining new premises by lease or purchase for a house of worship and
subject to further order of the Court on notice to the Attorney General's Charities Bureau.
The escrow shall not be pledged or otherwise encumbered until such further order of the
Court.


6. The consideration and the terms of the proposed sale are fair and reasonable to
Petitioner as compared to the appraisal report. The Petitioner's purpose as above
expressed will be promoted by such sale in that the funds will be utilized to purchase a
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page140
                                                                141ofof335
                                                                        336




building for the purposes of spreading the good news about Jesus Christ.



7. The subject sale has been authorized by vote of the directors of Petitioner, to which
there are four members, all of which were present and voted for the sale of the property,
in accordance with law at a meeting duly called and held pursuant to a resolution duly
adopted. The subject sale has also been authorized by vote of the congregants, to
which there are eighteen congregants. All congregants were present at the meeting and
said number constituted a quorum. All congregants attended the meeting and
unanimously voted for the sale of the property, in accordance with law at a meeting duly
called and held pursuanfto a resolution duly adopted. A certified copy of both
resolutions is annexed hereto and made a part hereof as Exhibit "E".

8. This is an arms length transaction. There is no relationship between the purchaser, its
shareholders, directors, members, members of the Board of Directors or officers and the
seller, its Pastor, shareholders, directors, members, members of the Board of Directors,
officers or the members of the Congregation.

9. This Petition is made pursuant to Article 5 of the Not-for-Profit Corporations law and
Article 12 of the Religious Corporations Law, both of the State of New York, which have
been complied with.

10. No previous application has been made for the relief herein requested .

WHEREFORE, petitioner prays for an order of this Court granting permission to sell the
property known as 428-432 East 148th Street, County of Bronx and State of New York as
set forth in this Petition and to execute and deliver all necessary documents in
connection therewith.

Dated: Bronx, New York
March 23, 2013                             LAURA C. BROWNE
                                           Attorney for Petitioner
                                           1938 Williamsbridge Road
                                           Bronx, New York 10461
                                           (34 7) 882-0033
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page141
                                                               142ofof335
                                                                       336




                                      VERIFICATION



    STATE OF NEW YORK                }
                                     }ss.
    COUNTY OF NEW YORK               }

    SAUL ROLDAN, being duly sworn, deposes and says:

       I. I am the Reverend of the Petitioner herein and as such lam fully familiar with the
          facts and circumstances as set forth herein.
       2. That I have read the foregoing Petition and that the statements made therein are true
          and are made based upon my information, knowledge and belief therein. ·




                                            REV. SAUL ROLDAN



Sworn to before me this
_th day of April, 2013


NOTARY PUBIC
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page142
                                                           143ofof335
                                                                   336




                 EXHIBIT ''E''
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page143
                                                                144ofof335
                                                                        336



•

                             TERESO CONSTRUCTION                        1/1
                                    Contractor
                              2755 Creston ave, Bronx.
                                   New York 10468
                                    347-430-9948


    04-10-2015
    Attn.:. Ledwin

    Reference: Building at 2176 Gl'and concourse Bronx NY.

    Construction work:                                        .
    Total interior renovation of existing 3 story building, cellar, first floor,
    second floor apartment, tbird floor apartment, all material are included.
    -General Demolition.
    -Repair wall and ceiling (new sheetrock, paint and plaster).
    -minor work in facade.
    -Change Floor (Deck and Tile).
    -Electricity.
    -Plumbing kitchen and bathroom (pjping work, change fixture and tile).
    -Replace heater.
    -Install new Doors.
    -change all windows.
    -New Cabinet.
    -New gas boiler and new gas water heater.


    Total Payment: $85,000.00




            Terreso Yes.
         Case
          Case1:18-cv-07871-NRB
               1:18-cv-07871-NRB Document
                                  Document53-1
                                           46 Filed
                                               Filed07/21/20
                                                     08/21/20 Page
                                                               Page144
                                                                    145ofof335
                                                                            336




     I HEREBY CERTIFY tlwt I am conductirrg or transacting business under lhe name or designation

of
           _ , , , ,. ,2.,,.. C .. 1    /            V ---
   ····--·- L ,t. .L1 . t ~ ~oi ..'S./_/31t1,._t,,..A-·
                                                                                //-7 1.J:C),1/,lJ
at .-2) )-5":_      ___(_ji£,'?i [!)//J &£                                              lijJf · 1J!
City or Town of --'L   --/~--Y--.. County of /?/3&,(/(,,!.f_j_(l.._{-J.b§ate of New York.
    My full name is __ L£lJ..£S._()_ l~---··- -Y£S            __                                                              .. -   --
                                       Print or   t}'(JC           :x..r.. .. ..
                                                           nnmc . lf unll~r 21 ye11rsoft1c~. ,rate "I am ...
                                                                                                               77
                                                                                                                           ytar~ ufu~c".


and I reside at __ z:Js£: . ____c ,q£SJ2)ZJL_!!}y/E---¥-···- ~lf£...o_tt:K.to w ~

     I FURTHER CERTIFY that I am the successor in                              iniiI;aatJo -/Y.0-Q. /Ve -- --··---··-- -                                         -·
                                                                                ·;!!":...,"•   •

- - - - - - -- -- -- - - - - -- - -- ~
                                     r."'-:~....·:__.~.:. ,r:.,·. ._________________________ .
the person or persons heretofore using suclz name or nam'es1fp·;cq.rry on or conduct o~ transact business.
                                                        _. . ,~.....,~ ~
                                                       · <c"r ;
Type of business _Caas.i.--r.lAf/t N'J .,-, .            :_/;_~~:...'. _ (see next page)
                                                     I     . - : •• <'\,•• ~



                                                                       '       ...

                                                                                ,.·.   .
                                                                                   ~   .
                                                                           \   ~-♦\~       •




     IN WITNESS WHEREOF, I have signed this certifii:a ~e-o_11




                                                                                                          X 20      1-C,:rtiflc.110 of Cond1JOllllJ: Bu•ines> u1<dar ll..1 ''""'~".:
                                                                                                                       Nnm~ fa r lndivi,llrnl. 4-10
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page145
                                                           146ofof335
                                                                   336




                 -E XHIBIT ''F''
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page146
                                                               147ofof335
                                                                       336

                         Reor<lc, Form No 9068 (3/00}- Residential conlnct af ul• l.Jl I

                         Jo 111l11 prr/Hurtl lty IJi• Htt1l llrQptrly Stellon ,(1/u Nr,-i, York Slott tit,, AUoclo.tfon, 1h, Hew York S)ald Llmd TItit Assoc&t'.H 01,, 1/111
                         C,u,~Ju,:c au n,at 1'1op;u-,y L4w qf•h~AJsoclod~• uf,lt• Bar nfrhe Cl.ff ,'l{fl,:w Ym.l wld 1/,11 Cammilltttroo R""1 Pi'Qffftlf la-..i ofth~ Nuw
                         Y~uk Cd11111y JAYl')'CI•"' A   wt:1111/fNt.


                         Warning; NO IU!l'Rl,Slltrf /\TION IS MAOl!TH/\TTlllS fORM OR COl(JRACT FOR THESALI! ANO PURCIIASll OF IU!AL
                                   ESi'ATil COMl'Ue-S WITII SECTION l-702 OF lllE GEN~RAL OBLIGATIONS LAW ("PL:I\IN LANOUAOE"1-

                                                                       CONSULT YOUR LAWYER BEFORE SIGNING THIS AGREEMENT

                         NOTI'l: Pill.I; /\ND CASUALTY LOSSE., ANO CONDtMNATION.
                         ltd, eot11t11u (mm Joa tAH pnwida: for wht1 happc:ru in 1hc awim of lu:c-t or ot~er en.J\11l1y lou or ccndemna,lon before tha Lilla ctodns, Unru:s dltT-r-r«:nl
                         p1ovisfon II ,n,~ In 1hli<on1r>tt, Section S.131 I 0(1h< O<ncrul Oblli;,tlon, i..,. will 1111ply. O•• pon of •he l•w makca a Pun:buer rcsporulbt• (or n,o eod
                         auuthy lim upon lakinc: panosiu11 ofthc: Prc::mlJ.H bofOIO ttlo I lie olol:ln~


                         CONTRACTOFS/\LE, 1111l~•u or . -
                         DP.TWEEN MT. DLIVl:r CHURCH fNC.

                         J.ddnus; 2176 OR.AND C0NCOUMS6 IIRONX, NliW YORK 104S6
                                                                                         7
                                                                                          f   II
                                                                                              7
                                                                                                   Rclid•Dl[•I Contrnct p(S.h:
                                                                                                    .lOU




                         Socl•l s«curf1y Numbc1/fcd. LO. No(s):
                         hereln,Rer oollod "SELLRR'', .. d MARIA T. NOBL6 I\ND/OR HER ASSIGNl!I!

                         Md,.,,: lSO GORGE ROAD APT 12 D CLIFFSIDE PARK 07010
                         Social Seci:ri1y Number/Fed. 1.0. No.(,):

                         hcr<ln&l\cr calltd "PURCHASER".

                         lbe partla. beftby agree•• folJo'ft't;

                         I. Soller 111.lll ,.11 and •••••rand Puri:h:u,nh>II put<lwo tbc p,fll>CnY, ••~lll<rwill all buildinc> and lmp,ovcmc~IS lh<r<on (<oll«:Jively lh•
                         "Prcmhe('). mo1c !ully ilt1<ribed on o.1<p>n1c P•fl" marl<cd "S<l,cdulo A". Mn,..od hen,lo and mlldo • 1•-vt.lwcoflU!d.t.o luluwn u:
                         Sb-.cr Addross; 2176 GRANO CONCOUSRE BRONX, NEW YORK

                         Ta. Mop De,lynnUon: BLOCK J 157 LOT i4
                         Tui;alh<rwhh S,1101'0 o,.,,mt, p •ml ni;h!J, !fa11y, 10 lud lyfoa In 1hcb:d or any llrccto, highway, opcnad Of propoJC<J. 1cijolnln.lho l'l<mil<> to lho anlcr
                         fin• 1ht1aof, 1ntlllllinslln)I rlghtors.11«10 any u11Ptld aw-,d         by,.,..,
                                                                                                  ofA•Y ulrlna bycondcm,atlon ...Vc,·for ony dam,rp"' Ill• Praml,.. byttuoo or
                         Cllanp of podo of any 111«10< hlehw•r. Sollcnh:ill dcllvcr tl no addi1fonal COJI 10 l'u.rtli•w, Clodna (u h1f0lna!l<r dtfin,d), orlliman.,, on de1nand,
                         111y doum= 1ho1 1'11tt~01or m•r rcno1111Jly 1a1uln: for ,1,. can,,.yaoc.o or such 1111• :wJ lho wli:,1mOJ11 olld collocdon or 1uch 1-.l o«uvn,ga.
     /l~r.sonai          L ndsA/c olsofncludc:s :ill nx1weund ,nlcles orpcmnal property now .,,.,1,..i a, ,pp,a,. ... , to 1ho Prcmlio,, uolou • puif1ally dldud<d below. Seller
     fr,,pc.•ny:         rcpre>en" IUld wunnts thlll •• Cl<>llug they will polrl (o, nod owned by Seller, r,.o wl doar or 111 lioM ond onc:uml>nnccs, cxcq,1 ••r ult1lo1 mo<IQII&• to
                         which d1l1 ,afo may bo 111b)<ct, Th<y fodudc, lt111 "' not Um~«! 10. plumbhi11, l\<olln1, llaJ,liMt ...S coolclng llaiuno,. ll:llhroom on~ klli:kctt .:.bloou, 011oitl).
                         door mirrors. J\,;1,h pJ,1c, 11nd d00< lwdw11<. ""1e,l•n bl ndo, window               t"""""'"·  wile,, wow. ownlnp, norm wlndo.,,. ston,, ~ wlnd4w bow,
                         tlllll bo•. TV o,:riols, wcad,cr ,...,,. n,111J01-. 11ump1. 1hn1bbc-ry, (oocln11, ou.ldoar '"RIHll, t<>OI shod. dlshw.sh<r, washln1 m1<hlnc. dolhc> dryn. ;a,b,,o
                         dt1.pas,J unit, n1.ogai O\'Ct1, refriacra:or, Crtour1 ,.1, cocdillanlns cq_ulp'°tnt yMJ i1u.1:1ll1don.r, w&JI ,a wo11 c~lf114 lnd buln-in, not c:1clud1d below (llrib aut
                         1.. pplk:oblc items). Al.I. AS PRP.S~NTI.Y l!Xl6T!NO



                         Excluded lrom 1hi1 sale are fumllure ond bomhold rumi1hln&0 nnd
     /'11rc/K1.H!        J. The plllChase pr1 .. is S                                                                                                                             500,000.00
     Price:
                         payable u rollGw.t:

                                       {•) on lhulsn na oflhll           =•ot.
                                                                           by l'un,lm.w ·, cJu,<k pay:ablo to Iha Ea-rowH (ns bminafttr c1cr.ncd), ,o.bJttt lb r:oll<cdon. !llio rctc:ipt o(whld!
                         i! l1<1<by 0<k1101,i<rl&cd, 10 bt h•ld io e,c11>1•pun.uan110 p1t11)11jph 6 oflhl, ,ontr.Ja (mo "Downpo)llloot"):                                     SIS,000.00
                                       (b) by 11iow1r,« for th, prlQClp,l 111r.01nt unpAld on 1hc 011l,1ins mo1tQA1l" on modal• ltueof, pay,ne.i of\•hid1 Pllrdwof 1hall o,swt10 by joln<kr
                         lnili. dot<!,                                                                                                                                                      SO
                                         (c) by• purchou money noto and mor\gij;e l"rom l'utohascrlo Sell=:                                                                                 SO

                                         (d) bat~m:e 111 Cloilna in ncr.o,da.ncc whh paragraph 1:                                                                                           S4115,000.00
     l!..r.l11U1g        4.               (O.l<ii, if llWPJIIIMb(u) l( lb\, ..1. luubJ...110 an exi11i111 ffl011"111" Ill ludltatcd in poropph ){b) 1boso:
     Mrmgng11:                               l Tiic prc:1nlm ,holl tic '"'"~f<d subjctt lo tho conlinulna llco or tho cililin¥ monpge. wtdch I prc-!y p~y,blc. with inl<1<11 ti tile r11, of
                                   p11f'cu1        uoum, in monthly hll1"Umc..n1, ors                     whk h ha('h,dc princip~, iH1.crcs1 Md escrow amOUJ11.t. ltany, l.11,d wflh any bal~ o(princfp1I
                         h•l•H due and pa,71             n
                                          lb} T,, th,:: ,        ltu 1 ~,,,i rcqllin:d ~ymchU,: a.~ mad:t on the c-~11in1 u.1011;,~ beh\'Un the dlltc hc11wr and Qo1in, wbk-'9 rcd1:<o 1be1 11np.1id
                         p,ludp,I amoun1 lhtrcofl><to                          ,ho,.,,
                                                                     c Ol'IIOLJtll            n pua1J11p!1 J(b). 1hca tl10 bawieo oflho pri~ poyob!o os Closlt1g undcrp&r"P!lh J(d) sllall be itlacucd
                         by th< mount or 111< poymenu                    · clp>J, Soller «pmo111s 1111d \\'llml" tho! tl10 ..,ount .i.ow.1 In p>ra;;nph J(b) I, ,ub,tan11ally coma and               •IP'""'
                                                                                                                                                                                                           11",1
                         only p>yn101Lto ftqUlrcd by lho ..t,ilnr, 1                  II' will be ,.. de bct><oen 1hc dAIO lter<af lNI C101io4.
                                          (c) 1r1h,re fl• moMGOi"'                            ..,. $die, •h•ll o,nllA it lo Plttl:iu,u, lrh <an b< w l;,,«l. Md In 1h11 .... Pw,:h...,,,liuJJ l'")'lhc0111ULJtll
                         111 tbc. csr:-row 11"°W la Seller ril Cl01ln1.
                                          (dl Seller >hill deli\~r 10 l'urc&LICr II                      o ccnlfiato dOlcd run moro 1h1n JO dayJ befo,o Cltui<I~ ,Ji:ncd by UM! Mldtr of tho e1wln»
                         m1;m{lq11 1 In f'otm for rccotdino., cruir)'in.111he 1unounl or,                      d ptfflcl'p.11. tha CWo towhfth ln1m::S1 hu botn ~rd ud 1ht •mounts, ;r ao)'t cl.11£mtd tu be
                         WJpald for p<incipal ond in,,,..,. ll<mitlnt \be         ,.me.         S.llcr shol      ll~ r001 ra, rcconfl•11•u<h tortfRr:1114 lflho holll<J' ofl&e <><litinB m0<111"ll< b a honk or
                         o1ht:r i11.n111111ioo r..t defined ill Sc-caton 2'/11 ..11 ofllu::i R"al Pmp-«1y low            ,r1udaNI Lcndtt;. ii mey, lnsiead oflho c:enlnca10.. n.mJ:1" a lcuu sl"'e.d l)y, lluly
                         11-u1horfud om ,. employco orOijc111, di:i1«1 not mo.c 1han 30 Ul)fa b~fo.ro           ' • co:11,dnln~ th.a uitno ln.ronni:ilion.
                                      lo) Seller repre-1<nll 02d W;&n~(< tl11t (l)·Stllct ho., dellmcd to             ..., 11uo >od <01nplti0 coplu of 1hc ••l>1fns ffltlMCl(l<. U,c no!< sec.red
                         lhcrcby an,J tny ex1c:n,i011t cu,d i11odinc1tfo-t» 1hc.~of, (ii) 1h, exi1Jlr,9 fltofl.GJ60 U          1 .ind :a1 1?i,c1 1irni:i or Chuiu1, wlll noc be, fo def■ult, and (ril) tb:o
                         cxb1fn,c mo.nC,,DQO docs no1 co111aln :.ny prc:wiilon. dtiU pen11lu 1ho haldtt or the mo1tsD10             tn, fu lmmcdJ01e piymtl1l in 1\111or101;h111g1, any ~h•t icon
                         1hcireorby f'CW)Q 0(1ha s:rif! ltf COO\'C.Y4Jlc.O olt&c Pnitti KL

     l111rd10.{u         1.             (D,~,r, (fbn,1'{1(/cnbl</ lflh<1e lt10 bh pur<lwo money lnOfll)ltH< i11<li<•tod !n Pllflfl/lP~             1bo,..:
     Money                             (o) Tho pur<lwc tnon,y nole lllld O\OIIC#G< ,hall bo .rniwn by Ibo 011om,y far Scll,r in lho form
     M()rtgagt:          by the New Yo,~ S1a1e I-and Thie Associllloa.       l'u1du.«t ,h,ll pay 01 Oo<fnB tie 101111~1:< ••••ldl"U tM, r,corUI
                         ars          (Qt iu prep.ain:iriotl.
                                       (b) TI1 pvrthu mor.oy noto llld mo1tp1;1a th:all nbo ~\' de tJ\14 h h ~bjcx:1 and ,ubci<dinalci to 1ho llcin ;,,                      o:dJtino mo,11;1,c Md H..)'
                         a1cn,ions. modlnc,ulon), 10pl,c'"""" or con1olld1Jio111 or 11,o oxi11,no mortt.~-. (IIOYid<d m11 (il 1ho lnl"'"' r>t• thereof ,ha
                         p«<:ct1, per 11nA1Jtt1 ond the: •~•l dcbl sc:rvtu thc-raunder 1hall t1ot \le bfllllltt tli111 s·  pc:, u,1n1im 1 8.nd (ii) if !be. p:'lincipal •1nCU1J I      r sh• II il:tccc.d the
                         ""'"""' or   pnnolpal ~win~ ond ••p,ld an 1ho o>d11.loa molllllf!O "1ho.tlmo orpla< 03...,;, n1w mo,111VUt°' <0ruolldo1cd morti;.,go, tho o,                           pold tu 1ho
                         holder u( su,h purctw. money mol1Pl0 lo rcdvcllon or lho prinolpol 1h:n,or. Tho pUJ<blSO mon,y monpc-e wll Ill.lo prov/do lhll ...,h P'l1ffl•nl h iu>ld<r
                         11,.,eor ah,11 nol all<r ororr,., tbc ,cuulu ln>11llmeots, If •Ill'• of prin;lpal pay>bl.e lf•t1•vod« Md 1h11 lhc holdcnbercor wlll. on dem,od ad wi1llolJ1 el\,iq;c
                         tJ1e,cJnr, aceu1c. acknowltdso ~d ®11'«1 any 11r,c,(mtul o, ni;r<c:tni:ni11 nmher 10 crrcctUllo Sllch suhc11djn,nfan,

     0nWJJfHJ.Y(IIUtlt   G~               (a) SCll¢1'1° uuomcy , ...r!#:c:rowec") ilull hotd lbt Down~me.n( nu Sellu"u<C.Ount lq CSC'TO~W rn D 10f1C81J'-'1d ~" •~1m1 1111                         u,nll cio:1rnu
     f11Ernuw;                                      or
                         1.1r 11aott"l"lcrmloi:11lon this co,Hmcl ::aud ,11111 1)1,)' o--1tr or 1pply itu:i Oowpp::s.ymcn1 In eccotdaoco wilk tho cerm, f)r thb partgra-pb. l:1'"1\\-co .shall (DOI)
                         (TH/tit! If ltw:,ppllrnM.') hold 1!11: Do"11p1ymen1 n An fn1c1c«-harin11 Clt:CQUIII f<w          •~.e  bc:uan, or 1b,o pllnru-. I( lmorCIII 1.1 held rar the, bcru:fit or Ibo p11tles. lt
                         dl;J11 bet p.ald 10 1ha p:uty cnd1!ed ,o 1hc: Oo\'tTI~ymcnt and 1tra p.s1ty ((U1ivina lhc ifl!c.rcst ~I p1y any fnwme 1axos 1h~. Jr intnesl '1 noc lu:ld ro, 1ho
                         bt:ncfi1 ord,c flnlics, the Oown~ylllant sh.Ill be placo rn an IOLA tcco11n1 « u olhtrwiM pc,rmincd ot r<quhc-d by ll~"· Tho Snci~ Stcwiiy 1-'"fflc-r.al                    °'
                         ldo1111fi011/un uum~m oflhc p>tll~•h•II 1,o l\trnflhed to Eftru,vo upon 11:qutst. At Closlnu, th• Oo-,n,poymt•1 sl,,11 b< p,ld by l!.sctm•.. 1a Seller. 1rr., llllY
                         fCA.i:On CJ01.tna d-OOs: MOI OCC'U f .o.r.d f'rlMr p.a,t, ~ \ 'Q Noli« (llJ! de.t i,~ i111o PWi:.nt tth lJ) (0 Efflc"'CG- d1nur1dlnu pa.ymanl or dtc t)ol...,,~n•. Exro~'I'«'
                         sh:atl nJvc- ptt1m_pc No1ltc fo 1ho o•~er 11ut)' of such dtm111oct. Ir 1!1.c,owo, c!~ nal 1tcc.1vt Nnr cc or obje<don from stleh ot.f'i.cr party 16 lho p,oposcd p.1ym.tn1
                         within 10 butinus d.oy.s 1ncr the tiving or tl.."'(.h Noli«i, l!scmwtc: Is ~ucby autltoriud arid d!n:c1e:d <o nUt lach JU)'ffl'-lll, 1r Elc:rowto dOC;J r«uh"C 1ud1
                         Nol cc Qf objacilon wi1hio 1'UC1h IOd.ay pca1od o, l((m- Jn)' 01hct re.uon f'.:10-awco in ~ faith l hitl elect nol to n\lko,uch p;ayme.nl, f..Ll:10\\on. ,ihJH coa1(111,1ci
                         la he>ht sud1orrlQUnt tullil 0111crwkedir'1:tc.d by Nottco liorn Iha p1nfc.s fg thh 1:on1ru.1ot.t fi1LUJ , 1JOnii11pc:11:ilabro ludGmt.111. tHd(ror cf«<« 01"1C0W1. lfowovcr,




\
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page147
                                                           148ofof335
                                                                   336
                      Eu-tawcc ,b-1.ll I: '" i.ho ltlirn111.ny llmcH> depo1i111tc Downp..l)'di:n uuJ the ntc:rcd 11:crc.-.,n w\1h the ch.:rk or a cou,t in lht counry in whloh 111~· P,r.1rif.ic1 nrct
                      lor..11td and ~,~11,iJ\lo No1ti.:a'oruwh dtpotil <-o Stlltr n11d Pw-i!hw,. Ur.b1r 1t#ch dtf,ojU 0, OI~ d:sbur.semc.nl in 11ceorde11i:e ,Vi1h lhc tctrM o(thls PQJ'DJ:t-GJ)h,
                      Emo •~• sh•II be rul..-«1,1111 dl\,h:r&•d of ,II lunber oblll:All•n> Olld r<Jpo1Uib!Jitll:s l~«vnd,;,-.                   '                                     '
                                 • (1>) r.,,;,.·J1Cknowledio 11µ,I, ollhou11h'6mow,,.1, lroldingll100o\mp•ymcn1 loiSolli<'I oeeoo,,I, for >II Olhor PUIJIO'<J E><ro\l'<o h «dn911aloly
                                                                     ,rwi,
                      .u t .ml;,ehc,ld::r ll lhC'lr1c11,1.1t1, nnrl ra,   ieonite-n!cncc end 1ta1 Euro""'·e.et'bA11 not l'icU.lble ,., clUltr puny rorny Kt oromiJJion on ll• lUtf 1U11nt: tabn or
                      ,ufl'c,1:d 111 bJ:d (ihb or U1willful ~W-15.nrJ 0(1hll conrratt or fn\101\ifnr; t"OU i,cWi;cr«·o,, 1be r=.n' o(Ercrowe-o. SollH Md PURh11se-r Join1ly 1rwi s.oy,;:ra1ly
                      ag,ee 10 dorrnd, fn.;,i1U\:fl"; :tnd !told lln,01\•r:e hltmlcu 0-om :.,1t(I 1£,.1lu1 ~11._:w.tJ, tt!airn;1•.D1)til upa1uc.s (incl,ldtrig rtu:oMbl, iCiUomc.)''j .rec.,) fn eu,rcd In
                      C011n,<1lon w1tb \lie'p~io,n,c of E&cniwco·, dldlOJ b,n,ulldltf, c,tccpl ;"ltlrrl.ll)<<I I~ a<il.,ps ot omlnioo, 11kcn or ••lforcd by Ugrow« In b.id f.iilll or In
                      wlllM dlrn:1?10 orthl1 caot=I a,fnvoh;ns Q<@mllla,noo a, lllo plltt or E$ct.,..o.                         ,                                   ·
                                  ,' (o) E.....,w,o iully .,tor ,.rm.in from~~•, fn mpeel orllly 011Um<(mild to·hcr<ln ln·lull ••ll•r."° ~pon ond wilh 1ho >dYico of <040UI Whlcl1
                      inoy budtdcd by ii (inoludlnc any member orltl finn) and •ball ~c llllly prol~led In ,o 0<ting or ..r11lnfn;' r11l"1 " IIon upon l!'<~dvl<o or -h co~•l<~ .
                                      (d) ll•cnn,eo w.nuwlodG" ,ci:olp< of 1ho 0cl'npa)'lMnl b~ chock •ub.l!<( lo oolloe1lon ood fil«owu•, oi,..:mcnl •• 11\t p101orion or 1hi,
                      i»•"IIIPh by ,i!ll'illjl In 11to pl&<o lodktlcd on •~• slgn,lui. p,r.,, ct 1iw eo111t1«.                             •
                                      (c) EU'l(l"l.llo:"nt ■ nymem\>trorit:1 linn ibJ1!1bo~e1nntucd to ace .u <ounM:J forS<il!cr in •ny di'.sputeuto clw di.lbiNHmic-iu or1lu1 Downpa)'m~nt or
                      AU)' 01hcrdhpuu IM!hvc<ln ll~c p11tlc:i whether or nol 2,c:n,~v.:e b In po1JQJk,n or1he Downp;ymrnt and conlinucs 10 act 41.1 lacf'Dwto.

 Acceptabl•           7. Ari moo,ypay,blc l!Mn 1h11 «>n<nicl, ,nlen olh«wiso ,pc,ir.<11, Jh>II he poid by:
 Fw1d1:                             (1) C.,h, ~lllllOI\Jver $l.000,0CI;                   • '         •    '•
                                    (b)'00<>d co,1ir.,o eh,.:11 of Plolcl1010rdnwn M orofficlll ch«\ luuod by             ••1
                                                                                                                        Nnk. ,,.inn, boo~. UOI! ,omp,,oy o, i»ln(;l ood '""' usocl11lon
                      h,vfna • b110kln1 offico jn <h• St110 ofNcw Yori<. •nt11doncd ood 1>3)'1lUl110 1ho-onla of Scllct, or"' Stllttm>y 0U1<1wise di/«I upon no< Im 1i1An J bullneu
                      day> llOIIN (by lolephol\O a, Olh01Wl10) le Purcl,Olu;                       •             •. '
                                    (G) I\J 10 ffl0nc.ro1h1r\h1n tho p~Jctauo prico pr,y,.blc 10 Seller ~fCkuln'- u.nr.crdO:d c.hct-k orPurcUtct11p 10111111a1uuu1of
                      SI ,000.0<l; Ol'.d          •    •                                       '                    '
                                     (.d) _....nlh~nvls~·ngmd lo in W~ling by Sollor 0< Sell•.••• ollomoy.

 Mn,1s:,age           11. (Dttl•I• 1/lllcpplifub/e) Tho obllulllOM ol Pul<huer lmcuoder oro <o!>d~/0111 ,iiou u,..nco on or'bccto "Pl 9,. 20141(<ho "C<>mml1mor,1 O.i,") or•
 Conf/ng,m:y:         \i,,"CUra1 comm11rr.tM (tom 1my hutitutionll t...Mde:r pW'lwutl lo whtth SI/Ch ln11l1ud.,_1 l.c!idN' ia;rcu 10 11tU:a e finl mor1;nac lm11. OIIM, llo It 1, 11111 • / ►
                      .,._. go·vcmmtt1tllly fruu,ed IOIUl. to Purcl-.:uu, 0.1 P11Khaiclt sote <4ll Md UP!"U, ot ~10.000.00 or iuth leuu .unn ll!. Pu.chu«- sh.tll be willl.ng to
                      11«ep1. mt the fll'CWmti,a nxc.if trllo orlnme:s1 not lD ueccd JWOV:l!Una or ,n1111J wJ~•blc hlllt ar lritcrcu no1 la U<-Hd p,cwi.Hna ror 1 1mn otal Inn JO
                      )'1111 and un othtr cui1om11?Yeomml1mont ,am,. wll<lbtr or nu1 ooc1o!J11o ..1upon ony J\,ioia olhct 11!ou11 appnlul 1&1ls(11C10,y 10 1ho ln11l111Ji9nal I.cod«.
                      l'un:hnru sboll (•l 1111lto pn)Jnpt oppti.. ,i.. , to .. l•lll11:do11"I L<nd<r for ,ucf1 mOftPI• lo1n. (11) llrmish ,,.umlO oad eompte,o lnlnrmalion r<J.11~1•;
                      l'u<chnm ond "1C1nb<,11"ofl'1lreh>«r'1 (lttllly, iU leq•l«d, (II) poy alJ l'cu, pou,11 ond do.,cc:s ocqulocd mcona«tlon wi1h 1uchippllcodon ..d loan. (d)punuc
                      nch~pJl1ie31ton wllhdiHu~isw. (c)~pcr110 L'I aood fiiilh wflh ,uch fru1iu11ianll L,,.11du tocbtdn suth commhmtnl :t.nd (t)J                     p I; o u JP ,· e Btlbwf
                      ilitllJIM:Sllt,_..,h,sat,-cl1l1111i111iuwt ....... ,1           , · ,, (           ..         t . , isl' ln.PtirdWlrSI\IUC'<lrnply,.tlhnllre.q,ufrmenLl~f~
                     c:ommilmenl (or or 111)' Olhtt con,m ,m...1 ta:eplod by Ml\llcr) ••d r.li>II lllrnlsh Seller wi1h, Q copy                     wr,or  P!OOlplly     ,n..
                                                                                                                                                                          <ettlpt 1h<10of.     ,b.rr ..
                      com1nhmen1 U: tol lpUcd on 1,r bc:rlbrn 1110 Camrnhme1u Diic-,"1hcn. uriltJt rn.rc:twu b:tJ n,c:t,c,pltd • ccmmllmu.a1 1h11 doa t1DI' con'l)ly ,Ylth Uu, rc:qubcme"'IJ
                     1ct fonh. 1btwc. Pur'W.ttt ma:!f oqcal \tds con1r:1ct by givfnV Nodc-o- to SoUu wi1Mo $ 001iad1 J1yr. 1ner the Corn.ml111ut [)Me, In Whfcb c.eu 1hu conUKl
                     ..i.,11 bo dmn,d c.tll<Olled ••d thoceancr ocllhtt p,ny sill!! "'"' ony r,nh,rrlat,ts at:11•,1; oroblia,1lons or U.l>tl/du ••• &ho oilier by m,on or Iha ,oolBCI.
                      ,e,cccpr 1hllt the Oownplil)'f11tnllh1U ba prompll)' 1arur.idat to Plilrcbi,stt1111d CJl:«lf>I u.ic1 (onb i11"pt11,;rapb 1'1. JrP F I
                                                                                                                                    1
                                                                                                                                                               ... k I gl      (     , . . Hai
                     ..., irl'lllCh•sc< tllllll acupl a<ommll111C1111lw dou ,io, cc1nply wflb 1b• wm, set forth • ..,,.., 11,p, Poon,hmr.lh•II be decm,d 10 hove wit>'td Pv1<lwer'1
                      ri&)tt ,o can,cl thilcon1~1 I.Dll lo reecho" rof\w.d. of Uw Dow,,pn.ytnc-1'11 by ri:.!uoc,i orlM oontlnacncy c.owlud In lhlJ p,111g,n,ph.

 P,nnitttd            9, The Prombeo ere ,.Jd od ii.Sit be convoyed rubj<d io:
 E,;,;tplloru,                    (•) Zomn5 Md llllldl>i,io,1 1.iw, ond ,.,,llliOOI, .. d laod,n.,k, hl1101inrn'<ll•nc!> 11<,Jgnndon, provided 1h11 they are not viol11od by thl txl11ing
                      bllildingnod impmvemm:uot<tcdoo<lie pr~i,<nyoohcltusc;                               '                •                              •
                                  (b) Con,u.nu forlhcc,1cclton Dr ■ .n)' &lNChlfa on, PJQdc:t Ot&bn\l .. M)' lfnlaU 01'1 whr-e:h tho PttmlH.& 111bu1;         •
                    P'-'===•1.1·i11li1111d11r,cru ofMOOpG. um,. ccl111,a:1epJ, 1rim 11r.id ccmlcu, IUny, U;,un aiiy succ1 or h shwo\Y:
                                    (4) Roi' •.11:11e1uo, WI  liM, bul .,, no1 yci'du, ,ndl",)'l!b!o: ond       .
                                    C•ms/Air~.                     111111
                                                             io,lu<ilna unwny """~uoo. 101 l'onh lu RW11 • 11•~""'-

 G=rnmental
 Via/at Ions
 and Order::
                      JJ1Li:
                       lO,          1} Selle, 1h1il .('~1J(l\y wlth i ll naltt or Nlltus of,iohl101lf u( ~   •w \It' uu111l0!p~ OrdiMntu , Qrde11 or ,cquium•·nu noted o, Wued :t1 or lhc
                                    y 4oy gOw'l1mc.t1laf ckp111~tnt h.i.vlng; authorily 111 10 lamh,. tr00.s:&n&1 blntd np; fi1v1 )a1hh, ,nvfroi1rn.1n1•I nd tobor condlitocn nl1'tctl11s ,~
                      Prtm.i&es, The PR"mls;e1 11lall be:: ~anvcyed Ou ofth,om at Ctinl'o,g_ Sc:11,r ~111II r,uni&h l'dro~ wi1h iny ~1,1thoria,d0:nr necUA,Y lo rMl<e lhe ,u10M111!;»
                      could dnclo1e 1bcsa mallars.
                                   (1>) fD<l•t• V'tnn~p//a,1,/,) All obllpllon, 1lreetinu 1ho Prcmis4r [HlttuBJ\I to 11-.e AdminlOl<>liWI Codt of lhe Ci1y of New York i"•ITCd prior lo
                      Closins ••d p1y•bJe !Jtmon,y 111>11 be dl1ch"l)<ll by Soller Ill 01 prior loCln,lns,

 Seller's             11.          (•) Seller r<pr~IS ..d w,rronts 10 PltoclliU« llm:                 •
 Repres,ntat/ons:                        ' .     (~11«1',.mlu.ubu, or hl\'Oo rlet,1 'or ■a:o,110 publlorood;           •       '
                                               ' (II) ScUor it lhc aclc nwnu or I.ho Prcmlld and' hu Ila l\lll riahl, r:<>•vtr ond 1wJ,orl1y 10 jell, coavcy ood 1111n,ror lh. ,.,., i•
                      ICcarCW\Ce wi1h t.hc- 1cmu or lldt conlru.t;
                                  •          ' [tl!) Sella-a ••,. "Carols,, pttsn11"... 111111 l<lm 'dcfu:td ro, P•OJ:OSU o'rlho For<ign lftvtltm<fll lo Rc,I P,opcny T•• A.ct, lnlcm>I
                      R<vt.nuoC-.orlc ("11\C') ~~11011 l41S, u 1mendod. ar,~ 1hc n:gul11lons promufh,,<cd d1<toumlor (Coll1<1IY1ly "f!Rl"TA"):
                                                 (l•)l'hc l'mrllf<>""' not •frccl<d by ony oxco1ptlon1 o, o!>>11rn.:61> ofl,xc,; ond
                                                 (v) Slllltrlw be~, Jroowa by rio oH;u na,ne ro, tho pu1 lttt )"n.n. c:;(Ctpt: nono

                                    (b) Stll<r<OV<n;,nu ond wamnts lhAI all ortl1< np,cscn1D1ion1 ond w1111:111i<.t.., forth In 1hb conv.ct 11Uoll be 1111<•~d oon«I ,1 Clo,log.
                                    {c,) P..x«pi u ~lhcrwi,a e,1pl'C$!ly sel foc1h in 1his contrtcr. none or S.olkr's conwn.a.rus.. rt.mJt"I.Allon:11. wA1Jantlu Qr 01hiar obU,01iw i:anlaincd
                      in thi, cuOll1CI A'ull ••rv!vc C101fn1,

 Candltlon of        12. l'urctiucr ■cknowlcdae1 011d r<pm<nts ""' Put<&o,cr 1J fully 11..,,,. or the phydcal condl1ion 111d ,1110 or rtp:ilr om., Pno,im                      ••d
                                                                                                                                                                             ohSI 0<hct pror-nr
 Prop,rty;           1ocludcd In 1hir Silo, bostd on 1'11rch..,r's own lntp«:lion or.d fnVOJ1lg11ion ~~rtor. Al1d 1h11 PutthMCr Is ,ottrina ln10 lhll 0001R"1 b&Kd acl,ly upon '""\
                     {nspcc.tion :and in.vailipliOJJ &nd .~, upon .nn;y 1,,,r011Nt1on, data. UAln,w.n.1.t or rtprutnttllDJIJ,. 'Wrilltn or onJ, U to 1M phyJIQI COtHliti0a. ,11:ue: uf 111p.ab'. USO,
                     <0.1C ofopcn.llon01ony o,J,..- m011or r<laltd lo Ille l'lemlfn ot lh, Olhctp<op,tty lnoli,dcd 11 ohc sal•,           sl•,..
                                                                                                                                              otm1d1 by S11111 or ilJ rc·pc<1<•101lvo>, ood lholl
                     1ccept tb& wne '"u ls'' rn ptdltnl ctinditivn 111d su10: of rc:p11ir. subject 10 tu:ion1bl1 u.11, wear, iear1nd RINl'II dclcrioratlan bclw,~o the dlu1 hctoof1nd th.,
                     d,io or Clo,inJ (°'«Pl o, 01h01•<ii• t <I folll1 In P"'Sl'Ph 16(()), wilhou1 .,..y ieducuon (n lh• pwdwo price or clol11 of~ kind ror uy cillni;e In suet,
                     condi1io1 by r<Mon cbtrenr 1ob1«1u•01 to the            4'••
                                                                               or lhb CGtllll!tl. Pu10h.llcr ud i11 ,utho,lml 11:pru<nllllivts ,11111 lia .. 1bo rfr:h1, 11 rcmooa~c llmcs oqd
                     upo n 1uooo.blonoll«1(bycolepl,ono oro1lio1Wl10) IOS,lltt, 10 lrup«1 Uto Pr<mllc.i bolore <.10Jlnu.

 Insurable           13. Set~, s!11U giwi ttnd Pu1chnut shall acnpl 1uch 1iUe ~ repul~blt lillo co~l'IY
 Title:              1,ball bt wnU1,& 10 11ppravo lftil frutue- in IC'C'Ofd1nco wi1h ju tl.1~d rorm of ti tit poll~ .o.pproVC'd by the New, Yo,k S1a1e lnstlr.lllCO Dopanmcnl, subj!:Cl only
                     10 th• mlllffl prvY!dcdlOT in     ,tor, ...
                                                              ~,~                                                               .
 Clo,;,,g,            1-4.          (•) "'CIQJlnf· m~iu 1ho .setUcmcnt ortha GbHtstlon.1 or S<llct .ldd Pu1ch1Ut kl c-,d, 01hcr u■ dc:r Otis C:Onln)CI, fncli.1.dit1.a 1ho p~ymc,u or 1hc
 Deed and            purd1:a.n price 10 S<llcr, •ltd lbdtlh-rry to Punluutr of• b1rg1fn 1Mt.11>l0 dnd with oow,urint!I drc-d In prcipcr i!l:Ultof)' ,hon l'bnn for «C'OnJ, dwly mu:uled
 Title:              .:md 1dcnowlcd'gc.d 1 j(> 41 !O'CCn\'t)' lO Purth:ucr (ca sl'mpkt dtlo co lhci Proml,es, free u( DU cnannbl'llnut, cxccpl u olltmvU.0 hmln ru.tc.d. Tho d1:cd i-hilll
                     con~in aco,~nont by S<tltru'nqulrcd by 1ubd. Sor S«don U orlho Lien 1.4w.
                                    (1)) tr S•lk, II• cc1pm1lon. lt,h,II dolh..:rio Plol<hun II lho 1r,n, ofClo<111g (I), ,aoluUonoru. 8,wd ofDlroc10r1 ••lll•rliinw 1hcs.1lo ond
                     d~th"U)" ar1ho ~ed. and (ii) a «nln~l.1! by tho StC-1t.1'iJy ur A.ufuant Sc~uiuy of 1h, oorpaf'Otfoo un((yina ,uc.h reiolullon ■NJ Jc11l.nlJ fanh l":tcli illowin,:
                     1h1111hc uaw.fc1 Is (h ®n(ormh)• i.Ni1h the- rc-qu'tn:,a,onu or Sccfi1m 909 or the Bwl~ Cofl)Qffl1lon Ltw, Th1 dud in nic:h we WU w111111ln 41c.o.:l1illl "1,1fficknl
                     IQ ,..i,bll,b oomvll11n<• w/111 tflJIS«lion.

 C/o,ing Date         IS. Oolio8Jholl lol« ploco al the offloo of /AIME RAMIIUiZ F.SQ 01                       o'clock on SBPTEMBeR 22, 2014 or, upon rwon,ble nolia: (by IOl,phono or
 andP/ac,:           olhcJ'\vbn) by PllrdL5.tct, ;i.1lhc office oftfi},1'0Eft!i COVNSEL

 Cond/tloruto        16. -n,ts cantracr and PURhlxr's obliplion 10 purchuo the PrcroiJea are 11\so subjoc:l IO and conditioned upon. \ho n,11mmaa1                        ur 1ho ronowiny canditioJU
 Cla,irrg:           prectdctit

                                       (•) Tllo ac••otey. u oCtbo di1e olCJo,ina. o(l),e Rp-nt,tlon, ond wa1rr1n1(,. of Soller m.i.lo rn 1hi, conll""I.
                                       (b) 1110 tl<llvoiy by 5•11er ,a l'\Jtch•.., or• Y>lld ond .ur.,i,<ill& Ccnffi<11eoro... ponoy or 01bcr«qufte1l «nlfla,1oof,eornpll011«,jre•Jd<,,..
                      lh>< 00110 "'"' ,cquirod, co,·<1'!11J1 lho bulldlroJ;(s) otw all of lho othc• lmproWffl<nH l...,.«I 1111 lbe prol)<rty ouihortms 1hcir 11~ IJ a lWO l,onUt:11:1•IN111 •1
                      1tu, d•l• orC1<>1ins.                                                                                      •                                                   -..~ i
                                       (c) Tho dcllV<Jy by S.lltt IO Pu,cJw,r ur a da ly cxm1kd ••d ,worn offld,vi1 (Ip (onn p,o.wibcd by low), <l>lmlns c , o m p t ~ ~
                    ' CO[ll<mpl>I<~ lte,tby, If sU<h I~ ll;o   '"'°'    tmd<r Aniolc ll•ll•olibo Tu t..w ol lhe S1110 of New Yo1k or.ti lhc Re3nlo1lo,u pcomulEOIOd 1boreu11dc/, u 111<
                      nma n,aiy t,,a am-anded ftom 1lmc0 la 1rmc (C'ollccilh•efy 1ho ..O';lln, Tax Llw'"): Dtif:-.u,c.k uloshall nci1 ho extmp,1 uadu the-Oofoi T~ I.Aw, Seller-ind Puu:b:Qct
                      •~•'" <o eomply la , tim,ly m,on,, whh 11•• ""!ufr<r:itnts oflbt Ooins Tp Law and,•• Clru!ng. S.lltr •h~II dcllYCrlO pu,ch:uu (l) •• official 101,un 11:owlor,
                      110 ,. . d1">, or(/0 on offielal """" nc«1mP1nl<d by o .. nln,,f~ officllll banl< oh«k dni"'~ on, Now Yo,k SIM• bonklng /n11hu1ion p4yabl, <o 1h• ord«unft,
                      N,w Yotk SIDI• D•Porttn,ni orTU111ion tu1d Flll,n« Jn the ......, ol lho IU shown robe due lh<tcoJ>. S.lltr 1h01' (•) p•y promptly •~Y lloldlllonal '"' WI
                      m1y bc~omc du~ vn.du the Oot,u Tu. Law, togc:lhct wt.lb ruicfe,L 111dpcrnltlu 1huco:,, lfany, whkh moy bt WCS!c:d or bccomo du, 11\Gr Cfo-Jin9, ond/Q r
                      ucC1llo •IIY 0111<1 doo111n"'" lilnl moy bl n:qufrod lo mpoel tbcrcof, 11\d ()') lodcmoffy, defend •!Id ,ave Putcluuer )lorml,.. llon1 ar.d 11Ploll :my or tbc
                      forocoi,1111 1111.d •l'\Y J;m1gc, U11bHlty. co1t or upcas.c (inch1dfns ru.s:cwnbl• 1IIC>t1K,y'.1 (tu) wh~h m11y be JUffC'l'cd o, fntW"fed by Pcud,oi.« by tn.wn•l,r the
                      nonpil)'lDcnu 11,uoor. n~a:-provldon, oflhi, 1ub-p,,nn11~ (c) 1ofu1U tMl'\'l'l'C' C!o1-£n,1;.
                                       (d) n,, delive,y by S.llet 10 l'W<b•m or• c,nln<><lon il>llnB 1h11 Seller 111101 • lore ll" prnon, which ccn!Reolion ,h,11 b• ill the foru, 111011
                      tc:t;uhd by t=IRI'T'A. tr Seller r1ib 10 de.liv,cf the afbi,uaid arnJflc.t?t~cm o~ lfl'nrthn1tr ~ 1tq,t ccuhltd under fffl.PTA 10 n:Jy 0-1\ lUCl'I <cr1lf'ioi111r®. rvrchan·r
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page148
                                                           149ofof335
                                                                   336
                      .iu.ifdcducl and wilhhold Rom lhe purd,~ prl" • ,u,n equal 10 10% 1hcreof(or any lcsm amounl pe1ml11,d by l»v) and ,hall at Clo,inJ n:mil 1he wi1hhtld
                      :timo~m witl1 the riquired fcunw to the lmt1111l Re-.•4nUc Service,
                                      (•) The dcllmy uf 111< Pnml,cs .,,d ,II bulldins(,) ,ml lmpro,'i1nou1.1 •toniprising a plll1 lhc«of in broom cl= condi1ion, v.iconl and frco of
                       leuu or renancies, 101t1hcr \Yl lh ko)'!I fo 111.1, P~mls.u.
                                      (Q All plwnblns (indwding "(.,LU supply and ,eplfc .1y1t~J, irony). hcMil:g :t.rid air cond(danlna., If •nr, clcclri~,I o.nd ineci11nbl sysrcir»J,
                                                                                                                                                                      in
                      CCJl!ipauin( rillld m1chi11uy rn ll,e bulldin1(1i) louted on lhe pro party mad all .1ppl11ncu ,;11w,, ll'e bcludcd In 1hi1 Hie: btlng w-odrlng order IU or lhe dale or
                      Clo<ine.                          ·                               ·                             ·       • ·· ·          ·                        ·
                                    · (II) If !be rr,~1it,o .,. • on<: or 1wo ftmlly J,0111,, dalircry         by lltt pllrilr, o, CJ,,ing ur ollid•vits in compli.incc wilh Slota 111d locol low
                      rcqu(mn<:nl• IG lhe e!Te<I 1h11 lh«o Is uu«.lled In !he l'rcml1e11 lll'.Okc <kl«tlnll 11:vm dovi<c '" dcvku.
                                     (h) The doliv,ry by !ht ~onles or IJIY ochrr all1114vilt m1ui1l'd u • cona1li119,n ~r!fc•rdln1,1lul dttd.
                                                                                                 .          ,.                .
                                                                                                                             . ...
                      17, Al Uoi/011; 1>:lllfi.d.or qflloi,J '"'"" ck,clcs 9Ayabie lo tho Ofder of 1J1upp1orrl<J• S\,,10, Chy or Cou~IY ,mm In tlle 11101ml of                  ••Y
                                                                                                                                                                    oppllc.bie 1rn,11 r<1
                                                                                                                                                                                                    .
 Deed
 Tramf,r and          oru\'or icco1din1 t•~ p,,y•blo by reuon oflhc dollv,,ry"' rocordlnD ofO.. dted ,,r mottJJIJ<, Jfony, .1111II be dcllvond by Iha p111y r<qulral by
                                                                                                                      0
                                                                                                                                                                             or by 1~11      J,.,
 ReCJ11tli11R         coC11r.1ct LO pay tuch tnn,ru Md/or ~g1dln1 tAX, tct,"Cihct wl1b 1n:r rcquln::d llJC um:im:t llulr i:i1:«urcd 1md ,wom 10, Jnd t'-1,h piny 1tuU cauJ" onr ,~e:1'
 T=s:
                      th.co!U and ,,1...,. to be doli...,,,d 10 die     •l'P"'l''''"
                                                                               om«r p,ompl(y .JI« Clolluu. Thobtla,1/on to p,y an1 ,ckll1lonal ,u o, d<ncl,nty •lld .., ln,orcu ••
                      1ttmrl1ks U,.,ucon ah11l a11rvlYa Cfo1 na,

 Apportlonment.s      18.          (o) To d,o       °'''"'
                                                        311plicabie, lhe following shill bo 61Jponioocd"' ofmidnig)it orlJl• day.bcfm 1he clAy orc101ing.
                                                 (il 1..... ...irr ch>:gu •nd S<W<I ICIIU, on lhc 11.uls or lh~ n,col,pcriod {or wllich Ustucd: (ii) fud: (UI) fJllcrt.ll OIi 1ho <XiSlin~
 and
 Othrr                monpgc: (Iv) p1cmlum, 01 ..-li1fng lniurm~!o l,u"™'" poll<l<s end r<ccl\11b <tflllo>e.c,q,!1ina ~,/oc·10 eto,lns; lV) Vlllll cbat= (vi) «nu .. ,od whm
                      collcctccl.                                                                   , •               .•
 Adjustm,nts;                      (b) 1rcto ng dull o«>ur bcfor< • new WI m,o ls ~•ed. 1h• opponioc,m<nl of'""'' oh.II be opon lhc bods of 1ho Ju qlo !b, 1hc iaimedl111,ly
 WatarMe/er           procaoding flsc,I period 1ppl11d 10 1hn1 lotosl wessed 1111lvalion,
 and                               (c}lf there 11,0 ,.,tor molcr on lho Prem~ ... Sdtcr,boU furnish, rcadln~ 10 e d,10 001 mor. 1hon 30 day, bolbrc Closlnu ,nd 1hc unf....l nlOler
 /n,/allmsnl          ch11go und ,owo, r<nl, if ony, sh~ II be appo~ion,d on \ho basis or so<h las! n:,din11,                       ,
 Assenments:                       (d) If ot 1h, do1, of Clmln5 1he P,.mlm ,,. ntrcclt>d by ,n • Ueulll<III ,1'11!<11iJ er~ llecomo pa7nbl1 In 11011uoi Jn<(oll.,t11LI. ,nd ihc forst
                      lomllm,nl r, lhon, lien, or hOI h«n p:,ld, !hen for 1h, pu,po1<ioru,1, con1nc1 •II llto unpaid ins1ollm,n1.1 ,ball be .. n,idcrcd du, ind ,Ull be paid ~Y Soller
                      11orpr!or10Cl(lling, •                                                                                   ,
                                   (c} Any errors or omhsionJ (a c,oa,putina apport~meo11 ar odi-r a(ijurtme.¢t nt, ~loahis JhDII M conecled wf9'in a rnsunable 1im11 following
                      Cfosins. This,ubpml!f,lph lh•II        ,.,vi,,.
                                                                  Clc1m11-

  Allowance           l9. S;llcr lµ.s thci opllcn lo i.~dit Purchaser u BD adjwunonl lo 1h11 Pllllhan price with the. enurnnl or any unpaid taxes. as.susm11nlS, w»tct charQCs and sewer
 for Unpaid           n:nlS, logelhtt whll 1ny fl\l«c1t 111.d penaJUu llu,rmn 10 a dale not 1w lhal nvc- bt&sbi,t" d;a,YD afler cfu.siog. provided lhat 11ffici41 bllls thueJor compulad 10
 Taxa, ere.:          said dlte   uo IJfodl.lCC~ l'U Clodao.

 Usoof                20, It ot Clo~nll Ibero 11• Olb" HtnS or <11<11J11wan°"' 1h11 Scllrr b oollga<et! la P-'l' ol dl><h.ug<, ScUtr moy W< ""1 portlon'Or lloa .,..i, lm""•o or Ille
 PurchaN              pim:llaso price lo poy or dii<biv~o lhc111, pmvldcd S.lltrsh1II si01.oba'.ncoiuly dc!ivtt 10 Pottlw<t II Closlna lnsuumcnll Ill roeordablc fo1m 1111d ,offitlcni 10
 Price lo             satisfy aud, llcni or Ol!<umbm••u of =rd. <or,ei~ct wiU1 lilt co,1 or r«o1dth9 er filing•\co>I io,bumonts. ,.., 11 1htm>1!,.. S<lltr rny d1pod1 ,uff«:icn1
                      monlu w!1h tho litlc inWNO<a «>mp1ny ""'Plorul by Ptrchu,r 10<(1111blo 10 and ttqnl1ed by ii lo w'"° li11Jr dl.l<lw's,, WI ooly (f the iOlo in,unnco
 Remov,               company will tn..uro Puhlh1.u:r'1 lido dtlt of Ute nllJtm ot l.n1ute: opin,U lbdr c:n(orccmein ou1 cf 1h.o Preml~t and "'111 fruwo Puri:hmr's lmtihldafW
 llnc:umbranoe1;      Lmda ot..rof scob nuulors. Upon ooli« (by iolephono orodmwi10), clv,n r,or lou. tllan3 IN1ia<ss d>y, "111•• Clos1"8, l""•lu"' tboll p«1,_d, «P»!Oi•
                      ~nilicJ u, amclitl brrink cl\.cc.k, m te.q1J.eJrd 10 usin in.·'tltlrins up thw m:nlcrs. ·

 TU/e                 21 .          t•) P""hilJ<r wll o,J.,,nn ••1/lllnotlon orri1lo In l<fpccl oru11 p,..,ll<'O from• lido compont ll«nStd <11 1Ulllorlud to iu~• illlo ln>unn•• hy
 ExAmlno1/on;         lho Na• Yo,kS..10 lruu,...., Ocp•11m,n1 or ■ny            •&•••
                                                                                   forn,ch 1111, oompony Pf001ptly .nu lho ..«u1lon 0£1hlrcontroc1 or. lrtllb oon1ra" luobjco110 ,1,.
 Seller's            tnortpJl'I con og,.ncy "' rorfh ioJ.■ni:r11pll I, ,n.,. • monp1• comm~m,111 ha> bc<n ,..,p,,d by Pwchour. l'lltohm• all>ll = • • copy ortllc 1!110 ,.pon
                     wl of any ad\ll1io•s 1h.orclo 10 lie ,1,...,.,4 10 U.. 11100lt)'(1) fbr Sclkt!M'001plly oRtr 1 •1thucc!
 lnabillf)lto                      (b) 1ru 1hod:i11 ofClcslnt S.Uorl> 1101bla 1ot...,l<t1illo 10 PIIJ'Clwcdn J101:01daac<t wflh 1hls«1oln'1. ot Pu.:l1Uc<llasotbuvolld ll"'•ads rer
 Convty;             ..r..inc lo clru,, W~Clhtr by ...,.i, or lien,, cneumb,anw a, othst cl>J«1Joo, ,. liil, or o<hm•i.. (h«oln colletdvtly "111<d · o,r...,"). 011Jc,                lhOIO     •h>•
 limitations of      wh)«t 10 which Pun:h.,or ls obllplcd 10 IOC<pl 11111 lui11w:der or which l'nn:l!mt 1aoy 1u.. ~•il•cd ond oclle, 1h01 lhnH whkb S.liet IIU l!cn:in <>prmly
 liab/1/ty:          IBI«d IO ccmov,, ,,m«!y urd;.clwg, •nd if Pun:h>.1<1 lfl1ll bo uh"IIBn1 lo Wli\'tl 11\c ,..,, ••d lo elm lill• wlthcu1 lb>1om1111 oflbo pon:lme price, ll~n
                     c-.ccpl ., bereln,n11 ICI forth, Sollor .ti,11 h1YO Iha rishl, ol S.llu'1 sole eltcllon, ellhtr 10 ~ .111<11001lon o, S,Uor moy d"m :sdvwbl• •~ rea10n, '""'°Y•
                     disrho,30 or <omply whh IU<h 0.[c,:i, Orio ea.octl 1)!, C<l""'CI; (ll) Ir Stll< r <Itel IO 1al<e ICl!on 10 mtlOUC, rtmedy or co1oply wilh ruch O,f.,U, S.llor wll
                     be cn1l1led from dmo 10 dmc, upon Notioo 10 Pun:JJ01.r, 10 ld)oDm lho dllo re, Closu,a hmund<r for , pc,iod "' fl'rlod& not ,i..,lltoa llil d>yr In ~••
                     15p<plo(but 001 o,t1ndln1 be)'Otld 1ho d,tt upon ,-ttlch PC11:lwcr'1 ITIOl1f>iO <ommllm<nl. ;r,ny, olllll mpfrc), on~ tho dolO for CloJln~ lholi be odjoV1ncd
                     ro n ~••• •~•llllitd by S.llor no1 bc)'Glld ruch period. If for ony ru,on ,11,IIUO.-ff, Sallot ah.Ill no, b$\'O ioot<edlna In Rmovlns. 1<111<dying or oornpl)'ing ,.;u,
                     ,u<h Dor«tJ ., die .;q,11111cn or »oh odjOIIJMltAI(>) ud itl'~1cham tb.>U <!UI bo unwllUNa 10 wuiw 1A, ..... tnd (O oloie till• will,ol\l .tr.,i.m,rtl or 11,.
                     po1<hu, prioc, 1h00 cil!\cr p•11y moy .,.n.. l lhil tOIIU.ct by Noilcc lo lho olh<T .,..., »itMn ID tloy> 1Rtr rl'Ch lldj011mtd da1a: tlli) l>011Vf1h11oodl11a lho
                     fOIC1oioJ1. Iha exisilng mon11111• (u,,lm lhlr Alo lo sub)«t lo tl,o 11m,) ond a,1y ,n.111cr cm11d by S,llu oner lho dDlo hcn:cf.tioll be RIH<td, ~hdunuod"'
                     allt11wf1• cun,d by Sailor I I Of pncrlo Clo1m1,                                             •       '       '
                                   (c) l(lhis CDnlt'lltl ra~it=llcd PIU!UDl IQ flt !emu, other thin 4.lll rcwll orP~r•s daOmll.1hii. «"mln.OI ,h111II lmn nltt a.pd t'O::o.tl to ,ncnd.
                     0/\d nci1l1Ct psny •h•II i..,o 011y fiut.l~r rtQhu, abllplloN « IW.lli1l1.1          ...,1i.,,
                                                                                                          or 10 lli• oU,oi h,r<und,r o, 0U1<1wls.o, oxcop1 thtl: (i) S<:il0t sli,11 pmmpli1•
                     ,,rl!fld or Cittla 1bo &crl)WGO 10 Kfb:nd tbo Oownpaymcnl lO Pmuft;ucr anif, iln lus ~cieJlo:f .u;. rcs:ull or l'ufc,hasc(, derAu?l o, pun.uan.1 10 p.111JN,ph 8, to
                     ntlmbune l'ltn:llm1 'fot 1110 nol «nl ohuminlllfon of 1111,, lnoludlo; 1ny •PJKOJllltlC< ail4itionol cbng<s ,.1,1cd U,e1<t0, and 11,o n11 ccu, If <tUOlly pn!d Of'
                     iocu.ircd by Pu,oh;;ncr, (0< llltifarirts th.- nit1iog nu,'C)' or Ibo Ptcmllc, 0t or Q new scn,,q-, Md (II) tho obllptlot,1 111ut1r p.ar.11;,aph Zl J.h.ill survive 11to
                     rumlna1ion or 11~1 ~onara-C!I.

 ,lf/Jdavlt a.r lo   22. 1f a 1i1lc examtm1lion disclo:s:u Judgmam,, b,nluuptolu or other Rlums against pe130A! having nnmcs lhc s•me u or simU.or to lhat or SeUu, SoJtcr shall
 Judgments,          deli"cr an nffi!bvh al Closing t11!0 ins d,11 th,yve not 1gains1 Seller.
 Bon/cn,pfcles,
 elc.:

 Defaults and        23,            (1) l(Puft'llue:1 dc(bulls hmundtr, Ssllor11 J.Olc remedy l.lu:ill be to receive: !Did retain ttlt: Dawt1ptt,ymin1 Al liquhlmd d1mt9n, it b1ing a;m:d
 Romodles;           I.bat Sel11r'1 dmruieci Jn we of P;robue~• de(eul1 Mii111 be irnpo:ul\Jl.e 1'0 8$e.c:rlain and thot"lhe Downp11)'mont tor111l1u1ot a ru, aad mson11ble amount or
                     damagu under the cfn:ium$1111"tu .nd b nOI a p,t:rutilty.
                                    (b) If S<lltrdelliUli.,hcrcu•d<r. Puo:lwn shall hlYO such 10mcdiu., Pun:naw •11411 be enllll<d lo at !Aw or in cquily, Jncludiog. bul nol liiniled
                     10, speclnc pe.rfonnMco.

 Purchaser '.r       24, AU mor.oy SMkl Oll 1f.C.Ouo1 of LbU. wnu1d, and lh•n tu.1onablo expcruu of CCX4111fn1llo11 or 1il1c to 1110 Premt1.c1 and or DnY survey and aurvey inspection
 lien:               ohart!.., nro hmby m,dt lion, on lhe Pr,mis<s, bia such llcnuh1U nol a,,ttlnoc oiler doliull by Pun:bol~undu 1hi1 C<>nllllCI.
 Nolir:es:           25, Any no1kc or 01her camm11nica1 lon. f 'Nttllc.t:' ' th,1.U ba In w,jdns Md ,i1b (o) st:nl b~ elthtf uf1h1 p;inf~ hereto or by their rupecllwi .inomeys whn 11~
                     hereby au1 !iori.1.c:d to do to on 1heir bahalf ur b1 lhc Et C'l'Owee. by l't'9blertd or ccrdlicd f'l'.ll{]. posll1;c. p1e.J>-11d. or

                                    (b) dcll•crcd Jn   P""'''
                                                          or by .....,;,1~ courier, wllh ,..,,pt ;cla,owkd&<d, 10 11141upcctlvc ""4rffl<f gfwn io lhis cantl ti fer u,. pu()' ond lb<
                     E.Kto,~c. <o whom tho No1!" ls to be ;~vu, ot 10 .&vch 01.hcr oddrcs., u •ud1~•Y or fuaa\iice 1h,II h..uc:an« duignafc by N~k c ;iwn to 1h, other p■ J(y or
                     p1111l<.1 •~ ll1t Eu:rowrc p1usutn1 co tb , Jllfl>i,'11ph. l!a<b no1lto 1n11led 1baU bo doetl1<'d            Bl•~•
                                                                                                                           an lhc 1l1lrd b-,lti.cu d4y ronowillff <h• dote o( molllnJ tho
                     un11, .._ccp, lhlM MY no1lco lo F&1,,...·•• ,i,,.u l>o dccmod tl\'<ll only upon roctlpt by 'E<tcowt• I/Id w.h llotlco dcllvcied In p.,,.,• er by o\'ffl11\;h1 <ourlc1
                     1h1H be- &Itemed gi~n when de!f\'\Ued.

 No,                 16, This conCTJc;I Ml)' nol he assignc:d by Purcha!er wilhou1 tli11 prior wriuen consent o(Sallu in ca~h i11s111nco and any purpor1cd 1U&iitnmenl(1) ma.d,::
 Assignment:         wilh.out such c:on,enl .1'11ll De ,. nid.                                                                                            .

 Broker:             '27. Sc.lier Qnd PurcbaKrud, ri:pruc11lJ and lYIInt.lllJ lo o&Mr1h11 it hu not doolf \'nlh cmy b1Q$ccr in COM«llion with thh w!ci: 0011:t thin t\lQNE f "Urokcr1
                     "'111 &diet 1b1il P•Y 0,oktr l/1y <0m1n!SJlcn W1ICld P•<Soul 10 o Kp11111e >S'«m<ol bc11v,:.n Sdltt •nd Omlcc1 Saller oad i'utthaut ,1,oll lnd,mnll}' •nd
                     dofend ..,~ oihcr c(IO!n11 any •011J, clllna ,nd up,111,s. in<ludlnQ 1t.uono1>1, ollom,ys' f<<S, wine ou1 or tho bruch on Jhcir ttJJ)C<'i.. c,,n1 or >t1y
                     icp1o.s,~t>!lon "'•grc<1nu11 <OOltl.cJ ,. "'" """Bl"Ph, 11i< prowion,
                     d11bco·ntn1et.             .                                            ·       ,
                                                                                                         or,~,.
                                                                                                    f>.lrl'1"P~ •bill ._..,vi\'tl Clo.sing or, 1rCJo<l,1c do<, nol OUW', Ille """"'AJion or
                                                                                                           ,                          ·~          ,               .            •         .          • •

 Mls<ellaneou.r:     28.               (i>) A.ll ,prior'.u11d.t.11t111drngs,· 11•um,n11. reprt.1cht11t 11a., end ,v:11t1ntJu. onil.ur wtillc-n, Mtw«:"h Soller ond l~NhnKC .ve: 111.eruad in 1lila
                     comraci; U C1lfllplctdy o.xJJt<l.:iu dtvir full t.arurm,nr tntl W'bun cnurcd fnto dh:r I\IU (n~irt!Bl'llion, rlef1ht.r pn,ny t'tl)'!l\ll \lf'OJI- 1.ur su1eaaen.t inlld'e: by
                     .lln)'C"-O c-l~e 11~1 b "°" .nl rooh in ihlt '"1ntnlc-t.      :                        •• ·          •                                                 .
                                       (b) ·N1llhor 1h •~"•"nor MY p,ovilioo.1!rroof m•y Mi ,;.,1...i. olu>ili«I M w,ullcd           1
                                                                                                                                            ..... pl !n )Vrillns, This •••~tacC ah.ti ,lao lljljlly la on4
                     blvd th., hdn, dklrlbu?ci, lcpil rcpmentiuivcJ, aucccuorJ 1.1n~ ~itfrd wfrpu of thD 1csp41 c11\"~ pti1iu., Thi;i pu1ks hcceby 1,1uttiariU1 their l'tjpc<cfvc
                     4.ltornay, lo npc~ rn wril~r1u c.a 11.qyc.htuigu In dlle-1 ud tlmt peciod.l p(oV°tdtd (0( ln 1bft coiltncti         '                         · ·
                                      (c:) Any ~b1yulu WOfd or tcc'n1 hm1in aluill abo be l'C4.d M In the ~ _u,al a.n6 llc nculrf ,~JI ln.c:ud.o cho th:UCUJlaw INkl. (emfoino sen.kt. \,hem:Yet
                     1bo1mkof1.Mre,o,unc1 r.u,y RqUltc h.
                                      (d) ·nu:: c:1p1font fn lhU. cbn~c:t tta forcon\"C.nl~ncc. 'ottdttcnco·oply ud tn n.a w,)' d'cffa;, Hmi1ordii:.cribo 1h, seos,.ofthll concract 11",f -lf11U
                     nal be wrwd,:1cd (n thd'in1,:'1'l,tlf1liun or11dc COllfl'Jlctor lll)' pr.ovidq;n hereof,                                                                                •., •
                                      (c) Tiduon1m11holl 11~1 l,a bfru11ouorolT0<1l\•~ ilntll duly t.,ccu1ed .. ,! d,H,ffld hy S lltt ond l'l!n:lmtr.
                                      (Q S.11011nd Pur<h>scr affflll coH1ply wi1h IRC r<poninn tr~ulm,.,,1.1, 1t.1p11Hc>bl•. tnh.s:ubp11t11i;r•ph shall 1llrvivc Ctostoy. .
                                      (Q) Ui::h pAny ;1h1II, 11t li;l:IY liml:: tad from 11!"• to lirnr, n<culo, ,i.eQO,.tc4mo. wtito;i ,ppropn"h:i and dC!Hwr :nicli (wOit, lnuniffl{t111 11"4
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                          I'; .
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page149
                                                           150ofof335
                                                                   336



                      1st RIDER TO CONTRACT OF SALE


     RIDERATIACHED TO-AND MADE A PART OFTIIE CONTRACT OF SALE BETWEEN:

    SELLER:               MT. OLIVET CHURCH INC.

    PURCHASER(S): MARIA T. NOBLE AND OR ASSIGNEE

    PREMiSF.S:            2176 GRAND CONco·uRSE BRONX NEW YORK


    1. ADDITIONAt,.EXCEPTIONS. Supplementing Para,~aph 9: The premises are to be
    sold and conveyed ~ubjecc to the following matters, jn addition to those matter listed in
    Paragraph 9:       · ·
                              ..                            .   .
    a) Covenants, restrictions, rights of way, easements, reservations and agreements of record,
    if any, tnsofar as the· same may now be in force or eff!!ct, provided sam.e are not violated by
    the present structure or use of the Premises, and do not render title unin~urable;      ·
    b) Any state of facts an accurate survey of the Premises may ~how,. provided the same does
    not render title unma~ketable;                            · ·    .· .
    c) Building and zoning regulations and ordinances of the city, town or village i~ which the
    premises lie which are. not violated by the exis_ting struccwe.O! it:s present.
    d) Rights, if any, of the municipality in which the Premises are located or of any public
    utility, telephone or cable television company, to install, maintain, operate and/or repair
    pipes, wires cables, poles and related equipment iri, under, ov<;.r and upon the Premises;
    e) Possible encroachments of fences and variations between record lines and fences;
    encroachments or proj.ections upon street or road of any stoops, areas, gratings, steps,
    windows, balconies, ornaments, brick, leaves, trim and cornices and the like;
    0 Any state of facts a personal inspection of the Premises would show;
    2.REPAIRS.lt is understood and agreed that seller shall not be under any obligation
    whatsoever to make and/ or pay for any repairs, ulterations or improvements, including the
    cost of any and all inspections required by the lending institution or any other organization
    as a condition to the issuance of the mortgage commitment referred to previously.

    3.•ASSIGNMENTS. This contract may be assigned without the written consent of the
    seller.

    4. DISCLOSURES. In the event the Seller or Purchaser or any of the principals,
    stockholders, directors, officers or employers of the Seller or Purchaser herein are
    licensed Real Estate Brokers/Salesman the Seller and/or Purchaser acknowledged that
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1  ...Filed07/21/20
                                  46 .,Filed    08/21/20 Page
                                                          Page150
                                                               151ofof335
                                                                       336


                                   :.·   .

    full disclo.sure of. this ,f:,ict has been made .to. thci:i1,.and µi,_~~ t\1~ purchaser is pu,i;-chasing
    the property for possiblr,::
                           .        resale at a profit,
                                                 .      . · .. · . ,"· .             '
                                                                                        . ·                .
    5. MORTGAGE CONT!NGENCY1 lf Purchaser is un~1ble .to obtain a commitment for
    such mortgage 'seller\ at:J;om~y shall, .upon r~q.uest, hav~ -~h~ righ~ to see, CQples of t_he
    application fl.led by the J.Jurcbaser (S) with the prqposed mo!cgngee. If requested, Purchaser
    (s) will
          .
             request, in writing,
                               '
                                     chat mortgagee
                                            .
                                                       send ·a· copy of the application t~ Seller's
    attorney.

            If Purchaser is.• unable
                                -
                                     to obtain a ·firm
                                                  "
                                                       conu~it~e·
                                                        • • • • •
                                                                  m• ..w°lchin
                                                                        I •
                                                                               such
                                                                               .    ,
                                                                                      time,• then either
    party may cancel chis cont(ncc, subject to terms of preprinted contract, by written notice to
    the ocher party and up~>n refund of the down payrµent terminate 'h'.ithout further liability
    on the part of either party to the other.    .       . .      ..

    6. NOTICES, All ~o~.ic~s under this contract shall qe in \~[ting, mail~d, or delivered to
                                         0




    the office of counsei fqr the respective parties, that have· .rcp~esented said. parties at the
    signing of this contra~t, .(or to successor cou11sel w_h o~e appe~_rnnce has been' so designated
    in writing). However, aU notices under this contract \:,h{ch would have the effect qf
    canceling and/or res~inding and/or otherwise terminating this contract, including but not
    limited to a Purchaser's failure to obtain mortgage conuni~m'7nt notice@ shall be so sent by
    certified mail. Nqtic~s signed by said counsel shall be sufficlecy,t.

    7. PERSONALITY. All personal property included in this s;le w!ll be conveyed in as is
    condition, less nonnal ~e.ar and tear from the date .of this contract to the closing of title.

    8. VIOLATIONS. .All notices of xiolation of law or mun~cipal ord.inance orders or
    requirement, which in the aggregate do not exceed Five Hundred ($500.00) Dollars to
    correct, noted in or issued by the Department of Housing and Buildings, Fire, Labor
    Health or other Stace or Municipal Authorities having jurisdiction against or affecting the
    premises at the date hereof shall be compiled with by the Seller on or before closing and
    the premises shall be conveyed free of same or a credit at Seller's option in order to correct
    the violations. In the event cost of correcting such violations exceed Five Hundred
    ($500.00) Dollars In the aggregate, Seller shall have the right to elect, within ten (10) days
    of receipt of written notice, to cure and consummate the transaction contemplated hereby
    or to cancel thia contract by written notice to Purchaser, In the event Seller elects to cancel
    the contact pursuant hereto, Seller's sole liability shall be limited to the return of the
    Deposit and the parties shall have no further rights or liabilities to each other under the
    terms and provislons of this contract. Notwithstanding the foregoing, Purchaser may elect
    to take the premises subject to such violations without any offset whatsoever and without
    any claim against or liability on the part of the Seller, except as herein provided.
                                                        hlimc Rumirc,, l'.C.
                                                   751 C'ommunw~t1lth .-\v.:m10
                                                      Bronx. N~w Y,)rk I1)4 7J
          Tel.: 71 S-5.1'.!·(i6'.!9 Fax.: i I8-~·C-6630
                                                     mm irczl~ w@upmnl ine.11~1
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page151
                                                           152ofof335
                                                                   336




     9. TRAVEL ALLOWANCE. In the event the closing of Title should take place outside
     of the New York C\cv Metropolitan area, oi:: W ~sn:hescer County the buyer shall pay the
     sum of Three hundre:cf. Fifty.($350.00) as~ t,~v~l allo~·anc~ to tl)e sellers atto~ey.
                                •       •                            •            •           •       ♦           ,. •   •   •       •



                            ~


                                                                             t?
               •                    I                                    O            •           '       •   •                  •



     10. TITLE fil4\A\.1I.Nt),TION. Purchas~.r a~'1es ~rckr.; im!P,e<;l-lac~ly afce; obtaining
     a mortgage commitment, an examination of the title co the premises co be made on     0



     Purchaser's. beh~if, and., ~t ·least 10 days be(~re' tqe _d~~i for ~he closing_o.f title, ~o send to
     the attorneys for Seller a copy of the report of sue~ exa_mim1tion at title and ~ written
     statement of any o];>jections to title of the ~iosing o( ~l~e he~eunder. If Purc~aser .or
     Purchaser's attorney fails to Give Seller's attorney suc;h notice of obj~ction (other than
     bring down to date se;i.rches), then any def~ct or e_ncumbrance of exception appearing on
     such report of title, or affecting the premises ac the time·of.dosing, shall n_ot be deemed to
     be ~~ objectlo_n to t[de or to the closing of title \l.ereunder, !3-nd P~rch;iser· shall ta,ke title
     subject
       .
             hereto.       .' ..                   .     . ..     .
                                                                 . ·. '
                                                                           ·.     .        .

    11. INABILITY TO CONVEY TITI.E. If the Seller shall be unable to convey title in
    accordance with the prov.i.sions of this_Agreemen~, any,paYJ1li;nts-made by the P,urGhaser on
    account of the purcha~e price_, shall be refunded, toge~her ·~ith the re~onable expense
    incurred for examination of title (not exceeding the l,lsual net charges of title issued, and
    the net cost of a s~n-ey), \Vhereupon this Agre~ment ~hilll. be ~erminat~d and neithe~ party
    hereto shall have any further rights again the oth~r, e.'Ccept chat, lf the premises are affected
    by any encumbrance, outstanding interest or e.'Cpresslon of tlde not expressly consented to
    herein by the Purchaser, which render the Seller's title to the premises unmarketable, and,
    which may, according to re::isonable exp~ctation_s, ·be removed within fifreen.(i5) days, the
    Seller shall have the privilege to remove or satisfy the same., and shall for this, purpose be
    entitled to an adjournment of the closing of title to the premises marketable. The
    Purchaser may, nevertheless, accept such title as the Seller may be able to convey, without
    reduction of the purchase price, or any credit against the same and without liability on the
    part of the Seller.

    12. CONTRACT MODTFlCATION AND EXTENSION.                              Seller (s) does hereby
    appoint Seller's attorney herein as his agent and Purchaser(s) does hereby appoint his
    attorney, herein as his agent to execute any and all insn·ument in writing, having reference
    to this contract including but not limited to, modifications thereof and extensions of time
    for obtaining mortgage, if any, and extension of time for closing or othetwise.

    13. DEED ACCEPTANCE. The acceptance of deed by Pm:chaser(s) shall be deemed to
    be full performance and discharge and every agreement and obligation on the part of the
    Seller(s) to be performed pursuant co the provisions of this agreement, except those, if any,

                                                            foimc l(umirez, l'.C
                                                       751 CommonweulthAvcnuc
                                                          Bronx, New Y(IJ'k /IJ473
           ·r ~I.: 7 l 8-54'..1-iili~9 Fax.: 'I I8-542-6630
                                                    rnrninnl>1w(tjloptonlinc.11cl
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page152
                                                           153ofof335
                                                                   336


                         '
    which are herein. specif.i~~llY.
                              ,
                                     stated to survive th~
                                      '                  .
                                                           ·delivery ~.f tl1c
                                                                          . .deed.
                                                                               .•

                                                                                     0




    1{      SUBMISSION,NQt AN OFFER, The s~bmissio~ 0f th.is agreemen~ by the Seller
    or their attorneys to Purchaser does not constitute an offer or an acceptance of an offer.
    This agreement shall not. be binding upon the Selteri; unless (i) the agreement has been
    fully executed by the. P4rcl~aser and Seller, _and a fully __execu~k<l <;opy has be~n delivered to
    each parry by their re~pecti"? artorney~;. and.. (i0 P4rch~~_et hl!-s paid . the down payment
    pursuant to Paragraph l of th e form printed contract.          · ·                          ·

    15. CONTRACT CANNOT BE RECORDEb:.                                          The
                                                                 p~rtie~ agrees that neither this
    agreement nor any mem~randum or notice thereof shalt'                                be
                                                                        recorded or tendered for
    recording in the County Clerk's Office of the County in which the land is situated.
    Purchaser further \lgrees that if this agreement, or any memorandum or short form thereof
    shall be recorded in .any such office, this agreement, ~p~n notice by the Seller to the
    Purchaser, may be deemed to void at Seller's option and of no further force and effect and
    such notice, if reported, shall be deemed sufficient and adequate notice to thlrd parties
    that this agreement is void and of no further force and effec::.

    16. CONFLICT. If there is any conflict qetween the provisions contained in this
    Addendum and the provision of the printed form contract, the provisions in this
    addendum shali gov~rn
                       . an'q be controlling to the e.'ttent necessary
                                                                   ..
                                                                       to resolve the conflict.

    17. AMBIGUITY. Both parties shall be deemed to have drafted chis Agreement. ht the
    event any provisions arc found to be ambiguous, same_sha!l not be construed against either
    party,

    18. Purchaser shall have the right to inspect the premises within forty-eight (48) hours
    prior to closing.


    19. HEATING/COOLING BILLS. The purchasers herein acknowledged that they have
    a right to the summary of the heating and/ or cooling bills or a complete set of said bills,
    under Section 17-103, Chapter 555 of the Laws of the State of New York commonly
    known as the Truth in Heating Law. The purchasers herein waive their right to companies
    of said bills and acknowledge that they have not requested them in connectlon with this
    transaction.

    20. At closing, the premises will have an operable single station smoke detecting alarm
    device in accordance wirh the New York State Executive Law, Chapter 971, Section 270.5 .

                                                       .!aim.: Rnmirez. P.C.
                                                    751 C1nmni>11weallh Ave11uc
                                                       Brc,n ~. New York 10-173
             rel.: 7 18-542-6629 F:-ix. : 718-5-'l2-6630
                                                   ru111irezl11w@ophJ11li11c.nl'.t




                                                                                              :· . ....
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page153
                                                           154ofof335
                                                                   336



    21. PURCHASERREP.RESENTATIONS. P,u~:chas~rs\:,11,~il.l~Cand rep,resen~ (i)                  ' '
    that they.have as~et:s sufficic~t to· complete ~~ tran~;,ction; .{ii)'cha~ chev..hav~ no personal
    kn~w\~dgc of any ~i~li;ns~nces 'that w~.~ld ren~~r ' tl~eni Ul~a~cepai~ie \o ~y (~nding
    institution by reason of out.standing loans, obligation& or _iial>ilities wl,lch would adversely
                                                                       0


    affect their credit stancli~g; Oi°O chat until the clos i~ oftide,' th~y will not deliberately or
    knowingly change their financial starus so as to render their mortgage application
    unacceptable co. the leridi~g institution. Purchasers ac;knowkdge and represent th.at this
    transaction is not contingent on the P~ichasers'. abiiicy co :?e!l
                             ~                                         '
                                                                          any other re~l
                                                                                      .   or personal
                                                                                                .
    property.


    22. CERTIF1CATE OF OCCUPANCY.Supplementing paragraph #l6B of the printed
    contract. This presen~t!on shall n_ot be co1\strued to qbligate Seller co incur any cost of
    e:iqiens,e to obtain a"Certi'ficate of Occupancy, Ce~ti.ficntc of Completion and/or letter as
    herein above provided;· ~n~l in the eve~c that Seller                  'taa~o"t'.·comply
                                                                                with this represent~tion
    without incurring       a~y.
                             cost, Seller shall have che ~·:,:,i:io,,· oi· tanc~ling thl; Contract and
    returning to the Purcli~se~ the down pay;n; ni: ,PRld heceunder ''and thereupon the rights
    and obligations of the parities shall cease and terminate unless Purchaser ·waives tb.is
    condition.               ·                             ·

    23. PREPARATION _QF CONTRACT; 'In the event Purchaser is unable to obtain a
    mortgage commitment in accordance to the terms of the ContT~Ct, Purchaser agrees to pay
    the Seller's attorney the sum of one hundred and fifty ($150.00) dollars for preparation of
    the Contract. Seller's a~t9rney shall be authorized, to d·edu·~t said amount form the
    down payment

    24. TERMITE INSPECTION.                    P~rchasers shall ~~~for a termite inspection by a
    reputable company, and if premises are found to be infested with termites or other wood
    destroying insects, the Seller shall have the option of either canceling said conrract or
    curing premises of said infestation. Said termite inspection shall be completed within
    twenty (20) days from the date hereof. The purchaser shall serve written notice upon
    Seller's attorney within twenty (20) days after Purchaser receives the inspection report.

    25. POSSESSION. Vacant and broom clean possession of the ENTIRE within
    described premises shall be delivered to Purchaser within 7 days after the closing of title.
    However, the attorney for the Seller shall hold in escrow the sum of $3,500.00 security for
    the faithful performance of the above agreem,ent. In the event that Seller does not deliver
    vacant possession as set forth, then in that event, the attorney for the Seller is authorized to
    pay out of said escrow deposit the sum of $375.00 per day to the Purchaser as liquidated
    damages for each and every additional day that Seller remains in possession beyond the
    agreed period. All adjustments to be as of the day of possession.
                                                     Juim.: Rmnir,·r. fl.C.
                                               751 Comm011w1J1lllh A ,·cI1uc
                                                  Bronx, New York 1(1473
          'I'd.: 7 I!i-542-6629 hi~.: 7 l S-542-6630
                                                  rami1·ezluw@oplv1,li11~.nc1
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB
                    • I
                        Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page154
                                                           155ofof335
                                                                   336




         . In tht: .ev~nt S~lle~ Un.able to deliver pre,mises. v~~~l~~ ~;_of ~he date a/ closing, ~eller
     shall be entitled to ·an'.. adj~4rn.ment
                                  '··
                                              of up to ~.ine~y,·.(90). dayl·tq'brlng a disposes
                                                                                            . procee_ding
                                                                                                        -

     agains~ its current_ tcqant.

             If after. (90) da}'s, premises cann_ot be delivi;red vacant, Seller may at his option
     cancel this ~ntract ado·. r~tum to Purchas~r the Jown·pay_menc paid hereunder ~d all
     costs for any ·title e'x°p~1;~es, mortgage application · aii,d'_ canceilatl~ll fees, and · appraisals.
     Purchaser, at hi~ .option,' may take title co· the pre11{~~es ~n the date of_ Closing, subject to
     any tenancy remaining in the premises, whereby Seller shall assign any and all rights caused
     of action, etc., again:si:' te~ant to Purchaser. Seller shall h~ relieved ~f all claims and shall
     bear no responsibiliJ:Y to continue or bring forth :any proce~di~gs against the tenant.
                                 .            .                                                             .
    26. APPLIANCES. Notwithstanding the above, seller's liability in connection with any
    appliance sh~l_l J:>e li~i~ed to the sum of ONE HUNDRED TWENTY FIVE ($125.00)
    DOLLARS 00/100 per· appliance. The Purchaser shall have. t~e right to inspect the
                                                                                        of
    premises wi~hin. forty-eight (48) hours prior tQ closi.ng ;.i.nd taki~g possession in order to
    ascertain the ~~ndition of the premises,          · ·, · ··               ·

    27. PROPER'IY CONDITION DISCLOSURE.Articl/14 of the Real Property Law of
    the State. of !;Jew Yo:dc ("the Property Condition t;)ii;closure Act'.' oi: ."PCDA") pr~vides that
                                                                                             0



    the Seller of a one (1) to four (4) family dwe1ling ("the 'Pr.e misel1") must qeliver to the
    prospective . Purchaser.,of the Premises prior to signing by 'the P·urchaser of a binding
    Contract of Sale a certified Property Condition D[sclosure Statement ("PCDS") regarding
    certain conditions and information concerning the Premi.ses which are known to the
    Seller. Such PCDS is. not a warranty of any kind by the Seller or by a~y agency
    representing the Seller in this transaction. It is not a substitute for any inspections or test
    which may be conducted by the Purchaser or qualified agents on behalf of the Purchaser,
    and the Purchaser is encouraged to obtain his or her own independent professional
    engineer Inspections and environmental tests and is also encouraged to check public
    records pertaining to the premises. Seller represents that Seller does not have actual
    knowledge, records or personal recollection of facts and/ or events suitable to accurately
    complete the information requested to be set forth in the state formulated PCDS.

    Section 465 of the PCDA provides that in the event that a Seller fails to deliver a PCDS
    before the Purchaser signs a binding Contract of Sale, the Purchaser is to receive upon the
    transfer of title a credit against the purchase price in the sum of $500,00. Seller hereby
    offers to give the Purchaser, at closing, a credit against the purchase price in the sum of
    $500.00. Purchaser hereby accepts the offer, in return for which credit; the Purchaser
    hereby released the Seiler from any obligation otherwise imposed by the PCDA to deliver a
    PCDS.
                                                         .lnimc Rnmir~z. l'.C.
                                                    751 CommL>nwealth Avenue
                                                       Bron,. New York 1(1-173
          • ['cl.: 7 I 8-5~-2-6629 Pm,,: '/ 18-5,12-6630
                                                     1-u111i1'ezlaw@opts•11li11c.n.:1




                                                                                        •'   :   .. ,
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page155
                                                           156ofof335
                                                                   336




    28. ADTO~Nt FEE. In ·the ev_eri,t the seller's . ~~t~t:ney appears at s_cheduled
    closing and the closing· has to be adjourned or .cancelled' through no fault of the Seller,
    then Pu~chaser shall apply to the seller's attorney a foe of $250.00.


    29.REWRNEI>, CHECK.. In the event the purcha;,er's dowri payment ci1eck is
    dishonored theri in .tha.f e•,!!rit seller's shall be entitled co all remedies at law includi~g
    conhact cancellation and the ·purchaser shall pay seller's attorney the sum of $100.00 as a
    service fee in addition to repiacing said dishonored check wlth either a certified check or
    official bank check.

    30.    SHORT SALE, ·               · ( ) Short sale' (~h~~.k i~ applicable)
    This transaction shall be subject to seller's mortgagee (s} ~ccepting a short sale application
    for the instant premises and shall be subject to any terms requested by mortgagee (s). 1f any
    proposed terms are \in.acceptable to purchaser,. purchnsei:" shall have right to cancel
    transaction and receive return of down payment, ·s~ller··~~bowledges that he or she will
    not receive any proceeds at .closing.

    3.1.   COURT APPROVAL. THIS TRANSACTION· SHALL BE SUBJECT TO
    COURT APPROVAL AS REQUIRED PURSUANT TO THE APPLICABLE
    RELIGrOUS CORPORATION LAWS.




    Seller                                                         Purchaser




                                                   Juime Rmnirez. P.C.
                                              751 Cummonw~alih Avenue
                                                 Bron~. New York !0473
          l'~l: 71 S-542-6629 Fax : 71 R-542-66~0
                                               rlllnirnzlaw@upl(lllli11~.n~t




                                                                               j.
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                                 08/21/20 Page
                                                           Page156
                                                                157ofof335
                                                                        336
                                      : .. - : '




   Leed Witrbing Stat,emQ~t ,                                              '       ·
                                                                              ,, ,· ..
    Every purchaser of any /11Jeres1 _In_ re.sld~trllal real prop~rty on _which a resic!entla{ dwelling was built prior 10 /978 is
    not(/led that suclt properiy muy present expos14re-lo laadfronr lead-based paint that may place young childl'en al risk
    of developing lead poisoning•. Le;acl poisoning in young children may prod11ce permanent neurological damage,
    including leaming disabilities, reduced intel/lgence quotient, behavioral problems, and impaired memory. Lead
   poisoning also poses .a pa~ticu/ar ,:isk to pregnant women. Tire seliel' of any interest in residential real properly is
   required to provide the. b10'er w.ith any information on lead-based paint hazards from risk assessments or inspections
    in -the seller's possess/on and. notify the buyer of any lp,r,wn lead-ba,sed pal!JI ha;;a_rds. A risk assessment or inspection
   for possible lead-based J!Olllt haza1•cif Is recommended prior to purchase-

   Seller's Disclosure .          ,                           . . •,   .                   .. ,
   (a) Present!! oflead:base~ paint and/or lead-based p~inf h~ds (che_ck (i) or (i,i) below):.
       (i) 0 Known lead-bas·e.d paint and/or Jeod-bl!Sed paint haiarus           aro
                                                                          present in the housing
              (explain).             ·

       (ii) l)j'.Seller p.as no krJ..~-Y!ic4ge oflend-bnsed paint and/o,r.Je~d.. ~.ased pai11t hazards in the housing.
   (b) Records and repor\S avaitaqlc to ~e seller (check (i) oi (ii) below):" · ·
        (i)   D   Seller has provided the purchaser with all available records and reports pertaining to leadbased
                  paint ilJld/Or lead-based paint hazards In the housing (list documents below).

                  Seller has no.rep_orts. or records pertaining to lead-based paint and/or lead-based paint
                  hazards in the housing.

   Purchaser's Acknowledgment (initial)
   (c) _ _ Purchaser has re~eiyed.copies of all infonnation listed above ..
   (d) _ _ Purchaser has received the pamphlet Protect Your Frmrily from Lead in Your Home.
   (e) Purchaser has (check (i) or (ii) below):
        (i) i'.f received a 10-day opportunity (or mutually agreed upon period) to conduct a risk assessment
               or inspection for the presenco of lead-based paint and/or lead-based point hazards; or
        (ii) D waived the opportwJity to conduct a risk assessment or inspection for the presence of
                  lead-liascd paint and/or lead-based paint hazards.         "

   Agent's AcknowledilJient (initial)
   (t) _ _ Agent has infonned the seller of the seller's obligations under 42 U.S.C. 4852(d) and is
   aware of his/her responsibility to ensure compli1111ce.

   Certification of Accuracy




                                                             ::~,
   The following parties have reviewed·the infonnntlon above and certify, to the best of their knowledge, that the




  ~-~-~                                                                                                        :
   Agent                                      Date                 Agent                                       Date
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page157
                                                           158ofof335
                                                                   336
          documtints and take. su~h Olb1::r. action o.a may be reuanably rcquosittl by lhc other in order lo ,any 0111 lht intct1t and pwpo1c or Ibis tOntnlC4, ThlJ
          , ubpmgrnph sholl.,urviw C'lo:.itlg.                                                       •     ••
                         (h) This conllncl 111 lnlOndod Cor lhc oxcluslvo bcnofil of the pani<! hereto and, except u olhorwi,. cxprouly provided heroin, shell nol b• for the
           bene:Ot of, and sh ■ll nol CJC'1Lle nny rtghlJ in, or bo cnforueu.bl1 by, any olher parson or i:ntily,


          IN WITNESS WHEREOF, 1his ccn1m<1 hu been duly •-•led by th< panics hoteto.



          __
           ·.... ~ -/j ·'--x(~.!o.?f,4.to
                                              Sailor
                                  MT. OLIVET CHURCH INC,
                                                                                         ~                                      Pvch.D.Ju
                                                                                                                          MARJA T, NOBLE
                                                                                                                                                          ---<::




                                                                                                                                i'uttl'l'" ·




            Attorney for Sellcr:JAJME RAMIREZ                                                Attorney for Purchaser:
            Addnu:3058 CROSS BRONX HXPRBSSWAY UNIT I
            BRONX, Nl!W YORK 10465
                                                                                             Tel:                      Fu:
            Tel:718 S426629 • .                    F..:118 5416630



          Rocolpt of Iha Down.~ent II ..knowledged and 1110 und,11lsnod- 10 acl io accordla«1 wilh lho pm\>isions or Pana,apb 6 •bo""-




                         Contract of Sale                                                                                    PREMISES

            TITLE NO.                                                                        DISTRICT
                                                                                             SECTION
                                                 TO
                                                                                             BLOCK
                                     DISTRIBUTED DY

                                  ~~A                                                        LOT

                                   YOUR TITL! D:t'ERTS                                       COUNTY or ,:OWN
                     The Ju<,llciql Title Insurance Agency LLC
                    800-281-TITLE (8485) FAX: 800-FAX-9396                                   STREETNUMBER ADDRESS
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page158
                                                           159ofof335
                                                                   336




                EXHIBIT ''G''
         Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 1 of 20
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page159
                                                                  160ofof335
                                                                          336



ORTIZ & ORTIZ, LLP
32-72 Steinway Street, Ste. 402
Astoria, New York 11103
Tel. (718) 522-1117
Fax (718) 596-1302
email@ortizandortiz.com
Attorneys for the Plaintiff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--- .     ··------- - ------------------------X

MARIA TERESA NOBLE,                                         COMPLAINT

                        Plaintiff,                           Civil Case No.

        -vs.-                                               JURY TRIAL DEMANDED

MOUNT OLIVET CHURCH, INC., aka
MOUNT OLIVERT CHURCH, INC., aka
MOUNT OLIVER CHURCH INC., aka
MOUNT OLIVE CHURCH INC., and
ARACELIS STAATZ, as Trustee of
Mount Olivet Church,

                        Defendants.

------------------------------------·------------X

        Maria Teresa Noble ("Plaintiff'), by and through her counsel Ortiz & Ortiz LLP, hereby

complains of Mount Olivet Church and Aracelis Staatz as Trustee (collectively, the

"Defendants") and states, upon information and belief, as follows:

                                     NATURE OF THE ACTION

        1.      Mount Olivet Church (the "Church") holds title to the real property known as

2176 Grand Concourse, Bronx County, New York 10457 (the "Property''). Plaintiff entered into

a valid contract to purchase the Property in 2014 (the "Contract"), and has been misled and

stymied in her efforts to close upon the purchase of the Property since the Contract was signed.
        Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 2 of 20
      Case
       Case1:18-cv-07871-NRB
            1:18-cv-07871-NRB Document
                               Document53-1
                                        46 Filed
                                            Filed07/21/20
                                                  08/21/20 Page
                                                            Page160
                                                                 161ofof335
                                                                         336



Since the Plaintiff is a religious organization, and requires the approval of the N.Y.S. Attorney

General (the "A.G.") to sell the Property, the Plaintiff has expended her time and resources

attempting to assist the Defendants in obtaining the A.G. 's approval of the sale since 2014.

However, the Defendants have ceased communicating with the Plaintiff and have appeared to

abandon their efforts to obtain approval of the sale. The Plaintiff has been damaged by the

Defendants breach of the agreement and seeks to compel compliance with the Contract.

                                          THE PARTIES

        2.      Maria Teres_a Noble ("Noble") is a Ne_w Jersey resident.

        3.      Mount Olivet Church (the "Church") is a religious corporation organized under

the Laws of the State of New York.

        4.      Aracelis Staatz ("Staatz") refers to herself as an officer and Trustee of the

Church.

                                         JURISDICTION

        5.      This action is between citizens of different states. The amount in controversy,

excluding interest and costs, exceeds the sum or value of $75,000. Jurisdiction is based upon

diversity of citizenship pursuant to 28 U.S.C. § 1332.

        6.      Venue is deemed proper in this District pursuant to 28 U.S.C. § 1931. The events

giving rise to this action took place within the jurisdiction of this court and the Property is

located in this District.

                                               FACTS

        7.      Staatz acts on behalf of the Church and controls its actions.

        8.      Staatz signed a contract of sale, on behalf of the Church, to sell the Property to the


                                                  2
          Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 3 of 20
        Case
         Case1:18-cv-07871-NRB
              1:18-cv-07871-NRB Document
                                 Document53-1
                                          46 Filed
                                              Filed07/21/20
                                                    08/21/20 Page
                                                              Page161
                                                                   162ofof335
                                                                           336



Plaintiff on or about July 9, 2014, for the purchase price of $600,000.00. A copy of the contract

is annexed as Exhibit A.

        9.     The sale of the Property was approved by the Church's members and Board of

Directors.

         10.   The Church was represented by counsel Jaime Ramirez P.C. with offices located

in Bronx County, New York, in connection with the sale.

         11.   Paragraph 1 of the contract required the Plaintiff to provide the Defendant with a

fully e_xecuted contract and a $15,000.00 deposit.

         12.   Paragraph 31 of the Rider to the contract provides that the sale is subject to court

approval as required by applicable religious corporation law.

         13.   The Plaintiff tendered a $1,000.00 deposit check upon signing the contract to Mr.

Ramirez, and Mr. Ramirez negotiated the check.

         14.   The Plaintiff tendered a second deposit check in the amount of $14,000.00 to Mr.

Ramirez.

         15.   Mr. Ramirez informed the Plaintiff that he would hold in escrow, but not

negotiate, the $14,000 deposit check until the Church obtained the AG's approval of the sale.

         16.   Noble and her real estate broker Ledwin Oviedo (the "Broker") have invested

countless hours over the last four years assisting the Defendants in its attempts to prosecute the

sale.

         17.   The Church retained attorney Laura C. Browne of Bronx County to assist it in

obtaining the requisite AG and court approval to sell the Property to the Plaintiff and comply

with the terms of the contract.


                                                 3
        Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 4 of 20
      Case
       Case1:18-cv-07871-NRB
            1:18-cv-07871-NRB Document
                               Document53-1
                                        46 Filed
                                            Filed07/21/20
                                                  08/21/20 Page
                                                            Page162
                                                                 163ofof335
                                                                         336


        18.     When Ms. Browne was close to completing the process of obtaining the AG's

approval, Ms. Browne was discharged by the Church and Staatz.

        19.     In or after May 2018, the Plaintiff attempted to contact attorney Serge Joseph, of

New York County, telephonically and in writing, to inquire as to the status of the sale, and to

state that the Plaintiff is ready, willing, and able to close and consummate the purchase of the

Property. The Plaintiff received no response to these inquiries.

        20.     In or after May 2018, the Plaintiff wrote to the Church, Staatz, the members of the

Church's Board of Directors to attempt to prosecute the Contra~t and sale. No one has re~ponded

to these inquiries.

        21.     The Plaintiff is a real estate sales person and investor and has long standing ties to

the community in which the Property is located. The Plaintiff sought to purchase the Property

because its location is advantageous to the Plaintiffs business.

        22.     The Plaintiff presently operates from offices across the street from the Property,

located at 2153 Grand Concourse, Bronx, New York.

        23.     Staatz informed the Broker that she wants to recover personally some or all of the

proceeds of the sale, and that she could not retain the sales proceeds for her own personal use

under applicable New York religious law.

        24.     The Plaintiff believes that Staatz has caused the Church to breach the contract

because Staatz seeks to benefit personally from the sale.

        25.     The Plaintiff is ready, willing, and able to comply with the terms of the contract,

and can close upon the sale as soon as the Church obtains the requisite A.G. and court approval.

        26.     The Plaintiff believes that the Church is no longer conducting services and


                                                  4
           Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 5 of 20
         Case
          Case1:18-cv-07871-NRB
               1:18-cv-07871-NRB Document
                                  Document53-1
                                           46 Filed
                                               Filed07/21/20
                                                     08/21/20 Page
                                                               Page163
                                                                    164ofof335
                                                                            336



operating as a church, and Staatz does not reside in the Property.

         27.    The Plaintiff believes that the Property is in a state of disrepair and has no running

water.

         28.    The Plaintiff seeks specific performance of the contract. However, the Plaintiff

can not, in good faith, set up a closing and a deadline for the Church to transfer the deed with the

knowledge that the Church has not sought A.G. or court approval.

                                 FIRST CAUSE OF ACTION
                           (Breach of Co11tract/Specific Performance)

         29.    The Plaintiff reasserts and realleges the allegations contained in Paragraphs 1

though 28.

         30.    The contract is a valid and binding contract between the Plaintiff and Defendants.

         31.    Staatz has caused the Church to breach the contract of sale by failing to prosecute

a petition before the court to approve the sale and seek the A.G. 's approval of the sale. The

Defendants' conduct constitutes a material breach of the Contract.

         32.    The Plaintiff is entitled to judgment declaring that the Contract remains in full

force and effect and directing the Defendants to specifically perform their obligations under the

Contract, including completing the process of obtaining court and A.G. approval of the sale.

         33.   The Contract relates to an interest in real property that is unique, special, and

irreplaceable. The specific performance sought by the Plaintiff relates to and affects the title to,

or possession, use or enjoyment of real property.

         34.   The Plaintiff has no adequate remedy at law and is entitled to specific

performance, as monetary damages are inadequate. Barring specific performance, the Plaintiff



                                                  5
        Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 6 of 20
      Case
       Case1:18-cv-07871-NRB
            1:18-cv-07871-NRB Document
                               Document53-1
                                        46 Filed
                                            Filed07/21/20
                                                  08/21/20 Page
                                                            Page164
                                                                 165ofof335
                                                                         336



can not be made whole by a an award of monetary damages.

                               SECOND CAUSE OF ACTION
                     (Breach of Covenant of Good Faith and Fair Dealing)

        35.    The Plaintiff reasserts and realleges the allegations contained in Paragraphs 1

through 34.

       36.     Implied in all contracts, including the Contract, is a covenant of good faith and

fair dealing which obligates the parties to act in good faith and to use their best efforts to deal

fairly with one another.

       37.     The Defendants have breached the covenant of good faith and fair dealing and

have wrongfully deprived, destroyed, and injured the rights of the Plaintiff to receive the value,

benefit, and fruits of the Contract by failing to prosecute and complete the process of obtaining

court approval of the sale of the Property.

       3 8.    The Plaintiff is entitled to judgment declaring that the Contract remains in full

force and effect and directing the Defendants to specifically perform their obligations under the

Contract, including completing the process of obtaining court and AG approval of the sale.

       39.     The Contract relates to an interest in real property that is unique, special, and

irreplaceable. The specific performance sought by the Plaintiff relates to and affects the title to,

or possession, use or enjoyment of real property.

       40.     The Plaintiff has no adequate remedy at law and is entitled to specific

performance, as monetary damages are inadequate. Barring specific performance, the Plaintiff

can not be made whole by an award of monetary damages.




                                                   6
        Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 7 of 20
      Case
       Case1:18-cv-07871-NRB
            1:18-cv-07871-NRB Document
                               Document53-1
                                        46 Filed
                                            Filed07/21/20
                                                  08/21/20 Page
                                                            Page165
                                                                 166ofof335
                                                                         336



       WHEREFORE, the Plaintiff demands judgment against Defendants as follows:

       a.      On the First Cause of Action, for a judgment declaring and adjudging that the

Contract remains in full force and effect and directing that the Plaintiff comply with the terms of

the Contract, including seeking court approval of the sale of the Property;

       b.      On the Second Cause of Action, for a judgment declaring and adjudging that the

Contract remains in full force and effect and directing that the Plaintiff comply with the terms of

the Contract, including seeking court approval of the sale of the Property;

       c.      And grantin.g such other and further relief as deemed just.

Dated: August 27, 2018
       Astoria, New York

                                                             S/Norma E. Ortiz
                                                             Norma E. Ortiz
                                                             Ortiz & Ortiz, L.L.P.
                                                             32-72 Steinway Street, Ste. 402
                                                             Astoria, New York 11103
                                                             Tel. (718) 522-1117
                                                             Fax (718) 596-1302
                                                             Counsel to the Plaintiff




                                                 7
  Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 8 of 20
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page166
                                                           167ofof335
                                                                   336




                  EXHIBIT A
             (Copy of Contract of Sale)
 Case
  Case1:18-cv-07871-NRB
       1:18-cv-07871-NRB Document
                          Document53-1
                                   46 Filed
                                       Filed07/21/20
                                             08/21/20 Page
                                                       Page167
                                                            168ofof335
                                                                    336




               ll<ardcr Fo,m No. 8068 (3JOO)-Residonrial COM'ICI oful< 2-91

               Joln//1 p,oparod by lilr Rl:41 P,op,ny Sr<tion of/hr /l'cw Yonl            s,.,,
                                                                           Bar Auo<i<dlao, rh, N.., Yunt Sta,, 1.1,v/Tuh Aaaclati<ill, Ilk
               C""'6!Ulttott R"'1 Prop,tf)l/-ofrh,Au«tallon ofth. Baro/tJt.Cby o/Nrw Yorl:andlilt ComR1mr, on /!MIi Propatyu,w oftJwNn,
                Yott COWll)' l.aw}l<n' Ass«IOllon.

               Wamln1: NO Rl!PRESENTATION IS MADE TifAT 11115 FORM OR CON11tACT FOR THE SALE AND PURCHASE OF RBAI.
                               ESTAlE COMPLIES WITH SECTION S-701 OF THEOENERAL OBLIGATIONS LAW("PLAIN LANGUAGE").

                                                         CONSULT YOUR LAWYER BEFORE SIGNING nus AGREEMENT

               NOTE: FIRE AND CAS\.IALTI' LOSSES AND CONDEMNATION.
               This conlnel ronn does COi l)IOYido for wllll li&p- in rho O\'CD1 or lln,, or olhot r:uually losa or condcl!lfluion bd'oro ll>o tlllo ofosfn11, Unlw ditromit
               pn,w!&n I, nw!a In thiJ 00ft0'1a, Section S-131 I oftlle c;.....i Obliprlons uw will ,pply. 0Do pon of Ille l&w mokes • l'llrdwor mponsible for tin, and
               .....1ry loss upon ..iu., pojJ<Uioo uftllo Pn:miln bofon: che 1irlc olo,l,,1,

                                                                             Q            &sl4<0Jl•!Cao1m10($•lc
 /)o,e,        CONTRACT OF SALE. nwlo IS or 1ULy
               Bl!TWeal MT. OU YET CHURCH INC.
                                                                             1        ,1014



 Part,u:       Addrua: l176GRANDCONCOIJRSE BRONX, NEW YORK 10456
               Social Sec:llriry Nwnbu/Fed. I.D. No(1):

               hlftin1fter called ''SELW", and MARIA T. NOBU AND/OR IIER ASSIGNEE

               Addtess: lSO GORGE ROAD APT 12 DCLIFFSIDEPARK070l0
               Social Security Nwnbu/Ftd. 1.0. No.(1):
               llereinallet called "PURCHASER.".

               The parties bertby .,,... u loUows:

 Pramise.r:    1. Selic, '11all sell 1111d con~y and l'lltcl,._ :ihall p,uchase""' properly, 1080'~.crwlll all buildin;, and lmp1'11'CID<nts lharcoa (oolleo11vcly Iba
               "PnonilOI"). mo,c Mly describ<d on> l<pa!1IO l)>8'I nwl<cd "Sdloil•I• A", .... ..,d bc«IO 1111d mode Oput hetcofond al,o                    u;       mo..-.
               SIRCI Addri:u: 1176 ORANDCONCOUSRE BRONX, NEW YORK

               TaxMapDosisnotion: BLOCKlm LOT 14

               Tor.<>lhor wi1h S<llc,'t own<nblp aod tiahu, if llflY, 10 l1nd lyina io tho bed or"'IY 1u«1 01 hlahwoy, op<tlcd or propaKd. .r.djoiaiJ!y tho Prcml1t1 to lh• contor
               lino 111<1«>£, lnolud!n1 lllY riat,1 of Selle, IO any Wt paid aWlld by n:uon or 111y t&lrina by oondcma,rlon ind/or for 1111y d>mt~ 10 Ibo Premlsa by rC1JOJ> or
               dw,K• ar ~ or lllY 111ttt o, highWDy. Soll or shall dcliwt II l10 1ddit10..1con IO Pu.,,lw<r, a1 Clmlns (u bcroln>Jlor dollned). or lh1rull,1, on dt,.Clld.
               any ~ume:1111 11ui, Purchuor may TN:sonably rcqulro ror tho conveyance, or sueb title GOd tbe u1iaame:nt iuid coUcc,,ion of :1udl 1wu-d or daml11ca_.
              2. Thi, 1olo ollo includcl oil flllturc1 ond 111kl,. or pcmnal pn,pctty now •lt&chcd or ■ppW1cn 1ol 10 lhe Pl'oml&c,, unlu, q,ceifi..iJy oxolud<d below. Selle,
              rc:pmcnt, md wamnlJ Jh&111 Clotlns 1hcy w,11 p.,ld for and owned by Soller, (l.., <md o[cu of oil lion, ond cneumbron~. cxoepr ••Y witin1 IIIOl1PIIC IO
              wtdeh rhls ulo may be aubjw They mclude. bur aro oot llmlled 10. plll!!lblnJ. ho6!in1, Hahtlns and cooklna nx,u,.,,. balhrOOffl ond kirehcn oabiacu.                                 ...,,,,1,,
              door minon. swnch 9t.t1cs and doo, turd'#&tD. ~iln blin.dJ, Wffldow 1rutmca.ta_ abtdu. ICllC!CQJ., 1wntaa,, M01m windo~ atonn doors, wiodow boJ1a,
              01111 bo._ TV ooriab, wollli<r vun.. ~SP•l•, p,11np1, ilwbbcry, fencing, oo&doot 1l&IW}I, root ahcd, dlshwuhu. w1,hlog machine. elotbos dryer. pt,;,s•
              di1paul 111111, nnflC, o,~n. rcfri:m10t, lffctcr, lit oondll(onlaa cqvlpmeoJ I.lid ln11all1rlon1, wdl 10 WIii wpot[na ond buill-ln, not ei<olvdcd below 11tnb ou,
              in,pplicobl• ilom1). ALL AS 1'11.ESENTLY EXISTING



               Excluded ftom thi1 sale.,. lilrniruro ond hoUJOliold lllm!Jbiap ond

               l . Th• purcJwe price i1 S                                                                                                                                    600,000.00
              payllblc u followa:

                           (a) on lhuitplillS oflhis conlllel, by l'ludi11S1t'1 chock payablo 10 tho Eaoniwec (u hmlinafter deflMd). subjccr to colloolion. rhe reoeipl of which
              i, blftby aoknowlodscd, ro bo hold in escrow punuanr to pmgnpb 6 ofthiJ ooatntl (lh• "Dowopaymeot"):                                           515,000.00
                           (b) by allowanco for rho principal arnow,1 uopaid on rho exlstla1 mott- on lhe date hereof, p1ymcn1 of which Purdwot a!lall wume by jo,nder
              in the deed:                                                                                                                                   SO
                           (c) by ■ pW<lwc money note and m•"Pll' hm Pun:lw<r lo S.Uct:                                                                      SO

                              (d) bolwo II Cloiin1 in acoordancc with pmc,:tph 7:                                                                                                     S585,000.00
              4,
                             (a) Tho p,emild ah.Ill be convey<d tulljffl 10 the ooollnuloa lico of the o:ds1in1 '"°"IIIS", which is pn,ac:ntly p■yablo. wirh inl
                      p<retal per 1DDum, in monrhly imullmcnll or S                which iaohldo principal, la1e...i &Cd o,uow amow,ts, if any, and willuwtrlllll=
               bein1 due 1111d paygblc on
                            (b) To tho Ol!Clll l!w UJy rcqllirod paya,cDIS ... - · OD rlM: alulna monpgc bctwc:m 1M dale                            Clmhis wllk h -       ~ uopli'd
              prioc,p■I """'""I !l!Lroof below tile UIOWII "'""" In pmgnph l(b). rho,i rho balance or tho price pqabl                     8 Wldtr PIRIIJll'h l(d) lhlll be UICffSJ<XI
              by Ille ......, of lhc pa)'l'IOnll of prir.cipal. S.lla rq,,aenll ud .....,..,,.. 11111 1H ...... , sbD"!ll,1'r111111nph J(b) ia ,ul,s!Jnrioll_y -    tnd •zr= 1ha1
                                                                                                                                       0




              only paymtOU tt,qulrod by Ille Clb.lla1 monpge will bo cwlc bd""m rhe date hon:or and                   g.
                            (c) lflhm: i1 a 1110C1pp _,_""°""'· Sella 111111 uslp ii to                       , 11an bo usi111<d, and in lhtl cue l'IIJclwa &!:&II p■y lhc =•11111
              in lhc acruw .-WJt IO Seller &J Ctosroa.
                            (d) S.lla .lllall dcli\'Ct 10 flu<lwc:t II Oosiaa 1
              mor1;>'9. in (mm (or reo«dln1, unif)'Ull lhc 11111ow,.1 o                d prfnoipol. tho dalo 10 which in1...., hu been paid and lho - , . . if ..y, claltDod 10 be
              unpold fer p,ladJ>II ud im<n;jl, ltCGl!ltnJ rho              la wll p■ y W fees for RCOnllai su,;~ ttttincuo. 11 lho holda of it,: uillioa monpi;e iu bu,k or
              Olb<t in11~UJ.ion u doffned In Scaion ll               Rut Propor,y La'" ("ln11fnlllooal Lcndd1, 11 m,y. inllwl of tho emiRc■r,. m!Jll I l<11cr slped by• duly
              1u1harittd offi"'· Gfflp[oytt or              cd IIOI mo"' !MIi lO daya bcfon, ctos!ng. -11irdo1 Illa wa, infonrua1l00.
                            (c) Soller              t.rld wcna11 1h11 (I) S.lltr llu dcli,,,rod to l'luc!wtr in.. aod cqmpldo c,op!c:.a or the: CJ<ati•s moRpi;o, tho"°'' ... W<d
              ..,.,.by ud""             Ions '"d modil\c111ons tllm,of, (II) Ibo alllio1 moffpac iJ "'" - . 111d u lhe riffl4 or Clo<la• will 001 bo, Ill ddiw~ and (Iii) lhc
              cwd               ;o does IIOI couwo ~ """"uloo lhal poml11 lhe bolder of rho 1110/\PP to roqu!n ill im.rnodl4IO paymool io full or co clllllrc '"Y olhcr ltffll

l'wrcltOJ~    ,.
Munr:y                          (o) Tho pw,:halo moaq, nole and monpeo r.ball bo dnwn by !ht all01Uoy for Soll..- (n the form atw:hod or, if not. Ill
M,m~~-t.       by lh• New Voll< Swo Land Tille "-iation l'l.rclwcr 1h■II poy ti Closln~ oho monp;e ..conllng .... ICOOldJa ~.                                                         )"'t (= in lhe amount
              ors            ro, irs prepanlion.
                                (b) Tl-.c P""halo money Mio >nd roonpsc lhall ollo provido 1h11 ii I, ,ui..--.-i;;i;...,.;,,.10. 10 lho lion of rho c.iariua mottpF ond any
              Cl<ltn1iona, modifieotioos, Rplcoemoall or oonaolidarlo..- or ihe .,.1
              pa<ont per oooum and tho tow debt aer,,ic., lhc,.Ulldot
                                                                                                           wn
                                                                                                            ;roaiu !ban S
                                                                                                                                             ta,.,...
                                                                                                                            . pro.;ded lh&I (i) lh,r           file lhc«of 11>111 nor bo parer rban
                                                                                                                                    per llMIIIII. and (ii) if the priocip■I amount lhfflof shalt cl!C<Cd !he
              ,a,011111 or pr,aolpal owing and w,pal4
              ,i""tA-,.t . ...,.,_ ..,_._,.,... _,.,..,
                                                                                 a  monwo 11 tte ti,no ofpla¢ina JUCb new m0t1pae or oonsolidal<d mDIIPlJ<, rho ucas be p,id 10 rhe
                                                        ••·• - :.. __. .. ... t._ ... r .1. • ... .:. _~ •.1...__ .,. -... ..    ·- - ... ___ .. ... , ... .•. .          . .. . .                 . . .,
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page168
                                                           169ofof335
                                                                   336




                    Escro= shall haw the nS,,t ac any limo to deposit Ille Dowapaymcnt 111d lhB ial<resl thorcou with lhc cleric or a court in lh• counl)' in which the p,.o,;,...,.
                    lowed ...s slllll sivo No~.. ofJu<b•d<poJit a, S.Jlct end Pun:lwa. Upoa such dcpollt orolhct cilsbllrscmcot ill -                    willl lhB 1mm of lllll paroanpb.
                    Ewow= sllall'bo ..ucvcd uxl disclwgal ohll llrnurobliprlonu,:d rapo1'Slbllit!,. baeuodct.
                                  (b) Putin odolowlc4p, w1, 1bltc>•ah Elaowa ll l!oldia1 tho Oow:ipaymcat for ScUa'• - ~ for .U ochrtl)llll)QS<l ~ i•-•a oolely
                    u a llllceholder 01 thBlr r.q- IIDd for tbclr   COIi...,.._ud 11141 Elc:nJwec 1hall llOI be liablo IV citllcr pa,ty for any act or omiosioo on ill pan lllllon IDl<rn or
                    sllll'aod lo bod Wth or ui willful c!i1rrpnl of lhl1con!JIQ or ioYoM09 g1111J 1>01lllc&OO CG lhB put ofE.lctown,, ScU.,11114 Pwdwa jo!IUly and ....,.Jly
                    qm, 10 dcrmd, lndontnll) tftd hold BuroW1IO -          ... ltolll 1114 aplasl Ill <Olli, cWmo wl i:xpco,c, (iR<l•dlng tutmlll,lo 111omoy't rw) IOC<anid in
                    OOIUl"'11oo w11b 1ho pafom:u.. of Elcn,"""'' dlllic, hmondci, =q,t ,,m, rape« to 1<1lons or omlul<Mu w.cn or ,.ir....i by Eocrowco la tad flllll or In
                    wml'III <ilmp,d oflltll C<>ntnct or in,ol~ ~11acB1llflle<IOO tba panoF·Eunlwtt.
                                  (c) e.m- may "' or refnlll 8om KWll lo mprc1 of ony mlllcr r<lcrml to hacfll in llrll rrllaato upoo and w!lh tho advk• of co\lllMI which
                    may be tdedtd by It (ioclodlq any mcml,c, orH, ftnn) 111d ,hill be llrlly pro!octod Ill IO IICl!ae or tth!n!na ftom G<tioo vpoo tho odvico ofluch cou.,.1.
                                  (d) &a,,,... ackr:owled;os ,...;p1 of Ibo Dowopa)'lllcot by check sulljcct 10 collcct!on and £scn,,,u·, &Ql'OCfflOOI 10 tho pto'lfaon or lhl•
                    pan;nph by sipu,11 ill tho place ind/coled OD tho 1i1111111u• pqc o{thil COll!hel.
                                  (o) -        or 111y mambcrof1to flluuball bopmolucd IO ace u OOU111CI (o, Scllor i.o ..Y dbpulc u 10 the di>b<l11Cmcn1 of tho Dow,1paymet11 or
                    any other d!spllto bclwun lht panlu wftcthor or not EK...- I> In popcuioo of tho 0ownpa)'l1Hlnt 111d conrinu01 10 act u Escrowt0.

 Accoptabl•         7. All money payablo undor thi ■ conlrlct, uoless olhorwiso rpccil!cd, shall bo paid by:
 Funds:                          (a)~ bid not over 51,000.00;
                                 (b) Good ccllifitd ch"k ofl'llrchucrdtt1m on or official cll«k w..d by ony b>lllc, 11\'Ull:I bonk, 1rus1 e<mpony oruvina> and loan &DOCi11ion
                    llavins a bwloa omco lo tbo Sato orNcw YOik, UOtodoM<I ond P')'ol>lo 10 the otdct or Sell ct, or u Scllct may otherwi,o dlroct upon not ,.., Ilion 3 bu1incu
                    cby• notlco (by tolopboao OI othavd&c) to Ptodlua;
                                 (c) N n, money olhct than tho pri&IO price payablo IO Seller 81 Closin& uaccrtificd chcd< or Pwdiaur up 10 the amount of
                    S1,000.00; and
                                 (d) N otflcfwilO la,ccd lO in wrilinS by S.lltt or Seller's ll!OrDCy,

 Mortgt1gl!        I. (Dtlttr !f"'4ppl/Nbl,J Th< obllp1ioD1 of Plln:lwer hcnuader.,. coodlriollll upon wuaocc oo or boam SC9I 9, , 1014, (lhB -C..mtnltmtnt Dato') or•
 Co11lif1Fncy:     wriacn commltmaflt &om uy 1Mtlturlo114.1 IAlll!er pun\Wll lO wllich 1..:h llutitutianal Lender ,p.. 10 mw • flrst mot1111a,, IOIII. • • •              t t t t 511
                   ..., '°•cmmeor,illy iiuured IOOD, 10 l'ludluor, 81 Porclwcr'• oolc <OJI 1111d OXJIOlllC, or ~80,000.00 or ,ucl> lcucr swn a, Pwc!wcr alialJ lie w!lllns 10
                   - ~ 11 Ibo pre...rllna fiud mo or lntctCSI 001 10 oxccal pmailio1 or fllllial -Ulllllhlc roto of u,tcrg( oot to ucccd pn,V1llinu f~r • tctm of 01 ,,.., 10
                   y<an and on othcrcldlonwy comml1cna11 1mm, wll<thcr or ccc ccadl~oAII u;,oo my IKI•,.- wn.., 11pprals&I lllUl'acu,,y 10 lho lnwtulfoo&l Lender.
                   Pwdwu ,ball (1) malto p,o111p1 oppllc;allon 10 .. huliu,1iOJIII Lcodct for """ mon- lolll. (b) llrm.ish ...wato aod complCIC lnfomwio<I repn!/oJ
                   Pwdwcr LOd manboiw of l'lodluc<'a fimlly, 11 mqalted, (<) pay all r..,., pou,u and chute• mi wed in oooncctloa willl .wcll applicalion &nd lom. (d) pum,o
                   1och 1pptfa116n w!U, dW&a,,:,,     <•>_...    lo good liitb ..1t11 aic!l l111ll1at1o..i l.cndct 10 obtain .such COIIUD(IDICAI Ind (f) p 1ds a' II '           6111• of
                   ibc w e.cl sMJc» oF cab Is • ti zf I I                     t • t I' I        I         t     t   ,,-r ·     n Pw,:hua J.ball oomply wi\b all requirc.mentl of suds
                   C<>m111ilmlffl (or of oay Oilier commitment •OCC91<d by Pwdlucr) 111d shall l\llailh Scllu with • copy thencf promptly after ,-/pt theRot If "'"'
                   eommltmmt I, not luutd oo or before Ibo Couu!lltomll Dal<, .,,.., 11111w l'lltdwu w aocoplcd a eoaunitmrol thal doa aot comply wilh tho ""luin,ma,u
                   Kl forlll ,bo.._  Plln:lwa may cancel !hit COftlltct by sivi!IC Nodoo tu Setler wtlbla , bv.stncsa d;ayt all<t Ill• CommltmO!ll ~ in wllicb we this cor,u.:c
                   w.11 bo doomed WICO!lcd 111d lhc<e.a!ter aoilhot parry sllall bavo 111y f'411ha risltta apiaA. ., oblip:lons or liabllltics a,, tho Olhu by nasca of thb OOGIIVI,
                   CX«p1 tbll Ibo Dowo~)'lll<OI lhlll be promptly ref.lndcd 10 Pllrch&Kr uwl cu.pt u ICI lbnll Lo - - b 27. y;p lse fail h ui                      ~    f          II
                   w!f Pun:buct 1ball &cccpC a "'mrnitmcn111111 doc, DOI comply with 11:o lfflllO 1<1 fonh abovo, tbm Purdiaa lhall bo docnu:d to Ila"" waived l'un:lluct's
                   righttoWIOd tlllocootrstt andro n,ocl"" ardlmdoflho Dowupa,-,,i 1,y.....,. oflhcc:ocliqcacyco,,ltln<d lntllll p&nl"'pll.

Permlfltd          9 Tllo l'llmlla .,. oold and lhall be coo>C)'<d lltbjcel to:
Ezctplion.s:                   (1) Zouflls and tubdivi1ion law. aod replaaons, 11114 IIDdnwk. hisloric or wctludo dcsiaoanoo, provided 1ho1 they are 001 violated by Ibo nill"'I
                   buildinp Uld lrnptoYCmCJ\U au,cd on tho ptopaty or !heir-;
                               (b) Conscau for lite cm:1ioa of 111y - - - oo, uodcr or•~ ~ - o o wblcb the Prtm!JOS abut
                                                     of IA oops, .....,, oollu stapo. trim and oarulca, lhny, u;,oo any llr'Cd or hl;hway,
                                 (6) Roll C11110 -     that an,• llctt, bul 110 001 yet .i... ud ~ o : and
                                <•~s.7Ale!'                       inclwlins . -        ecupcJoo, ,ct fottb to a Rld,r ,uachtd.
GaverM!411ta/                     1) Seller ii,,11 comply wilh 111 IVlld or 0011... a{viola~oca of la,. or aniniclpol otdlcw,e<:1, old<,. o, ro;vl=cou ootN o, iuutd .. oftbo
Y1olat/OIU                        y any l!)=ctital dq,ot!mCIII bav!ca llllbority u to laod>, bawlfls. builduip. fire. bo&llh, ,nviloamcl!III and labor conditions af!'acrinJ the
and Order,:        Prernisct. Tbc Pm,,j,u ahalJ be COftYll)'ed file ort.bcm II Closioe, Scllot zsll (urnbh P\aclwa with 111y ••lllorizatioos noccss.uy lO llWO tho l<&IChCS IJw
                   <Ollld discf.,.. tbtu> manu,.
                                 (b) (T),f,i• tf lltdppllco61,J 1111 ol>Upllotu a/l'cctios tl,e ~ puma111 IO tho AdminitllWve Code of lhc Cil)' of New Yori< incumd priorro
                   Closios and p1)'11rlc in mon,y lh■ll bo diocliu8(d by Selic,.., or prior 10 Closu,i,

Seller's           11.          (1) Selic, fCl)raeaU and wunnb lo Pllrtbucr dw:
R•prostntations:                               (i)Tho P!<miJCl obvl or 114.. a rigbt of.,.... IO a publi,told;
                                                                                                                            ■nd cutboril)' 10 ,oll, convey and tru»fcr the samr ill
                                               (ii) Seller b d:o solo owner of lhc l'ltmltcs &lld llas Ibo lilll risbl, power
                   ~           witb lhe Ccnm oflhi"J, c.oncnct:
                                            (Iii) Stllct it not• • fmcip pcnoo". u 11w tctm Is dtllncd for pwpo,es oflho fosti1D lnVCS1mcn1 in Rcol Property Tax Act. lrucmol
                   Re....,ue Code ("IRC") Scctloo 1445, u amended, and tbo rc1111111i... promulptcd lhcttundcr (Collcctlvcly "FIRl'TA') ;
                                            (iv) Tho Pttrn/,.. uo 001 al!oc«d by cny oumptlou or abll,mws of tuos; and
                                            (v) Soller bAs been knowo by oo olbcr 1111110 for the pau ten year,. ..ccp1, nono

                             Cb) Scllrr •ow11an11 alld wur,na lhat all of Ibo ,..,,....IIWioo, 111d W21T1J1ri.. Kt fo,,b lo this contnl<:I lhall bo tN< &"'1 cc~<t II Clo,ing.
                             (C) B•~I .. olhorwlso o,preuly .., f0r1b in lhi, COlltrlCC. nono ors.u ..,, CGOVCDIUIU, t<'9fUdlwl ..., W.lll'IIIIICI ., oth<r obllao~o.. cootoiood
                   in 1h11 co= sltall sOMve Clo1En11,                                                                                                       ·

Condition of       ll. Pwclluct t<lcnowlodp,s and rnp!t$fflU lhatl'wcb&K, i, {lilly.....,. oflbo physical COllditioo and 1Wll of repair or tho Ptemoo 111d ofaJI Olbtt 1>1opcny
Property:          Included in this we, bucd oa Pun:hucr'1 own UUJ)O(llon &lid 1a,aU811ion thereof, llld tbll l'\Udwcr io <111rrins ia,o ll>io conlnct bual oolcly              "fl"•
                                                                                                                                                                               1uch
                   hispt<tio• and inWlll!lllion incl 001 upoo aay Wormlll!oo, data. llllemcnu or rrptCM:11Wiom, writtca or oral, u 10 the phylical C<>ndirior,. "411 of rrPolt, ..._
                   coll of oporallon or my olhtt nwtor related lo the Prcmlsu or tho othor propcny t.dad<d fa tlto ale, given or msdo by S.llcr or /11 rrprnmtaUvc~ and r.llall
                   ICC<pl tho s=o • ., ..., la Prutftl condlttop lftd af.lta otrepair, 1W.Jc<J to rruonabl• ""'• w=, 1cu and oownl dctcriorufon between tho dato bfflllfand !ho
                   doto of Clooina (o,c,cpt II otb<rwiso 1e1 fo,th io ~ 16(!)~ wflhO<II uy rctluctloo lo lhe pW<lwo prico or cl, in of x.l\Y kind for any ch11111C In such
                   ooadillan by reuon tbmof 1ublcq11<11110 lho dote or 1h11 con,,.<1. Pun:hala and lu .. lhan,cd rrp-lYCt 1b>II 11>"1 tllo rl.111~ 11 1ca<oll1blo 1im01 •nd
                   upon l'04i0Nblt nOlloe (b)' tclcphooo 01 othc<wbo) 10 Soller, 10 ioo9<ct tho Pn:mllot 11ero,. C!oslnf.

lnsurab/s           U , Selkr ohall gi"" ••d l'urcbuct .ilmll tcccp11ocb illlo uany -llblo title company
TIiie:             wll be wlllinw to t ppro.. And 1111111< /n ...,c>lllana with {11 swwd form oftlUo pollcy approved by the Now Yorks- ln1oranco Depa,1m&n1 1ubjccl ouly
                   lo tho nun,,. provided for io lhh conffl<I,                                                                                             •

C/01i11g,           1•.         • (1) "Cloalna• mcuu tllo 1e11lcmcn1 or the obHpd..,.of SrUcr 111d Porchua 10 ucl, other ucdcrtlllo "'"""'~ lncludloa tbo pay,not1to(tb•
Dt•durul           purclluo pnco 10 Scll<r, Olld Ibo dcll....y 10 l'ut<lluor ora buplo and Illa iltt4 wilh ....... u da,d fa propn IWUtory Wrt {b(m fo, '"°rd, dtrly Uotllled
r,,1,:             111d •~owlcds<d. oo u 10      ""'"'Y     10 ~ re,, 1lmplo till• tu tho Proral..,, ho or all co,umbranca, .. CC))I II O!huwi'° hfflin ,u1c<1. The deed shall
                   con11111 1 ,ovcnant by Seller u required by   ••bd.    Sor Section 13 oflho Uon Law.
                       •          (b) If Sc Un 11 • corpo1111lon, it •hall dtUvcno Putc!wct III lho time of Clostos (I) a ,...,l111ion ofiu Bow of Dlrocton autborizio; 1.h1 111, wt
                   dcl1wr, or U,c deal. and (h) ~ ~UICl!o      by'!'<     Scmu,y or :""'1"ant Sectct,.ry or d!c ~       lo., ce~ilyfoi; ,.,.h raal•lion and .. nl•; ron~ f.acu .i,...1n1
                   thJl !he lllnlfa b In COll(Otalll)' wttli tltt roq111rcr••n11 orSocuoo 909 ort11c Buslneso Corpont,oo Law. TI:c dNd fo ,lldl...., lhall -toln o rochal 1ufflolcrn
                   to osubllall eompl i...., willl lb&I Sccrion.

C/01/ng Dalt       IS. Oa,ln~ wll tallc pbto IA lhc olT't« or IAIMI! RAM1llEZ ESQ Ill                 a'cloc:i: oa SEP'TEMBER 22, 2014 or, upon reasooablc notice (by telcpllonc or
and Placo:         othmris,) by Pwtlluct, 11 tho office or LENDER'S COIINSEL

Conditions to      16 Thil ooa11a<1 and Pun:huor's obliption 10 plll<huc tho PrcmiRS an, also subject tu 21111 coaditioacd upoa tho fulfillmcm of tbo foUawioa conditions
C/as111g:          pR<Cdcot:

                               (■)   The a«ur>cy, as oflh•dll< ofClo1ln11, of1ho rq,rtscOlallon> and wmu1iu ol'Scllcr lltlldc in lllis contrl<l.
                               ('b) Tho dcUYUy by Seller 10 ~ a ( • "'11ld &ad 1ublisnn• CariflCJ:la a(t'>itiie.:ftu_.,v        NMh• r ~ ..   i,.,,. _..,,r,_.,. ,., ___,; ___ - -.:.a____
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page169
                                                           170ofof335
                                                                   336




                  slial1 dedua 111d withhold lrom lhe p,udwc priua $WII <qU&I 10 10% lh....,r(orany lesser amOUDI permitted by law) and shall "1 Closing remil Ibo withheld
                  IIIIOUDt with the "')uired l'ormo to lhe latuual RoYeauo Service.
                                (•) lbo deliVl:IY of the Pn:miKs &nd all building(•) aad improvemODIS comprisins • pan tlleteof in broom oleaa oondirion, WQllt and froo or
                  leases or lawicies, iogoth« wilh keys to Ote Prcalfsa.
                               (f) AU plumbing (iacluding "'1tler supply 1111d septic sys1cms, if any), boaling and oil' eonditioniJli:, ir any. eh:clrioal and me<hanical system&,
                  "l•ipmr:r11 and nm:hinay in the buildiall(1) locau:d on tho p,openy aad all appliacca which iR included io this SAie boiag in worlan1 Older os of tho date of
                  Closin9.
                                Is) If tile l'mlwa .,. • ooo or 1WO rimlly -         · c1cu...,. by the plnlts a1 Closing of offldaYiis in C0111pliancc with swe uul local law
                  rcquimncnll tothe ofl'cd lllal!bcru ii i-1lcd in the F'Rtnl1c1& IOIOk.cdi:ucw,5 aLorm deYiccor de>ioos.
                                (b) Tbc deliw,y bytba putics ofaoy otlla' affldavils required u a cooditioa orreoonlmslhe de<d.

 fM•d             17. A1 Closing, cemfied or offici.al bank cl!,cb payable 10 the Olde, of the llll"""l'"IIG Stale, City or C...,ty offieer in Ibo amouol of my oppliclbl• rnnsfer
 Tra~arand        ...Vor n:<OrdiDa 1a payable by reason or Iha delivay er rtOOld!Da of tho deed or monpp, ;r any, shill be deli.....t by lhe pany roquiral by law or by thiJ
Recording         coatrac1 to pay such tnnmr md/or recording tu, log,:ther with any required tu <Cluml duly ~-utcd and swom to, and such party 5MII CIOSO any such
                  chec:b and retwm lo be deli.......i to tho •pproprillo ofllcer promptly after Cloaag. The oblipzion 1o pay any additi01llll tax ar defic:icm;y and ""Y lorerest or
Taxas:            peaallia thelCOII sllall survfw Closloa-

Apportionments    18.         (a) To Ibo Olloal applicable, tho foUowloa shall bo apportio•od u of midaighl oflho day bof'oN the day of Clooing.
and                                          (Q TIXa, Wlll<r clwlJ<I and ,....., m,11, on the basis of the Ii.seal period for whieb assessed; (ii) filcl; (iii) inlOIUI oa tho oxi111nc
Oth,r             morlgap; (iv) praalWl!I on oxistins tlUlfmbto imurance policios 111d rcoew1ls of,_ axpirins prior lo Closing; (v) vault clwp; (vi) reolll u lllli whoa
                  oolleoted.
Adjw11no11s;              .   (b) If Closmg J!,lll oecus be!om • now ra. 1110 /1 !J•ed, lho appordonmcnt of taxoa w.11 be upon the basis of the tu role for tho immediatoly
 Wat,rM,1,r       prococdins n...J period awll«t 10 thal lllOM ........i..i11111on.                                                            ·
and                           (c) lftbore is a water motor on tllG PrcmiJu, Setler llhall fumlm • rudlng to a date nol moro than 30 dt,y1 before C10,ia11 and Ute unfi•ed meter
ln.rlllU"'6nl     clws<> and sower ront, if any, shall be opponloocd on tho buiJ or such Jut !Olding.
.Mses,menti:                  (d) If ii the dam of Closing tho Pmal,es .,. oll'aclod by oo -              • which Is or may beoomo payable in annual inlllllm11111, ,nd tho fin!
                  insultm..1 iJ then a lion, or bu boon paid, lhen for tlm purposu or this 001U11a1 all the w,pald inllllllm<DII shall be coasidffld duo and ,ball be paid by Saller
                  at er prior co Closing,
                                (•) Ally    "'°'"or omwiom la oompulias apponio11111cot1 or othct ..SJ..,.._        a1   closing sbaU be oolRCted wlthla a rauonable time followins
                  Closini:. Tltia tubp&raJlllllh Jlwl surYiw Cloaio11-

Allowanct1        19. SaUor w tho op!l"'1 IO cmlh p.........,. u ID &4/UW111D1 ro tho purclwe priet will> the amount oruy wipafd cues, U1<W11mt1, ...,., chueos ud......,
for Unpaid        rents. IOS<'hat wi1b t1rJ In....,. ud po,,t11ie1 lhctton lo • - no1 1... dw 6.. boJlom doya after olmiq. 11<0vidcd illll om<i&l billa 11,ordor "'••11111ed 1o
 TaMs, ,ic.:      said dale ora produced DI Closills.

u., of            20. If II Closing there are otha' liens or encumbnnccs lhal Saller i, obllptod 10 pay or disclmg,:, Seller ID1IY use aay portion ot the ~ balllllCG of tho
Purchase          pur<lwo pri<c 10 pay or db<lwp dwo. plO\'ldod S.Uer ,lwl limulllMOWly d.oliwr u, Plnlwcr u Cloiioa wuumc,011 !JI re<onl&blo fono mwl 1,dlkicm 10
Price 10          ..U.fr """b 11cm or,=ltnooc, of <=otd, 10..,i,u with tbe ...., or l'OCtltdina or ftliJIJ g,d            in=,..,,.._
                                                                                                                               AJ u &l1cnl&Dw ScUor may dcpo■ i1 ...aioiau
                  111oaf<1 will, tho cido UIJo:IJIOO COOlp&n)' employod by Pon:hacr KCCpllbl, IO and rcqulml by II 10 ■- m,lr ~ bat only ff ti>• rill• u u -
R,,m=             co-y will ui,w,, l'lutlwa'1 litlo clolr or Ibo awtcn ot ,..,... apln.11 lh<h calOl<CIICDI 0111 of rho p....,... a.nd will """"' Pun,t.uu•, 1.osrilllrional
Encumbrances:     ...,..,. clur of luCb <DIilen. Upon notioo (by tolcpbono or 011:awiJa), pvon no11... th&n l bo,illQI day,1 before Closior.         ""'dialer
                                                                                                                                                        shall l"•Yi<l<         ,cpm••
                  cortilled or ollici&l bank cbecla u roquostod to wist mdaring up those_,_

Tili,,            21.             (■)- Jliall Older ID ewulcwloo oflido iD r<jpOCI oftbc PrtmlJOI Ii-om• tido company 11.......S or authomod ro i$$UO <ill• Ins....,.. by
&.ammal/on:       lllo Now Von< S!ato lan:rmco o.pa,,men, ot any 1;,,nc for ,ud, 1idccon,pa,1y prompdy ollcr thoOJI.CClllioa ol'thisooocn.ct or, lftbi1 con1m:1 l1 mbjcc, 10 the
~11,,·s           mo,_. cootloll<"<)' 1<1 forth Ill pu,,p>pl, e., oft<,, • fflOIIPCo """'mlrmcm bu beca acccpl<d by Pun:lwa. ~ ll>:dl causo o <091 oflho 1i1!e r<pOn
                  IJld of ony addi1lo01 llla<lo to bo ~ll..-md 10 Iha 1111omoy(•J ro,   Sollor p~mp,1)1 1ftu ~           • 111mc>f,
Inability 10
Camey:
                                 ti,) !f., the dale of Closln1 Sella Is uc■bl• ro tl'IDl!u tido ,o l'l:lchuu m....,,,s-,         with this caotnct, or l'w,,lu.uf hu Olhc, >Slid ~ - fo,
                  rcfu.slos to 010.., "11,(hu by """'n of lltnJ, <ocumbnn ... ct other objtttlo<u 10 lillt or Olbcrwm (boron colleorlvcly o&U«t "DtrottJ"'), other <hln lho1c
Llmtlal/oru a/    IQbJea 10 w!ikh Purclwcr ls obllpted lO ""4'1ri11o llereond<r or wlllcb Purc:!w<r may bll>11 waiml ood odn1 llw c1,.,. " hlch Soll« bu bcn:la .,p,....ly
llabl/lty:        a,arced 10 mn...,_ rm><dy or ~ IOd Ir Pun,lw<r ,hlll be Wlwillllla ,. waJ.,, the wno and lo <1<11< •~lo wiilloul 11,■Jcmeal of the pwcliaal p,i.., the•
                  a ccpl., ll<rvinlfter ~I fonJ,,   s,11., lhl.U lla\'11 tho dgbt, u Sella'• 1<>le olocdoa. oilhor IO lol:e 1uoh octloo as Soll<r may deom advial>lc 10 """"""' icmody,
                  dll<lwgc o, c:oa,ply wilh soch O.fecll orto =eel      du,                                                         ""'NY
                                                                                ooniner. (ft) If Soll•• •)llcU LO wee ll<lion 10 ,cmo..,          o, comply wflb Mil Dtrtcu, Seller w ll
                  bo cnllllod liO!II time LO rimo. upoo Nadco 10 J>utcli&i«, 10 lll\foum tho dolt (ot Cloma h<Ruoder rot a period or period> not cxacdlns ~ d.y,1 in lhc

                  10 a d>I• ■perill ed by Sell<t n<l boyond tuch period. If for any -wiw.o.-.
                  a,aic1111o (bu1 001Oll<odl• a boyoad tho w,, upon which l'lll<lu.ta'1 monp;o commttm•nt. It my, w.ll ..pi10}, ,nd 1ho <111, for ClosiAa ,1w1 bc ldJoomc.d
                                                                                                              S.11..- ■lull nor h>.. ..-.d!nc in rcm0Yin11, runcdru,3 or <o:nplylni with
                  sucb Oofecu II tho upOllloo or su<b ldjoommcn'(1) 111d tr Purchau>r ■!wt 11111 bo 1111wiUla1 to Wllw th• woe and ti, clo10 till• wllbout 1bl1emrn1 oflho
                  puo:h11o prico, tllcn cHh<r party may ....,J 1h11 OOIIIIUI by No~to 10 tho OWi' po witllfrl 10 da)'i 1/ler 1uch IA!Jo"""'d dalo.; (iii) DOlwitluwldla& <ht
                  for,g11iA11, 11,o Oldliloi mO!fpp (unlw 1bll ulo i, 1obJcd to !ho wna) ond any mMICI' ....rod by Sella after Iha~ llcr<orsb•II be r>l-d, diJelw11<d 01
                  olbcrwuc c"'1:d by Selle, ii or prior lo Clo,lnJ.
                               (o) !fth!J .,,.,,.., i, canoellcd J)IIIIUIOI to ill tam,, olbtt lhu u o mult of Pun,baset'a dc&ult, this oonttKt ■hal l tmnioll• and oomc 1014 ••<I.
                  o.od oohhor 11011Y ,hall bn'O ID)' llutbor d!lbll, obllptlON ot IW.llill« qtln,il or ta the othot ltc""""er ct Olb<rwlso, ucci,t thlC (I) Sclltr <llall w,ml)lly
                  m(und Of WIX     thee.av-        10 reft.od the Oownpaymeol lo Pw,:lwer ud, 1111Jus .....,,cc1 u a taull or Ptaohasct', duaull ot pum.ul IO pansnph 8, 10
                  roimbuna Purchucr for 11,,o 11<1 COIi or c:wnuwloa ordlle, iooludlas IOY 1ppopria10 oddirio!III clw;ca rewed lbefflo. ud t1,c nc1 CO>t. ltac,..ity paid .,
                  lncwrcd by l'old,uct, (or updating tit., ..i.tin1 "'""' ot !he Pmnlses 01 of a ...,. mn'O)', 1.0d (II) the obUs,dons 1lltdu p112;npb 27 J.hlll IIIMY< w
                  rermiaalion oflhis ...tnc:L

,<jftdav11as10    22. If a cirle OJW11U11tloo discloscs jw!gmen11, banlauplcioa or otha l'Clunll lgliasl pcnom bovias 1WD01 tho samo as or similar to 1h11 of Sell<t, Seller lhall
Judgments,        deli>cr an allidavil Bl Clos ills showing that they ore not apiost Salla.
8a,i.,,,ptc11s,
elc. :

De/au/ls and      2J.           ( ■) 1rP1m:1w<rddwt1 hacun&:r, Seller's solo r<mocly lhaU bo to receive aad mAiD the Downpaym.,,, as llquidllod dam•ges. it bc1ns •BrC<d
Rtmtdi,i:         that Sollu'• clomqos la use or Purcllasor"s ddaull ,.;"11 t,o lmJIOl'ibl• 10 u.:erttin and that tho DoWDjllymcuJ comliMos o fair 1111d iasonable amouot or
                  damages -         ' " C!rcUOISWIOOS &Cd Q 001I pe,a)ly.
                                (b) lf Scllttdtlivl11 hcrc111u!u, Po!tlwtr &ball hawsuclr n:modie1 u l'1udwcr sluzll be eotidcd IO II law or in C'lllil)', including. but nor limned
                  10, spccilic paformmoo,

PurchaJer ••      24. All monoy paid on """°UOl of this eonlJBct, and tben n:asomblo • - of uaminllion or title to lhc Premises and of aoy owvoy and survey inspc<rion
Lien:             chorse,, .... horeby made lien, ... the PrcmlsC9, but &ueh liens aha II ROI oominue ofter defeull by Purelwcr Ulldi:r !hi■ coalrlcl.

NoliceJ.·         2S, Any norieo or other commWlioation ("Noli..') shall bo in writin11 and oithar (o) soot by either oflhc pani,s h<teto or by their mpecti.,. anomoys wha arc
                  bereby authorirtd to do 10 on !heir behalf or by tho ll&croweo, by rqiston:d or catifled owl, postaae prepaid, or

                                (b) delivered in pel10n or by ovemi!lbt oourior, with receipt admowlodsed, lo tho ""!"'<live oddl'CUCI JPYal in <hi, eootncl for tho ()Illy ond tl10
                  l!s"°wcc• to whom tho Notice U co be g,vcn, or to 11i;b other addmJ as auch party or Escrowee shall hereafter designa1e by N'otico given 10 the other party or
                  parties :iod tho llsomweo pur,uant to thi1 pangnph. l!aeh notice mailed 1h1ll be deemed given on the third bwiin... day followinM tho .Jota of mllilin11 the
                  same, ••ccpl   that aay notice lo EscloWC< slutll be doomed given only upon reeoipt by Eocroweo and eacll Notice dolivmd in pmon or by ovemighl courier
                  shall ho deomod given when delivered

No.               26. Thi1 conlr.ld may not bo uairrned by Pwthasor without tho prior written conoont of Seller io AOh instan.. and aoy pu!pOrlcd llli1111ment(1) mad,
Assignment:       without 1ueh co ...., sball bo ,-old.

                  27, Seller and Plil'Cbaseracl, 19p10SC111S 111d Wllllllll lo olh,rthal it hos DOI deall with any bmlw in coaaeclioa with !his sale Olhcrthao NONE C'Biolcer1
                  and Soller shall pay Broker any commission earned pursuant to a ,epm111 qrocmffll bctwcon Sella and Broker. Seller and Purclwer shall indemnify and
                  dofend each otbor ■piast any easts, claiaJf 1111d expcaso,, iach1di•1 ,euoaablo llltomoys' fees, llrisio& out or tho b<ca<h oo their respedivo 1)1111 or any
                  reproscnl&lion or ssreemem conralnod in lhii panJlllllh- The prcvt,lons orthl1 pa,aJlllllh wll 1urvl11e Closlns or, irClosing doa not occur, the termiouion of
                  lhisoonnw,
        Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 12 of 20
      Case
       Case1:18-cv-07871-NRB
            1:18-cv-07871-NRB Document
                               Document53-1
                                        46 Filed
                                            Filed07/21/20
                                                  08/21/20 Page
                                                            Page170
                                                                 171ofof335
                                                                         336




                  1st RIDER TO CONTRACT OF SALE


RIDER AITACHED TO AND MADE A PART OF THE CONTRACT OF SALE BETWEEN:

SEIJ.E~               MT. OLIVET CHURCH INC.

PURCHASER(S): MARIA T. NOBLE AND OR ASSIGNEE

PREMISES:            2176 GRAND CONCOURSE BRONX NEW YORK


1. ADDITIONAL EXCEPTIONS. Supplementing Paragraph 9: The premises are to be
sold and conveyed subject to the following matters, in addition to those matter listed in
Paragraph 9:

a) Covenants, restrictions, rights of way, easements, reservations and agreements of record,
if any, insofar as the same may now be in force or effect, provided same are not violated by
the present structure or use of the Premises, and do not render title uninsurable;
b) Any state of facts an accurate survey of the Premises may show, provided the same does
not render title unmarketable;
c) Building and zoning regulations and ordinances of the city, town or village in which the
premises lie which are not violated by the existing structure or its present.
d) Rights, if any, of the municipality in which the Premises are located or of any public
utility, telephone or cable television company, to install, maintain, operate and/or repair
pipes, wires cables, poles and related equipment in, under, over and upon the Premises;
e) Possible encroachments of fences and variations between record lines and fences;
encroachments or projections upon street or road of any stoops, areas, gratings, steps,
windows, balconies, ornaments, brick, leaves, trim and cornices and the like;
0 Any state of facts a personal inspection of the Premises would show;

2.REPAIRS.It is understood and agreed that seller shall not be under any obligation
whatsoever to make and/or pay for any repairs, alterations or improvements, including the
cost of any and all inspections required by the lending institution or any other organization
as a condition to the issuance of the mortgage commitment referred to previously.

3 .-ASSIGNMENTS. This contract may be assigned without the written consent of the
seller.

4. DISCLOSURES. In the event the Seller or Purchaser or any of the principals,
stockholders, directors, officers or employers of the Seller or Purchaser herein are
licensed Real Estate Brokers/Salesman the Seller and/or Purchaser acknowledged that
         Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 13 of 20
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page171
                                                                  172ofof335
                                                                          336



full disclosure of this fact has been made to them, and that the purchaser is purchasing
the property for possible resale at a profit.

5. MORTGAGE CONTINGENCY: If Purchaser is unable to obtain a commitment for
such mortgage Seller's attorney shall, upon request, have the right to see copies of the
application filed by the Purchaser (S) with the proposed mortgagee. If requested, Purchaser
(s) will request, in writing, that mortgagee send a copy of the application to Seller's
attorney.

       If Purchaser is unable to obtain a firm commitment within such time, then either
party may cancel this contract, subject to terms of preprinted contract, by written notice to
the other party and upon refund of the down payment terminate without further liability
on the part of either party to the other.

6. NOTICES. All notices under this contract shall be in writing, mailed, or delivered to
the office of counsel for the respective parties, that have represented said parties at the
signing of this contract, (or to successor counsel whose appearance has been so designated
in writing). However, all notices under this contract which would have the effect of
canceling and/or rescinding and/ or otherwise terminating this contract, including but not
limited to a Purchaser's failure to obtain mortgage commitment notice@ shall be so sent by
certified mail. Notices signed by said counsel shall be sufficient.

7. PERSONALI'IY. All personal property included in this sale will be conveyed in as is
condition, less normal wear and tear from the date of this contract to the closing of title.

8. VIOLATIONS. All notices of violation of law or municipal ordinance orders or
requirement, which in the aggregate do not exceed Five Hundred ($500.00) Dollars to
correct, noted in or issued by the Department of Housing and Buildings, Fire, Labor
Health or other State or Municipal Authorities having jurisdiction against or affecting the
premises at the date hereof shall be complied with by the Seller on or before closing and
the premises shall be conveyed free of same or a credit at Seller's option in order to correct
the violations. In the event cost of correcting such violations exceed Five Hundred
($500.00) Dollars in the aggregate, Seller shall have the right to elect, within ten (10) days
of receipt of written notice, to cure and consummate the transaction contemplated hereby
or to cancel this contract by written notice to Purchaser. In the event Seller elects to cancel
the contact pursuant hereto, Seller's sole liability shall be limited to the return of the
Deposit and the parties shall have no further rights or liabilities to each other under the
terms and provisions of this contract. Notwithstanding the foregoing, Purchaser may elect
to take the premises subject to such violations without any offset whatsoever and without
any claim against or liability on the part of the Seller, except as herein provided.
                                                                        falmc Ramir~1 , P.C.
                                                               751 C'ommonwi:alth Awnut:
                                                                  Bronx. N~w YNk 11)4 73
      ·1 i: ! · -, : ~- ;';,:1:.6()'.?') Fa;,;,:   7 I 8-:>,12-- 6630
                                                                 n1m irczla w@opton I ine. net
         Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 14 of 20
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page172
                                                                  173ofof335
                                                                          336




9. TRAVEL ALLOWANCE. In the event the closing of Title should take place outside
of the New York City Metropolitan area, or Westchester County the buyer shall pay the
sum of Three hundred Fifty ($350.00) as a travel allowance to the sellers attorney.

10. TITLE EXAMINATION. Purchaser agrees to order, immediately after obtaining
a mortgage commitment, an examination of the title to the premises to be made on
Purchaser's behalf, and, at least 10 days before the date for the closing of title, to send to
the attorneys for Seller a copy of the report of such examination of title and a written
statement of any objections to title of the closing of title hereunder. If Purchaser or
Purchaser's attorney fails to Give Seller's attorney such notice of objection (other than
bring down to date searches), then any defect or encumbrance of exception appearing on
such report of title, or affecting the premises at the time of closing, shall not be deemed to
be an objection to title or to the closing of title hereunder, and Purchaser shall take title
subject hereto.

11. INABILITY TO CONVEY TITLE. If the Seller shall be unable to convey title in
accordance with the provisions of this Agreement, any payments made by the Purchaser on
account of the purchase price, shall be refunded, together with the reasonable expense
incurred for examination of title (not exceeding the usual net charges of title issued, and
the net cost of a survey), whereupon this Agreement shall be terminated and neither party
hereto shall have any further rights again the other, except that, if the premises are affected
by any encumbrance, outstanding interest or expression of title not expressly consented to
herein by the Purchaser, which render the Seller's title to the premises unmarketable, and,
which may, according to reasonable expectations, be removed within fifteen (15) days, the
Seller shall have the privilege to remove or satisfy the same, and shall for this purpose be
entitled to an adjournment of the closing of title to the premises marketable. The
Purchaser may, nevertheless, accept such title as the Seller may be able to convey, without
reduction of the purchase price, or any credit against the same and without liability on the
part of the Seller.

12. CONTRACT MODIFICATION AND EXTENSION.                              Seller (s) does hereby
appoint Seller's attorney herein as his agent and Purchaser(s) does hereby appoint his
attorney, herein as his agent to execute any and all instrument in writing, having reference
to this contract including but not limited to, modifications thereof and extensions of time
for obtaining mortgage, if any, and extension of time for closing or otherwise.

13. DEED ACCEPTANCE. The acceptance of deed by Purchaser(s) shall be deemed to
be full performance and discharge and every agreement and obligation on the part of the
Seller(s) to be performed pursuant to the provisions of this agreement, except those, if any,
                                                      Jaime Rumir.::1, P.C.
                                                     75 J Comrnonwt:alth A. v~n.u~
                                                        Bronx. New 'fork 10473
     ·1 t·I.: 718 . j:f:! .. 66~9 I-ax.: 7 I 8--5,~2-6630
                                                 ramircziaw((jl<1ptonlinc.nct
         Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 15 of 20
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page173
                                                                  174ofof335
                                                                          336



which are herein specifically stated to survive the delivery of the deed.

14.     SUBMISSION NOT AN OFFER. The submission of this agreement by the Seller
or their attorneys to Purchaser does not constitute an offer or an acceptance of an offer.
This agreement shall not be binding upon the Sellers unless (i) the agreement has been
fully executed by the Purchaser and Seller, and a fully executed copy has been delivered to
each party by their respective attorneys; and (ii) Purchaser has paid the down payment
pursuant to Paragraph 1 of the form printed contract.

15. CONTRACT CANNOT BE RECORDED. The parties agrees that neither this
agreement nor any memorandum or notice thereof shall be recorded or tendered for
recording in the County Clerk's Office of the County in which the land is situated.
Purchaser further agrees that if this agreement, or any memorandum or short form thereof
shall be recorded in any such office, this agreement, upon notice by the Seller to the
Purchaser, may be deemed to void at Seller's option and of no further force and effect and
such notice, if reported, shall be deemed sufficient and adequate notice to third parties
that this agreement is void and of no further force and effect.

16. CONFLICT. If there is any conflict between the provisions contained in this
Addendum and the provision of the printed form contract, the provisions in this
addendum shall govern and be controlling to the extent necessary to resolve the conflict.

17. AMBIGU11Y. Both parties shall be deemed to have drafted this Agreement. In the
event any provisions are found to be ambiguous, same shall not be construed against either
party.

18. Purchaser shall have the right to inspect the premises within forty-eight (48) hours
prior to closing.


19. HEATING/COOLING BILLS. The purchasers herein acknowledged that they have
a right to the summary of the heating and/or cooling bills or a complete set of said bills,
under Section 17-103, Chapter 555 of the Laws of the State of New York commonly
known as the Truth in Heating Law. The purchasers herein waive their right to companies
of said bills and acknowledge that they have not requested them in connection with this
transaction.

20. At closing, the premises will have an operable single station smoke detecting alarm
device in accordance with the New York State Executive Law, Chapter 971, Section 270.5 .

                                                              .luiml:l Ramirc7.. P.C.
                                                        751 Ct)rnrnonw~alth Avenue
                                                           Rr011:-.. Nt•w York 1Cl473
      I'd.: ..,.18--542-·6(i.?.9 F:-11,,. .: 711{-:,sl2-6630
                                                   ramirczlaw@optl111li11~.net
         Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 16 of 20
       Case
        Case1:18-cv-07871-NRB
             1:18-cv-07871-NRB Document
                                Document53-1
                                         46 Filed
                                             Filed07/21/20
                                                   08/21/20 Page
                                                             Page174
                                                                  175ofof335
                                                                          336



21. PURCHASER REPRESENTATIONS. Purchasers warrant and represent (i)
that they have assets sufficient to complete this transaction; (ii) that they have no personal
knowledge of any circumstances that would render them unacceptable to any lending
institution by reason of outstanding loans, obligations or liabilities which would adversely
affect their credit standing; (iii) that until the closing of title, they will not deliberately or
knowingly change their financial status so as to render their mortgage application
unacceptable to the lending institution. Purchasers acknowledge and represent that this
transaction is not contingent on the Purchasers' ability to sell any other real or personal
property.


22. CERTIFICATE OF OCCUPANCY.Supplementing paragraph #16B of the printed
contract. This presentation shall not be construed to obligate Seller to incur any cost of
expense to obtain a·Certificate of Occupancy, Certificate of Completion and/or letter as
herein above provided; and in the event ~hat Seller cannot comply with this representation
without incurring any cost, Seller shall have the option of canceling this Contract and
returning to the Purchaser the down payment paid hereunder and thereupon the rights
and obligations of the parities shall cease and terminate unless Purchaser waives this
condition.

23. PREPARATION OF CONTRACT. In the event Purchaser is unable to obtain a
mortgage commitment in accordance to the terms of the Contract, Purchaser agrees to pay
the Seller's attorney the sum of one hundred and fifty ($150.00) dollars for preparation of
the Contract. Seller's attorney shall be authorized to deduct said amount form the
down payment

24. TERMITE INSPECTION.                    Purchasers shall order a termite inspection by a
reputable company, and if premises are found to be infested with termites or other wood
destroying insects, the Seller shall have the option of either canceling said contract or
curing premises of said infestation. Said termite inspection shall be completed within
twenty (20) days from the date hereof. The purchaser shall serve written notice upon
Seller's attorney within twenty (20) days after Purchaser receives the inspection report.

25. POSSESSION. Vacant and broom clean possession of the ENTIRE within
described premises shall be delivered to Purchaser within 7 days after the closing of title.
However, the attorney for the Seller shall hold in escrow the sum of $3,500.00 security for
the faithful performance of the above agreement. In the event that Seller does not deliver
vacant possession as set forth, then in that event, the attorney for the Seller is authorized to
pay out of said escrow deposit the sum of $375.00 per day to the Purchaser as liquidated
damages for each and every additional day that Seller remains in possession beyond the
agreed period. All adjustments to be as of the day of possession.
                                                            Jaime Rmnirt•z. P.C.
                                                    7) l Cmnrnllll\'.'~alth /\vc11ut-
                                                        BrMx. No;>w York l(J-173
      1·d .: 7 l 8-542-6621./   F;1i,,. .:   718-542-6630
                                                      ram irc:1.la~--!a!onl.111 Iin,, n ,,,
        Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 17 of 20
      Case
       Case1:18-cv-07871-NRB
            1:18-cv-07871-NRB Document
                               Document53-1
                                        46 Filed
                                            Filed07/21/20
                                                  08/21/20 Page
                                                            Page175
                                                                 176ofof335
                                                                         336




        In the event Seller unable to deliver premises vacant as of the date of closing, Seller
shall be entitled to an adjournment of up to ninety (90) days to bring a disposes proceeding
against its current tenant.

        If after (90) days, premises cannot be delivered vacant, Seller may at his option
cancel this contract and return to Purchaser the down payment paid hereunder and all
costs for any title expenses, mortgage application and cancellation fees, and appraisals.
Purchaser, at his option, may take title to the premises on the date of Closing, subject to
any tenancy remaining in the premises, whereby Seller shall assign any and all rights caused
of action, etc., against tenant to Purchaser. Seller shall be relieved of all claims and shall
bear no responsibility to continue or bring forth any proceedings against the tenant.

26. APPLIANCES. Notwithstanding the above,·seller's liability in connection with any
appliance shall be limited to the sum of ONE HUNDRED TWENTY FIVE ($125.00)
DOLLARS 00/100 per appliance. The Purchaser shall have the right to inspect the
premises within forty-eight (48) hours prior to closing and of taking possession in order to
ascertain the condition of the premises.

27. PROPER1Y CONDITION DISCLOSURE.Article 14 of the Real Property Law of
the State of New York ("the Property Condition Disclosure Act" or "PCDA") provides that
the Selier of a one (1) to four (4) family dwelling ("the Premises") must deliver to the
prospective Purchaser of the Premises prior to signing by the Purchaser of a binding
Contract of Sale a certified Property Condition Disclosure Statement ("PCDS") regarding
certain conditions and information concerning the Premises which are known to the
Seller. Such PCDS is not a warranty of any kind by the Seller or by any agency
representing the Seller in this transaction. It is not a substitute for any inspections or test
which may be conducted by the Purchaser or qualified agents on behalf of the Purchaser,
and · the Purchaser is encouraged to obtain his or her own independent professional
engineer inspections and environmental tests and is also encouraged to check public
records pertaining to the premises. Seller represents that Seller does not have actual
knowledge, records or personal recollection of facts and/or events suitable to accurately
complete the information requested to be set forth in the state formulated PCDS.

Section 465 of the PCDA provides that in the event that a Seller fails to deliver a PCDS
before the Purchaser signs a binding Contract of Sale, the Purchaser is to receive upon the
transfer of title a credit against the purchase price in the sum of $500.00. Seller hereby
offers to give the Purchaser, at closing, a credit against the purchase price in the sum of
$500.00. Purchaser hereby accepts the offer, in return for which credit; the Purchaser
hereby released the Seller from any obligation otherwise imposed by the PCDA to deliver a
PCDS.
                                                      .laim~ Rmnirer.. P.C.
                                               7:, I Cc)tntn~)ll\V~alth Avenue
                                                   Bronx. New York 10473
      Id .: --; i 8--5,l 2-6629 Fax.: 718-542-66'.-I)
           Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 18 of 20
         Case
          Case1:18-cv-07871-NRB
               1:18-cv-07871-NRB Document
                                  Document53-1
                                           46 Filed
                                               Filed07/21/20
                                                     08/21/20 Page
                                                               Page176
                                                                    177ofof335
                                                                            336




28. ADJOURNMENT FEE. In the event the seller's attorney appears at scheduled
closing and the closing has to be adjourned or cancelled through no fault of the Seller,
then Purchaser shall apply to the seller's attorney a fee of $250.00.


29.RETURNED CHECK. In the event the purchaser's down payment check is
dishonored then in that event seller's shall be entitled to all remedies at law including
contract cancellation and the purchaser shall pay seller's attorney the sum of $100.00 as a
service fee in addition to replacing said dishonored check with either a certified check or
official bank check.

30.    SHORT SALE.                   ( ) Short sale (check if applicable)
This transaction shall be subject to seller's mortgagee (s) accepting a short sale application
for the instant premises and shall be subject to any terms requested by mortgagee (s). If any
proposed terms are unacceptable to purchaser, purchaser shall have right to cancel
transaction and receive return of down payment. Seller acknowledges that he or she will
not receive any proceeds at closing.

31.    COURT APPROVAL. THIS TRANSACTION SHALL BE SUBJECT TO
COURT APPROVAL AS REQUIRED PURSUANT TO THE APPLICABLE
RELIGIOUS CORPORATION IAWS.



                                                               I 2)?'(~ . (). ~
                                                               ~rchaser


Seller                                                            Purchaser




                                                 .luiml:l Ramirt'z. P.C.
                                               75 I Comm(mw~a Ith Avt:11ue
                                                  Br~,nx . New York 1(1473
     l\•I.: 71 ~-~•t.2-6629 F,i!i..: 718-542 --66~1)
                                            t·ainire:.daw10J1ml,mli11,,   n,,,
              Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 19 of 20
            Case
             Case1:18-cv-07871-NRB
                  1:18-cv-07871-NRB Document
                                     Document53-1
                                              46 Filed
                                                  Filed07/21/20
                                                        08/21/20 Page
                                                                  Page177
                                                                       178ofof335
                                                                               336




Disclosure of Information on Lead-Based Paint and/or Lead-Based Paint Hazards

Lead Warning Statement
 Every purchaser of any interest in residential real property on which a residential dwelling was built prior to 1978 is
 notified that such property may present exposure to lead from lead-based paint that may place young children at risk
 of developing lead poisoning. Lead poisoning in young children may produce permanent neurological damage,
 including learning disabilities, reduced intelligence quotient, behavioral problems, and impaired memory. Lead
poisoning also poses a particular risk to pregnant women. The seller of any interest in residential real property is
 required to provide the buyer with any information on lead-based paint hazards from risk assessments or inspections
 in the seller's possession and notify the buyer ofany known lead-based paint hazards. A risk assessment or inspection
for possible lead-based paint hazards is recommended prior to purchase.

Seller's Disclosure
(a) Presence of lead-based paint and/or lead-based paint hazards (check (i) or (ii) below):
    (i) 0 Known lead-based paint and/or lead-based paint hazards are present in the housing
          (explain).

    (ii) l}l Seller has no knowledge oflead-based paint and/or lead-based paint hazards in the housing.
(b) Records and reports available to the seller (check (i) or (ii) below):
    (i) D Seller has provided the purchaser with all available records and reports pertaining to leadbased
             paint and/or lead-based paint hazards in the housing (list documents below).

         ~ Seller has no reports or records pertaining to lead-based paint and/or lead-based paint
              hazards in the housing.

Purchaser's Acknowledgment (initial)
(c) _ _ Purchaser has received copies of all information listed above.
(d) _ _ Purchaser has received the pamphlet Protect Your Family from Lead in Your Home.
(e) Purchaser has (check (i) or (ii) below):
     (i) ~ received a 10-day opportunity (or mutually agreed upon period) to conduct a risk assessment
           or.inspection for the presence of lead-based paint and/or lead-based paint hazards; or
     (ii) D waived the opportunity to conduct a risk assessment or inspection for the presence of
             lead-based paint and/or lead-based paint hazards.

Agent's Acknowledgment (initial)
(f) _ _ Agent has infonned the seller of the seller's obligations under 42 U.S.C. 4852(d) and is
aware of his/her responsibility to ensure compliance.

Certification of Accuracy
The following parties have reviewed·the infonnation above and certify, to the best of their knowledge, that the
inti .ation they have provided is true and accurate.


                                          Date                 Seller                                      Date
                                          Date                 Purchaser                                   Date

Agent                                     Date                 Agent                                       Date
  Case 1:18-cv-07871-NRB Document 1 Filed 08/28/18 Page 20 of 20
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page178
                                                           179ofof335
                                                                   336
   documents and take such other action as may be reasonably iequested by the other in order 10 carry out the intent and purpose of this contract. This
   subpara(ll'8ph shall survive Closin11.
                 (h) This contract is intended for the exclusive benefit of the parties hereto and, except as otherwise expressly provided herein, shall not be for the
   benefit of, and shall not create any rights in, orbe enfon:eable by, any other person or entity.


   IN WITNESS WHEREOF,                  this contract has been duly executed by the parties hereto.




   --Seller
       MT. OLIVET CHURCH INC.
                                               --'--l~)                                            ? i ( ~Purchaser
                                                                                                           !/J-~
                                                                                                                     '

                                                                                                                    MARIA T. NOBLE



                                                                                                                         Purchaser




    Attorney for Seller:JAIME RAMIREZ                                                 Attorney for Purchaser:
    Address:3058 CROSS BRONX EXPRESSWAY UNIT I                                        Address:
    BRONX, NEW YORK 1046S

                                                                                      Tel:                       Fax:
    Tel:718 542 6629                        Fax:718 542 6630

                      •
   Receipt of the Down payment is aclcnowlcdged and the UDdersigned agrees to act in accordance with the provisions of Paragraph 6 above.




                                                                      Escrowee

                 Contract of Sale                                                                                       PREMISES

    TITLE NO.                                                                         DISTRICT

                                                                                      SECTION
                                         TO
                                                                                      BLOCK
                              DISTRIBUTED BY

                           ~~~                                                        LOT

                           YOUR TITLE £XPERTS                                         COUNTY          or TOWN
             The Judicial Title Insurance Agency LLC
            800-281-TITLE (8485) FAX: 800-FAX-9396                                    STREET NUMBER ADDRESS
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page179
                                                           180ofof335
                                                                   336




                 EXHIBIT ''H''
      Case
       Case1:18-cv-07871-NRB
            1:18-cv-07871-NRB Document
                               Document53-1
                                        46 Filed
                                            Filed07/21/20
                                                  08/21/20 Page
                                                            Page180
                                                                 181ofof335
                                                                         336
                                                                               1

            1
                                 ORIGfNAL
         2         UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK
         3          -------------------------------------------x
                   MARIA TERESA NOBLE,
         4

         5                                                PLAINTIFF,
                              - against -
         6                                                18 CV 07871

         7
                   MOUNT OLIVET CHURCH, INC., aka MOUNT
         8         OLIVERT CHURCH, INC., aka MOUNT OLIVER
                   CHURCH INC. aka MOUNT OLIVE CHURCH INC. ,
         9         and ARACELIS STAATZ, as Trustee of Mount
                   Olivet Church,
        10

        11                                                DEFENDANTS.
                   -------------------------------------------x
        12
       13                                     DATE:   August 16, 2019
       14                                     TIME:   11:40 A.M.
       15

       16                       DEPOSITION of a non-party witness,
       17          LEDWIN OVIEDO, taken by the Defendant,
       18          pursuant to Court Order and to the Federal
       19          Rules of Civil Procedure, held at the law
       20          offices of Ortiz      &   Ortiz, L.L.P., 32-72
       21          Steinway Street, Astoria, New York 11103,
       22          before Sylvia Kemp, a Notary Public of the
       23         State of New York.
       24
_.J    25

      DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page181
                                                           182ofof335
                                                                   336

                                                                         2

      1
      2      APPEARANCES:
      3

   4         ORTIZ & ORTIZ, L.L.P.
                 Attorneys for Plaintiff
   5             32-72 Steinway Street, Suite 402
                 Astoria, New York 11103
   6             BY: NORMA ORTIZ, ESQ.
   7

   8
             DAVID J. BRODERICK, P.C.
   9             Attorney for Defendants
                 70-20 Austin Street, Suite 111
  10             Forest Hills, New York 11375
                 BY: DAVID BRODERICK, ESQ.
  11
  12

 13          ALSO PRESENT:
                 Kay Suwatte, Esq. with Ortiz           &   Ortiz
 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24
 25

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page182
                                                               183ofof335
                                                                       336
                                                                             3


          1

          2          FEDERAL              S T I P U L A T I O N S
       3

       4                IT IS HEREBY STIPULATED AND AGREED by
       5         and between the counsel for the respective
       6         parties herein that the sealing, filing and
       7         certification of the within deposition be
       8         waived; that the original of the deposition
       9         may be signed and sworn to by the witness
     10          before anyone authorized to administer an
     11          oath, with the same effect as if signed
     12          before a Judge of the Court; that an
     13          unsigned copy of the deposition may be used
     14          with the same force and effect as if signed
     15          by the witness, 30 days after service of the
     16          original   &     1 copy of same upon counsel for
     17          the witness.
     18
     19                IT IS FURTHER STIPULATED        AND   AGREED
     20          that all objections except as to form, are

     21          reserved to the time of trial.
     22

     23                       *      *     *     *
     24
)    25

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
            Case
             Case1:18-cv-07871-NRB
                  1:18-cv-07871-NRB Document
                                     Document53-1
                                              46 Filed
                                                  Filed07/21/20
                                                        08/21/20 Page
                                                                  Page183
                                                                       184ofof335
                                                                               336
                                                                                     4


                  1                            L. OVIEDO
                  2      LEDWIN            0 V I E D 0,

                  3      having been first duly sworn by a Notary
               4         Public of the State of New York, was
               5         examined and testified as follows:
               6         EXAMINATION BY
               7         MR. BRODERICK:
               8               Q.     Please state your name for the
               9         record.
             10                A.     Ledwin Oviedo.
             11                Q.     Where do you reside?
             12                A.     2153 Grand Concourse, Bronx, New
             13          York 10453.
             14                Q.     I'm going to be asking you a
             15          series of questions regarding an action
             16          brought by Ms. Noble against Olivet Church
             17          and Ms. Staatz.       Any time you don't
             18          understand my question, let me know and I'll
             19          rephrase it.      If any time you wish to speak
             20          to Ms. Ortiz during this deposition, feel
             21          free to do so.      If there is a question
             22         pending, I ask that you answer the question
             23          to the best of your ability first and make
             24         your answers verbal as the court reporter
,...., i.

1-~i         25         cannot take down head nods or head shakes.

            DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page184
                                                           185ofof335
                                                                   336
                                                                         5


      1                            L. OVIEDO
      2      In what capacity do you work for Ledwin
      3      Enterprises?
   4                A.    I'm the president and the real
   5         estate broker.
   6                Q.    In 2014, did you have an employee
   7         named Maria Noble?
   8                A.    She is not an employee.         She is
   9         self-employed.
 10                 Q.    That meant she got a 1099?
 11                 A.    Correct.
 12                 Q.    We are here about the property
 13          known as 2176 Grand Concourse.           You were the
 14         broker on that deal?
 15                 A.   Yes, I am.
 16                 Q.   What were the te:rms of that
 17         brokerage?
 18                 A.   What do you mean the terms?
 19                 Q.   Who did you sign the broker's
 20         agreement with?
 21                 A.   I didn't sign a broker agreement.
 22         It was verbal agreement.
 23                 Q.   That verbalized agreement was with
 24         whom?
 25                 A.   Ms. Staatz.

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page185
                                                           186ofof335
                                                                   336
                                                                         6


      1                            L. OVIEDO
      2             Q.    Were you going to receive a
      3      commission if that property was purchased?
      4             A.    That is correct.
   5                Q.    Do you recall what the commission
   6         rate was?
   7                A.    5 percent.
   8               Q.     Are you making any claim against
   9         Ms. Staatz or the church or do you intend to
 10          make any claim against Ms. Staatz or the
 11          church for the contract not going through?
 12                A.     If the contract doesn't go
 13          through, they will make a claim.
 14                Q.     Prior to 2014, how long have you
 15          been a real estate broker?
 16                A.     Maybe ten years more or less.
 17                Q.     When was Ledwin Enterprises
 18          formed?
 19                A.    April 18, 1991.
 20                Q.    How did you come about to be the
 21         broker regarding 2176 Grand Concourse?
 22                A.    Ms. Staatz wanted to sell her
 23         property very fast.         She was brought to me
 24         by a gentleman named Javier Garcia who was
 25         the music director of the church.

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page186
                                                           187ofof335
                                                                   336
                                                                         7

      1                            L. OVIEDO
      2             Q.    Do you recall roughly the time,
      3       the date when Mr. Garcia brought her to you?
      4             A.    More or less May of 2014.

      5             Q.    Do you have a file regarding the

      6      purchase of this property, brokerage of this

   7         property?

   8                A.    Yes.

   9                      MR • . BRODERICK:    At this time, I

  10                call for production of that file.
  11               A.     My attorney has that file.
 12                 Q.    Who is your attorney?

 13                A.     Not my attorney.       I don I t have an
 14          attorney at this point.          I think I sent the

 15          file here.

 16                Q.     You sent the file to Ms . Ortiz?

 17                A.     Correct.

 18                       (Whereupon, an off-the-record

 19                discussion was held.)

 20                Q.     Did you list this property at all?

 21                A.     No.

 22                Q.     Was there a reason why you didn't
 23          list the property?

 24                A.     She was looking for a buyer like
 25         yesterday and she wanted a quick sale.

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page187
                                                           188ofof335
                                                                   336
                                                                         8


      1                            L. OVIEDO
   2                Q.    How did Ms. Noble become the
   3         purchaser of this property?
   4               A.     She is also an agent for the
   5         brokerage and then they said we need to sell
   6         this property quick and she became
   7         interested in the property.
   8               Q.     Did you run any comps as to the
   9         value of the property at that time?
 10                A.     Yes, I ran some comps.
 11                Q.     What was the value of the property
 12          at that time?
 13                A.     Mid 500, 600.
 14                Q.    Are you familiar with the July 9,
 15          2014 contract for sale?
 16                A.     Yes.

 17                Q.    What was the purchase price of
 18          that contract?
 19                A.     $600,000.

 20                Q.    That would be roughly the comps l.n

 21         the area at that particular time?
 22                A.    More or less.
 23                Q.    Did you work with Mr. Ramirez as

 24         an attorney prior to July 9, 2014?
 25                A.    Yes.

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page188
                                                               189ofof335
                                                                       336
                                                                             9


          1                            L. OVIEDO
          2             Q.    In what capacity did you work with
          3      Mr. Ramirez?
          4             A.    I was a broker in deals and also a
          5      buyer of transactions.
          6             Q.    Was he always your attorney?
       7               A.     To some of the deals.
       8                Q.    Prior to July 9, 2014, how many
       9         deals roughly did he represent you on?
     10                A.     I think maybe like five or ten.
     11                Q.     Did you refer Ms. Staatz to
     12          Mr. Ramirez?
     13                A.     I gave her the option besides all
     14          the options that she has because she came
     15          with a set price in mind - this is what I
     16          want, 600,000 for the property.           She got it
     17          for the amount she asked and then asked some
     18          of the attorneys and decided to go with
     19          Mr. Ramirez.
     20                Q.     Did you or your company pay
     21          Mr. Ramirez a retaining fee for Ms. Staatz?
     22                A.    No.
     23                Q.    Do you know the date Ms. Noble
     24         executed or signed the contract of 2014?
)    25                A.    No.

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page189
                                                           190ofof335
                                                                   336
                                                                         10

      1                            L. OVIEDO
      2              Q.   Did you ever come in possession of
      3      the signed contract?
      4              A.   Yes.
   5                 Q.   Roughly when did you come in
   6         possession of the signed contract?
   7                 A.   After it was executed by the
   8         seller.
   9                      That was on or about July 9 of
 10          2014?

 11                  A.   I don't recall the specific date.

 12                  Q.   I want to refer you to the
 13          contract that begins on page 9 of
 14          Defendant's Exhibit A and I ask you is that
 15          a copy of the contract dated July 9, 2014?
 16                A.     It seems to be the contract.
 17                Q.     Does that refresh your
 18          recollection the date Ms. Staatz executed
 19          the contract?
 20                A.     Yes.
 21                Q.     That would be July 9, 2014?
 22                A.     Correct.
 23                Q.     From July 9, 2014 through today
 24         only with respect to 2176 Grand Concourse,
 25         have you had any communications with

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page190
                                                               191ofof335
                                                                       336

                                                                             11

          1                             L. OVIEDO
       2         Mr. Ramirez regarding this property?
       3                 A.      From July 2014?     Yes.
       4                 Q.      Those communications, were they
       5         oral, written, e-mail, something else?
       6                 A.      All the above.
       7                 Q.      Are you still in possession of any
       8         of the e-mails between yourself and
       9         Mr. Ramirez regarding this . property?
      10                 A.      I have to check my computer.
      11                         MR. BRODERICK:     I call for
      12                 production or e-mails between
     13                  Mr. Oviedo and Mr. Ramirez.
     14                  Q.      Do you recall writing any letters
     15          to Mr. Ramirez regarding this property?
     16                  A.      I don't remember.
     17                  Q.      Would they be in your file?
     18                  A.      If I have them, it would be in my
     19          file.        Most likely I don't think so but I
     20          will see.
     21                  Q.     With respect to the oral
     22          conversations with Mr. Ramirez, how many
     23          roughly did you have with him?
     24                  A.     So many.   He was looking for Ms.
)    25          Staatz because he needed documents and then

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page191
                                                           192ofof335
                                                                   336
                                                                         12

      1                             L. OVIEDO
      2      he called her and she didn't respond and
      3      then he called me because the file was not
   4         completed when we went to his office -
   5         sorry, I'm confusing.         Yes, so she was - he
   6         was representing her so he needed more
   7         documents showing that she has some type of
   8         power to sign documents, she was involved in
   9         the church.      She didn't have any documents
 10          at all.
 11                Q.     You went with Ms. Staatz to the
 12          Eronx County Clerk and were able to obtain
 13          the corporate documents?
 14                A.     By the third time I went with
 15          there with her.        I went three times.
 16                Q.     Who paid for the production of the
 17          documents.
 18                A.     I paid.
 19                Q.     Did you pay checks?
 20                A.     I think I paid cash.        Everything I
 21         paid, I put under her name.
 22                Q.     You had to go to the Bronx County
 23         Clerk and not the Secretary of State because
 24         the corporation, the church, was formed like
 25         the 1930s.      Correct?

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page192
                                                           193ofof335
                                                                   336

                                                                         13

      1                            L . OVIEDO

      2             A.    I believe that was somehow 1942

      3      and then it was a crazy process but we got

   4         it.

   5                Q.    Ms. Staatz went with you and

   6         complied with you?

   7                A.    That is correct.

   8                Q.    Do you know if there is any

   9         agreement whereby Ms. Staatz in 2014 agreed

  10         to comply with the AG process?

  11               A.     Not that I recall but she knew she

 12          had to get a set of documents in order for

 13          the file to be submitted to AG.

 14                Q.     How do you know she knew that?

 15                A.     It was plain to her and then the

 16          attorney was calling her and they talked

 17          sometimes from my office because sometimes

 18          her phone was disconnected.          I don't have

 19          those documents her saying from my office.

 20          I don't have those documents.

 21                Q.     Who told her?

 22                A.     The attorney, Ramirez.

 23                Q.    Were you present during any of

 24         these conversations?

 25                A.     I was present because they did it

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page193
                                                           194ofof335
                                                                   336

                                                                         14

      1                            L. OVIEDO

      2      in my office.

      3             Q.    Mr. Ramirez met with Ms. Staatz at

   4         your office?

   5                A.    No, he never came to my office.

   6         She came to my office to call him from my

   7         office.

   8                Q.    You could only hear Ms. Staatz's

   9         conversation?

  10               A.     Yes.    I don't have those

  11         documents.

 12                Q.     Did Mr. Ramirez make an

 13          application to the attorney office for Ms.

 14          Staatz?

 15                A.     I don't think so because he

 16          doesn't have all the documents he requested.

 17                Q.     Did he give you a list of

 18          documents he requested?

 19                A.     No, he gave it to Ms. Staatz.

 20                Q.     When you say he gave it to Ms.

 21          Staatz, was that in writing?

 22                A.     I don't recall.

 23                Q.     Did she take any notes while she

 24         was in your office calling Mr. Ramirez, did

 25         she take notes?

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page194
                                                                195ofof335
                                                                        336

                                                                              15

           1                           L. OVIEDO
        2               A.     Yes, she took some notes.
        3               Q.     Did you make a copy of those
        4         notes?
        5               A.     No.

        6               Q.     The contract for the purchase of
        7         the property dated July 9, 2014 makes
        8         reference to a $15,000 deposit.           Did you
        9         make a copy of the check?
      10                A.     Yes.
      11                Q.     Do you know if that check was ever
      12          cashed?
      13                A.     I don't believe it was cashed.
      14                Q.    Do you know why that check wasn't
      15          cashed?
      16                A.    Because I believe he was saying he
      17          is not making any more actions unless she
      18         brought in all the files.          That check was
      19         run by three different attorney offices and
      20         none of the attorneys cashed the check.               It
      21         wasn't cashed by Mr. Ramirez.
      22                Q.    Are you aware if Ms. Noble wrote a
      23         check to Mr. Ramirez for $1,000 for
      24         a deposit of the July 2014 contract?
:)    25                A.    I don't remember.

     DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page195
                                                           196ofof335
                                                                   336
                                                                         16

      1                            L. OVIEDO
      2             Q.    Are you aware if she wrote a
      3      $14,000 check on her own behalf to Mr.
      4      Ramirez for the purchase of this contract?
      5             A.    Not that I can remember.
   6                      MS. ORTIZ:      Off the record.
   7                       {Whereupon, an off-the-record
   8                discussion was held.)
   9                Q.   ·was the July 9, 2014 contract
  10         superseded by another contract?
 11                A.     Meaning?
 12                       MS. ORTIZ:      I'll object to that
 13                because it is calling for a legal
 14                conclusion.
 15                Q.     Did there come a time when Ms.
 16          Staatz of the church entered into a second
 17          contract with Ms. Noble?
 18                A.     Correct.
 19                Q.     I'll show you what is marked
 20          Defendant's Exhibit C and I ask have you
 21          ever seen that document before?
 22                      MS. ORTIZ:      Do you remember seeing
 23                the contract is the question?
 24                      THE WITNESS:       No.
 25                Q.    Do you recall whether in 2015 the

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page196
                                                               197ofof335
                                                                       336
                                                                             17

       1                               L. OVIEDO
       2          contract price was reduced from 600,000 to
       3          $500,000?

       4                A.    Yes, I recall it was reduced.
       5                Q.    Not the date because you said you
       6         didn't recognize this document, do you know
       7         roughly when the contract price was reduced?
       8                A.    No, I don't remember.
       9                Q.    Do you know the purpose for the
      10         reduction of the contract price?
      11               A.     The house was in disrepair meaning
      12         that we were going nowhere in terms of the
     13          process so we assume a house that you don't
     14          fix gets worse so that is what happened
     15          there, my understanding that is what
     16          happened there.
     17                Q.     I'll show you what is marked
     18          Defendant's Exhibit Band have you seen that
     19          document before?
     20                A.     The check?
     21                Q.     Yes.

     22                A.     Yes, it looks familiar.
     23                Q.     Was Defendant's Exhibit B, was
     24          that the down payment check that Ms. Noble
)    25          wrote to Mr. Ramirez to the best of your

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page197
                                                           198ofof335
                                                                   336

                                                                         18

      1                            L. OVIEDO
      2      knowledge?
      3              A.   I don•t recall.       I don't remember.
      4              Q.   I want to show you what is marked
   5         as Defendant's Exhibit D for identification
   6         and ask have you seen that document before?
   7                 A.   Yes.
   8                 Q.   What is that document?
   9                 A.   Contract sale.
 10                  Q.   What is the date on that contract?
 11                  A.   May 16, 2017.
 12                  Q.   Was that contract executed by
 13          Ms. Noble as far as you know?
 14                  A.   As far as I know, yes, by both of
 15          them.
 16                  Q.   Did the board authorize that
 17          contract to be signed?
 18                  A.   I believe it was authorized.
 19                  Q.   That contract, Defendant's Exhibit
 20         D, makes reference to a purchase price of
 21         $500,000?
 22                  A.   Yes.
 23                  Q.   As far as you know, your personal
 24         knowledge, the board approved that process?
 25                A.     That is correct.       When I say

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page198
                                                           199ofof335
                                                                   336
                                                                         19

      1                            L. OVIEDO
      2      approved, I don't know if they approved in
      3      writing by that time or how they approved it
   4         but they were going there and supporting her
   5         at this time of this contract.
   6                 Q.   Did there come a time you are
   7         aware of that Mr. Ramirez started
   8         representing Ms. Noble with respect to this
   9         sale of this property?
 10                  A.

                     Q.   When did he become her attorney?
                     A.   On the last contract as far as I
 13          know.
                     Q.   On the 2017 contract?
 15                  A.

                     Q.   Do you know who represented
 17          Ms. Noble on the July 9, 2014 contract?
 18                  A.   Ms. Browne.
 19                  Q.   I'll show you Defendant's Exhibit
 20         Hand ask you have you seen that document
 21         before?
 22                  A.   Yes.
 23                  Q.   Does that refresh your
 24         recollection as to who represented
 25         Ms. Noble?

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page199
                                                           200ofof335
                                                                   336

                                                                         20

      1                            L. OVIEDO
      2             A.    Santos.

      3             Q.    That document, did that come from

      4      your file or come from someplace else?

   5               A.     It came from my file I believe.

   6                Q.    Did you have any conversations

   7         with Ms. Santos about the purchase of this

   8         property?

   9               A.     Yes.

 10                Q.     Do you recall the sum and

 11          substance of those conversations?

 12                A.     When is she going to be ~)le to

 13          see her client was the only conversation I

 14          had with her.

 15                Q.     Did you ever have any e-mails

 16          between you and Ms. Santos regarding this

 17         property alone?

 18                A.    Not that I remember.

 19                Q.     I want to show you what has been

 20         marked Defendant's Exhibit I.            Have you seen

 21         that document before?

 22                A.    Yes.

 23                Q.    What is that document?

 24                A.    It is an amendment to a contract.

 25                Q.    Do you know if that document was

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page200
                                                           201ofof335
                                                                   336

                                                                         21

      1                            L. OVIEDO
      2      ever executed or signed by Ms. Noble or Ms.
      3      Staatz or both?
   4                A.    I don't know.
   5               Q.     Do you know who prepared that
   6         document?
   7               A.     Seems to be Mr. Ramirez.
   8               Q.     I want to show you what has been
   9         marked as .Defendant's Exhibit F for
 10          identification.       Have you ever seen that
 11          document before?
 12                A.     Yes.
 13                Q.     What is that document?
 14                A.     The check for the down payment.
 15                Q.     The down payment for which
 16          property?
 17                A.     2176 Grand Concourse.
 18                Q.     On which contract?
 19                A.     Suppose to be the 2017 contract.
 20                Q.    Do you know who the owner of
 21         Urvany Investment Group LLC is?
 22                A.    Maria Noble is the sole member.
 23                Q.    Do you have any interest in her
 24         being in the investment group?
 25                A.    No.

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page201
                                                           202ofof335
                                                                   336
                                                                         22

      1                            L. OVIEDO
      2             Q.    Defendant's Exhibit G for
      3      identification, have you seen that document
   4         before?
   5               A.     Yes.
   6                Q.    What is that document?
   7               A.     That is a retainer that was paid
   8         by the buyer to the seller's attorney
   9         because the seller's attorney· decided not to
 10          move forward until paid.          It is a loan from
 11          the buyer to the seller.
 12                Q.     Ms. Noble intended to recover that
 13          money at the closing of the property?
 14                A.     Correct.
 15                Q.     In form of a seller's concession
 16          or whatever?
 17                      MS. ORTIZ:      If you know.
 18                A.     I don't know if she is planning to
 19          recover it but she paid that money to cover
 20          the retainer for the seller attorney.
 21                Q.    Did you have any conversations
 22         with Ms. Brown regarding the purchase of
 23         this property?
 24                A.    Yes.
 25                Q.    What was the sum and substance of

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page202
                                                                203ofof335
                                                                        336
                                                                              23

           1                              L. OVIEDO
           2      those conversations?
           3               A.      She was representing first Maria,
        4         and after going through so many attorneys
        5         like I call her and say do you have an
        6         attorney that would be able to help this
        7         whole sale happen and she has to deal with
        8         the AG.         Then she says she may be able to
        9         ·help.        This was after we went through
      10          Ramirez representing, Myrna Socorro and
      11          third attorney is Jonathan Nelson, then
      12          there was another attorney in Brooklyn that
      13          Mr. Staatz got but I don't remember his
      14          name.         Then we were like we don't have an
      15          attorney, and then I call several attorneys
      16          asking who knows about how to deal with the
      17         AG process.         Then she said I would be able
      18          to help, and that is how she became the
      19          attorney for the church.
      20                   Q.     Are there any e-mails between you

      21         and Ms. Browne regarding the purchase of

      22          this property only?
      23                  A.      I would have to check.
      24                          MR. BRODERICK:   I call for

-~    25                production of those documents if they

     DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page203
                                                               204ofof335
                                                                       336

                                                                             24

          1                             L. OVIEDO

          2             exist.

          3             Q.    Are this any written letters or

          4      faxes between you and Ms. Browne you are

          5      aware of?

       6               A.     I have to check.

       7                      MR. BRODERICK:        I call for

       8               production of those documents.

       9               Q.     You mentioned Mr. Nelson.          Did you

     10          have any conversations with Mr. Nelson

     11          regarding this process?

     12                A.     Yes.     I don't know how we got to

     13          there but I went with Ms. Staatz to

     14          Mr. Nelson's office and then he asked for

     15          documents, he asked for a retainer that she

     16          didn't have.        We stayed there for months.

     17          When I say we, we went there three times as

     18          far as I remember.       He couldn't do anything

     19          with the AG as well.        He was missing

     20          documents and he was missing a retainer.

     21                Q.    Do you have any e-mails between

     22         you and Mr. Nelson?

     23                A.    I don't remember but I can check.

     24                      MR. BRODERICK:       I call for
\
I
     25                production of any e-mails between

    DIAMOND REPORTING (877) 624-3287 info@diarnondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page204
                                                           205ofof335
                                                                   336

                                                                         25

      1                            L. OVIEDO
      2             Mr. Nelson and Mr. Oviedo.

      3            Q.     Did Ms. Staatz state to you she

      4      was not going to complete the sale?

      5            A.     Yes.    At the end, she said she has

   6         another buyer with a higher number, higher

   7         price, that she is not going to do it.

   8               Q.     Did she tell you what that higher

   9         price is?

 10                A.     No.

 11                Q.     When you said higher price, did

 12          she ask you to bid higher than the $500,000?

 13                A.     Yes, she asked me to bid higher,

 14          and I said,    "Okay, I have to relay that to

 15          the buyer.     What is the number you are

 16          looking for?"       She didn't say anything,

 17          "I'll let you know."        That was it.

 18                Q.     To the best of your recollection,

 19         what was the rough date, month and year of

 20         that conversation?

 21                A.     I think it was last year.         I don't

 22         remember the date.        That was I believe after

 23         she fired Laura.

 24                Q.     Did you document that in any

 25         writing to Ms. Staatz?

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page205
                                                           206ofof335
                                                                   336

                                                                         26

      1                            L. OVIEDO
   2                 A.   Document what?
   3                 Q.   Did you document conversation
   4         where Ms. Staatz told you she was not going
   5         to go through with the deal?
   6                 A.   No.
   7                 Q.   Did you tell Ms. Noble that Ms.
   8         Staatz did not intend to go through with the
   g·        deal?
  10                 A.   Yes, I told her.
  11                 Q.   Did you put that in writing, that
  12         conversation?
 13                  A.   No.
 14                  Q.   Did you -put in writing to
 15          Ms. Browne regarding that?
 16                A.     No.
 17                Q.     Do you keep a log of the phone
 18          calls and conversations you had with Ms.
 19          Staatz?
 20                A.     No.
 21                Q.     Do you know roughly how many phone
 22          calls with Ms. Staatz?
 23                A.     I don't know, maybe couple of
 24          thousand.
 25                Q.     Do you still have the same cell

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page206
                                                           207ofof335
                                                                   336

                                                                         27

      1                            L. OVIEDO

      2      phone provider?
      3             A.    Yes.
   4                      MR. BRODERICK:       I'll call for the
   5                cell phone records of Mr. OViedo .
   6               Anything else can be blacked out but
   7                the any phone number to Ms. Staatz.
   8               Q.     Did you ever give Ms. Staatz any
   9         money to go through with this deal?
  10               A.     Yes.
 11                Q.     How much did you give her?
 12                A.     I don't recall.       I paid her cash -
 13          200, 300.

 14                Q.     Not in total but you never gave
 15          her 10,000, like that?
 16                A.     No.
 17                Q.     The petty cash was to facilitate
 18          further payment of the court fees when you
 19          went to court and cab fare?
 20                A.     Also for food.
 21                Q.     Did Ms. Staatz ever tell you that
 22          she wanted a $100,000 in her pocket from
 23          this deal?
 24                A.     I don't recall.      She wants all the
 25         money in her pocket.         She wants the entire

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page207
                                                           208ofof335
                                                                   336

                                                                         28

      1                            L. OVIEDO

   2         proceeds of the sale and that is where she

   3         got in the situation with Ms. Browne because

   4         Ms. Browne says the proceeds of the sale

   5         should go into another entity.            Then she

   6         said that is my property, I want my money.

   7         Then Ms. Browne says it is not your money,

   8         it is the church money.

   9                Q.    Were you present during that

  10         conversation or was that a conversation

  11         relayed to you by Ms. Browne?

 12                A.     It was relayed to me by Ms. Staatz

 13          and relayed to me by members of the board.

 14                Q.     Other than Ms. Staatz reference to

 15          a possible other purchaser, was there any

 16          other indication where she said she is not

 17          going through with the contract in writing

 18          or otherwise?

 19                A.     Yes, it is a partner she has.           She

 20          has when she came to me, it is clear she had

 21          another buyer for the property that was

 22          Felicia Sarbong and she has a sale.            She

 23          took a loan, Ms. Staatz took a loan from

 24         Ms. Sarbong for $35,000 and then they

 25         appeared to have a deal for 475.            After that

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
        Case
         Case1:18-cv-07871-NRB
              1:18-cv-07871-NRB Document
                                 Document53-1
                                          46 Filed
                                              Filed07/21/20
                                                    08/21/20 Page
                                                              Page208
                                                                   209ofof335
                                                                           336

                                                                                 29

              1                             L. OVIEDO
           2         is when she came to me to get 600,000 that
           3         she asked for $600,000 and got her full ask.
           4                Q.    Ms. Sarbong was before the
           5         July 2014 contract or after?
           6               A.     Before.     Since that, they have
           7         some type of verbal agreement that Ms.
           8         Staatz didn't comply with.
           9               Q.     When did you discover about that
         10          contract verbal agreement?
         11                A.     After we got into this situation.
         12                Q.     Did Ms. Sarbong or anyone on her
         13          behalf ever provide you proof of this 35,000
         14          payment?
         15                A.     I received a document notarized
         16          stating that Ms. Staatz or the church or
         17          both owed Ms. Sarbong that money.
         18                       MR. BRODERICK:        I call for
         19                production of that document.
         20                Q.    Ms. Sarbong was notifying you of a
         21          lien against the property of $35,000
         22         basically?
         23                A.    No, she lent the money to the


.   ,    24

         25
                    church and Ms. Staatz because she was
                    getting the real estate for $475,000 and she

        DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page209
                                                               210ofof335
                                                                       336

                                                                             30

       1                               L. OVIEDO
       2         didn't get this sale.         Ms. Staatz didn't
       3         went through with the sale because she found
       4         she got $600,000 she has from Ms. Noble.
       5                 Q.   If the sale went through for the
       6         $600,000, was Ms. Sarbong going to be paid

       7         back the $35,000 from those proceeds if you
       8         know?
       9                 A.   That is what they later on agreed
     10          she would do.
     11                  Q.   Other than the Sarbong contract,
     12          were there any other contracts that you are
     13          aware of executed by the church or Ms.
     14          Staatz in a document that she had this other
     15          buyer for more money?
     16                A.     Just verbal.      She said I have a
     17          buyer and then I have she was trying to get
     18          other buyer but she needs to close quick.
     19                       MR. BRODERICK:       I have no further
     20                questions.
     21          EXAMINATION BY
     22         MS. ORTIZ:
     23                Q.     Have you had any conversations
     24         with other board members about the sale?
J    25                A.     Yes.

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page210
                                                           211ofof335
                                                                   336

                                                                         31

      1                            L. OVIEDO
      2              Q.   Who have you spoken to?
   3                 A.   All of them.
   4                 Q.   Who were they?
   5                 A.   Auguste Nipabi, I spoke to
   6         Leo Fergueson, and I spoke to
   7         Felicia Sarbong.       They met at my office
   8         several times for that thing for sale.
   9                 Q.   Could you tell me what the
 10          substance of those conversations were?
 11                  A.   That they wanted to sell the
 12          property, they were loc-king for help any
 13          means to pay for the retainer.           They want to
 14          sell.
 15                  Q.   Did they meet with you without Ms.
 16          Staatz present?
 17                  A.   No, she was always present.
 18                  Q.   She was always present?
 19                  A.   Yes.
 20                  Q.   Is this before the contract was
 21          signed or after the first contract was
 22          signed in 2014?
 23                  A.   That was after.
 24                  Q.   Why did you have to give Ms.
 25         Staatz money for food?          You testified

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page211
                                                               212ofof335
                                                                       336

                                                                             32

          1                            L. OVIEDO
          2      earlier you had to give her money for food.
          3             A.    Because she didn't have any money.
          4             Q.    Why did you say that?
       5               A.     I started lending her money, 200

       6         or $300 and she was paying me back the
       7         money, and then come the time I stopped
       8         collecting what I was lending her.             I said
       9         you don't owe me, keep the money.            She used
     10          to come and give me 20, 50, 100 and I gave
     11          it to her.
     12                Q.     Because she needed money?
     13                A.     She needed money.       She was by
     14          herself so.
     15                Q.     Did she ever live in the building?
     16                A.     As far as I know, she lived on the
     17          third floor.
     18                Q.     Does she live there now?
     19                A.     As far as I know, she lived there
     20         now.
     21                Q.     Do you still see her in the
     22         office?
     23                A.     No.
     24                      MS. ORTIZ:      That is all I have.
j    25         EXAMINATION AGAIN BY

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page212
                                                               213ofof335
                                                                       336

                                                                             33

          1                            L. OVIEDO
       2         MR. BRODERICK:
       3                Q.    Other than Ms. Staatz, because I
       4         want you to understand I represent both the
       5         church and Ms. Staatz, did any other member

       6         of the board tell you they would not go

       7         through with this sale?

       8                A.    No.    The only one that was not
       9         complying with Ms. Staatz was Felicia
      10         Sarbong.
      11                      MS. ORTIZ:      What do you mean

     12                 complying?

     13                       THE WITNESS:      They have arguments
     14                because she owes money.          Felicia says

     15                 it was more than 35,000 so they were
     16                arguing.      Felicia says she didn't want

     17                to do anything that has to deal with

     18                Ms. Staatz, but she agreed to the sale.
     19                Q.     As far as you know, Mr. Nipabi was

     20          willing to sell the property?

     21                A.     All of them, they signed.

     22                Q.     They are still willing to sell the

     23          property?
     24                A.     That was the last document I saw.
)    25                Q.     Other than Ms. Staatz, did the

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page213
                                                           214ofof335
                                                                   336

                                                                         34

      1                            L. OVIEDO
      2      board fire Ms. Browne to the best of your
      3      knowledge?
      4            A.     No.
      5             Q.    Did Ms. Browne ever tell you the
   6         board fired her from proceeding forward?
   7               A.     I don't recall that.
   8                      MR~   BRODERICK:     No further
   9               questions.
 10                       (Whereupon, at 12:20 P.M., the
 11                Examination Before Trial was
 12                concluded.)
 13

 14

 15

 16

 17
 18

 19

 20

 21

 22

 23

 24

 25


DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page214
                                                               215ofof335
                                                                       336

                                                                             35

          1                            L. OVIEDO
          2                    DECLARATION
          3

       4                I hereby certify that having been first
       5         duly sworn to testify to the truth, I gave
       6         the above testimony.
       7

       8              I FURTHER CERTIFY that the foregoing
                       .               .                .
       9         transcript is a true and correct transcript
     10          of the testimony given by me at the time and
     11          place specified hereinbefore.
     12

     13

     14
                                                LEDWIN OVIEDO
     15

     16

     17          Subscribed and sworn to before me
     18          This          day of - - - - -20
     19

     20
                        NOTARY PUBLIC
     21

     22

     23

     24
)    25

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page215
                                                               216ofof335
                                                                       336

                                                                             36

          1                            L. OVIEDO
◄

       2                             E X H I B I T S
       3         DEFENDANT EXHIBITS

       4         LETTER       DESCRIPTION                            PAGE

       5          (None)

       6

       7                               I ND E X
       8

       9         EXAMINATION BY                                    PAGE

     10          MR. BRODERICK                                     4, 33

     11          MS. ORTIZ                                         30

     12

     13

     14                INFORMATION AND DOCUMENTS REQUESTED

     15          INFORMATION AND/OR DOCUMENTS                        PAGE

     16          Purchase of property files                          7

     17          E-mails between Oviedo        &   Ramirez           11

     18          E-mails between Oviedo        &   Browne            23

     19          Letters, faxes between Oviedo & Browne              24

     20          E-mails between Nelson        &   Oviedo           24

     21          Cell phone records to Ms. Staatz                   27

     22         Document of money owed Sarbong                      29

     23

     24

     25

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page216
                                                           217ofof335
                                                                   336
                                                                         37

      1                            L. OVIEDO
   2                        C E R T I F I CA T E
   3

   4         STATE OF NEW YORK              )
                                                   ss. :
   5         COUNTY OF NEW YORK             )

   6

   7                     I, SYLVIA KEMP, a Notary Public for
   8         and within the State of New York, do hereby
   9         certify:
 10                      That the witness whose examination
 11          is hereinbefore set forth was duly sworn and
 12          that such examination is a true record of
 13          the testimony given by that witness.
 14                      I further certify that I am not
 15          related to any of the parties to this action
 16          by blood or by marriage and that I am in no
 17          way interested in the outcome of this
 18          matter.
 19                     IN WITNESS WHEREOF, I have hereunto
 20          set my hand this 16th day of August, 2019.
 21

 22

 23
                          ~~      SYLVIA KEMP
 24

 25

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed   07/21/20
                                      L ov:rcoo08/21/20 Page
                                                         Page217
                                                              218ofof335
                                                                      336                                                    .
                                                                   24/3 24/4 25/15 30/12        33/4
   $                             5                                 33/22                       BRODERICK [5] 2/8 2/1 O
   $1,000 [1] 15/23              5 percent [1] 6/7                area [1] 8/21                 4/7 33/2 36/10
   $100,000 [1] 27 /22           50 [1] 32/10                     arguing [1] 33/16            broker (6] 5/5 5/14 5/2 'I
   $100,000 in [1] 27 /22        soo r11 8/13                     arguments [1] 33/13           6/15 6/21 9/4
   $14,000 [1] 16/3                                               as [29] 1/9 3/11 3/14 3/20   broker's [1] 5/19
   $15,000 [1] 15/8
                                 6                                 4/5 4/24 5/13 8/8 8/23 18/5 brokerage [3] 5/17 7/6 8/5
   $15,000 deposit [1] 15/8      600 [1) 8/13                      18/1318/13 18/14 18/14      Bronx [3] 4/12 12/12 12/22
   $300 [1] 32/6                 600   ooo r31 9116   1112 29/2    18/23 18/23 19/12 19/12     Brooklyn [11 23/12
   $35,000 [3] 28/24 29/21                                         19/24 21/9 24/17 24/18      brought [4] 4/16 6/23 7/3
    30/7
                                 7                                 24/19 32/16 32/16 32/19      15/18
   $35,000 and [1] 28/24         70-20 [1] 2/9                     32/19 33/19 33/19           Brown [1] 22/22
   $35,000 from [1] 30/7         72 f2l 1/20 2/5                  ask [7] 4/22 10/14 16/20     Browne [12] 19/18 23/21
   $475,000 [1] 29/25                                              18/6 19/20 25/12 29/3        24/4 26/15 28/3 28/4 28/7
   $475,000 and [1] 29/25
                                 A                                asked [6] 9/17 9/17 24/14     28/11 34/2 34/5 36/18
   $500,000 [3} 17 /3 18/21      a deposit [1] 15/24               24/15 25/13 29/3             36/19
    25/12                        A.M [1) 1/14                     asking [2] 4/14 23/16        building [1] 32/15
   $600,000 [4] 8/19 29/3 30/4   ability [1] 4/23                 assume [1] 17/13             buyer [1 O] 7 /24 9/5 22/8
    30/6                         able [5] 12/12 20/12 23/6        Astoria [2] 1/21 2/5          22/11 25/6 25/15 28/21
   $600,000 and [1] 29/3         23/8 23/17                       attorney [20] 2/9 7 /11 7/12 30/ 15 30/'I 7 30/'18
   $600 000 she r11 30/4        about [7] 5/12 6/20 10/9           7/13 7/14 8/24 9/6 13/16
                                                                   13/22 14/13 15/19 19/11
                                                                                               C
                                 20/7 23/16 29/9 30/24
   0                            above [2] 11 /6 35/6               22/8 22/9 22/20 23/6 23/11 cab [1] 27 /19
   07871 [11 1/6                action[2] 4/1537/15                23/12 23/15 23/19           call [10) 7/10 11/1114/6
                                actions [1] 15/ 17                attorneys [5] 2/4 9/18 15/20 23/5 23/15 23/24 24/7
   1                            administer [1] 3/10                23/4 23/15                   24/24 27 /4 29/18.
   10,000 [11 27 /15            after [10] 3/15' 10/7 23/4        August [2] 1/13.37/20        called [2] 12/2 12/3
   100 (1) 32/10                 23/9 25/22 28/25 29/5            Auguste [1] 31/5             calling [3] 13/16 14/24
   10453 [1] 4/13                29/11 31/21 31/23                Auguste Nipabi [1] 31/5       16/13
   1099 [1] 5/10                AG [5] 13/10 13/13 23/8           Austin [1] 2/9               calls [2] 26/18 26/22
   11 [1] 36/17                  23/17 24/19                      authorize [1] 18/16          came (6] 9/14 14/5 14/6
   111 [1] 2/9                  AGAIN [1] 32/25                   authorized [2] 3/10 18/18     20/5 28/20 29/2
   11103 [2] 1/21 2/5           against [5] 1/5 4/16 6/8          aware [5] 15/22 16/2 19/7    can [3] 16/5 24/23 27 /6
   11375 [1] 2/10                6/10 29/21                        24/5 '.10/'l 3              cannot [1] 4/25
   11:4011] 1/14                agent [1] 8/4                                                  capacity [2] 5/2 9/2
                                agreed [5] 3/4 3119 13/9
                                                                  B                            cash [3] 12/20 27/12 27/17
   12:20 [11 34/10
   16 [2] 1/13 18/11             30/9 33/18                       back [2] 30/7 32/G           cashed [5] 15/12 15/13
   16th [1] 37/20               agreement [7] 5/20 5/21           basically [1] 29/22           15/15 15/20 15/21
   18 [2] 1/6 6/19               5/22 5/23 13/9 29/7 29/10        be [20] 3/7 3/9 3/13 4/14    cell [31 26/25 27 /5 36/21
   1930s [1] 12/25              aka [3] 1/7 1/8 1/8                6/20 8/20 10/16 10/21       certification [1] 3/7
   1942 [1] 13/2                all [11] 3/20 7/20 9/1311/6        11/1711/1813/1318/17        certify [4] 35/4 35/8 37/9
   ·1991 r11 6/19                12/10 14/16 15/18 27 /24          20/12 21/7 21/19 23/6 23/8 37/14
                                 31 /3 32/24 33/21                 23/17 27 /6 30/6            check [14] 11/10 15/9
   2                            alone [1] 20/17                   became [2] 8/6 23/18          15/1115/1415/1815/20
   20 [3] 2/9 32/10 35/18       also [4] 2/13 8/4 9/4 27120       because [18] 9/14 11 /25      15/23 16/3 17/20 17/24
   200 [2] 27/13 32/5           always [3] 9/6 31/17 31/18         12/3 12/23 13/17 13/25       21 /14 23/23 24/6 24/23
   2014 [19) 5/6 6/14 7/4 8/15 am [3) 5/15 37/14 37/16             14/15 15/16 16/13 17/5      checks[1] 12/19
    8/24 9/8 9/24 10/10 10/15 amendment [1] 20/24                  22/9 28/3 29/24 30/3 32/3 church [18] 1/7 1/8 1/8 1/8
    10/21 10/23 11 /3 13/9 15/7 amount [1] 9/17                    32/12 33/3 33/14             1/9 4/ 16 6/9 6/ 11 6/2 5 12/9
    15/24 16/9 19/17 29/5       AND/OR [1] 36/15                  become [2) 8/2 19/11          12/24 16/16 23/19 28/8
    31/22                       another [5] 16/10 23/12           been [5] 4/3 6/15 20/19       29/16 29/24 30/13 33/5
   2015 [1] 16/25                25/6 28/5 28/21                   21/8 35/4                   Civil [1] 1/19
   2017 [3] 18/11 19/14 21 /19 answer [1] 4/22                    before [15] 1/22 3/10 3/12 claim [3] 6/8 6/1 0 6/13
   2019(21 1/1337/20            answers [1] 4/24                   16/21 17/19 18/6 19/21      clear [1] 28/20
   2153 [1] 4/12                any [32] 4/17 4/19 6/8 6/1 O       20/21 21/11 22/4 29/4 29/6 Clerk [2] 12/12 12/23
   2176 [4] 5/13 6/21 10/24      8/8 10/25 11/7 11/14 12/9         31/20 34/11 35/17           client [1] 20/13
    21/17                        13/8 13/23 14/23 15/17           begins [1] 10/13             close [1] 30/18
   23 [1] 36/18                  20/6 20/15 21/23 22/21           behalf [2] 16/3 29/13        closing [1] 22/13
   24 [2] 36/19 36/20            23/20 24/3 24/10 24/21           being [1] 21/24              collecting [1] 32/8
   27 [1] 36/21                  24/25 25/24 27 /7 27 /8          believe [6] 13/2 15/13       come [9] 6/20 10/2 10/5
   29 r11 36/22                  28/15 30/12 30/23 31/12           15/16 18/18 20/5 25/22       16/15 19/6 20/3 20/4 32/7
                                 32/3 33/5 37/15                  besides [1] 9/13              32/10
   3                            anyone [2] 3/10 29/12             best [4] 4/23 17/25 25/18    commission [2] 6/3 6/5
   30 [2] 3/15 36/11            anything [4] 24/18 25/16           34/2                        communications [2] 10/25
   300 [1] 27/13                 27/6 33/17                       between (12) 3/5 11 /8        11/4
   32-72 [2] 1/20 2/5           appeared [1] 28/25                 11/12 20/16 23/20 24/4      company [1] 9/20
   33 [1] 36/10                 application [1] 14/13              24/21 24/25 36/17 36/18     complete [1] 25/4
   35 ooo r21 29113 3311s       approved [41 18/24 19/2            36/19 36/20                 completed [1] 12/4
                                 19/2 19/3                        bid [2] 25/12 25/13          complied [1] 13/6
   4                            April [1] 6/19                    blacked [1] 27/6             comply [21 13/10 29/8
   402 [1] 2/5                  April 18 [1] 6/19                 blood [1] 37/16              complying [2] 33/9 33/12
   475 [1] 28/25                ARACELIS (1) 1/9                  board [7] 18/16 18/24        comps [3] 8/8 8/10 8/20
                                are [14] 3/20 5/12 6/8 8/14        28/13 30/24 33/6 34/2 34/6 computer [1] 11/1 O
                                 11 /7 15/22 16/2 19/6 23/20      both [4] 18/14 21/3 29/17    concession [1] 22/15
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed   07/21/20
                                               08/21/20 Page
                                       L 01/JEDO         Page218
                                                              219ofof335
                                                                      336                                                     I


                                    25/11 25/24 2613 2617 26/8    examined [1) 4/5               29/11 30/4
    C                               26/1126/1427/827/11           except [1) 3/20                Grand [5] 4/12 5/13 6/21
    concluded [1] 34/12             27/21 29/9 29/12 31/15        executed [6] 9/24 10/7         10/24 21/17
    conclusion [11 16/14            31/24 32/4 32/15 33/5         10/18 18/12 21/2 30113         grou~ [2] 21/2 1 2 1/24
    Concourse [5] 4/12 5/13         33/25 34/5                    Exhibit [1 OJ 10/14 16/20
                                   didn't [12] 5/21 7 /22 1212     17/1817/23 18/518/19
                                                                                                 H
     6/21 10/24 21117
    confusing [1] 12/5              12/9 17/6 24/16 25/16 29/8     19/19 20/20 21 /9 22/2        had [9] 10/25 12/22 13/12
    contract [39] 6/11 6/12 8/15    30/2 30/2 32/3 33/16          EXHIBITS [1] 3613              20/14 26/18 28/20 30/14
     8/18 9/24 10/3 10/6 10/13     different [1] 15/19            exist r1l 24/2                 30/23 32/2
     10/15 10/16 10/19 15/6        director [1) 6/25                                            hand [1] 37/20
                                   disconnected [1] 13/18
                                                                  F                             happen [1] 23/7
     15/24 16/4 16/9 16/10
     16/17 16/23 17/2 17/7         discover [1] 29/9              facilitate [1] 27/17          happened [2] 17/14 17 /16
     17/10 18/9 18/10 18/12        discussion [2] 7/19 16/8       familiar [2] 8/ 14 17 /22     has [12) 7111 9/1412/7
     18/17 18/19 19/5 19/12        disrepair [1) 17 /11           far [8] 18/13 18/14 18/23      20/19 21/8 23/7 25/5 28/19
     19/14 19/17 20/24 21/18       DISTRICT [2] 1/2 1/2            19/12 24/18 32/16 32/19       28/20 28/22 30/4 33/17
     21/19 28/17 29/5 29/10        do [36] 4/11 4/21 5/2 5/18      33/19                        have [45] 5/6 6/14 7/5 7/13
     30111 31/20 31/21              6/5 6/9 7/2 7/5 9/23 11/14    fare [1] 27 /19                10/2511/10 11/1811/23
    contracts [1] 30/12             13/813/1415/1115/14           fast [1] 6/23                  12/9 13/18 13/20 14/10
    conversation [7] 14/9 20/13     16/22 16/25 17/6 17/9         faxes [2) 24/4 36/19           14/16 16/20 17/18 18/6
     25/20 26/3 26/12 28/1 0        19/16 20/10 20/25 21/5        Federal [1] 1/18               19/20 20/6 20/15 20/20
     28/10                          21/20 21/23 23/5 24/18        fee [1] 9/21                   21/10 21/23 22/3 22/21
    conversations [10) 11 /22       24/21 25/7 26/17 26/21        feel [1] 4/20                  23/5 23/14 23/23 24/6
     13/2420/620/1122/21            26/25 30/10 32/21 33/11       fees [1] 27/18                 24/10 24/16 24/21 25/14
     23/2 24110 26/18 30/23         33/17 37/8                    Felicia [5] 28/22 31/7 33/9    26/25 28/25 29/6 30/16
     31/10                         document [23] 16/21 17/6        33/14 33/16                   30/17 30/19 30/23 31 /2
    copy [5] 3/13 3/16 10/15        17 /19 18/6 18/8 19/20 20/3   Felicia Sarbong [2) 28/22      31/24 32/3 32/24 33/13
     15/315/9                       20/21 20/23 20/25 21/6         31/7                          37/19
    corporate [1] 12/13             21/11 21/13 22/3 22/6         Fergueson [1] 31 /6           having [2] 4/3 35/4
    corporation [1] 12/24           25/24 26/2 26/3 29/15         file [11] 7/5 7/10 7/11 7/15 he (23] 9/6 9/9 11/24 11/25
    correct (1 O] 5/11 6/4 7/17     29/19 30/14 33/24 36/22        7/16 11/17 11/19 12/3         12/2 12/3 12/5 12/6 14/5
     10/22 12/25 13/7 16/18        documents (18) 11/25 12/7       13/13 20/4 20/5               14/ 15 14/ 16 14/ 17 14/ 1 8
     18/25 22/14 35/9               12/8 12/9 12/13 12/17         files [2] 15/18 36/16          14/19 14/20 15/1615/16
    could [2) 14/8 31 /9            13/12 13/19 13/20 14/11       filing [1] 3/6                 19/11 24/14 24/15 24/18
    couldn't [1] 24/18              14/16 14/18 23/25 24/8        fire [1] 34/2                  24/19 24/20
    counsel [21 3/5 3/16            24/15 24/20 36/14 36/15       fired [2] 25/23 34/6          head [2) 4/25 4/25
    County [3] 12/12 12/22         Does [3] 10/17 19/23 32/18     first [5] 4/3 4/23 23/3 31/21 hear [1] 14/8
     37/5                          doesn't [2] 6/12 14/16          35/4                         held (3] 1/19 7/19 16/8
    couple [1] 26/23               don't [29] 4/17 7/13 10/11     fi ve [1] 9/10                help [4] 23/6 23/9 23/18
    court [61 1/2 1/18 3/12 4/24    11/16 11/19 13/18 13/20       fi x [1] 17/14                 31/12
    27/18 27/19                     14/10 14/15 14/22 15/13       floor [1] 32/17               her [33) 6/22 7 /3 9/13 12/2
    cover [1] 22/19                 15/25 17/8 17/13 18/3 18/3    follows [1] 4/5                12/6 12/15 12/21 13/15
    crazy [1] 13/3                  19/2 21/4 22/18 23/13         food [3] 27/20 31/25 3212      13/16 13/18 13/1913/21
    CV r11 1/6                      23/14 24/12 24/23 25/21       force [1) 3/14                 16/3 19/4 19/11 20/13
                                    26/23 27/12 27/24 32/9        foregoing [1] 35/8             20/14 21/23 23/5 26/10
    D                               34/7                          Forest [1] 2/10                27/1127/1227/15 27/22
    date [9] 1/13 7/3 9/23 10/11   down [4] 4/25 17/24 21/14      form [2] 3/20 22115            27/25 29/3 29/12 32/2 32/5
     10/18 17/5 18/10 25/19         21115                         formed [2] 6/18 12/24          32/8 32/11 32/21 34/6
     25/22                         duly [3] 4/3 35/5 37/11        forth [1] 37/11               here [2] 5/12 7/15
    dated [2] 10/15 15/7           durina r31 4/20 13/?3 28/9     forward (2] 22/1 0 34/6       hereby [3] 3/4 35/4 37/8
    DAVID [2) 2/8 2/10                                            found [1] 30/3                herein [1) 3/6
    day(2] 35/1837/20
                                   E                              free [1] 4/21                 hereinbefore [2] 35/11
    days [1] 3/15                  e-mail [1] 11 /5               full [1) 29/3                  37/11
    deal [9] 5/14 23/7 23/16       e-mails (9) 11/8 11/12         further [6] 3/19 27118 30/19 hereunto [1] 3 7/19
     26/5 26/9 27/9 27/23 28/25     20/15 23/20 24/21 24/25        34/8 35/8 37/'14             herself [1] 32/14
     33/17                          36/1 7 36/18 36/20                                          higher (6] 25/6 25/6 25/8
                                   earlier (1 J 32/2
                                                                  G                              25/11 25/12 25/13
    deals [3) 9/4 9/7 9/9
    decided [2] 9/18 22/9          e·ffect [2] 3/11 3/14          Garcia [2] 6/24 7/3           Hills [1] 2/10
    Defendant [2] 1/17 36/3        else [3] 11 /5 20/4 2 7/6      gave [6) 9/13 14/19 14/20     him [2] 11 /23 14/6
    Defendant's (1 OJ 10/14        employed [1] 5/9                27/14 32/10 35/5             his [2] 12/4 23/13
     16/20 17/18 17/23 18/5        employee [2) 5/6 5/8           gentleman [1) 6/24            house [2) 17 /11 17 /13
     18/19 19/19 20/20 21/9        end [1) 25/5                   get [4] 13/12 29/2 30/2       how (12] 6/14 6/20 8/2 9/8
     22/2                          entered [1) 16/16               30/17                         11/22 13/1419/3 23/16
    DEFENDANTS [2] 1/11 2/9        Enterprises [2] 5/3 6/17       gets[1] 17/14                  23/1~ 24/12 26/21 27 /11
    deposit (2] 15/8 15/24         entire [1] 27/25               getting [1) 29/25
                                   entity [1] 28/5                give [6] 14/17 27/8 27/11
                                                                                                I
    deposition [5] 1/16 3/7 3/8
     3/13 4/20                     ESQ (3) 2/6 2/10 2/13           31/24 32/2 32/10             I'll [7] 4/18 16/12 16/19
    DESCRIPTION [1] 36/4           estate [3] 5/5 6/15 29/25      given [2] 35/10 37/13          17/1719/19 25/17 27/4
    did [52] 5/6 5/19 6/20 7 /20   ever [11] 10/2 15/11 16/21     go [8] 6/12 9/18 12/22 26/5 I'm [3] 4/14 5/4 12/5
     8/2 818 8/23 9/2 9/9 9/11      20/15 21/2 21/10 27/8          26/8 27 /9 28/5 33/6         identification [3] 18/5 21 /1 0
     9/20 10/2 10/5 11 /23 12/19    27/21 29/13 32/15 34/5        going [12] 4/14 6/2 6/11       22/3
     13/25 14/12 14/17 14/23       Everything [1] 12/20            17 /12 1914 20/12 23/4 25/4 INC [4] 1/7 1/8 1/8 1/8
     14/24 15/3 15/8 16/15         examination [7] 4/6 30/21       25/7 26/4 28/17 30/6         indication [1] 28/16
     18/16 19/6 19/11 20/3 20/6     32/25 34/11 36/9 37/10        got (9] 5/10 9/16 13/3        INFORMATION [2) 36/14
     20/15 22/21 24/9 25/3 25/8     37/12                          23/13 24/12 28/3 29/3         36/15
                                      L OV IEDO
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed  07/21/20
                                               08/21/20 Page
                                                         Page219
                                                              220ofof335
                                                                      336                                                      •I

                                 Leo [1] J I/ti                  15/21 15/23 16/3 17/25         no [23] 7 /21 9/22 9/25 14/5
    I                             Leo Fergueson [1] 31/6         19/7 21 /7 33/2 36/10           14/19 15/5 16/24 17/8
    intend [21 6/9 26/8           less [3] 6/1(5 7/4 8/22       Mr. [18) 7/3 8/23 9/3 9/12       21/25 25/10 26/6 26/13
    intended [1) 22/12            let [2) 4/18 25/ 17           9/19 9/2111/211/911/13           26/16 26/20 27/16 29/23
    interest [11 21/23            LETTER [1] 36/4               23/'l 3 24/9 24/10 24/14         30/19 31/17 32/23 33/8
    interested [2] 8/7 37 / 17    letters [3] 11 /14 24/3 36/19 24/22 25/2 25/2 27 /5 33/19      34/4 34/8 37/16
    investment [2] 21/21 21/24 lien [1] 29/21                   Mr. Garcia [1] 7 /3             NOBLE [17) 1/3 4/16 5/7
    involved [1] 12/8             like [6] 7/24 9/10 12/24      Mr. Nelson [4] 24/9 24/10        8/2 9/23 15/22 16/17 17 /24
    is [521 3/4 3/19 4/21 5/8 5/8 23/5 23/14 27 /15             24/22 25/2                       18/13 19/8 19/17 19/25
     6/4 7 /12 8/4 9/15 10/14     likely [1] 11 /19             Mr. Nelson's [1] 24/14           21/2 21/22 22/12 26/7 30/4
     13/7 13/8 15/17 16/13        list [3] 7/20 7/23 14/17      Mr. Nipabi [1] 33/19            nods [1] 4/25
     16/19 16/23 17/1417/15       live [2] 32/15 32/18          Mr. Oviedo [3] 11 /13 25/2      non (1) 1/16
     17/17 18/4 18/8 18/10        lived [2] 32/16 32/19         27/5                            non-party [1 J 1/ 16
     18/25 20/12 20/23 20/24      LLC [1] 21/21                 Mr. Ramirez [7) 8/23 9/3        none [2] 15/20 36/5
     21 /13 21 /21 21 /22 22/6    loan [3] 22/10 28/23 28/23 9/12 9/19 9/21 11/2 11/9           NORMA [1] 2/6
     22/7 22/10 22/18 23/11       log [1) 26117                 Mr. Staatz [1] 23/13            not [21] 5/8 6/11 7 /13 12/3
     23/18 25/7 25/9 25/15 28/2 long [1] 6/14                   Ms [43) 6/22 9/11 9/21           12/23 13/11 15/17 16/5
     28/6 28/7 28/8 28/16 28/19 looking [41 7/24 11/24           10/18 11/2412/1113/5            17/5 20/18 22/9 25/4 25/7
     28/20 29/2 30/9 31 /20        25/16 31/12                   13/9 14/3 14/8 14/13 14/19      26/4 26/8 27 /14 28/7 28/16
     32/24 35/9 37/11 37/12       looks m 17122                  14/20 16/15 20/16 21/2          33/6 33/8 37/14
    it [35) 3/4 3/19 4/19 5/22                                   25/3 25/25 26/4 26/7 26/18     notarized (1) 29/15
     9/1610/710/1611/1813/3
                                  M                             26/22 27/7 27/8 27/21           Notary [4] 1/22 4/3 35/20
     13/4 13/15 13/25 14/19       mail [1] 11 /5                28/12 28/14 28/23 29/7           37/7
     14/20 15/13 15/20 16/13      mails [9] 11/8 11/12 20/15    29/16 29/24 30/2 30/13          notes (41 14/23 14/25 15/2
     17/4 17/22 18/18 19/3 20/5 23/20 24/21 24/25 36/17          30/22 31/15 31/24 33/3          15/4
     20/24 22/10 22/19 25/7        36/18 36/20                   33/5 33/9 33/18 33/25          notifying [1] 29/20
     25/17 25/21 28/7 28/8        make [6] 4/23 6/10 6/1 3       36/11 36/21                    now [2] 32/18 32/20
     28/12 28/19 28/20 32/11       14/12 15/3 15/9              Ms. [39) 4/16 4/17 4/20         nowhere [1] 1 7/12
     33/15                        makes (2) 15/7 18/20           5/25 6/9 6110 7 /16 8/2 9/23   number [3] 25/6 25/15 2717
                                  making [2] 6/8 15/17           15/22 16/1717/2418/13
   J                              many (5) 9/8 11 /22 11 /24     19/8 19/17 19/18 19/25         0
   Javier [1] 6/24                 23/4 26/21                   20/7 21 /2 22/12 22/22          oath [1] 3/11
   Javier Garcia [1] 6/24         MARIA [4] 1/3 5/7 21 /22       23/21 24/4 24/13 26/7          object [1] 16/12
   Jonathan [1] 23/11              23/3                         26/15 28/3 28/4 28/7 28/11      objections [1] 3/20
   Jonathan Nelson [1] 23/11 Maria Noble [2] 5/7 21/22           28/24 29/4 29/12 29/17         obtain [1J 12/12
   Judge [1] 3/12                 marked [5] 16/19 17/17        29/20 30/4 30/6 34/2 34/5       off [3) 7/18 16/6 16/7
   July [13] B/14 8/24 9/8 10/9 18/4 20/20 21/9                 Ms. Brown [1] 22122             off-the-record [2] 7/1 8 16/7
     10/15 10/21 10/23 11 /3      marriage [1] 37/16            Ms. Browne [10) 19/18           office [13) 12/4 13/17 13/19
     15/7 15/24 16/9 19117 29/5 matter [1] 37/18                 23/21 24/4 26/15 2813 28/4      14/2 14/4 14/5 14/6 14/7
   July 2014 [2) 15/24 29/5       may [5] 3/9 3/13 7/4 18/11 28/7 28/11 34/2 34/5                14/13 14/24 24/14 31/7
   July 9 (10) 8/14 8/24 9/8       23/8                         Ms. Noble [14] 4/16 8/2          32/22
     10/9 10/15 10/21 10/23       May 16 [1] 18/11               9/23 15/22 16/17 17/24         offices [2] 1/20 15/19
     15/7 16/9 19/17              maybe [3] 6/16 9/1 0 26/23     18/13 19/8 19/17 19/25         Okay [1] 25/14
   Just r11 30/16                 me [141 4/18 6/23 1213        21 /2 22/12 26/7 30/4           OLIVE [1] 1/8
                                   25/13 28/12 28/13 28/20      Ms. Ortiz [21 4/20 7/16         OLIVER [1) 118
   K                               29/2 31 /9 32/6 32/9 32/10 Ms. Santos [1] 20/7               OLIVERT [1] 1/8
   Kay (11 2/13                    35/10 35/17                  Ms. Sarbong [6] 28/24 29/4      OLIVET [3) 1/7 1/9 4/16
   keep [2] 26/17 32/9            mean    (2) 5/18 33/11         29/12 29/17 29/20 30/6         one [1] 33/8
   Kemp [3] 1/22 37/7 37/23       meaning [2] 16/11 17 /11      Ms. Staatz [5] 4/17 5/25 6/9    only [5] 10/24 14/8 20/13
   knew [2] 13/11 13/1 4          means [1] 31/13                6/10 24/13                      23/22 33/8
   know (28] 4/'I 8 9/23 13/8     meant [11 5/10                much [1] 27/11                  option [1] 9/13
     13/14 15/11 15/14 17/6       meet [1] 31/15                music [1) 6/25                  options [1] 9/14
     17/9 18/13 18/14 18/23       member [2] 21 /22 33/5        my [17) 4/18 7/11 7/13          oral [2] 11 /5 11 /21
     19/2 19113 19116 20/25       members [2] 28/13 30/24        11/10 11/18 13/17 13/19        order [2] 1/18 13/12
     21/4 21/5 21/20 22/17        mentioned [1] 24/9             14/2 14/5 14/6 14/6 17/15      original [2] 3/8 3/16
     22/18 24/12 25/17 26/21      met [2] 14/3 31 /7            20/5 28/6 28/6 31/7 37/20       Ortiz [11] 1/20 1120 2/4 2/4
     26/23 30/8 32/16 32/19       Mid [11 8/13                  Myrna [1) 23/10                  2/6 2/13 2/13 4/20 7/16
     33/19                        mind (1) 9/15                 Mvrna Socorro m 23/1o            30/22 36/11
   knowledge [3] 18/2 18/24       missing [2] 24/19 24/20                                       other [11] 28/14 28/15
                                  money [20) 22/13 22/19
                                                                N                                28/16 30/11 30/12 30/14
     34/3
   known (1) 5/13                  27/9 27/25 28/6 28/7 28/8 name [3] 4/8 12/21 23/14            30/18 30/24 33/3 33/5
   knows f11 23/16                 29/17 29/23 30/15 31/25      named [2] 517 6/24               33/25
                                   32/2 32/3 32/5 32/7 32/9     need [1] 8/5                    otherwise [1] 28/18
   L                               32/12 32/13 33/14 36/22      needed [41 11 /25 12/6          out [1] 27/6
   L.L.P [2] 1/20 2/4             month [1] 25/19                32/12 32/13                    outcome [1] 37/17
   last [3] 19/12 25/21 33/24 months [1] 24/16                  needs [1] 30/18                 OVIEDO [10] 1117 4/10
   later [11 30/9                 more [7] 6/16 7/4 8/22 12/6 Nelson [6] 23/11 24/9 24/1 0       11/13 25/2 27/5 35/14
   Laura [1] 25/23                 15/17 30/15 33/15            24/22 25/2 36/20                 36/17 36/18 36/19 36/20
   law [1] 1/19                   Most [1] 11/19                Nelson's [1] 24/14              owe [1] 32/9
   LEDWIN (5) 1/17 4/10 5/2       MOUNT (5) 1/7 1/7 1/8 1/8 never (21 14/5 2 7/14               owed [21 29/17 36/22
     6/17 35/14                    1/9                          NEW [10) 112 1/21 1/23 2/5      owes [1] 33/14
   legal [1] 16/13                move    [1] 22/10             2/10 4/4 4/12 37/4 37/5         own [1] 16/3
   lending [2] 32/5 32/8          MR [15] 4/7 11/13 11/15       37/8                            owner [1] 21/20
   lent [11 29/23                  11/22 14/3 14/12 14/24       Nlpabi [2] 31 /5 33/19
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed  07/21/20
                                              08/21/20 Page
                                       L OVIEDO
                                                        Page220
                                                             221ofof335
                                                                     336                                                         ,I

                                      questions (3] 4/15 30/20       28/22 30/2 30/3 30/5 30/24    somehow [1] 13/2
    p                                  34/9                          31 /8 33/7 33/18              someplace [11 20/4
    P.M [1] 34/10                    lauick [31 7/25 8/6 30/18      same [4] 3/11 3/14 3/16        something [1] 11 /5
    page [4) 10/13 36/4 36/9                                         26/25                         sometimes [2] 13/1 7 13/1 7
     36/15
                                     R                              Santos [3] 20/2 20/7 20/16     sorry [1] 12/5
    paid [9] 12/16 12/18 12/20       Ramirez [22] 8/23 9/3 9/12     Sarbong (11) 28/22 28/24       SOUTHERN [1] 1/2
     12/21 22/7 22/10 22/19           9/19 9/21 11/2 11/9 11/13      29/4 29/12 29/17 29/20        speak [1] 4/19
     27/12 30/6                       11 /15 11 /22 13/22 14/3       30/6 30/11 31/7 33/10         specific [1] 10/11
    particular [1 J 8/21              14/12 14/2415/21 15/23         36/22                         specified [1] 35/11
    parties [2] 3/6 37/15             16/4 17/25 19/7 21/7 23/10    saw [1] 33/24                  spoke [2] 31 /5 31/6
    partner [1] 28/19                 36/17                         say [6] 14/20 18/25 23/5       spoken [1] 31/2
    party [1] 1/16                   ran [1] 8/10                    24/17 25/16 32/4              ss [1] 37/4
    pay [3] 9/20 12/19 31/13         rate [1] 6/6                   saying [2] 13/19 15/16         STAATZ [46) 1/9 4/17 5/25
    paying [1) 32/6                  real [3] 5/4 6/15 29/25        says [5) 23/8 28/4 2.8/7        6/9 6/10 6/22 9/11 9/21
    payment [5] 17/24 21/14          reason [1) 7/22                 33/14 33/16                    10/18 11/25 12/11 13/5
     21/15 27/18 29/14               recall [13] 6/5 7/2 10/11      sealing [1] 3/6                 13/9 14/3 14/14 14/19
    pending [1] 4/22                  11/14 13/1114/22 16/25        second [1] 16/16                14/21 16/16 21/3 23/13
    percent [1) 6/7                   17/418/3 20/10 27/12          Secretary [1] 12/23             24/13 25/3 25/25 26/4 26/8
    personal [1) 18/23                27/24 34/7                    sea [3] 11/20 20/13 32/21       26/19 26/22 27/7 27/8
    petty [1] 27/17                  receive [1] 6/2                seeing [1] 16/22                27/21 28/12 28/14 28/23
    phone [7) 13/18 26/17            received [1) 29/15             seems [2) 10/16 21/7            29/8 29/16 29/24 30/2
     26/21 27/2 27/5 27/7 36/21      recognize [1] 17/6             seen [7] 16/21 17/18 18/6       30/14 31/16 31/25 33/3
    place (1) 35/11                  recollection [3] 10/18 19/24    19/20 20/20 21/10 22/3         33/5 33/9 33/18 33/25
    plain [1) 13/15                   25/18                         self [1) 5/9                    36/21
    PLAINTIFF [2] 1/5 2/4            record [5] 4/9 7/18 16/6       self-employed [1] 5/9          Staatz's [1] 14/8
    planning [1) 22/18                16/7 37/12                    sell [6] 6/22 8/5 31 /11       started [2] 19/7 32/5
    Please [1] 4/8                   re·cords [2] 27/5 36/21         31 /14 33/20 33/22            state [7] 1/23 4/4 4/8 12/23
    pocket [2] 27 /22 27 /25         recover [2] 22/12 22/19        seller [3] 10/8 22/11 22/20     25/3 37/4 37/8
    point [1] 7/14                   reduced [3) 17/2 17/4 17/7     seller's [3] 22/8 22/9 22/15   STATES [1) 1/2
    possession [3] 10/2 10/6         reduction (1) '17/10           sent [2] 7/14 7/16             stating [1) 29/16
     11 /7                           refer [2] 9/11 10/12           series [1] 4/15                stayed [1] 24/16
    possible [1] 28/15               reference [3) 15/8 18/20       service [1] 3/15               Steinway [2] 1/21 2/5
    power [1] 12/8                    28/14                         set [4] 9/15 13/12 37/11       still [41 11 /7 26/25 32/21
    prepared [1] 21/5                refresh [2] 10/17 19/23         37/20                          33/22
    present [7) 2/13 13/23           regarding [11] 4/15 6/21       several [2] 23/15 31 /8        STIPULATED [2] 3/4 3/19
     13/25 28/9 31/16 31/17           7/5 11/2 11/9 11/15 20/16     shakes [1] 4/25                stopped [1] 32/7
     31/18                            22/22 23/21 24/11 26/15       she [88] 5/8 5/8 5/ 10 6/2 3   Street [3] 1/21 2/5 2/9
    president [1] 5/4                related [1] 37/15               7/24 7/25 8/4 8/6 9/14 9/14   submitted [1] 13/13
    price [9] 8/17 9/15 17/2         relay [1] 25/14                 9/16 9/17 12/2 12/5 12/7      Subscribed [1] 35/17
     17/717/10 18/20 25/7 25/9       relayed (3] 28/11 28/12         12/8 12/9 13/11 13/11         substance [3) 20/11 22/25
     25/11                            28/13                          13/14 14/6 14/23 14/23         31/10
    prior [3] 6/14 8/24 9/8          remember [11) 11/16 15/25       14/25 15/2 15/17 16/2         such [1] 37/12
    Procedure [1] 1/19                16/5 16/22 17/8 18/3 20/18     20/12 22/18 22/19 23/3        Suite [2] 2/5 2/9
    proceeding [1] 34/6               23/13 24/18 24/23 25/22        23/7 23/8 2318 23/17 23/18    sum [2] 20/10 22/25
    proceeds [3] 28/2 28/4 30/7      rephrase [1] 4/19               24/15 25/3 25/5 25/5 25/7     superseded [1] 16/1 O
    process [6] 13/3 13/10           reporter [1] 4/24               2518 25/12 25/13 25/16        supporting [1] 19/4
     17/13 18/24 23/17 24/11         represent [2] 9/9 33/4          25/23 26/4 27/22 27/24        Suppose [1] 21 /19
    production [7] 7/10 11 /12       represented [2] 19/16           27/25 28/2 28/5 28/16         Suwatte [1] 2/13
     12/16 23/25 24/8 24/25           19/24                          28/16 28/19 28/19 28/20       sworn [5] 3/9 4/3 35/5
     29/19                           representing [4) 12/6 19/8      28/20 28/22 28/22 29/2         35/17 37/11
    proof [1] 29/13                   23/3 23110                     29/3 29/23 29/24 29/25        S',llvla [3] 1/22 37 /7 37123
    property [31) 5/12 6/3 6/23      requested [3) 14/16 14/18       30/3 30/4 30/4 30/10 30/14
                                                                     30/16 30/17 30/18 31/17
                                                                                                   T
     7/6 7/7 7120 7/23 8/3 8/6        36/14
     8/7 8/9 8/11 9/16 11 /2 11 /9   reserved [1] 3/21               31 /18 32/3 32/6 32/9 32/12   take [3] 4/25 14/23 14/25
     11/15 15/7 19/9 20/8 20/17      reside [1] 4/11                 32/13 32/13 32/15 32/16       taken[1] 1/17
     21 /16 22/13 22/23 23/22        respect [3] 10/24 11/21         32/18 32/19 33/14 33/16       talked [1] 13/16
     28/6 28/21 29/21 31 /12          19/8                           33/18                         tell [6] 25/8 26/7 27 /21 31 /9
     33/20 33/23 36/16               respective [1] 3/5             should [1) 28/5                 33/6 34/5
    provide [1] 29/13                respond [1] 12/2               show [6] 16/19 17/17 18/4      ten [2] 6/16 9/1 O
    provider [1] 27/2                retainer [5] 22/7 22/20         19/19 20/19 21/8              TERESA [1] 1/3
    Public [4) 1/22 4/4 35/20         24/15 24/20 31/13             showing [1] 12/7               terms [3] 5/16 5/18 17/12
     3717                            retaining [1] 9/21             sign [3] 5/19 5/21 12/8        testified [2] 4/5 31 /25
    purchase [9] 7/6 8/17 15/6       rough [1] 25/19                signed[11) 3/93/113/14         testify [1) 35/5
     16/4 18/20 20/7 22/22           roughly [7) 7/2 8/20 9/9        9/24 10/3 10/6 18/17 21/2     testimony [3] 35/6 35/1 O
     23/21 36/16                      10/5 11 /23 17/7 26/21         31/21 31/22 33/21              37/13
    purchased [1] 6/3                Rules [1] 1/19                 Since [1] 29/6                 than [6] 25/12 28/14 30/11
    purchaser [2] 8/3 28/15          run f21 8/8 'I r:11 ~          situation [2] 28/3 29/11        33/3 33/15 33/25
    purpose (1) 17/9                                                so [11] 4/21 11/19 11 /24      that [119] 3/6 3/8 3/12 3/20
    pursuant (1) 1/18
                                     5                               12/5 12/6 14/15 17/13          4/22 5/10 5/14 5/16 5/23
    out 131 12/21 26/'I I 2611,1     said [10] 8/5 17/5 23/17        17/14 23/4 32/14 33/15         6/3 6/4 7110 7/11 8/9 8/12
                                 25/5 25/11 25/14 28/6              Socorro [1) 23/10               8/18 8/20 8/21 9/14 10/9
    Q                            28/16 30/16 32/8                   sole [1] 21/22                  10/13 10/14 10/17 10/21
    question [4) 4/18 4/21 4/22 sale [16] 7/25 8/15 18/9            some [6) 8/10 9/7 9/17 12/7     12/7 13/2 13/7 13/11 13/14
     16/23                       19/9 23/7 25/4 28/2 28/4            15/2 29/7                      14/21 15/11 15/14 15/18
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed   07/21/20
                                               08/21/20 Page
                                       :_ OVIEDO
                                                         Page221
                                                              222ofof335
                                                                      336                                                     .,
                                   true [2] 35/9 37/12              whatever [1] 22/16               21/8 21/10 21/20 21/23
    T                              Trustee [11 1/9                  when (16] 6/17 7 /3 10/5         22/3 22/17 22/21 23/5
    that... [86] 16/5 16/ 12 16/21 trut h [1] 35/5                  12/4 14/20 16/15 17/7            23/20 24/4 24/4 24/9 24/9
     17/12 17/13 17/14 17/15       trying [1] 30/17                  18/2519/1120/1224/17            24/21 24/22 25/3 25/8
     17/18 17/24 '17/24 18/6       tvoe r21 12/7 29/7               25/11 27/18 28/20 29/2           25/11 25/12 25/15 25/17
                                                                    29/9                             25/24 26/3 26/4 26/7 26/11
     18/8 18/ 10 18/ 12 18/ 16
     18/19 18/24 18/25 19/3        u                                where [4] 4/11 26/4 28/2         26/14 26/17 26/18 26/21
     19/7 19/20 19/23 20/3 20/3 under [1] 12/21                     28/16                           26/25 27/8 27/11 27/14
     20/18 20/21 20/23 20/25       understand [2] 4/18 33/4         whereby [1] 13/9                27 /18 27 /21 28/9 28/11
     21/5 21/10 21/13 22/3 22/6 understanding [1] 17/15             WHEREOF [1] 37/19                29/9 29/13 29/20 30/7
     22/7 22/7 22/12 22/19 23/6 UNITED[1] 1/2                       Whereupon [3] 7/18 16/7          30/12 30/23 31/2 31/9
     23/12 23/18 24/15 25/7        unless (1) 15/17                 34/10                            31/15 31/24 31/25 32/2
     25/8 25/14 25/17 25/20        unsigned [11 3/13                whether (1] 16/25                32/4 32/9 32/21 33/4 33/6
     25/22 25/24 26/7 26/11        until [1] 22/10                  which [21 21/15 21/18            33/11 33/19 34/5
     26/1126/1527/1527/21          upon [1] 3/16                    while [1] 14/23                 your (17] 4/8 4/23 4/24 7/12
     28/2 28/6 28/9 28/10 28/21 Urvany (1) 21/21                    who (12] 5/19 6/24 7/12          9/6 9/20 1 0/17 11 /17 14/4
     28/25 29/2 29/6 29/7 29/9 used f21 3/13 32/9                    12/16 13/21 19/16 19/24         14/24 17 /25 18/23 19/23
     29/16 29/17 29/19 30/9                                         21/5 21/20 23/16 31/2 31/4       20/4 25/18 28/7 34/2
     30/12 30/14 31/8 31/11
                                   V                                whole (1) 23/7                  yourself [1] 11 /8
     31 /23 32/4 32/24 33/8        value   [2] 8/9 8/11             whom [1] 5/24
     33/17 33/24 34/7 35/4 35/8 verbal [SJ 4/24 5/22 29/7           whose [1] 37/10
     37/10 37/12 37/13 37/14        29/10 30/16                     why [4] 7/22 15/14 31/24
     37/16                         verbalized [1) 5/23              32/4
    them [4] 11/18 18/15 31/3 verv r11 6/23                         will [2] 6/13 11 /20
                                                                    willing [2] 33/20 33/22
     33/21
    then (17) 8/5 9/1 7 11 /25
                                   w                                wish (1) 4/ 19
     12/3 13/3 13/15 23/8 23/11 waived (1) 3/8                      with In [2) 3/7 3 7/8
     23/14 23/15 23/17 24/14       want [9) 9/16 10/12 1814         without [1] 31/15
     28/5 28/7 28/24 30/17 32/7 20/19 21/8 28/6 31/13 33/4          witness [7] 1/16 3/9 3/15
    there [18] 4/21 7/22 12/15 33116                                3/17 37/10 37/13 37/19
     13/8 16/15 17115 17 /16       wanted [4] 6/22 7/25 27/22       work [3] 5/2 8/23 9/2
     19/4 19/6 23/12 23/20          31/11                           worse(1] 17/14
     24/13 24/16 24/17 28/15       wants [2) 27/24 27/25            would [9] 8/20 10/21 11 /17
     30/12 32/18 32/19             was [85] 4/4 5/22 5/23 6/3        11 /18 23/6 23/17 23/23
    these [1] 13/24                 6/6 6/17 6/23 6/24 7/19         30/10 33/6
    they [24) 6/13 8/5 11 /4        7/22 7/24 8/11 8/17 9/4 9/6     writing [7] 11 /14 14/21 19/3
     11/17 13/16 13/25 19/2         10/7 10/9 11 /24 12/3 12/5      25/25 26/11 26/14 28117
     19/3 19/4 23/25 28/24 29/6 12/6 12/8 12/24 13/2 13/3           written [2) 11/5 24/3
     30/9 31/4 31/7 31111 31/12 13/15 13/16 13/18 13/25             wrote f31 15/22 16/2 17125
     31/13 31/15 33/6 33/13         14/21 14/24 15/1115/13          y
     33/15 33/21 33/22              15/ 16 15/ 18 16/8 16/9 17 /2
    thing (1) 31/8                  17/4 17/7 17/1117/23            year [2] 25/19 25/21
    think [6] 7/14 9/10 11/19       17/23 18/12 18/18 20/13         years [1] 6/16
     12/20 14/15 25/21              20/25 22/7 22/25 23/3 23/9      yes [35] 5/15 7/8 8/10 8/16
    third [3] 12114 23/11 32/17 23/12 24/19 24120 25/4               8/25 10/4 10/20 11 /3 12/5
    this [38] 4/20 7/6 7/6 7/9      25/17 25/19 25/21 25/22          14/ 10 15/2 15/ 10 17 /4
     7/14 7/20 8/3 8/6 9/15 11/2 26/4 27/17 28/10 28/12              17121 17 /22 18/7 18/14
     11/9 11/15 16/4 17/6 19/5      28/15 28/21 29/4 29/20           18/22 19/10 19/15 19/22
     19/5 19/8 19/9 20/7 20/16      29/24 30/6 30/17 31 /17          20/9 20/22 21/12 22/5
     22/23 23/6 23/9 23/22 24/3 31/18 31/20 31/21 31/23              22/24 24/12 25/5 25/13
     24/11 27/9 27/23 29/11         32/6 32/8 32/13 33/8 33/9        26/10 27/3 27110 28/19
     29/13 3012 30/14 31/20         33/15 33/19 33/24 34/11          30/25 31/19
     33/7 35/18 37/15 37/17         37/11                           yesterday (1) 7/25
     37/20                         wasn't [2] 15/14 15/21           YORK [10] 1/2 1/21 1/23
    those [11] 111413/19 13/20 way [1] 37/17                         2/5 2/10 4/4 4/13 3714 37/5
     14/10 15/3 20/11 23/2         we [14) 5/12 8/5 12/4 13/3        37/8
     23/25 24/8 30/7 31/10          17/12 17/13 23/9 23/14          you (141) 4/11 4/14 4/17
    thousand (1] 26/24              23/14 24/12 24/16 24/17          4/19 4/22 5/2 5/6 5/13 5/18
    three [3] 12/15 15/19 24/17 24/17 29/11                          5/19 6/2 6/5 6/8 6/9 6/14
    through [12) 6/11 6/13         well [1] 24/19                    6/20 7/2 7/3 7/5 7/16 7/20
     10/23 23/4 23/9 26/5 26/8 went[11] 12/4 12/11 12/14             7 /22 8/8 8/14 8/23 9/2 9/9
     27/9 28/17 30/3 30/5 33/7      12/15 13/5 23/9 24/13            9/11 9/20 9/23 10/2 10/5
    time [16) 1/14 3/21 4/17        24/17 27 /19 30/3 30/5           10/12 10/14 10/25 11/7
     4/19 7/2 719 8/9 8/12 8/21 were [15] 5/13 5/16 6/2              11/1411/2312/1112/19
     12/14 16/15 19/3 19/5 19/6 11/4 12/12 13/23 17/12               12/22 13/5 13/6 13/8 13/14
     32/7 35/10                     19/4 23/14 28/9 30/12 31/4       13/23 14/8 14/17 14/20
    times [3] 12/15 24/17 31/8      31/10 31/12 33/15                15/3 15/8 15/11 15/14
    today [1] 10/23                what [29] 5/2 5/16 5/18 6/5       15/22 16/2 16119 16/2 0
    told [3] 13/21 26/4 26/10       8/118/179/2 9/15 16/19           16/22 16/25 17/5 17/5 17/6
    took [3] 15/2 28/23 28/23       17/14 17/15 17/17 18/4           17/9 17/13 17/17 17/18
    total [1) 27/14                 18/8 18/10 20/19 20/23           18/4 18/6 18/13 18/23 19/6
    transactions (1) 9/5            21/8 21 /13 22/6 22/25 25/8      19/16 19/19 19/20 19/20
    transcript [2) 35/9 35/9        25/15 25/19 26/2 30/9 31/9       20/6 20/10 20/15 20/16
    trial [2] 3/21 34/11            32/8 33/11                       20/19 20/20 20/25 21 /5
               Case
                Case1:18-cv-07871-NRB
                     1:18-cv-07871-NRB Document
                                        Document53-1
                                                 46 Filed
                                                     Filed07/21/20
                                                           08/21/20 Page
                                                                     Page222
                                                                          223ofof335
                                                                                  336

                                            Diamond Ernta S .eet
. Plafndff(a): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



    Defeada t(s): _ _ __ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



    Paae Line                 Correction                       Reuoa for Correction

.   ~
        - '




I




    Date: - - - - - - - - - - - - - - - Subscribed and swom to before me
    Name of Wltneu:                                  This _ _ of _ __ _ _ _ _ _ 20_     .

· Slanature:
                                                                       Notmy Public
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page223
                                                           224ofof335
                                                                   336




                  EXHIBIT ''I''
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page224
                                                           225ofof335
                                                                   336



      1
                               RIGINAL                                   1




   2         UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK
   3         -------------------------------------------x
             MARIA TERESA NOBLE,
   4

   5                                               PLAINTIFF,
                       - against -
   6                                               18 CV 07871
   7
            MOUNT OLIVET CHURCH, INC., aka MOUNT
   8        OLIVERT CHURCH, INC., aka MOUNT OLIVER
            CHURCH INC. aka MOUNT OLIVE CHURCH INC. ,
  ·9        and ARACELIS STAATZ, as Trustee of Mount ·
            Olivet Church,
 10

 11                                                DEFENDANTS.
             -------------------------------------------x
 12

 13                                    DATE:   August 16, 2019
 14                                    TIME:   10:15 A.M.
 15

 16                      DEPOSITION of the Plaintiff, MARIA

 17         TERESA NOBLE, taken by the Defendant,

 18         pursuant to a Court Order and to the Federal

 19         Rules of Civil Procedure, held at the law

 20         offices of Ortiz      &   Ortiz, L.L.P., 32-72

 21         Steinway Street, Astoria, New York 11103,

 22         before Sylvia Kemp, Notary Public of the

 23         State of New York.

 24

 25

DIAMOND REPORTING (877) 624-3287 info@diarnondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page225
                                                           226ofof335
                                                                   336

                                                                         2

      1

      2      APPEARANCES:

   3

   4         ORTIZ & ORTIZ, L.L.P.
                 Attorneys for Plaintiff
   5             32-72 Steinway Street, Suite 402
                 Astoria, New York 11103
   6             BY: NORMA ORTIZ, ESQ.
   7

   8
             DAVID J. BRODERICK, P.C.
  9              Attorney for Defendants
                 70-20 Austin Street, Suite 111
 10              Forest Hills, New York 11375
                 BY: DAVID BRODERICK, ESQ.
 11

 12

 13         ALSO PRESENT:
                Kay Suwatte, Esq. with Ortiz           &   Ortiz
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page226
                                                           227ofof335
                                                                   336

                                                                         3


      1
      2          F E DE R A L         S T I P U L A T I ON S
      3

      4             IT IS HEREBY STIPULATED AND AGREED by
   5         and between the counsel for the respective
   6         parties herein that the sealing, filing and
   7         certification of the within deposition be
   8         waived; that the original of the deposition
   9         may be signed and sworn to by the witness
 10          before anyone authorized to administer an
 11          oath, with the same effect as if signed
 12          before a Judge of the Court; that an
 13          unsigned copy of the deposition may be used
 14          with the same force and effect as if signed
 15          by the witness, 30 days after service of the
 16          original   &    1 copy of same upon counsel for
 17          the witness.
 18

 19                IT IS FURTHER STIPULATED AND AGREED
 20          that all objections except as to form, are
 21          reserved to the time of trial.
 22
 23                      *      *     *      *
 24
 25


DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page227
                                                               228ofof335
                                                                       336
                                                                             4


          1                           M. NOBLE
       2        MARIA           TERESA            NOBLE,
      3         having been first duly sworn by a Notary
      4         Public of the State of New York, was
      5         examined and testified as follows:
      6         EXAMINATION BY
      7         MR. BRODERICK:
      8                Q.    Please state your name for the
      9         record.
     10                A.    Maria Teresa Noble.
     11                Q.    Where do you reside?
     12                A.    250 Gorge Road, Apartment 2D,
     13         Cliffside Park, New jersey 07010.
     14                Q.    My name is David Broderick.           I
     15         represent the Defendant Mount Olivet Church
     16         and Aracelis Staatz in an action you brought
     17         regarding the property 2176 Grand Concourse,
     18         Bronx, New York.       If any time during this
     19         deposition you need to speak with your
     20         Counsel, let me know.         If there is a
     21         question pending, I ask that you answer the
     22         question first and then speak with your
     23         Counsel.     If you do not understand my
     24         question, let me know and I'll rephrase.               If
)    25         I speak too fast, please tell me to slow

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page228
                                                           229ofof335
                                                                   336

                                                                         5


   1                               M. NOBLE
   2         down and make all your answers verbal as the
   3         court reporter cannot take down any nods or
  4          head shakes.
  5                A.     Okay.
   6               Q.     In 2014, more specifically July of
  7          2014, what was your occupation?

  8                A.    A real estate agent.

  9                Q.    How long had you been a real
 10          estate agent in 2014?
 11                A.    Since 2004.
 12                Q.    You have considerable knowledge
 13         regarding acquisition of properties?
 14                A.    Correct.
 15                Q.    2176 Grand Concourse, Bronx, New

 16         York, was this going to be the first
 17         property you were investing in or other
 18         properties?
 19                A.    That was my first property.
 20                Q.    How did you come about discovering
 21         this property for sale?
 22               A.     Through Ledwin Enterprises Inc.
 23               Q.     Did you work for Mr. Ledwin Oviedo
 24         in 2014?
 25               A.     Yes.

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page229
                                                           230ofof335
                                                                   336

                                                                         6


      1                            M. NOBLE
      2            Q.    Was Mr. Oviedo the broker for the
      3      church?    Which party does he represent?
  4                A.    The broker for the church.
  5                Q.    Did Mr. Oviedo ever tell you there
  6         might be a conflict in selling the property
  7          to one of the employees?
  8                A.    No.

  9                Q.    Prior to July 9, 2014, you never
 10         purchased any property for investment
 11         purposes?
 12                A.    Yes.
 13                Q.    Do you have any relationship with
 14         Mr. Oviedo other than being his employee?
 15                A.    He is my significant other.
 16                Q.    How long has he been your
 17         significant other?
 18               A.     Since July 2005.
 19                Q.    Do you have any children together?
 20               A.     We have three children.
 21               Q.     Are you business partners at all?
 22               A.     Yes.
 23               Q.     When did you become business
 24         partners?
 25               A.     Well, exactly business partner in

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page230
                                                           231ofof335
                                                                   336
                                                                         7

   1                                M. NOBLE
   2         papers, no; but before we were together as
   3         significant others, I had my office on 180
   4         and Grand Concourse so I met him through
   5         work.        Then when we got together in 2007, he
   6         told me that I can join him in his office to
   7         bring my clients and my business into his
  8          office so we can work together in the same
  9          office.
 10                  Q.      In 2014, were you an employee or
 11          his partner or both?
 12                         MS. ORTIZ:     Could you clarify,
 13                  because that is a little bit of a legal
 14                  question?
 15                  Q.     In 2014, did you have any interest
 16         in Ledwin Enter:prises who was the broker for
 17         this property that we are here for today?
 18                A.       When you say interest, what type
 19         of interest?
 20                  Q.     Stockholder.
 21                A.       No.
 22                Q.       Were you an officer of the
 23         cor:poration?
 24               A.        No.
 25               Q.        Did you have signing rights on any

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page231
                                                           232ofof335
                                                                   336

                                                                         8


      1                            M. NOBLE
      2      of the bank accounts?
   3               A.     No.
   4               Q.     Were you an employee?
   5               A.     I was self-employed meaning since
   6         I'm a real estate agent I'm self-employed
   7         because I don't go by the payroll.
   8               Q.    You were a 1099 contractor?
   9               A.     Correct.
 10                Q.     From Ledwin Enterprises, did you
 11          receive any 1099 forms from them in 2014 for
 12          the tax year of 2014?
 13                A.    Yes.
 14                      MR. BRODERICK:       Mark for
 15                identification Defendant's Exhibits A
 16                through E.
 17                             (Whereupon, the documents
 18                were marked as Defendant Exhibits A
 19                through E for identification as of this
 20                date by the Reporter.)
 21                Q.    Defendant's Exhibit A is a copy of
 22         the complaint you filed against the
 23         Defendants Ms. Staatz and the church.              I'll
 24         refer to them in the future as the
 25         Defendants to make it easy.          Have you seen

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page232
                                                           233ofof335
                                                                   336
                                                                         9

      1                            M. NOBLE

      2      that document before?

   3                A.    This was the document that was

   4         prepared, yes.

   5                Q.    Is there any corrections you would

   6         like to make to that document before I ask

   7         you questions about it, anything inaccurate

   8         about that document?

  9                       MS. ORTIZ:     I'll object because it

 10                 calls for a legal conclusion.

 11                 Q.   Next to the complaint was a copy

 12         of the contract and I direct your attention

 13         to page 9 of 20.        Have you seen that

 14         document before from page 9 to 20?

 15                 A.   That is the first contract of

 16         sale.

 17                 Q.   That contract is dated July 9,

 18         2014?

 19                 A.

                    Q.   That was for the purchase of 2176

 21         Grand Concourse?

 22                 A.   Correct.

 23                 Q.   Prior to entering into that

 24         contract, did you conduct any due diligence

 25         regarding 2176 Grand Concourse?


DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page233
                                                           234ofof335
                                                                   336

                                                                         10

      1                            M. NOBLE
      2            A.     In what te:rms, specific what?
      3            Q.     Researching property, who was the
   4         owner, who had the power to sell and things
   5         like that.
   6               A.     I know it was the church because
  7          it was across from the office and I visited
  8          the person on the property to see how was
  9          the condition of the property, and I knew
 10         Ms. Staatz was the president of the board
 11         because this is a church.
 12                Q.     Did you search ACRIS to see who
 13          the owner of the property was prior to
 14         entering into the contract?
 15                A.     No.
 16                Q.     Did you see a copy of the deed
 17         prior to entering that contract?
 18                A.    No.
 19                Q.    Did you execute the contract in
 20         Defendant's Exhibit A?
 21                A.    No.
 22                Q.    Did you sign the contract?
 23               A.     This one, yes.
 24                Q.    When you signed that contract, was
 25         Ms.   Staatz present?

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page234
                                                           235ofof335
                                                                   336

                                                                         11

   1                               M. NOBLE
   2               A.     No.
   3               Q.     Were you present when Ms. Staatz
   4         signed the contract?
   5               A.     No.
   6               Q.     Did Ms. Staatz ever tell you she
   7         signed that contract in any capacity other
   8         than as president or trustee of the church?
   9               A.    No.
 10                Q.    Who prepared that contract?
 11                A.     I believe the first contract,
 12          Jaime Ramirez was the or:.e that prepared the
 13          contract.
 14                Q.    July 9, 2014 when you signed the
 15          contract, did you have an attorney?
 16                A.    Ms. Ramirez.
 17                Q.    Mr. Ramirez represented you?
 18                A.    In this first contract.
 19                Q.    He represented Ms. Staatz?
 20                A.    No.
 21                Q.    Take a look at page 20 of 20 of
 22         Defendant's Exhibit A.         In this contract,
 23         you were the purchaser.          Correct?
 24               A.     Yes.
 25                Q.    Ms. Staatz was the seller?

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page235
                                                           236ofof335
                                                                   336

                                                                         12

      1                            M. NOBLE
      2            A.     Yes.
   3               Q.     Page 20 of 20 of Defendant's
   4         Exhibit A, who does Mr. Ramirez identify
   5         himself as representing?
   6               A.     The seller.
   7               Q.     Did you pay Mr. Ramirez a retainer
   8         to represent you in this matter?
  9                A.    No.
 10                Q.     Did you pay Mr. Ramirez any money
 11          to represent Ms. Staatz in this matter?
 12                A.    No.
 13                Q.    Did anyone pay Mr. Ramirez on
 14         behalf of Ms. Staatz?
 15                A.    No.
 16                Q.    Did anyone pay Mr. Ramirez to
 17         draft that contract that you are aware of?
 18                A.    No.
 19                Q.    Did you sign a retainer with
 20         Mr. Ramirez regarding this particular
 21         contract?
 22                A.    No.
 23                Q.    Are you aware if Ms. Staatz signed
 24         a retainer with Mr. Ramirez?
 25               A.     I don't know.

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page236
                                                           237ofof335
                                                                   336
                                                                         13

      1                            M. NOBLE
      2              Q.   Did you ever have any contact with
      3      Mr. Ramirez to be an attorney prior to this
   4         case?
   5                 A.   For one of my cases that I sold,
   6         since I was a real estate agent he was
   7         representing one of my clients there.             I was
   8         selling an apartment.        He was representing
   9         the client so ·r met Mr. Ramirez back in 2004
 10          because of selling to this client.
 11                Q.     From 2004 to July 9, 2014, did you
 12          have any other cases which involved
 13          Mr. Ramirez?
 14                A.     No.
 15                Q.     Did Mr. Oviedo have any other case
 16          involving Mr. Ramirez that you are aware of?
 17                A.     That question Mr. Oviedo needs to
 18         answer.
 19                Q.     You were an employee of
 20         Mr. Oviedo's company?

 21                A.     Self-employed.

 22                Q.     Is it that you don't have any
 23         knowledge regarding that fact or is
 24         uncomfortable answering it?
 25               A.      I have no knowledge and I don't

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page237
                                                           238ofof335
                                                                   336

                                                                         14

      1                            M. NOBLE
   2         know, it wasn't my part in the office.
   3               Q.     Have you read the contract of
   4         July 9, 2014 prior to today?
   5               A.     Back in 2014.
   6               Q.     Under the terms of that contact,
   7         was Ms. Staatz required to assist in the AG
   8         process to dissolve the church?
   9                      MS. ORTIZ:        I object because she
 10                is a lay person, how is she really
 11                going to know what the terms of the
 12                contract are?
 13                      fvtR. BRODERICK:       I'm just asking
 14                her, she said she read it and I'm
 15                asking if she knows.
 16                      MS. ORTIZ:         Either you know or you
 17                don't know.
 18                      THE    WITNESS :    No .
 19                Q.    Are you in any possession of any
 20         written documents signed by Ms. Staatz where
 21         she agreed to apply to the New York Attorney
 22         General to dispense with the property?
 23                A.    If I have any documents that says
 24         she was going to apply?
 25                Q.    Yes.

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page238
                                                           239ofof335
                                                                   336
                                                                         15

      1                            M. NOBLE
      2            A.     I don't understand the question.
      3            Q.     Are you aware if Ms. Staatz had to
   4         go through a process of the office of the
   5         attorney general of New York in order to
   6         sell the property?
   7               A.     Yes, I'm aware.
   8               Q.    Are you in possession of any
   9         documents where Ms. Staatz agreed to that
 10          process?
 11                A.    No.
 12                Q.    Are you aware of anybody who has
 13         possession of any documents where she agreed
 14         with or on her own behalf to comply with the
 15         AG process for the sale of this property?
 16                A.    I don't know.
 17                Q.    Did Ms. Staatz ever make any oral
 18         statements to you regarding applying to the
 19         New York Attorney General to sell the
 20         property?
 21                A.    No.
 22                Q.    How many times did you contact Ms.
 23         Staatz regarding her compliance with the New
 24         York Attorney General's procedures?
 25               A.     Personally, I didn't contact her,

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page239
                                                           240ofof335
                                                                   336

                                                                         16

      1                            M. NOBLE
   2         Ms. Staatz.
   3               Q.     With respect to that, have you had
   4         any conversations with Ms. Staatz?
   5               A.     Just hello, how are you; and in
   6         terms of other business, no.
   7               Q.     Did Ms. Staatz ever tell you she
   8         didn't want to sell the property to you?
   9               A.     Never.
 10                Q.     The purchase price for the July 9,
 11          2014 contract was for $600,000.           Correct?
 12                A.     Correct.
 13                Q.    The down payment for that contract
 14         was $15,000?
 15                A.    Correct.
 16                Q.     I want to show you what is marked

 17         Defendant's Exhibit B for identification.
 18         Have you ever seen that document before?
 19                A.    Yes.
 20                Q.    What is that document?
 21                A.    It is a copy of a check for the
 22         deposit down payment for 2170 Grand
 23         Concourse that is the church.
 24                Q.    Is the property address for the
 25         church 2176 Grand Concourse or 2170 Grand

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page240
                                                               241ofof335
                                                                       336
                                                                             17

          1                            M. NOBLE
          2      Concourse?
          3            A.     2176.
       4               Q.     The memo references 2170 Grand
       5         Concourse?
       6               A.     Yes.
       7               Q.     That was an error?
      8                A.     That was an error.
      9                Q.     Defendant I s Exhibit B seems to be ·
     10          a new check, correct, from the bank?
     11                A.     Yes.
     12                Q.     When did you open that account?
     13                A.     I opened that account in 2014.
     14                       MS. ORTIZ:     Could you define
     15                initial check because this is 98.
     16                       MR. BRODERICK:      Off the record.
     17                       (Whereupon, an off-the-record
     18                discussion was held.)
     19                Q.     When I said the initial check, it
     20         didn't have your name preprinted on the
     21         check.      Correct?
     22               A.      Correct.
     23               Q.     You handwrote your name on the
     24         check?
)
     25               A.     Yes.

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page241
                                                           242ofof335
                                                                   336

                                                                         18

      1                            M. NOBLE
      2             Q.    Was that check ever cashed?
      3             A.    No.
      4             Q.    Did you open this account for the
   5         sole purpose of purchasing 2176 Grand
   6         Concourse?
   7               A.     No.
   8               Q.     How long before July 8, 2014 did
   9         you open the account?
 10                A.     I don't remember exactly.
 11                Q.     Do you know how much money was in
 12          your account on July 8, 2014?
 13                A.     I can't answer that question.
 14                Q.     Did it have at least $15,000?
 15                A.     I know it had some money but I
 16          can't tell you exactly the amount.
 17                Q.     Is that account still open today?
 18                A.    No, I closed that account.
 19                Q.    Do you have any records regarding
 20          that account?
 21                A.     I have to - I can't answer you
 22          that now.
 23                      MR. BRODERICK:       I 1 ll leave a blank
 24                in the transcript for production of the
 25                records for that particular account TD

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page242
                                                           243ofof335
                                                                   336

                                                                         19

      1                            M. NOBLE
      2             Bank.
      3                     MS. ORTIZ:    What records are you
      4             asking?
      5                     MR. BRODERICK:     Initial opening of
      6             the account until the day it was
      7             closed.     I withdraw that.
   8               Q.       When did you close that account?
   9               A.       I don't remember.
 10                Q.       Was it in 2014?
 11                A.       I don't remember exactly.
 12                       MR. BRODERICK:       I call for the
 13                production of the register for that
 14                account as it existed in July 2014.
 15                Q.     That check was made payable to
 16          Mr. Ramirez 1 as the attorney?
 17                A.     Correct.
 18                Q.    Did you give that check to
 19         Mr. Ramirez?
 20                A.    Yes.
 21                Q.    Did you tell him not to deposit
 22         that check?
 23                A.    No.
 24                Q.    Did Mr. Ramirez tell you he wasn't
 25         going to deposit the check?

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page243
                                                           244ofof335
                                                                   336
                                                                         20

      1                            M. NOBLE

      2             A.    No.

      3             Q.    Did you write any other checks to

   4         Mr. Ramirez regarding the down payment for

   5         the July 9, 2014 contract?

   6               A.     ~-
   7               Q.     I want you to take a look at

   8         paragraph 14 of your complaint.            In

   9         paragraph 14 of your· complaint you

 10          referenced a $14,000 check.          Was such a

 11          check ever written?

 12                A.     I don't remember.        I have to go

 13          back to the files but I don't remember.              I

 14          don't recall that.

 15                       MR. BRODERICK:      I call for the

 16                production of the $14,000 check if one

 17                does exist.

 18                Q.     Would the $14,000 check exist,

 19          would it be drawn on any other bank other

 20          than TD Bank?

 21                A.     I can't answer that question.

 22                Q.    Do you know if the $14,000 check

 23         was ever negotiated?

 24                A.    I can't answer that.

 25                Q.    In paragraph 13 of your complaint,

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page244
                                                           245ofof335
                                                                   336

                                                                         21

      1                            M. NOBLE

      2      you reference a $1,000 check.           You see that?

   3                A.    Yes.

   4                Q.    Did you give Mr. Ramirez a

   5         $1,000 check for this deposited on the

   6         July 2014 contract?

   7                A.    I don't want to give you the wrong

   8         answer so I don't have that information now

   9         off the top of my head.

 10                 Q.    Do you know if the $1,000 check

 11          was deposited or negotiated by Mr. Ramirez?

 12                 A.    I can't answc?r that question.

 13                 Q.    Did the board approve the

 14          $600,000 contract to the best of your

 15         knowledge?

 16                 A.    I know the board approved the

 17         sale.

 18                 Q.   And Ms. Staatz is part of the

 19         board as far as you know?

 20                 A.   Yes.

 21                 Q.   She approved the sale of the

 22         $600,000?

 23                 A.   The board.

 24                 Q.   She is part of the board?

 25                 A.   Yes, she is part of the board.

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page245
                                                           246ofof335
                                                                   336

                                                                         22

      1                            M. NOBLE
      2              Q.   In order for the sale to go
      3      through, she would have to vote for it as
      4      well?
      5            A.     Correct.
      6              Q.   Since the board approved it, she
   7         cooperated with respect to the execution of
   8         this July 9, 2014 contract.           Correct?
   9               A.     Yes.
 10                Q.     Paragraph 15 of your complaint you
 11          state that Mr. Ramirez informed you that he
 12          would hold the $14,000 check in escrow but
 13          not negotiate it until the AG approved the
 14          sale of the contract.         Correct?
 15                A.     Correct.
 16                Q.     Does that refresh your
 17          recollection whether you gave Mr. Ramirez a
 18          $14,000 deposit?

 19                A.     No.
 20                Q.     Did Mr. Ramirez ever tell you he
 21         would apply to the AG's office on behalf of
 22         the church to have the property sold?
 23                A.     That is legal terms of a lawyer
 24         that he is the one to do anything that has
 25         to pertain to his client.          Whatever he has

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page246
                                                           247ofof335
                                                                   336

                                                                         23

      1                             M. NOBLE
      2      to do, he has to do, so he mentioned that to
      3      me that it was a process and he has to go
   4         through the AG.
   5                Q.     At this time, he represented both
   6         you and ...
   7               A.      No.    He was representing Ms .
   8         Staatz.
   9               Q.      He represented the Defendants?
 10                A.      Yes.
 11                Q.      Are you aware of Ms. Staatz ever
 12          authorizing Mr. Ramirez not to negotiate the
 13          check?
 14                A.      No.
 15                Q.      Did the board ever authorize Mr.
 16          Ramirez not to negotiate the deposit check?
 17                A.      That information, I don't know.
 18                Q.     Do you know if there is a
 19          retaining agreement between the board and
 20         Mr. Ramirez?
 21                A.      I don't know.
 22                Q.    Do you know if there was a
 23         retainer between Mr. Ramirez and Ms. Staatz?
 24                A.    That information, I don't know.
 25                Q.    At some point of time regarding

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page247
                                                           248ofof335
                                                                   336

                                                                         24

      1                            M. NOBLE

   2         this contract of sale, Mr. Ramirez did

   3         represent you.       Correct?

   4                 A.   When you say at some time,

   5         exactly?

   6                 Q.   By November 2, 2017, you had

   7         retained Mr. Ramirez to represent you?

   8                 A.   That was on the second contract of

   9         sale.

 10                  Q.   I'll let you clarify.         At some

 11          point of time, you retained Mr. Ramirez to

 12          represent you?

 13                  A.   Correct.

 14                  Q.   Did Mr. Ramirez state anything

 15          about a potential conflict for him to you?

 16                  A.   No.

 17                  Q.   Did Mr. Ramirez tell you he never

 18          negotiated the check when you retained him

 19          in November of 2017?

 20                       MS. ORTIZ:     What check?

 21                       MR. BRODERICK:      The

 22                  $14,000 deposit check or $15,000.

 23                A.     Ask the question again?

 24                Q.     Did you retain Mr. Ramirez, sign a

 25         physical retainer with Mr. Ramirez, about

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page248
                                                           249ofof335
                                                                   336

                                                                         25

      1                            M. NOBLE
      2      November of 2017 regarding the purchase of
      3      2176 Grand Concourse?
      4             A.    Yes.
      5             Q.    How much was the retainer you paid
      6      him?
   7                A.    That information, I cannot tell
   8         because I don't remember.
   9                Q.    Did Mr. Ramirez tell you or advise
 10          you that he would be conflicted to represent
 11          you in this matter?
 12                       MS. ORTIZ:     Objection.      You asked
 13                 her that.
 14                 A.   No.
 15                 Q.   What was the purpose you retained
 16         Mr. Ramirez?
 17                 A.   When you say what was the purpose,
 18         exactly what do you mean by that?
 19                 Q.   What was the purpose you retained
 20         him with respect to this property in 2017?
 21                 A.   Because he is a lawyer and I have
 22         worked with him in other deals and he is one
 23         of the lawyers that I use to do purchases,
 24         investments.
 25                 Q.   In paragraph 1 of the complaint it

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page249
                                                           250ofof335
                                                                   336
                                                                         26

      1                            M. NOBLE

      2      states that Ms. Staatz or the Defendant

      3      stopped communicating with you regarding

      4      this property.       What day did she stop?

   5                A.    The day exactly, I cannot tell you

   6         but we were at the beginning when we signed

   7         the first contract in 2014, we were

   8         communicating but she communicated more with
                                           .                    .
   9         Mr. Oviedo; and I know she looked for some

  10         papers and then she disappeared meaning that

  11         she didn't return calle, she didn't answer

 12          calls, and she wasn't around the property

 13          either.

 14                Q.     When you say she did not return

 15          calls, did she not return your phone calls

 16          or she didn't return Mr. Oviedo's phone

 17          calls?

 18                A.     We are talking about me, not

 19          Mr. Oviedo.

 20                Q.     How many times did you call her?

 21                A.     I cannot recall how many times but

 22          you can say a couple of times.

 23                Q.     Did you call her from your cell

 24         phone or the office phone?

 25                A.     From my cell phone and from the

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page250
                                                           251ofof335
                                                                   336

                                                                         27

      1                            M. NOBLE
   2         office phone.
   3                Q.    Do you still have the same cell
   4         phone number?
   5                A.    Yes.
   6                Q.    Same provider?
   7               A.     Yes.
   8                      MR. BRODERICK:       I call for the
   9               production of the records to
  10               demonstrate all calls to Mr. Staatz
 11                regarding this matter.
 12                Q•     In paragraph 1 ...
 13                A.     I believe she doesn't have the
 14          same phone number.
 15                Q.     With respect to the production of
 16          the phone line, black out all numbers which
 17          are not any number used by Ms. Staatz.
 18                       MS. ORTIZ:     Would you remember?
 19                       THE WITNESS:      I have some numbers,
 20                yes, but I don't remember the number
 21                exactly but I have it in the office.
 22                Q.     In paragraph 1 of your complaint,
 23         you allege that the Defendants misled you
 24         regarding the purchase of the property since
 25         the contract was signed.          How did Ms. Staatz

DIAMOND REPORTING (877} 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page251
                                                               252ofof335
                                                                       336

                                                                             28

          1                            M. NOBLE
          2      mislead you?
          3             A.    Mislead.
       4                      MS. ORTIZ:      I'll show her the
       5                paragraph of this complaint, "The
       6                Plaintiff entered into a valid contract
       7                to purchase the,property in 2014 and
       8                has been misled and stymied in her
       9                efforts to close upon the purchase the
     10                 contract was signed."        Is that what you
     11                 are referring to?
     12                       MR. BRODERICK:       Yes.
     13                 A.    Ask the question again?
     14                 Q.    In what way did Ms. Staatz mislead
     15          you?
     16                       MS. ORTIZ:     Mislead is when she is
     17                 not being honest, she is not being
     18                 honest with you.      She is saying
     19                 something that is not true.          Stymied
     20                 means I'm frustrating whatever you are
     21                 trying to do so I'm not being honest.
     22                 A.   At the beginning when she came and
     23         she said she wanted to sell the property and
     24         I was interested, I say okay I'm going to do
)    25         as my first investment this property.              Then

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page252
                                                           253ofof335
                                                                   336

                                                                         29

      1                            M. NOBLE
      2      when she needed to get all the other
      3      paperwork that she needs to bring to the AG
      4      in order for us to do the closing, one of
   5         the things was she wasn't complying with her
   6         part meaning she needed to get documents and
   7         papers to her lawyer and she wasn't around

   8         because she is in front of our office so she
   9         used to come and talk to Mr. Oviedo in
 10          regard to the errands and things she needed
 11          to do.     I felt like once she signed the
 12          contract, then she didn't want to do the
 13          sale, I don't know for what reason but that
 14          is the way I felt because we signed the
 15          first contract in 2014 and it is 2019 and we
 16          are still in this sale of contract.
 17                Q.     Who told you she wasn't complying
 18          with the contract?
 19                A.    Nobody told me that she was not
 20          complying with the contract, but she used to
 21         come to the office and talk to Mr. Oviedo.
 22         With me, we didn't have a lot of
 23         conversations, just in terms of selling and
 24         that was it.
 25                Q.    Did Mr. Ramirez ever tell you he

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page253
                                                           254ofof335
                                                                   336

                                                                         30

      1                            M. NOBLE
      2      told Ms. Staatz what she had to do to apply
      3      with the AG process?
   4                A.    No, I don't know that.         I don't
   5         know the conversation that Mr. Ramirez had
   6         with Ms. Staatz.
   7               Q.     In paragraph 16 of your complaint
   8         you state you invested countless hours in
   9         the attempt to prosecute the sale.            With
 10          respect to that countless hours with respect
 11          to the July 9, 2014 contract that you were
 12          referencing?
 13                A.     Yes.
 14                Q.     Do you know how many hours you
 15          endeavored to prosecute the sale with
 16          respect to the July 9, 2014 contract?
 17                A.     I cannot answer you that question.
 18                Q.     Did you keep a log or a journal on
 19          a day-to-day?
 20                A.    No.
 21                Q.    Do you have a file with respect to
 22         purchasing of this property?
 23                A.    Files with papers, yes, but the
 24         not the sale of contract or copies of checks
 25         and all the things like legal stuff, papers,

DIAMOND REPORTING (877) 624-3287 info@diarnondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page254
                                                           255ofof335
                                                                   336

                                                                         31

      1                            M. NOBLE
      2      anything I have from the church I have in
   3         the file.
   4                 Q.   Do you have any notes, handwritten
   5         notes?
   6                 A.   Handwritten notes with exactly
   7         what?
   8                 Q.   Concerning the purchase of this
   9         property, conversations you may have had
 10          with somebody.
 11                  A.   No.   I'm not that organized.
 12                       MS. ORTIZ:     We will take a break.
 13                       (Whereupon, a short recess was
 14                  taken.)
 15                Q.     Do you have a copy of the
 16          brokerage agreement between Mr. Oviedo and
 17         Ms. Staatz of the church?
 18                A.     No, I don't.
 19                Q.     Mr. Oviedo would not be paid until
 20          the sale was consummated, if you know?
 21                A.     I don't know.
 22                Q.     Other than the down payment check,
 23         were you out any other money regarding the
 24         2014 contract?
 25                A.     What do you mean by that?

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page255
                                                           256ofof335
                                                                   336
                                                                         32

      1                            M. NOBLE

      2              Q.    Did you have to write any checks

      3      or spend any money other than the down

   4         payment of the July 9, 2014 contract, retain

   5         a lawyer, retain documents or anything like

   6         that?

   7                 A.    For retaining a lawyer and that

   8         was it.
   g·                Q.   What lawyer did you retain for the

 10          2014 contract?

 11                A.      I don't want to give you a wrong

 12          answer.      I don't have that information to

 13          give you right now.

 14                Q.     Do you have a copy of the check

 15          retaining the lawyer for the 2014 contract?

 16                A.     I might have that in the office.

 17                       THE WITNESS:      Do you have that?

 18                       MS. ORTIZ:     No, I don't have that.

 19                Do you want to call for that?

 20                       MR. BRODERICK:      I call for

 21                production of the check if one exists

 22                or the retainer of the lawyer to

 23                represent Ms. Noble on the 2014

 24                contract.

 25                Q.     In your complaint, you make

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page256
                                                           257ofof335
                                                                   336

                                                                         33

      1                            M. NOBLE

      2       reference to Mr. Oviedo's efforts regarding
      3      his endeavors on the July 9, 2014 contract.
      4      Do you know what they were?
      5             A.    Not specifically, no.
      6             Q.    Do you know what money he spent
   7         with respect to the July 9, 2014 contract?
   8               A.     I cannot answer that question.
   9         That question Mr. Oviedo needs to answer.
  10                Q.    In paragraph 17 of your complaint,
 11          you state that the church retained Laura C.
 12          Browne to assist in the AG process?
 13                A.     Yes.
 14                Q.     Do you know what date the church
 15          retained Ms. Browne?
 16                A.     I don't know exactly the date but
 17          it was on the second contract of sale that
 18          Ms. Staatz hired Ms. Browne.
 19                Q.     Did Ms. Staatz pay Ms. Browne?
 20                A.     I don't know about that.
 21                       MR. BRODERICK:      Mark for

 22                identification Defendant's Exhibit F.
 23                              (Whereupon, the check was
 24                marked as Defendant Exhibit F for
 25                identification as of this date by the

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page257
                                                           258ofof335
                                                                   336

                                                                         34


      1                            M. NOBLE
      2             Reporter.)
      3             Q.     I want to show you what is marked
      4      Defendant's Exhibit F.         Have you ever seen
      5      that document before?
   6                A.    This was a check, yes.
   7                Q.    Did you write that check?
   8                A.    Yes.
   9                Q.    What company is that check from?
  10               A.     Urvany Investment Group.
  11                Q.    What is your position of being the
  12         investment group?
 13                A.     I'm the sole member of that
 14          company.
 15                Q.     The check you wrote was for
 16          Ms. Browne?
 17                A.     Correct.
 18                Q.     That was for what?
 19                A.     Down payment for 2176 Grand
 20          Concourse.
 21                       MR. BRODERICK:      Mark for
 22                identification Defendant's Exhibit G.
 23                              (Whereupon, the 5/16/17 check
 24                to Ms. Browne was marked as Defendant
 25                Exhibit G for identification as of this

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page258
                                                                259ofof335
                                                                        336
                                                                              35


._
.
           1                            M. NOBLE
           2             date by the Reporter.)
           3             Q.    What was the date of that check?
           4             A.    May 16, 2017.

           5             Q.    You wrote that to Ms. Browne
        6         because she represented who?
        7               A.     Ms. Staatz.
        8                Q.    I want to show you what has been
        9         marked Defendant's Exhibit G for
      10          identification.       Have you ever seen that
      11          document before?
      12                A.     Yes.
      13                Q.     Who signed that check?
      14                A.     I did.
      15                Q.     From what company was that check
      16          issued?
      17                A.     Urvany Investment Group.
      18                Q.     What was the purpose of that
      19          check?
      20                A.     Legal fee retainer.
      21                Q.     Did you retain Ms. Browne for you
      22         or did you retain Ms. Browne for Ms. Staatz?
      23                      MS. ORTIZ:      Objection.      She didn't
      24                say she retained Ms. Browne.           You want
      25                to clarify?

     DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page259
                                                                260ofof335
                                                                        336
                                                                              36

           1                            M. NOBLE
           2             Q.    What is the date on that check?
           3             A.    May 9, 2017.
        4                Q.    It says retainer for 2176 Grand
        5         Concourse.     Did you retain Ms. Browne for
        6         yourself?
        7               A.     No.
        8               Q.     Did you retain Ms. Browne for Ms.
        9         Staatz?
      10                       MS. ORTIZ:     Objection.      She didn't
      11                say she retained her.         It says legal
      12                fee retainer.
      13                       MR. BRODERICK:       I didn't say she
      14                did.    It is a question.
      15                Q.     Did you retain Ms . Browne for Ms .
      16          Staatz?
      17                       MS. ORTIZ:     Retain means legal
      18                contract that is different did you pay
      19                a retainer for, so which is the
      20                question to be clear?
      21                Q.     Did you pay the retainer for Ms.
      22         Staatz?
      23                A.     I don't have that answer to give
      24         you right now because I don't remember it.
 ;
..
      25         That was back in 2017 .

     DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page260
                                                           261ofof335
                                                                   336

                                                                         37

      1                            M. NOBLE
      2             Q.    Did you ever sign a retainer from

      3      yourself with Ms. Browne?

      4             A.    Yes.

      5             Q.    Do you know if the church ever

      6      authorized Ms. Staatz to retain Ms. Browne?

      7            A.     That information, I cannot answer.

      8             Q.    In paragraph 18 of your complaint,

   9         you state that Ms. Browne was close to

 10          completing the AG approval process when she

 11          was discharged.

 12                A.     Who are you talking about - Ms.

 13          Browne?

 14                Q.     Yes.    Paragraph 18 of your

 15          complaint.

 16                       MS. ORTIZ:     Discharge is when she

 17                was fired.

 18                A.     Yes.

 19                Q.     Who fired Ms. Browne?

 20                A.     According to Ms. Browne, Ms.

 21         Staatz.

 22                Q.     Do you know what day Ms. Browne

 23         was discharged?

 24                A.     I cannot answer that question

 25         because I don't know what day exactly.

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page261
                                                           262ofof335
                                                                   336

                                                                         38

      1                            M. NOBLE
      2             Q.    You had a conversation with Ms.
      3      Browne where she told you she was
   4         discharged?
   5                A.    Because I called her to see if we
   6         had a date for closing and she told me no
   7         because she was fired.
   8                Q.    Do you recall roughly when that
   9         was?
 10                 A.    No, I don't.
 11                 Q.    Did Ms. Browne provide you with
 12          any documents regarding her communications
 13          regarding the termination?
 14                 A.    No.
 15                 Q.    Did Ms. Browne e-mail you?
 16                 A.    No.
 17                 Q.    Do you know if Ms. Browne e-mailed
 18          Mr. OViedo?
 19                 A.    That information, I cannot answer.
 20                 Q.    Did Ms. Browne tell you how far
 21          along in the process she was with the AG
 22         before being terminated?
 23                 A.    I cannot answer you that question
 24         because those are legal stuff for an
 25         attorney to do so I don't know what is the

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page262
                                                           263ofof335
                                                                   336

                                                                         39

      1                            M. NOBLE
      2      whole process with the AG.
      3             Q.    What was the closing date for the
      4      July 9, 2014 contract?
   5               A.     We never had a closing date
   6         because of the recollection of the papers
   7         that Ms. Staatz needed to bring to the
   8         lawyer.
   9               Q.     I want to show you what is marked
 10          Defendant's Exhibit C.         Have you ever seen
 11          that document before?
 12                A.     This is the second contract
 13          because I see here the price was changed.
 14                Q.     The date of that contract, is it
 15          July 7 or July 9 of 2015, if you recall?
 16                A.     I don't recall.
 17                Q.     It is fair to say it was in July
 18          of 2015?
 19                A.    That is what the date says there.
 20          I don't remember exactly.

 21                Q.    Did you sign that particular
 22         contract?
 23                A.    Yes.
 24                Q.    At that point of time on the 2015
 25         contract, who drafted that contract if you

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page263
                                                           264ofof335
                                                                   336
                                                                         40

      1                            M. NOBLE

      2      know?

      3              A.   Mr. Ramirez.

      4              Q.   2015, was Mr. Ramirez still

      5      representing the seller or was he now

      6      representing you the purchaser?

      7            A.     The seller.

   8                Q.    There was a change in the contract

   9         price, correct?

  10               A.     Yes.

 11                Q.     The contract price went down?

 12                A.     Yes.

 13                Q.     How much did it go down?

 14                A.     It was for 600 the first one and

 15          second one was for 500.

 16                Q.     There was a 100,000 reduction in

 17          the purchase price?

 18                A.     Correct.

 19                Q.     Do you know it the board approved

 20          that 100,000 reduction?

 21                A.     That question, I can not answer.

 22                Q.     Do you know what the purpose of

 23         that 100,000 reduction was?

 24                A.     The purpose of the 100,000

 25         reduction I don't know but I believe we went

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page264
                                                               265ofof335
                                                                       336

                                                                             41

          1                            M. NOBLE
          2      through an appraisal to appraise the
          3      property and I believe that the price was
       4         lower than we first agreed so they did a
       5         second contract.
       6                Q.    Is it fair to say, when Ms. Staatz
       7         agreed to a $100,000 reduction, she was
       8         still cooperating for the purchase of this
       9         property?
      10               A.     Correct.
     11                Q.     I want to qo back to Defendant's
     12          Exhibit C.     This cor,.tract makes reference to
     13          a deposit, correct?
     14                A.     Yes.
     15                Q.     How much was the deposit you were
     16          supposed to put down on the contract?
     17                A.     The check for the $15,000.
     18                Q.     Did you give Mr. Ramirez a new
     19          check for the 15,000?
     20                A.     No.
     21                Q.     The check from 2014 was still the
     22          check for the 2015 contract?
     23                A.     Yes.
     24                Q.     Do you know how long a check is
)
     25         good for, only if you know?

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page265
                                                           266ofof335
                                                                   336

                                                                         42

      1                            M. NOBLE
      2              A.   I can't answer that question.
      3              Q.   Defendant's Exhibit D for
      4      identification, have you ever seen that
      5      document before?
      6              A.   That is the new contract of sale
      7      for 2017.
   8                 Q.   The 2017 contract of sale, who
   9         wrote that document?
 10                  A.   Ms. Browne.
                     Q.   You signed that contract?
 12                  A.

                     Q.   What is the purchase price in
 14          2017?
 15                  A.   500.
 16                  Q.   What was the down payment on this
 17          contract?
 18                A.     1,000.
 19                Q.     Did you write a check for $1,000?
 20                A.     It was the check you just showed
 21         me before.      Yes.
 22                Q.     That would be Defendant's Exhibit
 23         F, correct?
 24                A.     Yes, down payment.
 25                Q.     Was that check negotiated?

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page266
                                                           267ofof335
                                                                   336
                                                                         43

      1                            M. NOBLE
      2              A.    When you say negotiated?
      3              Q.    Was that check cashed?
      4              A.    Yes.
      5              Q.    Did that contract to your
      6      knowledge require Ms. Staatz to comply with
   7         the AG process?
   8                 A.    Yes.
   9                 Q.    What paragraph was that, if you
 10          know?
 11                        MS. ORTIZ:    Objection.
 12                  A.    I don't know that answer.
 13                  Q.    But you believe that the term in
 14          the contract which compelled her to comply
 15          with the AG process?
 16                        MS. ORTIZ:    Objection.      There is
 17                nothing that says she believes there
 18                was a term in the contract.
 19                        MR. BRODERICK:     She said there was
 20                a term in the contract.
 21                        MS. ORTIZ:    No, she didn't say
 22                that.     She didn't say there was a term
 23                in the contract.       She didn't say that.
 24                Q.      I want you to take a look at
 25         Defendant's Exhibit D.          It makes reference

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
      Case
       Case1:18-cv-07871-NRB
            1:18-cv-07871-NRB Document
                               Document53-1
                                        46 Filed
                                            Filed07/21/20
                                                  08/21/20 Page
                                                            Page267
                                                                 268ofof335
                                                                         336

                                                                               44

            1                            M. NOBLE

            2      to Exhibit B.       Do you know what Exhibit B
            3      was?
            4                   MS. ORTIZ:      Off the record.
            5                    (Whereupon, an off-the-record
            6             discussion was held.)
         7                Q.    Other than Exhibit B, is that
         8         contract complete to the best of your
         9         knowledge?
       10                 A.    What do you mean?
       11                       MR. BRODERICK:       Withdraw that.
       12                 Q.    Was there a rider to the best of
       13          your knowledge to Exhibit D?
       14                 A.    I cannot answer you that question
       15          because I don't know.
       16                 Q.    To the best of your knowledge, the
       17          terms of the contract, that is the full
       18          document?     Not the exhibits or any rider but
       19          the terms of the contract, that is a full
       20         document?
       21                      MS. ORTIZ:      Objection.      You are
       22                 asking her to tell you, because if
       23                 there is a rider it is usually
       24                 incorporated in the contract.
-~)    25                      MR. BRODERICK:       I didn't see it.

      DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page268
                                                               269ofof335
                                                                       336

                                                                             45

          1                            M. NOBLE
          2             Q.    To the best of your knowledge can
          3      Exhibit Dis the contract for the purchase
       4         of the property that was signed in 2017?
       5               A.     Yes.
       6                      MR. BRODERICK:       Mark for
       7                identification Defendant's Exhibit H.
       8                             (Whereupon, the document
       9               referencing Yvon Santos was marked as
     10                Defendant Exhibit H for identification
     11                as of this date by the Reporter.)
     12                Q.     I'll show you what has been marked
     13          Exhibit H for identification.           Have you seen
     14          that document before?
     15                A.     Yes.
     16                Q.     That document makes reference to
     17          Yvon Santos?
     18                A.     Yes.   Now, I remember.
     19                Q.     Was she your attorney with respect
     20          to this?
     21                A.     Yes.
     22                Q.     She would possess any documents
     23          regarding the 2014 or communications between
     24         Mr. Ramirez and her regarding the 2014
)    25         contract?

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page269
                                                           270ofof335
                                                                   336

                                                                         46

      1                            M. NOBLE
      2             A.    Yes.
   3                      MR. BRODERICK:       At this time, I
   4                call for the production of the file of
   5                Ms. Santos regarding the purchase of
   6                2176 Grand Concourse.
   7                Q.    Did Ms. Santos's representation of
   8         you end at some point of time?
   9                A.    That question I cannot answer
 10          because I don't have the information to give
 11          you.
 12                       MR. BRODE~ICK:       Mark for
 13                 identification Defendant's Exhibit I.
 14                              (Whereupon, the amendment to
 15                 the contract was marked as Defendant
 16                 Exhibit I for identification as of this
 17                 date by the Reporter.)
 18                 Q.    Showing you what is marked
 19          Defendant's Exhibit I for identification,
 20          have you ever seen that document before?
 21                 A.    I don't remember.
 22                 Q.    Do you recall ever signing that
 23         document?
 24                 A.    I don't remember.
 25                 Q.   Did you ever communicate with

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page270
                                                               271ofof335
                                                                       336

                                                                             47

          1                            M. NOBLE
          2      anyone other than your attorneys regarding
          3      2176 Grand Concourse by e-mail?
          4             A.    I cannot answer you that question
          5      because I don't remember.
       6                      MR. BRODERICK:       At this time, I
       7                call for a search of your e-mail
       8                accounts for any non-privileged e-mails
       9               regarding 2176 Grand Concourse.
     10                Q.     Do you have any knowledge of the
     11          eviction proceedings brought by Olivet
     12          Church to evict tenants of the building?
     13                A.     I cannot answer that question
     14          because I don't know.
     15                Q.     Other than Ms. Santos and Ms.
     16          Ortiz, have you been represented by any
     17          other attorney not mentioned today in
     18          connection with 2176?
     19                A.    No.
     20                      MS. ORTIZ:      You were asked whether
     21                you retained Laura Browne and you said
     22                yes but you didn't specify in what
     23                connection because he asked you did you
     24                ever retain Laura Browne but there was
J    25                no date and no mention for what

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page271
                                                           272ofof335
                                                                   336

                                                                         48

      1                            M. NOBLE
   2                purpose.     Can you clarify what did you
   3                retain her for?
   4                      THE WITNESS:       I cannot answer that
   5                question because I have used Laura for
   6                other deals that I have done.           As I was
   7                reading the check retainer, but I
   8                cannot give you a specific answer to
   9                that question.
 10                 Q.    When was the first time you used
 11          Ms. Browne to the best of your recollection?
 12                 A.    That question I can't answer
 13          because I don't remember the date I used
 14          her.
 15                 Q.    Do you recall if it was in the
 16          time before 2017?
 17                 A.    I cannot answer you that question
 18          because I don't want to tell you something
 19          that is incorrect.
 20                 Q.    Do you have any recollection other
 21          than with respect to 2176 Grand Concourse
 22         having used Ms. Browne before that retaining
 23         check that we spoke about earlier today?
 24                      MS. ORTIZ:      Which was what year?
 25                      MR. BRODERICK:       2017.

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page272
                                                           273ofof335
                                                                   336

                                                                         49

      1                            M. NOBLE
   2                A.    I don't remember.
   3                      MR. BRODERICK:       I have no further
   4                questions.
   5                      (Whereupon, at 11: 30 A.M., the
   6               Examination Before Trial was
   7               concluded. )
   8

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page273
                                                               274ofof335
                                                                       336

                                                                             so

          1                             M. NOBLE
          2                    DECLARATION
          3

          4             I hereby certify that having been first
          5      duly sworn to testify to the truth, I gave
          6      the above testimony.
       7

       8                I FURTHER CERTIFY that the foregoing
       9         transcript is a true and correct transcript
     10          of the testimony given by me at the time and
     11          place specified hereinbefore.
     12

     13

     14
                                            MARIA TERESA NOBLE
     15

     16

     17          Subscribed and sworn to before me
     18         This           day of                20

     19

     20
                       NOTARY PUBLIC
     21

     22

     23

     24
)    25

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page274
                                                               275ofof335
                                                                       336

                                                                             51

          1                            M. NOBLE
          2                          E XH I B I T S
          3      DEFENDANT EXHIBITS
       4         EXHIBIT      EXHIBIT
                 LETTER       DESCRIPTION                            PAGE
       5

       6         A            Complaint filed on church              8
       7         B            Check deposit for church               8
       8         C            Second contract of 2015                8
       9         D            2017 contract of sale                  8
     10          E            Document                               8
     11          F            $1,000 check down payment              33
     12          G            5/16/17 check for Ms. Browne           34
     13          H            Document about Yvon Santos             45
     14          I            Amendment to contract                  46
     15                 (Exhibits retained by Counsel)
     16

     17
     18                                INDEX
     19

     20          EXAMINATION BY                                     PAGE
     21         MR. BRODERICK                                       4

     22

     23

     24
j    25

    DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page275
                                                           276ofof335
                                                                   336

                                                                         52

      1                            M. NOBLE
      2             INFORMATION AND DOCUMENTS REQUESTED
      3      INFORMATION AND/OR DOCUMENTS                        PAGE
   4         TD Bank records for 2014                            18
   5         $14,000 check                                       20
   6         Witness phone call records for Staatz               27
   7         Check for lawyer for 2014 contract                  32
   8         Santos file of 2176 purchase                        46
   9         Non-privileged e-mails of 2176                      47
 10
 11
 12                     QUESTIONS MARKED FOR RITTiING
 13          PAGE LINE QUESTION
 14          (None)
 15

 16
 17
 18
 19

 20

 21
 22

 23

 24
 25

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page276
                                                           277ofof335
                                                                   336
                                                                         53

      1                            M. NOBLE
      2                     C E R T I F I CA T E
      3

   4         STATE OF NEW YORK              )
                                                   ss.:
   5         COUNTY OF NEW YORK             )

   6

   7                     I, SYLVIA KEMP, a Notary Public for
   8         and within the State of New York, do hereby
   9         certify:
 10                      That the witness whose examination
 11          is hereinbefore set forth was duly sworn and
 12          that such examination is a true record of
 13          the testimony given by that witness.
 14                     I further certify that I am not
 15          related to any of the parties to this action
 16          by blood or by marriage and that I am in no
 17          way interested in the outcome of this
 18         matter.
 19                     IN WITNESS WHEREOF, I have hereunto
 20          set my hand this 16th day of August, 2019.
 21

 22

 23

 24
 25


DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page277
                                                           278ofof335
                                                                   336                                                       ., ,
                                 2D r1l 4/12                    42/2 43/12 44/14 46/9 47/4      31/19 36/20 42/22
     $                                                          47/13 48/4 48/8 48/12          because [29] 7/13 8/7 9/9
     $1,000 [5] 21/2 21/5 21/10
                                   3                            48/17                           10/6 10/11 13/10 14/9
      42/1951/11                   30 [1] 3/15                 answering [11 13/24              17/15 25/8 25/21 29/8
     $1,000 check [2] 21/2 21/5 32 [1) 52/7                    answers [1] 5/2                  29/14 35/6 36/24 37/25
     $100,000 [1] 41/7             32-72 [2] 1/20 2/5          any [39] 4/18 5/3 6110 6/13      3815 38/7 38/24 39/6 39113
     $100,000 reduction [1] 41/7 33 [1] 51/11                   6/19 7/15 7/25 8/11 9/5         44/15 44/22 46/10 47/5
     $14,000 [8] 20110 20/16       34 m s1I12                   9/24 11/7 12/10 13/2 13/12     47/14 47/23 48/5 48/13
      20/18 20/22 22/12 22/18                                   13/15 13/22 14/19 14/19         48/18
      24/22 52/5
                                   4                            14/23 15/8 15/13 15/17         become [1) 6/23
     $14,000 check [4] 20/10       402 [1] 2/5                  16/4 18/19 20/3 20/19          been [8] 4/3 5/9 6/16 28/8
      20/16 20/18 20/22            45 [1] 51/13                 27/17 31/4 31/23 32/2 32/3      35/8 45/12 47/16 50/4
     $14,000 deposit [2) 22/18     46 [2] 51/14 52/8            38/12 44/18 45/22 47/8         before [21] 1/22 3/10 3/12
      24/22                        47 £11 52/9                  47/10 47/16 48/20 53/15         7/2 9/2 9/6 9/14 16/18 18/8
     $15,000 (4] 16/14 18/14                                   anybody [1] 15/12                34/5 35/11 38/22 39/11
      24/22 41/17
                                   5                           anyone [4] 3/10 12/13           42/5 42/21 45/14 46/20
     $600,000 [3] 16/11 21/14      5/16/17 [21 34/23 51/12      12/16 47/2                      48/16 48/22 49/6 50/17
      21/22                        500 f21 40/15 42/15         anything [5) 9/7 22/24          beginning (21 26/6 28/22
   I $600 000 contract f11 21/'I 4                              24/14 31/2 32/5                behalf [3] 12/14 15/14
                                   6                           apartment [2] 4/12 13/8          22/21
     0                             600 r1l 40/14               apply [41 14/21 14/24 22/21     being [61 6/14 28/17 28/17
     07010 [1] 4/13                                             30/2                            28/21 34/11 38/22
     07871 £11 1/6
                                   7                           applying (1) 15/18              believe [51 11 /11 27 /13
                                   70-20 [1] 2/9               appraisal [1] 41/2               40/25 41/3 43/13
     1                             72 £21 1/20 2/5             appraise [1] 41 /2              believes [11 43/17
     1,000 (11 42/j8                                           approval [11 3 7/.10            best [6] 21 /14 44(8 44/12
     100,000 (4) 40/ 16 40120
                                   9                           approve [1] 21/13                44/16 45/2 48/11
      40/23 40/24                  98 r11 17/15                approved [5] 21/16 21/21        between [5] 3/5 23/19
    1099 (21 8/8 8/11                                           22/6 22/13 40/19                23/23 31 /16 45/23
     10:15 [1] 1/14
                                   A                           ARACELIS [2] 1/9 4/16           bit [1] 7/13
     111 [1] 2/9                   A.M[2] 1/1449/5             are [22) 3/20 6/21 7/17         black [1] 27/16
     11103 [2] 1/21 2/5            about [10] 5/20 9/7 9/8      12117 12/23 13/ 16 14/12       blank [1] 18/23
     11375 [1] 2/10                 24/15 24/25 26/18 33/20     14/19 15/3 15/8 15/12 16/5     blood [1] 53/16
     11 :30 [1] 49/5                37/12 48/23 51/13           19/3 23/11 26/18 27/17         board [11) 10/10 21/13
    13 (1) 20/25                   above [1] 50/6               28/11 28/20 29/16 37/12         21/16 21/19 21/23 21/24
    14 [2] 20/8 20/9               According (1) 37/20          38/24 44/21                     21/25 22/6 23/15 23/19
    15 [1] 22/10                   account [12] 17/12 17/13    around [2] 26/12 29/7            40/19
    15,000 [1] 41/19                18/4 18/9 18/12 18/17      as [27] 1/9 3/11 3/14 3/20      both [2] 7/11 23/5
    16 [3] 1/13 30/7 35/4           18/18 18/20 18/25 19/6      4/5 5/2 7/2 8/18 8/19 8/24     break [1] 31/12
    16th [1] 53/20                  19/8 19/14                  11 /8 12/5 19/14 19/16         bring [3] 7/7 29/3 39/7
     17 [3] 33/1 0 34/23 51 /12    accounts [2] 8/2 4 7/8       21/19 21/19 22/3 28/25         BRODERICK [51 2/8 2/10
    18 (4) 1/6 37/8 37/14 52/4     acquisition [1] 5/13         33/24 33/25 34/24 34/25         4/7 4/14 51/21
    180 r11 113                    ACRIS [1] 10/12              45/9 45/11 46/15 46/16         broker [3] 6/2 6/ 4 7/ 16
                                   across [1] 10/7              48/6                           brokerage (1) 31/16
     2                             action [2] 4/16 53/15       ask [41 4/21 9/6 24/23          Bronx [2] 4/18 5/15
    20 [9] 2/9 9113 9/14 11/21     address [1] 16/24            28/13                          brought (2] 4/16 4 7/11
      11/21 12/3 12/3 50/18 52/5 administer [11 3/10           asked [3] 25/12 4 7/20          Browne [31] 33/12 33/15
    2004 [3] 5/11 13/9 13/11       advise [1] 25/9              47/23                           33/18 33/19 34/16 34/24
    2005 [1] 6/18                  after [1) 3/15              asking [41 14/13 14/15 19/4      35/5 35/21 35/22 35/24
    2007 [11 7/5                   AG [12] 14/7 15/15 22/13     44/22                           36/5 36/8 36/15 37/3 37/6
    2014 [41] 5/6 5/7 5/10 5/24 23/4 29/3 30/3 33/12 37/10 assist [2] 14/7 33/12                37/9 37/13 37/19 37/20
      6/9 7/10 7/15 8/11 8/12       38/21 39/2 43/7 43/15      Astoria [2] 1/21 2/5             37/22 38/3 38/11 38/15
      9/1811/1413/1114/414/5 AG's [1] 22/21                    attempt [1] 30/9                 38/17 38/20 42/10 47/21
      16/11 17/13 18/8 18/12       again (2) 24/23 28/13       attention [1] 9/12               47/24 48/11 48/22 51/12
      19/10 19/14 20/5 21/6 22/8 against [2] 1/5 8/22          attorney [11] 2/9 11 /15 13/3   building [11 47/12
      26/7 28/7 29/15 30/11        agent (4) 5/8 5/10 8/6 13/6  14/21 15/5 15/19 15/24         business [5] 6/21 6/23 6/25
      30/16 31/24 32/4 32/10       agreed [7] 3/4 3/19 14/21    19/16 38/25 45/19 4 7/17        7/7 16/6
      32/15 32/23 33/3 33/7 39/4 15/9 15/13 41/4 41/7          attorneys [2] 2/4 4 7/2
                                   agreement [21 23/19 31 /16 August [21 1/13 53/20
                                                                                               C
      41 /21 45/23 45/24 52/4
      52/7                         aka [3] 1/7 1/8 1/8         Austin [1) 2/9                  call [10) 19/12 20/15 26/20
    2015 [6] 39/15 39/18 39/24 all [7] 3/20 5/2 6/21 27 /10    authorize [1] 23/15              26/23 27/8 32/19 32120
     40/4 41/22 51/8                27/16 29/2 30/25           authorized (2) 3/10 37/6         46/4 4 717 52/6
    2017 (14] 24/6 24/19 25/2      allege [11 27/23            authorizing [1] 23/12           called [1 I 38/5
     25/20 35/4 36/3 36/25 42/7 along [1] 38/21                aware [7] 12/17 12/23           calls [7] 9/10 26/11 26/12
     42/8 42/14 45/4 48/16         ALSO [11 2/13                13/16 15/3 15/7 15/12           26/15 26/15 26/17 27/10
     48/25 51/9                    am (2] 53/14 53/16           23/11                          came [11 28/22
    2019 [3] 1/13 29/15 53/20      amendment [2] 46/14 51/14                                   can [61 7/6 7/8 26/22 40/21
    2170 (3] 16/22 16/25 17/4      amount [1] 18/16
                                                               B                                45/2 48/2
    2176 [17] 4/17 5/15 9/20       AND/OR [1) 52/3             back   (5] 13/9 14/5 20/13      can't [8] 18/13 18/16 18/21
     9/25 1G/25 1713 18/5 25/3 answer [29] 4/21 13/18           36/2541/11                      20/21 20/24 21/12 '1212
      34/19 36/4 46/6 47 /3 4 7/9   18/13 18/21 20/21 20/24    bank [6] 8/2 17/10 19/2          48/12
     47/18 48/21 52/8 52/9          21 /8 21 /12 26/11 30/17    20/19 20/20 52/4               cannot [17] 5/3 25/7 26/5
    250 [1] 4/12                    32/12 33/8 33/9 36/23 37/7 be [12] 3/7 3/9 3/13 5/16        26/21 30/17 33/8 37/7
    27 (1) 52/6                     37/24 38/19 38/23 40/21     6/6 13/3 17/9 20/19 25/10       37/24 38/19 38/23 44/14
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page278
                                                           279ofof335
                                                                   336                                                     ,..
                                   7/4 9/21 9/25 16/23 16/25      Defendant (9) 1/17 4/15        14/23 15/9 15/ 13 29/6 32/5
   C                               17 /2 '17 /5 18/6 25/3 34/20    8/18 26/2 33/24 34/24         38/12 45/22 52/2 52/3
   cannot ... [6] 46/9 4 7/4       36/5 46/6 47/3 47/9 48/21      45/10 46/15 51/3              does (4] 6/3 12/4 20/17
    47/13 48/4 48/8 48/17         condition (1) 10/9              Defendant's [19) 8/15 8/21     22/16
   capacity [1] 11 /7             conduct [1] 9/24                 10/20 11/22 12/3 16/17       doesn't [1] 27 /13
   case [2) 13/4 13/15            conflict [2) 6/6 24/15           17/9 33/22 34/4 34/22 35/9 don't [48) 8/7 12/25 13/22
   cases [2) 13/5 1 3/12          conflicted [1] 25/10             39/10 41 /11 42/3 42/22       13/25 14/17 15/2 15/16
   cashed [2] 18/2 43/3           connection [2] 4 7/18 4 7 /23    43/25 45/7 46/13 46/ 19       18/1019/9 19/11 20/12
   cell [3] 26/23 26/25 27 /3     considerable [1] 5/12           DEFENDANTS [6] 1/11 2/9        20/13 20/14 21/7 21/8
   cert!flcatlon [1] 3/7          consummated [1] 31/20           8/23 8/25 23/9 27/23           23/17 23/21 23/24 25/8
   certify [4] 50/4 50/8 53/9     contact [4] 13/2 14/6 15/22     define [1] 17/14               27 /20 29/13 30/4 30/4
    53/14                          15/25                          demonstrate [1] 27 /10         31/18 31/21 32/11 32/12
   change [1] 40/8                contract [83] 9/12 9/15 9/17    deposit [9] 16/22 19/21        32/18 33/16 33/20 36/23
   changed [1] 39/13               9/24 10/14 10/17 10/19          19/25 22/18 23/16 24/22       36/24 3 7 /25 38/10 38/25
   check (55] 16/21 17/10          10/22 10/24 11 /4 11 /7        41/13 41/15 51/7               39/16 39/20 40/25 43/12
    17/15 17/19 17/21 17/24        11/10 11/1111/1311/15          deposited (2) 21 /5 21 /11     44/15 46/10 46/21 46/24
    18/2 19/15 19/18 19/22         11/18 11/22 12/17 12/21        deposition [5] 1/16 3/7 3/8 47/5 47/14 48/13 48/18
    19/25 20/10 20/11 20/16        14/3 1 4/ 12 16/ 11 16/ 13      3/13 4/19                     49/2
    20/18 20/22 21/2 21/5          20/5 21/6 21/14 22/8 22/14     DESCRIPTION [1] 51/4          done (1) 48/6
    21/10 22/12 23/13 23/16        24/2 24/B 26/7 27/25 28/6      did [79) 5/20 5/23 6/5 6/23 down [14] 5/2 5/3 16/13
    24/18 24/20 24/22 31 /22       28/10 29/12 29/15 29/16         7/15 7/25 8/10 9/24 10/12     16/22 20/4 31/22 32/3
    32/14 32/21 33/23 34/6         29/18 29/20 30/11 30/16         10/16 10/19 10/22 11 /6       34/1940/1140/1341/16
    34/7 34/9 34/15 34/23 35/3     30/24 31 /24 32/4 32/10         11 /15 12/7 12/10 12/13       42/16 42/24 51/11
    35/13 35/15 35/19 36/2         32/15 32/24 33/3 33/7           12/16 12/19 13/2 13/11       draft [1) 12/17
    41/17 41/19 41/21 41/22        33/17 36/18 39/4 39/12          13/15 15/17 15/22 16/7       drafted [1] 39/25
    41/24 42/19 42/20 42/25        39/14 39/22 39/25 39/25         17/1218/418/818/1 4. 19/8 drawn [1] 20/19
    43/3 48/7 48/23 51/7 51/1 1    40/8 40/ 11 41 /5 41 /12        19/18 19/21 19/24 20/3       due [1) 9/24
    51/12 52/5 52/7                41/16 41/22 42/6 42/8           21/4 21/13 22/20 23/15       duly [3] 4/3 50/5 53/11
   check in [1] 22/12              42/11 42/17 43/5 43/14          24/2 24/14 24/17 24/24       during (1] 4/18
   checks [3] 20/3 30/24 32/2      43/18 43/20 43/23 44/8          25/9 26/4 26/14 26/15
                                   44/17 44/19 44/24 45/3          26/20 26/23 27 /25 28/14
                                                                                                E
   children [2] 6/19 6/20
   church [24) 1/7 1/B 1/8 1 /8    45/25 46/15 51 /8 51/9          29/25 30/18 32/2 32/9        e-mail [3] 38/15 47/3 47/7
    1/9 4/15 6/3 6/4 8/23 10/6     51/14 52/7                      33/19 34/7 35/14 35/21       e-mailed [1] 38/17
    10/11 11/8 14/8 16/23         contractor [1] 8/8               35/22 36/5 36/8 36/14        e-mails [2] 47/8 52/9
    16/25 22/22 31/2 31/17        conversation [2] 30/5 38/2       36/15 36/18 36/21 37/2       earlier [1] 48/23
    33/1133/1437/5 47/12          conversations [3] 16/4           38/11 38/15 38/20 39/21      easy [1] 8/25
    51/6 51/7                      29/23 31/9                      40/13 41/4 41/18 42/19       effect [2] 3/11 3/14
   Civil [1] 1/19                 cooperated [1] 22/7              43/5 46/7 46/25 47/23 48/2 efforts [2] 28/9 33/2
   clarify [4] 7/12 24/10 35/25   cooperating [1] 41 /8           didn't [16] 15/25 16/8 17 /20 either [2) 14/16 26/13
    48/2                          copies [1] 30/24                 26/11 26/11 26/16 29/12      employed [3] 8/5 8/6 13/21
   clear [1] 36/20                copy [8] 3/13 3/16 8/21          29/22 35/23 36/10 36/13      employee (4] 6/14 7 /10 8/4
   client [3] 13/9 13/10 22/25     9/1110/1616/21 31/15            43/21 43/22 43/23 44/25       13/19
   clients [2] 7 /7 1 3/7          32/14                           47/22                        employees [1] 6/7
   Cliffside (1) 4/13             corporation [1] 7/23            different [1] 36/18           end [1] 46/B
   close [3] 19/8 28/9 37/9       correct [24] 5/14 8/9 9/22      diligence [1] 9/24            endeavored [1] 30/15
   closed [2] 18/18 19/7           11/2316/1116/1216/15           direct [1) 9/12               endeavors [1] 33/3
   closing [4] 29/4 38/6 39/3      17/10 17/2117/22 19/17         disappeared [1) 26/10         entered [1) 28/6
    39/5                           22/5 22/8 22/14 22/15 24/3     Discharge [1] 37/16           entering [3] 9/23 10/14
   come [3] 5/20 29/9 29/21        24/13 34/17 40/9 40/18         discharged [3) 37/11 37/23 10/17
   communicate [1] 46/25           41/10 41/13 42/23 50/9          38/4                         Enterprises [3) 5/22 7/16
   communicated [1] 26/8          corrections (1) 9/5             discovering [1] 5/20           8/10
   communicating [2] 26/3         Could [2] 7/12 17/14            discussion [2] 17 /18 44/6    errands [1] 29/1 0
    26/8                          counsel [5) 3/5 3/16 4/20       dispense [1] 14/22            error [2] 17/7 17/8
   communications [2] 38/12        4/23 51/15                     dissolve [1) 14/8             escrow (11 22/12
    45/23                         countless [2] 30/8 30/1 0       DISTRICT [2) 1/2 1/2          ESQ [3] 2/6 2/10 2/13
   company [4] 13/20 34/9         COUNTY [1] 53/5                 do [48] 4/11 4/23 6/13 6/19 estate [4] 5/8 5/1 0 8/6 13/6
    34/14 35/15                   couple [1] 26/22                 18/1118/1920/2221/10         ever [23) 6/5 11 /6 13/2
   compelled (1) 43/14            court [4] 1/2 1/18 3/12 5/3      22/24 23/2 23/2 23/18         15/17 16/7 16/18 18/2
   complaint [15) 8/22 9/11       CV £11 1/6                       23/22 25/18 25/23 27/3        20/11 20/23 22/20 23/11
    20/8 20/9 20/25 22/10                                          28/21 2B/24 29/4 29/11        23/15 29/25 34/4 35/10
    25/25 27/22 28/5 30/7
                                  D                                29/12 30/2 30/14 30/21        37/2 37/5 39/10 42/4 46/20
    32/25 33/10 37/8 37/15        date [17) 1/13 8/20 33/14        31/4 31/15 31 /25 32/14       46/22 46/25 47/24
    51/6                          33/16 33/25 35/2 35/3 36/2       32/17 32/19 33/4 33/6        evict [1) 47/12
   complete [11 44/8               38/6 39/3 39/5 39/14 39/19      33/14 37/5 37/22 38/8        eviction [1] 47/11
   completing [1] 37/10           45/11 46/17 4 7 /25 48/13        38/17 3B/25 40/19 40/22      exactly [12] 6/25 18/10
   compliance [1] 15/23           dated [1] 9/17                   41 /24 44/2 44/10 46/22       18/16 19/11 24/5 25/18
   comply [3J 15/14 43/6          DAVID [3] 2/8 2/10 4/14          4 7 /10 48/15 48/20 53/8      26/5 27/21 31 /6 33/16
    43/14                         day [9) 19/6 26/4 26/5          document (21) 9/2 9/3 9/6      37/25 39/20
   complying [3) 29/5 29/17        30/19 30/19 37/22 37/25         9/8 9/14 16/1 B 16/20 34/5 examination (5) 4/6 49/6
    29/20                          50/18 53/20                     35/11 39/11 42/5 42/9         51 /20 53/10 53/12
   Concerning [1] 3 ·1/8          day-to-day [1] 30/19             44/18 44/20 45/8 45/14       examined [1] 4/5
   concluded [1) 49/7             days (1] 3/15                    45/16 46/20 46/23 51/10      except (1) 3/20
   conclusion [1) 9/10            deals [2] 25/22 48/6             51/13                        execute (1) 10/19
   Concourse [17] 4/17 5/15       deed [1] 10/16                  documents [11] 8/17 14/20 execution (1] 22/7
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed     07/21/20
                                                   08/21/20 Page
                                                             Page279
                                                                  280ofof335
                                                                          336                                               ,. .
                                       /1.l N08l.t:.


                                     31 /9 38/2 38/6 39/5         INC [5] 1/7 1/8 1/8 1/8 5/22   Kemp [3] 1/22 53/7 53/23
    E                               hand [1] 53/2 0               incorporated [1] 44/24         knew [1] 10/9
   Exhibit [30] 8/21 10/20          handwritten [2] 31 /4 31 /6   incorrect [1] 48/19            know [48] 4/20 4/24 10/6
    11/22 12/4 16/17 17/9           handwrote [1] 1 7/2 3         information [10] 21 /8 23/17    12/25 14/2 14/11 14/16
    33/22 33/24 34/4 34/22          has [9] 6/16 15/12 22/24       23/24 25/7 32/12 37/7          14/17 15/16 18/1118/15
    34/25 35/9 39/10 41/12           22/25 23/2 23/3 28/8 35/8     38/19 46/10 52/2 52/3          20/22 21/10 21/16 21/19
    42/3 42/22 43/25 44/2 44/2       45/12                        informed [1] 22/11              23/17 23/18 23/21 23/22
    44/7 44/13 45/3 45/7 45/10      have [59) 5/12 6/13 6/19      initial [3) 17/15 17/19 19/5    23/24 26/9 29/13 30/4 30/5
    45/13 46/13 46/16 46/19          6/20 7115 7/25 8/25 9/13     interest [3] 7/15 7/18 7/19     30/14 31/20 31/21 33/4
    51/4 51/4                        11/15 13/2 13/12 13/15       interested [2] 28/24 53/17      33/6 33/14 33/16 33/20
   exhibits [5] 8/15 8/18 44/18      13/22 13/25 14/3 14/23       invested [1] 30/8               37/5 37/22 37/25 38/17
    51/3 51/15                       16/3 16/18 17 /20 18/14      investing [1] 5/17              38/25 40/2 40/19 40/22
   exist [2] 20/17 20/18             18/19 18/21 20/12 21/8       investment [5] 6/10 28/25       40/25 41/24 41/25 43/10
   existed [1] 19/14                 22/3 22/22 25/21 27/3         34/10 34/12 35/17              43/12 44/2 44/15 47/14
   exists £11 32/21                  27/13 27/19 27/21 29/22      investments [1] 25/24          knowledge [1 OJ 5/12 13/23
                                     30/21 31/2 31/2 31/4 31/9 involved [1] 13/12                 13/25 21/15 43/6 44/9
    F                                31/15 32/2 32/12 32/14       involving [1] 13/16             44/13 44/16 45/2 47/10
   fact [1] 13/23                    32/16 32/17 32/18 34/4       is [69) 3/4 3/19 4/14 4/20     knows r11 14/15
   fair [2] 39/17 41 /6              35/10 36/23 39/10 42/4        6/15 7 /13 8/21 9/5 9/15
                                                                   9/17 10/11 13/22 13/23
                                                                                                 L
   far [2] 21 /19 38/20              45/13 46/10 46/20 47/10
   fast [1] 4/25                     4 7/16 48/5 48/6 48/20 49/3 14/10 14/10 16/16 16/20         L.L.P [2] 1/20 2/4
   Federal [1] 1/18                  53/19                         16/21 16/23 16/24 17/15       Laura [4] 33/11 47/21 47/24
   fee [2] 35/20 36/12              having [3] 4/3 48/22 50/4      18/17 21/18 21/24 21/25        48/5
   felt [2] 29/11 29/14             he [26) 6/3 6/15 6/16 7 /5     22/23 22/24 23/18 25/21       Laura C [1] 33/11
   file [4] 30/21 31 /3 46/4 52/8    11/1913/613/819/24            25/22 28/10 28/16 28/16       law [1] 1/19
   filed [2] 8/22 51 /6              22/11 22/20 22/24 22/25       28/17 28/18 28/19 29/8        lawyer (10) 22/23 25/21
   files [2] 20/13 30/23             23/2 23/2 23/3 23/5 23/7      29/14 29/15 34/3 34/9          29/7 32/5 32/7 32/9 32/15
   filing [1] 3/6                    23/9 24/17 25/ 10 25/21       34/11 36/2 36/14 36/18         32/22 39/8 52/7
   fired (3] 37/17 37/19 38/7        25/22 29/25 33/6 40/5         36/19 37/16 38/25 39/9        lawyers (1) 25/23
   first (14] 4/3 4/22 5/16 5/19     47/23                         39/12 39/14 39/17 39/19       lay(1] 14/10
    9/15 11/11 11 /18 26/7          head [2) 5/4 21 /9             41/6 41/24 42/6 42/13         least [1] 18/14
    28/25 29/15 40/14 41/4          held [3) 1/19 17/18 44/6       43/16 44/7 44/17 44/19        leave [1] 18123
    48/10 50/4                      hello [1 l 16/5                44/23 44/23 45/3 46/18        Ledwin [4] 5/22 5/23 7/16
   follows [1] 4/5                  her [19) 14/14 15/14 15/23 48/19 50/9 53/11 53/12             8/10
   force [1) 3/14                    15/25 25/13 26/20 26/23      issued [1] 35/16               legal [8) 7/13 911 0 22/23
   foregoing [1] 50/8                28/4 28/8 29/5 29/7 36/11 it [45] 3/4 3/19 8/25 9/7 9/9      30/25 35/20 36/11 36/17
   Forest [1] 2/10                   38/5 38/12 43/14 44/22        10/6 10/7 13/22 13/24 14/2     38/24
   form [1] 3/20                     45/24 48/3 48/14              14/14 16/21 17 /19 18/14      let [3) 4/20 4/24 24/10
   forms [1] 8/11                   here [2] 7/17 39/13            18/15 19/6 19/10 19/14        LETTER [1] 51/4
   forth [1] 53/11                  hereby [3] 3/4 50/4 53/8       20/19 22/3 22/6 22/13 23/3    like [5) 9/6 10/5 29/11
   front [1] 29/8                   herein [1] 3/6                 25/25 27/21 29/15 29/24        30/25 32/5
   frustrating [1] 28/20            hereinbefore [2] 50/11         32/8 33/17 36/4 36/11         line [2] 27 /16 52/13
   full [2] 44/17 44/19              53/11                         36/14 36/24 39/14 39/17       little [1] 7/13
   further [4] 3/19 49/3 50/8       hereunto [1] 53/19             39/17 40/13 40/14 40/19       log [1) 30/18
    53/14                           Hills (1) 2/10                 41 /6 42/20 43/25 44/23       long [4] 5/9 6/16 18/8 41 /24
   future 111 8/24                  him [8] 7/4 7/6 19/21 24/15 44/25 48/15                      look [3] 11/21 20/7 43/24
                                     24/18 25/6 25/20 25/22                                      looked [1] 26/9
   G                                himself [1] 12/5
                                                                  J                              lot [1] 29/22
   gave [2] 22/17 50/5              hired [1] 33/18               Jaime [1] 11/12                lower [1] 41/11
   general [3] 14/22 15/5           his[6] 6/147/67/77/11         Jaime Ramirez (1] 11 /12
                                                                  jersey [1] 4/13
                                                                                                 M
    15/19                            22/25 33/3
   General's [1] 15/24              hold [1) 22/12                join [1] 7/6                   made [1] 19/15
   get [2] 29/2 29/6                honest [3] 28/17 28/18        journal (1) 30/18              mail [3] 38/15 47/3 47/7
   give (9) 19/18 21/4 21/7          28/21                        Judge [1] 3/12                 mailed [1] 38/17
    32/11 32/13 36/23 41 /18        hours [3] 30/8 30/10 30/14 July [23) 5/6 6/9 6/18 9/17       malls [2] 47/8 52/9
    46/10 48/8                      how [18] 5/9 5/20 6/16 10/8 11/14 13/11 14/4 16/10           make [5] 5/2 8/25 9/6 15/17
   given [2] 50/10 53/13             14/10 15/22 16/5 18/8         18/818/12 19/14 20/5 21/6     32/25
   go [7) 8/7 15/4 20/12 22/2        18/11 25/5 26/20 26/21        22/8 30/11 30/16 32/4 33/3    makes [3] 41 /12 43/25
    23/3 40/13 41/11                 27/25 30/14 38/20 40/13       33/7 39/4 39/15 39/15         45/16
   going [SJ 5/16 14/11 14/24        41/15 41/24                   39/17                         many [4] 15/22 26/20 26/21
    19/25 28/24                                                   July 2005 [1) 6/18             30/14
   good [1] 41/25
                                    I                             July 2014 [2] 19/14 21/6       MARIA [4] 1/3 1/16 4/10
   Gorge [1] 4/12                   I'll [7] 4/24 8/23 9/9 18/23 July 7 [1] 39/15                50/14
   got (1] 7/5                       24/10 28/4 45/12             July 8 [2] 18/8 18/12          Mark [5] 8/14 33/21 34/21
   Grand [17) 4/17 5/15 7/4         I'm [1 OJ 8/6 8/6 14/13 14/14 July 9 [15) 6/9 9/17 11/14     45/6 46/12
    9/21 9/25 16/22 16/25            15/7 28/20 28/21 28/24        13/11 1414 16/10 20/5 22/8    marked [12) 8/ 18 16/16
    16/25 17/4 18/5 25/3 34/19       31/11 34/13                   30/11 30/16 32/4 33/3 33/7    33/24 34/3 34/24 35/9 39/9
    36/4 46/6 4 7 /3 4 7/9 48/21    identification [15] 8/15 8/19 39/4 39/15                     45/9 45/12 46/15 46/18
   group [3) 34/10 34/12             16/17 33/22 33/25 34/22      just [4) 14/13 16/5 29/23      52/12
    35/17                            34/25 35/10 42/4 45/7         42/20                         marriage [1] 53/16
                                     45/10 45/13 46/13 46/16                                     matter [5] 12/8 12/11 25/11
   H                                 46/19
                                                                  K                              27/11 53/18
   had (13] 5/9 7/3 10/4 15/3       identify [1] 12/4             Kay [1] 2/13                   may [5] 3/9 3/13 31/9 35/4
    16/3 18/15 24/6 30/2 30/5       inaccurate (1J 9/7            keep [1) 30/18                 36/3
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed 07/21/20
                                       M NOBLE
                                              08/21/20 Page
                                                        Page280
                                                             281ofof335
                                                                     336                                                  ,.,
                                Ms. Noble [1] 32/23              object [2] 9/9 14/9         parties [2] 3/6 53/15
   M                            Ms. Ramirez [1] 11 / 16          Objection [6] 25/12 35/23   partner [2] 6/2 5 7/ 11
   May 16 [1] 35/4              Ms. Santos [2] 46/5 4 7/15        36/10 43/11 43/16 44/21    partners [2] 6/21 6/24
   May 9 [11 36/3               Ms. Santos's [1] 46/7            objections [1] 3/20         party [1] 6/3
   me [12) 4/20 4/24 4/25 7/6 Ms. Staatz [111 10/10 10/25        occupation [1) 5/7          pay [7] 12/7 12/10 12/13
   23/3 26/18 29/19 29/22        11 /3 11 /6 11 /19 11 /25       off [5] 17/16 17/17 21/9     12/16 33/19 36/18 36/21
   38/6 42/21 50/10 50/17        12/11 12/14 12/23 14/7           44/4 44/5                  payable [1] 19/15
   mean [3] 25/18 31125 44/10 14/20                              off-the-record [2] 17/17    payment [9] 16/13 16/22
   meaning [3] 8/5 26/10 29/6 much [4] 18/11 2515 40/13           44/5                       20/4 31 /22 32/4 34/19
   means [2] 28/20 36117        41/15                            office [14] 713 7/6 7/8 7/9  42/16 42/24 51/11
   member [1] 34/13             my (14] 4/14 4/23 5/19 6/15       10/7 14/2 15/4 22/21 26/24 payroll [1] 8/7
   memo[1] 17/4                 7/3 7/7 7/7 13/5 13/7 14/2        27/2 27/21 29/8 29/21      pending [1] 4/21
   mention [1] 47/25            21 /9 26/25 28/25 53/20           32/16                      person [2] 10/8 14/1 0
   mentioned (2] 23/2 47/17                                      officer [1] 7/22            Personally [1] 15/25
   met [2] 7/4 13/9
                                N                                offices [1] 1/20            pertain [1] 22/25
   might [2] 6/6 32/16          name   [4] 4/8 4/14 17/20        okay [2] 5/5 28/24          phone [1 OJ 26/15 26/16
   mislead [4] 28/2 28/3 28/14 17/23                             OLIVE [1] 1/8                26/24 26/24 26/25 27 /2
   28/16                        need [1] 4/19                    OLIVER [1] 1/8               27/4 27/14 27/16 52/6
   misled [2] 27/23 28/8        needed [4] 29/2 29/6 29/10       OLIVERT [1] 1/8             physical [1] 24/25
   money [6] 12/ 10 18/11        39/7                            OLIVET [4] 1/7 1/9 4/15     place [1] 50/11
   18/15 31 /23 32/3 33/6       needs [3] 13/17 29/3 33/9         47/11                      PLAINTIFF [4] 1/5 1/16 2/4
   more [2] 5/6 26/8            negotiate [3] 22/13 23/12        once [1] 29/11               28/6
   MOUNT [6] 1/7 1/7 1/8 1/8     23/16                           one [12] 6/7 10/23 11 /12   please [2] 4/8 4/25
   1/9 4/15                     negotiated [5] 20/23 21/11        13/5 13/7 20/16 22/24      point [4] 23/25 24/11 39/24
   MR [27] 4/7 19/24 20/4 21 /4 24/18 42/25 43/2                  25/22 29/4 32/21 40/14      46/8
   21 /11 22/11 22/17 22/20     never [4] 6/9 16/9 24/17          40/15                      position [1] 34/11
   23/12 23/15 23/20 23/23       39/5                            only [1] 41 /25             possess [1] 45122
   24/2 24/7 24/11 24114        new [19] 1/2 1/21 1/23 2/5       open [4] 17 /12 18/4 18/9   possession [31 14/19 15/8
   24/17 24/24 24/25 25/9        2/10 4/4 4/13 4/18 5/15          18/17                       15/13
   25/16 29/25 30/5 40/4         14/21 15/5 15/19 15/23          opened [1] 17/13            potential [1] 24/15
   41/18 45/24 51/21             17/10 41 /18 42/6 53/4 53/5     opening [1] 19/5            power [1] 10/4
   Mr. [33] 5/23 6/2 6/5 6/14    53/8                            oral [11 15/17              prepared [3] 9/4 11/1 0
   11/17 12/4 12/7 12/10        Next [1] 9/11                    order [4] 1/18 15/5 22/2     11/12
   12/13 12/16 12/20 12/24      no [521 6/8 7/2 7/21 7/24         29/4                       preprinted [11 17/20
   13/3 13/9 13/13 13/15         8/3 10/15 10/18 10/21 11/2      organized [1] 31/11         present [3] 2/13 10/25 11 /3
   13/16 13/17 13/20 19/16       11 /5 11 /9 11 /20 12/9 12/12   original [21 3/8 3/16       president [2] 10/1 0 11 /8
   19/19 26/9 26/16 26/19        12/15 12/18 12/22 13/14         Ortiz [8] 1/20 1/20 2/4 2/4 price [7] 16/10 39/13 4019
   27/10 29/9 29/21 31/16        13/25 14/18 15/11 15/21          2/6 2/13 2/13 47/16        40/11 40/17 41/3 42/13
   31 /19 33/2 33/9 38/18 40/3 16/6 18/3 18/7 18/ 18 19/23       other [221 5/17 6/14 6/15   prior [6] 6/9 9/23 10/13
   Mr. Ledwin Oviedo [11 5/23 20/2 20/6 22/ 19 23/7 23/14         6/17 11/7 13/12 13/15 16/6  10/17 13/3 14/4
   Mr. Oviedo [13] 6/2 6/5       24/16 25/14 30/4 30/20           20/3 20/19 20/19 25/22     privileged [2] 47/8 52/9
   6/14 13/15 13/17 26/9         31/11 31/18 32/18 33/5           29/2 31/22 31/23 32/3 44/7 Procedure [11 1/19
   26/19 29/9 29/21 31/16        36/7 38/6 38/10 38/14            47/2 47/15 47/17 48/6      procedures [1] 15/24
   31/19 33/9 38/18              38/16 41/20 43/21 47119          48/20                      proceedings [1] 47/11
   Mr. Oviedo's [3] 13/20        47 /25 4 7/25 49/3 53/16        others [1] 7/3              process [12] 14/8 15/4
   26/16 33/2                   NOBLE [5] 1/3 1/17 4/10          our [1] 29/8                 15/10 15/15 23/3 30/3
   Mr. Ramirez [15] 11 /17 12/4 32/23 50/14                      out[2] 27/1631/23            33/12 37/10 38/21 39/2
   12/7 12/10 12/13 12/16       Nobody [1] 29/19                 outcome [1] 53/17            43/7 43/15
   12/20 12/24 13/3 13/9        nods [1) 5/3                     Oviedo [141 5/23 6/2 6/5    production [7] 18/24 19/13
   13/13 13/16 19/16 19/19      non [2] 4 7/8 52/9                6/1413/15 13/17 26/9        20/16 27/9 27/15 32/21
   40/3                         non-privileged [21 47/8 52/9      26/19 29/9 29/21 31/16      46/4
   Mr. Staatz [11 27/10         None [1] 52/14                    31/19 33/9 38/18           properties [2] 5/13 5/18
   Ms [56] 8/23 15/3 15/9       NORMA [1] 2/6                    Oviedo's [3] 13/20 26/16    property (30] 4/17 5/17
   15/17 15/22 16/2 16/4 16/7 not [22] 4/23 19121 22/13           33/2                        5/ 19 5/21 6/6 6/ 10 7/ 17
   21/18 23/7 23/11 23/23        23/12 23/16 26/14 26/15         own [1] 15/14                10/3 10/8 10/9 10/1314/22
   26/2 27/17 27/25 28/14        26/18 27 /17 28/17 28/17        owner £21 10/4 ·10/1 ~       15/6 15/15 15/20 16/8
   30/2 30/6 31 /17 33/18        28/19 28/21 29/19 30/24         p                            16/24 22/22 25/20 26/4
   33/19 34/24 35/5 35/7         31/11 31/19 33/5 40/21                                       26/12 27/24 28/7 28/23
   35/21 35/22 35/22 35/24       44/18 47/17 53/14               P.C [1] 2/8                  28/25 30/22 31 /9 41 /3 41 /9
   36/5 36/8 36/8 36/15 36/15 Notary [4] 1/22 4/3 50/20          page [8] 9/13 9/14 11 /21    45/4
   36/21 37/3 37/6 3716 37/9     5317                             12/3 51/4 51120 52/3 52/13 prosecute [2] 30/9 30/1 5
   37/12 37/19 37/20 37/20      notes [3] 31/4 31/5 31/6         paid [2] 25/5 31/19         provide [1] 38/11
   37/22 38/2 38/11 38/15       nothing [1] 43/17                papers [6] 7/2 26/10 29/7   provider [1] 27/6
   38/1 7 38/20 39/7 41 /6      November [31 24/6 24/19          30/23 30/25 39/6            Public [4] 1/22 4/4 50/20
   42/10 43/6 47/15 48/11        25/2                            paperwork (11 29/3          53/7
   48/22 51/12                  November 2 [1] 24/6              paragraph [13] 20/8 20/9    purchase [13] 9120 16110
   Ms. [20] 10/10 10/25 11 /3   now [6] 18/22 21 /8 32/13         20/25 22/10 25/25 27/12    25/2 27/24 28/7 28/9 31/8
   11/6 11/16 11/19 11125        36/24 40/5 45/18                 27/22 28/5 3017 33/10 37/8 40/17 41 /8 42/13 45/3 46/5
   12/11 12/ 14 12/23 14/7      number [4] 27/4 27/14             37/14 43/9                  52/8
   14/20 32/23 33/15 33/18       27/17 27/20                     Park [1] 4/13               purchased [1] 6/10
   33/19 34/16 46/5 46/7        numbers f2l 27/16 271'19         part [51 14/2 21/18 21/24   purchaser [2] 11/23 40/6
   47/15                                                          21/25 29/6                 purchases [1] 25/23
   Ms. Browne [4] 33/15 33/18
                                0                                particular [3] 12/20 18/25  purchasing [2] 18/5 30/22
   33/19 34/16                  oath [1] 3/11                     39/21                      purpose [8] 18/5 25/15
                                                          r..,1 NOBU:.
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page281
                                                           282ofof335
                                                                   336                                                     ,~•1

                                 35/2 45/11 46/17                self [3] 8/5 8/6 13/21          36/9 36/16 36/22 3 7/6
   p                             represent [9] 4/15 6/3 12/8     self-employed [3] 8/5 8/6       37 /21 39/7 41 /6 43/6 52/6
   purpose ... [6] 25/17 25/19    12/11 24/3 24/7 24/12           13/21                         state [1 O] 1/23 4/4 4/8
    35/18 40/22 40/24 48/2        25/10 32/23                    sell (5] 10/4 15/6 15/19        22/11 24/14 30/8 33/11
    purposes [1) 6/11            representation [1] 46/7          16/8 28/23                     37/9 53/4 53/8
    pursuant [1] 1/18            represented [6] 11 /17          seller [4] 11 /25 12/6 40/5    statements [1] 15/18
   lout r1l 4'1/'16               11/19 23/5 23/9 35/6 47/16      40/7                          states [2] 1/2 26/2
                                 representing [6] 12/5 13/7      selling [4] 6/6 13/8 13/10     Steinway [2] 1/21 2/5
   Q                              13/8 23/7 40/5 40/6             29/23                         still [6] 18/17 27/3 29/16
   question [29] 4/21 4/22       REQUESTED [1) 52/2              service [1] 3115                40/4 4118 41121
   4/24 7114 13/17 15/2 18/13    require [1] 4316                set [2] 53/11 53/20            STIPULATED [2] 3/4 3/19
   20121 21/12 24/23 28/13       required [1] 14/7               shakes [1) 514                 Stockholder [1] 7/20
    30/17 33/8 33/9 36/14        Researching [1] 10/3            she [67] 1116 1419 14/10       stop [1] 26/4
   36/20 37/24 38/23 40/21       reserved [1] 3/21                14/ 14 14/ 14 14/ 1 5 14/21   stopped [1] 26/3
   42/2 44/14 46/9 47/4 47/13    reside [1] 4/11                  14124 15/13 16/7 21/21        Street [3] 1/21 2/5 2/9
   48/5 48/9 48/12 48/17         respect [11] 16/3 22/7           21/24 21/25 22/3 22/6 26/4 stuff [2] 30/25 38/24
   52/13                          25/20 27 /15 30/10 30/10        26/8 26/9 26/10 26/11         stymied [2] 2818 28/19
   questions [3] 9/7 49/4         30/16 30/2133/745/19            26/11 26/12 26/14 26/15       Subscribed [1] 50/17
    52/12                         48/21                           26/16 27 /13 28/16 28/17      such [2) 20/10 53/12
                                 respective [1] 3/5               28/18 28/22 28/23 28/23       Suite [2] 2/5 2/9
   R                             retain [13) 24/24 32/4 32/5      29/2 29/3 29/5 29/6 29/7      supposed [1] 41/16
   Ramirez [42] 11 /12 11 /16     32/9 35/21 35/22 36/5 36/8      29/8 29/8 29/10 29/11         Suwatte [1] 2/13
    11/1712/412/712/10            36/15 36/17 37/6 47/24          29/12 29/17 29/19 29/20       sworn [5] 3/9 4/3 50/5
    12/13 12/16 12/20 12/24       48/3                            30/2 35/6 35/23 35/24          50/17 53/11
    13/3 13/9 13/13 13/16        retained [11) 24/7 24/11         36/10 36/11 36/13 37 /10      S~lvia [31 1[22 ~~/7 ~3/tP
                                  24/18 25/15 25/19 33111         37/16 38/3 38/3 38/6 38/7
    19/16 19/19 19/24 20/4
                                  33/1535/2436/1147/21            38/21 41 /7 43/17 43/19
                                                                                                T
    21/4 21/11 22/11 22/17
    22/20 23/12 23/16 23/20       51/15                           43/21 43/22 43/23 45/19       take   [5] 5/3 11 /21 20/7
    23/23 24/2 24/7 24/11        retainer [14] 12/7 12/19         45/22                          31/12 43/24
    24/14 24/17 24/24 24/25       12/24 23/23 24/25 25/5         short [1] 31 /13               taken [2] 1/17 31/14
    25/9 25/16 29/25 30/5 40/3    32/22 35/20 36/4 36/12         show [6] 16/16 28/4 34/3       talk [2] 29/9 29/21
    40/4 41 /18 45/24             36/19 36/21 37/2 48/7           35/8 39/9 45/12               talking [2] 26/18 37/12
   read [2] 14/3 14/14           retaining [4] 23/19 32/7        showed [1] 42/20               tax [1] 8/12
   reading [1] 48/7               32/15 48/22                    Showing [1] 46/18              TD [3) 18/25 20/20 52/4
   real [4] 5/8 5/9 8/6 13/6     return [4] 26/11 26/14          sign [5] 10/22 12/19 24/24 tell [16] 4/25 6/5 11 /6 16/7
   really [1] 14/10               26/15 26/16                     37/2 39/21                     18/16 19/21 19/24 22/20
   reason [1] 29/13              rider [3] 44/12 44/18 44/23     signed [17) 3/9 3/11 3/14       24/17 25/7 25/9 26/5 29/25
   recall [7] 20/14 26/21 38/8   right [2) 32/13 36/24            10/24 11/4 11/7 11/14          38/20 44/22 48/18
    39/15 39/16 46/22 48/15      rights [1] 7/25                  12/23 14/20 26/6 27/25        tenants [1] 47/12
   receive [1] 8/11              Road [1] 4/12                    28/10 29/11 29/14 35/13       TERESA [4] 1/3 1/17 4/10
   recess [1] 31/13              roughly [1] 38/8                 42/11 45/4                     50/14
   recollection [4] 22/17 39/6   Rules [1] 1/19                  significant [3] 6/15 6/17 7 /3 term [4] 43/13 43/18 43/20
    48/11 48/20                  RULING 111 52/12                signing [2] 7/25 46/22          43/22
   record [6] 4/9 17/16 17/17                                    since [6] 5/11 6/18 8/5 13/6 terminated [1] 38/22
    44/4 44/5 53/12
                                 5                                2216 27/24                    termination [1] 38/13
   records [6] 18/19 18/25       said [5] 14/14 17/19 28/23      slow [1] 4/25                  terms [8] 10/2 14/6 14/11
    19/3 27/9 52/4 52/6          43/19 47/21                     so [10] 7/4 718 13/9 21/8       16/6 22/23 29/23 44/17
   reduction [5] 40/16 40/20     sale [19] 5/21 9/16 15/15        23/2 28/21 29/8 36/19          44/19
    40/23 40/25 41 /7             21/17 21/21 22/2 22/14          38/25 41/4                    testified [1] 4/5
   refer [1] 8/24                 24/2 24/9 29/13 29/16 30/9     sold [2] 13/5 22/22            testify [1] 50/5
   reference [5] 21 /2 33/2       30/15 30/24 31/20 33/17        sole [2] 18/5 34/13            testimony [3] 50/6 50/1 O
    41 /12 43/25 45/16            42/6 42/8 51 /9                some [7] 18/15 23/25 24/4       53/13
   referenced [1] 20/10          same [7] 3/11 3/14 3/16 7/8      24/10 26/9 27119 46/8         than [1 OJ 6/14 11 /8 20/20
   references [1] 17/4            27/3 27/6 27/14                somebody [1] 31/10              31/22 32/3 41/4 44/7 47/2
   referencing [2] 30/12 45/9    Santos [6] 45/9 45/17 46/5      something [2] 28/19 48/18 47/15 48/21
   referring [1] 28/11            47/15 51/13 52/8               SOUTHERN [1] 1/2               that [181] 3/6 3/8 3/12 3/20
   refresh [1] 22/16             Santos's [1] 46/7               speak [3] 4/19 4/22 4/25        4/21 5/19 7/6 7/13 7/17 9/2
   regard [1] 29/10              say [15] 7/18 24/4 25/17        specific [2] 10/2 48/8          9/3 9/6 9/8 9/13 9/15 9/17
   regarding [23] 4/17 5/13       26/14 26/22 28/24 35/24        specifically [2) 5/6 33/5       9/20 9/23 10/5 10/17 10/24
    9/25 12/20 13/23 15/18        36/11 36/13 39/17 41/6         specified [1] 50/11             11/711/1011/1212/17
    15/23 18/19 20/4 23/25        43/2 43/21 43/22 43/23         specify [1] 47122               12/17 13/5 13/16 13/17
    25/2 26/3 27/11 27/24        saying [1] 28/18                spend [1] 3213                  13/22 13/23 14/6 14/23
    31 /23 33/2 38/12 38/13      says [51 14/23 36/4 36/11       spent [11 33/6                  15/9 16/3 16/13 16/18
    45/23 45/24 46/5 47/2 47/9    39/19 43/17                    spoke [1) 48/23                 16/20 16/23 17/7 17/8
   register [1] 19/13            sealing [1] 3/6                 ss [1] 53/4                     17/12 17 / 13 18/2 18/ 13
   related [1] 53/15             search [2] 10/12 47/7           STMTZ [46] 1/9 4/16 8/23 18/ 17 18/ 1B 18/2 0 18/2 2
   relationship [11 6/13         second [6] 24/8 33/17            10/10 10/25 11/3 11/6          18/25 19/7 19/8 19/13
   remember [16] 18/10 19/9       39/12 40/15 41/5 51/8           11/1911/25 12/1112/14          19/15 19/18 19/22 20/14
    19/11 20/12 20/13 25/8       see [7] 10/8 10/12 10/16         12/23 14/7 14/20 15/3 15/9 20/21 20/24 21/2 21/8
    27/18 27/20 36/24 39/20       21/2 38/5 39/13 44/25           15/17 15/23 16/2 16/4 16/7 21/12 22/11 22/11 22/16
    45/18 46/2146/2447/5         seems[1J 1719                    21 /18 23/8 23/11 23/23        22/23 22/24 22/24 23/2
    48/13 49/2                   seen [9] 8/25 9/13 16/18         26/2 27/10 27/17 27/25         23/3 23/17 23/24 24/8 25/7
   rephrase [1) 4/24              34/4 35/10 39/10 42/4           28/14 30/2 30/6 31 /17         25/10 25/13 25/18 25/23
   reporter [6] 5/3 8/20 34/2     45/13 46/20                     33/18 33/19 35/7 35/22         26/2 26/10 27/23 28/10
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page282
                                                           283ofof335
                                                                   336                                                  .,
                                                                  28/14 29/13 30/2 31/7        12/812/10 12/17 12/19
   T                                u                             31/25 32/9 33/4 33/6 33/14 12/23 13/2 13/ 11 13/ 16
   that ... [99) 28/19 29/3 29/13   uncomfortable [1] 13/24       34/3 34/9 34/11 34/18 35/3 13/19 13/22 14/3 14/16
    29/19 29/24 30/4 30/5           Under [1] 14/6                35/8 35/15 35/18 36/2        14/16 14/19 15/3 15/8
    30/10 30/11 30/17 31/11         understand [2] 4/23 15/2      37/22 37/25 38/25 39/3       15/ 12 15/ 18 15/22 16/3
    31/25 32/6 32/7 32/12           UNITED [1] 1/2                39/9 39/19 40/22 42/13       16/5 16/7 16/8 16/16 16/18
    32/16 32/17 32/18 32/19         unsigned [1) 3/13             42/16 43/9 44/2 44/1 0       17/12 17/14 17/23 18/4
    33/8 33/9 33/11 33/17           until[3] 19/622/133'1/19      45/12 46/18 47/22 47/25      18/9 18/ 11 18/16 18/ 1 9
    33/20 34/5 34/7 34/9 34/13      upon [2] 3/16 28/9            48/2 48/24                   18/21 19/3 19/8 19/18
    34/18 35/3 35/5 35/10           Urvany [2] 34/10 35/17       whatever [2] 22/25 28/20      19/21 19/24 20/3 20/7 20/9
    35/13 35/15 35/18 36/2          us [1] 29/4                  when [23] 6/23 7/5 7/18       20/22 21/2 21/2 21/4 21/7
    36/18 36/23 36/25 37/7          use [1] 25/23                 10/24 11/3 11/14 17/12       21/10 21/19 22/10 22/11
    37/9 37/24 38/8 38/19           used [8] 3/13 27/17 29/9      17/19 19/8 24/4 24/18        22/17 22/20 23/6 23/11
    38/23 39/7 39/11 39/14           29/20 48/5 48/10 48/13       25/17 26/6 26/14 28/16       23/18 23/22 24/3 24/4 24/6
    39/19 39/21 39/24 39/25          48/22                        28/22 29/2 37/10 37/16       24/7 24/10 24/11 24/12
    40/20 40/21 40/23 41 /3         usuallv r11 44/23             38/8 41 /6 43/2 48/10        24/15 24/17 24/18 24/24
    42/2 42/4 42/6 42/9 42/11                                    where [5] 4/11 14/20 15/9     25/5 25/9 25/10 25/11
    42/22 42/25 43/3 43/5 43/9
                                    V                             15/13 38/3                   25/12 25/15 25/17 25/18
    43/12 43/13 43/17 43/22         valid [1] 2B/6               WHEREOF [1] 53/19             25/19 26/3 26/5 26/14
    43/23 44/7 44/11 44/14          verbal [1] 5/2               Whereupon [9) B/17 17/17      26/20 26/22 26/23 27/3
    44/17 44/19 45/4 45/14          visited [1] 10/7              31/13 33/23 34/23 44/5       27/1B 27/23 27/23 2B/2
    45/16 46/9 46/20 46/22          vote r1l 22/3                 45/8 46/14 49/5              28/10 28/15 28/18 28/20
                                                                 whether [2] 22/17 47/20       29/17 29/25 30/8 30/8
    47/4 47/13 48/4 48/6 48/9
    48/12 48/17 48/19 48/22
                                    w                            which [6] 6/3 13/12 27 /16    30/11 30/14 30/14 30/17
    48/23 50/4 50/8 53/10           waived [1] 3/8                36/19 43/14 48/24            30/18 30/21 31/4 31/9
    53/12 53/13 53/14 53/16         want [14] 16/8 16/16 20/7    who [14] 7/16 10/3 10/4       31/15 31/20 31/23 31/25
   them [2] 8/11 8/24                21 /7 29/12 32/11 32/19      10/12 11/10 12/4 15/12       32/2 32/9 32/11 32/13
   then [5] 4/22 7/5 26/10           34/3 35/8 35/24 39/9 41 /11 29/17 35/6 35/13 37/12        32/14 32/17 32/19 32/25
    28/25 29/12                      43/24 48/18                  37/19 39/25 42/8             33/4 33/6 33/11 33/14 34/3
   there [16] 4/20 6/5 9/5 13/7     wanted [1] 28/23             whole [1] 39/2                34/4 34/7 34/15 35/5 35/8
    23/18 23/22 39/19 40/8          was [110) 4/4 5/7 5/16 5/19 whose [1] 53/10                35/10 35/21 35/21 35/22
    40/16 43/16 43/17 43/19          6/2 7/16 8/5 9/3 9/39/11    will [1) 31/12                35/24 36/5 36/8 36/15
    43/22 44/12 44/23 47/24          9/20 10/3 10/6 10/7 10/8    withdraw [2) 19/7 44/11       36/18 36/21 36/24 37/2
   they [2) 33/4 41/4                10/10 10/1310/2411/12       within [2) 3/7 53/8           37/5 37/9 37/12 37/22 38/2
   things [4] 10/4 29/5 29/1 O       11/25 13/6 13/6 13/7 13/8 witness [7) 3/9 3/15 3/17       38/3 38/8 38/11 38/15
    30/25                            14/7 14/2 4 16/ 11 16/ 14    52/6 53/10 53/13 53/19       38/17 38/20 38/23 39/9
   this [47] 4/18 5/16 5/21          17/7 17 /8 17/18 18/2 18/11 work [3] 5/23 7/5 7/8         39/10 39/15 39/21 39/25
    7 /17 8/19 9/3 10/11 10/23       19/6 19/10 19/15 20/10      worked [1) 25/22              40/6 40/19 40/22 41 /15
    11/18 11/22 12/8 12/11           20/23 21 /11 23/3 23/7      would [11] 9/5 20/18 20/19 41/18 41/24 41/25 42/4
    12/20 13/3 13/10 15/15           23/22 24/8 25/5 25/15        22/3 22/12 22/21 25/10       42/11 42/19 42/20 43/2
    17/15 18/4 21/5 22/8 23/5        25/17 25/19 27/25 28/10      27/18 31/19 42/22 45/22      43/9 43/13 43/24 44/2
    24/2 25/11 25/20 26/4            28/24 29/5 29/19 29/24      write [4] 20/3 32/2 34/7      44/10 44/14 44/21 44/22
    27 /11 2B/5 28/25 29/16          31/13 31/20 32/8 33/17       42/19                        45/12 45/13 46/8 46/11
    30/22 31/8 33/25 34/6            33/23 34/6 34/15 34/18      written [2] 14/20 20/11       46/18 46/20 46/22 46/25
    34/25 39/12 41/8 41/12           34/24 35/3 35/15 35/18      wrong [2] 21/7 32/11          47/4 47/10 47/16 47/20
    42/16 45/11 45/20 46/3           36/25 37/9 37/11 37/17      wrote f31 34/15 35/5 42/9     47/21 47/21 47/22 47/23
    46/16 47/6 50/18 53/15           37/23 38/3 38/7 38/9 38/21 y                              47/23 48/2 48/2 48/8 48/10
    53/17 53/20                      39/3 39/13 39/17 40/4 40/5                                48/15 48/17 48/18 48/20
   those [1] 38/24                   40/8 40/14 40/15 40/16      year [2] 8/12 48/24          your [34] 4/8 4/19 4/22 5/2
   three [1] 6/20                    40/23 41/3 41/7 41/15       yes [51] 5/25 6/12 6/22       5/7 6/16 9/12 17/20 17/23
   through [8] 5/22 7/4 8/16         41/21 42/16 42/20 42/25      8/13 9/4 9/19 10/23 11 /24   18/12 20/8 20/9 20/25
    8/19 15/4 22/3 23/4 41/2         43/3 43/9 43/18 43/19        12/2 14/25 15/7 16/19 17/6 21 /14 22/10 22/16 26/15
   time [14] 1/14 3/21 4/18          43/22 44/3 44/6 44/12 45/4 17/11 17/25 19/20 21/3         26/23 27/22 30/7 32/25
    23/5 23/25 24/4 24/11            45/9 45/19 46/15 47/24       21 /20 21 /25 22/9 23/10     33/10 34/11 37/8 37/14
    39/24 46/3 46/8 47/6 48/10       48/6 48/10 48/15 48/24       25/4 27/5 27/7 27/20 28/12 43/5 44/8 44/13 44/16 45/2
    48/16 50/10                      49/6 53/11                   30/13 30/23 33/13 34/6       45/19 47/2 47/7 48/11
   times [4] 15/22 26/20 26/21      wasn't [6] 14/2 19/24 26/12 34/8 35/12 37/4 37/14         yourself [2] 36/6 37/3
    26/22                            29/5 29/7 29/17              37/18 39/23 40/10 40/12     Yvon [3] 45/9 45/17 51 /13
   today [5] 7/17 14/4 18/17        way [3) 28/14 29/14 53/17     41/14 41/23 42/12 42/21
    47/17 48/23                     we [18) 6/20 7/2 7/5 7/8      42/24 43/4 43/8 45/5 45/15
   together [4] 6/19 7/2 7/5         7/17 26/6 26/6 26/7 26/18    45/18 45/21 46/2 47/22
    7/8                              29/14 29/15 29/22 31 /12    YORK [15] 1/2 1/21 1/23
   told [6) 7/6 29/17 29/19          38/5 39/5 40/25 41 /4 48/23 2/5 2/10 4/4 4/18 5/16
    30/2 38/3 38/6                  well [2] 6/25 22/4            14/21 15/5 15/19 15/24
   too (11 4/25                     went [2] 40/11 40/25          53/4 53/5 53/8
   top [1] 21/9                     were[17] 5/177/27/10         you [243] 4/11 4/16 4/19
   transcript {3] 18/24 50/9         7/22 8/4 8/8 8/18 11/3       4/21 4/23 5/9 5/12 5/17
    50/9                             11 /23 13/19 26/6 26/7       5/20 5/23 6/5 6/9 6/13 6/19
   trial [2] 3/21 49/6               30/11 31/2333/441/15         6/21 6/23 7/10 7/12 7/15
   true [3] 28/19 50/9 53/12         47/20                        7/1B 7/22 7125 8/4 8/8 8/10
   trustee [2] 1/9 11 /8            what [51) 5/7 7/18 10/2       8/22 8/25 9/5 9/7 9/13 9/24
   truth [1] 50/5                    10/2 14/11 16/16 16/20       10/12 10/16 10/19 10/22
   trying [1] 28/21                  19/3 24/20 25/15 25/17       10/24 11 /3 11 /6 11 /14
   type [1] 7/18                     25/18 25/19 26/4 28/10       11/15 11/17 11/23 12/7
             Case
              Case1:18-cv-07871-NRB
                   1:18-cv-07871-NRB Document
                                      Document53-1
                                               46 Filed
                                                   Filed07/21/20
                                                         08/21/20 Page
                                                                   Page283
                                                                        284ofof335
                                                                                336
                                          Dtamo    Errata Sheet
    Plaindff(s): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



    Defe d.ant(1):_ _ _ _ _ _ _ _ _ _ _ _ __ __ _ __ _ _ _ _ __



    Pu:e Liae               C Offeedo•D                       Rasoa fior C0 rrecdoa




l




    Date: _ _ _ _ _ _ _ _ _ _ _ _ _ __             Subscribed and swom to before me

    Name of Witness:                               This _ _ of _ __ __ _ __ 20_        .


                                                                       Notary Public
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page284
                                                           285ofof335
                                                                   336




                  EXHIBIT ''J''
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page285
                                                                286ofof335
                                                                        336
.!




                                  PURCHASE MEMORANDUM
             June 26, 2014

            PROPERTY ADDRESS :                   2176 Grand Concourse,
                                                 Bronx, NY 10457

             SALES OFFER:                        $600,000.00 contract amount

            DOWN PAYMENT:                        $15,000.00
             Upon signing more fonnal contract


             MORTGAGE AMOUNT:                    $480,000.00




            BUYER:                                               SELLER.;     ·
            Marla T. Noble and or assigns                        MT. Olivet Church Inc.
            250 Gorge Rd. Apt. 12D                               2176 Grand Concourse,
            Cliffside Park, NJ 07010                             Bronx, NY 10456
            Tel. 718-741-3100                                    Tel. 718-584-0155
            Cel. 212-810-1113                                    Cel 347-291-2501

             Buyer Attorney:                                     Sellers Attorney:
             Ivonne Santos, esq                                  Jaime Ramirez, esq

             ADDmONAL INFORMATION
             The sale will be in a as is condition. The property will be delivered vacant by the
             selle:r and without any tenants disputes. Thank you.




                                                                                                   I
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page286
                                                           287ofof335
                                                                   336




                 EXHIBIT ''K''
                    Case
                  Case
                   Case   1:18-cv-07871-NRBDocument
                       1:18-cv-07871-NRB
                        1:18-cv-07871-NRB    Document
                                            Document 4629-2
                                                    53-1  Filed
                                                           Filed07/21/20
                                                                  08/21/20
                                                              Filed        Page
                                                                    03/13/20Page287
                                                                                 288
                                                                              Page 2ofof335
                                                                                         336
                                                                                         37


                    Rcorda Form No. 806! (lltlO}- Reslda,rlal co~cta!salcJ•9I
                           -ml&y ~ H,a/ Pfff""Y StCl/ol, •f.,J,, Hw To,tSlot• &r .wonotm. 1hr H,.. 1..t ,!\a, LDNITI,lt .w«i.,d,o,\ lh<
                    J,lnll)'
                    C...,.111,..., i!MI Pn>pln,, t.,,,,o/tlw ,wo,:Jau°" ofdt, Ba,oftAtC'lr,o/Htw Tcrhndlli• COllJOQ/n oo R~ l'~pc,11 fpof.rlt, Ntw
                    ra,1:c...,,,,-·-,.,..,_
                    W1nilor, 110 REPRESENTI\TI0!l lS M,\DE TIV,TTIIIS fORM 0.t C0l(1'1li\CT FOil Tifli SAL£ A11D PUIIOL\SE0F R£.\L
                           , ESTI\TI! C'OMPl.:tS WITH SECTI0l-1 j.10l OF nm 0ENEIW. 0BL.101\TI0NS Vi W ("?LAIN I.IJIOUAGE").

                                                              CONSULT YOUR U WV!R 3El'CR& :IICN1NG 11flS AGREEMENT' .

                    NOff: P'IRI A.'ID C\SUM,T\" I..OSSES ~ND CONDIAINAT1011.                                                                 •     •
                    T l m - r.m, -             no! Fmido r,,, -  ' - " ' la 11,o c,u.l of ni-. « o(hct can,a/,y 1cm ,,,....i-ufoo bcfoff 1b b* c!otio1, U•I"" d[frcm,1
                    pn,,i&iao ;, JOed< co lhl, n.-.&1. s«,ioo $-Ill I or .... Gaw1J ~llprl=, l,&1# ,.;u ,nly. One ""1 of tl>o law awa a ~ ...,,..,il,le f4r nn, a4d


                                                       ·                      q
                    ca,w!1y ,.., •i- &u.inJpoaadoo ohho Pn:ml&abcr... lliolilla<To1!as.                    •                               ,

                                                                                          B•J/d<D1e!Cgn1ac1~ ·
 l>arr.             CON11"CTOFS11Ll:,""'•u•r JULY                                     , 101•                   ·· -     ·•
                    DiTWWI MT. OIJ~':' Ch~OI l!IC'.                                                                   • _. .

                    AMmr ll76 ORAIIO ..:O~'t.Dl'RSB PR0NX. IIE\11 Y0RX 11Ml4
                    So<ial 5-ity llurobtdl'al UI. llo(I):
                    her- oallcd "SEI.W". ind MAAIA T. NOOU. AIIO,OR HEil ASSIGNEE
                    A.ddrta: }jO OOR0E R/)1\1) "1'f ll 0 a.imm& PARK 07010
                    Social_,,,    11....loe,tf'... 1.0, 110.(1~

                    bcnilllft,t c'1kd "l'\IIIOIASEP.".

                    TIM parct• htnbJ 11rM u rollows:

 Prutuu:            1 Sella ,1w1 ..n           ...s"'"..,.
                                         wPuuu,n wa pottlalc Ibo _,..,,tos,lha will ,11 b:oNios, ncl ~u-•1oollca~•lrlho
                    •Pr=ilu"').-,:ft&ll,-ooal<P""'P,,P~"Scbod.ioA·,.......ibcmomdNdca"'"bcttohodwolo,o""u;

                    SCrm Addrao: 2176 0RANP C'O!IC'OUSIIE 8R0l/ll. NIW Y0IU,C

                    TP M o p ~: 8!.0CI: lll1 LOT 14
                    Taa<(lla wilh ScUct'a -,J,;pdripu. if"')'.l> laad i,;,., ,, 11,o bed o( ,ay"""'arl:/i!,way.~ orpropaotd. adjoli,Jo,lbo Pmni,a io ll!c <cmct
                    UotlA.... ~lodul.. a,qriJ/tlofScUttlOI07~-b;--•fA11ylllloall,y°"""""""'oo'od.'0tfor107dolupu,1t.,PNc,l,c,,,,. .....•oC
                                                                                                       '°"

                                                                                                                                   aod-
                    d>,qo of pw,lo or..,"""' or lo"1fff, Sdkrrllalldtllw u oo "4il;,1111      10l'tm>I-Kr. • OoomJ(" bcnin,lladcllool)."' _,n.,, on"''"'""·
                    .. ydonmmb\latJ'ln~ ...,..-blyfflllWCW!bo-Of....,i,~~,ndll,o~;~&Odoolloolb>ofJU<hawvdotdaDIIJU,

                    l, nr, sak .i.o &,;1114<- ,n G,Ntu aad ,n;da of pcr;oOII ~ - rollXllo,I °' ,wor1.,.... ,. Ibo l'rnl!,a, ..1c:o -Uically ..clu6od t,,low. S,11.,
                    ...,._.. aod _,..,,...., u i::rosin1 IM)'will paid r.,wa,,ood by StJJa. flft aodclc.1tol1ll ~-                          uc,q,t OJ1y<xlnin1 .,•~Pl" to
                    -
                    -
                          11b "1o ""1 t,, owb)u,. They lochldo, 1M "' 001 lllllltod "'- pl•""""'- h...., .. I fbd.. and-..
                         .....,,,, swild, olll<I IAd _ . _ _ wlllltaa~lodt,--ONJ,s,·sa-. &W111•p.
                                                                                                                                       fi•""'•-...,
                                                                                                                                         •-wi-......,
                                                                                                                                               lt>d kll,bc,\ CAl>Jn<U.
                                                                                                                                                        doom. window bo•n,
                                                                                                                                                                                  ,...,,b.
                    Ml bo1. TV an,lo, .....i....,.,_ fbi:pol,, ""..,.. llvul,bcry. (,od, .. OIIIJoot ...,..,,.. too! ,w, dJshwuhcr, ........... - . ''""" d,,.... l'lbos<
                    dispoal 1111!~ ""P, .,.._ rmls<n<0r, "'""• airooodi~1 oq,iptO<nl ,..i h111.UW.,,, ..,u ,o wall arpdl,ra lt>d h il1-l111.., mlo4od below (ml<<oor
                    iflot>pllwlt -•~ AU, AS Pit.ESE'lffl. YIOOSTl!I0                                                  • •



                    l!Mcludtd l'rom Ihm ,alo ~ r,..,.tuni and bn,d,old fumlliinft Ind

                    I. Tllo pwchaso pri<c ii S                                                                                                                600,000,00

                    pay,bla u follows:
                                        11!. .. .,,,,,.or lhb '""''"'" br ,.,........ ..,... Jll)'lb~ 10 ·~• l!M,vw"' (M Jimi:,allu def<i,cd~ subjo.1 IO w11rnlon, ,i,. r,,ca'p! of "1riclo
                                     (•) Oft
                    "r.a.r., acbowlcdr«I. tobc llcld ln-.w _                .. "'""""""6 orlhi, <001J1<1(tbo -ca--"):                                               $15,000.00
                                     (b) by ,11.- r« tho prl•<,j,al -          oop,ld oo d>t ailllnJ _,.." on !ho 4'la bmo(, Pl)'IDCftl of wlllch 1'111<""'1 rb&II ..,..,. by joiod<t-
                    ir11,c deed:
                                 (c) by ■ purcJm. moocy •'"• ,.d """'PP liora             I'm<-   10 Sella:
                                                                                                                                                                    SO
                                                                                                                                                                     SO

                                     (d) bolnco ■I Clori"I In ......i..ce ,.;,I, .,....,.p11 7:                                                                        $585,000.00


                                     (,)'lllo praol.., r.h.10 bo _...,.. aobl«tco dlo-llrli•t lkooflb, <1ialin1 """'Pi<, wbicli ii _.ay l'OY'b!r, """ "'1             """or
                              ptf'CIC'Dt pct, 11'1'1112. tll inoalhly iftmllDCDI.J cits whidl iDcl. priacipal. Wcrca ad dqQW IIDOU'IU, iCaor, and IMI     iw:itt orpriT1cipaJ
                    bc!o1doeald.-,.S...                                                              .
                                  (b) To t/,o .,._ 11\u U'/       "'!mt«!.,.,,_...,.
                                                                               rui!t ca 11M ....,;,, """PP -           II,; 411<                ~ ..t,~h rcdl,c,o llM ••fl'id
                    priocip,I _ . 1hcR,orbc,.., Ibo.,._, .i-.. lo ~ Jib), lh<o Ille bol,..., of 11io priot po ·                    ,,,,. ...tcr ,u>ll'Ph l(d) 1">11 be;........,
                    by I M - ' ' " ' · Pl)'IO""' ofl\ri,>olpol. S<Ocr -        ood -        U>&I Ibo -                     ..,..pb }(I,)" .. b"""-"11y '"""' ...., lpta ,,.,,
                    ooly l"'J111<;,ll nqoifOd ..,.,... - · ......... will be: - - d>td,l, lwno(aod
                                  (c)tr.,.,.,.,,__.. _ _ ,_,.Ucr~..,;p,il10                            .,r1t ...."be.■,.;pc4,""1r.1M1,-"""1wua.\allp,yd>o""°""'
                    lttl!:i: acnrw ~•o StUa1iOA1-
                                  (d) ScUn JhllJ dcll,w 10 l'\.Ru,a U Clool•t 1
                    monpp. _, 11n, (o,,-o!inJ,ca,ifyiAJ<ho lrD0Ulo                    priodi,d, 11,c u11to -Ulaalllubc<ofl,l;f.wdlbt,._1.1,i(atr7,c.Wa,od10bl
                    _ . i,ro, prioclpol ,od """""'- n<misio11llo         lad>all Pl)' ,be r... for rooordia1 Jlld> c111ifi....._ l(<b, bldu oflbc au,io1 monp-,. it• bwr o,
                    -Wli1-u•h•d io31G!on27                          Ral "'-1>' t..w("..,,..WC<ld Lendt('). ~ .....1. IM""4oflb..,rnillc■lt,fun,ial, af<ffcrrip,od by tdoly
                    °"'!iorlmlollica,-lof,..,                         "°'"'°"'wnlO.,_brf.,.Oalin&.-..ioJih,-ml'om■lioa.
                                    {o) Sdln                 11111 _,.. .. ~ (i) S.Ucr bl dclhcftd co , . _ -         Uld -!tu oople ofO,.< ..wit,' m«lp.., 11>t .,.. _,..,
                    lhm"1 ud "!J_...n,,- Uld sdJ/!Qc/.,,. tblno( Co) ll>o cdnf■' _,,.to;, oot oow, 11\d a 111o 11m, of Clolio1 ..;u .., t,,, ia dc~olc '""1 (11,) 11>o
                    >O<Ulin                    -   ... - . , . , ... ¥illoolboll"'=lallMboldcrol,._.,..,_,o""'°"ibbimodir.u,~c,l\1llor10cflu.PI0701bct....,




Dtn,,,pay,,,ai,
"9EIIC~




                                                                                                  Noble -.Plaintiff's Documents
                                                                                                         Page 98 of 250
                   Case
                    Case1:18-cv-07871-NRB
                         1:18-cv-07871-NRB
                      Case                  Document
                            1:18-cv-07871-NRBDocument53-1
                                                      46 Filed
                                                          Filed07/21/20
                                                                08/21/20 Page
                                                                          Page288
                                                                               289ofof335
                                                                                       336
                                               Document 29-2 Filed 03/13/20 Page 3 of 37



                       -WU             ha.;
                                       u.:ric)>tlll llft litN <odc!io<it Ibo Dowa:,oy,ocd cad I)< fl'U<al 1~<40 ',W, ii>! clat      or•-
                                                                                                                               la tbca>1111y /• "lllcfl II:< Promltd""
                       loaud&Odllwlti .. Nov:oo(JCCbd<posilltSdlc,11!4,.,._. Ui,t•rw<ll~ototkdh-nllo_....~hhtl>,!a!N~l lhi19<11-o.
                       &aow,,,4MJlbomic\«iacU,cJ,,r,a1or1D~obllpiOG1w,_'bll&,1Mn""""-                                       ·
                             ' ~ll'lni<c•bowi""'lml._'11,...,_iiboldiqlll,·Oolotp,.....1fot'Sclllr'1-.rorlllowt--isn1tolcly
                       u1,ulcrllooldoral&blit~1udlotlli!r-oodl!IN&ova,oc!Ja!l..,t..luhlo .. atlxrputJ(ot ■-)'_,,...,w1o■ ool"P'ftlllll"'°talcCflo,
                       ml!'cnd., bod l>i!laorihwillfiu<lilnptd ct&llb- o,&n,or.;.,,.....,&1lra•o,,..,<1,t pc1 ofE,crv,,n.S.lln ood !'la<>uct Jot.lly •                             ....,.u,
                       - '° dcfm4. &,,;cm,.1J..., bold -               i..ana.. hm ..i op;.,. ill - &1,1rm •■,o,1 a,..... (lo<I..Sitla . . - , ,              ..,omcy",
                                                                                                                                                         r..., ........i"'
                       -1oc<rioo-illlwpal!-orii..o-•,..iai.r....dcr,-i!l~. . .1>1tU0<11otoowrioutllccoor111tro,,l"7~ l•i.tr,lll,,.u:i
                       ..111u1 &t&r.p,do<dlil-o,bwlMau,...... , ' -..                  ..,.,.,,.r-... ·                                         · ·
                                  ' ( t ) ~ i a y . . otft(n.b,._.occ,o,m,apoctof11111_,,..mdlbl!olicrmio(ll!lnlis,cc,_oodwi10<llo•Mccofe<>a...t""ich
                                                                                                                                                                                      ·
                       ..., ... ..-i,,a(wxloo!io1"'7-of... film)mlala!lkWy~b ....... otRCmaf:IJfn>10oaloo-tllc..i.;o.orMb-l.
                                    (d) ~ ""-!or!sa iud)ll of I N ~ . . , _ ""'J!'d IO ,,,11~ ...t iix.-·, -                                     DO ll>a ptl>MOO of 1h11
                       ,,.,.""'bbya,,.;,,,1au..,i.ol.,l;audoalbta_.._.,lltis_
                                    (cl E,d.....,. ., a,yN<llbcrofil> GtD &bollk paaitl<dco.., .at-' r« Seib muy               d"""•
                                                                                                                              u Lo &lied,,._.,., o(lhe ~ - or
                       111yodlwdi,pul•- •bc;,ada.-orGotE.ocroMcl.oiD_,.,..om11)ow,QO,,,_oad-1mG1a-,u-.
   Atcrpudlt           1. All--,l"y,l,!,l:Odrrdio_llllla,_~mllbc~~
   FUNb:                       (1) Ca1b, WIOOI.,.... Sl ,000.00; ' .
                                   (b)'Goodu,,!S~ c!ocd<oflvclulrdrrwo .. orolli<ulchcdc ,.....,.,,.., t..111r, 11.;1p bw:, Dlnl-,.o)'OI uviap lftd lO&a ............
                       !1&'1011 bonloo& olllcciolllo Sate at New Yai!r. ........ 1114 plYll!o1'>U.. onkr orScJ~. Of .,s,Ua _ _..... dfn<t- IOI lcudwo l b\U/ncu
                       ~OOlicAo(l,Jtol,pl,o,,o~Olhawo)Co~                               '               ' ••
                              (c) A,, 10 1U11<)' 11Ua llloo r h o ~ crioo l'OY'blo IO Sdlrr 1i a.,.,/os. "'!""lflcd ct.<d      of r,,,.i._, "I',. 1bo , . . _ ar
                       SI .000.00: 10d        • '           •                  '                               •     ·
                                    \~,.,. ..1wn:u.:·~••ln~.,,.byS.llcrorS<ff".' ' - , ,·

  Morlpfl'I           I. /l)f/,o, lj /M~l,J 'll,t ol,Uptlont o( l'lll<louct I ........ ll'D <0odo'll-i "P inv'°"' oo «"'"'"I" t,. 201f, (U.. -C-.nftlml 0d•1 of•
  Conltnguu:y:        wrirtc:oo:immitmcel ~ ll'f1 flllliMloC\111 Lccdapmua:ria.so ~ch 1VfflfM il!lt~ l.cxtrlp%010 l'\Ukc II ran.1 modp-.. lo.an. I . .    11, , ,;;a, 4 t
                      .... p\tftHDClltUy fNwcd lo&A, SO htdi,ucr, U. PIRl.wa"I ,ol1 ocnt Md aptc.M, of ;.cl0,00090 or ftU tf:aN INi!J u P\n.!.Ju 1hafl bt wilUn1 lo

                      ,..,, ao4 •• .._ .,,,..,...,,....,.....,,. _,, "'1>cdlcr .,.., ccodlt!oNa.l "JIOO
                      l'lodla>cr ahlll (•) -  -
                                                                                                           ••Yr_, .u.a ,1ian .. '9P'llw         .i.t..,.,,.
                      IC<4'pl. • Ibo 1"'••!1101 R1"1mo ofl.olmsr"°' o,occcd ..,...Uinaor llltill o,jj-,,n!o llrtof"'1mll IOIIO ncocd pm-,ill•I (« 1 lm11 ~(1! luSI JO
                                                                                                                                                   ,o!hc """"''"'"'
                                                        lj!Pllcodon tom 1.odi,;1/,...i Lcodtr r.. ..,.b IMl1PP Lita,~) !\o'ol,b - · .,.i compl"• 1,r.m... ..... pr,1loia
                                                                                                                                                                                   L•-·
                      - - ,oc1....,,1ontorl'ludwa', a..lJy,u Rqllftd. (<)~ oit              r..._.,....
                                                                                                      IOd<Alrldr<qllimlm"""-'.. willl•ocl, ,wliaotfonlftd !oan.(d) Pffl<f
                      10ch!IPlbtloo ,.;111 Jmj_._ (1) ""°?<nle In sood fail) widi IVd> lmlilll!bcw t.,,,du II> o!,u/oood, coom!IIIICol l<ld (I) p

                      ! ;::c:-!r';.;!= ~~f~ ~ ~l ~ .~a &m,~• ~,\:~ ~dl:a~1;,,!-P;:!f1 ~~tu1.w,: .~:
                      -.lllllffll ii OOI   ""'°"                           ,,
                                                                                                                                                  p 11 .; II li


                                                on ocl>olln !!lo c.,..,.a...,. OU.,'d>on. llnlcu n.ri:bkr 1w ~ • - IIIU " - 001 conply ....io o,, "'I";,.,,,..,.
                      ut ( r i &bo..., ......._ ., . . . - i)i1-b7         sr....
                                                                                                                                                                   8 llo; I



                                                                                   Nolioo ro Seiter will'" S llonaao _,. o/la tl,e eo..1111- OIi<. is"'-<11 casa ll>is ""'""'
                                                                                                                                                                                     =~
                      ,i,.ri N -         _,loll...;
                                             cl.aion,,ocilbcr pill)' 111,JJ i... .,,, l'<nl.11' ri,t,ts ,pilid; or•Upllou« llabUllla Lo, th, .,....,,,-.rlllls -
                      OotpUbldlit~o1:obaffbtprompd1rd"undcdlO~-mq,t .. u:lftanlr.iD~:n. 1rr I                                              Ila I g'    •   F       II 1·
                      wlC l'l#cbact d:IU - a.........,. di.ol doaoo& -i,Jy wilb Ibo"""' Id
                      riF1w-i 1111a ~ ood., ,-lwattA.i.d oflloo ~ by-0Clbo~-/•lbkpanP>4>II.
                                                                                                           roru
                                                                                                              •bow. Ibo l'lrclwa wll bedotmcd 10               ,........,....i
                                                                                                                                                             l'l,,c/ma'1


  Puwollttd           t . n. Plmwa an JOld ood d:llJ 1.o..,...,.., ~jcd.o,,
  ~pl/on,:                      (1)r.oo;.1...s"""1Mlloo1Ns...Sn~wlmen,buoarti:..-wa!aodtdctlpalioa,prvwlalt1atu,que001"(alllodllr1b1aislia1
                      l>uildlnpood..,._ ............ _,.., .. Lblir_               '          .                       .
                                (b)C- l'o,11,c ........ OJllft ,,,_.. .... - 0 1 - M J - < m Mid, 1M Pffir/... oJiat:   •
                                     ·              or---.--a;,,,w..,,.,...,.r&or,opon...,-•111.....,_
                                  (d)llal-mcstlial . . ,!im..boozn:ooe1••4"toodP")'ll>l<;ad
                                  C • ~ " " ' • - iho7, loclodhrs 1-,.azq,rl..... {o,&!rla1Riill,lftodd.                                    '
  Gow,,,,..n/lJI      •~ ~ I             ~~~~oll-ochalloesof...-ofllwo,m11N~otdl-ordcn .. ,..,Ima,on..,.O<l0t""""'••f1bc
  1'to'41/0N         .i:.L..t.:;.-,      .,;--Ill~"°""' 1WOritJ .. o,                       lcdl.-._
                                                                         l>&ildiap. n.., balrll, ....,_.., ....s i.r.... ooodiiloas lll'cdl•a •!oo
 andOt<Mr1:
                     ...id.--...
                     -...,lbrl'nmiocodldlbc_,..,he~f~"a""ol SdlcrlNIJmfob"""~..ufl ..yn,d,o,f......,._.,,•
                                              nm.
                             ~) (Dd•li 1/IMfP'k,,M,) i'U obUplloo, a/rcaiq lbt Pn,;nba pa,ri,,1 ~ 11:o Adm/,,!ontm Cod, oflkCily of New Yorlo lonmd ~ orlo
                                                                                                                                                                .....,1bc,,.,.ha 111&1


                     C1oJla1mdl'l)'lbl,.,--,..wi1,o-..,.11>ySt11&u1orp,lor1oClociot,
 $,/f,,'s             11.         (1)Stllcr~11...s-1110Porcbuoaut:                 '                · .
 h/fflfflll111mu;                    .     (Otlia ,,,_""" orbo ..,1 np1 ohcowo, •~llcn>od;           .     '
                                           (o) Sdlu ia !lo..:. - of,i. Pr=!><J nill.a lllt 11,11 rilt,..,.... ud IUlhori!y,. HI~ -"'l' &lld lrlNfcr d,o amain
                     --,.;u, ... ,..,,.. oru,;,-
                                •        " (il()Sdlttbooa, "{ctdp-·.uc'W                 '°""
                                                                                          lodlfillod '"'P"'l"llOOflll.oPomp lo\'alllrtllinRcoll'!vp<111Tu A<1. lnlom,I
                     A...,.,. Coda ("tltC") S«oia• ICU, ulll><Odod, &lld lbc "JVbliom pn,ia•lpmlwn•odc<(Co!lccn,.lt "FlltPTA"):
                                             ti•) Tbchcmis<o on ool alruralby "'1<1""1'1'°"' orob&- ofiua; ud
                                              MSollnlwbcc,,-br1oo4ict...,,ror<MJllll"",_~-

                                 (bl s.Jkr..._..,i, crd Wlll'MII W& 1Uo(ibo
                                 (c)&«po"-..                                    """"'""'°"'
                                                       apraslr ICI Conll l•IJII• ..~ -
                                                                                                  &lid - ' o 1<111.nA !o llll, cootnc11.ball botmo llP4<orrr<J II Oo,/•11-
                                                                                                    of Sdlor', ..,;_,. N:\ftllffl.......   _,.,.;.,.,..,,.,.bl..,..., __
                     iatbl■ -wtlllO\ffl°""'"J,

 Crwl11tot10/        l l . - - - l o d ... udl'l)O'ua,bthtl-b ftd!7 1...,. ofrbo pl,)1/«loandi~oa IIJd 1Wtol~o(1b1 J'N,niau ... ofoll '"bcr_,,y
 P,op,r1p:           ..,i,,ck,dtnthiswo.lroo<dn ~•-fflll'Cdlaoud,-ptlao.-r,a>dlM """"-'iot111t1U11ialqllli1C0111...,bo,c,l""ld7,_roch
                     laq;caloo lftd lo....,p.1100 ood ,,. • • my iofonulim. cbla.   ,....,...11
                                                                                   or ,q,,a-■1IOOJ,                 '"""'°
                                                                                                          or ...i. u oo lk P1111lcal <ONl•ian. <100: of rq,air, ""'•
                     oortol-loa«"'1oihor""""rd.ccaleo1ho,._cwlllt-pn,pa!)'iocl....,.la!bcwle,,:;...o,-•1S.llctoc • • ~ ~ l f t d . . U
                     -       Ibo,._-., ls"lllpromt -           ud-of ~ . abjou,o ,..._.i,11-.-, tc# IAd IM\nl d,urbwt.loa 1:,c,_. rJw dllo henollftd 1ti.
                     w     of a.,;,, (._.i .. ouawiio"'      roru I D ~ 16(1)~ wi-..,. . - . . , '"~ pilltbso price o, c1,;,,, or 1111 tiod ,., u,y dla:J"' 1n wc1,
                     <ON!ilioa by..-111xraor.......,_.,11,o cf&lofdu,- ,_..,. mdlu INlbcri...S_owl.., lbell ll&w lbo n'p~ &1 -.i.r....., &od
                     --•,....cc(brwci,i-otOlllawioo)loSdlcr,ltlmpcalhol'!=bnbclot<Cloa..,,

                     U.  Sen..
                           oball P'" 1011 l'llrdiua llall-'°"' lldo-, ~leritlt """"'"'
                     taUbcwillia10,_u4....,,1a-....i,o,.-.srom,o{rilJ,l'Ollq,ll'IW"Wdb7llleN....-YodrSlal<l...,..,.Dcpomoc,,~,.bjcdaolr
                    ,od>,-pn,\'ldod(o,a,lhl,-

Cla,tnr,             14.       (1) "Clloioa"-lllll-ofllloobllptioa,o(Sdlc,a,dl'mthaatiocx•--lllla-m<lodo,fU..P")'ffldloflbc
O.,dawJ             puid,&wp,;.. NS.Ucr, cc,l<l>oddMJY to,,,_of•lotpiaa<ill A1, d&<d                   ,...._,doc,I
                                                                                                                 i•-"'1111otyobon li:nn (oc mord, .i.i,-                         ,-..i<d
Tit/,:              mod ICD>OtW!cdral, ID 11., _,. TO l'ordlud lot sla,plo lillo ,o ibc l'Rroioa. 0,,, of a l l ~ _ . u Cllla,,ue baclo OUl<d. Tht deed w11
                    -      • - by Sella u,_..it,y ..i.l. j o<Somon U ortl• l.ica i..,,.
                               n,i1rSe1i.ri. • co,po,adoo,a lhall old.-.. _..., •Ibo ti... ,ro....,                en •-""••l'il•
                    dcl,_,. lloo-.
                            of
                                                                                                                           o..n, a , 0 . - ~ 1 ,,,. 111c -s
                                        and (ii)• oa1i5calo bJ Ibo Socniuy ot Arllmlol Scctt!ay otllla ._..-.. cmil}'Wla wob ,...,._, ... •WI fotlll licu ,.,._.I
                    :-~=:!...~=~ofSoaioo!>09attbcB......,°"J'on'•1-. Tlodaod!n..do-lhall-,,ln,,..htl,•Ridmr

                    IJ. Clorio1 "'-di lllc1 pllco al dM olllcc of IA.IMS I\AM1lU!Z 6SQ al           o'dod; msmtiMIIER 2l, 2D14 or, upoa ........Wa"'"""' (bJ lclcphono or
                    Ollltrwia)"'1-...,,•0.•mooorLe!IDEll'SCOtJ!ISEl.

Cont/11/o,u to      16. T1lis - - '"d ~ • • oblipl/m la panllnl tbc l'rlmita uc lloo Mlljccl It 111d cm,mdonc4 -                       die firtr~lmeal oflhc lolt.,...;•s ,ood/rions
Cla.tnr:            pncodcr,, . .         •     .




                                                                                    Noble - Plaintiffs Documents
                                                                                           Page 99 of 250
                       Case
                     Case
                      Case   1:18-cv-07871-NRBDocument
                          1:18-cv-07871-NRB
                           1:18-cv-07871-NRB    Document
                                               Document 4629-2
                                                       53-1 Filed
                                                             Filed07/21/20
                                                                   08/21/20
                                                                Filed        Page
                                                                      03/13/20Page289
                                                                                   290
                                                                                Page 4ofof335
                                                                                           336
                                                                                           37



                           llllli'dtdlxund wich!,old rn,,,, "" psrd ... pfcu""' """'"' 1011 U,cm,((ot ~, laxn••-· pom,io.ed b1 low) L'ld ,lull II c:io.r., rmil '"' wltllboid
                           ,,,,.••,,-lbci,q..,...,(omloo,d,cfala,wl\o-S<Me<.
                                        I•) Tllc dtllwty nfl!l• l'f<Ql1<, a.od ,u bllila•JC•> end lmpnh'iaxou '"'""""" & p,,1-r .. -    dct!I CO<llilion. , ...... 1111d ,... of
                           lwuo,i-,....,,,...,.,.whllh)'IIOdlOPrmbon,
                                     (I) /JI plombi,,1 (&-.ilodios.,,,,., awlr ...i ,q,dc ,y,:ao.,. if 111y). hta!l,,1 m >ii ooodi<to,tn,.      .r ...,. doo:Cictl aod !ll«llu!<tl ,,,,.,.~
                           ~ ..d ouc1,i,r.<yia Ill• bc:iUioi(,) local<doo lllop,optny           a.od •l l ~ ~bi:h ':' ~,cl~            ia~- om 11ctn, i•,....ni•• OftO'U oftJ,, olllt .,
                           Omia~                                                                                         •
                             , (J) If t.bc 1'1n,itcs .,. a tDt « ""' 1&.mily ~ ddll'CI)' ~ the pwtlu II Oodoa of 111lt.riU ln co:opll,,.. wnh
                          ~ a LO tile tf!'CCI !1111 rhml IJ!osllllcd btlall'mslsa •-•dd«d1111mr1.s..;n .. dt.{C<t.
                                                                                                                                                                         "''° DI locol I•"
                               (b) Tllc d.u-..,y by.IN pcnicaof &DJot.ba 1111d&vill~ u I ~~I":" of!ffooll,,I °"'docd,

                                                                                                                                                         '"'°""'
  D,.d '
  Tra,ufar and
  R,cardinf
   r~.1,
                          _,... <o    pay ,odl   -ct
                          1l. At CIO<i... ocrfl~~ o, olfr<iol -.It cbctb P")'lb!o 10 11w onltr of' Ille 'Ill"~• ,;,,.,: Ck; ,.. CO!ljl)' ol&..,. In Ille


                          cJJo<b ...i .....,,, to be doiMJ04 ro Iba oppn,prfrltc 01!!«1 -pdJ LIIH Cfolio&- Tbl
                         ~ia-•ollall-~
                                                                                                                     oW"'"'°
                                                                                                                                                              ot IOJ 1ppl~!~ rnnsfff
                          ,_qo,rc<o1dlo1a.. poy.lMo 1,y...,.. oflba dlti"'l' o,,......ro,1 oflh docd ,1....,prt, i!&DJ, ~Ibo dlll"'"d ~Y !llo pul)' roqviM by low o, by 111ia
                                                         ...Var ......-di•11U. ..,..._ ,oit!, t111J """1nd ll& RIWM duly .-.udi.lld.,...,, IO, a,,d 1ocJ> pu,y i/1111 """" ll'Y IUCh
                                                                                                                            11> pay ooy 1d4i1ionol IU o, ll<llclcncy and "'1 u:11- or



  Appo,r/onnt••II•
  and
                          II.
                                             •        NT--, ""'1    """"°'
                                        (o) Tolbo....,.applable,LNCollowi11~bo.__,, ■ ofmldoit:lrtoft!,t•WtnlbadlyofClor/q,
                                                                              ml ...., ,...., oo tie bub ol Iba (bQl,pcrlod lbr 1111!c1, ........S: (I)) !\>ti: (iii) inu,u1•• Iba ,.1,r1,,
                         -'Pv.(M ,..;.i..,ica ailli•1....,rcn1>1a1-Po,c1,..,,1""f'Rli\f-G9hlaJpri«111o011ot:Mw o1t cwsa;(vi),c_n uuondl#llnl
  Oth,r
                         cal1-d.                                                                    •
  Adjwanmr.;                            (b) If°"""' obl1 -        l,tlb,a. -     la ... ia lwd. lho - - '?f lU,o sbalJ bo upoo tlal bosls or Ille ... ,.,, ,.. ll>c lmmcdlll<lp
  WaurJl,rtr             prouodi111 lbcal ,aiod cpplial<Otlm l&lft1 ........i ..i..,;on.                                                       _
  and                                  (c)lftbcfo  Is.,..--••          Iba .....,l,a, Sellor wll I""""' 1 ract.,. ,a a dlla 001-. IUll.lO day, boliore C!"'"'I and Ille ,nJi ..d IDl(<r
  INIIHIArMI
  AUtt~llft,nu:
                         clurp 111d ...-n:al. it &oY, lhlll bo _,.,...ioo Iba bod, ol'IUCII 1111 radJnt,
                                       (d) Ir II Illa dat< of Ooci>s tbo PraniMS en atfcctcd ~ 1111 -            ,.hick 11 or 111Y
                                                                                                                                    .
                                                                                                                                     -rot  P'l)"ll>!t m ..,,.,1 imldlmcn"- 11111 dra ft,.
                         im1111mmt ia thn a lica, or bu boca p,!d, tlft fot tbo ~ or tl>la ..,.C19<1 all Iba =paid lnscaUmllllllllall be comldnal doo             and""'"  be pt.id by S<llrr
                         ..... prio< .. Com~                                                          '                         -
                                       (•) NfJ crron cr oralu'.ou ill--,,_,;.._«
                         O>tlli~ n,;, ...,.a,pbal:all..,.,;,.Cloll>J,
                                                                                                      -adjucr•""        11 do""' ""11 lie--, with!•• - b i . UIM rollowins


  Allawan«               19. Sdla'lla"'°opt,calO....iil"""""'ua:,.,jJ-IDth...,.:..prio..n1l11Mla,01101of10y-fdlalu.....-u,...,,ttluri;,:,IJld.,_
  for Unpaid                             any.,....,. ..i
                         ....., ,...,, ..;11,                  -'cks ._., 1""'
                                                                        ""'lcu""' aw                         t,mt,,.,.
                                                                                             dop dlcrdosbi, pro'ritW lbal offlod-bi!la dionloc """P"'•d ro
  r-..-.,~:              saidd&ttarepoaduccd"Closia~                                          ·

  u.. of                 io.      Clod,,
                              It II         tbcrc . . ""'" lku or mcaNIU«I lh,J S,,llc, iJ ..11p1oc1 IO ... , ot fi>ilwse, Sell« o,ay ... ctoy J>Gllio.-of tht cul, ~ ., '"'
  PU7duu,                pu<ch&M pdoo lD !)OJ"' dilc!,,rp lllaD; p,,,.;,w s.n... wll ~ - , , ~ dii:i-a ro r.rti.-. a ...., UNlllalll io roc<>rdllrl• (on:, '"" ... ir.. ;,., IO
                         MJi,ty ,.i, liau or ak,rmha0ta oC ....,.i. roca)i<r ,n!II tht ""'a( ......tiaa • ~U..-IMI -              /u aa ,11..-... $dla .,._, d,:po,/1 tvlllcl<tlr
  Priato
  11,,_.                 mnia wat. dio tillc.,....... _ , e:oplO)'Ql~ , . , . _ ~ • 10 111d                      """'""'by
                                                                                                                       h LO ..... olmt diocllup, ""1 oo.ty II 1hc Ude 1,u.,._
                         COCl,-Y ~"U (GM'I ~ I title dclt ot t1'c IUaa1 ot a\ll.1l'C 1piu lldr aforccmcnl N of t1'u Pmnba t.adl Wilt iruwt ~ • • la.i!ilf'Clllitaa1
  En"""'b_,,,.,_.        t.,,.l,:r cJar ot .ii au<ccn. UjlOII oo<iOI (br lt!cphooo ct
                         mtillcdcwofDwl!aliwrtt1n~to&mllill~ .. .,•...,._· •
                                                                                       •-i  ,i.... DOI Im tun l b•,i,..., di)' llcfOIW Clo,ln1, htdwcr ,!,oll pnmd,, tqWtl<


  Titk                   21.          (1) ~ ill>ll onlcr&D ...,.iDllloc,o(tl,lc 11 , _ o(tl,o Pr=i>a O.ma t!l!e-.p,oy lf-.dcw-...Sio-•'l!t . . , _ 1sy
                         "")'cw   Yen 5,... r - 0 c p u - , OF&IIJ tp,ot li:l cudl tillc """'l"")' ptl)lnpllf Llllrlllo.......:"'afW,- o,, lllhls-;, ,obj<a 10 Ibo
  E:mmi-ion,·
  ~I/tr'•
  /nabllhyro
                         - • - - tc1 loilb"' ,....,..,b ,. olla, .,.....P OO<l41i-bu b,a, ~ b y " " " ' - '. Puiclwa 11a11 ..... ,
                         ...t ar""l' odofmom-,. Nddl.....i LOdioll!lr.>11(,) for SdlcrftC"'lll!y d i " ' ~ doaoor.
                                                                                                                                                  ortk 1111, ""'n    °""'
  c•.....,..                    (l,J ir .. 111a-.ra.,.,,s.Ua-ia...tblt»._r.,1111100-la"""doool"''lll.llla-orl'lln:!wu.__,..14c,ou,,,1s1«
                         ~ 1 a . - , wbcdlc, "7,-oor11ta.-.o1noocs«°""'""l...i- totlrlcoo•- o,.,.;,,oo1iccri.. t,collcd "11<(«11"), ..hct thon tho,c
  LJmitallaruo/          iubjca to wll!,b "'-<uca ia ..ipu,I o, IC<qli bile bffllolda or l!llkll , . , _ a;,y l>&w '!'11-.d u4 Ol.._r lhol ll>GN '"Id) Solla 1w bomn apia,Jy
  Llabil//J,:          •vc<d»_O'T, ...,..,,«du<larpad(f""'"""-abll N o:rwilll,1.,...;.. tho..moaodto,-ril!,WWOO<d &btr.<m.,.ofU-.llli"'*!"'"'- '""'
                       .._.,t..iaall<t Id ford,,$dlc, ""U "- lhc rip,.11Sellu', aok cleala:l, cil!latotlio - - .. Sclkr •Jdtcm tdrlaablc lO ,.,,..,.,
                       dudmpor.-ply..ihAd!Dc'-ooio-..llllia...,na;(a)lrSclladorlamlah-1amo-.,mo1,..--1,,..,b_Dc<-.Sdlc,wll
                                                                                                                                                                                   ft'lllldy,

                       N mliU,,I &om liaoo ID time, upca No~co I<>,-.._, lO odjt,Q,, "" 411,o f o r ~ btmnda- (o, • palod ..- pcrloda                       "°'
                                                                                                                                                   aocedlot 60 dt)'I mU.O
                       , _...,..,., (11<11 noc almlli•11M)ood dio 4'1,-.;!lkb ...,.._., -Pl"..........._ If..,., Gilli apu.), md diodlt< l'ot eo.iol ~""11 N odj°""""'
                       10adl:lsPoCifl<,dl,y:S<lb,..bqooc4-paiod.lrC..1111.-..-,3cllcrwil ... ,..,,,_,,.lt!...,.~......tp,lf0<c,im,iri•l""<II
                               Dlf-.,
                                                                                                   ...i..., """"'""""~ s.u., ..,_ ~°""""
                       ,ocl\                I b o ~ of . . . t s ~ • ) ..,j i f - tll&II llill bo UIW1lli11 ID ....i.,, tllO..,.. IDd to cloN tidt wi"'°"1 1ba..- ol lhc
                                                                - . I ~ - - ~ 1(- lO Ill< 01W V""' witlill 10 dly, &Jlc, tQC/,
                       r.,......,
                       ~ priat. dlca rilJMr ,-,y -
                                     111a col,li,ra _,_(....., .W.-ia 1<11Jcu<otho-1
                       oth<NIM.....tl,yS<l!<, .... l"U .. Cloan~                                 .
                                                                                                                                               dole; (Im .....,,l\cbod;•I oho
                                                                                                                             11,o.,.!otnal',!i.1l1bo n l-ol.diull>l.,.O                   °'
                                  (c)lltA!s..,._io....tkd-0>/oorcnn,,'"bcriblA111....iror~,dma!l,thls....,...lllalltcm/U1ctndOOfflo LO,nml.
                      ud nc!t!scr Pl"')' lllaD la,. 1rtY l\;nlia ripa. o1,Uptiom oo llob;Rlia aplUI o, ID 11:o --hcrwod,r « Q(borwiso,
                      nf...iorco ... 1bc8-10ralnllbaDo,,.,.,,_!o...,._i.od..co!mmxcllolaa-Uof~tdmo!Jor'""""'"'°p.u1ppbl,!O
                                                                                                                                                    "°""'
                                                                                                                                              lllal: (i) Sclltf ,hdl p,ompdy

                      fflll\lnno-... r..,"".., _ or.,...,......, ortil<, foolutflq .., ~ a.leilloO&J dmJa 111mt1 ,,....,..                            "'°
                                                                                                                                            11:o " " - · ;r ......J11 pu1.,
                      i:raund l,y lvtbatcr, r... ~ v,, ........ -              ol the Ptm>ea or of a - """7, aod (i;i ll>t dllipd~ .. coder -VIP~ 27 ,hall """'"' tJ,o
                      """'""'""'"""'--
                      :tl.lhmleaM>iutloadlx.laoa j'"'-brinrpaic,, o,otlia_toiml_"'..,. .... adlc ..... ao,li,aj!a,totllalofScllcr,Scac,tllall
                      -     .. - · 11Clocio11towm1<blf~ ...... &PM Sella.



 0./a,,Ju and
 ~1114dla:
                      ll.             (a) If,,.._ ddallllt - .             s.a,.•,-
                                                                              rmw,ly aLall be ro
                      111111 Sclle,'1 dama1,<1 ia _ . , _ . , _ , , lllllt N im;,ocol>lo to aa111&. ....i
                                                                                                            ,_,.....,-•IN~•
                                                                                                               llial"" ~,.._
                                                                                                                     u llqul4ltcd          it llc1o1 '"'"
                                                                                                                co=iilla I lalr U<I - l < r , _ . o(
                                                                                                                                                                  .iu.,,.._
                      d&Nr,,,-clia..-llldbnOI aptmlty.
                                      (b) lfScll«dlfulabcrlooda, ~ m l l llaw-.11 ......ri..a-...olallbo-lolra • r...wmequi1y, iocllldina. ""'noc limi1al
                      tD,,;,rciliopcrf-. .

                      24. All-.ypal4"'!-•rtlis-aotlt!lao.-lo_,..or....,1uaoaortitlo1othtPnmlsesworaoySIIM)'IJld111n<Y~ion
                      cbra,anbcmy_,,lico>oo""'l'l=laa.butrucll!ial,Wll,........._lllordd.aal1"7,l'laJ<but,-dtt,_,,,_

NallDu:



                     ~ »-ds lllllloc ,,.,

                     :iii..':..t
                                            ~-pr-.
                      lJ, MY IIOCCI o,c,l,c, ............. ("No<lc,j iball bo lo "'ffllll tnd c\lllct(t)- bycdl,u of Iba~ bcftlo o,!,y the~,_;.- lllcmc)'I wlu . .
                      1Mmr..u.c.iood .. c1o ..... omrbcllalJ'o,11J111c&ao.....,1,yrqi,lcnd..--.,.i\-.. ~ ..
                              (b)d,ij,..,d 1a~...


                                     ~=.:::.-
                                                                with ....ip1..-p1, ..... ~.. -
                                                            be.,_.,"'"""--•-"
                                                                                                                               -N- •u-.. _ . .
                                                                                                           p- loo..u ........ 1.,11,o pu1J '""'"'"
                                                                                Jl'ttrore- wn haulludtai_.i,, !IOOCIO ,;- ,o ihooOwr ,.,.,.,,
                     pcnb al obo i:-,....... I I , _ _ . . l!e<l......, auilod ~ bodcnood p-ottht lWrdhli:saa dly
                                                   oball bo - - p- oaly opoo r<Cdpl by uaa-lllld
                                                                                                                           u.. doloorm,H:01 U.O
                                                                                                                              i,y ....,.;p, .. -
                                                                                                                                                       roa.,...,
No.                  16.nil - mar. bo uaJpd by....-..;.- rho flrior wrirom -                                                           1 - a IOJ purpt111cd wip11nelll(1) made
Auipnr,,u:           ---mn!io.,,id.               DOI                                                               arSdlc, ia -
                                                                                                                                                                     .
Brohtr:              21. Sella adF'ladiamadsrq,nxmaod_,.,.,IDOlhttthllirbuD01d<olwitllu71>1om l,-i...wi111111/,Altotm"""NONE iBtw,")
                     tad Sell.,. a1,a11 pay~ llTf ~ ..-.od ,.._,,. • -         -     ...._ Sciw ad 8nrld. Seller and Plodlucl' tholl mdnoniry w
                     ddcocl cocl> Ol!lor -  u7 ....._ cl.a:>, ml - !oclodioa -   ,._,,.. r..._ '"'"'IN of tht blacl, oo t1>c1t ,apoa1,. p,r,, or any
                     :::::-"'.'~.......ioodlaol:l&-pipl,. n....,-or..i,pvqn;p1,,w1~,..0osla1or,,rC1osm1donoe1_,.,,11,o...,.loo!100QI

Muotllt11W111U:      U
                     ~~=
                      •
                                       .~=:::~ •w-~.,., _
                                _ (•) AU        s,,l.('. ,.-:op.'- . ~ md ""'"°"", ....,·., """"'- -                                          Sclia' 11111 l'llnhua.,. -.,1 in 1hil
                                                                                                                 raJJ i.-/pDoo, 00rt.1scr-R1)'141 _ . . , .......... lllcdc "7
                                  _(l>) _'lltirll,,,tlil.......,_~provwoa,lbarwf-,bc...,..._doriopdo,;-.llala""""'""'i•~ Tbl>comnatlllllwo11>P1Y10GIII
                     .....,.ta ..bml.._ ~
                     biod
                                        .. ~••001_-... 1o-a1 ....
                                                     lrpl -        .... _ . , lod pa-.,[IW .,.;,,.. o(d,c rapoc.. PJi1;,.. '111, pu1b haa,, ·"""""" rl,c(,
                                                                      pablap,svi.i..t6,,a,,S,-    •            •
                                                                                                                                                                              ,...,...1..
                     111e-,r.l.i!..::...~.,:!:'."""'""'°'...Ulllobotaduioo!oaplunloodtlla-crahlllmdudc""nwalinl111<1!.,.in"'."........,·""--
                                .<dJ '!l,o""loo,;,,~- ... ror,co-..i.or,d-...tJoocllom"!'Jdcf'u,e,limit..-dc,,.,1,etlla.._orl.iw-&n(jl/llfl
                     IIOlboooa,iclc,wf iol!war"'""""'°.rtlla-or_,pro-,w,;,abaaoC                         '
                                  (cl 'lbh-sb!l n01lirb'JldbaotdTc<1i,.aoti!doly-..Oddhucdb'fScl),tud~.
                                  (I) 5'11or...SPrnliuaw!l-.ply'lnll>IRC~.. "'l,.,..,.....,il,;,plic,b"- Thil,._srwb""'J..,,.;,..a"'"'•
                                  (&) Eada Plf17 ~ II ICJ lim< aid ""1u dmo lo t!mo. -   - - ~ ~ • ~ in! ,xlJ.a, _. lot1bet UIIITwunLI and


                                                                                               Noble - Plaintiff's Documents
                                                                                                     Page 100 of 250
         Case1:18-cv-07871-NRB
        Case
         Case 1:18-cv-07871-NRB Document
              1:18-cv-07871-NRB  Document53-1
                                 Document 29-2Filed
                                          46     Filed
                                               Filed   03/13/20Page
                                                     07/21/20
                                                      08/21/20   Page
                                                                Page  5 of
                                                                    290
                                                                     291ofof37
                                                                            335
                                                                             336




                     1st RIDER TO CONTRACT OF SALE

 RIDERA'ITACHED TO AND MADE A PART OF THE CONTRACT OF SALEBEIWEEN:

 SELLER:              MT. OLIVET CIIlJRCH INC;

 PURCHASER(S): MAfUA T. NOBLE AND OR ASSIGNEE

 PREMiSFS:            2176 GRAND CONCOURSEBRONXNEWYORK


1. ADDIDONAL.EXCEPTIONS, Supplemencing Pari\graph 9: The premises are to be
sold and conveyed subject to the following matters, in addition to those matter listed in
Paragraph 9:       ·                           ·
                 0       ~                          I   •   •                          •



 a) Covenants, restrictions, rights of way, easements, reservations and agreements of record,
 if any, insofar as the same may now be in force or efff!ct, provided same are not violated by
 the present structure or use of the Premises, and do not ~ender title uninsurable;
 b) Any state of facts an accurate survey of the Premises may ~how,. provided the same does
 not render title unma~ketable;
                       .                                    · ·     ..
 c) Building and zoning regulations and ordinances of the city, town or village in which the
 premises lie whicl:i are not violated by the exis_ting structure.a~ its present.
 d) Rights, if any, of the municipality in which the Premises are located or of any public
utility, telephone or cable television company, to install, maintain, operate and/or repair
pipes, wires cables, poles and related equipment in., under, oyer and upon the Premises;
e) Possible encroachments of fences and variations between record lines and fences;
encroachments or proj,ections upon street or road of any stoops, areas, gratings, seeps,
windows, bakonies, ornaments, brick, leaves, trim and cornices and the like;
f) Any state of facts a personal inspection of the Premises would show;

2.REPAIRS.It is understood and agreed that seller shall not be under any obligation
whatsoever to make and/or pay for any repairs, alterations or improvements, including the
cost of any and all inspections required by the lending institution or any other organization
as a condition to the issuance of the mortgage commitment referred to previously.

3.-ASSIGNMENTS. This contract may be assigned without the written consent of the
seller.

4. DISCLOSURES. In the event the Seller or Purchaser or any of the principals,
stockholders, directors, officers or employers of the Seller or Purchaser herein are
licensed Real Estate Brokers/Salesman the Seller and/or Purchaser acknowledged that




                                                  Noble - Plaintiff's Documents.
                                                        Page 101 of 250
          Case1:18-cv-07871-NRB
         Case
          Case  1:18-cv-07871-NRB Document
               1:18-cv-07871-NRB   Document53-1
                                   Document 29-2Filed
                                            46     Filed
                                                 Filed   03/13/20Page
                                                      07/21/20
                                                       08/21/20    Page
                                                                  Page  6 of
                                                                      291
                                                                       292ofof335
                                                                              37
                                                                               336




 full disclosure of. this fact has been made to them, .and                               ~I!-~d.J.e purchaser is purchasing
 the prope~ for possible resale at a profit.· · · ·                                        · ·              · ·

 5. MORTGAGE ·coNTINGENCX, If Purch~er is un~ble ~to obtain a commitment for
 such mortgage Seller\ attorney shall, .upon r~qi.iesc, hav~ -jh~ right to see cqpies of tp.e
 application flied by the l_)urchaser (S) with the prqposed mo_n:gagee. If requested, Purchaser
 (s) will request, in wtit~ng, that mortgagee send ·a· copy of the application to Seller's
 attorney.

        If Purchaser is. unable co obrain a firm corumitmenf 'within such time, then either
 party may can-eel th~ ~onm.ct, subject to terms ~(prep~i~ted ~ontract, by written notice ro
 the other party and up<;m refund of the do~ payi:n~nc te~inate 'h'.ithout further liability
 on the part of either party to the other.           .

 6. NOTICES.     All notic~s under this contract shall be i~ ~!i;ing, mjl.iled, 1;>r delivered to
the office of counsel f~r the respective parties, that have· Jcpr~ented said p~rties at the
signing of this contract; .(or to successor c~unsel w_hos.e a~,pe~_r:ance. has be~~ so· designated .
in writing). However, all notices under this contract which would have the effect of
canceling and/or res~inding and/or otherwise terminating this contract, including but not
limited to a Purchaser's failure to obtain mortgage commit_m~nt notice@ shall be so sent by
certified mail. Nqtic~s signed by said counsel shall be sufficient.

7. PERSONALITY. Al1 personal property included in this s~le will be conveyed in as is
condition, less normal wear and tear from the date.of ~his con~ct to the closing of title.

 8. VIOLATIONS, _AH notices of ~iolation of law or ml!,nicipal ord.i~ance orders or
 requirement, which in the aggregate do not exceed Five Hundred ($500.00) Dollars to
 correct, noted in or issued by the Department of Housing and Buildings, Fire, Labor
 Health or other State or Municipal Authorities having jurisdiction against or affecting the
premises at the date hereof shall be complied with by the Seller on or before closing and
 the premises shall be conveyed free of same or a credit at Seller's option in order to correct
the violations. In the event cost of correcting such violations exceed Five Hundred
($500.00) Dollars in the aggregate, Seller shall have the right to elect, within ten (IO) days
of receipt of written notice, to cure and consummate the transaction contemplated hereby
or to cancel this contract by written notice to Purchaser. In the event Seller elects to cancel
the contact pursuant hereto, Seller's sole liability shall be limited to the return of the
Deposit and the parties shall have no further rights or liabilities to each other under the
terms and provisions of this contract. Notwithstanding the foregoing, Purchaser may elect
to rake the premises subject to such violations without any offset whatsoever and without
any claim against or liability on the part of the Seller, except as herein provided.
                                                           hlinu: 1<.an1ir~L, fl.C:
                                                     7:-1 Communwcallll A,•,•nu~
                                                         Hron.,. Ne\> \\,1i-. J!i4 73
     T~I.: 71 l!-~-1'.?-till'.!') h•x.: :· 1K-~.J'.!-t,630
                                                       n,min:1.lav.·(if,•plonlinc.11~1




                                                                             Noble - Plaintiff's Documents
                                                                                   Page 102 of 250
          Case 1:18-cv-07871-NRB Document 29-2 Filed 03/13/20 Page 7 of 37
         Case
          Case1:18-cv-07871-NRB
               1:18-cv-07871-NRB Document
                                  Document53-1
                                           46 Filed
                                               Filed07/21/20
                                                     08/21/20 Page
                                                               Page292
                                                                    293ofof335
                                                                            336

                                                                                     '   ...



 9. TRAVEL ALWWANCE. In the event che closing of Title should take place outside
 of the New York City Metropolitan area, or. Wesrchester County the buyer shall pay the
 sum ofThre~ hundr~:d Fift'y.($350.00) as ·a tra".el allow~n~e.to tl:ie~e.llers atto~ney. .

  10. TI'rLE EXAMINATION. Purchas~.r agr.~e~ t~ qr~~·r., ·1~!(lediacely after obt~ining
 a mortgage com~itment/ .an examination _o f ,the· citl~ .co the premises to           made on           be
 Purchaser's be~lf, an~. at lease 10 days be(orc the _d ~~ for the dosin~ _~f title, to send to
 the attorneys · for Seller a copy of the report of such examination of title and ~ written
 statement of any o~jections to title of the aos.ing c( ti~e he~eunder. If Pu'rchaser ,or
 Purchaser's attorney (ails to Give Seller's attorney such notice of objection (ocher than
 bring down to date searches), then any de(ect or en~umbrancc of C?(Ception appe~ring on
 sucp report of title, or affecting the premises at the time ofdosing, shall n.ot be deemed to
 be an objection ro title or to the dosing of title hereunder, and Purchaser' shall take title
 subject hereto.        '                              ·        ·

 11. lNABILITY TO CONVEY TITLE. If the Seller shall be unable to convey tide in
 accordance with the prov.Lsio~ of this.Agreement, any payl\lents made by the P.urchaser on
 account of the purcha;e price, shall be refunded, toge~er with the reasonable expense
 incurred for exam.ination of title (not exceeding the ~sual .net charges of ride issued, and
 the net cost of a su~~y), whereupon this Agre~ment sh(lll. be ~erminare.d and neither party
 hereto shall have any further rights again the other, except that, if the premises are affected
by any encumbrance, ou~tanding interesc or expression of tide not expressly consented to
herein by the Purchaser, w~ich render t~e Seller'sdde to the premises unmarketable, and,
which may, according tQ reasonable expcctation11, be removed within fifteen .(i5) days, the
Seller shall have the p~ivilege to remove or satisfy the same, and shall for this purpose be
entitled to an adjournment of the closing of title to rhe premises marketable. The
Purchaser may, nevertheless, accept such title as the Seller may be able to convey, without
reduction of the purchase price, or any credit against the same and without liability on the
part of the Seller.

12. CONTRACT MODIFICt,.TION AND EXTENSION.                           Seller (s} does hereby
appoint Seller's attorney herein as his agent and Purchaser(s) does hereby appoint his
aaomey, herein as his agent to execute any and all instrument In writing, having reference
to this contract including but not limited to, modifications thereof and extensions of time
for obtaining mortgage, if any, and extension of time for dosing or otherwise.

13. DEED ACCEPTANCE. The acceptance of deed by Purchaser(s) shall be deemed to
be full performance and discharge and every agreement and obligation on the part of the
Seller(s) to be performed pursuant to the provisions of this agreement, except those, if any,
                                                     J:iiml" rtan1ir~z.   !',(.;
                                               751 Commouwealth Av~nu~
                                                  Bnm·,, N~w Y,,1'1. lrJ47~
     1 ~I.: 7 IS-5-l'.:-6c.2•i !'ax.: n~-54:!-ti63(1
                                                 r.1mir~zl•W((!'Ol)10nlin1· 11,1




                                                                                   . ..


                                                                                               .'

                                                                          Noble - Plaintiffs Documents
                                                                                Page 103 of 250
          Case1:18-cv-07871-NRB
         Case
          Case  1:18-cv-07871-NRB Document
               1:18-cv-07871-NRB   Document53-1
                                   Document  29-2Filed
                                            46      Filed
                                                  Filed   03/13/20Page
                                                        07/21/20
                                                         08/21/20   Page
                                                                   Page  8 of
                                                                       293
                                                                        294ofof335
                                                                               37
                                                                                336

                              ...   ;




 which are hereiJ:?- speci~c:tlly: stated to survive ~e ·deli~ery          of t~c deed.
 14. SUBMissiON NOT AN OFFER. The submissio~ of th.is agreement by the Seller
 or their attorneys to Purchaser does not constitute an offer or an acceptance of an offer.
 This agreement shall not. be binding upon the Sellers unl~s (i) the agreeme!1-t has been
 fully executed by the P4rchascr and Seller, and a fully _cxecu~ed copy has ·been delivered to
 each party by their re~pecti\(e attorneys; _a.nd (ii) Pijrchi1:5et ha,s paid the down payment
 pursuant to Paragraph 1 o( the form printed c~ntract.         ···                        ·

 15. CONTRACT CANNOT BE RECQRDEp:· The                                     pa,rti~s
                                                                    agre·es that· neither this
 agreement nor any memorandum or notice· thereof sh;Jf                        be
                                                                  recorded or tendered for
 recording in the County Clerk's Office of the County in which the land is situated.
 Purchaser funher agrees that if this agreement, or ai.,y memorandum or short form thereof
 shall be recorded in ·any such office, this agreement, ~p~n notice by the Seller to the
 Purchaser, may be deemed to void at Seller's option and of no further force and effect and
 such notice, if reported, shall be deemed sufficient and adequate notice to third parties
 that this agreement is void and of no .further force and effec~.

16. CONFLICT. ~f there is any conflict between the provisions contained in this
Addendum and the provision of the printed form contract, the provisions in this
addendum shall gov~':° an~ be controlling to the at:e~t necess~ry to resolve the conflict.

17. AMBIGU11Y. Both parties shall be deemed to have drafted this Agreement. In the
event any provisions arc found to be ambiguous, same_ sh~!I not be construed against either
party.

18. Purchaser shall have the right to inspect the premises within forty-eight (48) hours
prior to dosing.


 19. HEATING/COOLING BILLS, The purchasers herein acknowledged that they have
a right to the summary of the heating and/or cooling bills or a complete set of said bills,
under Section 17-103, Chapter 555 of the Laws of the State of New York commonly
known as the Truth in Heating Law. The purchasers herein waive their right to companies
of said bills and acknowledge that they have not requested them in connection with this
transaction.

20. At dosing, the premises will have an operable single station smoke detecting alarm
device in accordance wich the New York State Executive Law, Chapter 971, Section 270.5,

                                               J~im~ Rmnir~;~ I' l".
                                         751 Co;mni>nwcalth 1\wnul'
                                             Aron~. :,Jew 'r'orl< l(1~n
      rd.: 71~-~~2-6624 F,-. "li:l-5-12-!\6JI)
                                           rami1·c1.low;~·op1,,nlin~.ne1




                                                                                                 I
                                                                                                ·I..
                                                                                      ' · ·..


                                                                 Noble - Plaintiffs Documents
                                                                       Page 104 of 250
           Case
         Case
          Case  1:18-cv-07871-NRBDocument
              1:18-cv-07871-NRB
               1:18-cv-07871-NRB   Document
                                  Document  29-2
                                          53-1
                                           46      Filed
                                               Filed
                                                Filed    03/13/20
                                                      07/21/20
                                                       08/21/20    Page
                                                                Page
                                                                 Page2949of
                                                                      295 of 37
                                                                          of335
                                                                             336


              .   :·
                                                                                           ·,·

 2 L PURCHASER                     REPRESENTATIONS. P.u_;:cha~~-~s \:,~.:;..-~~t_·a_nd.repr_~en~ {i)          .
 t,ha~ they have ~ets_~uff-ic~cnt to· !=Omplct:1? f.his o:an:?.fYi9n; _{ii) -~~~ th!!Y- ~~ve
                                                                                           p~i:sonal    O!)
 k"nowl~dge· of any <:.irpims~nces that 'wql,1.ld ren~cr th.en! unaccep~~le to any lending
 Institution by reason of 9~cstanding loans, obligat~c;ms or jiab/lities which would adversely
 affect their credit standing; (iii} that until the' closing of ti.de, they will not dellberately or
 knowingly change their financial status so as t.o render their mortgage application
 unacceptable to the Le~dii:ig instirution. Purchaser~ ac,kne'!"l~dg~ and represent that this
 transaction is n~t c_oncing~nt on the fut'chase~• abiiicy                            to
                                                                    te)l any other ~eal or pe~onal
 property.


22. CERTIFICATE OF OCCUPANCY.Supplementing paragraph # 16B of the printed
contract. This prescncatjor. sh,tll not be constrUed to Qbligatc Seller to incur any cost of
l!l.-pense to obtain a ·eertfficate of Occupancy, Cen:ificatc of Completion and/or letter as
herein.above provided;'-~n~l ln the event that Seller -~a:1r.otcbmply with this representation
without iacurr.ing any c~st; Seller sh~ll        the ~ption     ~vc                    ot"
                                                                 c;;,nceling thi; Contra.ct and
returning. to the Pu~cliiise~· the down payment paid h~reuiider\nd thereupon the rights
and obligations of the parities shall ccas~ and terminate i.:nless Purchaser ·w~ives this
condition.                ·                             · ·    ·    ·

23. PREPARATION OF CONTRACT: ·1n the evc~t Purchaser is unable to obtain a
mortgage commitment i.n accordance to the terms o'f the Contncr, Purchaser agrees to pay
the Seller's attorney the sum of one hundred and fifty($ 150.00) dollar~ for preparation of
the Contract. Seller's attorney shall be authorized to deduct said amount form the
downpayment                . .                  .    '    .


24. TERMITE INSPECTION.                    Purchasers shall order a termite inspection by -a
reputable company, and If premises are found to be infested with termites or other wood
destroying insects, the Seller sh.all have the option o( either canceling said concract or
curing premises of said Infestation. Said termite ins:,ectic,n ~hall be completed within
twenty (20) days from the date hereof. The purchaser shall serve written notice upon
Seller's attorney within twenty (20) days after Purchaser receives the inspection report.

25. POSSESSION. Vacant and broom clean possession of the ENTIRE within
described premises shall be delivered to Purchaser within 7 days after the closing of title.
However, the attorney for the Seller shall hold in escrow the sum of $3,500.00 security for
the faithful performance of the above agreem,ent In the event that Seller does not deliver
vacant possession as set forth, then in that event, the attorney for the Seller is authorized to
pay out of said escrow deposit the sum of $375.00 per day to the Purchaser as liquidated
damages for each and every additional day that Seller remains in possession beyond the
agreed period. All adjustments to be as of the day of possession.
                                                         Jaime R:unirei_ P.C.
                                                   7~ 1 Coll\m,,nwc:.illh I\ ,·cnuc
                                                       Brt>IIX. New York 10473
      f',•1. : '/f~-~•11-{,(,J</   ~ll\,: 718-5,11-6<,Jf)
                                                     runii,wlawrgoptunlin,:.nel




                                                                                                 '
                                                                         Noble - Plaintiffs Documents
                                                                               Page 105 of 250
           Case1:18-cv-07871-NRB
          Case
           Case 1:18-cv-07871-NRB Document
                1:18-cv-07871-NRB  Document53-1
                                   Document 29-2Filed
                                            46     Filed
                                                 Filed   03/13/20Page
                                                       07/21/20
                                                        08/21/20   Page
                                                                  Page  10ofof
                                                                      295
                                                                       296 of335
                                                                               37
                                                                               336




 . . ln the ~11n~ S~ller _ur.abie to dellver p~e,mi~~                               ~~~~it~;.
                                                                     ;f cite d~;e of closing, Scll~r
 shall be entitled to ari adjoun1ment of up to ninety (90) days t.-;, bring a disposes procei;ding
 against its current_ teqa;;-t.  .              .    . .

         If after-. (90) days, premises cann9t be deliv~red v:it:ant, Seller may at his option
 cancel thi§ contract ar;d             .~cum
                                     to Purchaser the c.!own· pav.ment_paid hereun4er and all
 costs for any ride e'xi,e~~es, mortgage appl!~tiori~a_nd ..cance!lation fees, and appraisals.
                       0




 Purchaser, at his .option, may take title to the prem~es on the date o( Cl~sing, subject to
 any tenancy remaining in the premises, whereby Seller sba!l "ssign any and all rights caused
 of actio~. etc., against:~~~ant to Purchaser. _SelJcr shall he re;licved of ail claims and shall
 bear no responsibilir, to c.o ntinue or bring forth _any proceedings against the tenant.
                .       .                            .
 26. APPLIANCES. Not\yithstanding the above, seller's liability in connection with any
appliance shal,l pe li~i~cd to the sum of ONE HUNDRED 'IWENTY FIVE ($125.00)
DOLLARS oo/too per· appliance. The Pl!.r.::haser shall have t!:te right to inspct:t the
premises wiµti_n forty-eight (48) hours prior CQ clos!ng am! of taki~g p~ssession in order to
ascertain the condltio_n .of the premises. .        .        .                        .

27.   PROPER1Y CONDITION DISCLOSURE.Article 14 of the Real Property Law of
 the State.of ~ew Yo_rk ("the Property Condition 'Qisclosure A~t'~ or ."PCOA") provides that
the Seller of a one (1) to four (4) family dweµing ("cl:e ·pr~mise~") must deliver to the
prospective. Purchaser ..o( the Premises prior to signing by : the Purchaser of a binding
Contract of Sale a certified Property Gondition Disclosure Statement ("PCDS") regarding
certain conditions and information concerning the Premises which are known to the
Seller. Such PCDS i.s. not a wammty of any kind by che Seller or by ariy agency
representing the Seller in this transaction. It is not a substitute for any inspections or test
which may be conducted by the Purchaser or qualified agents on behalf of the Purchaser,
and the Purchaser is encouraged to obtain his or her own independent professional
engineer inspections and environmental tests and is also encouraged to check public
records pertaining to the premises. Seller represents that Seller does not have actual
knowledge, records or personal recollection of facts and/or events suitable to accurately
complete the infonnation requested to be set forth in the state formulated PCDS.

Section 465 of the PCDA provides that in the event that a Seller fails to deliver a PCDS
before the Purchaser signs a binding Contract of Sale, the Purchaser is to receive upon the
transfer of title a credit against the purchase price in the sum of $500.00. Seller hereby
offers to give the Purchaser, at dosing, a credit against the purchase price in the sum of
$500.00. Purchaser hereby accepts the offer, in return for which credit; the Purchaser
hereby released the Seiler from any obligation otheIWise imposed by the PCDA to deliver a
PCDS.
                                                         Jaime Ramire,_ r C.
                                                 751 Cmmn,>nw.:allh Avruur
                                                     llro11~. "lcw 'iork 10473
      I',:!,;   716-54::!-6<>.29 Fa~.; ·1111-542.(i6;1)
                                                 n11nil'1.'1.luwr~opl<111lin(! .nt,!I




                                                                                                   • ' •.




                                                                           Noble - Plaintiffs Documents
                                                                                 Page 106 of 250
          Case1:18-cv-07871-NRB
         Case
          Case 1:18-cv-07871-NRB Document
               1:18-cv-07871-NRB  Document53-1
                                  Document 29-2Filed
                                           46     Filed
                                                Filed   03/13/20Page
                                                      07/21/20
                                                       08/21/20   Page
                                                                 Page  11ofof
                                                                     296
                                                                      297     37
                                                                          of335
                                                                              336
                                                                                 '!




                                                                         t.       ,:•




Z!!. ADJ~N't FEE. In the event the seller's ~ttor;ney appears at scheduled
dosi.ng and the closing· has to be adjourned or cancelled through no fault of che Seller,
then Pu;chaser shaJI apply to the seller's attomey a foe of $250.00.
                               .     .

                                                                 0



29.RETtJRNED CHECK. . In the event                                tbe
                                                            purchaser's down payment ~heck is
dishonored then in .tha,t" e·ICJ\t seller's shall be entitled co all rtmedies at law including
contract cancellati'on and the ·purchaser shall pay seller's attorney the sum of $100.00 as a
service fee in addition to replacing said di.shonored check with either a certified check or
official bank check.

30.    SHORT SALE. ·              · ( ) Short sale".(<;_h~~~ ~ applicable)
This transaction shall be subject to seller's mortgagee (s) accepting a short sale application
for the instant premises and shall be subject to any tenns requested by mortgagee (s). If any
proposed terms are ·unacceptable to purchaser,. p_urchaser shall have right to cancel
nansaction and receiv~ return of down payment. S~ller~acbowledges that he or she will
not receive any proceeds at closing.

31.    COURT APPROVAL THIS TRANSACTION· SHALL BE SUBJECT TO
COURT APPROVAL AS REQUIRED PURSUANT TO THE APPLICABLE
RELIGIOUS CORPORATION IAWS.




Seller                                                               Purchaser




                                                    Jai,n~ l{amin,7. 11.C'.
                                              751 C:umm,,nw~ullh Avenue
                                                  Ar,,n~. Nrw York 1{l-17J
     rd: 71$-5 ~:!-(1!~~~•1   Fa,.; 71R~S.:J~.o(,~U
                                                m1nin.!zlow1?;nplonlin~.nct




                  i
                  I.


                                                                                            ·i
                                                                     Noble - Plaintiffs Documents
                                                                           Page 107 of 250
                Case
               Case  1:18-cv-07871-NRB Document
                Case1:18-cv-07871-NRB
                     1:18-cv-07871-NRB  Document 29-2Filed
                                        Document53-1
                                                 46    Filed
                                                      Filed  03/13/20Page
                                                           07/21/20
                                                            08/21/20   Page
                                                                      Page  12of
                                                                          297
                                                                           298 of 37
                                                                               of335
                                                                                  336




 Lead Warning Stateme~I .           . : ._       _                     _. . .•. . _. . . • .
 Every pu,chfJSV of any intues/ in re.s/4Ullial real prapuly an which a rasidenrlal dwelling wa.f built prior ta 1978 ls
                                             0


 notified that such property may p;uw Q/posu,e to lead from itad-baleilpoint lli111 may place young children al risk
 of den/oping lt!ad poisoning.-Le_a,I poisoning in y011ng children may prothiu permanent nevrologlca/ damage.
 including lewnlng disobJ/ltie.s, reduced intelligence q,,otient, behavioral problems, ond Impaired m,mary. Lead
poisoning also pores ,o pwtlcu~ar ris/1. to pug,,anr womtn. T11e 1al/11r of"".)' lnt,re.st in residential rlfal propury is
required 10 pro11ide t~e bll)'lf with _any lnforma1wn on ltod-baJ!Ul poi,11 J,azordsfrom rl.rk 01swmenu or i1upec1io,u
 in the selltr •s pruse.ssion and nqllfy the lnlyu of any~- lead-ba,red pol!/1 hoiarth. A rls/1. eusesmrenl ()r irupttclfon
for possible leod-bfJS~d ~a/11/ hlZWI-~ is recommended prior to purch:zse.

Seller', Dbc:lo.!u~e •     . .                               . ..-,   .                       . .
(a) Prcsenc~ of le¢:based pain: 3!1dlor lead-based Jl1¥11! I ~ , Cthe_ck (l) or (i,i) below): . ·
    (i) 0 Known lead-base.d p11m1 and/or lesd-b(!Sed paint hnimds 11re present in the housing
     ·     (explain).            ·

    (ii)  01"Seller has no laJ,owledge of lead-ba.s_ed paint anJ/or le;id-based palnt hazards in the housing.
(b) Re.;ords and reports avai!\\b!e 10 the seller (check (i) oi (ii) ~lo~v): · '·   ·
    (i) 0 Seller has provided the purchaser with all available records and reports pe!'taining to leadbased
              paint IIJ!d/or lead-based paint hazards in the bousing llist documents.below).

          #J" Seller has no.n:p_orts or records pertaining to lead-based pain! OJ1cVor lud-b~ed paint
                hazards in the housing.

Pun:haser's Acknowledgment (initial)
(c) _ _ Purchaser has received copies of all infonnalion listed above.
(d) _ _ Purchaser has received the pamphlet Protect YolD' Family from Lead i11 Your Home.
(e) Purch.aser has (check (i) or (ii) below):
     (i) 1'J' received a lo-day opponunity (or mutually agreed upon period) to conduct a risk assessment
           or Inspect.ion for the presence of lead-based paint and/or lead-based paint haw'ds; or
     (ii) 0 waived the opportwtlty to conduct a risk. assessment or lnsp!ictlon for the presence of
               lead-based paint and/or lead-based paint hal.ards.         ··

Agent's Ac:kDowledgment (initial)
(f) _ _ Agent has informed the seller of the seller's obligalions under 42 U.S.C. 4852(d) and is
aware of his/her responsibility to ensure compliance.




iiil--;?
Certification of Accuracy
The following parties have rcviewed·the infonnation above lll:ld cenify, to the be:11 of their knowledge, that the


                                                           "->~..                                             ~
                                             Date                Purchaser                                    Date

Agent                                        DIile               Agent                                        Date




                                                                         Noble - Plaintiff's Documents
                                                                               Page 108 of 250
 Case1:18-cv-07871-NRB
Case
 Case 1:18-cv-07871-NRB  Document
      1:18-cv-07871-NRB Document  29-2
                         Document53-1   Filed07/21/20
                                  46 Filed
                                       Filed   03/13/20Page
                                              08/21/20   Page
                                                        Page  13 of
                                                            298
                                                             299 of 37
                                                                  of335
                                                                     336


 do=nccts ud 1m1 ....ii   atw acdoa u may bo _ ,      ftljl)at<d ., tho   .u,.,. ;,. ...i.. ro   CIIT)' au1   111, mrcnt znd   IJlll1)0IC   or lllis -   'l1lil
 ~ - -.. Clo,U~                                                              •
             (l,)Tbl,- ~ ~ (o,d>e ...       r.m..
                                                bmofil oflb>parlieo baclo ond,    n:cq,I at --IJ,pm,i,kd llmi,,. shill not bo (o, lbe
                  °'" ..-
 bmofit o( ond diall   qayrl&fm iA. o,\o co(CRClbl, bf.tO)' Olbor penoo or mlily.


 IN WITNESS YiHER.EOF, lllil-lw"-nlr-cdbyLiu,palleo,_,o,




 --..,,.,,......---'l -{") ?{~~.:-~
                              •w-
                              SoU,r
                   MT. OLIVET CJIURCIIIMC,                                                               MARIA T. NOBLII



                                                                                                                ~         -



  Attorney for SellerJAIME RAMIREZ                                   Attom,:y for Purchaser:
  Addrm:JO!I CllOSSDRONXlilQ'RESSWAY UNIT I                          Add,-
  BRONX. NEW YORK ,om
                                                                    Td:
 Tcl:71UU6629 .•                 Fn:111!426630



Rcodpl.rlllo 0.-paymcat i& aw ... lcdpl 111!4 lllo uadmjp,ed.qr<OO ID act lo - - 1M pnMI~ orPn1111pb 6 .....




            Contract of Sale                                                                             PREMISES

 TITLE NO.                                                          DISTRICT

                                                                    SECTION
                               TO
                     D(STRIBlITED DY                                BLOCK

                   ~~
                   rouR TITLE IXPEIITS
                                                                    LOT
                                                                    COUNTY or ,:OWN
        The Jadlei1I Title la1uraa« A11aey LLC
       800-281-TITLE (1148!) FAX: 800-JAX-9396                     STREET NUMBER ADDRESS




                                                             Noble - Plaintiff's Documents
                                                                   Page 109 of 250
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page299
                                                           300ofof335
                                                                   336




                 EXHIBIT ''L''
              Case 1:18-cv-07871-NRB Document 29-2 Filed 03/13/20 Page 15 of 37
             Case
              Case1:18-cv-07871-NRB
                   1:18-cv-07871-NRB Document
                                      Document53-1
                                               46 Filed
                                                   Filed07/21/20
                                                         08/21/20 Page
                                                                   Page300
                                                                        301ofof335
                                                                                336
            Ra,nl.,. l'oml   "'°· 11061   (lA>O)- Raiclcalial C0111JU1 or..i. 2-41

            Jo/lJJ/y f"'po.r cd b11A<   R<DI 1'11,pmySmlon ofl/w H,.. Yon ,9"1< Bar AuonatlA 1/la H,.. tart.S,0,11,and n,I, - - 11t,
            c,,.,-,il/,..., Real l',.,,.,:ry 1-o/lhtAJJocl,,r/.., ofwllmofW ~•IN"' Tq,t._,1/w c.....in,,.., R,o/ PtO(IUfYLtst,ofdie H""
            YanC:OIDll)'/.a,,)w"',w,,,:latlan.

            W1roln1: NO RmF.SEIITATION 15 MAOE111ATTIIIS FORM OR CONTRACT FOR Tilll SIIU AND l'{JllCIIASllOF Rl!AL
                      ESTATE COMPLIES WITH SECriON s-102 OF Tlie OJ'.N!RAL OBLIOATIONS U. W ("PLAIN LAN GU AGE;.

                                                     CONSULT YOUR LAWYER BEFORE SIGNING TIIIS AGREEMENT

            "'OTII: l"IR£AND CASUALTY LOSSES AND t'O;\'Dt:Mi'IATION.
            Thb -          l'oml    do<•""' p!'O'ml ,., -    " " - ' la Ibo ..... "' ru,,, "'Olhtr-..Jry lou., -  ......... babo cbo ~... dosin1- Unleu dill'.....
            pro...ioo ;, nw1o in 1b!J -          Sfflioa i-cm orlllc Oc!wnJ Obliptloni ww will apply, Ono pc, oribo 11w ll\lko • Pllldw<t raponsible ror r... ud
            casualry loll u;,on 1lliina po,ocsoioo of\bt l'nml,ca i.:r.... dlo tillo closlna.


            CONTRACTOFSALE, 1111dusor . -
            BETWEEN MT. 01.CVET CIIURCII INC,
                                                                      7{     •
                                                                                 Rgldtnll•I CqA[CMI o[S,Jc
                                                                                     ,10!,


            llddrcu: 2176 GRAND CONCOURSF. BRONX. NEW YORK 104'6
            Social Sccwily Numbff/Fcd.1.O. No(■):
            bminaftcr eallcd "SEU.F.11 ", 1111d MARIA T. NOB~ AND/OR HER ASSIONEE

            Add/al: lSO OOROE ROAD AYr 12 D CU'F'FSIOE PARX 07010
            Soeial Sea,ritp NUlllbellFod. 1.0. No.(1):

            bminaftlr callcd "PIJRCIIASER".

            'Jbo pu<la llord,y       •1- u ro11o1n:
PITtnLWI:                                                                                                                lmpn,"'"""'
            I. Sdlct thall kll ■Ad OCl<l"'Y Ind l'1in:lwcf sball """'buo cbo pnll>C1\Y, l<>s<tf,,:,- w,11 all bldldiop and lh=ol, (wllo:tlwly tho
            •~'"1-""'"'Mlyokla,11odto1--■1e-nwtr<d"SdlooluloA",&0ocu!licn.to ■mlm..Cupanh<m>rllldlhokno""u.:

            SC""' Addrus: 2176 ORAND CONCOUSR!l BRONX, WEW YORK
            Tu Map Dmpwioo: BLOCK 31'7 LOT 14

            ToP,buMlhSdln'1~udrisJ,IJ,lr10J,10bl,d.lyit,aio<llebcdo.f&OY•,,..,,.hl&l11..y,~orp■opoJ<d,oo)Oioio•lhltPmni,a lo<'>occnlct
            11.. 1tta<or, inc!odh,1 ■IIJ' ripo ofS.llct1<1aoyaapaldawwdb7......, oflay l>ldo1t,y-ud/o, fo,"'1dml .. 101h< PmollO b)' - o r
            cfrus< or sndo oh.oy wm otblahway. Sella 1t.alld<llffl • .no addilloml-               fl>-.
                                                                                               II 0ooi•t(1JhcRill&llcrdcllDcd~ o, "--'Ila, oodmw,d,
            ..,.~11lll&li'llrdv.l<rawy-'1',oq,;,in:ro.lbo.......,._ofNdlrillolOdlho•-uda>llazic,noh,d,a.....,o,dulqa.

            l . 1111s ulc &loo ior.(llllo 111   r,,..,..
                                                       .,,d &ni<lel o r _ , - y now -i..c! or opp........, co 11,o Pl<miaa, m,!cu -lfially .,..fwdcd bal•"'· Stllct
            , _ . . and - u tluo II Closloa 11>ay will paid fo, lad ......S by Sdlct, r,.,. lll>d <lat of all llm> wl a,cwnbtwa. PO<P &ny IOd,clns "'°"Pl• to
            ..i,1,b tllb ulo !l'IJ tlo Moll,1«1. 11,cy mol"4o, b.il ..... llmllcd to, pl,ml>ill.. bwia1, ~"""" and -kiog n ......, bol"'-' and lli!<l>cn cab""''- m ~
            doo, mlm,n, IWiecb plllt1 and""°' lunl"""', \'Udwi bllNb. ~ - - • wdd.. """"'• •~P. llonn ..;...... $IOCIII dooB. ,.jra!c,w bola.
            moll boo, TV Kriala. _ , - . n.a,o1•• pc,mpa. &l:Nbl,ay, r.,,.;,11, -                    _.,._ IOCI ibcd, dillMUlia, W&lbln• <n&dlioc, clO!l,n ~t)'a. p,t.,p
            di1p,11l .al1, ruse, 0"11\ ro&l,:t11to,, l:R<za, &ir coodJ1iooffl1 fl\vlpmtnl ■..d 1,-!l,riont, wul 10 wall -  ~•I and boill4nl ool rul•dcd bolaw (llril<o            °"'
            INpplle&ll!c IIC'111t), ALL J\S ~ L Y EXISTINO



            e.cioclcd rn.n chi■ 111c arc l'tlrnmn and bomdiold lilmilbinp 1111d

l111rdme    3. 'l1le pard,ac price b S                                                                                                                  500,000.00
l'ru:c;
            payable u ll>llowo:
                           (1)oollleu111inaontuco1Una,b)'l'll:n:b...,.,cbtclr.pt)'lbl<101boE,crowco(uhcttlnalkttlcllllCd).~10co11oe1io<>.11'cratipcorw1t,b
            i, honby 1.io-locl,!<d. lO bo ltdd in ClcnlW - · 10 pMll'lpb d of Ilda -                   (Ille "Oalm!II,,,_;,                                      515.000,00
                           (b)bJ•II- (o,tho priocq,■lllllOIIOJ •doatboo■blln1 "'°""P"" 1hod&lohmo(,paffflCN or..i,ld, l'IDdl.alr illlll WWIO bylolndor
            in !he deed:                                                                                                                                         SO
                           (cl b), 1 pure'- money oote and mortpp &om l'uRhaoa to Seller:                                                                        SO

                           (ti) b&l&nce n Clolio& io acconlance with pangnph 7:                                                                                  $485,000.00
            4.             (D,/<tt lfllepflllwl,) l(cru, Ille is ..bJo<, 10 .. altiin1 monpge a iOlilo■l<d in - p l > Jtb)-;
                                 1bc prc,nlaa wllbo.....,,,.., a,l>je<t 10 .... ~ , 1lmoflbeaiilia1 .,.,._ Mich b ~ pa)'>blo:, willl inlttal 11 '"" ....r
                    pu«n<          """""" in IIIOlll.bly iDst■llam ors          wbioh locl..S. pri,,q,ol, lnlcrat lod CJctOW UOOLIIIII. rr1111, ...C wi\11 ,., bl1- of principal
            boia1 duo oncl P'YI
                          (b) To Ille
            pfoclpol amouo1       .,..,..,,be""'.,,,, """""' po)'IOCIISUOJllldt .. tho
                                                       _,                                    ..&ti•• - -           l ) c t - lbodato _ , aodOo,;q ~ch IC<NO<""' ... po;d
                                                           thowa in p■nptpb l(bJ, lbto tho b■lmco of tho prico P"}'llblo II Clo,iq unda ~ J(dJ 111&11 l>c lo....-d
            b)' 11,o U>Ow,t of !he pa)'IIICIII o . lpal, Sell.,. "l""'fflll Ind _,.. did tho ..,...,1 .llx,wa in - h )(b) !t a,bswlli&lly OCIT'0CI &ad , ...... tlial
            ooly pa,..mu n:qulml by tho Dill inf.                will l>c mtdo bctirecn tho t111o im.or 1111d Clotm,.
                          (c) lflllcnl la, _,pp,_ii11>o~>Wll. Scllasb■II IUip, ii to Purdiucr, ifil can bo asipod, 1111d io tlw wa l'IIIVl&ta' lll&II pay tbe ■moum
            i• tl,o cxrow 1CCOW1I 10 S.11,ra Closl111,
                          (di Seller thall dali ... IO P111dwcr DI            I - ' " " " · dalcd nol mon, than JO day• barora cio.Jaa dpd by tho hold<r .rn.. ••ilfill&
            _ ,...... in ro,m ror r<eording. ca,ifyir,1 Ille.....,. or               d pr{o<Jp■l , Ille .w, ID wh(ch inlaal lw bocn paid anti 1h11 amouma. ir any, cl,imed lo bo
            ynpald r., priQCip&I and llllaal. ilcllllzfne Ill< ...... Selllt WI        die r«a (o, IOCOrdlDI ,udo ccrtllkala. llcbo lloldar oht.e nblioe ......... ~ I -          llr
            """' lna;1w1;o. ud.:llncd in S<Glon ?7f.. ol'lbo Raal l'lo!MrlJ Low              m,,looal t....ia"), n ClllY, 1111,.ad or1bocatirlc.l,, r.,,,w, 1 lcaa oli,,cd bJ, dilly
            wlloriml offi<CJ, a,piayoo or "'"'-dal<d IIOI , _ UWI lO da}'II i,,ron,                    -.wiin1 Ille 1&1no lafomwi<II>,
                          (o) Selle, _ . i , and - - lllll (i) S<llct Im dcliwrcd IO                         """""' compldo copia oftk waia, .,... _ , lbe IIOle '""""
            lllcroby ...i 1111 azcntlrm lllll modlllctrio,u 1""°"r. (I,) 11oo .. bd.. mor1pre ii                 . aid• 1bo rima orct...in1 will no1 be. in c1era..i~ and (iiiJ 1be
            exbtin1 IDOllpp: docs IIOI caolllia ""1 pnmsion 11111 p:nni11 lbt IIO!""' or lbt _ , _                    · iii imlllCdillc paymn in 1.11 or to ci-p any other Ima
            lbettorbJ ...... orlbt u1, ... _ _ orlbe l't<mi,co,

            ,.              (D,/<11(//Jq/11/aJ//ql(""'°luobo•i:u<lwoO'.-yfflOllppu&>4kaicdln-                             a!oow:
                           (11'I'll< pw<lwc - II0'-4 ancl IOOIIPI< lull bo drrw!I bJ lbr 111.....,. lo, Sdl,, ja lllo rom
            bJ tho Now Vorli SUto Land ·Ti1Jc Auoci■rioo.  ~ allall Pl)'., Cbiol lbe man- mfflliaa IP. rocool/o
            or5            r..111,._.,...,_
                           (b) Tiw """h■ao -               "°"
                                                        and - · 1luU aim pnmdc IIW ~ 1, ""'le<! ancl JVbordilllle lo w, Ila,
            m•mw.", modlfialom, ropla,mwu, or -.olldlllon1 or Ill, w,11._ -                        prol'!dod 1h11 (I) Ibo lmffllt rm lbmor s!,
                                                                                                                                                        .,c1,..,, .......,.
                                                                                                                                                          bo (IIU!u <ha4
                                                                                                                                                                         111d Illy
            - • pa IM0OI ud <~• 101&1 dtbl 1ervica l1'lttundtr wll 1101 bo pr,,u, thln l                  pu ......., and (~) Ir 11te pr{IIC/p■hmo...,1 1      ( dl&II <XQOCd lhco
            ..,• .,,, or pr{ndpal owtn, and uop&ld on lbo ••Jstlna - .... a""' dmc ofp1a<lo1 ..,.h ocw mD<IPIO or _,.lidaled mortpp.lbe                                paid 10 11,o
            holder o.f ,uch por,:b&M motlO)' mcnaqc in rodllruonofllloiau,cipal lbtsmt. 11,c par<4liO mooay morrppwll wo pn,vfllc 11111 mdi                  pa,...,,,     holder
            -r       wll not ll1Cf OI     ,m,..
                                            W r,ivlu imltllm<CIIJ, (( "')', of pr{nclpsl IIIPbl■ tbcmlr!dcr 111d !bot tllo l!o- lbenot wil.~ 00 dmw,d aad wilhoul chirp
            1bffl(01, cueul4, -loda< ml ddho any ,.,..,,...1 ot tpumwa J\in!la IOcll'-......, d>ordlo&tlon,

            6.             (1) S<llm' ........,,...,_., lb■ll hold 111o ._,,,.,.. .... ro, Sclla'•-in acraw                   lo .,........., __..                       ,.,h, c,..1.,
            or -        lcnnllllllon or <hi.I - Gld thaU p,,y..., Of ,;,ply tllo l>owopaymmt ID -rda:,co witb lbc •tam, o( tho puqpj>h, -                     111111 (OOI)
            (f)dtt<   1/-,,//n,A/•J bold 11,c ~ In an !DlaUl.-!01 -                    fi>r tho bmclil ol Ibo p■llin. lf in:aal 11 hold lot 11>c - .fi1 of tho ...,.1a, it
            dllll bo paid to Ill& P"'l' clllilled IO I h a ~... ud Ibo parly -              .... Ibo 1....... rl>all "'7 .. , - . . , cua -      lf mlcral ii DOI bold fat Ibo
            ~n1 or_,1,c po,tit,,, Ibo Oow,,p,,- llllll be pb,oc in .. !OLA - , , i " ' a olhmrbc pam!llod or fflllllml bJ II•.
            ldcfll/11<&1~ nwnbo11-of 1llo pu!ic, slilll bo !lnJsllod tt1 l!,,cn,,,oc opon "'l"'3l. Al Ckl>ios. 1111: ~ wl! bcp,id b)' -
                                                                                                                                                   nc
                                                                                                                                                   Socl■I 5ccvlry., Fc:lall
                                                                                                                                                            10 Sc!lct. lHor .,,
            ..,_ Cloti••                                                                                     '°
                                doo nol ooc., IOd cilba- pony;- NO(io, (a dclboal h i ~ 11) 6 - cl■lllao,u-, l'&)'fflall or lh< °"""PAl'III'•~ -
            lll:"11 II"' pl'Olllpt Nolle.. 10 Ille Cilia' patty of such clcmlnd. If l!Kto- doo not recd•~ Nolio, of objtction (n,m 1"'11 0111U 11"'1' 10 the P"Ol)O!Cd paymcnl
            ..,,bin JO bmlnou da)'I 18a Ille pma or ... b Hotico, ~ i, i'IOl<by ..,lmril.lld Cid da<ctcd <o mot. ncb paJffiCOI, 1r rs..n.- don 1=ioc wch
            Hcrlicc nrobj,cc1lon 11lthia IIICb IOdaypcriodorlf(orl/l, Olhcr<CalCln n.c,owce ioaood (lid, wll,lttt ... ,omali.o111Cbpa)ffl<O~ Elrnlw<,elll,ll CGOtl, ...
            ,. hold -h ,moual ••n1 ocllawto> dimscd by Holl« rr..n '"' 1>4nla 10 lh.lt CO>lt'ad .. I llnal, non■Q9Ullblo jlldgmcnl, on!cr or deer= of I CIOlltl. I1.......,.


                                                                                                 Noble-Plaintiff Docs
                                                                                                     200 of 254
                   Case 1:18-cv-07871-NRB Document 29-2 Filed 03/13/20 Page 16 of 37
                  Case
                   Case1:18-cv-07871-NRB
                        1:18-cv-07871-NRB Document
                                           Document53-1
                                                    46 Filed
                                                        Filed07/21/20
                                                              08/21/20 Page
                                                                        Page301
                                                                             302ofof335
                                                                                     336

                   ~ ,lqll ha"' Ibo rip,,_ uy ri=<o d,po,il 11,t Do'MD:>'1"'c,1 a.ad 1.-.C ft•-             C:<t<Jo ·~!ill <bodak of I_,, in lbo-.,,y •• \OflJ<ll lb< l'r<mi,alt'O
                   Joctlal Sod oball P'" Mo,.,. araad> ~ 10 S.Jlu aod Pvtclwa. ~o ndo ~ « 0 < b u - l o ~ ,.,,h llle :umt ol •Im !""snPh.
                   E&aa-oliallbo0<1iaTd...Sd:,clmpdo£lllfilnbaa()llp;o,,.-S.....,...1bWlinllcn.,.SC,.
                             • (b)Plrtia .,c,o,,1cdgct!ud,.m,"""'~il holcli1atk·°""'1P1Jll>Cffl for Sdlit',--.&,, all Olha11••1101e• 1!,ao,,teisac1ms..:CIJ
                   u 11\d,cd>oldcr&1 ll>c!r ...,...1&od f0<tllrir---1ndcllal Etc,o,.,.,.l,llf ootl'c ll~hla l•tilhc,p,a11 fat lAJ oc, or°""JSI°" oo ill put on!a.slll<cn«
                   ..r r - "'""' r.lih Of lb w,llr,,J dlarcp,d of 1111, (Olllnel or in,'OlvinJ·,..., aolffcu-ca '"' Ibo 111ft . , - -. ScUcr aod ~dlUCT joioity..., .. vmJJy
                   "ll"'C "' dtr,nd. 1r,,:..v,;ry and bold -        h,no!at ttom lltd apinll Ill--, ,JaJnu•uJ •pca,o (iwudila .-l>tc ........,., (ca) locurml in
                   _,,....,., ,.;tb'tl,c ~ o r e - - • 1 &.lJa hmuodcr, ..c.ci\t                   ~rtqcd••   onlo-41 oroawslolll nltc,, atsolf'<ml Ir), El<towco lo b>d C&ith or ln
                   wUJ/i>ldbnpnloftllltco.,maorm...t¥i•flJOll,qll-oo""'panoftwo,,...,                                •                          •     •
                                     (cJE,ao,ottmyoc,artdllllwm.....,IArapcdohll)'..-mrmdtobmiAillfull1t~"lfOOaod""'i,tboodwiccor-1which
                   maybe<d«nd1>Ja(txlndlo1uyrotmllorori111lnn)..S11,t1lt,efol.'yprw,cmlbsoMIIDsornr""'"'i"-aclioa-a.rtd-AocorlUCll<OaNCl
                                 (<I) e - ~..s,.. Raipl or Ibo ~ I r ) , . - o,lrJ.<d "'..,.,....., -, - . · , _...... to tho pn,.won or c.11,
                   ponplfl, i,y l!pl:,a., 111op1... ;Ol!1alal aaa        tl..-,
                                                                    -•fdlilCOOIIUI.                                                          •
                                 (o) 1aa.-·or~01C10boof111 nmuha!lbo paml!lld<oocus-1 fat Seller ii, i."1~ u to 111c d>lbiin<mffil of 1be ~rmc,ilor
                   .,, otllcr dispol• " " - •bo pzmcs~« oa1 Eoc,owwbio"""""""' otllio ~ urd _.._ to Id II e -.
                   7. llll lllOO<Y P1)'1b!o coat,lhb .-..._ t:DJa, ol)awlse •P••incd. 111.&11 bt p,ldb),:
                                  (•) Olsb, t,,~ aot ...., 11.000.00,              •          •     •
                                  (b) Oood oatln.t dMdt or Pwcliucr drowo oo « omc111 c1tu11u1X11 Ir), 1111 klll<. 11rioa, 1tzn1<, 1n111 -pa•r 01 ,..;.,, Ind loan wodalion
                   ....... ob&nlllnaom.. ii, lho Swc of Now Yark, """'"4111d arol-,;l<IO lhoonlcrclS;cllct, .. u S.lla ...,OIIINwl.. dom ..... OOI ICOI titan J buoi....
                   dayl ootloc (loy ltlq>hOM « ..-i..) IO l'oftt.ucr,                      •              '
                                  (o)IJro -·othalhao Ibo pa,chllM price IID)'Ui• roS.Ocro:'Cbloa. ..,,.,.;r...i clulofl'lirchllsa up 10 Ill< emowrt of
                   Sl.000.00;ad               • •·                                   •                      •
                                     (dJ A, oclWtw!to_"..,...ilO ln-,lr)' Sdla or S.UC.'1 aftlJfflOy.

 Mort,ap
 Conll"B'ncy:
                  11, (C),/d•   If   """"'•ftJ                     '                        .
                                             'Iba .Wpliom olPllrcllucr IJan:,4cr.,. ~ - .,...._ oa or""" ap 9,. 2111•. (c!oo
                  -writtmcoawakmc:m hfD m,tmliJU7JoNJLmdo~to•bl;h,tdi l~l.r.."dff 1pu110 .Ill.Uta f'irdroon:;qc JoM. Al r,t
                                                                                                                                                             -c-m,,,....   o,,~,
                                                                                                                                                                            or•
                                                                                                                                                                  rn : Rt• at
                  -      _,..,,tlll&lly """""' I - 10 l'ufflwa, 11 Plrdwa'1 a,!o - Ind o _ , o( :41Q,000.00 ar IOdr lalc, , _ a l'IR- oball be ""11inJ 10
                  sccpl, II tho pmailioJ f,tc,I ,ao o( .-at DOI to uucd -Ulq or IOlllal lllJ1>=ftr                   "'°
                                                                                                               of Int..... OOI IO """" pm,,ilin1 Co, I ltnn of It i<IU )0
                  J'CIII ud oo od,n ,.-ayOO!lllllltmcat •arm. ~bor or oot ccnd~...J upoa lO'f fsdou ,111,c, !bum lpjl'IJ11f ..,;,r..,on, 10 tho lruti,.,ioosl Ltodcr.

                                                                                                                          "'I••""
                  l'lzr<hu<r ""11 (1) - . pl'OfflPI 11>11iicallon to u hutiMlooal l£1idff for ucdl ...,._ loan. (b) l\imish """"'" 1od Oatl!plCIC il>formadoo ~pn!ia1
                  Porctwa ml maobcn ofl'mclmn'1 6=1),. 11 r,,qi,nd, (O)poylD Cou. polNS &ttd <bu&a                   1ft conocaioo ..,11, mb tj>plicatioa Md '°'1>, Cd) plll1<MI
                  10.d11pplicalioowilltJilipna,,(1)-_.ioiopodf1ldlwilhfOCbl1U1in.1ionall.<ndu10dtttln111<l<<"""iullcatlftd({)p • '> 11 II I'                          I 111 f
                  c:bc &IN ucl,..w of eah t f ) I 1s I I II I P I 3 I                            f   ' ft s;II ' 1, PuRhax:t 1W con,ply witfl Ill ffllUll"aaclUJ or 11Jth
                  .. ,.,.,,.,... (or or u.y Olha ooaiml....., '"'lflcd by ~ ) ...i sllall l'mrllth SeU<t wrilh , _ , dlmlor pronop,IJ "'" rtuiP! thfflof, It ,udr
                  ...,,..;;- Is oot iJ.....s oc or""-lllo Cammi-.i O..; tllal, uolc,n                """'""'bu~,•- ,,,.....       lhtl doct OOI - l J wil~ lk _.;ttffl<IU
                  ... rri 11,o-ro. , . , . _ _ _ dlil-lr)' pYiot liotD IOSclkf i,;thi:, S basimucltyt Illa the Cocimilm= Daro. u,wtlfc~                              ,_,ltiJ_
                  shtlt bcd<nnod-uc,f IOddiaullaocida<tjltt!JabaU-~""1baripia~o,ol,l1pliomorlilln'lltiato.lltcodlal>Jrmonoltbb--.
                  -•lllo~slatlbe~lym"...Wto...._.,,,_ .. ""l'onhlo'psn~q,1117. JA' r                                                        o      ,·      ·    r       n ·
                  wlf l'llrc.bacr lllafl-,O ■ -                l2loi doa OOl"""l'IJ - Ibo"""" ■t1 fri 1Lovc, lbao ~ aball Ix dnmcd to bno wail'Od l'tnlma'1
                  rip,<ocaoodl.bio~mdto-•nllmdoflllo~lr)'-ort11o--,.-ocdlothbpnsnJ011.

 P•rmllkd         9, The- uo ..id and wllboc,on,q,,d nl>jcd to:
 ~ptlo,u:                    (•) Zoaia, 111d ..lldmsloo ta... o::td ,...ittlom, IIDd-_ llilforfc., ,mlaad, dnipalion. Jllll'idod 11111 tllq IR 001ojowcd bf lhc c1i11in1
                  INildlop aod lcrp_,,., _... aa""' p,op,nyor 11ttir ...;
                             (b)Confcalt rm lho cnctiao of uyqn,ctam oo, ""4ctor aow _, w,ci, on whldt tllo l'n:nrita ,bur;
                                        -       or.,_.._ orllar<fqll, lrint 111111 C>Or111ca. if lay, llf""' ..y....., orbi.,...y.
                             (d)        Real-•
                                            mu CUI IN I licQ, 11111 . . 001 yct'd• cad payable; ud
                             <•~cZs).AJ'l;!·lacludln1•-~"'rortJ1m,Rfda1~
Gow,_,,ra/
Vto/,,tla,u
and Onl,r,:
                            by..,.         ..-aild
                              o) Selin si.a!J c,omply wilh Ill-.« lloli,a of .io-.. ori... or m.micips.1-....... anlcn o, rcqwnmca11 ooud or iuuod II of tflc
                                                  drpartmm lllq ...i.orhy u <o laoda. bouti111, bolldi:tp. lln, balth, co"""°"""81 &od lll»r condiiioa             die
                  Pnmila. Thi l'lmiKI .rail f,o coowy,,d ,,.. oflhno • Closi•J Sella- doall l\inwll l'lnhaw widl 1"1 lt&boorinlioas .....,.ry ,o nwc !lit _,,..,. tbal
                                                                                                                                                                         ,tr..,,ns
                  -14 diKIOM tllao ffllllCrt.                                                                                                                   •
                             (b) {Dt/tU l{INf:plleabltJ "11 ollllptlom air.a..1 Ibo Ptcmixt -        !Otb Adlnioilll'llivt c.odl otlbe City of New Yoo\ iacumd prior to
                  OotmJ IIDd payablo lo-,. &lotlJ bo dildurpl by Sdlo- • at p,i., to Ood.a1,

S./111'1          II .           (■)Soller~" ...i·wumu ro Pludwa tllll:                               •
~prtnnurlknu:                                   (l1
                                          Tho Pnmlac111!1U1 or hll,o • riaht           or...... to II public !Old;    ·       ·
                                               . (b) SeUcr Is the IO!o owaer or IJIO   PJcmita ■nJ hu ,e., &II riat,I. JDMr ud 1111bori1y to NU, oonvei 1od ....r.r the ..,.. In
                  -~rlt,1ffllllofd1botmlnld;
                                 ,, (UI) ;ScD<t it OOI I ·tonJp palOD". u thll""" h dcRACd r.. _...
                  R_,utCodt("lllC")Sc,;llor,t<U,,111111mdNl,mdtbcrtpbUO<U""""iJjpm,1-(CillcaMl7"PIIU'Tlli:
                                                                                                                            °'"" Fordao   IIMGIOCDI in Real Plopcny TH Ad., ......,

                                     1l•)n.Plaalsa . . oocam..db),aoy-rclooto,_,,orwa; ■od
                                     (Y)s.tl,rbatbffll-.byooOlll<r-farlllo~ta,,....,,_:,_

                                 (b)ScJl<t_.i, ■ndWVfll:llathatlllofl!Mrc;,mawloo,llld-'a ... ronbtat~-obtll•-aod-01Cooia1-
                                 (<)l!xcq,cu-<qrraily101fllftJ> i n t h i l - oonoo(Sdlco'1--1S.!"qRNml/--atOlllff oblipliom""'b,ncd
                  io this -        shllll 1111mt Cosin&-
Condition of      12. Pmdwcr-..ica...i,_ tlu1 l'llnllaa l>fully -,;oflhop1Jdw <Glldiiion Ind 1111eof rq,airofrhe Ptco,[MS&11dohll otloc, pn,paty
P•-rty.           inc.ludcd Sn tftb salt, bacd a, l'lodta>et'1...,, illlpoc1ion IOd hMstlptloo lhcrmr, and 111&1 Plr,;bucr b <fllmOI Into Ibis -            bucd t0ld7 upon tadl
                  wp«lioo aod ia-Jpiloo and oot GpOO IOJ WO!Cllrioo. dill. - - or ~ I - \fflHtll "' ...~•IO .... phylial -.!~loo, ... IO of rrps&. ,..,
                  - ot-■tlo• ot ""1 otlltrtlllllffrdalcd to tbe A<l1lba « tho -           fl<OIICIIY l,,o:iud<d h, Ibo Illa, II- or Olldo by Seller or in. .._,.111-, 11111 lll•II
                  O<Ccpl t.lo..,,..-., II" In p,aa,1 oond!tlan ■Nl-olr<poi,, nbJ,:U to lalOGlblo-, ....,, tm IIDd at1in111<1aionlloa 1ict,m,i lhc dw, bcnoful lho
                  dale afClorin1 (ace-pt uodlcnrisowt fGl!h mpmr,■pli 16(1)). . . - mi ndtidJoG ln De pu..i..pricc orcloinl orlO)' kind for uychl#a,, in •""h
                  OatldillGo by , - t h a w f ~ to <he: dt!eolibio- -,md ill IOtfloriml ~ - iball-11» ri{!ltl. tt ........i.le limnad
                  GpOO ,-bleaotQ(loytdcphoac«-....)toStlllr, to impccstbol'nmilabdnao,ir,1-

/....,n,J,k       13. Scllerth■ll i;i.. llllll l'llrdmadmll o<cq,1 ""'1lillt-rq,utab!cli1lo_.y
TIiie:            IIIIIJ be williD1 to.......- lllld iAlln in - w i d a Ill -      fora, oftillo poticy ~ by the New York 5..,. J.,...... Dcpomnent. ,ubjca ooly
                  10ebo111111at~r«iolhil-.                                                               •

C/azi"II,         14.           (a) "Oosioa" -           Ille ..ar-.t of Ille oWiptiouotSclla 11111 l'ladlaa to udl -        UDdcr tliil -■ct, fnch.tdinf tllo poyma,t ofth<:
~•d""4
Tit/,:
                 purdwa prioa to s.n... ...: tho dollw,y to Pladmm of• fl■rpia...: Ille dood wilb - d m l ii, ..-111111torJ                         "'°"
                                                                                                                                                  rom ror ncon1, daly ellCCIICcd
                 IZld IWIOllllodp,i. 10 a I<>' <OCMY to Purdlllcr too tnl'll!o lillo IO th Pnmila, Cm, of ■U cncu,._ cuqot u otbcrwilo lta<in Sl&lcd. Tito deed shill
                 oonialn ■ co-bJ, S.tkrun:qwod b), mbd. 5 ofScaion 13 oflho uco i-.
                                                                                  ...,.,,_.11
                                (b) If Seller ii • COllfORliou. ii tll■II deliwr to         lfoo limo of Closms (i) a rosohrtioo or it, 8-d or Oi..-1 1utborizio1 tho sale ond
                 ,i.11...y of the~ wl (ii)~_,,._ 1>J !Ito 5cacwy or Aaisunt Sccm■sy of ll>e . . . _... -rr,;n, tu<h rllOlution and IC!tia, ron11 flCU Jbowl•s
                 lhat !Ire .....rn u ID "'"'""""YWltb .............. o r S - 9 0 9 o t t b o 8 - ~ WW, Tllo dml .. ...,, ... .Z..HwolUin I IQ:iul ,ull',cia,t
                 tocmblltb0001pli-witllt1111Scctlau.

C/o,inrDat•      U. Clotina "'"'1 tau        p,_
                                           11 lho ofta af JAIMJ! RAMIREZ ESQ 11
                 othe<wilo) by Purdluer, II"" office on.ENDER'S COUNSEL
                                                                                                          o'do<k oa SEPT6MBER 22, 2014 «. -          .......W• 001icc (by tdephooc"'
ondP/oa:

Conditt""' /O    '6 'lllfl -■a IIDd l'mdlu<l'1 obliplioa to putthue Ibo Pnmiscs .,. Illa nbjcct IO and caodit!Gld                   apo11   lhc flrlnl'm<nt of tho rotlowina .. ~
Cltullf&:        pnadm:

                                (o) n.-■cy. uoltbo dato ofClosia11, oflhe l'fllmalllllont ood -lasofS.llcr madt in this-.
                                (b)Tllo d.,timy by Sella 10 l'lc<ltalcr of I \<I/Id &nd.-UW.1 Ccdlff- or0<:c.......,, or otbc,roqu!to4 U111fi,... of.tom!'lilA<t~tvidffl<o
                   tlul .... w11 "'!•In.id. - I tho bvlldlq(1)and Ill ortllt Olbc, l - 1 1 locolcd on tho-wmorizi•1tbolrwa111 TWO fan,I                              UI al
                   tbodlioorClolios                                                                            •                                             ~
                                (<) The cldlw,y '>1 Soller IO Purclmc, ol I duly . . . . - and _,, ■ffldaw (in l'om ~ by i,w) daimlcs                          ,,..,.puolNn~
                · eoolcmplltcd ""®y, lfwd>~tli■....., , _ Mic.,. Jt-8,orw Tu L■w oflllo Sta o(N,.. Yoct, aod lho R,sufarion, .....,.,1p1cd thcminda u Ibo
                  _..., Ix ■-d hmtiaotolim.(ootl«tiw!,lbt "'(him Tu IA"!"'):« iCNCll llit1 oball.,. bo _,,,,1 iadff lbt 0 - Tu I.Aw, Seller &Gd                            l'W<AIMf
                  ..,...io..,.,plym1ttmcly.......,w&1,11,,~or ... oamsTµ1-twaod,•Cloaia.,s.11.,lbal111t'l..,tof'l,rd,utr(i)aolTirill111am"'°"'io'
                  oo iu doo.or(ii) ao olllcialnnni~l>J•...,;s.,,o1o111,wlololtcl>cdt-.... Hcw Yan s111c-,..,.iMioo p111l>fe<o llw _ , otd>c
                  New Yorlr SIie, ~ of Tl1:lllloo aod F - lo dlo ■- ol lbt 111                            "'°""
                                                                                                      to bo dN ti.r-, Sa!la ,WI(■) pry -plly 111)' adtlitlooal tu 1h11
                  lll.ly be<omo duo ""6ct tllo o.t.. Tu Ln,, top:<ha-,.;,J, aaaa, and pa>ahia ~IC'"'• -                may be ........i . , _ dut Illa Cloiu,s. ,odlcr
                 .,...,. "'1 odxr documaiu 11ttt "'"1 be n:qulnd la rapca - , , _, (y) iodmwr,, dtr-1 cad .... ~ "'""Im bra lftd opimt any ol rloc
                  fm,:om1 and aoy d&tnqo. ~llil)'. COIi •• -             (ildt;dioa talG!llblc ~ • • fcct)·whicll .,.y bo ...Utred at iocwm! by P11n:l11xt Ir), rason of1bc
                 noopa,-,i      11,m,or.Th< pnm1ioos oflbb tullponp.,t, (c) sblll ...,.;,. Closfo1,
                               (d) The dell-, t,. Sella 10 ,PoMun or ■ catlll~ - . tlal S.llcr b nor• fonip pusoo, wflkh ocnlltwlon wit t,o., ,r.o ronn ,hell
                 r,qu «4 by FIRPT/1. l(Seilc, fails to dch\V U,o olomald octtirlCilloo oi; ICl'wdla,«~ not rntJtlod u,,duFIRJ'TA!o ruy oo I\IC~Wlill<liion, Pulcilu<f


                                                                                                          Noble-Plaintiff Docs
                                                                                                              201 of 254
                       Case 1:18-cv-07871-NRB Document 29-2 Filed 03/13/20 Page 17 of 37
                      Case
                       Case1:18-cv-07871-NRB
                            1:18-cv-07871-NRB Document
                                               Document53-1
                                                        46 Filed
                                                            Filed07/21/20
                                                                  08/21/20 Page
                                                                            Page302
                                                                                 303ofof335
                                                                                         336

                       wll dednct ud withhold ftoa, 1k parc1we price        a"""-'       h> I0'4 lheftof (or ut laxJ &IIIOUIII pcnzmtcd by l.tw) ml "1111 II ClosiJlg mnil Ibo wulibtld
                       .....Ill w!m(bo !<qllir<d (o,,.. IOtb<lolmral 11....,,_ .SC,.,a,.
                                   C•) Tlla ddl"")' or lbc Prcllllln Ud III bulldloa(t) •nd 1..,1""'._... coa\priJila • pat ll>om,f lat,,....., <lc&n cooclitlo,,. "'""' Md rr« or
                       ,,_.,.........., IOiJ<lll<Twilh...,.. to tho l'm:llkt.
                                   (I) All pllm>!Ma (bi<lod!n"1 W11<t •uwlY aod J<ptlc l)'OlCTill, Ir ••YI, llctJl•.a W >h cooditlooin1, if .. ,. dc<lrktl ml IOc<h&.oiul 'JSI""',
                       oqolpmc,,r &l!d OIKl,lr.ry IA (bo buwllaa(o) locol<d oa llMI 9"'{>CrlY ud oll ,wlw><c> ..bkh l/0 ixblcd in llut ..,_ btlo1 1n wOl!iina o,d<t a of lllc cl.lie or
                       Ocwa1,
                                    (J)   u 11>c rw,,.,.. .., ,
                                                                                                          •
                                                                   ooo or i,.o r11afly hou,e, dtllYaJ b)' !Ill: p111ie, 11
                       rcquiR.ao:o.u 10 <llo clroc, Ifill dim, ii UlSLllkd IA (bo Prteirao ,mob:~ lillffl ~ • " dnica.
                                                                                                                           • •
                                                                                                                               a....,
                                                                                                                               of &11'"1<1.nits ia ....p1- with ...,. ood lo<ol          r.w
                                    (fl) Tbod:,:i"'Y b)'lbopulbo(fD1c,tl,o, lff1d"!1snq,,irodoo ....iitl,,oof r«ordla1lbe clttd.

 Dt1d                  17. A,. Oosint, catifl.<! or qlficial baoltd>c<bpa,il,lo10tb<crda oflllc 'Pl"cr,\ftSIII<, City or c-tr omce1 In w _ , or.., sppllablc                         ,....,r.,
                       od/«.-diq tu pay.bit t i ) ' - ollloockliYaJ o, ,-di,1 oftk clad,.,,~ iluy, sball bo ddMftd b)'lho pcllY r<quvcd by llwo, by this
 ~rtllfd
 Rm,rdinl              - - to P"l' ...i, tnlllfa-"or l<CCIO!io1 ..,._ topl!Mr will> ..        >.""'"""'
                                                                                                   t u , _ d,oly noalled ood.,.,.,, to. and toch Jlllll' sllall ....., &ay 1'l<h
                       cflcdi, ood ,.._ to bo ddlYcnd tolllo ~ om... p,ocopdy ofttt ~ Thi obUp!loo to PIY ..,y additloo&I w or ckll<ifflty and uy intaat 0<
  fOJII,:
                       pcnallia tbmlni ,ull 111MwClmmi-

 A-rtlonmtllls         II,          (1)   To lf>o "'""' •Jll>l!ablt. tbo lollowl•s w!I bo --,ioood ., olcuidlllaJ,t or tho clay btr«n ,,.. clay or Oa1i•s-
 and                                               (i) TuCI, -      , ....... ..., _ _ oo 1111 bwt oltllo r-1 period fin w~ldl ascs,cd; (il) l'l,cl; (ill) ioltt"' oa lho ""'"'C
 01/wr                 -,pp; (iv)       Pffllli•"" oo nlstioa onmfcnlllo ...,.,._ policla ""5 .........i.ol lhoM •>;11rinl prior'° Clollna; M ....n ch.llJ<t; ("') nars u""' wti,n
 ,iq;w,,,,.nu;
 WaiwrM•iwr
                       oollocud.
                                      (b) U°"""'     lhaU _,,, bcfon: a - Wt 111, b li>ed,
                       ~in&fl...tpmod.q,ptltd10tblli..aiouaaod..J...joo.
                                                                                                Ibo·._..,.,.,,...
                                                                                                              of ..... Jhall bt upon Ibo twil or IN ta tile ro, the immodilfcly
 and                                  (C) lftbcn i1.o wottt-00 lllc l'lcmua, Sellor oball flmwh a tCldull lo a clalo OOI monc/l&o JO cllyr bofffl CloJlog and lhc 1111n1<d ffldct
 /,uta/lmml            dmsclad.,_rm1.;r..y,llwlbo""'°""""""ontbobaisol..d,lul~
 lfululfWIU:                          (d) tr" tllo.,... of Clos;.,, tbo Prama .,. - - by Ill -             ,.hld, it .. NY -           pa)'Wlo In llnOllll lmn.llmfflla, 1M llw fiN&
                       lu:a1lm,ai lo lh<o o lloo. o, r.., boa, pol<!. Ulm f« lhl .......... oltllb- aJJ Ibo _ . t lanallmcol, w.ll he OOMfdaod dotted )ball bo poid by Selltr
                       II Of prior lo Oosinl,                                                                              .
                                     (o) AAY murs or oo,!aion, lo -.,.,tins -'"'".....,. or oclia'          o,lj""""""
                                                                                                                  DI. clolma clllll bo ~ withio • ..-i,1c 1ime followins
                       a..1111, l1lls tobpualll:>i>h wU ,mv1.. Oocl•1,
 Allowa,,t1           19. ~llct has 1baGplltn h> ,...in~., ... oclja.wDOAI IOtbopurt!we prioowilbtlio
                      ....... IOIC1hcl -    Oft)' fotalll 111d pmallla ~ I O I d&oc not k,o tbll       r...
                                                                                                                        -•t ., ..
                                                                                                               ,_ldlDel,-U. WOISW<JUIOd """'
                                                                                                 ~ ~ , I l a dmloa. lR'!ckd lhat official blllt lhm!or COml)Olcd to
 /orUnpoid
 T-.i.,1c. :          llid date on: pred....S II Clotlo1,

 U•of                 10, lf II O..,q dMn . . oiMT U- o r - " " - dw Sella is oiJU"""' o, ~ o, discba1t. ScUcr may ... any po,tiOll '0f 1hc cul, blWIOC ol 11N!
 ~Ira,,               purdinos,rlocto-,.y 01dbch,1p tlu,, pmoclcd Scllttsball ~ d c , i ' " 1 1 0 Pl:rtlotta II allliq . . _.. m
                      AIW)<'...,, I • .. ~ or ,-'d, t o ~ -
                                                                                                                                                          ~'"""andlllfflcian 10
                                                                                   oot1 ol rc<ri•t., llllq•i . . 1 . . - - >J .. oltaati... Sella...,. d<J,o;it "flida,t
 P,1.,,10
 Rtmow,
                      tooalts wit11 tho ddc iota.- - , nai,1.,... by hRliata
                      -         ,rill   -1'1:tditia'•
                                                                               •
                                                                                             .......,,lo
                                                                                                 10 wt n,qvnd 11)' ~ IO_,. lbcir ~ bu1 onlr If Ibo thlo ;.,..,.,...
                                                     litle datoflll< m111<n a, los,n opm11 lbeir m f - , O<d of Ille PnmisQ ml will lmott Pill<"-'•• Wlinalon,I
 Enanrt/J,o,u:,u:     Lcuckr dAt of AIClo ma11cn. U,.,. aoliu (by 111,pbooc or otbav,uo). s(..,, aoc 1w tlw> 3 bus!oao da)'I before ClosiAt, Platllaort 1h>II ""'""" kl""'•
                      =6cd0<0111<1>!-cl>oclt,a~tousiltlacbriqupt.bae-

 T11k                 ll .   .(e)l'llfflwa,thJU-anOUllllnllonoftillo IAffl!IOd oflllo l'lu!u1<16om ■ Ullc"""f'II')' tl«medor- to WllOtille iOl"'111COby
 F.zamlnallon;        lhoNe.,VO<\Slffll-Oq,annscnt0t""1•l""'r°''""''W.-p,omi>llyaftc,<bo-ofchl,-o,,lftlw--11 ..l>jat10111<
 s,u.,·,              - . . . oon,j- . . (orlh fa - b I, ans
                      ..., or.,.,. .odditlons -
                                                                              I_,,..,
                                                                                   <ommltr.,m bu -
                                                to bo dlliwnd IO the •""""1(•) for Seller pn,mplly -
                                                                                                       occq,ttd by Pmuaa. Pladia>c, tbolJ
                                                                                                     ,u,cfpt d,cno!,
                                                                                                                                                            ClUIO. copy""'"' In~-"
 lnabllltylo                     (bl lf11lll<daofcto,i,,aSdlahaoobloio,-r..m1atol'IK!wcrU1_.. _ _ cbh-,or-wothu ...1ld...,.,..,_ro,
 Co,rwy:              mmia110 <loo<, -         b)' ramo l,f liau, -             at «Ila objfflJocu lO llllt or odlcn,i,o (11cm ••u...;v.r, colkd "Dd'«u,. Olbu tb>n , _
 LimilatiOIII of      mlljca lDwlllc.b l'wdlll<ritobl/picd,o 1CCq1f tJdo ...........otwlllc.b ~ - blw,:,oJwd...,_l!m _                      11blcbSdla (lu hadnQjlt<Uly
 £141,U/ty:
                       """lllO lioftinall<t ... COl!lt, Scllcralall bM tlol rip~ 11Sdkr'a..i1o clocdoa.a<bor to tlh nxh<tiOD u S&llr:r            ...,...,.-.we
                       o p u d t o . . . , _ , . - , . , . ~ ...i !fPartl:aotrtlllllhllllWiJli:lstowai,. tho ...,.udtocloN litle .......,-•f1bcpu,<i.-pri<o.1hc,,

                      dirdYrp or-,ply ..;tb-i. o.t..:lo,. lo .....1t!ol1-(l,)lfScllaclem tofllro ldioo lO ........ ..-!yo,oamply-Gldl O.r.ct,.Sdletwll
                                                                                                                                                                      t o , - , mrmt,,

                      bo U!Cillod Cn,n, I/mo 10 limct, . - , Hollco to,.,.._, IO lll)Ol!nl tbr .W. Far a..sii, ~ fo, 1 pcnod ot p<(fodl "°'-••«Idol" lo 1..
                      ...,.pio (bol nol Cltalll1os b,yoad cllo clll.o uPOII whicl, l'orcl,ua'a """'""" °""""ltlllttll, if ooy, mall c,q,&.). ad tbr ddo for Ctoaiis thall be lllio,,mcd
                      to• doreapraOtdby s.ilvao1bo),,Nl"'dl period. irr., .,.,.,_._,ScllcrtlloJl aocba.. .......iio1 in rm,o,jq, mncdyiaaorool!IPlrin; wflll
                      .. c11 o.r-     01 t11o nplndo,, o r - ~ - ~ • > and lfl'lltd>alr ..U 11i111>c
                      -.two pri.., thc<I      '"'"°'puty moy caocd Ilda -
                                                                                                                 ....,,lilll
                                                                                                                          10 wo1.. t1w...,. ...r 1o .,• ., t1,1, ""'boat okl_..i or 111<
                                                                                     by Nono. 10 tho tlllla ,i..., wilhln 10 doy, ofter 1ocll ocf)oufflcd dffl; (ffi) Mtwitluloo,1/011k
                      ("'111)/oa. Ilic nls1in5 -,gqo (onb> thb alo U slllljC<t lo tho ..,..) 111d U)' tollla ctattd by S<lla Illa (I;. dale l>ct<of &hall bo ttltuod, dl.tchotged o,
                      oihfflrisc CIIRd by ScUcr 11 « prior to Clooin~                                     · •
                                     (c)lllbio- 11..-lldl)lltll>IIII to Ill tmu, tllllcrl!lsoo•-~ of...,._.aclc{aol~ lbi1cootmct thill tlfflllo1tunol come to on cod.
                      1111d ndllla p,ny s!llll 1,o,. oay 11:nba' ripu. obliplioos o, l!allili!ics 'llf,III « to Ibo olllcr bannd,r o, OlhawiM, nccpl tlw; (i) Sc{ltt 111111 pn,mp,lr
                      ,.~ « <allM tho l!,a.,,,.. ., tdlaid I b o ~ to ~ md, aalm -fl-4                                     a•resolt ofl'mdlua'• dof.tolt or pon11111110 panppl, I, 10
                      ttbnlauu l'llrmaa (o: lho"" - of CUllliallloa of lW•. loc:llldiol "'Y ~ o.lditioaal clmp, ttlaud tbcmo, llld lho OCI - . irocnwly pol ..
                      iO<WRd by l'IRlllscr, fo, opdatis,1111< aisd.. """"7 of tho l'Mlba .. of•...., - , . . 18d (II) lht obllplba .,.de, prnl"fl> i1 sllall ..,..;.. die
                      tamuiorioaoflb!s-.

Alfldlwltas ID        ll. II• title oumi»&tion dis<lasaj..SS.- bankn,plcia or ad...,_.. qaimt -                         IJl.;q . . _ dlo -       a or limiior to lhat or Selltt, Sella shell
Jw/prellls,           cld'-w Ill oll'm.,, II a..m, cllowina WI Ibey ... aol opiml Sollct.
Banuwp1c1t1,
tic. :

Defaulua,uJ                      (o) II Purchua clol'aulll ......... Sollc,"1 lolo mnody shoTJ be 10 ,...; .. 111d....., tho Downpaymctll u li<ioidattd damoga, ~ b<ln; apad
Rtmtd~,:
                      2.l.
                      11111 S.llcr'1-... ill OMO oll'lltdwcr'I default oupt be aDJIOlll1>lc        to........,
                                                                                                         lad tllot t h o ~ oomli..,._ a r..r ond ,_..bit amount or

                      h>,  _.Ile :1..:::
                      dan.., ondcrlbo~ ml i, ooto-1ty.
                                              dt&alll TMnuodcr, ~ thcll law sudl tffllCdies U l'lltdlucr,lioll be llllitlcd IO II lcw Of iacq,.;ty, inclodia9, but OOl limi1ed

l'lur:ha#r •,         24. All-poidoo-,ofdds-oodlhm-.-or<Ulllillllioaollidotolllol'lanisesmlofuy"""Yond- inJIIC<(loo
Lltn:                 _ _ .,.llfflll)'lllldclmoolbo,......_balACbllmslllallaoc""""'""'ol!odcfbl111y-...-lhil-.

                     11. Mr notic• o, Olllu      "'""""'"""'°"
                                                           C"t/oliot') sliall l>c in wrirlrl1 ol'ld eilba (1) tall by citllcr of lbe pm;.. bcl<to .,.11y tbrir mpcctive otlllm<JI wt>, ...,
                     - , . Dlboriitd todo 1a oo tlidr bcb&lf ortry tbo Eta-. by rqinacdo,o:atillcd onail, pomp ptqllid, or

                                  (I) 411i,_., i a - o , byo--,bf ..,..;.,, 1¥itlJ -iJi' ..._lodpd. ID tho tapedi,_ odclram al-ill thio_,,.., Cot th< patty ..-.d tbo

                     -
                     ::-.,.-:..i
                             ~                =
                     ~ to wliom tho Notice ioto bog;...,_ or 10 sucb - • - a llldJ pany o r - 1ull baafta-""1i.,..., try Notice aiwn to tbo -
                       1111d""' e-J"""aM IO tblo pnlflllll. l!od, ..... -
                                                       .::'u,'::,-
                                                                                 IIUII he dNmcd " ..... Ibo -
                                                                                                                                                       p111y or
                                                                                                                 bmlnou cloy followins lho dllo ot 111tiliog IN
                                                      wn he deemed 11... ooJy upoo -fiil by &a..- 111111 cadl Notiec deu..r.d In pcnoo or by O\allipu courier
No.
AllltprnJfflJ:
                     ~       ..~:.-::i:,~-.....                      by Purcllaa   ~ tbc pnor wriflca -               o!Scllcr lo -      instaool ond oay-cd 011i-llt(1) mock


                     21. Sella 1111d l'uni.-,adi nptUatl ad .......U IO odltr tbll it hu INM tkall witll Illy bnJkc< lo coo.oclioo will> Ibis we othtr t!Jo• NONE illn>b,'")
                     1111d S.llcr abll poy - c r or,y ootnOlllaloo amcd pv111m1 to• -         -        -         Sella ud Bnika, $cll<r a n d ~ w.11 iodcmoi(y oad
                     ddffld cocb oclla qalAst 111!1' oom, clll!:u ood e,q,n,sa. locludlas raicubio ..._,.., r-, w1n1 0111 of tbo tx-,. oo ll>rit tetpc<llw p,no or oay
                     ::::i'~"'."    o r • ~ Cll>IINtd In !bit l)ll'lpapb. n. Pf!"'llooo ~thlJ pon~ &ball ~ , .                     Clo,,•~"'·
                                                                                                                                  ,1 Clolf•s don ooc om,,, tl!c. l<rfflllll!loo or

MlmtllOl<ttau,;      21.       , (o)      All prior'   ~•P.·,.........., ~ ..., ...,....;,._ .,,1·.. wrin,a, bnwoch s.ncr 111111 Purdwn .,. '"''"" io tlrii
                     ::::n::.::"1a":':C::V~                                   and bu !>t<o ~ ioloalla I\J1l lo..u!Jllllor,, cicit!lct ~ ttlyiq -                  "Y ....,.._ -         by
                    · ,          .(b) ,'~ Lblo ~ - 1111 sr,r,i■ion tbmol uy bt .,.;'1d_ dllqod o, -     CJ!'l<PI In ...itlo1, TIiis coat11e1 wll doo opply to bid
                     t,;od t11o b a n . ~ tcpJ ., . _ _ . . . _ - . lad pau,iau11111.,.. or obi napoa;w pcilla. TIie c,■11Tco 11ctt"1 ■lllliori .. t11cit ,_;.~
                     -·•-ln~1to1111du11<1lodata ... tleopaiodoP1>'ickdti,rlnlhls-.       '              •
                     111o...,..ort~.::'~i'::.1ami>cni:,t11eDwo1Jcrad_alndapknlmdtbo..-t11o11iach,rlc111o~udftmfalna*""""·,._
                                • (di     !""~ iot_l>,b~,.. for~~r..r.,._·001yudlnoow,rddloo,ami101detcn\olhc,_or1h~-•"4""11
                     not bo _,daal 111 lbor,.iaprctllioa ot1h11 comnd a, oay P'O"U"IO luroof.                                                •
                                 (o) Tbll.-... tllallno11>o bildl:JtorctroctiYO IZllldclyCOLe<IOfdwdcli-byStllcunrl Plir<lwo,
                                 (I) s,tl.. and l'lon,llmr wll COIIIJ)(y wllb IIC nponloi 11:qUlttmutJ, d tppUcablrt. ni,           """""'pl,
                                                                                                                           ,..;II ,.,.;,. Clotl•r••
                                                                                                                                                     :·

                                 (1) lilch t>Ui, &b,ll, II .., Inn and &om ~ 10 limo. -.io. ocbowlc<lp w~ lj>jlRlptiato oool dtlivor """ Cwtha imtrumcnto and



                                                                                                           Noble-Plaintiff Docs
                                                                                                               202 of 254
          Case 1:18-cv-07871-NRB Document 29-2 Filed 03/13/20 Page 18 of 37
         Case
          Case1:18-cv-07871-NRB
               1:18-cv-07871-NRB Document
                                  Document53-1
                                           46 Filed
                                               Filed07/21/20
                                                     08/21/20 Page
                                                               Page303
                                                                    304ofof335
                                                                            336




                   1st RIDER TO CONTRACT OF SALE

RIDERAITACHED TO AND MADE A PART OFTIIE COl'ff'RACT OF SALE BE'IWEEN:

SELLER:               MT. OLIVET CHURCH INC.

PURCHASER(S): MARIA·T. NOBLE AND OR ASSIGNEE

PREMiS:ES:            2176 GRAND CONCOURSE BRONX NEW YORK


1. ADDITIONAL EXCEPTIONS. Supplementing Pa~~ph 9: The premises are to be
sold and conveyed subject co rhe following matters, in acldition to those matter listed in
Paragraph 9:       ·

a) Covenants, restrictio~, rights of way, easements, r~e~tions and agreements of record,
if a~y, insofar as the same may now be in force or effect, provided same are not violated by
the present structure or use of the Premises, and do not render tide uninsurable;
b) Any state of facts a_n accurate survey of the Premises may ~how,. provided the same does
not render title unqiarketable;                                  .
c) Building and zoning regulations and ordinances of the city, town or village in which the
premises lie which are not violated by the exis.ting structure or its present.
d) Rights, if any, of the municipality in which the Premises are located or of any public
utility, telephone or cable television company, to install, maintain, operate and/or repair
pipes, wires cables, poles and related equipment in, under, over and upon the Premises;
e) Possible encroachments of fences and variations between record lines and fences;
encroachments or proj.ections upon street or road of any stoops, areas, gratings, steps,
windows, balconies, ornaments, brick, leaves, trim and cornices and the like;
0 Any state of facts a personal inspection of the Premises would show;
2.REPAIRS.It is understood and agreed that seller shall not be under any obligation
whatsoever to make and/o, pay for any repairs, alterations or improvements, including the
cost of any and all inspections required by the lending institution or any other organization
as a condition to the issuance of the mortgage commitment referred to previously.

3.-ASSIGNMENTS. This contract may be assigned without the written consent of the
seller.

4. DISCLOSURES, In. the event the Seller or Purchaser or any of the principals,
stockholders, directors, officers or employers of the Seller or Purchaser herein are
licensed Real Estate Brokers/Salesman the Seller and/or Purchaser acknowledged that




                                                     Noble-Plaintiff Docs
                                                          203 of254
           Case 1:18-cv-07871-NRB Document 29-2 Filed 03/13/20 Page 19 of 37
          Case
           Case1:18-cv-07871-NRB
                1:18-cv-07871-NRB Document
                                   Document53-1
                                            46 Filed
                                                Filed07/21/20
                                                      08/21/20 Page
                                                                Page304
                                                                     305ofof335
                                                                             336



full disclosure of. this f~ct has been made _to. thc:_n, .and ~.at _the purchaser is pu.rchasing
the property for possible resale at a profit.

5. MORTGAGE CONTINGENCY: If Puri=hascr is un~ble .to obtain a commitment for
such mortgage Seller'~ attorney shall, .upon rc;quest, hav~ ~~ right to see CQpies of t.he
application filed by the Purchaser (S) with the prqposcd mo~cgagee. If requested, Purchaser
(s) will request, In wri~ng, that morcgnge1: send ·a COP'/ of the application to Seller's
attorney.

       If Purchaser is unable to obtain a firm commianent within such time, then either
party may cancel this contract, subject to terms o(prcpl'i~ted ~o-ntract, by written notice to
the other pany and upc;>n refund of the do~ payr:n~nt cer1rinate "".ithout funher liability
on the part of either party to the ocher.

6. NOTICES. All ·not.ic~s under this contract shall be in \~~i~ing, m!liled, or delivered to
the office of counsel f~r the respective parties, that have· .rcpr~sented said parties at the
signing of this contract, .(or to successor c~u~sel w_hose aP,p~r;mce has be~n so designated
in writing). However, all notices under •this contract which woul,;f have the effect qf
canceling and/or rescinding and/or otherwise terminating this contract, including but not
limited to a Purchaser's _failure to obtain mortgage commi~m~nt notice@ shall be so sent by
certified mail. Nqticqs signed by said counsel shall be sufficient.

7. PERSONALITY, All personal property included in this ~le will be conveyed in as is
condition, less normal ~e.a r and tear from the date of this cont;ract to the closing of title.

8. VIOLATIONS. ·_All notices of '(iolation of law or municipal ordi~ance orders or
requirement, which in the aggregate do not exceed Five Hundred {$500.00) Dollars to
correct, noted in or issued by the Department of Housing and Buildings, Fire, Labor
Health or other State or Municipal Authorities having jurisdiction against or affecting the
premises at the date hereof shall be complied with by the Seller on or before closing and
the premises shall be conveyed free of same or a credit at Seller's option in order to correct
the violations. ln ,he event cost of correcting such violations exceed Five Hundred
{$500.00) Dollars in the aggregate, Seller shall have the right to elect, within ten (10) days
of receipt of written notice, to cure and consummate the transaction contemplated hereby
or to cancel this contract by written notice to Purchaser. ln the event Seller elects to cancel
the contact pursuant hereto, Seller's sole liability shall be limited to the return of the
Deposit and the parties shall have no further rights or liabilities to each other under the
terms and provisions of this contract. Notwithstanding the foregoing, Purchaser may elect
to take the premises subject to such violations without any offset whatsoever and without
any claim against or liability on the part of the Seller, except as herein provided.
                                          bimc Ranuu:;- l'.C
                                  751 l'mumunwe~ Ith Awn110:
                                     1311111~. New Y,,11- 11)473

                                    rnrn irc1 la\,·(,,;l•jJl Iml inc.11..:t




                                                                      Noble-Plai.ntiff Docs
                                                                         ·204 of 254
            Case 1:18-cv-07871-NRB Document 29-2 Filed 03/13/20 Page 20 of 37
           Case
            Case1:18-cv-07871-NRB
                 1:18-cv-07871-NRB Document
                                    Document53-1
                                             46 Filed
                                                 Filed07/21/20
                                                       08/21/20 Page
                                                                 Page305
                                                                      306ofof335
                                                                              336




9. TRAVEL ALLOWANCE. In the event the closing of Title should take place outside
of the New York Ciry Metropolitan _area, or Westchester ~ounty the buyer ,hall pay the
sum of Three hundred. Fif!Y ($350.00) as~ ~-:el allowanc_c.to the sellers attorney.

10. TITLE EXAMINATION. Purchase_r agr~c~ to order,.imroediately after obtaining ·
a mortgage commitment, 31:\ examination of .the' title . to the prem~es to be made on
Purchaser's behalf, and, ~t least 10 days before the date for the closing o_f title, to send to
the attorneys for Selle; a copy of the report of su~h ~amii:ia~ion o(tltle and ~ written
statement of any o~jections to title of the closing c( ~it_lc hereunder. [f Purchaser or
Purchaser's attorney fails to Give Seller's ar-..omey such notice of objection (other than
bring down co date searches), then any <lef~cc o.· en<_:umbrancc of exception appc~ring on
such report of title, or affecting the premises at the time of closing, shall not be deemed to
be ll1'\ objectio,n co title or to the closing of title ~ereunde~, and PurchllSer shall take title
subject hereto.

 l 1. INABILITY TO CONVEY 1TTI£ If the Selicr shall be unable to convey ticle in
accordance with the prov.isions of thls.Agreemen~ any pa}"!lCnts made by the Purchaser on
account of the purchase price, shall be refunded, toge~her with the reasonable expense
incurred for exam.ination of tide (not exceeding the ~ual .net charges of title issued, and
the net cost of a su~ey), \Vhereupon this Agrec;ment shall be terinlnatt;d and neither party
hereto shall have any further rights again the other, except that, if the premises are affected
by any encumbrance, ou~tanding interest or e.,q>rcssion of tide not expressly consented to
herein by the Purchaser, which render the Seller's tide to the premises unmarketable, and,
which may, according to re~onable expectations, be removed within fifteen (15) days, the
Seller shall have the privilege to remove or satisfy the same, and shall for this purpose be
entitled to an adjournment of the closing of title to the premises marketable. The
Purchaser may, nevertheless, accept such title as the Seller may be able to convey, without
reduction of the purchase price, or any credit against the same and without liability on the
part of the Seller.

12. CONTRACT MODIFICATION AND EXTENSION.                              Seller Cs) does hereby
appoint Seller's attorney herein as his agent and Purchaser(s) does hereby appoint his
attorney, herein as his agent to execute any and all instrument in writing, having reference
to this contract including but not limited to, modifications thereof and extensions of time
for obtaining mortgage, if any, and extension of time for closing or otherwise.

13. DEED ACCEPTANCE. The acceptance of deed by Purchaser(s) shall be deemed to
be full performance and discharge and every agreement and obligation on the part of the
Seller(s) to be performed pursuant to the provisions of this agreement, except those, if any,
                                                        Jaimt, l(nmiru. l'.I.'
                                                 ::> I C11n1111onw~alth .'\ ,·~nu~
                                                       Onin,. ~J::w \',,,i. I047J
      I cl. ; ; ~ 5-ll-(,b~q I a.~.: 7 Jll-5-l'.!•1•6311
                                                     n,mir,·rl;,wt/_h•111onlint.n,·1




                                                                                 Noble-Plaintiff Docs
                                                                                     205 of254
             Case 1:18-cv-07871-NRB Document 29-2 Filed 03/13/20 Page 21 of 37
            Case
             Case1:18-cv-07871-NRB
                  1:18-cv-07871-NRB Document
                                     Document53-1
                                              46 Filed
                                                  Filed07/21/20
                                                        08/21/20 Page
                                                                  Page306
                                                                       307ofof335
                                                                               336



which are herein specifically stated to survive rhe
                       '                          .
                                                    delivery
                                                         .
                                                                                            of the
                                                                                                .
                                                                                                   de<;d.

14:     SUBMISSION Not AN OFFER, The submiss[on of th.is agreement by che Seller
or their attorneys co Purchaser does not constitute an offer or an acceptance of an offer.
This agreement shall not. be binding upon the Sellers uni~ (i) the agreeme~t has been
fully executed by the Pl.!rchascr and Seller, and a fully .execu~ed copy has been delivered to
each party by their respective attorneys; and (Ii) Purchase{ h~s paid the down payment
pursuant to Paragraph 1 of the form prin~ed c~ntracc.         ... ·                      ·

15. CONTRACT CANNdr BE RECORDED;· The parties agrees chat neither this
agreement nor aoy memorandum or notice thereof sh~ll be recorded or tendered for
recording in the County Clerk's Office of the County in which the land is situated.
Purchaser further agrees that if this agreement, or any memorandum or short form thereof
shall be recorded in any such office, this agreement, ~p~n notice by the Seller to the
Purchaser, may be deemed co void at Seller's option and of no further force and effect and
such notice, if reported, shall be deemed sufficient and adequate notice to third parties
that this agreement is void and of no further force and effec~.

16. CONFLICT. •f tqere is any conflict betWcen the provisions contained in this
Addendum and the provision of the printed form contract, the provisions in this
addendum shall gove~n and be controlling to the e.xtent necessary to resolve the conflict.

17. AMBIGUI1Y. Both parties shall be deemed to have drafred this Agreement. In the
event any provisions a.re found to be ambiguous, same sh~ll not be construed against either
party.

18. Purchaser shall have the right to inspect the premises within forty-eight (48) hours
prior to dosing.


19. HEATING/COOLING BILLS. The purchasers herein acknowledged that they have
a right to the summary of the heating and/or cooling bills or a complete set of said bills,
under Section 17-103, Chapter 555 of the Laws of the State of New York commonly
known as the Truth in Heating Law. The purchasers herein waive their right to companies
of said bills and acknowledge that they have not requested them in connection with this
transaction.

20. At closing, the premises will have an operable single station smoke detecting alarm
device in accordance with the New York State Executive Law, Chapter 971, Section 270.5.

                                                       JilinuJ Rm11irl.',:. I'(. .
                                                  751 c ... m,n.,11.-,:~1,1t A\'l'IIUl'
                                                           llr<'nx. N,~w \'nrk 1(1.173
      r...i .: ·, 1!I 5~l-<,(i2.'I ""' . ·11 s. ~42.(;1;::r1
                                                    rn1,1ir czlU\\ :'.~'.op1,111I inc.nee




                                                                                    .Noble-Plaintiff Docs
                                                                                         206 of 254
              Case 1:18-cv-07871-NRB Document 29-2 Filed 03/13/20 Page 22 of 37
             Case
              Case1:18-cv-07871-NRB
                   1:18-cv-07871-NRB Document
                                      Document53-1
                                               46 Filed
                                                   Filed07/21/20
                                                         08/21/20 Page
                                                                   Page307
                                                                        308ofof335
                                                                                336



2_1. PURCHASER RERRESEN1ATIONS. Pµrcbn~'!~s.~:,:,rra};t.·a~d. repr:el!ent (i)
that they ~ave i.sscts s:.iific1cnt to complete µ,is lramactior,; .(i!) that they: have no personal
knowl~dge· of any ci·r~uins~nces . that wq~ld rend_~r . tl~::111 i.:~n~cep~~le . to a~y lending
institution by reason of 9uc:minding loans, 13bligatiqns or j\ab/lities which would adversely
affect their credit standing; (iii) that until the closing of title, they will not deliberately or
knowingly change their financial status so as to render their mor~ge application
unacceptable to the lend~g institution. Purchasers acknoY(l~dge and represent that this
transaction is not contingent on the Purchaser~• ability to ~eJl a~y other real or personal
property.


22. CERTIFICATE OF OCCUPANCY.Supplementing paragraph #16B of the printed
contract. This presentation shall not be constrned to qbligare Setler to Incur any cost of
e>..l)ense to obtain a ·cerrfficate of Occupancy, Ccrtlflca.te of Completion and/or letter as
herein above provided;. ~n<l in the eve~t that ·seller ~aa~ot ct mply with this representation
without
  •
           incurring anv. cost,
                           • ,.
                                 Seller shall
                                           •
                                              h~vc
                                                •'
                                                   the ~-ptim;
                                                            i  •
                                                                ~i c.:nceling
                                                                      •,
                                                                              this Contract
                                                                                    •
                                                                                            and
returning to the Purchaser the down payment _p~id bercun~er and thereupon the rights
and obligations of tht parities shall cease and terminate ·unless Purchaser ·waives this
condition.                ·

23. PREPARATION OF CONTRACT; fo: the event Purchaser is unable to obtain a
mortgage commitme~t in accordance to the terms of the Contract, Purchaser agrees to pay
the Seller's attorney the sum of one hundred and fifty($ l50.00) dollars for preparation of
the Contract. Seller's attorney shall be authorized to d~du~t said amount form the
down payment                                              ·
                                                                                           ..
24. TERMITE INSPECTION.                    Purchasers shall order a termite inspection by a
reputable company, and if premises are found to be infesrcd with termites or other wood
destroying insects, the Seller shall have the optio1i of either canceling said concract or
curing premises of said infestation. Said termite ins::,eccion &hall be completed within
twenty (20) days from the date hereof. The purchaser shall serve written notice upon
Seller's attorney within twenty (20) days after Purchaser receives the inspection report.

25. POSSESSION. Vacant and broom clean possession of the ENTIRE within
described premises shall be delivered to Purchaser within 7 days after the closing of title.
However, the attorney for the Seller shall hold in escrow the sum of $3,500.00 security for
the faithful performance of the above agreement. In the event that Seller does not deliver
vacant possession as set forth, then in that event, the attorney for the Seller is authorized to
pay out of said escrow deposit the sum of $375.00 per day to the Purchaser as liquidated
damages for each and every additional day that Seller remains in possession bey1;md the
agreed period. All adjustments to be as of the day of possession.
                                                               Jaime ftmnitr~. f'_('.
                                                       7~ l Comm1iH\\'~;,Jfh 1\ ,·l·nuc
                                                           f!r~•n~. ~,·w 'rork 1orJ
      1',:1.: ·. 11;.,,J,'.,o",<,,'<1 hi,... '/IX '.i12 C,61(1
                                                         1·umirczlaw@oplo11li11,•.nc1




                                                                                    Noble-Plaintiff Docs
                                                                                        207 of 254
           Case1:18-cv-07871-NRB
          Case
           Case  1:18-cv-07871-NRB Document
                1:18-cv-07871-NRB   Document53-1
                                    Document 29-2Filed
                                             46     Filed
                                                  Filed   03/13/20Page
                                                       07/21/20
                                                        08/21/20    Page
                                                                   Page  23ofof
                                                                       308
                                                                        309  of335
                                                                                37
                                                                                336




        In the event Selle~ uri.able to deliver pre.mises ~~an~ as. of the date of dosing, Seller
shall be entitled to .ari ~djou~_ment of up to ninely (90) day:;' tq.bring a disposes proceeding
against its current. te11ant.

        If after (90) days, premises cann9c be deUv~rcd vacant, Seller may at his option
cancel this contract ar;d l~tum to Purchaser                     the
                                                       <lawn' paym,mt paid hereunder and all
costs for any title       ~ens~. mortgage applicntion · aiid . can~eilati~n fees, and appraisals.
Purchaser, at his .opti_on,· may take title to the pre1~~es ~n the date o( Closing, subject to
any tenancy remaining in the premises, whereby Seller s1:iall assign anY, and all rights caused
of action, etc., against· t~nant to Purchaser. Seller shall h~ relieved of all claims and sball
bear no responsibili!¥ to continue or bring forth :any proceedings against che tenant.

26. APPLIANCES. Notwithstanding the above, seller's liability in connection with any
appliance shall be li~i~ed to the sum of ONE HUNDRED 'IWENTY FlVE ($125.00)
DOLLARS ooiloo per· appliance. The Pu.r.:h.:iser shall ~ve t~e right to inspect the
premises within fony-eighc (48) hours prior to closing anq of taking possession in order to
ascertain the condition.of the premises.               · ·

27. PROPERTY CONDITION DISCLOSURE.Article 14 of the Real Property Law of
the State of New Yock (uthc Property Condition Disclosure Act~ or "PCDA") provides chat
the Seller of a one' (l) to four (4) family dwelling ("the 'Pr;mises") must deli~r to the
prospective Purchaser ..o( the Premises prior t~ signing ~y :the Purchaser of a binding
Contract of Sale a certified Property Condition Ojsclosure Statement ("PCDS") regarding
certain conditions and information concerning the Premises which are known to the
Seller. Such PCDS is. not a warranty of any kind by the Seller or by any agency
representing the Seller in chis transaction. It is not a substitute for any inspections or test
which may be conducted by the Purchaser or qualified agents on behalf of the Purchaser,
and the Purchaser is encouraged to obtain his or her own independent professional
engineer inspections and environmental tests and is also encouraged to check public
records pertaining to the premises. Seller represents that Seller does not have actual
knowledge, records or personal recollection of facts and/or events suitable to accurately
complete the information requested to be sec forth in the state formulated PCDS.

Section 465 of the PCDA provides that in the event that a Seller fuils to deliver a PCDS
before the Purchaser signs a binding Contract of Sale, the Purchaser is to receive upon the
transfer of title a credit against the purchase price in the sum of $500.00. Seller hereby
offers to give the Purchaser, at closing, a credit against the purchase price in the sum of
$500.00. Purchaser ~ereby accepts the offer, in return for which credit; the Purchaser
hereby released the Seller from any obligation otherwise imposed by the PCDA to deliver a
PCDS.

                                            7.~ l Corn1T11mw~1•th Anmu~
                                               llr(lllX. \:~" Yori< 11.1-173
    . Id.: 71!1-q2-M1 11 "'"; ·11s-~.4)..t\(,_~n
                                             1un1in·.1law1!!lnpt,ml1n,·.n~,




                                                                        Noble-Plaintiff Docs
                                                                            208 of 254
             Case 1:18-cv-07871-NRB Document 29-2 Filed 03/13/20 Page 24 of 37
            Case
             Case1:18-cv-07871-NRB
                  1:18-cv-07871-NRB Document
                                     Document53-1
                                              46 Filed
                                                  Filed07/21/20
                                                        08/21/20 Page
                                                                  Page309
                                                                       310ofof335
                                                                               336




28. ADTOUtufMEN't FEE. In the event the seller's :1::tomey appears at scheduled
dosing and the closing. has to be adjourned or cancelled through no fault of the Seller,
then Purchaser shall ~pply co the seller's attorney a fc:e of $250.00.


Z.9.RETIJRNED CHECK. In che event the purchaser's <lown payment ~~eek is
dishonored then in .tha,c"event seller's shall be entitled to all r~medies at law including
contract cancellation and the 'purchaser shall pay sdlcr's attorney the sum of$ L00.00 as a
service fee in addition to replacing said dishonored check with either a certified check or
official bank check.

30.    SHORT SALE. ·                 ( ) Short sale .(~.h~ck i( applicable)
This transaction shall be subject to seller's mortgagee (s) ~ccepdng a short sale application
for the instant premises and shall be subject to any terms requested by mortgagee (s). If any
proposed terms are unacceptable to purchaser, . p_urchaser shall have right to cancel
transaction and receive return of down payment. S~ller -~ck.-iowledges that he or she will
not receive any proceeds at closing.

31.    COURT APPROVAL. THIS TRANSACTION SHALL BE SUBJECT TO
COURT APPROVAL AS REQUIRED PURSUANT TO THE APPLICABLE
RELIGIOUS CORPORATlON IAWS.




Seller                                                                          Purchaser




                                                           Jairn~ Rmni;cz. l'.C.
                                                 ·,~ I (~ommoll\\"&!iJllh AH•mu:
                                                      flt,m~. \11·w York 1(1~-;_,
     ,· •   • 1:: ! i 7-ri(i2'l Fa~ : 7 f R-54Z-l••,,::n
                                                    : 111ni1 i.' ,1uw<~i;:opllll1li11-:, nc1




                                                                                                             : I
                                                                                                               !
                                                                                                               i
                                                                                                               !
                                                                                                               I
                                                                                                               I
                                                                                                               i


                                                                                       Noble-P;aint:ff Do~... , ·
                                                                                               209 of 254
                    Case1:18-cv-07871-NRB
                   Case
                    Case 1:~8.-cv-07871-NRB Document
                         1:18-cv-07871-NRB   Qocument53-1
                                             Document 29-2Filed
                                                      46     Filed
                                                           Filed   03/13/20Page
                                                                 07/21/20
                                                                  08/21/20   Page
                                                                            Page  25ofof
                                                                                310
                                                                                 311  of335
                                                                                         37
                                                                                         336




               .   .        .
Lead Wariling Statement _
 Every p11.rchru:er ofany intertJI in residential real property on whlcii a residential dwelling was built prior to 1978 is
 notified lhaJ such property may pre.sant "aponue to lead fro111 ieaJ-based paint 1/11,1 may place young children al rltk
 of developing lead poisoning..•u_aJ poisoning In young children may produce permammt neurological damage,
 Including leoming disabilities, reduced inJe/1/gence quotieril, beholliorol prob/e,r,s, a11d impairtd memory. Lead
poisoning also po1es _a particu!_ar rf#, to pregnanl women. 71,e seller of any interest in residential real property i1
required 10 provide t~e buyer with 0'1JI information on lead-based paint hazards from rl.tk ru:sessments ur i11speclions
in 1he stlfu 's possession and noll/J' the buytr of ony known lead-ba,sed pal!,11 hoza_rds. A risk as.tessm,ml or inspection
for possible leo.d-bastd f?Oinl hzartif is recommended prior to purch.•e.

Seller's Disclosure           .                               .,    .                      _ _
(a) Presenc~ of lead,b~e~ pain: w1d/or lead-based p~inJ hazards {the_ck (l) or (ii) below): · ·
    (i) 0 Known lead-based p3lnt and/or lcad-~d paint heiards tt:'C present in the housing
           (explain).            ·

    (ii) IJ' Seller has no k.l)owl~ge of lead-based paint am.1/o.r l~-~ased pa(r;~ haz4rds in the housing.
(b) Re.:ords and reports avni!\l~!e to the seller (check (I) d(ii) below): · "
    (i) 0 Seller has provided the purchaser with sll available rccorils and repons penaining 10 leadbased
              paint (!Dd/or lead-based paint hazards In the housing (listdocum1.-nts below).

         l{J Seller has no ~rts or records pertaining to lead-based paint and/or lead-based pain!
              hazards in 1he housing.

Purchaser's Acknowledgment (initial)
(c) _ _ Purchaser has received copies of all infonnation listed abo\'e.
(d) _ _ Purchaser has received the pamphlet Protect Your Family from Lead in Your Home.
(e) Purchaser has (check (I) or (ii) below):
     (i) t!)' received a 10-day opportunity (or mutually agtced upon period) lo conduce a risk assessment
            o.r inspection for the p.resence of lead-based paint and/or lead-based paint hazards; or
     (ii) 0 walved the opportunity 10 conduce a risk ossessment or inspection for the presence of
               lead-based paini and/or lead-based paint hazm-ds.

Agent's Acknowledgment (initial)
(f) _ _ Agent has informed the seller of the seller's obligations under 42 U.S.C. 4852(d) and is
aware of his/her responsibilily to ensure compliance.

Certification of Accuracy
The (ollowing paJ1les have reviewed the informallon above and certify, to the b~ of their knowledge, that the
information they have provided is lrue and accurate.


                                          Dale                                                           Dole

                                          Date                Purchaser                                  Date
Agent                                     Date                Agent                                      Date




                                                                          Noble-Plaintiff Docs
                                                                              210 of 254
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page311
                                                           312ofof335
                                                                   336




                EXHIBIT ''M''
                 .J
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page312
                                                           313ofof335
                                                                   336




                                Dll□IIX ~OUIITY CLERKS OFF ICE
                                   851 GRAIID COIICOURSE
                           ..     ORONK, HEW YORK 10451
                          OATE 06/27/2014 FRl TWE 16:04
                          REFEREtlCE   n n l 6296400
                          PBAL                             $O.OO
                          2X                IJ 5.00
                          1270-RECRIJS SEARCH            $JO .DO
                         CHECKS PAID                     $10 .00
                         TOTAL                           $10,0D
                         CASH                            $10.00
                         HICHAEL            No.000088      00002
                                     Case
                                      Case1:18-cv-07871-NRB
                                           1:18-cv-07871-NRB Document
                                                              Document53-1
                                                                       46 Filed
                                                                           Filed07/21/20
                                                                                 08/21/20 Page
                                                                                           Page313
                                                                                                314ofof335
                                                                                                        336




                                                                                                                                                                                                        vai. 163              ~GE145
                                                                                                                                    MT. OLIVET CHURCH, UIC.                                                              '
                                                                                                                                 Purauant to bho prov1oions of ~he
                                                                                                                                 i~ellg1ous Oo.t'por:ltliorL Law.
                                                                                                           I, Ei.iILIE STAA'i'l, be1ni~ tho Pastor nrid P.roaldlng
                                                                                                     and                 Vie     DANIEL srM.TZ and '. 'J!LLIJu,·l G~ru~roiR, .hoine In-

                                                                                                     ot l.Ue ot ion oi' th<1 MT. OLIVET C;:i1JRCU,ha ving b sen
                                                                    presont, anu voting at n ~eotins held on Jnnuo.r:y 28th,lg4o,
                                                                    do horeb1.7 oerU.fy as follows:
                                                                                                                                                                                                                         I

                                                                                                           FIRST: .Tbali purouo.nt lio AJ."tlola Tan ; or lino IleU!l                                                                           ot s

                                                       ~            Corpo.rnHon Ln.11,
                                                                                   bho Stof;o of !low York, n.o1J1ce 1.n conf'orJ- or
                                                       ~                                 IV~
                                                           ' it:7 With .n.1d Artlel•·· we.sn~iven thD.t n nioeting of the biT.
                                                       ! OLIVE'f                             Cli1JR0H, an unlnoo.t'po~ated church, would bo hold at i s

                                                                    u.!lual plf;l.C0 of \~orshlp, to ,~1t, 3'136 Third Avenue, in tbe
                                                                    Borough of tl1e B.i :-onx, County of Dronx, CLt;y und Stnta ai' lfo                                                                                                     ~

                                                                    York, on lihe 28th ctn~• oi' Januni-y, 1940, to,:, the' puz:,pose or
                                                                    1ncorpore.ti.ne lluch chur'ch, olactlnr; t.l"u111:iees the.reo:i', and

                                                           ri
                                                           .•       solooting a o orporate namo therefor.
                                                           ~                                                   SE:COND:                   That I, tho said EMILIE S'l'AATZ,                                                                                         0
                                                           ~ as Pao to.r atjd P.rea1ding Of floor, nnd thnt                                                                                                W<i     D~TIEL STAATZ




                                                           ~
                                                                    VIILLIAloi GRtnP..                               m,          "O.l'.'O          p!'esont as lnspocto.rs of k1eot1on.
                                                                                                                                                                                                                                                            :...   ------........... .
                                                                                                           THIRD:                    That nt said meeting, bald 0h bho 28bh d
                                                                    or January.,. l940i at Ho. 3436 Third Avenue. Bronx• Hew Yo.r                                                                                                           1

                                                                    tho,:,o wora pi~eaent a aie.j orit7 of' all the po11oona of full n
                                                                _be1nB mot1e than aix 1 who nero then ~e~ba~s in good and rag ia
                                                                    standing of aa1d church.
0

                                                                                                                                                                                                                                                                                    -
                                                           1
                                                           ·I                                                  FOU~Til:                   Th:cit 1111 said :neetlng, the so.id . EMILIE
                                                                    s•rAA•r.:.: wan elected l"roa!dJ.ng 0.t.'1'1cer,                                                                              HOSE LAZA:-. •                    Cl ore,
                                                            Ii and                  DAilU:L S'l'AA.'rZ ond i'llLtI.A.: .. GRUNER, Inspacto.ro                                                                                ot Elo'ctl pn•
                                                            ~                                                  F'U~'l'H:              '.t'llllt by vobo nt such 111eet1nr,, it 'l'las uno.h-

                                                            ~ 1.ntcusly
0



                                                                    .
                                                                        of bho U.T. OLIVE? CHUP.CH,
                                                                                                     doclded to 1.noo.t1pol'DtEt I.ha ee.td Churah unda.r the


                                                                                                               SIXTH: Thal; the pI'l.no1pn.l i:,lnco .o!' Wol'ah1p or so. d
                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                       nL111e


                                                                                                                                                                                          3435 'rhl..l'd A en.ue, Bl" m.x ·Ne'\1
                                                                                                                                                                                                                                       'I
                                                                    I York.                                                                                                         _1_
                                                                                                                                                                                                                         1
                     . .. . ·- ·t• ·:_ •. · •-"" . •• !: ..,
                                                                    I
                                                                                     ......   ~          ,._
                                                                                                                         •
                                                                                                                     l~'-'••      ~
                                                                                                                                     ••• -
                                                                                                                                         - •,f
                                                                                                                                                   ·-----.,-,-.Jr.:,.,.,.
                                                                                                                                                    · • .. • ,- ••
                                                                                                                                                                        ,..---...
                                                                                                                                                                          •·1 U;'" ' .,
                                                                                                                                                                                        .,,.,,..,,_.,= ..                                         .    ..     .
                                                                                                                                                                                                                                                                    . .•'   •       . \
               ...   ~~-~                            I '        ;       •   •   •             ,,,,   •     -    .,   •       '      <•     ~       ~(.,   '•    ... .        --~ .;..          ,..il!!!!lillitlill~M;~             !                                            (~ . .: .-
    ~ -.~,.
    -   -· -
                          0     !
                                              .. i
                                                     , . . ..::),_,:_~~:\' •
                                                     -·-··.!~.· u.,                  4   •    ■                                  -------·
                                                                                                                                               •    . ·. , •, ~-
                                                                                                                                                           __     ,:.t..,,;J.....
                                                                                                                                                                                                                                            Me~~:;...""'.G;                     ~i1t~·•1,•1
               Case
                Case1:18-cv-07871-NRB
                     1:18-cv-07871-NRB Document
                                        Document53-1
                                                 46 Filed
                                                     Filed07/21/20
                                                           08/21/20 Page
                                                                     Page314
                                                                          315ofof335
                                                                                  336

             -
                           'Ii -.
                                             -. .
                                                                                                                            -                         -
                           L
                           1•
                           ij
                           I!
                                                          SE.VB:UTil;
                           :J Church nhall. bo tb.roo (3).

           C!.~J. ,. 1 l r:·                              E!G~E:              Tha.t tho tollow1ng wore eleoted to eorve
    VOL   1ua    PAuf .a..j-..,.
                           i unt11              the tlrst Qnnual oleot.1on o!'                                          tL'uBttJOS!             ;




                          I
                                                          DA~TIEL s111WZ, re11d1ns at 3G51 Thit'd Avenue, in
                                                                  the Bo.l'ous;h of Bron:-:-, City or Hew Yo>-1\c.
                                                          NIHTH:              That tho follow106 trustees wore eleoted to
                                    serve ,mt11 the eeoond nnnuol oloctton                                                         or        t.ruataeiu


                           !
                           l!
                                                          \;/ILLIAIA ORUNER, 1"881ding at 259 Camb1'1dBe Avonue•


                                                          Tt:WrHi
                                                                              Jersey Ctt7, N~w Jersey,
                                                                              The. t the following tl'UBtees we.ro oleo te d be
                           I sorvo ant11 tho third annual oloat1on or trustees:
                                                            ~r0SEPH KASOY, reo1d1ng           at t49O Shak:oapaere Aven e,
                                                                              in the Borough ot Bronx, Clty of' J~ew Yor •
                                                          ELEVENTH;                That tho deto of bhe ftr:stJ annual ele -
                            I tion was :filted for l:.be 28th day of Janua..ey, 1841.
                           !1
                                                          IH WITNESS Wlm?!EOF > wo, ~he said ELiILIE S'l'AATZ •
                                    DA!HEL ST.AATZ and WILLIAM GRUNER, have signed and axacu.ted

                                    thls cartlf:Loa.te this .F/ f.tday o! Janua.L':,1 l940.
                            I                                                          I




                                                                                                                                                                           .Q
                                                                                                                                                                            .. . :
                                                                                                                                                                            ••   •I




                            i
                           I
                                    STA''l'E OF ?lEW YOffi(                        )
                                    CITY OF !r&i;\'I Yomc                          )SS:
                                    COUHiY OF i3ROUX                               )
                            ::                                                 On thor-<'/~ay cf Januuy, 1940, before ma
                                    porsonall:r came EMILIE STMT~, Di\NIEL S'l'AA'l'Z and WILLIALt
                                    gn,~O,,o,~.Ci!oiJ?R oM!?En                     to bD;n,iUc~Pl 41,q._~Y.•.~~L!,!'-~P deaor1bod                         tn, a   d
                                     55: J, lUI~ M. 01~7. tOUfJJYCUn~ i,l1D                V/110\E or ~UCII •Ji11'.ilU~L. fll ',1/il/llSS
                                    ,rho: c~~oautt\cl1uit.h~11d:'o.regoinig.ua11.r,t'.1:.f.!;a•wto:11,1'tlnd ao lcnO\t ledged                                     hn. I.
0                                       P.    ...     .    . 1:rn~liY O?I                  ll~/0/J/!l ;Ji!;:        •,: .. .. . ,. ~,I,\ ,
                                    hhey exoautod the                         eame.
                                    OJ~ JUL - I P 2: 31
                                I


0




                                                                        . . . ..
     Case
      Case1:18-cv-07871-NRB
           1:18-cv-07871-NRB Document
                              Document53-1
                                       46 Filed
                                           Filed07/21/20
                                                 08/21/20 Page
                                                           Page315
                                                                316ofof335
                                                                        336

                                                                                               ..
                                                                       ..,.,,.,,__,,....--r..._-


      ,:.ti!· :,;-: ·?:i;;t ;'
                   ' '1   I     I                  •   •   i;~
                                                                                                   J
,t

                                                                 • I
         _r,                                  :'

               f

                                    •   ot':.'.

                              ...--.i .~ .
                              ·;1
                                                                                                       C




                                                                                                       0




     0
                Case
                 Case1:18-cv-07871-NRB
                      1:18-cv-07871-NRB Document
                                         Document53-1
                                                  46 Filed
                                                      Filed07/21/20
                                                            08/21/20 Page
                                                                      Page316
                                                                           317ofof335
                                                                                   336

                                                 S2                                         ' :ill~ {.,~   ;.,·-i1
                                                 ~                                              ~ =---
                                                                                                    ~ ~/,;
                                                                                                           ;;,;,
                                                                                                           t'Ti

                                                                                                ~~        :::!


                                                 C}




                                                 m
                                                 u..                                        'I
                                                                                            /


                                                                                            -   --
                                                                                                I
                                                                                                    ID ;-f
                                                                                                             •
                                                                                                             I

                                                                                                                          ... '                             I
                                                                                                                                                          ·,{



                                                                                                                     .•Pl               &i:.-1
                                                                                                                                        ~
                                                                                                                      0                 H
                                                                                                                      ~                 ~
                                            -i ~
                       s
                                                 !i, M ►
                                                                                                                      a                 n
                                                                                                                                        ~
          ~
                       Q
                       ~
                       ~
                                               •C\J '
                                             , :til,() •   ol
                                                           >u
                                                                                                                      @
                                                                                                                      ~    ~
                                                                                                                                  t
                                                                                                                                        ij
                                                 en                                                                   g 1, I
                       Iii"]
                       0
                       w
                       ~
                                                 tO :
                                                           ,_~
                                                           !S;s
                                                           om
                                                           u '
                                                                                                                     .                  -
                                                                                                                                        !::l
                                                                                                                                        0
                                                                                                                                        0
                                                                                                                                                     ~
                                                                                                                                                   e :i
                                                                                                                      H
                                                                                                                                        ~ - C1
                                                 ~                                                                    .
                                                                                                                      ~
                                                                                                                      Cl                0

                                                                                                                                        ~
                                                                                                                                        1-,(
                                                                                                                                        0
                                                                                                                                        ~



                                                                                                                            I

                                                             . ... :                                               ..... ,--.~•- -••r       .    ···- .
                                                                               j' •

                               i :
                               ..                                                     • I
                               :    :                                                   I


                                                                                                                                                                l

                                                                                                                                                            .,!
                                                                                                                                                           ,·,




                                                                                                                                                                i

                                                                                                                                                           ·i
                                                                                                                                                          ..!
                                                                                                                                                                '

                       a•I     •,   0




                                                                ,· ' .......
!1
         J..•
     :-.l~lJ!                           . i ..   -   •
                                                               i R?.. ~... ·
    Case
     Case1:18-cv-07871-NRB
          1:18-cv-07871-NRB Document
                             Document53-1
                                      46 Filed
                                          Filed07/21/20
                                                08/21/20 Page
                                                          Page317
                                                               318ofof335
                                                                       336




      .v._.   . ..

       et Chureh, Inc.
     ~b ,,194<>           .




i
~                                                                            _J
---------,·--------~---1----
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page318
                                                           319ofof335
                                                                   336




                 EXHIBIT ''N''
               Case
                Case1:18-cv-07871-NRB
                     1:18-cv-07871-NRB Document
                                        Document53-1
                                                 46 Filed
                                                     Filed07/21/20
                                                           08/21/20 Page
                                                                     Page319
                                                                          320ofof335
                                                                                  336                         l       '
                                                                                                                      j
                                                                                                                  /

                                       The Law Office ofJaime Ra.mire~ Esq.
                                                Atton1ey At Law
Tel: (718) 542-6629                                                    3058 Cross Bronx Expressway, Suite I
Fax: (718) 542-6630                                                                 Bronx, New )'ork 10465
ra mir ,z/111 11J.opto11/i11e.net


May 16, 2019

VIA FEDERAL EXPRESS
David Broderic! P. .
70-20 Austin Street, Suite 11 l
Forest Hills, New York 11375

                       Re:          Nobel v. Mt. Olivet Church, Inc.
                                    Civil Action No. 18-CV007871


Dear Mr. Broderick:

Pl as find materials which\ r · r qu st d by your subpoena. Please note that the
d wn paym nt wa nev r deposit~d a l recall I had requested material from Ms. Staatz.
  dcl iti nally r did n tenter int any written retainer agreements with Ms. Staaz.

 Is pleGse note that at some point Ms. Staaz substituted my office with the office of
Mirna So ·orro, -:sq.

lf you require anything additional please advise me.




 JR/tm
 Enclosures
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page320
                                                           321ofof335
                                                                   336




                 EXHIBIT ''O''
                 Case
                  Case1:18-cv-07871-NRB
                       1:18-cv-07871-NRB Document
                                          Document53-1
                                                   46 Filed
                                                       Filed07/21/20
                                                             08/21/20 Page
                                                                       Page321
                                                                            322ofof335
                                                                                    336

                                             ORTIZ & ORTIZ, L.L.P.
                                                Attorneys at Law
                                              32-72 Steinway Street, Suite 402
                                                 Astoria, New York 11103


Frank A. Ortiz (1931 to2016)                                                                        Tel. (718) 522-1117
Norma E. Ortiz•                                                                                     Fax (718) 596-1302
                                                                                               email@ortizandortiz.com

Martha J. de Jesus•
• (Admitted in New York and New Jersey)


                                                                                June 1, 2018


           BY CERTIFIED MAIL

           Chairman of the Board
           Mount Olivet Church
           217 6 Grand Concourse
           Bronx, New York 10457
                                                          Re:      Mt. O]ivet Church, Inc. to Noble
                                                                   Premises: 2176 Grand Concourse
                                                                             Bronx, New York 10457
                                                                   Contract Date: July 9, 2014
           Ladies and Gentlemen:

                 My law firm was hired by Maria T. Noble, the purchaser in the above referenced sale, to
          commence a lawsuit for, among other things, breach of the contract to sell the property known as
          217 6 Grand Concourse, Bronx, New York 10457.

                 I have called, written to, and emailed the lawyer, Serge Joseph, to discus the sale to avoid
          the law suit. I have not received a response from him, and presume he no longer represents you.

                 My client is ready, willing, and able to proceed with the sale. I intend to schedule the
          closing of the sale for Friday, June 15, 2018, at 1:00 p.m. at my office ifI do not hear from you
          by Tuesday, June 5th •

                  We would like your cooperation in closing this transaction. However, if we do not hear
          from you, we will seek court intervention to enforce the terms of the contract and compel the sale
          and or seek damages.                  ·

                    Thank you.




                                                 Noble - Plaintiffs Documents
                                                         Page 5 of 250
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page322
                                                           323ofof335
                                                                   336




                 EXHIBIT ''P''
                   Case
                    Case1:18-cv-07871-NRB
                         1:18-cv-07871-NRB Document
                                            Document53-1
                                                     46 Filed
                                                         Filed07/21/20
                                                               08/21/20 Page
                                                                         Page323
                                                                              324ofof335
                                                                                      336




..   '                                                                                           :•    ·..:   ..


                                                                                                              1032
                                                                                      5/9/2017
                                                                                                       1,000.00




         URBANY!    STM.E    Legal Fee Retainer: 21.76 Grand Concourse, Bro                            1,000.00

                     GROUPLLC
                                                                                                              1032
                                                                                      5/9/2017
                                                                                                      1,000.00




                                                                              ,   .

     URBANY IN     STME     Legal Fee Retalne:- 2176. Grand Concourse; Bro                            1,000.00
                                                       Noble-Plaintiff Docs
                                                  Noble' - Plal~ ~uments.
                                                         Pag~/l1382ii!Ul50
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page324
                                                           325ofof335
                                                                   336




                 EXHIBIT "Q"
                        Case1:18-cv-07871-NRB
                       Case
                        Case 1:18-cv-07871-NRB Document
                             1:18-cv-07871-NRB  Document53-1
                                                Document 29-2Filed
                                                         46    Filed
                                                              Filed  03/13/20Page
                                                                   07/21/20
                                                                    08/21/20   Page
                                                                              Page  37of
                                                                                  325
                                                                                   326 of 37
                                                                                       of335
                                                                                          336
                                                                                                          11UIANIC   ·                        1 U~
                                                                                                MIERICA'8 ~CXlNVliNIEl'ff BANK

                 uRBANY
                    .
                        l      ~'CilROU.-:aic
                        -· ·2.58 GORGE flD •.
                                                                 fi-1e
                                                                                                                                            · 55-$:Jll
                                                                                                                                              . ... 1133·
                                                                                                                                           l!1!P..lMi1'
                          CUFFSIDE·P~NJ ·0101Q
                                                                                                                                 .5/16/20t7                  ...
                                                                                                                                                             ii
                                                                                                                                                             =
                                                                                                                                                             "
                                                                                                                                                             0


 PAYTO·THE
 daD~ROF__Lau_._ra_c_._B_rowne.,_
                          . __es  ._· ...,q·_~-   -·-------------s-----------'I. ·$ ..1;000.00                                                               J
   · 0 ne Thousan
              . d an d 00·.'1100•~•••••~•~•••••
                                . , .        .. . ..•••••••••••••••••••••••••
                                                     •                     . .. •••••••••·••••••• ••••••••••••••••••••••••••••••••••••••                    ~
                                                                                                                                              DOUARS
                                                                                                                                                             1!
               Laura c, B~wr.ie, mq;                                                                                                                         'B
                                                                                                                                                             :e
                                                                                                                                                              s
                                                    .. ..
                                                                                                                                                             j
~MO :.'
            0own·Payment 2176 Grand;-ConcbuFSe_Broryx;NY
                                                                                                                                                     115'

                                                                                                                                                            ·1
URBANY INVESTIIENT GROUP LLC                                                                                                               1034
           Laura C. Browne, esq.                                                                              5/1612017
                                                                                                                                       1,000.00




    URBANY INVESTME                Down Payment 2176 Grand Concourse Bronx,                                                            1,000.00

URBANY INVl!STIIENT GROUP LLC
                                                                                                                                           1034
           Laura C. Browne, esq.                                                                              5/1612017
                                                                                                                                       1,000.00




    URBANY INVESTME               Down Paymerit 2176 Grand Concourse Bronx,                                                            1,000.00
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page326
                                                           327ofof335
                                                                   336




                  EXHIBIT "R"
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page327
                                                           328ofof335
                                                                   336
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page328
                                                           329ofof335
                                                                   336
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page329
                                                           330ofof335
                                                                   336
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page330
                                                           331ofof335
                                                                   336
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page331
                                                           332ofof335
                                                                   336
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page332
                                                           333ofof335
                                                                   336
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page333
                                                           334ofof335
                                                                   336
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page334
                                                           335ofof335
                                                                   336
Case
 Case1:18-cv-07871-NRB
      1:18-cv-07871-NRB Document
                         Document53-1
                                  46 Filed
                                      Filed07/21/20
                                            08/21/20 Page
                                                      Page335
                                                           336ofof335
                                                                   336
